Exhibit 10.6

 

Execution Version

 

CREDIT AGREEMENT

 

Among
HERC RENTALS INC. (f/k/a HERTZ EQUIPMENT RENTAL CORPORATION),
THE CANADIAN BORROWERS
PARTIES HERETO,

 

THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,

 

CITIBANK, N.A.,
as Administrative Agent and as Collateral Agent,

 

CITIBANK, N.A.,
as Canadian Agent and as Canadian Collateral Agent,

 

BANK OF AMERICA, N.A.,
as Co-Collateral Agent,

 

CAPITAL ONE, NATIONAL ASSOCIATION, ING CAPITAL LLC and WELLS FARGO BANK,
NATIONAL ASSOCIATION
as Senior Managing Agents,

 

and

 

BARCLAYS BANK PLC, BANK OF MONTREAL, BNP PARIBAS, CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, GOLDMAN SACHS BANK USA, JPMORGAN CHASE BANK, N.A., ROYAL BANK
OF CANADA and REGIONS BANK,
as Co-Documentation Agents

 

Dated as of June 30, 2016

 

--------------------------------------------------------------------------------

 

Citigroup Global Markets Inc.,

Bank of America, N.A., Barclays Bank PLC, Bank of Montreal, BNP Paribas
Securities Corp., Credit Agricole Corporate and Investment Bank, Goldman Sachs
Bank USA, JPMorgan Chase Bank, N.A. and RBC Capital Markets(1)

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(1)           RBC Capital Markets is the brand name for the capital markets
activities of Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

2

1.1

Defined Terms

2

1.2

Other Definitional Provisions

95

1.3

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

98

1.4

Currency Equivalents Generally

99

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

100

2.1

Commitments

100

2.2

Procedure for Revolving Credit Borrowing

106

2.3

Termination or Reduction of Commitments

108

2.4

Swing Line Commitments

118

2.5

Reserved

112

2.6

Reserved

112

2.7

Reserved

112

2.8

Repayment of Loans

112

2.9

Commitment Increases

114

2.10

Incremental Facility

115

2.11

Extension Amendments

117

2.12

Specified Refinancing Facilities

122

 

 

 

SECTION 3.

LETTERS OF CREDIT

124

3.1

L/C Commitment

124

3.2

Procedure for Issuance of Letters of Credit

126

3.3

Fees, Commissions and Other Charges

127

3.4

L/C Participations

128

3.5

Reimbursement Obligation of the Borrowers

131

3.6

Obligations Absolute

131

3.7

L/C Payments

132

3.8

Credit Agreement Controls

133

3.9

Additional Issuing Lenders

133

 

 

 

SECTION 4.

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

133

4.1

Interest Rates and Payment Dates

133

4.2

Conversion and Continuation Options

136

4.3

Minimum Amounts; Maximum Sets

137

4.4

Optional and Mandatory Prepayments

137

4.5

Commitment Fees; Administrative Agent’s Fees

142

 

i

--------------------------------------------------------------------------------


 

4.6

Computation of Interest and Fees

142

4.7

Inability to Determine Interest Rate

146

4.8

Pro Rata Treatment and Payments

147

4.9

Illegality

152

4.10

Requirements of Law

153

4.11

Taxes

156

4.12

Indemnity

161

4.13

Certain Rules Relating to the Payment of Additional Amounts

162

4.14

Controls on Prepayment if Aggregate Outstanding Credit Exceeds Aggregate
Revolving Credit Loan Commitments

165

4.15

Canadian Facility Lenders

165

4.16

Cash Receipts

166

 

 

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

173

5.1

Financial Condition

173

5.2

No Change; Solvent

173

5.3

Corporate Existence; Compliance with Law

174

5.4

Corporate Power; Authorization; Enforceable Obligations

174

5.5

No Legal Bar

175

5.6

No Material Litigation

175

5.7

No Default

175

5.8

Ownership of Property; Liens

175

5.9

Intellectual Property

175

5.10

No Burdensome Restrictions

176

5.11

Taxes

176

5.12

Federal Regulations

176

5.13

ERISA

177

5.14

Collateral

178

5.15

Investment Company Act; Other Regulations

179

5.16

Subsidiaries

179

5.17

Purpose of Loans

179

5.18

Environmental Matters

179

5.19

No Material Misstatements

180

5.20

Labor Matters

181

5.21

Insurance

181

5.22

Eligible Accounts

181

5.23

Eligible Rental Equipment; Eligible Spare Parts and Merchandise; Eligible
Service Vehicles

181

5.24

Anti-Terrorism; Foreign Corrupt Practices

182

 

 

 

SECTION 6.

CONDITIONS PRECEDENT

183

6.1

Conditions to Initial Extension of Credit

183

6.2

Conditions to Each Other Extension of Credit

188

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.

AFFIRMATIVE COVENANTS

188

7.1

Financial Statements

189

7.2

Certificates; Other Information

190

7.3

Payment of Taxes

192

7.4

Conduct of Business and Maintenance of Existence

192

7.5

Maintenance of Property; Insurance

192

7.6

Inspection of Property; Books and Records; Discussions

194

7.7

Notices

195

7.8

Environmental Laws

198

7.9

After-Acquired Real Property and Fixtures

198

7.10

[Reserved]

202

7.11

Maintenance of New York Process Agent

202

 

 

 

SECTION 8.

NEGATIVE COVENANTS

202

8.1

Consolidated Fixed Charge Ratio

202

8.2

Limitation on Indebtedness

202

8.3

Limitation on Liens

208

8.4

Limitation on Guarantee Obligations

214

8.5

Limitation on Fundamental Changes

216

8.6

Limitation on Sale of Assets

217

8.7

Limitation on Dividends

220

8.8

[Reserved]

223

8.9

Limitation on Investments, Loans and Advances

223

8.10

Limitations on Certain Acquisitions

228

8.11

Limitation on Transactions with Affiliates

230

8.12

[Reserved]

232

8.13

[Reserved]

232

8.14

Limitation on Optional Payments and Modifications of Debt Instruments and Other
Documents

232

8.15

Limitation on Changes in Fiscal Year

233

8.16

Limitation on Restrictive Agreements

234

8.17

Limitation on Lines of Business

236

8.18

Limitations on Currency, Commodity and Other Hedging Transactions

236

 

 

 

SECTION 9.

EVENTS OF DEFAULT

237

 

 

 

SECTION 10.

THE AGENTS AND THE OTHER REPRESENTATIVES

242

10.1

Appointment

242

10.2

Delegation of Duties

244

10.3

Exculpatory Provisions

244

10.4

Reliance by Agents

245

10.5

Notice of Default

245

 

iii

--------------------------------------------------------------------------------


 

10.6

Acknowledgements and Representations by Lenders

246

10.7

Indemnification

246

10.8

Agents and Other Representatives in Their Individual Capacity

247

10.9

Collateral Matters

248

10.10

Successor Agent

250

10.11

Other Representatives

252

10.12

Swing Line Lender

252

10.13

Withholding Tax

252

10.14

Application of Proceeds

252

 

 

 

SECTION 11.

MISCELLANEOUS

255

11.1

Amendments and Waivers

255

11.2

Notices

261

11.3

No Waiver; Cumulative Remedies

265

11.4

Survival of Representations and Warranties

265

11.5

Payment of Expenses and Taxes

265

11.6

Successors and Assigns; Participations and Assignments

267

11.7

Adjustments; Set-off; Calculations; Computations

273

11.8

Judgment

274

11.9

Counterparts

275

11.10

Severability

275

11.11

Integration

275

11.12

Governing Law

275

11.13

Submission To Jurisdiction; Waivers

275

11.14

Acknowledgements

277

11.15

Waiver Of Jury Trial

278

11.16

Confidentiality

278

11.17

USA Patriot Act Notice

279

11.18

Special Provisions Regarding Pledges of Capital Stock in, and Promissory Notes
Owed by, Persons Not Organized in the U.S. or Canada

280

11.19

Joint and Several Liability; Postponement of Subrogation

280

11.20

Reinstatement

281

11.21

Language

282

11.22

Incremental Indebtedness; Additional Indebtedness

282

11.23

Electronic Execution of Assignments and Certain Other Documents

282

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

A

Commitments and Addresses

B

Designated Foreign Currencies

C

Unrestricted Subsidiary

D-1

Canadian Facility Issuing Lenders and Canadian Facility L/C Sublimit

D-2

U.S. Facility Issuing Lenders and U.S. Facility L/C Sublimit

E

Fiscal Periods

F

Existing Letters of Credit

G

Rollover Indebtedness

4.16(a)

DDAs

4.16(b)

Credit Card Arrangements

4.16(c)

Blocked Accounts

5.2

Material Adverse Effect Disclosure

5.4

Consents Required

5.6

Litigation

5.8

Real Property

5.9

Intellectual Property Claims

5.16

Subsidiaries

5.18

Environmental Matters

5.21

Insurance

6.1(e)

Lien Searches

6.1(f)

Local Counsel

6.1(j)

Title Insurance Policies

7.2

Website Address for Electronic Financial Reporting

7.10

Surveys

8.2(j)

Permitted Indebtedness

8.3(j)

Permitted Liens

8.4(a)

Permitted Guarantee Obligations

8.9(c)

Permitted Investments

8.11(e)

Permitted Transactions with Affiliates

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

A-1

Form of Revolving Credit Note

A-2

Form of Swing Line Note

B-1

U.S. Guarantee and Collateral Agreement

B-2

Canadian Guarantee and Collateral Agreement

C

Form of Mortgage

D-1

Form of Subsidiary Borrower Joinder

D-2

Form of Subsidiary Borrower Termination

E

Form of U.S. Tax Compliance Certificate

F

Form of Assignment and Acceptance

G

Form of Swing Line Loan Participation Certificate

H

Form of Borrowing Certificate

I

Reserved

J

Form of Closing Certificate

K

Form of L/C Request

L

Form of Borrowing Base Certificate

M-1

Form of Increase Supplement

M-2

Form of Lender Joinder Agreement

N-1

Form of Intercreditor Agreement

N-2

Form of First Lien Intercreditor Agreement

O

Dutch Auction Procedures

P

Form of Officer’s Certificate

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of June 30, 2016, among HERC RENTALS INC., a Delaware
corporation formerly known as HERTZ EQUIPMENT RENTAL CORPORATION (together with
its successors and assigns, as further defined in Section 1.1, the “Parent
Borrower”), the U.S. Subsidiary Borrowers (as hereinafter defined) from time to
time party thereto, the Canadian Borrowers (as hereinafter defined) from time to
time party hereto (the Canadian Borrowers together with the Parent Borrower and
the U.S. Subsidiary Borrowers, being collectively referred to herein as the
“Borrowers” and each being individually referred to as a “Borrower”), the
several banks and other financial institutions from time to time parties to this
Agreement (as further defined in Section 1.1, the “Lenders”), CITIBANK, N.A., as
administrative agent and collateral agent for the Lenders hereunder (in such
respective capacities, the “Administrative Agent” and the “Collateral Agent”),
CITIBANK, N.A., as Canadian agent and as Canadian collateral agent for the
Lenders hereunder (in such respective capacities, the “Canadian Agent” and the
“Canadian Collateral Agent”) and BANK OF AMERICA, N.A., as co-collateral agent
for the Lenders hereunder (in such capacity, the “Co-Collateral Agent”); with
CAPITAL ONE, NATIONAL ASSOCIATION, ING CAPITAL LLC and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as senior managing agents (in such respective capacities,
“Senior Managing Agent”), BARCLAYS BANK PLC, BANK OF MONTREAL, BNP PARIBAS,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, GOLDMAN SACHS BANK USA, JPMORGAN
CHASE BANK, N.A., ROYAL BANK OF CANADA and REGIONS BANK, as co-documentation
agents (in such respective capacities, “Documentation Agents”).  Capitalized
terms are used herein as defined in Section 1.1 below.

 

The parties hereto hereby agree as follows:

 

W I T N E S S E T H:

 

WHEREAS, Hertz Global Holdings, Inc., a Delaware corporation that is to be
renamed Herc Holdings Inc. (as further defined in Section 1.1, “HERC Holdings”)
and the indirect parent of the Parent Borrower, will distribute, on the date
hereof, all of the equity interests in Hertz Rental Car Holding Company, Inc., a
Delaware corporation that is to be renamed Hertz Global Holdings, Inc. (as
further defined in Section 1.1, “Hertz Holdings”), and, upon the Separation (as
defined below), the new indirect parent of The Hertz Corporation, a Delaware
corporation to the shareholders of HERC Holdings;

 

WHEREAS, Hertz (as defined in Section 1.1) has distributed all of the equity
interests in the Parent Borrower to Hertz Investors, Inc., and Hertz
Investors, Inc. has contributed all such equity interests to Holdings;

 

WHEREAS, in order to effect certain transactions in connection with the
Separation and to finance the working capital and other business requirements
and other

 

--------------------------------------------------------------------------------


 

general corporate purposes of the Parent Borrower and its Subsidiaries,
including the refinancing of other indebtedness and the financing or refinancing
of acquisitions, the Parent Borrower and the Canadian Borrowers have requested
that the Lenders make the Loans and issue and participate in the Letters of
Credit provided for herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.         DEFINITIONS.

 

1.1          Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

 

“30-Day Specified Excess Availability”: as at any date the sum of (x) the
quotient obtained by dividing (a) the sum of each day’s aggregate Available Loan
Commitments of all Lenders during the thirty (30) consecutive day period
immediately preceding any Specified Payment (calculated on a pro forma basis to
include the borrowing or repayment of any Loans or issuance or cancellation of
any Letters of Credit in connection with such Specified Payment) by (b) thirty
(30) days plus (y) Specified Unrestricted Cash as at such date.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%
and (c) the Eurocurrency Rate for an Interest Period of one month commencing on
such day (or, if such day is not a Business Day, on the immediately preceding
Business Day) plus 1%.  For purposes hereof:  “Prime Rate” shall mean the rate
of interest per annum publicly announced from time to time by the Administrative
Agent (or another bank of recognized standing reasonably selected by the
Administrative Agent and reasonably satisfactory to the Parent Borrower) as its
prime rate in effect at its principal office in New York City (the Prime Rate
not being intended to be the lowest rate of interest charged by the
Administrative Agent in connection with extensions of credit to debtors).
“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the New York Fed based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the New York Fed shall set forth
on its public website from time to time) and published on the next succeeding
Business Day by the New York Fed as the federal funds effective rate, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. “New York Fed” means the Federal Reserve Bank of New York.  Any
change in the ABR due to a change in the Prime Rate, the Federal Funds Effective
Rate or the Eurocurrency Rate shall be effective as of the opening of business
on the effective day of such change in the Prime Rate, the Federal Funds
Effective Rate or the Eurocurrency Rate, respectively.  If

 

2

--------------------------------------------------------------------------------


 

the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Eurocurrency Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the ABR shall be
determined without regard to clause (b) or (c) above, as the case may be, of the
first sentence hereof until the circumstances giving rise to such inability no
longer exist.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR or, with respect to Canadian Facility Revolving Credit Loans, the Canadian
Prime Rate.

 

“Acceleration”:  as defined in Section 9(e).

 

“Account Debtor”:  each Person who is obligated on an Account, chattel paper or
a general intangible.

 

“Accounts”:  (x) “accounts” and “payment intangibles” as defined in the UCC or
(to the extent governed thereby) the PPSA as in effect from time to time or
(y) (to the extent governed by the Civil Code of Québec) all “claims” for the
purposes of the Civil Code of Québec as in effect from time to time; in each
case arising out of a sale, lease, or rental of goods or rendition of services
and, with respect to any Person, all such Accounts of such Person, whether now
existing or existing in the future, including (a) all accounts receivable of
such Person (whether or not specifically listed on schedules furnished to the
Administrative Agent), including all accounts receivable created by or arising
from all of such Person’s sales, leases or rental of goods or rendition of
services made under any of its trade names, or through any of its divisions,
(b) all unpaid rights of such Person (including rescission, replevin,
reclamation and stopping in transit) relating to the foregoing or arising
therefrom, (c) all rights to any goods represented by any of the foregoing,
including returned or repossessed goods, (d) all reserves and credit balances
held by such Person with respect to any such accounts receivable of any
Obligors, (e) all letters of credit, guarantees or collateral for any of the
foregoing and (f) all insurance policies or rights relating to any of the
foregoing.

 

“Additional ABL Indebtedness”:  as defined in the Intercreditor Agreement.

 

“Additional Assets”:  (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition; (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by the Parent
Borrower or a Restricted Subsidiary or otherwise useful in a Related Business
(including any capital expenditures on any property or assets already so used);
(iii) the Capital Stock of a Person that is engaged in a Related Business and
becomes a Restricted Subsidiary as a

 

3

--------------------------------------------------------------------------------


 

result of the acquisition of such Capital Stock by the Parent Borrower or
another Restricted Subsidiary; or (iv) Capital Stock of any Person that at such
time is a Restricted Subsidiary acquired from a third party.

 

“Additional Commitment Lender”:  as defined in Section 2.9(a).

 

“Additional Commitments”:  as defined in Section 2.9(a).

 

“Additional Credit Facility”:  as defined in the Intercreditor Agreement.

 

“Additional Documents”:  as defined in the Intercreditor Agreement.

 

“Additional Indebtedness”:  as defined in the Intercreditor Agreement.

 

“Additional Lender”:  as defined in Section 2.10(b).

 

“Additional Specified Refinancing Lender”:  as defined in Section 2.12(b).

 

“Adjustment Date”:  (i) for purpose of determining whether the Applicable Margin
in clause (a) or clause (b) of the definition of “Pricing Grid” is applicable,
the date on which S&P or Moody’s effects the change in the Specified Rating
requiring such a change and (ii) for purpose of determining the Applicable
Margin that corresponds to the percentage of Average Available Loan Commitment
on the Pricing Grid and for purpose of determining the Commitment Fee Rate, the
last day of each March, June, September and December ended after the Closing
Date.

 

“Administrative Agent”:  as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to Section 10.10.

 

“Administrative Agent Account”:  as defined in Section 4.16(d).

 

“Affected BA Rate”:  as defined in Section 4.7.

 

“Affected Eurocurrency Rate”:  as defined in Section 4.7.

 

“Affected Loans”:  as defined in Section 4.9.

 

“Affiliate”:  as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person.  For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to (a) vote 20% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

 

4

--------------------------------------------------------------------------------


 

“Agent Advance”:  as defined in Section 2.1(d).

 

“Agent Advance Period”:  as defined in Section 2.1(d).

 

“Agents”:  the collective reference to the Administrative Agent, the Collateral
Agent, the Canadian Agent, the Canadian Collateral Agent, the Co-Collateral
Agent, the Syndication Agent, Senior Managing Agents and the Co-Documentation
Agents.

 

“Aggregate Canadian Facility Lender Exposure”:  the Dollar Equivalent of the sum
of (a) the aggregate principal amount of all Canadian Facility Revolving Credit
Loans then outstanding and (b) the aggregate amount of all Canadian Facility L/C
Obligations at such time.

 

“Aggregate Outstanding Credit”:  as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the Dollar Equivalent of the aggregate
principal amount of all Revolving Credit Loans made by such Revolving Credit
Lender then outstanding, (b) the aggregate amount equal to such Revolving Credit
Lender’s U.S. Facility Commitment Percentage or Canadian Facility Commitment
Percentage, as applicable, of the U.S. Facility L/C Obligations or the Canadian
Facility L/C Obligations, respectively, then outstanding and (c) the aggregate
amount equal to such Revolving Credit Lender’s U.S. Facility Commitment
Percentage, if any, of the Swing Line Loans then outstanding.

 

“Aggregate U.S. Facility Lender Exposure”:  the sum of (a) the Dollar Equivalent
of the aggregate principal amount of all U.S. Facility Revolving Credit Loans
then outstanding, (b) the aggregate amount of all U.S. Facility L/C Obligations
at such time and (c) the aggregate principal amount of the Swing Line Loans then
outstanding.

 

“Agreement”:  this Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.

 

“Amendment”:  as defined in Section 8.16(c).

 

“Anti-Corruption Laws”:  the Foreign Corrupt Practices Act of 1977, as amended,
and all laws, rules and regulations of the European Union and United Kingdom
applicable to the Parent Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Margin”:  the rate per annum determined as follows:  during the
period from the Closing Date until the first Adjustment Date, the Applicable
Margin shall equal (a) with respect to ABR Loans, 0.75% per annum, (b) with
respect to Eurocurrency Loans, 1.75% per annum and (c) with respect to BA
Equivalent Loans, 1.75% per annum.  The Applicable Margins will be adjusted on
each Adjustment Date to

 

5

--------------------------------------------------------------------------------


 

the applicable rate per annum set forth under clause (a) or (b) of the
definition of “Pricing Grid”, as applicable, under the heading “Applicable
Margin for ABR Rate Loans”, “Applicable Margin for Canadian Prime Rate ABR
Loans”, “Applicable Margin for Eurocurrency Loans” or “Applicable Margin for BA
Equivalent Loans and BA Fees” on the applicable Pricing Grid which corresponds
to the Average Available Loan Commitments for the fiscal quarter ending on (or,
if the Adjustment Date changes pursuant to clause (i) of the definition thereof,
the fiscal quarter ending immediately prior to) such Adjustment Date; provided,
that, at all times while an Event of Default known to the Parent Borrower shall
have occurred and be continuing, the Applicable Margin shall not decrease from
that previously in effect.

 

“Applicable Rating Threshold”:  as defined in the definition of the term
“Pricing Grid” in this Section 1.1.

 

“Approved Fund”:  as defined in Section 11.6(b).

 

“Arrangers”:  Citigroup Global Markets Inc., Bank of America, N.A., Barclays
Bank PLC, Bank of Montreal, BNP Paribas Securities Corp., Credit Agricole
Corporate and Investment Bank, Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A.
and Royal Bank of Canada, each in their capacity as joint lead arrangers of the
Commitments hereunder.

 

“Asset Disposition”:  any sale, lease, transfer or other disposition of shares
of Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary, to the extent required by
applicable law), property or other assets, including any Sale and Leaseback
Transaction (each referred to for purposes of this definition as a
“disposition”) by the Parent Borrower or any of its Restricted Subsidiaries
(including any disposition by means of a merger, consolidation or similar
transaction), other than (i) a disposition to the Parent Borrower or a
Restricted Subsidiary, (ii) a disposition in the ordinary course of business,
(iii) a disposition of Cash Equivalents, Investment Grade Securities or
Temporary Cash Investments, (iv) the sale or discount (with or without recourse,
and on customary or commercially reasonable terms, as determined by the Parent
Borrower in good faith) of accounts receivable or notes receivable arising in
the ordinary course of business, or the conversion or exchange of accounts
receivable for notes receivable, (v) (a) any merger, consolidation or
amalgamation permitted pursuant to Section 8.5 or Section 8.10, (b) any sale,
lease, transfer or other disposition of any or all of the assets (upon voluntary
liquidation or otherwise) of any Restricted Subsidiary of the Parent Borrower
permitted pursuant to Section 8.5 or Section 8.10, (c) any dividend payment
permitted pursuant to (or expressly not prohibited by) Section 8.7, (d) any
Investment pursuant to Section 8.9 and (e) any payment, repurchase or redemption
pursuant to Section 8.14, (vi) any Financing Disposition, (vii) any “fee in
lieu” or other disposition of assets to any Governmental Authority that continue
in use by the Parent Borrower or any Restricted Subsidiary, so

 

6

--------------------------------------------------------------------------------


 

long as the Parent Borrower or any Restricted Subsidiary may obtain title to
such assets upon reasonable notice by paying a nominal fee, (viii) any exchange
of property pursuant to or intended to qualify under Section 1031 (or any
successor section) of the Code, or any exchange of equipment to be leased,
rented or otherwise used in a Related Business, including pursuant to any LKE
Program, (ix) any financing transaction with respect to property built or
acquired by the Parent Borrower or any Restricted Subsidiary after the Closing
Date, including any sale/leaseback transaction or asset securitization, (x) any
disposition arising from foreclosure, condemnation, eminent domain or similar
action with respect to any property or other assets, or exercise of termination
rights under any lease, license, concession or other agreement, or necessary or
advisable (as determined by the Parent Borrower in good faith) in order to
consummate any acquisition of any Person, business or assets, or pursuant to
buy/sell arrangements under any joint venture or similar agreement or
arrangement, or of non-core assets acquired in connection with any acquisition
of any Person, business or assets or any Investment, (xi) any disposition of
Capital Stock, Indebtedness or other securities of an Unrestricted Subsidiary,
(xii) a disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than the Parent
Borrower or a Restricted Subsidiary) from whom such Restricted Subsidiary was
acquired, or from whom such Restricted Subsidiary acquired its business and
assets (having been newly formed in connection with such acquisition), entered
into in connection with such acquisition, (xiii) a disposition of not more than
5% of the outstanding Capital Stock of a Foreign Subsidiary that has been
approved by the Board of Directors, (xiv) any disposition or series of related
dispositions for aggregate consideration not to exceed $50,000,000, (xv)  the
abandonment or other disposition of patents, trademarks or other intellectual
property that are, in the good faith determination of the Parent Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of the Parent Borrower and its Subsidiaries taken as a whole, (xvi) any
license, sublicense or other grant of rights in or to any trademark, copyright,
patent or other intellectual property, (xvii) any lease or sublease of real or
other property, (xviii)  any disposition for Fair Market Value, to any
Franchisee or any Franchise Special Purpose Entity, (xix) any disposition of
securities pursuant to an agreement entered into in connection with any
securities lending or other securities financing transaction to the extent such
securities were otherwise permitted to be disposed of at the time of entering
into the agreement for such securities lending or other securities financing
transaction or (xx) any other disposition if the Payment Conditions are
satisfied.

 

“Assignee”:  as defined in Section 11.6(b).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit F.

 

“Availability Reserves”:  without duplication of any other reserves or items
that are otherwise addressed or excluded through eligibility criteria, (v) any

 

7

--------------------------------------------------------------------------------


 

Damaged Equipment Reserves, (w) any Designated Hedging Reserve, (x) the Dilution
Reserve, (y) any Cash Management Reserve and (z) such other reserves, subject to
Section 2.1(c), as the Administrative Agent and Co-Collateral Agent, in their
Permitted Discretion, determine as being appropriate to reflect any impairment
to the value of, or the enforceability or priority of the Lien on, the
Collateral consisting of Eligible Accounts, Eligible Rental Equipment, Eligible
Spare Parts and Merchandise, Eligible Service Vehicles or Eligible Unbilled
Accounts included in the U.S. Borrowing Base or Canadian Borrowing Base
(including claims that such Agents, in their Permitted Discretion, determine
will need to be satisfied in connection with the realization upon such
Collateral).

 

“Available Amount”:  the sum, without duplication, of:

 

(a)                                 50% of the Consolidated Net Income accrued
during the period (treated as one accounting period) beginning on July 1, 2016
to the end of the most recent fiscal quarter for which consolidated financial
statements of the Parent Borrower are available (or, in case such Consolidated
Net Income shall be a negative number, 100% of such negative number); plus

 

(b)                                 (1)  the aggregate Net Proceeds and the fair
value (as determined in good faith by the Parent Borrower) of property or assets
received (x) by the Parent Borrower as capital contributions to the Parent
Borrower after the Closing Date or from the issuance or sale (other than to a
Restricted Subsidiary) of its Capital Stock (other than Disqualified Capital
Stock) after the Closing Date (other than Excluded Contributions and any
Specified Equity Contribution) or (y) by the Parent Borrower or any Restricted
Subsidiary from the incurrence by the Parent Borrower or any Restricted
Subsidiary after the Closing Date of Indebtedness that shall have been converted
into or exchanged for Capital Stock (other than Disqualified Capital Stock) of
the Parent Borrower or Capital Stock of any Parent Entity, plus the amount of
any cash and the fair value (as determined in good faith by the Parent Borrower)
of any property or assets, received by the Parent Borrower or any Restricted
Subsidiary upon such conversion or exchange plus (2) in the case of any
disposition or repayment of any Investment made pursuant to Section 8.9(o), an
amount in the aggregate equal to the lesser of the return of capital, repayment
or other proceeds with respect to all such Investments received by the Parent
Borrower or a Restricted Subsidiary and the initial amount of all such
Investments; plus

 

(c)                                  $150,000,000; minus

 

(d)                                 the aggregate amount of (i) Restricted
Payments made after the Closing Date pursuant to clause (y)(ii)(x) of the
proviso to Section 8.7(f), (ii) outstanding Investments made after the Closing
Date pursuant to clause (y)(ii)(x) 

 

8

--------------------------------------------------------------------------------


 

of the proviso to Section 8.9(o), (iii) cash consideration for acquisitions made
after the Closing Date pursuant to Section 8.10(c)(y)(ii)(x) and (iv) optional
payments made after the Closing Date pursuant to Section 8.14(a)(iv)(y)(ii)(x).

 

“Available Amount Payment Conditions”:  at any time of determination, means that
(a) no Specified Default then exists or would arise as a result of making the
subject Specified Payment, and (b) Available Loan Commitments and 30-Day
Specified Excess Availability in each case are greater than 10% of the Total
Commitment immediately after giving effect to the making of such Specified
Payment.

 

“Available Canadian Facility Loan Commitment”:  as to any Canadian Facility
Lender at any time, an amount equal to the excess, if any, of (a) the lesser of
(i) the amount of such Canadian Facility Lender’s Canadian Facility Commitment
at such time and (ii) the sum of (A) the amount equal to such Canadian Facility
Lender’s Canadian Facility Commitment Percentage of the Canadian Borrowing Base
and (B) the amount equal to such Canadian Facility Lender’s Canadian Facility
Commitment Percentage of the U.S. Borrowing Base over (b) the sum of (i) the
Dollar Equivalent of the aggregate unpaid principal amount at such time of all
Canadian Facility Revolving Credit Loans made by such Canadian Facility Lender
(or any Non-Canadian Affiliate of such Canadian Facility Lender), (ii) an amount
equal to such Canadian Facility Lender’s Canadian Facility Commitment Percentage
of the outstanding Canadian Facility L/C Obligations at such time, (iii) such
Canadian Facility Lender’s Canadian Facility Commitment Percentage of the sum of
(A) the aggregate unpaid principal amount at such time of all U.S. Facility
Revolving Credit Loans (including in the case of U.S. Facility Revolving Credit
Loans made in any Designated Foreign Currency, the Dollar Equivalent of the
aggregate unpaid principal amount thereof) and (B) an amount equal to the
aggregate unpaid principal amount at such time of all Swing Line Loans, provided
that for purposes of calculating Available Loan Commitments pursuant to
Section 4.5(a) such amount under this clause (iii)(B) shall be zero, and
(iv) such Canadian Facility Lender’s Canadian Facility Commitment Percentage of
the amount equal to the outstanding U.S. Facility L/C Obligations at such time;
collectively, as to all the Canadian Facility Lenders, the “Available Canadian
Facility Loan Commitments”.

 

“Available Excluded Contribution Amount”:  the aggregate amount of Excluded
Contributions, minus the sum of (i) the aggregate amount of Restricted Payments
made after the Closing Date pursuant to clause (y)(ii)(z) of the proviso to
Section 8.7(f), (ii) outstanding Investments made after the Closing Date
pursuant to clause (y)(ii)(z) of the proviso to Section 8.9(o), (iii) cash
consideration for acquisitions made after the Closing Date pursuant to
Section 8.10(c)(y)(ii)(z) and (iv) optional payments made after the Closing Date
pursuant to Section 8.14(a)(iv)(y)(ii)(z).

 

9

--------------------------------------------------------------------------------


 

“Available Loan Commitments”:  without duplication of amounts calculated
thereunder, the Available Canadian Facility Loan Commitments and the Available
U.S. Facility Loan Commitments.

 

“Available U.S. Facility Loan Commitment”:  as to any U.S. Facility Lender at
any time, an amount equal to the excess, if any, of (a) the lesser of (i) the
amount of such U.S. Facility Lender’s U.S. Facility Commitment at such time and
(ii) the amount equal to such U.S. Facility Lender’s U.S. Facility Commitment
Percentage of the U.S. Borrowing Base over (b) the sum of (i) the aggregate
unpaid principal amount at such time of all U.S. Facility Revolving Credit Loans
made by such U.S. Facility Lender (including in the case of U.S. Facility
Revolving Credit Loans made by such U.S. Facility Lender in any Designated
Foreign Currency, the Dollar Equivalent of the aggregate unpaid principal amount
thereof), (ii) the amount equal to such U.S. Facility Lender’s U.S. Facility
Commitment Percentage of the aggregate unpaid principal amount at such time of
all Swing Line Loans, provided that for purposes of calculating Available Loan
Commitments pursuant to Section 4.5(a) such amount under this clause (ii) shall
be zero, (iii) the amount equal to such U.S. Facility Lender’s U.S. Facility
Commitment Percentage of the outstanding U.S. Facility L/C Obligations at such
time and (iv) the amount equal to such U.S. Facility Lender’s U.S. Facility
Commitment Percentage of the amount by the which the Dollar Equivalent of all
Extensions of Credit to the Canadian Borrowers exceed the Canadian Borrowing
Base; collectively, as to all the U.S. Facility Lenders, the “Available U.S.
Facility Loan Commitments”.

 

“Average Available Loan Commitments” for any fiscal quarter, an amount
(expressed as a percentage) equal to the quotient of (A) the daily average
Available Loan Commitments for such fiscal quarter divided by (B) the daily
average Total Commitments for such fiscal quarter.  The Administrative Agent
shall provide its calculation of Average Available Loan Commitments to the
Parent Borrower upon request, and in any event no later than 1 Business Day
after the applicable Adjustment Date.

 

“Average Life”:  at the date of determination thereof, with respect to any
Indebtedness, the quotient obtained by dividing (a) the sum of the products of
the number of years from such date of determination to the dates of each
successive scheduled principal payment of such Indebtedness multiplied by the
amount of such principal payment by (b) the sum of all such principal payments.

 

“BA Equivalent Loan”:  any Loan in Canadian Dollars bearing interest at a rate
determined by reference to the BA Rate in accordance with the provisions of
Section 2.

 

“BA Fee”:  the amount calculated by multiplying the face amount of each Bankers’
Acceptance by the rate for the BA Fee specified in the Pricing Grid, and then

 

10

--------------------------------------------------------------------------------


 

multiplying the result by a fraction, the numerator of which is the duration of
its term on the basis of the actual number of days to elapse from and including
the date of acceptance of a Bankers’ Acceptance by the Lender up to but
excluding the maturity date of the Bankers’ Acceptance and the denominator of
which is the number of days in the calendar year in question.

 

“BA Proceeds”:  in respect of any Bankers’ Acceptance, an amount calculated on
the applicable Borrowing Date which is (rounded to the nearest full cent, with
one half of one cent being rounded up) equal to the face amount of such Bankers’
Acceptance multiplied by the price, where the price is calculated by dividing
one by the sum of one plus the product of (i) the BA Rate applicable thereto
expressed as a decimal fraction multiplied by (ii) a fraction, the numerator of
which is the term of such Bankers’ Acceptance and the denominator of which is
365, which calculated price will be rounded to the nearest multiple of 0.001%.

 

“BA Rate”:  with respect to an issue of Bankers’ Acceptances in Canadian Dollars
with the same maturity date, (a) for a Schedule I Lender, (i) the rate of
interest per annum equal to the rates applicable to Bankers’ Acceptances having
an identical or comparable term as the proposed BA Equivalent Loan or Bankers’
Acceptance displayed and identified as such on the display referred to as the
“CDOR Page” (or any display substituted therefor) of Reuter Monitor Money Rates
Service as at or about 10:15 A.M. of such day (or, if such day is not a Business
Day, at or about 10:15 A.M. on the immediately preceding Business Day), or,
(ii) if such rates do not appear on the CDOR Page at such time and on such date,
the rate for such date will be the annual discount rate (rounded upward to the
nearest whole multiple of 1/100 of 1%) at or about 10:15 A.M. on such day at
which such Lender is then offering to purchase Bankers’ Acceptances accepted by
it having such specified term (or a term as closely as possible comparable to
such specified term), and (b) for a Lender which is not a Schedule I Lender, the
lesser of (i) the arithmetic average of the annual discount rates for Bankers’
Acceptances for such term quoted by such Lender at or about 10:15 A.M. and
(ii) the annual discount rate applicable to Bankers’ Acceptances as determined
for the Schedule I Lender in (a) above for the same Bankers’ Acceptances issue
plus 10 basis points; provided, that, if such applicable rate described in
clauses (a) or (b) above shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

 

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

11

--------------------------------------------------------------------------------


 

“Bank Products Agreement”:  any agreement pursuant to which a bank or other
financial institution or other Person agrees to provide (a) treasury services,
(b) credit card, debit card, merchant card, purchasing card, stored value card,
non-card electronic payable or other similar services (including the processing
of payments and other administrative services with respect thereto), (c) cash
management or related services (including controlled disbursements, automated
clearinghouse transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, electronic funds transfer, information reporting, wire
transfer and interstate depository network services) and (d) other banking,
financial or treasury products or services as may be requested by the Parent
Borrower or any Restricted Subsidiary (other than letters of credit and other
than loans and advances except indebtedness arising from services described in
clauses (a) through (c) of this definition).

 

“Bank Products Obligations”:  of any Person means the obligations of such Person
pursuant to any Bank Products Agreement.

 

“Bankers’ Acceptance” and “B/A”:  a bill of exchange within the meaning of the
Bills of Exchange Act (Canada), including a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada), denominated in Canadian
Dollars, drawn by the Canadian Borrowers and accepted by a Canadian Facility
Lender in accordance herewith and includes a Discount Note.

 

“Benefited Lender”:  as defined in Section 11.7(a).

 

“Blocked Account Agreement”:  as defined in Section 4.16(c).

 

“Blocked Accounts”:  as defined in Section 4.16(c).

 

“Board”:  the Board of Governors of the Federal Reserve System.

 

“Board of Directors”:  for any Person, the board of directors or other governing
body of such Person or, if such Person is owned or managed by a single entity,
the board of directors or other governing body of such entity, or, in either
case, any committee thereof duly authorized to act on behalf of such board or
governing body. Unless otherwise provided, “Board of Directors” means the Board
of Directors of the Parent Borrower.

 

“Borrowers”:  as defined in the Preamble hereto, and shall include any successor
in interest thereto.

 

“Borrowing”:  the borrowing of one Type of Loan of a single Tranche by either
the U.S. Borrowers (on a joint and several basis) or the Canadian Borrowers (on
a joint and several basis), from all the Lenders having Commitments of the
respective Tranche on a given date (or resulting from a conversion or
conversions on such date)

 

12

--------------------------------------------------------------------------------


 

having in the case of Eurocurrency Loans and BA Equivalent Loans the same
Interest Period.

 

“Borrowing Base Certificate”:  a certificate setting forth the U.S. Borrowing
Base and the Canadian Borrowing Base (in each case with supporting calculations)
substantially in the form of Exhibit L or otherwise in a form reasonably
satisfactory to the Parent Borrower, the Administrative Agent and the
Co-Collateral Agent.

 

“Borrowing Date”:  any Business Day specified in a notice pursuant to
Section 2.2, Section 2.4 or Section 3.2 as a date on which the Parent Borrower
or any other Borrower requests the Lenders to make Loans hereunder or an Issuing
Lender to issue Letters of Credit hereunder.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York (or, with respect only to Loans made by a
Canadian Lender and Letters of Credit issued by an Issuing Lender not located in
the City of New York, the location of such Canadian Lender or such Issuing
Lender) are authorized or required by law to close, except that, when used in
connection with a Eurocurrency Loan, “Business Day” shall mean, in the case of
any Eurocurrency Loan in Dollars, any Business Day on which dealings in Dollars
between banks may be carried on in London, England and New York, New York and,
in the case of any Eurocurrency Loan in any Designated Foreign Currency, a day
on which dealings in such Designated Foreign Currency between banks may be
carried on in London, England, New York, New York and the principal financial
center of such Designated Foreign Currency as set forth on Schedule B; provided,
however, that, with respect to notices and determinations in connection with,
and payments of principal and interest on, Loans denominated in Euros, such day
is also a day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer System (TARGET) (or, if such clearing system ceases to be
operative, such other clearing system (if any) determined by the Administrative
Agent to be a suitable replacement) is open for settlement of payment in Euros.

 

“CAML Legislation”:  as defined in Section 11.17.

 

“Canadian Agent”:  as defined in the Preamble hereto.

 

“Canadian Agent Account”:  as defined in Section 4.16(d).

 

“Canadian Blocked Account”:  as defined in Section 4.16(c).

 

“Canadian Borrower Unpaid Drawing”:  drawings on Canadian Facility Letters of
Credit that have not been reimbursed by the applicable Canadian Borrower.

 

13

--------------------------------------------------------------------------------


 

“Canadian Borrowers”:  Matthews Equipment Limited, Western Shut-Down (1995)
Limited, Hertz Canada Equipment Rental Partnership and each other Canadian
Subsidiary that is a Wholly Owned Subsidiary that becomes a Borrower pursuant to
a Subsidiary Borrower Joinder, in each case, together with their respective
successors and assigns, and unless and until such time as the respective
Canadian Borrower ceases to be a Borrower in accordance with the terms and
provisions hereof.

 

“Canadian Borrowing Base”:  as of any date of determination, the result of, in
each case using the Dollar Equivalent of all amounts in Canadian Dollars:

 

(a)                                 85% of the amount of Eligible Canadian
Accounts, plus

 

(b)                                 50% of the amount of Eligible Unbilled
Canadian Accounts (not to exceed 50% of the amount calculated under clause
(a) above), plus

 

(c)                                  the lesser of:

 

(i)                                     95% times the then Net Book Value of
Eligible Canadian Rental Equipment and Eligible Canadian Service Vehicles, and

 

(ii)                                  85% times the then extant Net Orderly
Liquidation Value of Eligible Canadian Rental Equipment and Eligible Canadian
Service Vehicles, plus

 

(d)                                 55% times the then Net Book Value of
Eligible Canadian Spare Parts and Merchandise, minus

 

(e)                                  the amount of all Availability Reserves
related to the Canadian Facility, minus

 

(f)                                   (1) the aggregate outstanding principal
amount of Indebtedness incurred by any Canadian Loan Party (x) to refinance or
replace the Canadian Facility in part pursuant to Section 8.2(a)(2) or pursuant
to Section 8.2(x), (y) otherwise constituting Additional ABL Indebtedness or
(z) to refinance or replace any Indebtedness referred to in clause (x) or
(y) pursuant to Section 8.2(w)(y), in each case to the extent secured by the
Collateral on a basis pari passu in priority with the Liens securing the amounts
due under the Canadian Facility, pursuant to the Intercreditor Agreement, First
Lien Intercreditor Agreement or Other Intercreditor Agreement and consented to
by the Parent Borrower (and for the avoidance of doubt, not including
Indebtedness under this Agreement) and (2) the aggregate outstanding principal
amount of Indebtedness incurred by any Canadian Loan Party pursuant to
Section 8.2(v) (and for the avoidance of doubt, not including Indebtedness under
this Agreement), minus

 

14

--------------------------------------------------------------------------------


 

(g)                                  the amount by which (i) the then Net Book
Value of all Eligible Canadian Rental Equipment that is damaged or defective to
the extent included in the Canadian Borrowing Base pursuant to the above exceeds
(ii) 10% of the Canadian Borrowing Base, minus

 

(h)                                 to the extent not otherwise deducted from
Available Canadian Facility Loan Commitments or Available Loan Commitments or
otherwise from any calculation of amounts available to be borrowed under the
Canadian Facility, the aggregate outstanding principal amount of any outstanding
Incremental Loans and Specified Refinancing Loans (other than Incremental Loans
or Specified Refinancing Loans, as applicable, pursuant to any FILO Tranche)
incurred by any Canadian Loan Party, to the extent secured on a basis pari passu
in priority with the Liens securing the Loans, minus

 

(i)                                     the FILO Canadian Overadvance.

 

“Canadian Collateral Agent”:  as defined in the Preamble hereto.

 

“Canadian DB Plan”:  any Foreign Plan required to be registered under Canadian
federal or provincial law which contains a “defined benefit provision” as
defined in subsection 147.1(l) of the Income Tax Act (Canada).

 

“Canadian Dollars”:  the lawful currency of Canada, as in effect from time to
time.

 

“Canadian Extender of Credit”:  as defined in Section 4.15.

 

“Canadian Facility”:  the credit facility available to the Canadian Borrowers
and, as provided in Section 2.1, the U.S. Borrowers hereunder.

 

“Canadian Facility Commitment”:  with respect to each Canadian Facility Lender,
the commitment of such Canadian Facility Lender hereunder to make Extensions of
Credit to the Borrowers in the amount set forth opposite its name on Schedule A
hereto or as may subsequently be set forth in the Register from time to time.

 

“Canadian Facility Commitment Percentage”:  of any Canadian Facility Lender at
any time shall be that percentage which is equal to a fraction (expressed as a
percentage) the numerator of which is the Canadian Facility Commitment of such
Canadian Lender at such time and the denominator of which is the Total Canadian
Facility Commitment at such time, provided that if any such determination is to
be made after the Total Canadian Facility Commitment (and the related Canadian
Facility Commitments of the Lenders) has (or have) terminated, the determination
of such percentages shall be made immediately before giving effect to such
termination.

 

15

--------------------------------------------------------------------------------


 

“Canadian Facility Issuing Lender”:  as the context may require, (i) each Lender
designated as a Canadian Facility Issuing Lender on Schedule D-1 as of the
Closing Date or (ii) any Canadian Facility Lender (and/or any Affiliate of such
Canadian Facility Lender designated by it that is a Canadian Facility Lender)
which, at the request of a Canadian Borrower and with the consent of the
Canadian Agent, agrees, in such Canadian Lender’s (or Affiliate’s) sole
discretion, to also become a Canadian Facility Issuing Lender for the purpose of
issuing Canadian Facility Letters of Credit (including Existing Letters of
Credit), in each case subject to each such financial institution’s Canadian
Facility L/C Sublimit.

 

“Canadian Facility L/C Obligations”:  at any time, an amount equal to the Dollar
Equivalent of the sum of (a) the aggregate then undrawn and unexpired amount of
the then outstanding Canadian Facility Letters of Credit and (b) the aggregate
amount of drawings under Canadian Facility Letters of Credit which have not then
been reimbursed pursuant to Section 3.5(a).

 

“Canadian Facility L/C Participants”:  the Canadian Facility Lenders (including
any Non-Canadian Affiliate, as applicable).

 

“Canadian Facility L/C Sublimit”:  (i) with respect to each Canadian Facility
Issuing Lender as of the Closing Date, the amount specified with respect to each
such Canadian Facility Issuing Lender on Schedule D-1 hereto and (ii) with
respect to any other Canadian Facility Issuing Lender, any amount as agreed in
writing between such Canadian Facility Issuing Lender and the Canadian
Borrowers, with the consent of the Canadian Agent.

 

“Canadian Facility Lender”:  each Lender which has a Canadian Facility
Commitment (without giving effect to any termination of the Total Canadian
Facility Commitment if there are any outstanding Canadian Facility L/C
Obligations) or which has (or has any Non-Canadian Affiliate which has) any
outstanding Canadian Facility Revolving Credit Loans (or a Canadian Facility
Commitment Percentage in any then outstanding Canadian Facility L/C
Obligations).  Unless the context otherwise requires, each reference in this
Agreement to a Canadian Facility Lender includes each Canadian Facility Lender
and shall include references to any Affiliate of any such Lender (including any
Non-Canadian Affiliate, as applicable) which is acting as a Canadian Facility
Lender.

 

“Canadian Facility Letters of Credit”:  Letters of Credit (including Existing
Letters of Credit) issued by the Canadian Facility Issuing Lender to, or for the
account of, the Borrowers, pursuant to Section 3.1.

 

“Canadian Facility Revolving Credit Loan”:  as defined in Section 2.1(b).

 

16

--------------------------------------------------------------------------------


 

“Canadian Guarantee and Collateral Agreement”:  the Canadian Guarantee and
Collateral Agreement delivered to the Canadian Collateral Agent as of the date
hereof, substantially in the form of Exhibit B-2, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Canadian Lender”:  (i) each Canadian Facility Lender listed on Schedule A or
the Subsidiary or Affiliate of such Canadian Facility Lender that is a Lender
listed on Schedule A, and (ii) each additional Person that becomes a Canadian
Facility Lender party hereto in accordance with the provisions hereof.  A
Canadian Lender shall cease to be a “Canadian Lender” when it has assigned all
of its Canadian Facility Commitment in accordance with Section 11.6 (or its
related Canadian Facility Lender has assigned all of its Canadian Facility
Commitment pursuant to Section 11.6).  For purposes of this Agreement, the term
“Lender” includes each Canadian Lender unless the context otherwise requires.

 

“Canadian Loan Parties”:  the Canadian Borrowers and each Canadian Subsidiary
Guarantor.

 

“Canadian Prime Rate”:  the greater of (a) rate of interest publicly announced
from time to time by the Canadian Agent (or another bank of recognized standing
reasonably selected by the Canadian Agent and reasonably satisfactory to the
Parent Borrower) as its reference rate of interest for loans made in Canadian
Dollars to Canadian customers and designed as its “prime” rate and (b) the one
month BA Rate for Schedule I Lenders in effect on such day, plus 0.75% per
annum.  Any change in the Canadian Prime Rate, due to a change in the Canadian
Agent’s (or another bank of recognized standing reasonably selected by the
Canadian Agent and reasonably satisfactory to the Parent Borrower) prime rate
shall be effective on the effective date of such change in the Canadian Agent’s
(or another bank of recognized standing reasonably selected by the Canadian
Agent and reasonably satisfactory to the Parent Borrower) prime rate.

 

“Canadian Priority Payables”:  at any time, with respect to the Canadian
Borrowers and Canadian Subsidiary Guarantors:

 

(a)                                 the amount past due and owing by such
Person, or the accrued amount for which such Person has an obligation to remit
to a Governmental Authority or other Person pursuant to any applicable law,
rule or regulation, in respect of (i) pension fund obligations;
(ii) unemployment insurance; (iii) goods and services taxes, sales taxes,
employee income taxes and other taxes payable or to be remitted or withheld;
(iv) workers’ compensation; (v) vacation pay and wages; and (vi) other like
charges and demands; in each case, in respect of which any Governmental
Authority or other Person may claim a security interest, lien, trust or other
claim ranking or capable of ranking in

 

17

--------------------------------------------------------------------------------


 

priority to or pari passu with one or more of the Liens granted in the Security
Documents; and

 

(b)                                 the aggregate amount of any other
liabilities of such Person (i) in respect of which a trust has been or may be
imposed on any Collateral to provide for payment or (ii) which are secured by a
security interest, pledge, lien, charge, right or claim on any Collateral, in
each case, pursuant to any applicable law, rule or regulation and which trust,
security interest, pledge, lien, charge, right or claim ranks or is capable of
ranking in priority to or pari passu with one or more of the Liens granted in
the Security Documents.

 

“Canadian Resident”:  (a) a person resident in Canada for purposes of the Income
Tax Act (Canada), (b) an authorized foreign bank which at all times holds all of
its interest in any obligations owed by the Canadian Borrowers hereunder in the
course of its Canadian banking business for purposes of subsection 212(13.3) of
the Income Tax Act (Canada) or (c) any Lender with respect to which payments to
such Lender of interest, fees, commission or any other amount payable by any
Canadian Borrower under the Loan Documents are not subject to any Non-Excluded
Taxes imposed by Canada or any political subdivision or taxing authority thereof
or therein and that is able to establish to the satisfaction of the Canadian
Agent and the Canadian Borrowers that, based on applicable law in effect on the
date such Lender becomes a Lender, any such payments to or for the benefit of
such Lender are not subject to the withholding or deduction of any such
Non-Excluded Taxes.

 

“Canadian Secured Parties”:  the “Secured Parties” as defined in the Canadian
Guarantee and Collateral Agreement.

 

“Canadian Security Documents”:  the collective reference to the Canadian
Guarantee and Collateral Agreement, the Hypothecs and all other similar security
documents hereafter delivered to the Canadian Collateral Agent granting or
perfecting a Lien on any asset or assets of any Person to secure the obligations
and liabilities of the Canadian Loan Parties hereunder and/or under any of the
other Loan Documents or to secure any guarantee of any such obligations and
liabilities, including any security documents executed and delivered or caused
to be delivered to the Canadian Collateral Agent pursuant to Section 7.9(b) or
Section 7.9(c), in each case, as amended, supplemented, waived or otherwise
modified from time to time.

 

“Canadian Subsidiary”:  each Subsidiary of Parent Borrower that is incorporated
or organized under the laws of Canada or any province thereof (other than any
Excluded Subsidiary).

 

“Canadian Subsidiary Guarantor”:  each Canadian Subsidiary of a Canadian
Borrower which executes and delivers the Canadian Guarantee and Collateral

 

18

--------------------------------------------------------------------------------


 

Agreement, in each case, unless and until such time as the respective Canadian
Subsidiary Guarantor ceases to constitute a Canadian Subsidiary of the Parent
Borrower or is released from all of its obligations under the Canadian Guarantee
and Collateral Agreement in accordance with the terms and provisions thereof.

 

“Capital Expenditures”:  for any period, (a) the aggregate of all expenditures
by the Parent Borrower and its consolidated Subsidiaries for such period (to the
extent otherwise included in such expenditures, exclusive of (i) expenditures
made for Investments permitted by Section 8.9 or acquisitions permitted by
Section 8.10, (ii) interest capitalized during such period, (iii) expenditures
that are paid for by a third party (excluding the Parent Borrower and any of its
consolidated Subsidiaries) and for which neither the Parent Borrower nor any of
its consolidated Subsidiaries has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such third party or
any other Person or (iv) expenditures made with the proceeds of any equity
securities issued or capital contributions received, or Indebtedness incurred,
by the Parent Borrower or any of its consolidated Subsidiaries) which, in
accordance with GAAP, are included in “capital expenditures,” including any such
expenditures made for purchases of Rental Equipment net of (b) Dispositions of
(x) property, plant and equipment, (y) Rental Equipment and/or (z) Service
Vehicles during such period.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“Captive Insurance Subsidiary”:  any Subsidiary of the Parent Borrower that is
subject to regulation as an insurance company (and any Subsidiary thereof).

 

“Cash Equivalents”:  (1) money and (2)(a) securities issued or fully guaranteed
or insured by the United States of America, Canada or a member state of the
European Union (in the case of any such member state, to the extent rated at
least A-2 or the equivalent thereof by Standard & Poor’s Ratings Group (a
division of The McGraw Hill Companies Inc.) or any successor rating agency
(“S&P”) or at least P-2 or the equivalent thereof by Moody’s Investors
Service, Inc. or any successor rating agency (“Moody’s”) (or if at such time
neither is issuing ratings, then a comparable rating of such other nationally
recognized rating agency)) or any agency or instrumentality of any thereof,
(b) time deposits, certificates of deposit or bankers’ acceptances of (i) any
Lender or Affiliate thereof or (ii) any commercial bank having capital and
surplus in excess of $500,000,000 (or the foreign currency equivalent thereof as
of the date of such investment) and the commercial paper of the holding company
of which is rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s (or if at such time neither is issuing
ratings, then a comparable rating of such other nationally recognized rating
agency), (c) repurchase obligations with a term of not more

 

19

--------------------------------------------------------------------------------


 

than seven days for underlying securities of the types described in clauses
(a) and (b) above entered into with any financial institution meeting the
qualifications specified in clause (b)(i) or (b)(ii) above, (d) money market
instruments, commercial paper or other short term obligations rated at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s (or if at such time neither is issuing ratings, then a comparable rating
of such other nationally recognized rating agency), (e) investments in money
market funds complying with the risk limiting conditions of Rule 2a-7 or any
successor rule of the SEC under the Investment Company Act, (f) investment funds
investing at least 95% of their assets in cash equivalents of the types
described in clauses (1) and (2)(a) through (e) above (which funds may also hold
reasonable amounts of cash pending investment and/or distribution),
(g) investments similar to any of the foregoing denominated in foreign
currencies approved by the Board of Directors, and (h) solely with respect to
any Captive Insurance Subsidiary, any investment that such Person is permitted
to make in accordance with applicable law.

 

“Cash Management Reserves”:  such reserves as the Administrative Agent and the
Co-Collateral Agent determine in their Permitted Discretion as being appropriate
to reflect the reasonably anticipated monetary obligations of the Loan Parties
with respect to any Bank Products Agreement then in effect that is secured by a
Lien on the Collateral that is pari passu in priority with the Liens on such
Collateral securing the amounts due under this Agreement, pursuant to the
Intercreditor Agreement, First Lien Intercreditor Agreement or Other
Intercreditor Agreement (for the avoidance of doubt, excluding any Bank Products
Agreement that is secured under any of the Security Documents).

 

“Change in Law”:  as defined in Section 4.11(a).

 

“Change of Control”:  the occurrence of any of the following events:  (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), other than one or more Permitted Holders or a Parent Entity,
shall be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act) of shares of Voting Stock having more than 50% of the total voting
power of all outstanding shares of the Relevant Parent Entity, (b) Holdings
shall cease to own, directly or indirectly, 100% of the Capital Stock of the
Parent Borrower (or any successor to the Parent Borrower permitted pursuant to
Section 8.5) or (c) a “Change of Control” as defined in the Senior Notes
Indenture shall have occurred.

 

“Chief Executive Office”:  with respect to any Person, the location from which
such Person manages the main part of its business operations or other affairs.

 

“Closing Date”:  the date on which all the conditions precedent set forth in
Section 6.1 shall be satisfied or waived.

 

20

--------------------------------------------------------------------------------


 

“Co-Collateral Agent”: as defined in the Preamble hereto and shall include any
successor thereto.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”:  as defined in the Preamble hereto and shall include any
successor thereto.

 

“Collection Bank”:  as defined in Section 4.16(c).

 

“Commercial Letter of Credit”:  as defined in Section 3.1(a).

 

“Commitment”:  as to any Lender, its U.S. Facility Commitment and its Canadian
Facility Commitment.  The original amount of the aggregate Commitments of the
Revolving Credit Lenders is $1,750,000,000.

 

“Commitment Fee Rate”:  during the period from the Closing Date until the first
Adjustment Date, 0.375% per annum.  Thereafter, the “Commitment Fee Rate” will
be as set forth on the applicable Pricing Grid which corresponds to the
Unutilized Commitments set forth therein.

 

“Commitment Percentage”:  of any Lender at any time shall be that percentage
which is equal to a fraction (expressed as a percentage) the numerator of which
is the Commitment of such Revolving Credit Lender at such time and the
denominator of which is the Total Commitment at such time, provided that if any
such determination is to be made after the Total Commitment (and the related
Commitments of the Revolving Credit Lenders) has terminated, the determination
of such percentages shall be made immediately before giving effect to such
termination.

 

“Commitment Period”:  as to any Tranche of Commitments, the period from and
including the Closing Date to but not including the Termination Date therefor,
or such earlier date as such Commitments shall terminate as provided herein.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which
(a) is under “common control” (within the meaning of Section 4001 of ERISA) with
the Parent Borrower or (b) is part of a group of entities (whether or not
incorporated), which includes the Parent Borrower, which (i) is treated as a
“single employer” under Section 414(b) or (c) of the Code or (ii) solely for the
purpose of Section 302 or 303 of ERISA or Section 412 or 430 of the Code, is
treated as a “single employer” under Sections 414(b), (c), (m) or (o) of the
Code.

 

21

--------------------------------------------------------------------------------


 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Parent Borrower on request); provided that the designation by any
Lender of a Conduit Lender shall not relieve the designating Lender of any of
its obligations under this Agreement, including its obligation to fund a Loan
if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to any provision of this Agreement, including Section 4.10, 4.11, 4.12, or 11.5,
than the designating Lender would have been entitled to receive in respect of
the extensions of credit made by such Conduit Lender if such designating Lender
had not designated such Conduit Lender hereunder, (b) be deemed to have any
Commitment or (c) be designated if such designation would otherwise increase the
costs of any Facility to any Borrower.

 

 “Consolidated Fixed Charge Coverage Ratio”:  as of the last day of the Most
Recent Four Quarter Period, the ratio of (a) (i) EBITDA for such period minus
(ii)  the unfinanced portion of all Capital Expenditures (excluding any Capital
Expenditure made in an amount equal to all or part of the proceeds, of (x) any
casualty insurance, condemnation or eminent domain or (y) any sale of assets of
the Parent Borrower and its Restricted Subsidiaries (other than any Special
Purpose Subsidiaries) during such period, to (b) the sum, without duplication,
of (i) Debt Service Charges payable in cash by the Parent Borrower and its
Restricted Subsidiaries (other than any Special Purpose Subsidiary) during such
period plus (ii) federal, state and foreign income taxes paid in cash by the
Parent Borrower and its Restricted Subsidiaries (other than Special Purpose
Subsidiaries) (net of refunds received) for such period.

 

“Consolidated Indebtedness”:  at the date of determination thereof, an amount
equal to (a) the sum (without duplication) of (i) Consolidated Long Term Debt
plus (ii) Consolidated Short Term Debt, minus (b) to the extent included in
clause (a) any amounts incurred to fund or cash collateralize or otherwise
backstop or support any letter of credit facility or arrangement, minus
(d) Unrestricted Cash as at such date.

 

“Consolidated Interest Expense”:  for any period, an amount equal to
(a) interest expense (accrued for such period, and in any event excluding
(u) amortization or write-off of financing costs, (v) accretion or accrual of
discounted liabilities not constituting Indebtedness, (w) any expense resulting
from discounting of Indebtedness in conjunction with recapitalization or
purchase accounting, (x) any “additional interest” in respect of registration
rights arrangements for any securities, (y) any expensing of bridge, commitment
and other financing costs and (z) interest with respect to Indebtedness of any

 

22

--------------------------------------------------------------------------------


 

Parent Entity appearing upon the balance sheet of the Parent Borrower solely by
reason of push-down accounting under GAAP) on Indebtedness of the Parent
Borrower and its Restricted Subsidiaries for such period minus (b) interest
income (accrued for such period) of the Parent Borrower and its Restricted
Subsidiaries for such period, in each case determined on a Consolidated basis in
accordance with GAAP.

 

“Consolidated Leverage Ratio”:  as of the last day of the Most Recent Four
Quarter Period, the ratio of (a) Consolidated Indebtedness on such day to
(b) EBITDA for such period.

 

“Consolidated Long Term Debt”:  at the date of determination thereof, all long
term debt of the Parent Borrower and its Restricted Subsidiaries as determined
on a Consolidated basis in accordance with GAAP and as disclosed on the Parent
Borrower’s consolidated balance sheet most recently delivered under
Section 7.1(a) or 7.1(b).

 

“Consolidated Net Income”:  for any period, net income (loss) of the Parent
Borrower and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP and before any reduction in respect
of preferred stock dividends; provided that, without duplication, there shall
not be included in such Consolidated Net Income:

 

(a)                                 any net income (loss) of any Person that is
not the Parent Borrower or a Restricted Subsidiary of the Parent Borrower,
except that (i) the Parent Borrower’s or any Restricted Subsidiary’s equity in
the net income of any such Person for such period shall be included in such
Consolidated Net Income up to the aggregate amount actually distributed by or
that (as determined by the Parent Borrower in good faith) could have been
distributed by such Person during such period to the Parent Borrower or a
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in clause (b) below) and (ii) the Parent Borrower’s or any
Restricted Subsidiary’s equity in the net loss of such Person shall be included
to the extent of the aggregate Investment of the Parent Borrower or any of its
Restricted Subsidiaries in such Person;

 

(b)                                 solely for purposes of determining the
amount available for payments under clause (a) of the definition of “Available
Amount”, any net income (loss) of any Restricted Subsidiary that is not a
Subsidiary Borrower or Subsidiary Guarantor if such Restricted Subsidiary is
subject to restrictions, directly or indirectly, on the payment of dividends or
the making of similar distributions by such Restricted Subsidiary, directly or
indirectly, to the Parent Borrower by operation of the terms of such Restricted
Subsidiary’s charter or any agreement, instrument, judgment, decree, order,
statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its stockholders (other than

 

23

--------------------------------------------------------------------------------


 

(i) restrictions that have been waived or otherwise released, (ii) restrictions
pursuant to the Senior Notes or the Senior Notes Indenture and
(iii) restrictions in effect on the Closing Date with respect to a Restricted
Subsidiary and other restrictions with respect to any Restricted Subsidiary that
taken as a whole are not materially less favorable to the Lenders than such
restrictions in effect on the Closing Date (as determined by the Parent Borrower
in good faith), except that (A) the Parent Borrower’s equity in the net income
of any such Restricted Subsidiary for such period shall be included in such
Consolidated Net Income up to the aggregate amount of any dividend or
distribution that was or that (as determined by the Parent Borrower in good
faith) could have been made by such Restricted Subsidiary during such period to
the Parent Borrower or another Restricted Subsidiary (subject, in the case of a
dividend that could have been made to another Restricted Subsidiary, to the
limitation contained in this clause) and (B) the net loss of such Restricted
Subsidiary shall be included to the extent of the aggregate Investment of the
Parent Borrower or any of its other Restricted Subsidiaries in such Restricted
Subsidiary;

 

(c)                                  (x) any gain or loss realized upon the
sale, abandonment or other disposition of any asset of the Parent Borrower or
any Restricted Subsidiary (including pursuant to any sale/leaseback transaction)
that is not sold, abandoned or otherwise disposed of in the ordinary course of
business (as determined in good faith by the Parent Borrower) and (y) any gain
or loss realized upon the disposal, abandonment or discontinuation of operations
of the Parent Borrower or any Restricted Subsidiary, and any income (loss) from
disposed, abandoned or discontinued operations (but if such operations are
classified as discontinued because they are subject to an agreement to dispose
of such operations, only when and to the extent such operations are actually
disposed of), including in each case any closure of any branch;

 

(d)                                 any item classified as an extraordinary,
unusual or nonrecurring gain, loss or charge (including fees, expenses and
charges associated with the Transactions and any related transactions, and any
acquisition, merger or consolidation after the Closing Date or any accounting
change);

 

(e)                                  the cumulative effect of a change in
accounting principles;

 

(f)                                   all deferred financing costs written off
and premiums paid in connection with any early extinguishment of Indebtedness or
Hedging Obligations or other derivative instruments;

 

(g)                                  any unrealized gains or losses in respect
of any foreign exchange contract, currency swap agreement or other similar
agreement or arrangements (including derivative agreements or arrangements), or
any

 

24

--------------------------------------------------------------------------------


 

ineffectiveness recognized in earnings related to qualifying hedge transactions
or the fair value of changes therein recognized in earnings for derivatives that
do not qualify as hedge transactions, in each case, in respect of any Hedging
Obligations;

 

(h)                                 any unrealized foreign currency translation
or transaction gains or losses, including in respect of Indebtedness of any
Person denominated in a currency other than the functional currency of such
Person;

 

(i)                                     (x) any non-cash compensation charge
arising from any grant of stock, stock options or other equity based awards and
any non-cash deemed finance charges in respect of any pension liabilities or
other provisions and (y) income (loss) attributable to deferred compensation
plans or trusts;

 

(j)                                    to the extent otherwise included in such
Consolidated Net Income, any unrealized foreign currency translation or
transaction gains or losses, including in respect of Indebtedness or other
obligations of the Parent Borrower or any Restricted Subsidiary owing to the
Parent Borrower or any Restricted Subsidiary;

 

(k)                                 any non-cash charge, expense or other impact
attributable to application of the purchase or recapitalization method of
accounting (including the total amount of depreciation and amortization, cost of
sales or other non-cash expense resulting from the write-up of assets to the
extent resulting from such purchase or recapitalization accounting adjustments),
non-cash charges for deferred tax valuation allowances and non-cash gains,
losses, income and expenses resulting from fair value accounting required by the
applicable standard under GAAP;

 

(xii)                           the amount of any restructuring charge or
reserve, integration cost or other business optimization expense or cost
(including charges related to the implementation of strategic or cost-savings
initiatives), including any severance, retention, signing bonuses, relocation,
recruiting and other employee related costs, future lease commitments, and costs
related to the opening and closure and/or consolidation of facilities and to
existing lines of business; and

 

(xiii)                        to the extent covered by insurance and actually
reimbursed (or the Parent Borrower has determined that there exists reasonable
evidence that such amount will be reimbursed by the insurer and such amount is
not denied by the applicable insurer in writing within 180 days and is
reimbursed within 365 days of the date of such evidence (with a deduction in any
future calculation of Consolidated Net Income for any amount so added back to
the extent not so

 

25

--------------------------------------------------------------------------------


 

reimbursed within such 365 day period)), any expenses with respect to liability
or casualty events or business interruption,

 

provided, further, that the exclusion of any item pursuant to the foregoing
clauses (i) through (xiii) shall also exclude the tax impact of any such item,
if applicable.

 

“Consolidated Quarterly Tangible Assets”:  as of any date of determination, the
total assets less the sum of the goodwill, net, and other intangible assets,
net, in each case reflected on the consolidated balance sheet of the Parent
Borrower and its Restricted Subsidiaries as at the end of any fiscal quarter of
the Parent Borrower for which such a balance sheet is available, determined on a
Consolidated basis in accordance with GAAP (and, in the case of any
determination relating to any Incurrence of Indebtedness or any Investment, on a
pro forma basis including any property or assets being acquired in connection
therewith).

 

“Consolidated Short Term Debt”:  at the date of determination thereof, all short
term debt of the Parent Borrower and its Restricted Subsidiaries as determined
on a Consolidated basis in accordance with GAAP and as disclosed on the Parent
Borrower’s consolidated balance sheet most recently delivered under
Section 7.1(a) or 7.1(b).

 

“Consolidated Tangible Assets”:  as of any date of determination, the amount
equal to (x) the sum of Consolidated Quarterly Tangible Assets as at the end of
each of the most recently ended four fiscal quarters of the Parent Borrower for
which a calculation thereof is available, divided by (y) four.

 

“Consolidation”:  the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Parent Borrower in accordance with GAAP; provided
that “Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Parent Borrower or any
Restricted Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment.  The term “Consolidated” has a correlative meaning.

 

“Contractual Obligation”:  as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Covered Liabilities”:  as defined in Section 1.3.

 

“Credit Card Notification”:  as defined in Section 4.16(c).

 

“Credit Facility”:  one or more of (i) the Senior Credit Facility and (ii) any
other facilities or arrangements designated by the Parent Borrower, in each case
with one or more banks or other lenders or institutions providing for revolving
credit loans, term loans, receivables, fleet or other financings (including
through the sale of receivables,

 

26

--------------------------------------------------------------------------------


 

fleet or other assets to such institutions or to special purpose entities formed
to borrow from such institutions against such receivables, fleet or other assets
or the creation of any Liens in respect of such receivables, fleet or other
assets in favor of such institutions), letters of credit or other Indebtedness,
in each case, including all agreements, instruments and documents executed and
delivered pursuant to or in connection with any of the foregoing, including any
notes and letters of credit issued pursuant thereto and any guarantee and
collateral agreement, patent, trademark or copyright security agreement,
mortgages or letter of credit applications and other guarantees, pledge
agreements, security agreements and collateral documents, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time, or refunded, refinanced, restructured, replaced, renewed, repaid,
increased, decreased or extended from time to time (whether in whole or in part,
whether with the original banks, lenders or institutions or other banks, lenders
or institutions or otherwise, and whether provided under any original Credit
Facility or one or more other credit agreements, indentures, financing
agreements or other Credit Facilities or otherwise).  Without limiting the
generality of the foregoing, the term “Credit Facility” shall include any
agreement (i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries as additional borrowers or
guarantors thereunder, (iii) increasing or decreasing the amount of Indebtedness
Incurred thereunder or available to be borrowed thereunder or (iv) otherwise
altering the terms and conditions thereof.

 

“Damaged Equipment Reserves”:  reserves determined by the Administrative Agent
and Co-Collateral Agent in their Permitted Discretion with respect to damaged
Eligible Rental Equipment from time to time in an amount at any time equal to
(x) the sum of (1) the aggregate Net Book Value of each such item of Eligible
Rental Equipment with a repair cost estimated by the Parent Borrower to be
greater than $250.00 individually, plus (2) the aggregate Net Book Value of each
such item of Eligible Rental Equipment with a repair cost estimated by the
Parent Borrower to equal or exceed the Net Book Value thereof, plus (3) the
aggregate estimated repair cost of all such other damaged Eligible Rental
Equipment or (y) such other amount determined as may be otherwise agreed by the
Parent Borrower, the Administrative Agent and the Co-Collateral Agent at any
time or from time to time.

 

“DDA Notification”:  as defined in Section 4.16(c).

 

“DDAs”:  any checking or other demand deposit account maintained by the Loan
Parties (other than any such account (i) all of the proceeds of which are swept
into any LKE Account, (ii) if such account is, or all of the funds and other
assets owned by a Loan Party held in such account are, excluded from the
Collateral pursuant to any Security Document, including Excluded Assets, or
(iii) that is an Excluded Account) in which proceeds of Accounts, Rental
Equipment, Service Vehicles, Spare Parts and Merchandise constituting Collateral
are located or are expected to be located.  The Agents and the Lenders shall
have no duty to inquire as to the source of the amounts on

 

27

--------------------------------------------------------------------------------


 

deposit in the DDAs, subject to the Security Documents and the Intercreditor
Agreement, First Lien Intercreditor Agreement and Other Intercreditor Agreement.

 

“De Minimis Accounts”: any checking or deposit accounts the average monthly
balance of which does not exceed $5,000,000 for any such account, provided that
the aggregate average monthly balance for all such De Minimis Accounts shall not
exceed $10,000,000, in each case other than as a result of inadvertent deposits
made to such accounts.

 

“Debt Obligations” means, with respect to any Indebtedness, any principal,
premium (if any), interest (including interest accruing on or after the filing
of any petition in bankruptcy or for reorganization whether or not a claim for
post-filing interest is allowed in such proceedings), fees, charges, expenses,
reimbursement obligations, other monetary obligations of any nature and all
other amounts payable thereunder or in respect thereof.

 

“Debt Service Charges”:  for any period, the sum of (a) Consolidated Interest
Expense paid or payable in cash for such period plus (b) scheduled principal
payments required to be made (after giving effect to any prepayments paid in
cash that reduce the amount of such required payments) on account of Restricted
Indebtedness of the Parent Borrower and its Restricted Subsidiaries, including
the full amount of any non-recourse Indebtedness and any other obligations in
respect of Financing Leases (but excluding for the avoidance of doubt the
obligations hereunder, payments to reimburse any drawings under any commercial
letters of credit, any payments with the proceeds of issuances of Capital Stock
of (or capital contributions to) the Parent Borrower or Indebtedness permitted
under Section 8.2, and any payments on Indebtedness required to be made on the
final maturity date thereof) for such period, plus (c) scheduled mandatory
payments on account of Disqualified Capital Stock of the Parent Borrower and its
Restricted Subsidiaries (other than any Special Purpose Subsidiary) (whether in
the nature of dividends, redemption, repurchase or otherwise) required to be
made during such period, in each case determined on a consolidated basis in
accordance with GAAP.

 

“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice (other than, in the case of Section 9(e), a
Default Notice), the lapse of time, or both, or any other condition specified in
Section 9, has been satisfied.

 

“Default Notice”:  as defined in Section 9(e).

 

“Defaulting Lender”:  any Lender whose acts or failure to act, whether directly
or indirectly, cause it to meet any part of the definition of “Lender Default.”

 

28

--------------------------------------------------------------------------------


 

“Deposit Account”:  any deposit account (as such term is defined in Article 9 of
the UCC or (to the extent governed thereby) any similar provision of the PPSA).

 

“Designated Foreign Currencies”:  (x) in the case of U.S. Facility Revolving
Credit Loans or Letters of Credit, (1) Euro and Pounds Sterling and, solely with
respect to U.S. Facility Letters of Credit, Australian dollars and New Zealand
dollars and (2) each other currency designated by any U.S. Borrower, in each
case in this clause (2), to the extent such currency is available to all U.S.
Facility Lenders or agreed to by each U.S. Facility Issuing Lender and (y) in
the case of Canadian Facility Revolving Credit Loans or Letters of Credit,
(1) Euro and Pounds Sterling and, solely with respect to Canadian Facility
Letters of Credit, Australian dollars and New Zealand dollars and (2) each other
currency designated by any Borrower, in each case in this clause (2), to the
extent such currency is available to all Canadian Facility Lenders or agreed to
by each Canadian Facility Issuing Lender.

 

“Designated Hedging Agreements”:  Hedging Agreements that are (i) secured by a
Lien on the Collateral that are pari passu in priority with the Liens on such
Collateral securing the amounts due under this Agreement, pursuant to the
Security Documents, the Intercreditor Agreement, First Lien Intercreditor
Agreement or Other Intercreditor Agreement and (ii) designated by the Parent
Borrower as a Permitted Hedging Arrangement to the Administrative Agent and the
Co-Collateral Agent as contemplated by Section 8.3(w) or pursuant to any
applicable Security Document and (except with respect to any determination of
the MTM value on the Closing Date, which shall be as previously provided by the
Hedging Party to the Parent Borrower and by the Parent Borrower to the
Administrative Agent and the Co-Collateral Agent on or prior to the Closing
Date) the Hedging Party shall have provided the MTM value on the date of such
designation.

 

“Designated Hedging Reserves”:  such reserves as the Administrative Agent and
the Co-Collateral Agent determine in their Permitted Discretion to reflect (and
in no event to exceed) the then aggregate outstanding mark-to-market (“MTM”)
exposure of all Loan Parties to the relevant Hedging Parties under all
Designated Hedging Agreements.  Such exposure shall be the sum of the positive
aggregate MTM values to each Hedging Party of all Designated Hedging Agreements
with such Hedging Party outstanding at the time of the relevant calculation. 
The aggregate MTM value to a Hedging Party of all Designated Hedging Agreements
with such Hedging Party shall be calculated (i) on a net basis by taking into
account the netting provision contained in the ISDA Master Agreement (or other
similar agreement with netting provisions substantially similar to an ISDA
Master Agreement) with such Hedging Party and (ii) if applicable, by taking into
account any master netting agreement or arrangement in place among such Hedging
Party, any Subsidiary or Affiliate thereof that is also party to a Designated
Hedging Agreement and the relevant Loan Party, in which case the positive
aggregate

 

29

--------------------------------------------------------------------------------


 

MTM value of all relevant Designated Hedging Agreements to such Hedging Party
and such Subsidiaries or Affiliates who are parties to such master netting
agreements shall be calculated in respect of all of the relevant Designated
Hedging Agreements on a net basis across all such Designated Hedging Agreements;
provided that the Parent Borrower (i) certifies to the Administrative Agent and
the Co-Collateral Agent that such master netting agreement shall apply to all
such Designated Hedging Agreements in all cases including upon the occurrence of
an event of default by the relevant Loan Party in respect of any such Designated
Hedging Agreement and (ii) upon request, provides to the Administrative Agent
and the Co-Collateral Agent a copy of the master netting agreement.  In
calculating the positive aggregate MTM value to a Hedging Party, the value of
collateral posted to such Hedging Party in respect of such Designated Hedging
Agreements shall be taken into account, such that the value of such collateral
shall reduce the MTM value of such Designated Hedging Agreements that is
out-of-the-money to the relevant Loan Party by an amount equal to (x) the amount
of cash collateral or (y) the value of non-cash collateral with such value as
determined by the relevant Hedging Party or the relevant valuation agent in
accordance with the relevant credit support annex or other collateral agreement
(for the avoidance of doubt, taking into account any haircut provision
applicable to such non-cash collateral); provided that the Parent Borrower shall
provide any supporting documentation for such value as may be reasonably
requested by the Administrative Agent or the Co-Collateral Agent.  For the
avoidance of doubt, if the MTM value of all Designated Hedging Agreements with a
Hedging Party is a negative amount to such Hedging Party (i.e., if all such
Designated Hedging Agreements with such Hedging Party are in-the-money to the
relevant Loan Party on a net basis), such MTM value shall be treated as zero in
calculating the amount of the Designated Hedging Reserves.  The MTM value of a
Designated Hedging Agreement for this purpose shall be calculated and provided
to the Administrative Agent, the Co-Collateral Agent, the relevant Loan Party
and the Parent Borrower together with the supporting calculations therefor
promptly (but in any case not later than three Business Days) following (x) the
last calendar day of each calendar month and (y) such other date on which a
request was made by the Administrative Agent, the Co-Collateral Agent, the
relevant Loan party or the Parent Borrower, as applicable, for such MTM value. 
Upon receipt of such MTM value of a Designated Hedging Agreement from the
relevant Hedging Party, the Parent Borrower may, within three Business Days of
such receipt, notify the Administrative Agent and the Co-Collateral Agent that
the Parent Borrower does not agree with such MTM value provided by such Hedging
Party and seek a Dealer Polling (as defined below) with respect to the relevant
Designated Hedging Agreement as set forth below.  In the event the Parent
Borrower does not provide such notice to the Administrative Agent and the
Co-Collateral Agent, the Administrative Agent and the Co-Collateral Agent shall
use such MTM value in calculating the relevant portion of the Designated Hedging
Reserves.  If a Hedging Party fails to provide the MTM value of a Designated
Hedging Agreement within the relevant timeframe specified above, then the
Administrative Agent and the Co-Collateral Agent (x) shall give the Parent
Borrower notice thereof within three Business Days from the date such Hedging
Party was required to provide such

 

30

--------------------------------------------------------------------------------


 

MTM value and (y) may (but is not obligated to) provide, upon receiving from the
Parent Borrower or the relevant Loan Party all of the information reasonably
determined by the Administrative Agent and the Co-Collateral Agent as being
necessary to determine the MTM value of the relevant Designated Hedging
Agreement, a proposed MTM value of the relevant Designated Hedging Agreement
within such three Business Day period.  If the Administrative Agent and the
Co-Collateral Agent agree to provide such a proposed MTM value and the Parent
Borrower does not notify the Administrative Agent or the Co-Collateral Agent
within three Business Days from receipt thereof that it does not agree with such
MTM value, then the Administrative Agent and the Co-Collateral Agent shall use
such MTM value in calculating the relevant portion of the Designated Hedging
Reserves.  If either (i) the Administrative Agent and the Co-Collateral Agent
provide such a proposed MTM value within the timeframe contemplated by this
paragraph and the Parent Borrower notifies the Administrative Agent and the
Co-Collateral Agent within three Business Days of receipt thereof that it does
not agree with such MTM value or (ii) the Administrative Agent and the
Co-Collateral Agent have not provided a proposed MTM value within the timeframe
contemplated by this paragraph, then the Parent Borrower shall commence a Dealer
Polling within three Business Days of the occurrence of the latest event
described in sub-clause (i) or (ii), as applicable.  Until Dealer Polling
results in an alternative MTM value, the MTM value provided by the Hedging Party
or the Administrative Agent and the Co-Collateral Agent (if such Agents have
agreed to provide such MTM value) shall be used for purposes of calculating the
Designated Hedging Reserves.  If a Hedging Party provides an MTM value in
respect of the relevant Designated Hedging Agreement subsequent to the
determination of an MTM value in accordance with a Dealer Polling or a
calculation provided by the Administrative Agent and the Co-Collateral Agent,
such MTM value so provided by the Hedging Party shall be used in calculating the
relevant portion of the Designated Hedging Reserves provided that the Parent
Borrower may disagree with such new MTM value and commence a new Dealer Polling
in accordance with the above provisions.  A “Dealer Polling” for purposes hereof
is a procedure by which the Parent Borrower seeks mid-market quotations (which
may be firm or indicative) from at least two (and not more than three)
recognized dealers in Hedging Agreements of the same or similar type of the MTM
value of a Designated Hedging Agreement.  In seeking such quotations, the Parent
Borrower shall (x) instruct each such dealer to calculate its mid-market
valuation in a manner consistent with the manner in which such dealer would
calculate such valuation for products of its own that are of the same or
substantially similar type as the relevant Designated Hedging Agreement and
(y) provide each such dealer with the transaction details and other information
necessary for such dealer to provide such mid-market quotation.  The Parent
Borrower shall provide a copy of all written communications with each such
dealer and all information provided pursuant to clause (y) of the preceding
sentence to the dealers participating in the Dealer Polling to the
Administrative Agent, the Co-Collateral Agent and the relevant Hedging Party. 
Upon notification to the Administrative Agent and the Co-Collateral Agent of the
details and results of any such mid-market quotations from such other dealers,
the Designated Hedging Reserves

 

31

--------------------------------------------------------------------------------


 

attributable to the Designated Hedging Agreement for which such additional
dealer mid-market quotations have been obtained shall be adjusted to be equal to
(i) the arithmetic average of the valuation provided by the relevant Hedging
Party (or, if the Administrative Agent and the Co-Collateral Agent have agreed
to provide such valuation, the valuation provided by the Administrative Agent
and the Co-Collateral Agent) and the valuations provided by each of such other
dealers in the event the Parent Borrower did not agree with the valuation
provided by such Hedging Party (or, if the Administrative Agent and the
Co-Collateral Agent have agreed to provide such valuation, the Administrative
Agent and the Co-Collateral Agent) or (ii) the arithmetic average of the
valuations provided by each of such other dealers in the event the relevant
Hedging Party (and, if the Administrative Agent and the Co-Collateral Agent have
agreed to provide such valuation, the Administrative Agent and the Co-Collateral
Agent) has not provided its valuation.  In the event that (x) the Parent
Borrower commenced the Dealer Polling but no third party dealer has provided any
quotation within seven Business Days from the date on which the Parent Borrower
notified the Administrative Agent and the Co-Collateral Agent of the
commencement of the Dealer Polling, or (y) the Parent Borrower has failed to
commence the Dealer Polling in a situation described above, then the MTM value
of the relevant Designated Hedging Agreement for purposes of the determination
of the relevant portion of the Designated Hedging Reserves shall be determined
by the Administrative Agent and the Co-Collateral Agent in any manner acceptable
to the Parent Borrower, provided that the use by the Administrative Agent and
the Co-Collateral Agent of the MTM value provided by the relevant Hedging Party
or, in absence of an MTM value provided by the relevant Hedging Party and if the
Administrative Agent and the Co-Collateral Agent have agreed to provide such
valuation, the MTM value calculated by the Administrative Agent and the
Co-Collateral Agent for such purpose shall be deemed such determination by the
Administrative Agent and the Co-Collateral Agent in such manner.

 

“Designated Noncash Consideration”:  the Fair Market Value of non-cash
consideration received by the Parent Borrower or any of its Restricted
Subsidiaries in connection with an Asset Disposition that is so designated as
Designated Noncash Consideration pursuant to a certificate signed by a
Responsible Officer of the Parent Borrower, setting forth the basis of such
valuation.

 

“Designation Date”:  as defined in Section 2.11(f).

 

“Dilution”:  as of any date of determination, a percentage concerning dilution
of Accounts of the Loan Parties as set forth in the most recent field
examination with respect to Eligible Accounts included in the U.S. Borrowing
Base or the Canadian Borrowing Base, in each case without duplication of any
exclusion from the definition of “Eligible Accounts,” during the 12 month period
covered by such report.

 

“Dilution Reserve”: as of any date of determination, an amount equal to (a) if
Dilution is less than or equal to five percent (5%), $0, and (b) if Dilution is
greater

 

32

--------------------------------------------------------------------------------


 

than five percent (5%), an amount sufficient to reduce the advance rate against
Eligible Accounts set forth in the definition of U.S. Borrowing Base or Canadian
Borrowing Base, as applicable, by 1 percentage point for each percentage point
by which Dilution is in excess of five percent (5%).

 

“Discharge”:  repayment, repurchase, redeem, defease or otherwise acquire,
retire or discharge.  Without limiting the foregoing, the issuance of an
irrevocable notice of repayment, repurchase or redemption and deposit of related
funds with a trustee, agent or other representative of the applicable creditor
shall be deemed a Discharge.

 

“Discount Note”:  a promissory note denominated in Canadian Dollars, issued by
the applicable Canadian Borrower to a Lender issuing BA Equivalent Loans to
evidence a BA Equivalent Loan.

 

“Disinterested Director”:  as defined in Section 8.11.

 

“Disposition”:  any sale, lease, transfer or other disposition of shares of
Capital Stock, property or other assets of a Person, including any disposition
by means of a merger, consolidation or similar transaction.

 

“Disqualified Capital Stock”:  any Capital Stock (other than Management Stock)
that by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable) or upon the happening of any event (other than
a Change of Control or other similar event described under such terms as a
“change of control,” or an “asset sale” or other disposition) (a) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(b) is convertible or exchangeable for Indebtedness or Disqualified Capital
Stock or (c) is redeemable at the option of the holder thereof (other than
following the occurrence of a Change of Control or other similar event described
under such terms as a “change of control,” or an “asset sale” or other
disposition), in whole or in part, in each case on or prior to the Termination
Date; provided that Capital Stock issued to any employee benefit plan, or by any
such plan to any employees of any Parent Entity, Holdings, the Parent Borrower
or any Subsidiary, shall not constitute Disqualified Capital Stock solely
because it may be required to be repurchased or otherwise acquired or retired in
order to satisfy applicable statutory or regulatory obligations.

 

“Disqualified Lender”:  any competitor of the Parent Borrower and its Restricted
Subsidiaries that is in the same or a similar line of business as the Parent
Borrower and its Restricted Subsidiaries or any controlled affiliate of such
competitor designated in writing by the Parent Borrower to the Administrative
Agent from time to time; provided that no designation of any Person as a
“Disqualified Lender” shall apply retroactively to disqualify a Person that has
previously acquired an assignment or

 

33

--------------------------------------------------------------------------------


 

participation interest in the Loans to the extent such Person (or its
Affiliates) was not a Disqualified Lender at the time of the applicable
assignment or participation, as the case may be.  The Administrative Agent shall
provide a current list of Disqualified Lenders to any Lender (other than a
Disqualified Lender) upon written request for such list from such Lender.

 

“Disqualified Stock”:  as defined in the Senior Notes Indenture as in effect on
the Closing Date.

 

“Documentation Agent”:  as defined in the preamble hereto.

 

“Dollar Equivalent”:  with respect to any amount denominated in Dollars, the
amount thereof and, with respect to the principal amount of any Eurocurrency
Loan made or outstanding in any Designated Foreign Currency or any amount in
respect of any Letter of Credit denominated in any Designated Foreign Currency,
the principal amount of any Canadian Facility Revolving Credit Loan or the
amount of any Canadian Facility Letters of Credit at any date of determination
thereof, an amount in Dollars equivalent to such principal amount or such other
amount calculated on the basis of the Spot Rate of Exchange.

 

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

 

“Domestic Subsidiary”:  any Restricted Subsidiary of the Parent Borrower which
is not a Foreign Subsidiary.

 

“Dominion Event”:  the determination by the Administrative Agent and the
Co-Collateral Agent that Specified Availability on any five consecutive Business
Days (from and including the date the Administrative Agent or the Co-Collateral
Agent has first notified the Parent Borrower) is less than 10% of the Total
Commitment; provided that if after such notice while Specified Availability
remains below 10% of the Total Commitment, any Borrower borrows any Loans, or
has a Letter of Credit issued for its account, a Dominion Event shall begin
immediately upon such Extension of Credit notwithstanding that five consecutive
Business Days have not elapsed.  The occurrence of a Dominion Event shall be
deemed continuing notwithstanding that Specified Availability may thereafter
exceed the amount set forth in the preceding sentence unless and until the
Specified Availability exceeds 10% of the Total Commitment for 20 consecutive
days, in which event a Dominion Event shall no longer be deemed to be
continuing.

 

“Earliest Refinancing Maturity Date”:  as defined in Section 8.2(w).

 

“EBITDA”:  for any period, the sum of (a) Consolidated Net Income for such
period adjusted (i) to exclude the following items (without duplication) of
income or

 

34

--------------------------------------------------------------------------------


 

expense to the extent that such items are included in the calculation of
Consolidated Net Income:  (A) Consolidated Interest Expense, all items excluded
from the definition of Consolidated Interest Expense pursuant to clauses
(a)(u) through (a)(z) thereof, and to the extent not reflected in Consolidated
Interest Expense, costs of surety bonds in connection with financing
activities,  (B) any non-cash expenses and charges, (C) total income tax
expense, (D) depreciation expense, (E) the expense associated with amortization
of intangible and other assets (including amortization or other expense
recognition of any costs associated with asset write-ups in accordance with
Financial Accounting Standards Board Accounting Standards Codification Nos. 805
and 350), (F) non-cash provisions for reserves for discontinued operations,
(G) any extraordinary, unusual or non-recurring gains or losses or charges or
credits, including any expenses relating to the Transactions and any
non-recurring or extraordinary items paid or accrued during such period relating
to deferred compensation owed to any Management Investor that was cancelled,
waived or exchanged in connection with the grant to such Management Investor of
the right to receive or acquire shares of common stock of Holdings or any Parent
Entity, (H) any gain or loss associated with the sale or write-down of assets
(other than Rental Equipment) not in the ordinary course of business, (I) any
income or loss accounted for by the equity method of accounting (except in the
case of income to the extent of the amount of cash dividends or cash
distributions actually paid to the Parent Borrower or any Restricted Subsidiary
by the entity accounted for by the equity method of accounting), (J) any
unrealized foreign currency translation or transaction gains or losses in
respect of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person, (K) any unrealized foreign currency
translation or transaction gains or losses in respect of Indebtedness or other
obligations of the Parent Borrower or any Restricted Subsidiary owing to the
Parent Borrower or any Restricted Subsidiary, (L)  the amount of any loss or
gain attributable to non-controlling interests and (M) the cumulative effect of
a change in accounting principles, and (ii) by reducing EBITDA (as otherwise
determined above) by the amount of all dividends paid by the Parent Borrower
during the relevant period pursuant to any of clauses (a) and (b) of Section 8.7
(in each case, unless and to the extent (x) the amount paid with such dividends
by Holdings or any Parent Entity would not, if the respective expense or other
item had been incurred directly by the Parent Borrower, have reduced EBITDA
determined in accordance with the foregoing provisions of this definition or
(y) such dividend is paid by the Parent Borrower in respect of an expense or
other item that has resulted in, or will result in, a reduction of EBITDA, as
calculated pursuant to clause (a) above) plus (b) without duplication of any
other amounts under this definition of EBITDA, the amount of net cost savings
projected by the Parent Borrower in good faith to be realized as the result of
actions taken or to be taken on or prior to the date that is 24 months after the
Closing Date, or 24 months after the consummation of any operational change,
respectively, and prior to or during such period (calculated on a pro forma
Basis as though such cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions (provided that the aggregate amount of such net cost savings
included in EBITDA pursuant to this clause (b) for any

 

35

--------------------------------------------------------------------------------


 

four-quarter period shall not exceed 20.0% of EBITDA (calculated after giving
operation to this clause (b) and such cost savings are reasonably identifiable
and factually supportable) plus (c) only with respect to determining compliance
with Section 8.1 hereof, any Specified Equity Contribution.

 

Notwithstanding anything to the contrary, EBITDA (before giving effect to any
pro forma adjustments or other adjustments contemplated in the paragraph below
or in the definition of “Pro Forma Compliance” but after giving pro forma effect
to the Transactions) shall be deemed to be $139,125,000 for the fiscal quarter
ended June 30, 2015, $139,125,000 for the fiscal quarter ended September 30,
2015, $139,125,000 for the fiscal quarter ended December 31, 2015 and
$139,125,000 for the fiscal quarter ended March 31, 2016.

 

For the purposes of calculating EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i) if at any time during such Reference
Period the Parent Borrower or any Restricted Subsidiary (other than any Special
Purpose Subsidiary) shall have made any Material Disposition, the EBITDA for
such Reference Period shall be reduced by an amount equal to the EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period the Parent Borrower or any Restricted Subsidiary
(other than any Special Purpose Subsidiary) shall have made a Material
Acquisition, EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto in accordance with Regulation S-X or in such other
manner acceptable to the Administrative Agent as if such Material Acquisition
occurred on the first day of such Reference Period.  As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (x) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (y) involves the payment
of consideration by the Parent Borrower or any Restricted Subsidiary in excess
of $5,000,000; and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that (x) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(y) yields gross proceeds to the Parent Borrower or any Restricted Subsidiary in
excess of $5,000,000 (but excluding for the avoidance of doubt any Disposition
to any Franchisee or any Franchise Special Purpose Entity).

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in

 

36

--------------------------------------------------------------------------------


 

an EEA Member Country which is a Subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
of an EEA Resolution Authority with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Accounts”:  those Accounts that comply in all material respects with
each of the representations and warranties respecting Eligible Accounts made in
the Loan Documents, and that are not excluded as ineligible by virtue of one or
more of the excluding criteria set forth below.  In determining the amount to be
included, Eligible Accounts shall be calculated net of related customer deposits
(or any other customer deposit that such customer may set-off or apply against
such Account) and related unapplied cash.  Eligible Accounts shall not include
the following:

 

(a)                                 Accounts that the Account Debtor has failed
to pay within 120 days of original invoice date, provided that, notwithstanding
the foregoing, up to $20,000,000 of Accounts on extended terms shall not be
deemed ineligible under this clause so long as the Account Debtor has not failed
to pay within 150 days of the original invoice date,

 

(b)                                 Accounts owed by an Account Debtor (or its
Affiliates) where 50% or more of the total amount of all Accounts owed by that
Account Debtor (or its Affiliates) are deemed ineligible under clause (a) above,

 

(c)                                  [reserved],

 

(d)                                 Accounts with respect to which the Account
Debtor is (i) an Affiliate of any Loan Party or (ii) an employee or agent of any
Loan Party or any Affiliate of such Loan Party,

 

(e)                                  Accounts arising in a transaction wherein
goods are placed on consignment or are sold pursuant to a guaranteed sale, a
sale or return, a sale on approval, a bill and hold, or any other terms by
reason of which the payment by the Account Debtor may be conditional (other
than, for the avoidance of doubt, a rental or lease basis),

 

(f)                                   Accounts that are not payable in Dollars;
provided that Eligible Canadian Accounts may be payable in Canadian Dollars,

 

37

--------------------------------------------------------------------------------


 

(g)                                  Accounts with respect to which the Account
Debtor is a Person other than a Governmental Authority unless:  (i) the Account
Debtor (A) is a natural person with a billing address in the United States or
Canada, (B) maintains its Chief Executive Office in the United States or Canada,
or (C) is organized under the laws of the United States, Canada or any state,
territory, province or subdivision thereof; or (ii) (A) the Account is supported
by an irrevocable letter of credit satisfactory to the Administrative Agent and
the Co-Collateral Agent, in their Permitted Discretion (as to form, substance,
and issuer or domestic confirming bank), that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent, or
(B) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, satisfactory to the Administrative Agent and the
Co-Collateral Agent, in their Permitted Discretion,

 

(h)                                 Accounts with respect to which to the
knowledge of the Parent Borrower the Account Debtor is the government of any
country or sovereign state (other than the United States and Canada), or of any
state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(i) the Account is supported by an irrevocable letter of credit satisfactory to
the Administrative Agent and the Co-Collateral Agent in their Permitted
Discretion (as to form, substance, and issuer or domestic confirming bank) that
has been delivered to the Administrative Agent and is directly drawable by the
Administrative Agent, or (ii) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to the
Administrative Agent and the Co-Collateral Agent in their Permitted Discretion,

 

(i)                                     Accounts with respect to which to the
knowledge of the Parent Borrower the Account Debtor is (i) the federal
government of Canada or any department, agency or instrumentality of Canada or
(ii) the federal government of the United States or any department, agency or
instrumentality of the United States (exclusive, however, of Accounts with
respect to which the applicable Loan Party has complied, to the reasonable
satisfaction of the Administrative Agent and the Co-Collateral Agent, in the
case of clause (i) with the Financial Administration Act (Canada), and, in the
case of clause (ii), the Assignment of Claims Act of 1940 (31 USC
Section 3727)),

 

(j)                                    (i) Accounts with respect to which the
Account Debtor is a creditor of any Loan Party or any Subsidiary of a Loan
Party, has or has asserted a right of setoff with respect to, or has disputed
its obligation to, pay all or any portion of such Accounts, to the extent of
such claim, right of setoff, or dispute and (ii) Accounts which are subject to a
rebate that has been earned but not taken or a chargeback, to the extent of such
rebate or chargeback,

 

38

--------------------------------------------------------------------------------


 

(k)                                 Accounts with respect to an Account Debtor
whose total obligations owing to Borrowers exceed 15% of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by the Administrative Agent and the Co-Collateral Agent based on all
of the otherwise Eligible Accounts prior to giving effect to any eliminations
based upon the foregoing concentration limit,

 

(l)                                     Accounts with respect to which the
Account Debtor is Insolvent, is subject to a proceeding related thereto, has
gone out of business, or as to which a Loan Party has received notice of an
imminent proceeding related to such Account Debtor being or alleged to be
Insolvent or which proceeding is reasonably likely to result in a material
impairment of the financial condition of such Account Debtor unless (x) such
Account is supported by an irrevocable letter of credit satisfactory to the
Administrative Agent and the Co-Collateral Agent in their Permitted Discretion
(as to form, substance, and issuer or domestic confirming bank) that has been
delivered to the Administrative Agent and is directly drawable by the
Administrative Agent or (y) such Account Debtor has received
debtor-in-possession financing sufficient as determined by the Administrative
Agent and the Co-Collateral Agent in their Permitted Discretion to finance its
ongoing business activities and, solely with respect to Accounts that constitute
prepetition claims, the Parent Borrower or other Loan Party is designated as a
“critical vendor” of the Account Debtor,

 

(m)                             Accounts with respect to which the Account
Debtor is located in a state, province or jurisdiction that requires, as a
condition to access to the courts of such jurisdiction, that a creditor qualify
to transact business, file a business activities report or other report or form,
or take one or more other actions, unless the applicable Loan Party has so
qualified, filed such reports or forms, or taken such actions (and, in each
case, paid any required fees or other charges).  The foregoing shall not apply
to the extent that the applicable Loan Party may qualify subsequently as a
foreign entity authorized to transact business in such state, province or
jurisdiction and gain access to such courts, without incurring any cost or
penalty viewed by the Administrative Agent and the Co-Collateral Agent, in their
Permitted Discretion, to be material in amount, and such later qualification
cures any access to such courts to enforce payment of such Account (including,
for greater certainty, the requirement for a creditor to extra-provincially
register in a province or territory of Canada for such purposes),

 

(n)                                 Accounts, the collection of which the
Administrative Agent and the Co-Collateral Agent, in their Permitted Discretion,
believe to be doubtful

 

39

--------------------------------------------------------------------------------


 

by reason of the Account Debtor’s financial condition, upon notice thereof to
the Parent Borrower,

 

(o)                                 Accounts that are not subject to a valid and
perfected first priority Lien in favor of the Collateral Agent or the Canadian
Collateral Agent, as applicable, pursuant to a Security Document (as and to the
extent provided therein (it being agreed that in no event shall any Excluded
Assets be deemed to be Eligible Accounts hereunder)),

 

(p)                                 Accounts that have not been billed to the
Account Debtor, or

 

(q)                                 Accounts that represent the right to receive
progress payments or other advance billings that are due prior to the completion
of performance by the applicable Loan Party of the subject contract for goods or
services.

 

“Eligible Canadian Accounts”:  the Eligible Accounts owned by the Canadian
Borrowers and the Canadian Subsidiary Guarantors.

 

“Eligible Canadian Rental Equipment”:  the Eligible Rental Equipment owned by
the Canadian Borrowers and the Canadian Subsidiary Guarantors.

 

“Eligible Canadian Service Vehicles”:  Eligible Service Vehicles owned by the
Canadian Borrowers and the Canadian Subsidiary Guarantors.

 

“Eligible Canadian Spare Parts and Merchandise”:  the Eligible Spare Parts and
Merchandise owned by the Canadian Borrowers and the Canadian Subsidiary
Guarantors.

 

“Eligible Rental Equipment”:  (x) Rental Equipment of the Loan Parties or
(y) equipment of the Loan Parties available for sale, in each case that complies
in all material respects with each of the representations and warranties
respecting Eligible Rental Equipment made in the Loan Documents, and that is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below. An item of Rental Equipment shall not be included in Eligible
Rental Equipment if:

 

(a)                                 a Loan Party does not have good and valid
title thereto,

 

(b)                                 it is not located in the United States or
Canada,

 

(c)                                  it is not subject to a valid and perfected
first priority Lien in favor of the Collateral Agent or the Canadian Collateral
Agent, as applicable, pursuant to a Security Document (as and to the extent
provided therein (it being

 

40

--------------------------------------------------------------------------------


 

agreed that in no event shall any Excluded Assets be deemed to be Eligible
Rental Equipment hereunder)); provided that this clause (c) will not apply to
Rental Equipment represented by a certificate of title or subject to the
parenthetical at the end of clause (f) (such Rental Equipment being subject to
clause (f) below),

 

(d)                                 it consists of Spare Parts and Merchandise
or Service Vehicles,

 

(e)                                  it is reflected on the books and records of
the Parent Borrower and its Subsidiaries maintained in accordance with GAAP and
consistently with the Parent Borrower’s and its Subsidiaries’ then current
practices as, or has been written off as, or is determined in the most recent
appraisal to be, damaged or defective and not repairable; or

 

(f)                                   it is U.S. Rental Equipment represented by
a certificate of title unless for all periods after the 150-day period following
the Closing Date, a Loan Party has caused the certificate of title for such
Rental Equipment to be registered with the applicable Governmental Authority
showing “Citibank, N.A., as Collateral Agent” or “Citibank, N.A., as Canadian
Collateral Agent”, as applicable, (or a successor Collateral Agent or Canadian
Collateral Agent in such capacity, or a trustee or agent reasonably acceptable
to the Collateral Agent or Canadian Collateral Agent, as applicable) as the
lienholder thereon, such that such Rental Equipment is subject to a valid and
perfected first priority Lien in favor of the Collateral Agent or the Canadian
Collateral Agent, as applicable (or such certificate of title or the requisite
application therefor has been submitted to the applicable Governmental Authority
for such registration or for issuance of such certificate of title as so
registered); provided for the avoidance of doubt that on or prior to the 150-day
period following the Closing Date, Rental Equipment shall be included in
Eligible Rental Equipment notwithstanding this clause (f), and the eligibility
criteria specified in this clause (f) shall not apply during such period.

 

“Eligible Service Vehicles”:  Service Vehicles of the Loan Parties that comply
in all material respects with each of the representations and warranties
respecting Eligible Service Vehicles made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below.  A Service Vehicle shall not be included in Eligible Service
Vehicles if:

 

(a)                                 a Loan Party does not have good and valid
title thereto,

 

(b)                                 it is not located in the United States or
Canada,

 

(c)                                  it is not subject to a valid and perfected
first priority Lien in favor of the Collateral Agent or the Canadian Collateral
Agent, as applicable, pursuant to a Security Document (as and to the extent
provided therein (it being

 

41

--------------------------------------------------------------------------------


 

agreed that in no event shall any Excluded Assets be deemed to be Eligible
Service Vehicles hereunder)); provided that this clause (c) will not apply to
Service Vehicles represented by a certificate of title or subject to the
parenthetical at the end of clause (f) (such Service Vehicle being subject to
clause (f) below); provided further that with respect to Service Vehicles of any
Canadian Loan Party, in order to perfect such valid and perfected first priority
Lien it will not be necessary to perfect it by describing the vehicle
identification number so long as there is no competing PPSA registration that
does so,

 

(d)                                 it is reflected on the books and records of
the Parent Borrower and its Subsidiaries maintained in accordance with GAAP and
consistently with the Parent Borrower’s and its Subsidiaries’ then current
practices as, or has been written off as, or is determined in the most recent
appraisal to be, damaged or defective and not repairable; or

 

(e)                                  it is not reflected in the records of a
Loan Party regularly maintained for recording the existence of Service
Vehicles;  or

 

(f)                                   it is a Service Vehicle owned by U.S.
Borrower or a U.S. Subsidiary Guarantor represented by a certificate of title
unless for all periods after the 150-day period following the Closing Date, a
Loan Party has caused the certificate of title for such Service Vehicle to be
registered with the applicable Governmental Authority showing “Citibank, N.A.,
as Collateral Agent” or “Citibank, N.A., as Canadian Collateral Agent”, as
applicable, (or a successor Collateral Agent or Canadian Collateral Agent in
such capacity, or a trustee or agent reasonably acceptable to the Collateral
Agent or Canadian Collateral Agent, as applicable) as the lienholder thereon,
such that such Service Vehicle is subject to a valid and perfected first
priority Lien in favor of the Collateral Agent or the Canadian Collateral Agent,
as applicable (or such certificate of title or the requisite application
therefor has been submitted to the applicable Governmental Authority for such
registration or for issuance of such certificate of title as so registered);
provided for the avoidance of doubt that on or prior to the 150-day period
following the Closing Date, Service Vehicles shall be included in Eligible
Service Vehicles notwithstanding this clause (f), and the eligibility criteria
specified in this clause (f) shall not apply during such period.

 

“Eligible Spare Parts and Merchandise”:  Spare Parts and Merchandise of the Loan
Parties that comply in all material respects with each of the representations
and warranties respecting Eligible Spare Parts and Merchandise made in the Loan
Documents and that are not excluded as ineligible by virtue of one or more of
the excluding criteria below. Any piece of Spare Parts and Merchandise shall not
be included in Eligible Spare Parts and Merchandise if:

 

42

--------------------------------------------------------------------------------


 

(a)                                 a Loan Party does not have good and valid
title thereto;

 

(b)                                 it is not located within the United States
or Canada;

 

(c)                                  it is reflected on the books and records of
the Parent Borrower and its Subsidiaries maintained in accordance with GAAP and
consistently with the Parent Borrower’s and its Subsidiaries’ then current
practices as, or has been written off as, damaged or defective and not
repairable; or

 

(d)                                 it is not reflected in the records of a Loan
Party regularly maintained for recording the existence of Spare Parts and
Merchandise; or

 

(e)                                  it is not subject to a valid and perfected
first priority Lien in favor of the Collateral Agent or the Canadian Collateral
Agent, as applicable, pursuant to a Security Document (as and to the extent
provided therein (it being agreed that in no event shall any Excluded Assets be
deemed to be Eligible Spare Parts and Merchandise hereunder)).

 

“Eligible Unbilled Accounts”:  Accounts (which are Eligible Accounts except for
their failure to comply with clause (p) of the definition of “Eligible
Accounts”) (a) which have not been billed but for which services have been
rendered, (b) which have not been billed solely because either (i) the services
were rendered pursuant to a customer agreement which provides for monthly
billing at a date other than month-end, or (ii) the services were rendered
pursuant to a customer agreement which provides for billing at the completion of
the rental term, and such rental term has not yet ended, and (c) which shall be
billed not more than 30 days after such Account is first included on the
Borrowing Base Certificate or otherwise reported to the Collateral Agent as
Collateral.

 

“Eligible Unbilled Canadian Accounts”:  the Eligible Unbilled Accounts owned by
the Canadian Borrowers and the Canadian Subsidiary Guarantors.

 

“Eligible Unbilled U.S. Accounts”:  the Eligible Unbilled Accounts owned by the
U.S. Borrowers and the U.S. Subsidiary Guarantors.

 

“Eligible U.S. Accounts”:  the Eligible Accounts owned by the U.S. Borrowers and
the U.S. Subsidiary Guarantors.

 

“Eligible U.S. Rental Equipment”:  the Eligible Rental Equipment owned by the
U.S. Borrowers and the U.S. Subsidiary Guarantors.

 

“Eligible U.S. Service Vehicles”:  the Eligible Service Vehicles owned by the
U.S. Borrowers and the U.S. Subsidiary Guarantors.

 

43

--------------------------------------------------------------------------------


 

“Eligible U.S. Spare Parts and Merchandise”:  the Eligible Spare Parts and
Merchandise owned by the U.S. Borrowers and the U.S. Subsidiary Guarantors.

 

“Employee Matters Agreement”: the Employee Matters Agreement, dated as of
June 30, 2016, by and between Hertz Holdings and HERC Holdings.

 

“Environmental Costs”:  any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws. 
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

 

“Environmental Laws”:  any and all U.S., Canadian or foreign federal, state,
provincial, territorial, local or municipal laws, rules, orders, enforceable
guidelines, orders-in-council, regulations, statutes, ordinances, codes,
decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to Materials of Environmental Concern) or the environment, as have
been, or now or at any relevant time hereafter are, in effect.

 

“Environmental Permits”:  any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

 

“Equipment”:  (a) any Vehicles and (b) any equipment owned by or leased to the
Parent Borrower or any of its Subsidiaries that is revenue earning equipment, or
is classified as “revenue earning equipment” in the consolidated financial
statements of the Parent Borrower, including any such equipment consisting of
(i) construction, industrial, commercial and office equipment, (ii) earthmoving,
material handling, compaction, aerial and electrical equipment, (iii) air
compressors, pumps and small tools, and (iv) other personal property.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated thereunder.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

44

--------------------------------------------------------------------------------


 

“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined by the
Administrative Agent to be the arithmetic mean (rounded upward to the nearest
1/100th of 1%) of the offered rates for deposits in Dollars or (in the case of
Loans made in a Designated Foreign Currency) in the applicable Designated
Foreign Currency with a term comparable to such Interest Period that appears on
the Reuters LIBOR Rates Page (as defined below) at approximately 11:00 A.M.,
London time, on the second full Business Day preceding the first day of such
Interest Period; provided, that, if such rates appearing on the Reuters LIBOR
Rates Page shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; provided, however, that if any such Interest Period
is not available, the rate per annum shall be determined through the use of
straight-line interpolation by reference to two such rates, one of which shall
be determined as if the length of the period of such deposits were the period of
time for which the rate for such deposits are available is the period next
shorter than the length of such Interest Period and the other of which shall be
determined as if the period of time for which the rate for such deposits are
available is the period next longer than the length of such Interest Period as
reasonably determined by the Administrative Agent; provided, further, that if
there shall at any time no longer exist a Reuters LIBOR Rates Page,
“Eurocurrency Base Rate” shall mean, with respect to each day during each
Interest Period pertaining to a Eurocurrency Loan, the rate per annum equal to
the rate at which the Administrative Agent (or, in the event there is a
successor Administrative Agent at the time, any other commercial bank of
recognized standing reasonably selected by the Administrative Agent and
reasonably satisfactory to the Parent Borrower) is offered deposits in Dollars
or in the applicable Designated Foreign Currency at or about 10:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurocurrency market where the eurocurrency and foreign currency
and exchange operations in respect of Dollars or such Designated Foreign
Currency, as the case may be, are then being conducted for delivery on the first
day of such Interest Period for the number of days comprised therein and in an
amount comparable to the amount of its Eurocurrency Loan to be outstanding
during such Interest Period.  “Reuters LIBOR Rates Page” shall mean, with
respect to Dollars, the Reuters Monitor Money Rates Service page designated as
“LIBO” or, with respect to any Designated Foreign Currency, the display
page applicable to such Designated Foreign Currency on the Reuters Monitor Money
Rates Service (or, in each case, on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits or deposits
in any Designated Foreign Currency are offered by leading banks in the London
interbank market).

 

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 

45

--------------------------------------------------------------------------------


 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

[g144371ne09i001.gif]

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System in New York City.

 

“Euros” and the designation “€”:  the currency introduced on January 1, 1999 at
the start of the third stage of European economic and monetary union pursuant to
the Treaty.

 

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time.

 

“Excluded Accounts”:  (a) deposit accounts the balance of which consists
exclusively of and used exclusively for (i) withheld income taxes and federal,
provincial, territorial, state or local employment taxes in such amounts as are
required in the reasonable judgment of the Parent Borrower to be paid to the
Internal Revenue Service or state or local government agencies or the Canada
Revenue Agency or provincial, territorial or local government agencies within
the following two months with respect to employees of any of the Loan Parties
and (ii) amounts required to be paid over to a Plan pursuant to Department of
Labor Regulation Section 2510.3-102 on behalf of or for the benefit of employees
of one or more Loan Parties, (b) deposit accounts constituting (and the balance
of which consists solely of funds set aside to be used in connection with) taxes
accounts and payroll accounts and zero balance disbursement accounts and (c) any
De Minimis Account.

 

“Excluded Assets”:  as defined in the U.S. Guarantee and Collateral Agreement
and the Canadian Guarantee and Collateral Agreement.

 

46

--------------------------------------------------------------------------------


 

“Excluded Contribution”:  Net Proceeds, or the Fair Market Value of property or
assets, received by the Parent Borrower as capital contributions to the Parent
Borrower after the Closing Date, or from the issuance or sale (other than to a
Restricted Subsidiary) of Capital Stock (other than Disqualified Stock (as
defined in the Senior Notes Indenture as in effect on the Closing Date)) of the
Parent Borrower, in each case (x) to the extent designated as an Excluded
Contribution by the Parent Borrower and not previously included in the
calculation of Available Amount for purposes of determining whether a dividend,
payment or distribution may be made pursuant to clause (y)(ii)(x) of the proviso
to Section 8.7(f) and (y) not including any Specified Equity Contribution.

 

“Excluded Liability”: any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Directive 2014/59/EU of the
European Parliament and of the Council of the European Union.

 

“Excluded Subsidiary”:  (a) any Special Purpose Subsidiary or any Subsidiary
thereof, (b) any Subsidiary of a Foreign Subsidiary; provided that solely with
respect to the obligations of the Canadian Loan Parties hereunder and under each
other Loan Document, none of the Canadian Borrowers, the Canadian Subsidiary
Guarantors or Canadian Subsidiaries of any Canadian Loan Party shall be Excluded
Subsidiaries pursuant to this clause (b) (it being understood that any such
Canadian Subsidiary may be an Excluded Subsidiary pursuant to other clauses of
this definition), (c) any Immaterial Subsidiary, (d) any Captive Insurance
Subsidiary, (e) any Unrestricted Subsidiary, (f) any Domestic Subsidiary or
Canadian Subsidiary that is not permitted by Contractual Obligations existing on
the Closing Date (or, in the case of any newly acquired Subsidiary, in existence
at the time of acquisition but not entered into in contemplation thereof) or law
or regulation to guarantee or grant Liens to secure the Obligations or would
require governmental (including regulatory) consent, approval, license or
authorization to guarantee or grant Liens to secure the Obligations (unless such
consent, approval, license or authorization has been received), or for which the
provision of a guarantee of or the granting of Liens to secure the Obligations
would result in a material adverse tax consequence to the Parent Entity and
Borrower or one of its Subsidiaries (as determined by the Parent Borrower in
good faith), (g) joint ventures or any non-Wholly Owned Subsidiaries, (h) any
Subsidiary with respect to which the Parent Borrower and the Administrative
Agent reasonably agree that the burden or cost or other consequences of
providing a guarantee of the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom and (i) any Subsidiary that is
formed solely for the purpose of (x) becoming a Parent Entity, or (y) merging
with the Parent Borrower in connection with another Subsidiary becoming a Parent
Entity, in each case to the extent such entity becomes a Parent Entity or is
merged with the Parent Borrower within 60 days of the formation thereof, or
otherwise creating or forming a Parent Entity.  Any Subsidiary that fails to
meet the foregoing requirements as of the last day of the period of the Most
Recent Four Quarter Period shall continue to be deemed an Excluded

 

47

--------------------------------------------------------------------------------


 

Subsidiary hereunder until the date that is 60 days following the delivery of
annual or quarterly financial statements pursuant to Section 7.1 with respect to
such Most Recent Four Quarter Period (or the last quarter thereof, as
applicable).

 

“Existing Commitment”:  as defined in Section 2.11(a).

 

“Existing Letter of Credit”:  each letter of credit issued prior to, and
outstanding, on the Closing Date and listed on Schedule F.

 

“Existing Loans”: as defined in Section 2.11(a).

 

“Existing Tranche”:  as defined in Section 2.11(a).

 

“Extended Commitments”:  as defined in Section 2.11(a).

 

“Extended Loans”:  as defined in Section 2.11(a).

 

“Extended Maturity Date”:  as defined in Section 2.11(a).

 

“Extending Lender”:  as defined in Section 2.11(b).

 

“Extension Amendment”:  as defined in Section 2.11(c).

 

“Extension Date”:  as defined in Section 2.11(d).

 

“Extension Election”:  as defined in Section 2.11(b).

 

“Extension of Credit”:  as to any Lender, the making of, or, in the case of
Section 2.4(d)(ii), participation in, a Loan by such Lender or the issuance of,
or participation in, a Letter of Credit by such Lender.

 

“Extension Request”:    as defined in Section 2.11(a).

 

“Extension Request Deadline”:    as defined in Section 2.11(b).

 

“Facility”:  each of (a) the Commitments and the Extensions of Credit made
thereunder and (b) any other committed facility hereunder and the Extensions of
Credit made thereunder.

 

“Fair Market Value”:  with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by the Parent
Borrower.

 

“FATCA”:  Sections 1471 through 1474 of the Code (or any amended or successor
provisions that are substantially comparable), and any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements

 

48

--------------------------------------------------------------------------------


 

entered into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreement entered into in connection with any of the foregoing and any fiscal or
regulatory legislation, rules, or practices adopted pursuant to any such
intergovernmental agreement.

 

“Federal Funds Effective Rate”:  as defined in the definition of the term “ABR”
in this Section 1.1.

 

“Fee Letters”:  collectively, (a) each of the fee letters entered into by the
Parent Borrower, the Arrangers and the Other Representatives dated on or about
May 23, 2016 and (b) the agency fee letter entered into by the Parent Borrower
and the Agents dated on or about May 23, 2016, in each case in respect of fees
to be paid to such Arrangers and Agents in connection with the Facility.

 

“FILO Canadian Borrowing Base”: as defined in Section 2.10(c).

 

“FILO Borrowing Base”: as defined in Section 2.10(c).

 

“FILO Canadian Overadvance”:  as of any date of determination, the amount by
which the unpaid principal amount of loans and letters of credit obligations of
the Loan Parties with respect to any FILO Tranche incurred by the Canadian
Borrowers is in excess of the then applicable FILO Canadian Borrowing Base
established pursuant to Section 2.10(c).

 

“FILO Tranche”:  as defined in Section 2.10(c).

 

“FILO US Borrowing Base”: as defined in Section 2.10(c).

 

“FILO US Overadvance”: as of any date of determination, the amount by which the
unpaid principal amount of loans and letters of credit obligations of the Loan
Parties with respect to any FILO Tranche incurred by the U.S. Borrowers is in
excess of the then applicable FILO US Borrowing Base established pursuant to
Section 2.10(c).

 

“Financial Covenant Event”:  any date on which Specified Availability is less
than 10% of the Total Commitment.  The occurrence of a Financial Covenant Event
shall be deemed continuing notwithstanding that Specified Availability may
thereafter exceed the amount set forth in the preceding sentence unless and
until (x) the Specified Availability exceeds 10% of the Total Commitment for 20
consecutive days or (y) the Specified Availability exceeds 15% of the Total
Commitment for 5 consecutive days, in which event under clause (x) or (y), a
Financial Covenant Event shall no longer be deemed to be continuing.

 

“Financing Disposition”:  any sale, transfer, conveyance or other disposition
of, or creation or incurrence of any Lien on, property or assets by the Parent

 

49

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary thereof to or in favor of any Special Purpose Entity,
or by any Special Purpose Subsidiary, in each case in connection with the
incurrence by a Special Purpose Entity of Indebtedness, or obligations to make
payments to the obligor on Indebtedness, which may be secured by a Lien in
respect of such property or assets provided, that, after any Financing
Disposition with respect to Eligible Accounts of any Loan Party in excess of
$100,000,000, if the Parent Borrower wishes to include the remaining Eligible
Accounts of such Loan Party in the Borrowing Base Certificate, then the
Administrative Agent and the Co-Collateral Agent shall be entitled to an update
to the most recent field exam with respect to such Eligible Accounts (which
update shall be disregarded for purposes of calculating the number of field
exams conducted under Section 7.6(b) unless such update is, or is conducted as
part of, a field exam).

 

“Financing Lease”:  any lease by a Person of property, real or personal, for
which the obligations of such lessee are required in accordance with GAAP to be
capitalized on a balance sheet of such lessee.

 

“FIRREA”:  the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

 

“First Lien Intercreditor Agreement”:  an intercreditor agreement substantially
in the form of Exhibit N-2 or otherwise in form and substance reasonably
satisfactory to the Parent Borrower and the Administrative Agent, as the same
may be amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof.

 

“first priority”:  with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Permitted Liens).

 

“Fiscal Period”:  each fiscal month of the Parent Borrower and its Subsidiaries
as described on Schedule E.

 

“Fiscal Year”:  any period of twelve consecutive months ending on December 31 of
any calendar year.

 

“Fixed GAAP Date”:  December 31, 2015, provided that at any time after the
Closing Date, the Parent Borrower may by written notice to the Administrative
Agent elect to change the Fixed GAAP Date to be the date specified in such
notice, and upon such notice, the Fixed GAAP Date shall be such date for all
periods beginning on and after the date specified in such notice.

 

“Fixed GAAP Terms”:  the covenants contained in Section 8.1 and Section 8.2 and
the defined term “Pro Forma Compliance” and in each case all defined terms
relating thereto, the defined terms “Consolidated Net Income,” “Consolidated

 

50

--------------------------------------------------------------------------------


 

Quarterly Tangible Assets” and “Consolidated Tangible Assets,” and any other
term or provision of this Agreement or any other Loan Document that, at the
Parent Borrower’s election, may be specified by the Parent Borrower by written
notice to the Administrative Agent from time to time.

 

“Foreign Backstop Letter of Credit”:  any Standby Letter of Credit issued to any
Person for the account of the Parent Borrower to provide credit support for
Indebtedness of any Foreign Subsidiary to such Person which is permitted under
Section 8.2(p).

 

“Foreign Pension Plan”:  a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Restricted
Subsidiary sponsors or maintains, or to which it makes or is obligated to make
contributions.

 

“Foreign Plan”:  each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Parent Borrower or any of its Restricted Subsidiaries, other than any such plan,
fund, program, agreement or arrangement sponsored by a Governmental Authority.

 

“Foreign Subsidiary”:  any Restricted Subsidiary of the Parent Borrower that is
organized and existing under the laws of any jurisdiction outside of the United
States of America or that is a Foreign Subsidiary Holdco.  For the avoidance of
doubt, any Subsidiary of the Parent Borrower which is organized and existing
under the laws of Puerto Rico or any other territory of the United States of
America shall be a Foreign Subsidiary.

 

“Foreign Subsidiary Holdco”:  any Subsidiary of the Parent Borrower designated a
Foreign Subsidiary Holdco by the Parent Borrower, so long as such Subsidiary has
no material assets other than securities or Indebtedness of one or more Foreign
Subsidiaries (or Subsidiaries thereof), and intellectual property relating
solely to such Foreign Subsidiaries (or Subsidiaries thereof) and other assets
(including cash, Cash Equivalents, Investment Grade Securities or Temporary Cash
Investments) relating to an ownership interest in any such
securities, Indebtedness, intellectual property or Subsidiaries.  As of the
Closing Date, CCMG HERC Sub, Inc. is a Foreign Subsidiary Holdco.

 

“Franchise Equipment”: (a) any Franchise Vehicles and (b) any equipment owned by
or leased to any Franchisee that is revenue earning equipment, or is of a type
that would be classified as “revenue earning equipment” in the consolidated
financial

 

51

--------------------------------------------------------------------------------


 

statements of the Parent Borrower, including any such equipment consisting of
(i) construction, industrial, commercial and office equipment, (ii) earthmoving,
material handling, compaction, aerial and electrical equipment, (iii) air
compressors, pumps and small tools and (iv) other personal property.

 

“Franchise Equipment Indebtedness”: as of any date of determination
(a) Indebtedness of any Franchise Special Purpose Entity directly or indirectly
Incurred to finance or refinance the acquisition of, or secured by, Franchise
Equipment and/or related rights and/or assets, (b) Indebtedness of any
Franchisee or any Affiliate thereof that is attributable to the financing or
refinancing of Franchise Equipment and/or related rights and/or assets, as
determined in good faith by the Parent Borrower and (c) Indebtedness of any
Franchisee.

 

“Franchise Financing Disposition”: any sale, transfer, conveyance or other
disposition of, or creation or incurrence of any Lien on, property or assets by
the Parent Borrower or any Subsidiary thereof to or in favor of any Franchise
Special Purpose Entity, in connection with the Incurrence by a Franchise Special
Purpose Entity of Indebtedness, or obligations to make payments to the obligor
on Indebtedness, which may be secured by a Lien in respect of such property or
assets.

 

“Franchise Lease Obligation”: any Financing Lease, and any other lease, of any
Franchisee relating to any property used, occupied or held for use or occupation
by any Franchisee in connection with any of its Franchise Equipment operations.

 

“Franchise Special Purpose Entity”: any Person (a) that is engaged in the
business of (i) acquiring, selling, collecting, financing or refinancing
Receivables, accounts (as defined in the Uniform Commercial Code, PPSA, or
similar law, as in effect in any jurisdiction from time to time), other accounts
and/or other receivables, and/or related assets, and/or (ii) acquiring, selling,
leasing, financing or refinancing Franchise Equipment, and/or related rights
(including under leases, manufacturer warranties and buy-back programs, and
insurance policies) and/or assets (including managing, exercising and disposing
of any such rights and/or assets) and (b) is designated as a “Franchise Special
Purpose Entity” by the Parent Borrower.

 

“Franchise Vehicles”: vehicles owned or operated by, or leased or rented to or
by, any Franchisee, including automobiles, trucks, tractors, trailers, vans,
sport utility vehicles, buses, campers, motor homes, motorcycles and other motor
vehicles.

 

“Franchisee”: any Person that is a franchisee or licensee of the Parent Borrower
or any of its Subsidiaries (or of any other Franchisee), or any Affiliate of
such Person.

 

“GAAP”: generally accepted accounting principles in the United States of America
as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP Terms)

 

52

--------------------------------------------------------------------------------


 

and as in effect from time to time (for all other purposes of this Agreement),
as set forth in the Financial Accounting Standards Board Accounting Standards
Codification and subject to the following:  If at any time the Securities and
Exchange Commission permits or requires U.S.-domiciled companies subject to the
reporting requirements of the Exchange Act to use IFRS in lieu of GAAP for
financial reporting purposes, the Parent Borrower may elect by written notice to
the Administrative Agent to so use IFRS in lieu of GAAP and, upon any such
notice, references herein to GAAP shall thereafter be construed to mean (a) for
periods beginning on and after the date specified in such notice, IFRS as in
effect on the date specified in such notice (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement) and (b) for prior periods, GAAP as defined in the first sentence of
this definition.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any such obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Parent Borrower in good faith.

 

53

--------------------------------------------------------------------------------


 

“Guarantors”:  the collective reference to Holdings, the U.S. Borrowers (solely
with respect to the obligations of the Canadian Borrowers hereunder and under
each other Loan Document) and each Subsidiary of the Parent Borrower (other than
any Canadian Borrower and any Excluded Subsidiary) which is from time to time
party to the U.S. Guarantee and Collateral Agreement or the Canadian Guarantee
and Collateral Agreement, as applicable; individually, a “Guarantor”.

 

“Hedging Affiliate”:  as defined in the Intercreditor Agreement.

 

“Hedging Agreement”:  as defined in the Intercreditor Agreement.

 

“Hedging Obligations”:  of any Person, the obligations of such Person pursuant
to any Interest Rate Protection Agreement or other Permitted Hedging
Arrangement.

 

“Hedging Party”:  any Hedging Affiliate or Hedging Provider.

 

“Hedging Provider”:  any Additional ABL Hedging Provider (as defined in the
Intercreditor Agreement).

 

“HERC Holdings”:  Hertz Global Holdings, Inc., a Delaware corporation that is to
be renamed Herc Holdings Inc., and any successor in interest thereto.

 

“Hertz”:  The Hertz Corporation, a Delaware corporation, and any successor in
interest thereto.

 

“Hertz Holdings”:  Hertz Rental Car Holding Company, Inc., a Delaware
corporation that is to be renamed Hertz Global Holdings, Inc., and any successor
in interest thereto.

 

“Holdings”:  Herc Intermediate Holdings, LLC, a Delaware limited liability
company, and any successor in interest thereto.

 

“Hypothecs”:  as defined in Section 10.1(b).

 

“IFRS”:  International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the Securities and Exchange Commission,
as the case may be), as in effect from time to time.

 

“Immaterial Subsidiary”:  any Subsidiary of the Parent Borrower designated by
the Parent Borrower to the Administrative Agent in writing that had

 

54

--------------------------------------------------------------------------------


 

(a) total consolidated revenues of less than 2.5% of the total consolidated
revenues of the Parent Borrower and its Subsidiaries during the Most Recent Four
Quarter Period and (b) total consolidated assets of less than 2.5% of the total
consolidated assets of the Parent Borrower and its Subsidiaries as of the last
day of such period; provided, that at the time of such designation (x) the
aggregate total consolidated revenues of all Immaterial Subsidiaries shall not
exceed 10.0% of the total consolidated revenue of the Parent Borrower and its
Subsidiaries during the Most Recent Four Quarter Period and (y) the aggregate
total consolidated assets of all Immaterial Subsidiaries shall not exceed 10.0%
of the total consolidated assets of the Parent Borrower and its Subsidiaries as
of the last day of such period.  Any Subsidiary so designated as an Immaterial
Subsidiary that fails to meet the foregoing as of the last day of the Most
Recent Four Quarter Period shall continue to be deemed an “Immaterial
Subsidiary” hereunder until the date that is 60 days following the delivery of
annual or quarterly financial statements pursuant to Section 7.1 with respect to
such Most Recent Four Quarter Period (or the last quarter thereof, as
applicable).

 

“Increase Supplement”:  as defined in Section 2.9(b).

 

“Incremental Canadian Revolving Commitments”:  as defined in Section 2.10(a).

 

“Incremental Commitment Amendment”:  as defined in Section 2.10(c).

 

“Incremental Commitments”:  as defined in Section 2.10(a).

 

“Incremental Indebtedness”:  Indebtedness incurred under any Incremental
Commitments.

 

“Incremental Loan”:  as defined in Section 2.10(c).

 

“Incremental Revolving Commitments”:  as defined in Section 2.10(a).

 

“Incremental Term Loan Commitments”:  as defined in Section 2.10(a).

 

“Incremental U.S. Revolving Commitments”:  as defined in Section 2.10(a).

 

“Incurrence”:  creation, assumption or incurrence; provided, that any
Indebtedness or Capital Stock of a Person existing at the time such Person
becomes a Subsidiary (whether by merger, consolidation, acquisition or
otherwise) shall be deemed to be Incurred by such Subsidiary at the time it
becomes a Subsidiary.  Accrual of interest, the accretion of accreted value, the
payment of interest in the form of additional Indebtedness, and the payment of
dividends on Capital Stock constituting Indebtedness in the form of additional
shares of the same class of Capital Stock, will be deemed not to be

 

55

--------------------------------------------------------------------------------


 

an Incurrence of Indebtedness.  Any Indebtedness issued at a discount (including
Indebtedness on which interest is payable through the issuance of additional
Indebtedness) shall be deemed Incurred at the time of original issuance of the
Indebtedness at the initial accreted amount thereof.

 

“Indebtedness”:  of any Person at any date, (a) all indebtedness of such Person
for borrowed money or for the deferred purchase price of property (other than
(x) trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices and (y) any earn-out obligations until such
obligation is reflected as a liability on the balance sheet of such Person in
accordance with GAAP and if not paid within 60 days after becoming due and
payable), which purchase price is due more than one year after the date of
placing such property in final service or taking final delivery and title
thereto, (b) any other indebtedness of such Person which is evidenced by a note,
bond, debenture or similar instrument, (c) all obligations of such Person under
Financing Leases, (d) all obligations of such Person in respect of acceptances
issued or created for the account of such Person (except to the extent such
obligations relate to trade liabilities and such obligations are expected to be
satisfied within 30 days of becoming due and payable), (e) for purposes of
Sections 8.2 and 9(e) only, all obligations of such Person in respect of
interest rate protection agreements, interest rate futures, interest rate
options, interest rate caps and any other interest rate hedge arrangements, and
(f) all indebtedness or obligations of the types referred to in the preceding
clauses (a) through (e) to the extent secured by any Lien on any property owned
by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof; provided that the amount of indebtedness of such
Person under this clause (f) shall be the lesser of (A) the Fair Market Value of
such asset at such date of determination and (B) the amount of such Indebtedness
of such other Persons.  Indebtedness shall exclude any Indebtedness of any
Person appearing on the balance sheet of the Parent Borrower solely by reason of
push-down accounting under GAAP.

 

“Indemnified Liabilities”:  as defined in Section 11.5.

 

“Indemnitee”:  as defined in Section 11.5

 

“Individual Canadian Facility L/C Exposure”:  of any Canadian Facility Lender,
at any time, the sum of such Canadian Facility Lender’s Canadian Facility
Commitment Percentage in each then outstanding Canadian Facility Letter of
Credit multiplied by the Dollar Equivalent of the sum of the Stated Amount of
the respective Canadian Facility Letters of Credit and any Unpaid Drawings
relating thereto.

 

“Individual Canadian Facility Lender Exposure”:  of any Canadian Facility
Lender, at any time, the sum of (a) the Dollar Equivalent of the aggregate
principal amount of all Canadian Facility Revolving Credit Loans made by such

 

56

--------------------------------------------------------------------------------


 

Canadian Facility Lender and then outstanding and (b) such Canadian Facility
Lender’s Individual Canadian Facility L/C Exposure.

 

“Individual L/C Exposure”:  of any Revolving Credit Lender, at any time, the sum
of such Lender’s (a) Individual U.S. Facility L/C Exposure and (b) Individual
Canadian Facility L/C Exposure.

 

“Individual Lender Exposure”:  of any Revolving Credit Lender, at any time, the
sum of such Lender’s (a) Individual U.S. Facility Lender Exposure and
(b) Individual Canadian Facility Lender Exposure.

 

“Individual Swingline Exposure”:  of any Revolving Credit Lender, at any time,
such Revolving Credit Lender’s U.S. Facility Commitment Percentage of the Swing
Line Loans then outstanding.

 

“Individual U.S. Facility L/C Exposure”:  of any U.S. Facility Lender, at any
time, the sum of such U.S. Facility Lender’s U.S. Facility Commitment Percentage
in each then outstanding U.S. Facility Letter of Credit multiplied by the sum of
the Stated Amount of the respective U.S. Facility Letters of Credit and the
Dollar Equivalent of any Unpaid Drawings relating thereto.

 

“Individual U.S. Facility Lender Exposure”:  of any U.S. Facility Lender, at any
time, the sum of (a) the Dollar Equivalent of the aggregate principal amount of
all U.S. Facility Revolving Credit Loans made by such U.S. Facility Lender and
then outstanding, (b) such U.S. Facility Lender’s Individual U.S. Facility L/C
Exposure and (c) such U.S. Facility Lender’s Individual Swingline Exposure.

 

“Initial Agreement”:  as defined in Section 8.16(c).

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  as defined in Section 5.9.

 

“Intellectual Property Agreement”: the Intellectual Property Agreement, dated as
of June 30, 2016, by and among Hertz, Hertz Systems, Inc. and the Parent
Borrower.

 

“Intercreditor Agreement”:  the Intercreditor Agreement dated as of the date
hereof, substantially in the form of Exhibit N-1, among the Administrative
Agent, the Collateral Agent and the administrative agent and the collateral
agent under the Senior Notes Indenture, and acknowledged by certain of the Loan
Parties, as the same

 

57

--------------------------------------------------------------------------------


 

may be amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof.

 

“Intercreditor Agreement Supplement”:  as defined in Section 10.9(a).

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur on or after September 30, 2016, while such
Loan is outstanding, and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan, Bankers’ Acceptance or BA Equivalent Loan having an Interest
Period of three months or less, the last day of such Interest Period, and (c) as
to any Eurocurrency Loan, Bankers’ Acceptance or BA Equivalent Loan having an
Interest Period longer than three months, (i) each day that is three months, or
a whole multiple thereof, after the first day of such Interest Period and
(ii) the last day of such Interest Period.

 

“Interest Period”:  with respect to any Eurocurrency Loan or BA Equivalent Loan:

 

(a)                                 initially, the period commencing on the
borrowing or conversion date, as the case may be, with respect to such
Eurocurrency Loan, Bankers’ Acceptance or BA Equivalent Loan and ending one,
two, three or six months (or, if agreed by each affected Lender, one week, two
weeks, nine months, twelve months or a shorter period) thereafter, as selected
by the applicable Borrower in its notice of borrowing or notice of conversion,
as the case may be, given with respect thereto; and

 

(b)                                 thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurocurrency
Loan, Bankers’ Acceptance or BA Equivalent Loan and ending one, two, three or
six months (or, if agreed by each affected Lender, one week, two weeks, nine
months, twelve months or a shorter period) thereafter, as selected by the
applicable Borrower by irrevocable notice to the Administrative Agent or the
Canadian Agent, as applicable, not less than three Business Days (or such
shorter period as may be agreed by the Administrative Agent in its reasonable
discretion) prior to the last day of the then current Interest Period with
respect thereto;

 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which

 

58

--------------------------------------------------------------------------------


 

event such Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  any Interest Period that would otherwise
extend beyond the Termination Date shall (for all purposes other than
Section 4.12) end on the Termination Date;

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

 

(iv)                              the applicable Borrower shall select Interest
Periods so as not to require a scheduled payment of any Eurocurrency Loan,
Bankers’ Acceptance or BA Equivalent Loan during an Interest Period for such
Loan.

 

“Interest Rate Protection Agreement”:  any interest rate protection agreement,
interest rate future, interest rate option, interest rate cap or collar or other
interest rate hedge arrangement entered into other than for purposes of
speculation, to or under which the Parent Borrower or any of its Subsidiaries is
or becomes a party or a beneficiary.

 

“Investment”:  any advance, loan, extension of credit (other than to customers,
dealers, licensees, franchisees, suppliers, consultants, directors, officers or
employees of any Person in the ordinary course of business) or capital
contribution to, or purchase any stock, bonds, notes, debentures or other
securities of or any assets constituting a business unit of, or make any other
investment, in cash or by transfer of assets or property, in any Person.  For
purposes of the definition of “Unrestricted Subsidiary” and Section 8.9 only
(i) “Investment” shall include the portion (proportionate to the Parent
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of any Subsidiary of the Parent Borrower at the time that such
Subsidiary is designated an Unrestricted Subsidiary, provided that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Parent Borrower
shall be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (x) the Parent Borrower’s
“Investment” in such Subsidiary at the time of such redesignation less (y) the
portion (proportionate to the Parent Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation and (ii) any property transferred to or from an
Unrestricted Subsidiary shall be valued at its Fair Market Value at the time of
such transfer. Guarantee Obligations shall not be deemed to be Investments.  The
amount of any Investment outstanding at any time shall be the original cost of
such Investment, reduced (at the

 

59

--------------------------------------------------------------------------------


 

Parent Borrower’s option) by any dividend, distribution, interest payment,
return of capital, repayment or other amount or value received in respect of
such Investment.

 

“Investment Company Act”:  the Investment Company Act of 1940, as amended from
time to time.

 

“Investment Grade Rating”:  a rating equal to or higher than Baa3 (or, in the
case of short-term obligations, P-3) (or the equivalent) by Moody’s and BBB-
(or, in the case of short-term obligations, A-3) (or the equivalent) by S&P, or
any equivalent rating by any other rating agency recognized internationally or
in the United States of America.

 

“Investment Grade Securities”:  (i) securities issued or directly and fully
guaranteed or insured by the United States of America government or any agency
or instrumentality thereof (other than Cash Equivalents); (ii) debt securities
or debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Parent
Borrower and its Subsidiaries; (iii) investments in any fund that invests
exclusively in investments of the type described in clauses (i) and (ii) above,
which fund may also hold immaterial amounts of cash pending investment or
distribution; and (iv) corresponding instruments in countries other than the
United States of America customarily utilized for high quality investments.

 

“ISP”:  the International Standby Practices (1998), International Chamber of
Commerce Publication No. 590.

 

“Issuing Lender”:  any Canadian Facility Issuing Lender and any U.S. Facility
Issuing Lender. Each Issuing Lender may, with the consent of the Parent
Borrower, and subject to Section 4.15(b), arrange for one or more Letters of
Credit to be issued by Affiliates or branches of such Issuing Lender, in which
case the term “Issuing Lender” shall include any such Affiliate or branch with
respect to Letters of Credit issued by such Affiliate or branch.

 

“Judgment Conversion Date”:  as defined in Section 11.8(a).

 

“Judgment Currency”:  as defined in Section 11.8(a).

 

“L/C Fee Payment Date”:  with respect to any Letter of Credit, the last day of
each March, June, September and December to occur after the date of issuance
thereof to and including the first such day to occur on or after the date of
expiry thereof; provided that if any L/C Fee Payment Date would otherwise occur
on a day that is not a Business Day, such L/C Fee Payment Date shall be the
immediately preceding Business Day.

 

“L/C Fees”:  the fees and commissions defined in Section 3.3.

 

60

--------------------------------------------------------------------------------


 

“L/C Obligations”:  the U.S. Facility L/C Obligations and the Canadian Facility
L/C Obligations.

 

“L/C Participants”:  the U.S. Facility L/C Participants and the Canadian
Facility L/C Participants.

 

“L/C Request”:  a letter of credit request in the form of Exhibit K attached
hereto or, in such form as the applicable Issuing Lender may specify from time
to time, requesting an Issuing Lender to issue a Letter of Credit.

 

“L/C Shortfall”:  as defined in Section 3.4(b).

 

“LCA Election”:  as defined in Section 1.2(i).

 

“LCA Test Date”:  as defined in Section 1.2(i).

 

“Lender Default”:  (a) the refusal (which may be given verbally or in writing
and has not been retracted) or failure of any Lender (including any Agent in its
capacity as Lender) to fund any portion of the Loans or participations in
Letters of Credit required to be funded by it hereunder, which refusal or
failure is not cured within two Business Days after the date of such refusal or
failure, (b) the failure of any Lender (including any Agent in its capacity as
Lender) to pay over to the Administrative Agent, Swing Line Lender, Issuing
Lender or any other Lender any other amount required to be paid by it hereunder
within one business day of the date when due, unless the subject of a good faith
dispute, (c) a Lender (including any Agent in its capacity as Lender) has
notified the Parent Borrower or the Administrative Agent that it does not intend
to comply with its funding obligations hereunder, (d) a Lender (including any
Agent in its capacity as Lender) has failed, within 10 Business Days after
request by the Parent Borrower or the Administrative Agent, to confirm that it
will comply with its funding obligations hereunder (provided that such Lender
Default pursuant to this clause (d) shall cease to be a Lender Default upon
receipt of such confirmation by the Parent Borrower and the Administrative
Agent) or (e) an Agent or a Lender has admitted in writing that it is insolvent
or such Agent or Lender becomes subject to a Lender-Related Distress Event.

 

“Lender Joinder Agreement”:  as defined in Section 2.9(b).

 

“Lender Presentation”:  that certain Lender Presentation dated April 27, 2016,
and furnished to the Lenders.

 

“Lender-Related Distress Event”:  with respect to any Agent or Lender or any
person that directly or indirectly controls such Agent or Lender (each, a
“Distressed Person”), as the case may be, a voluntary or involuntary case with
respect to such Distressed Person under any debtor relief law, or a custodian,
conservator, receiver or similar official is appointed for such Distressed
Person or any substantial part of such

 

61

--------------------------------------------------------------------------------


 

Distressed Person’s assets, or such Distressed Person or any person that
directly or indirectly controls such Distressed Person is subject to a forced
liquidation, or such Distressed Person makes a general assignment for the
benefit of creditors or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Distressed Person
or its assets to be, insolvent or bankrupt, or such Distressed Person has, or
has a direct or indirect parent company that has, become the subject of a
Bail-in Action; provided that a Lender-Related Distress Event shall not be
deemed to have occurred solely by virtue of the ownership or acquisition of any
equity interest in any Lender or any person that directly or indirectly controls
such Lender by a Governmental Authority or an instrumentality thereof or the
existence of an Undisclosed Administration in respect of that Lender (or, in
such case, any direct or indirect parent company thereof) by a Governmental
Authority so long as such ownership interest or Undisclosed Administration would
not be expected to impair or delay a Lender’s ability to satisfy its funding
obligations hereunder and does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.

 

“Lenders”:  the several banks and other financial institutions from time to time
parties to this Agreement together with, in each case, any affiliate of any such
bank or financial institution through which such bank or financial institution
elects, by notice to the Administrative Agent or the Canadian Agent, as
applicable, and the Borrowers, to make any Revolving Credit Loans, Swing Line
Loans or Letters of Credit or loans under any other Facility hereunder available
to any Borrower (including for the avoidance of doubt, any Issuing Lender),
provided that for all purposes of voting or consenting with respect to (a) any
amendment, supplementation or modification of any Loan Document, (b) any waiver
of any of the requirements of any Loan Document or any Default or Event of
Default and its consequences or (c) any other matter as to which a Lender may
vote or consent pursuant to Section 11.1 hereof, the bank or financial
institution making such election shall be deemed the “Lender” rather than such
affiliate, which shall not be entitled to so vote or consent.

 

“Letters of Credit” or “L/Cs”:  the U.S. Facility Letters of Credit and the
Canadian Facility Letters of Credit.

 

“Lien”:  any mortgage, pledge, hypothecation, security deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement
and any Financing Lease having substantially the same economic effect as any of
the foregoing).

 

62

--------------------------------------------------------------------------------


 

“Limited Condition Transaction”:  (x) any acquisition, including by way of
merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise, by one or more of the Parent Borrower
and its Restricted Subsidiaries of any assets, business or Person or any other
Investment permitted by this Agreement whose consummation is not conditioned on
the availability of, or on obtaining, third party financing or (y) any
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Stock or preferred stock requiring irrevocable notice
in advance of such redemption, repurchase, defeasance, satisfaction and
discharge or prepayment.

 

“LKE Account”:  any deposit, trust, investment or similar account maintained by,
for the benefit of, or under the control of the “qualified intermediary” in
connection with any LKE Program.

 

“LKE Program”:  a “like-kind-exchange program” with respect to certain of the
Equipment and/or Vehicles of the Parent Borrower and its Subsidiaries, under
which such Equipment and/or Vehicles will be Disposed from time to time and
proceeds of such Dispositions will be held in an LKE Account and used to acquire
replacement Equipment and/or Vehicles and/or repay indebtedness secured by such
Equipment and/or Vehicles, in a series of transactions intended to qualify as a
“like-kind-exchange” within the meaning of the Code.

 

“Loan”:  a Revolving Credit Loan or a Swing Line Loan, as the context shall
require; collectively, the “Loans”.

 

“Loan Documents”:  this Agreement, any Notes, the L/C Requests, the
Intercreditor Agreement, any First Lien Intercreditor Agreement, any Other
Intercreditor Agreement, U.S. Guarantee and Collateral Agreement, the Canadian
Guarantee and Collateral Agreement and any other Security Documents, each as
amended, supplemented, waived or otherwise modified from time to time.

 

“Loan Parties”:  Holdings, the Parent Borrower, each Canadian Borrower and each
other Subsidiary of the Parent Borrower that is a party to a Loan Document;
individually, a “Loan Party”.  For the avoidance of doubt, no Excluded
Subsidiary shall be a Loan Party.

 

“Management Investors”:  the collective reference to the officers, directors,
employees and other members of the management of any Parent Entity, Holdings,
the Parent Borrower or any of their Subsidiaries, or family members or relatives
of any thereof or trusts for the benefit of any of the foregoing, or any of
their heirs, executors, successors and legal representatives who at any
particular date shall beneficially own or have the right to acquire, directly or
indirectly, common stock of the Parent Borrower, Holdings or any Parent Entity.

 

63

--------------------------------------------------------------------------------


 

“Management Stock”: Capital Stock of the Parent Borrower, Holdings or any Parent
Entity (including any options, warrants or other rights in respect thereof) held
by any of the Management Investors.

 

“Management Subscription Agreements”:  one or more stock subscription, stock
option, grant or other agreements which have been or may be entered into between
the Parent Borrower, Holdings or any Parent Entity and one or more Management
Investors (or any of their heirs, successors, assigns, legal representatives or
estates), with respect to the issuance to and/or acquisition, ownership and/or
disposition by any of such parties of common stock of Holdings or any Parent
Entity, or options, warrants, units or other rights in respect of common stock
of Holdings or any Parent Entity, any agreements entered into from time to time
by transferees of any such stock, options, warrants or other rights in
connection with the sale, transfer or reissuance thereof, and any assumptions of
any of the foregoing by third parties, as amended, supplemented, waived or
otherwise modified from time to time.

 

“Mandatory Revolving Credit Loan Borrowing”:  as defined in Section 2.4(c).

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Parent
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability as to the Loan Parties (taken as a whole) of this Agreement and
the other Loan Documents taken as a whole or the rights or remedies of the
Administrative Agent, the Collateral Agent and the Lenders under the Loan
Documents or with respect to the Collateral comprising the Borrowing Base, in
each case taken as a whole.

 

“Material Subsidiaries”:  Subsidiaries of the Parent Borrower constituting,
individually or in the aggregate (as if such Subsidiaries constituted a single
Subsidiary), a “significant subsidiary” in accordance with Rule 1-02 under
Regulation S-X.

 

“Materials of Environmental Concern”:  any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Maximum Incremental Facilities Amount”:  at any date of determination, an
amount (i) such that, after giving effect to the Incurrence of such amount (or
on the date of the initial commitment to lend such additional amount after
giving pro forma effect to the Incurrence of the entire committed amount of such
amount), the Parent Borrower shall be in compliance with the covenant set forth
in Section 8.1 as of the end of the most recently ended four fiscal quarter
period for which financial statements have

 

64

--------------------------------------------------------------------------------


 

been delivered pursuant to Section 7.1, whether or not such covenant is
otherwise then applicable to the Parent Borrower under such section at such time
(it being understood that if pro forma effect is given to the entire committed
amount of any such additional amount on the date of initial borrowing of such
Indebtedness or entry into the definitive agreement providing the commitment to
fund such Indebtedness, such committed amount may thereafter be borrowed and
reborrowed in whole or in part, from time to time, without further compliance
with this clause (i)) or (ii) not to exceed $600,000,000 (excluding any amount
Incurred in accordance with the preceding clause (i)).

 

“Minimum Extension Condition”: as defined in Section 2.11(g).

 

“Modifying Lender”: as defined in Section 11.1(f).

 

“Moody’s”:  as defined in the definition of “Cash Equivalents” in this
Section 1.1.

 

“Mortgaged Properties”:  the collective reference to the real properties owned
in fee by the Loan Parties acquired after the Closing Date and required to be
mortgaged as Collateral pursuant to the requirements of Section 7.9, including
all buildings, improvements, structures and fixtures now or subsequently located
thereon and owned by any such Loan Party, in each case, unless and until such
time as the Mortgage on such real property is released in accordance with the
terms and provisions hereof and thereof.

 

“Mortgages”:  each of the mortgages and deeds of trust, if any, executed and
delivered by any Loan Party to the Administrative Agent, substantially in the
form of Exhibit C, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

 

“Most Recent Four Quarter Period”:  the four fiscal quarter period of the Parent
Borrower ending on the last date of the most recently completed fiscal year or
quarter for which financial statements of the Parent Borrower have been (or have
been required to be) delivered under Section 7.1(a) or 7.1(b).

 

“MTM”:  as defined in the definition of “Designated Hedging Reserves.”

 

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Available Cash”:  with respect to any Asset Disposition (including any Sale
and Leaseback Transaction) or Recovery Event, cash payments received (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or otherwise, but only as and when received, but
excluding any other consideration received in the form of assumption by the
acquiring

 

65

--------------------------------------------------------------------------------


 

Person of Indebtedness or other obligations relating to the properties or assets
that are the subject of such Asset Disposition or Recovery Event or received in
any other non-cash form) therefrom, in each case net of (i) all legal, title and
recording tax expenses, commissions and other fees and expenses incurred, and
all federal, state, provincial, territorial, foreign and local taxes required to
be paid or to be accrued as a liability under GAAP, in each case as a
consequence of, or in respect of,  such Asset Disposition or Recovery Event
(including as a consequence of any transfer of funds in connection with the
application thereof in accordance with Section 8.6), (ii) all payments made, and
all installment payments required to be made, on any Indebtedness that is
secured by any assets subject to such Asset Disposition or involved in such
Recovery Event, in accordance with the terms of any Lien upon such assets, or
that must by its terms, or, in the case of any Asset Disposition, in order to
obtain a necessary consent to such Asset Disposition, or by applicable law, be
repaid out of the proceeds from such Asset Disposition or Recovery Event,
including any payments required to be made to increase borrowing availability
under any revolving credit facility, (iii) all distributions and other payments
required to be made to minority interest holders in Subsidiaries or joint
ventures as a result of such Asset Disposition or Recovery Event, or to any
other Person (other than the Parent Borrower or a Restricted Subsidiary) owning
a beneficial interest in the assets disposed of in such Asset Disposition or
Recovery Event, (iv) any liabilities or obligations associated with the assets
disposed of in such Asset Disposition or involved in such Recovery Event and
retained, indemnified or insured by the Parent Borrower or any Restricted
Subsidiary after such Asset Disposition or Recovery Event, including pension and
other post-employment benefit liabilities, liabilities related to environmental
matters, and liabilities relating to any indemnification obligations associated
with such Asset Disposition or involved in such Recovery Event, (v) in the case
of an Asset Disposition, the amount of any purchase price or similar adjustment
(x) claimed by any Person to be owed by the Parent Borrower or any Restricted
Subsidiary, until such time as such claim shall have been settled or otherwise
finally resolved, or (y) paid or payable by the Parent Borrower or any
Restricted Subsidiary, in either case in respect of such Asset Disposition and
(vi) in the case of any Recovery Event, any amount thereof that constitutes or
represents reimbursement or compensation for any amount previously paid or to be
paid by the Parent Borrower or any of its Subsidiaries.

 

“Net Book Value”:  with respect to any item of Rental Equipment or equipment,
any Service Vehicles or any item of Spare Parts and Merchandise, the net book
value thereof as reflected in the books and records of the Parent Borrower and
its Subsidiaries in accordance with GAAP.

 

“Net Orderly Liquidation Value”:  the orderly liquidation value (net of costs
and expenses estimated to be incurred in connection with such liquidation) of
the Loan Parties’ Rental Equipment or Service Vehicles that is estimated to be
recoverable in an orderly liquidation of such Rental Equipment or Service
Vehicles expressed as a

 

66

--------------------------------------------------------------------------------


 

percentage of the net book value thereof, such percentage to be as determined
from time to time by reference to the most recent Rental Equipment or Service
Vehicles appraisal completed by a Qualified Appraisal Company delivered to the
Administrative Agent and the Co-Collateral Agent.

 

“Net Proceeds”:  with respect to any issuance or sale of any securities of the
Parent Borrower or any Subsidiary by the Parent Borrower or any Subsidiary, or
any capital contribution, or any incurrence of Indebtedness, means the cash
proceeds of such issuance, sale, contribution or incurrence net of attorneys’
fees, accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such issuance, sale, contribution or incurrence and net of taxes
paid or payable as a result, or in respect, thereof.

 

“New York Process Agent”:  as defined in Section 11.13(b).

 

“Non BA Lender”:  a Lender that cannot or does not as a matter of policy issue
Bankers’ Acceptances.

 

“Non-Canadian Affiliate”:  an Affiliate or office of a Canadian Facility Lender
or Canadian Facility Issuing Lender that is an entity (or office thereof) that
shall allow payments by any U.S. Borrower made under this Agreement and any
Notes with respect to any Extensions of Credit made to such U.S. Borrower by
such entity or office to be made without withholding of any Non-Excluded Taxes.

 

“Non-Consenting Lender”:  as defined in Section 11.1(e).

 

“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.

 

“Non-Excluded Taxes”:  as defined in Section 4.11.

 

“Non-Extending Lender”:  as defined in Section 2.11(e).

 

“Non-Modifying Lender”: as defined in Section 11.1(f).

 

“North American Subsidiaries”:  the collective reference to the Canadian
Borrowers, the Canadian Subsidiary Guarantors and the Domestic Subsidiaries.

 

“Notes”:  the collective reference to the Revolving Credit Notes and the Swing
Line Note.

 

“Obligation Currency”:  as defined in Section 11.8(a).

 

67

--------------------------------------------------------------------------------


 

“Obligations”:  as defined in the U.S. Guarantee and Collateral Agreement.

 

“Obligor”:  any purchaser of goods or services or other Person obligated to make
payment to the Parent Borrower or any of its Subsidiaries (other than any
Subsidiary that is not a Loan Party) in respect of a purchase of such goods or
services.

 

“OFAC”: as defined in Section 5.24(b).

 

“Optional Payment”:  as defined in Section 8.14(a).

 

“Other Intercreditor Agreement”: an intercreditor agreement in form and
substance reasonably satisfactory to the Parent Borrower and the Administrative
Agent.

 

“Other Representatives”:  (a) the Arrangers and (b) Capital One, National
Association and ING Capital LLC, in each case in this clause (b) in its capacity
as senior managing agent in connection with the Commitments hereunder.

 

“Parent Borrower”:  as defined in the Preamble hereto, and any successor in
interest thereto.

 

“Parent Entity”:  any of HERC Holdings, any Other Parent Entity, and any other
Person that becomes a direct or indirect Subsidiary of HERC Holdings or any
Other Parent Entity after the Closing Date and of which Holdings is a direct or
indirect Subsidiary that is designated by Holdings as a “Parent Entity”.  As
used herein, “Other Parent Entity” means a Person of which the then Relevant
Parent Entity becomes a direct or indirect Subsidiary after the Closing Date (it
being understood that, without limiting the application of the definition of
Change of Control to the new Relevant Parent Entity, such existing
Relevant Parent Entity so becoming such a Subsidiary shall not constitute a
Change of Control).

 

“Parent Entity Expenses”:  expenses, taxes and other amounts incurred or payable
by any Parent Entity in respect of which the Parent Borrower is permitted to
make payments pursuant to Section 8.7.

 

“Participant Register”:  as defined in Section 11.6(c).

 

“Participants”:  as defined in Section 11.6(c).

 

“Patriot Act”:  as defined in Section 11.17.

 

“Payment Conditions”:  at any time of determination, means that (a) no Specified
Default then exists or would arise as a result of making the subject Specified
Payment, (b)  Specified Availability and 30-Day Specified Excess Availability in
each

 

68

--------------------------------------------------------------------------------


 

case are no less than 10% of the Total Commitment immediately after giving
effect to the making of such Specified Payment and (c) if Specified Availability
immediately after giving effect to the making of such Specified Payment is
greater than 10% of the Total Commitment but less than 20% of the Total
Commitment, immediately after giving effect to the making of such Specified
Payment, the Parent Borrower is in compliance with the covenant set forth in
Section 8.1 as of the Most Recent Four Quarter Period after giving pro forma
effect to such Specified Payment as if such Specified Payment (if applicable to
such calculation) had been made as of the first day of such period, whether or
not such covenant is otherwise then applicable to the Parent Borrower under such
Sections at such time.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Permitted Cure Securities”:  common equity securities of Holdings or any Parent
Entity, or other equity securities of Holdings or any Parent Entity that do not
constitute Disqualified Capital Stock.

 

“Permitted Discretion”: the commercially reasonable judgment of the
Administrative Agent and the Co-Collateral Agent, exercised together by mutual
agreement in good faith in accordance with customary business practices for
comparable asset-based lending transactions as to any factor which the
Administrative Agent and the Co-Collateral Agent by mutual agreement reasonably
determine (giving due regard, if applicable in the reasonable opinion by mutual
agreement of the Administrative Agent and the Co-Collateral Agent, to the
creditworthiness of the Parent Borrower and the Restricted Subsidiaries): 
(a) will or reasonably could be expected to adversely affect in any material
respect the value of any Eligible Rental Equipment, Eligible Spare Parts and
Merchandise, Eligible Service Vehicles, Eligible Accounts or Eligible Unbilled
Accounts, the enforceability or priority of the applicable Agent’s Liens thereon
or the amount which any Agent, the Lenders or any Issuing Lender would be likely
to receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation of such Eligible Rental Equipment, Eligible
Spare Parts and Merchandise, Eligible Service Vehicles, Eligible Accounts or
Eligible Unbilled Accounts or (b) is evidence that any collateral report or
financial information delivered to such Agent by any Person on behalf of the
applicable Borrower is incomplete, inaccurate or misleading in any material
respect.  In exercising such judgment, the Administrative Agent and the
Co-Collateral Agent may consider, without duplication, such factors already
included in or tested by the definition of Eligible Rental Equipment, Eligible
Spare Parts and Merchandise, Eligible Service Vehicles, Eligible Accounts or
Eligible Unbilled Accounts, as well as any of the following:  (i) changes after
the Closing Date in any material respect in demand for, pricing of, or product
mix of Rental Equipment, Spare Parts and Merchandise or Service Vehicles;
(ii) changes after the Closing Date in any material respect in any concentration
of risk with respect to Accounts; and (iii) any other

 

69

--------------------------------------------------------------------------------


 

factors arising after the Closing Date that change in any material respect the
credit risk of lending to the Borrower on the security of the Eligible Rental
Equipment, Eligible Spare Parts and Merchandise, Eligible Service Vehicles,
Eligible Accounts or Eligible Unbilled Accounts.

 

“Permitted Hedging Arrangement”:  as defined in Section 8.18.

 

“Permitted Holders”:  (a) any of the Management Investors; (b) any “group” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) of which any
of the Persons specified in clause (a) above is a member (provided that (without
giving effect to the existence of such “group” or any other “group”) one or more
of such Persons collectively have beneficial ownership, directly or indirectly,
of more than 50% of the total voting power of the Voting Stock of the Relevant
Parent Entity held by such “group”), and any other Person that is a member of
such “group”; and (c) any Person acting in the capacity of an underwriter in
connection with a public or private offering of Capital Stock of Holdings or any
Subsidiary thereof or any Parent Entity.  In addition, any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) whose status as a
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
constitutes or results in a Change of Control in respect of which the Parent
Borrower makes a payment in full of all of the Loans and terminates the
Commitments, and any of its Affiliates, shall thereafter constitute a Permitted
Holder.

 

“Permitted Liens”:  as defined in Section 8.3.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Parent Borrower or a Commonly Controlled
Entity is an “employer” as defined in Section 3(5) of ERISA.

 

“PPSA”:  the Personal Property Security Act (Ontario) (or any successor statute)
or similar legislation of any other Canadian jurisdiction, including the Civil
Code of Québec, the laws of which are required by such legislation to be applied
in connection with the issue, perfection, enforcement, opposability, validity or
effect of security interests.

 

“Predecessor ABL Credit Agreement”:  the Credit Agreement, dated as of March 11,
2011, among the Parent Borrower, Hertz, Deutsche Bank AG New York Branch as
administrative agent and collateral agent, Deutsche Bank AG Canada Branch as
Canadian agent and Canadian collateral agent and the other banks and financial
institutions from time to time party thereto, as amended on July 31, 2013 and
October 31,

 

70

--------------------------------------------------------------------------------


 

2014, as further amended, supplemented, waived or otherwise modified, and in
effect on the Closing Date.

 

“Predecessor Term Loan Credit Agreement”:  the Credit Agreement, dated as of
March 11, 2011, among the Parent Borrower, Deutsche Bank AG New York Branch as
administrative agent and collateral agent, and the other banks and financial
institutions from time to time party thereto, as amended on October 9, 2012 and
April 8, 2013, as further amended, supplemented, waived or otherwise modified,
and in effect on the Closing Date.

 

“Pricing Grid”:  with respect to Revolving Credit Loans and Swing Line Loans:

 

(a)                                 if the Specified Rating is lower than the
Applicable Rating Threshold:

 

Average Available Loan 
Commitments

 

Applicable 
Margin for 
ABR Rate 
ABR Loans

 

Applicable 
Margin for 
Canadian 
Prime Rate 
ABR Loans

 

Applicable 
Margin for 
Eurocurrency 
Loans
(Subject to any 
applicable 
reduction 
pursuant to 
Section 3.3(a))

 

Applicable 
Margin for 
BA 
Equivalent 
Loans and 
BA Fees

 

Less than 33.33%

 

1.0

0%

1.00

%

2.00

%

2.00

%

Equal to or greater than 33.33%, but less than 66.67%

 

0.75

%

0.75

%

1.75

%

1.75

%

Equal to or greater than 66.67%

 

0.50

%

0.50

%

1.50

%

1.50

%

 

71

--------------------------------------------------------------------------------


 

(b)                              if the Specified Rating is equal to or higher
than the Applicable Rating Threshold:

 

Available Loan 
Commitments as a 
percentage of Total 
Commitments

 

Applicable 
Margin for 
ABR Rate 
ABR Loans

 

Applicable 
Margin for 
Canadian 
Prime Rate 
ABR Loans

 

Applicable 
Margin for 
Eurocurrency 
Loans
(Subject to any 
applicable 
reduction 
pursuant to 
Section 3.3(a))

 

Applicable 
Margin for 
BA 
Equivalent 
Loans and 
BA Fees

 

Less than 33.33%

 

0.75

%

0.75

%

1.75

%

1.75

%

Equal to or greater than 33.33%, but less than 66.67%

 

0.50

%

0.50

%

1.50

%

1.50

%

Equal to or greater than 66.67%

 

0.25

%

0.25

%

1.25

%

1.25

%

 

For purposes hereof, “Applicable Rating Threshold” shall mean (in the case of
S&P) BB- or higher and (in the case of Moody’s) Ba3 or higher.  “Specified
Rating” shall mean the corporate issuer rating assigned by S&P or the corporate
credit rating assigned by Moody’s, in each case, with respect to the Parent
Borrower; provided that (i) if a difference exists in the Specified Ratings of
S&P and Moody’s, and the difference is only one level, the highest of such
Specified Ratings will apply for purpose of determining whether the Specified
Rating is lower than, or equal to or higher than, the Applicable Rating
Threshold; (ii) if a difference exists in the Specified Ratings of S&P and
Moody’s, and the difference is two or more levels, the level which corresponds
to the Specified Rating which is one level immediately above the lowest of such
Specified Ratings will apply for purpose of determining whether the Specified
Rating is lower than, or equal to or higher than, the Applicable Rating
Threshold and (iii) if only one rating agency provides a Specified Rating, such
Specified Rating will apply for purpose of determining whether the Specified
Rating is lower than, or equal to or higher than, the Applicable Rating
Threshold.

 

Unutilized Commitments (as defined below) as a 
percentage of Total Commitments

 

Commitment Fee 
Rate

 

Less than 33.33%

 

0.25

%

 

72

--------------------------------------------------------------------------------


 

Unutilized Commitments (as defined below) as a 
percentage of Total Commitments

 

Commitment Fee 
Rate

 

Equal to or greater than 33.33%, but less than 66.67%

 

0.375

%

Equal to or greater than 66.67%

 

0.50

%

 

“Prime Rate”:  as defined in the definition of the term “ABR” in this
Section 1.1.

 

“Pro Forma Compliance”:  the Parent Borrower shall be in Pro Forma Compliance if
at the date of determination, the ratio of (a) Consolidated Indebtedness as at
such date (after giving effect to any Incurrence or Discharge of Indebtedness on
such date, including the application of proceeds of such Incurrence) to (b) the
aggregate amount of EBITDA for the Most Recent Four Quarter Period shall be less
than or equal to 4.00:1.00 (determined for each fiscal quarter (or portion
thereof) of the Most Recent Four Quarter Period ending prior to the Closing Date
on a pro forma basis to give effect to the Transactions as if they had occurred
at the beginning of such Most Recent Four Quarter Period); provided that:

 

(i)                                     if since the beginning of such period
the Parent Borrower or any Restricted Subsidiary shall have made a Sale
(including any Sale occurring in connection with a transaction causing a
calculation to be made hereunder), the EBITDA for such period shall be reduced
by an amount equal to the EBITDA (if positive) attributable to the assets that
are the subject of such Sale for such period or increased by an amount equal to
the EBITDA (if negative) attributable thereto for such period (in each case,
without duplication of any adjustment to EBITDA pursuant to the definition
thereof);

 

(ii)                                  if since the beginning of such period the
Parent Borrower or any Restricted Subsidiary (by merger, consolidation or
otherwise) shall have made a Purchase (including any Purchase occurring in
connection with a transaction causing a calculation to be made hereunder),
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such Purchase occurred on the first day of such period (in each case,
without duplication of any adjustment to EBITDA pursuant to the definition
thereof);

 

(iii)                               if since the beginning of such period any
Person became a Subsidiary or was merged or consolidated with or into the Parent
Borrower or any Restricted Subsidiary, and since the beginning of such period
such Person shall have made any Sale or Purchase that would have required an
adjustment pursuant to clause (i) or (ii) above if made by the Parent Borrower
or a Restricted

 

73

--------------------------------------------------------------------------------


 

Subsidiary since the beginning of such period, EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period (in each case, without duplication of
any adjustment to EBITDA pursuant to the definition thereof); and

 

(iv)                              without limiting clause (a) above, if the
transaction causing a calculation to be made hereunder is or involves an
Incurrence or Discharge of Indebtedness, Consolidated Indebtedness as at the
date of determination shall be calculated as if such Indebtedness had been
Incurred, and any Indebtedness Discharged in connection therewith had been
Discharged, on such date (it being understood that if pro forma effect is given
to the entire committed amount of any such Indebtedness on the date of initial
borrowing of such Indebtedness or entry into the definitive agreement providing
the commitment to fund such Indebtedness, such committed amount may thereafter
be borrowed and reborrowed, in whole or in part, from time to time, without
further compliance with this clause);

 

provided that notwithstanding clause (a) or clause (iv) above, in the event that
the Parent Borrower shall classify Indebtedness Incurred on the date of
determination as Incurred in part under Section 8.2(x) and in part under any
other clause of Section 8.2, as provided in the last paragraph of Section 8.2,
any such pro forma calculation of Consolidated Indebtedness shall not give
effect to any such Incurrence of Indebtedness on the date of determination
pursuant to Section 8.2 (other than under Section 8.2(x)) or to any Discharge of
Indebtedness from the proceeds of any such Incurrence pursuant to such
Section 8.2 (other than under Section 8.2(x)).

 

For purposes of calculating Pro Forma Compliance, whenever pro forma effect is
to be given to any Sale, Purchase or other transaction, or the amount of income
or earnings relating thereto, the pro forma calculations in respect thereof
(including in respect of anticipated cost savings or synergies relating to any
such Sale, Purchase or other transaction) shall be as determined in good faith
by the Parent Borrower.

 

“Public Facility”:  (i) any airport; marine port; rail, subway, bus or other
transit stop, station or terminal; stadium; convention center; or military camp,
fort, post or base or (ii) any other facility owned or operated by any nation or
government or political subdivision thereof, or agency, authority or other
instrumentality of any thereof, or other entity exercising regulatory,
administrative or other functions of or pertaining to government, or any
organization of nations (including the United Nations, the European Union and
the North Atlantic Treaty Organization).

 

“Purchase”:  any Investment in any Person that thereby becomes a Subsidiary of
the Parent Borrower, or other acquisition of any company, any business or

 

74

--------------------------------------------------------------------------------


 

any group of assets constituting an operating unit of a business, or any
designation of an Unrestricted Subsidiary as a Restricted Subsidiary.

 

“Purchase Money Obligations”:  any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

 

“Qualified Appraisal Company”:  (a) (i) Rouse Asset Services, Inc., (ii) Great
American Advisory & Valuation Services, LLC and, (iii) in each case, any
successor thereto and (b) any other qualified third-party appraisal company
(reasonably acceptable to the Collateral Agent and the Parent Borrower).

 

“Receivable”: a right to receive payment pursuant to an arrangement with another
Person pursuant to which such other Person is obligated to pay, as determined in
accordance with GAAP.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
a Loan Party constituting Collateral giving rise to Net Available Cash to such
Loan Party, as the case may be, in excess of $25,000,000, to the extent that
such settlement or payment does not constitute reimbursement or compensation for
amounts previously paid by the Parent Borrower or any other Loan Party in
respect of such casualty or condemnation.

 

“refinancing”:  any extension, refinancing, refunding, replacement or renewal;
the terms “refinance,” “refinanced” and “refinancing” as used for any purpose in
this Agreement shall have a correlative meaning.

 

“Refinancing Agreement”:  as defined in Section 8.16(c).

 

“Refinancing Indebtedness”:  any Indebtedness which represents a refinancing, in
whole or in part, of any Indebtedness (or unutilized commitment in respect of
Indebtedness) existing on the date hereof or incurred (or established) in
compliance with Section 8.2 (including Indebtedness of the Parent Borrower that
refinances Indebtedness of any Restricted Subsidiary and Indebtedness of any
Restricted Subsidiary of the Parent Borrower that refinances Indebtedness of the
Parent Borrower or another Restricted Subsidiary) including Indebtedness that
refinances Refinancing Indebtedness, and Indebtedness Incurred pursuant to a
commitment that refinances any Indebtedness or unutilized commitment; provided,
that (1) the principal amount (or accreted value, if applicable) thereof (less
any original issue discount, if applicable) does not exceed the sum of (i) the
principal amount of the Indebtedness so refinanced, plus (ii) an amount equal to
any unutilized commitment relating to the Indebtedness being

 

75

--------------------------------------------------------------------------------


 

refinanced or otherwise then outstanding under the financing arrangement being
refinanced to the extent the unutilized commitment being refinanced could be
drawn in compliance with Section 8.1 immediately prior to such refinancing, plus
(iii) an amount equal to unpaid accrued interest and premium (including
applicable prepayment penalties) thereon plus (iv) discounts, commissions, fees
and expenses incurred in connection therewith, (2) Refinancing Indebtedness
shall not include Indebtedness of a Restricted Subsidiary that is not a Loan
Party that refinances Indebtedness of a Loan Party that could not have been
initially Incurred by such Restricted Subsidiary pursuant to Section 8.2, and
(3) in the case of any refinancing of the Senior Notes, it has a final maturity
no sooner than the Termination Date and, if applicable, an Average Life equal to
or greater than the Average Life of the Indebtedness being refinanced (or, if
the Average Life of such refinancing Indebtedness is less than the Average Life
of the Indebtedness being refinanced, then such refinancing Indebtedness shall
have a maturity date that is no earlier than the Termination Date).

 

“Refunded Swing Line Loans”:  as defined in Section 2.4(c).

 

“Register”:  as defined in Section 11.6(b).

 

“Regulation S-X”:  Regulation S-X promulgated by the Securities and Exchange
Commission, as in effect on the Closing Date.

 

“Regulation T”:  Regulation T of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Regulation X”:  Regulation X of the Board as in effect from time to time.

 

“Reimbursement Obligations”:  the obligation of the applicable Borrower to
reimburse the applicable Issuing Lender pursuant to Section 3.5(a) for amounts
drawn under the applicable Letters of Credit.

 

“Related Business”:  those businesses in which the Parent Borrower or any of its
Subsidiaries is engaged on the Closing Date, or that are related, complementary,
incidental or ancillary thereto or extensions, developments or expansions
thereof.

 

“Related Party”:  as defined in Section 11.5.

 

“Related Taxes”:  (x) any taxes, charges or assessments, including sales, use,
transfer, rental, ad valorem, value-added, stamp, property, consumption,
franchise, license, capital, net worth, gross receipts, excise, occupancy,
intangibles or similar taxes, charges or assessments (other than federal, state
or local taxes measured by income and federal, state or local withholding
imposed by any government or other taxing authority on payments made by Holdings
or any Parent Entity other than to Holdings or another

 

76

--------------------------------------------------------------------------------


 

Parent Entity), required to be paid by Holdings or any Parent Entity by virtue
of its being incorporated or organized or having Capital Stock outstanding (but
not by virtue of owning stock or other equity interests of any corporation or
other entity other than the Parent Borrower, any of its Subsidiaries, Holdings
or any Parent Entity), or being a holding company parent of the Parent Borrower,
any of its Subsidiaries, Holdings or any Parent Entity or receiving dividends
from or other distributions in respect of the Capital Stock of the Parent
Borrower, any of its Subsidiaries, Holdings or any Parent Entity, or having
guaranteed any obligations of the Parent Borrower or any Subsidiary thereof, or
having made any payment in respect of any of the items for which the Parent
Borrower or any of its Subsidiaries is permitted to make payments to Holdings or
any Parent Entity pursuant to Section 8.7, or acquiring, developing,
maintaining, owning, prosecuting, protecting or defending its intellectual
property and associated rights (including receiving or paying royalties for the
use thereof) relating to the business or businesses of the Parent Borrower or
any Subsidiary thereof, or (y) any other federal, state, foreign, provincial,
territorial or local taxes measured by income for which Holdings or any Parent
Entity is liable up to an amount not to exceed, with respect to federal,
provincial, territorial and foreign taxes, the amount of any such taxes that the
Parent Borrower and its Subsidiaries would have been required to pay on a
separate company basis, or on a consolidated basis as if the Parent Borrower had
filed a consolidated return on behalf of an affiliated group (as defined in
Section 1504 of the Code or an analogous provision of federal, provincial,
territorial or foreign law) of which it were the common parent, or with respect
to state and local taxes, the amount of any such taxes that the Parent Borrower
and its Subsidiaries would have been required to pay on a separate company
basis, or on a consolidated, combined, unitary or affiliated basis as if the
Parent Borrower had filed a consolidated, combined, unitary or affiliated return
on behalf of an affiliated group (as defined in the applicable federal, state,
provincial, territorial or local tax laws for filing such return) consisting
only of the Parent Borrower and its Subsidiaries; provided that payments for
such taxes shall be reduced by any portion of such taxes attributable to such
income for each period directly paid to the proper Governmental Authority;
provided, further, any payments attributable to the income of Unrestricted
Subsidiaries shall be permitted only to the extent that cash payments were made
for such purpose by the Unrestricted Subsidiaries to the Parent Borrower or its
Restricted Subsidiaries.  Taxes include all interest, penalties and additions
relating thereto.

 

“Relevant Parent Entity”:  (i) Holdings, so long as Holdings is not a Subsidiary
of a Parent Entity, and (ii) any Parent Entity, so long as Holdings is a
Subsidiary thereof and such Parent Entity is not a Subsidiary of any other
Parent Entity.

 

“Rental Equipment”:  all equipment owned by or leased to the Parent Borrower or
a Subsidiary of the Parent Borrower that is classified as “revenue earning
equipment” in the consolidated financial statements of the Parent Borrower.

 

77

--------------------------------------------------------------------------------


 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under subsections .21, .22, .23, .24, .25, .27, .28 or .33 of PBGC Regulation
Section 4043 or any successor regulation thereto.

 

“Required Lenders”:  Lenders the sum of whose outstanding Commitments (or after
the termination thereof, outstanding Individual Lender Exposures) represent at
least a majority of Total Commitment less the Commitments of all Defaulting
Lenders (or after the termination thereof, the sum of the Individual Lender
Exposures of Non-Defaulting Lenders) at such time.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including (a) laws, ordinances and regulations pertaining to zoning, occupancy
and subdivision of real properties, (b) guidelines, laws, ordinances,
regulations, requests and requirements issued, promulgated or otherwise
applicable pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection
Act and (c) for purposes of Sections 3.1(c), 4.9, 4.10 and 11.6, requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States or foreign regulatory authorities, in each
case pursuant to Basel III; provided that the foregoing shall not apply to any
non-binding recommendation of any Governmental Authority.

 

“Responsible Officer”:  as to any Person, any of the following officers of such
Person:  (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, who has been designated in writing to the Administrative Agent or
the Collateral Agent as a Responsible Officer by such chief executive officer or
president of such Person or, with respect to financial matters, such chief
financial officer of such Person, (c) with respect to Section 7.7 and without
limiting the foregoing, the general counsel of such Person and (d) with respect
to ERISA matters, the senior vice president — human resources (or substantial
equivalent) of such Person.

 

“Restricted Indebtedness”:  as defined in Section 8.14(a).

 

78

--------------------------------------------------------------------------------


 

“Restricted Payment”:  as defined in Section 8.7.

 

“Restricted Subsidiary”:  any Subsidiary of the Parent Borrower other than an
Unrestricted Subsidiary.

 

“Revaluation Date”:  with respect to any Letter of Credit denominated in a
foreign currency, each of the following: (a) the first Business Day of each
month, (b) each date of issuance of such Letter of Credit and (c) each date of
an amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount).

 

“Revolving Credit Lender”:  any Lender having a Commitment hereunder and/or a
Revolving Credit Loan outstanding hereunder.

 

“Revolving Credit Loan”:  each U.S. Facility Revolving Credit Loan and each
Canadian Facility Revolving Credit Loan.

 

“Revolving Credit Note”:  as defined in Section 2.1(e).

 

“Rollover Indebtedness”:  the Indebtedness listed on Schedule G.

 

“S&P”:  as defined in the definition of the term “Cash Equivalents” in this
Section 1.1.

 

“Sale”:  any disposition of any company, any business or any group of assets
constituting an operating unit of a business or any designation of any
Restricted Subsidiary as an Unrestricted Subsidiary.

 

“Sale and Leaseback Transaction”:  any arrangement with any Person providing for
the leasing by the Parent Borrower or any of its Subsidiaries of real or
personal property that has been or is to be sold or transferred by the Parent
Borrower or any such Subsidiary to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of the Parent Borrower or such Subsidiary.

 

“Sanctions”: as defined in Section 5.24(a).

 

“Sanctioned Country”: as defined in Section 5.24(b).

 

“Sanctioned Party”: as defined in Section 5.24(b).

 

“Schedule I Lender”:  a Lender which is a Canadian chartered bank listed on
Schedule I of the Bank Act (Canada).

 

“Section 2.11 Additional Amendment”:  as defined in Section 2.11(c).

 

79

--------------------------------------------------------------------------------


 

“Secured Parties”:  the reference to the Canadian Secured Parties, the U.S.
Secured Parties, or the collective reference thereto, as applicable.

 

“Securities Act”:  the Securities Act of 1933, as amended from time to time.

 

“Security Documents”:  the collective reference to the Canadian Security
Documents and the U.S. Security Documents.

 

“Senior Credit Facility”:  the collective reference to this Agreement, any Loan
Documents, any notes and letters of credit (including any Letters of Credit)
issued pursuant hereto and any guarantee and collateral agreement, patent,
trademark or copyright security agreement, mortgages, letter of credit
applications and other guarantees, pledge agreements, security agreements and
collateral documents, and other instruments and documents, executed and
delivered pursuant to or in connection with any of the foregoing, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time, or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or extended from time to time (whether in whole or in part, whether
with the original agent and lenders or other agents and lenders or otherwise,
and whether provided under this Agreement or one or more other credit
agreements, indentures or financing agreements or otherwise, unless such
agreement, instrument or document expressly provides that it is not intended to
be and is not a Senior Credit Facility).  Without limiting the generality of the
foregoing, the term “Senior Credit Facility” shall include any agreement
(i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries of the Parent Borrower as
additional borrowers or guarantors thereunder, (iii) increasing the amount of
Indebtedness Incurred thereunder or available to be borrowed thereunder or
(iv) otherwise altering the terms and conditions thereof.

 

“Senior Notes”: each of the 7.50% Senior Secured Second Priority Notes due 2022
of the Parent Borrower issued on June 9, 2016 and the 7.75% Senior Secured
Second Priority Notes due 2024 of the Parent Borrower issued on June 9, 2016, as
the same may be amended, supplemented, waived or otherwise modified from time to
time.

 

“Senior Notes Debt Documents”: the Senior Notes Indenture and all other
instruments, agreements and other documents evidencing or governing the Senior
Notes or providing for any guarantee, obligation, security or other right in
respect thereof.

 

“Senior Notes Indenture”: the Indenture dated as of the date hereof, under which
the Senior Notes are issued, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

“Separation”:  collectively, (i) the distribution by Hertz of all of the common
stock of the Parent Borrower to Hertz Investors, Inc. and (ii) the distribution
by

 

80

--------------------------------------------------------------------------------


 

HERC Holdings of all of the common stock of Hertz Global Holdings, Inc., a
Delaware corporation formerly known as Hertz Rental Car Holding Company, Inc.,
to the shareholders of HERC Holdings.

 

“Separation Agreement”:  the Separation and Distribution Agreement, dated as of
June 30, 2016, between Hertz Holdings and HERC Holdings, as amended,
supplemented, waived or otherwise modified from time to time.

 

“Service Vehicles”: all Vehicles, owned by the Parent Borrower or a Subsidiary
of Parent Borrower that are classified as “plant, property and equipment” in the
consolidated financial statements of the Parent Borrower that are not rented or
offered for rental by the Parent Borrower or any of its Subsidiaries, including
any such Vehicles being held for sale.

 

“Set”:  the collective reference to Eurocurrency Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

 

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent” and “Solvency”:  with respect to any Person on a particular date, the
condition that, on such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small amount of capital.

 

“Spare Parts and Merchandise”:  (x) any and all spare parts, instruments,
appurtenances, accessories, modules, components, apparatus and assemblies and
any and all expendable or repairable parts and equipment of whatever nature that
are now or hereafter maintained for installation or use or usable by or on
behalf of a Loan Party in connection with Equipment or other equipment or any
appliance useable thereon or related thereto, and any and all substitutions for
any of the foregoing and replacement thereto and (y) goods held for sale, lease
or use by any Loan Party (in each case including any property noted on any Loan
Party’s books and records as tires, small equipment, power tools, spare parts or
supplies and merchandise but in each case excluding, for the avoidance of doubt,
Eligible Rental Equipment and Eligible Service Vehicles).

 

81

--------------------------------------------------------------------------------


 

“Special Purpose Entity”:  (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code, PPSA or similar law, as in effect in any jurisdiction from time
to time), other accounts and/or other receivables, and/or related assets and/or
(ii) acquiring, selling, leasing, financing or refinancing Vehicles and/or other
Equipment, and/or related rights (including under leases, manufacturer
warranties and buy-back programs, and insurance policies) and/or assets
(including managing, exercising and disposing of any such rights and/or assets).

 

“Special Purpose Financing”:  any financing or refinancing of assets consisting
of or including Receivables and/or Equipment of the Parent Borrower or any
Subsidiary that have been transferred to a Special Purpose Entity or made
subject to a Lien in a Financing Disposition.

 

“Special Purpose Financing Undertakings”:  representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Parent Borrower or any of its Restricted Subsidiaries that the Parent
Borrower determines in good faith are customary or otherwise necessary or
advisable in connection with a Special Purpose Financing or a Financing
Disposition; provided that (x) it is understood that Special Purpose Financing
Undertakings may consist of or include (i) reimbursement and other obligations
in respect of notes, letters of credit, surety bonds and similar instruments
provided for credit enhancement purposes or (ii) hedging obligations, or other
obligations relating to Interest Rate Protection Agreements or Permitted Hedging
Arrangements entered into by the Parent Borrower or any Restricted Subsidiary,
in respect of any Special Purpose Financing or Financing Disposition, and
(y) subject to the preceding clause (x), any such other agreements and
undertakings shall not include any Guarantee Obligations in respect of
Indebtedness of a Special Purpose Subsidiary by the Parent Borrower or a
Restricted Subsidiary that is not a Special Purpose Subsidiary.

 

“Special Purpose Subsidiary”:  a Subsidiary of the Parent Borrower that (a) is
engaged solely in (x) the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code, PPSA or similar law, as in effect in any jurisdiction from time
to time) and other accounts and receivables (including any thereof constituting
or evidenced by chattel paper, instruments or general intangibles), all proceeds
thereof and all rights (contractual and other), collateral and other assets
relating thereto, and/or (ii) acquiring, selling, leasing, financing or
refinancing Equipment, and/or related rights (including under leases,
manufacturer warranties, and buy-back programs, and insurance policies) and /or
assets (including managing, exercising and disposing of any such rights and/or
assets), all proceeds thereof and all rights (contractual and other), collateral
and other assets relating thereto and

 

82

--------------------------------------------------------------------------------


 

(y) any business or activities incidental or related to such business, and
(b) is designated as a “Special Purpose Subsidiary” by the Parent Borrower.

 

“Specified Availability”:  as of any date of determination, without duplication
of amounts calculated thereunder, the sum of Available Loan Commitments plus
Specified Unrestricted Cash as at such Date.

 

“Specified Default”:  the failure of the Parent Borrower to comply with the
terms of Sections 4.16(c), 4.16(d), 4.16(f), 4.16(g), 4.16(h), or
Section 7.2(e), the failure of the Parent Borrower to deliver financial
statements within 30 days of when required pursuant to Section 7.1, or the
occurrence of any Event of Default specified in Sections 9(a) or 9(f).

 

“Specified Equity Contribution”:  any cash equity contribution made to Holdings
or any Parent Entity in exchange for Permitted Cure Securities; provided
(a) (i) such cash equity contribution to Holdings or any Parent Entity and
(ii) the contribution of any proceeds therefrom to the Parent Borrower, occur
(i) after the Closing Date and (ii) on or prior to the date that is 10 Business
Days after the date on which financial statements are required to be delivered
for a fiscal quarter (or year); (b) the Parent Borrower identifies such equity
contribution as a “Specified Equity Contribution”; (c) in each four fiscal
quarter period, there shall be at least two fiscal quarters in respect of which
no Specified Equity Contribution shall have been made, and (d) the amount of any
Specified Equity Contribution included in the calculation of EBITDA hereunder
shall be limited to the amount required to effect compliance with Section 8.1
hereof.

 

“Specified Existing Commitment”:  as defined in Section 2.11(a).

 

“Specified Payment”:  (i) any merger, consolidation or amalgamation permitted
pursuant to Section 8.5(a), (ii) any sale, lease, transfer or other disposition
of any or all of the assets (upon voluntary liquidation or otherwise) of any
Restricted Subsidiary permitted pursuant to Section 8.5(b), (iii) any Restricted
Payment pursuant to Section 8.7(f), (iv) any Investment pursuant to
Section 8.9(o), (v) any acquisition pursuant to Section 8.10(c) and (vi) any
Optional Payment pursuant to Section 8.14(a)(iv).

 

“Specified Proprietary & Confidential Information”:  (a) all data and
information used to calculate any “measurement month average” or any “market
value average” or (b) any similar amount, however designated, under or in
connection with any financing of Rental Equipment and/or other property, in each
case that does not constitute part of the Collateral or any component of the
Canadian Borrowing Base or the U.S. Borrowing Base.

 

“Specified Rating”:  as defined in the definition of the term “Pricing Grid” in
this Section 1.1.

 

83

--------------------------------------------------------------------------------


 

“Specified Refinancing Amendment”:  an amendment to this Agreement effecting the
incurrence of Specified Refinancing Facilities in accordance with Section 2.12.

 

“Specified Refinancing Facilities”:  as defined in Section 2.12(a).

 

“Specified Refinancing Indebtedness”:  Indebtedness incurred by the Parent
Borrower and its Restricted Subsidiaries pursuant to and in accordance with
Section 2.12.

 

“Specified Refinancing Lenders”:  as defined in Section 2.12(b).

 

“Specified Refinancing Loans”:  as defined in Section 2.12(a).

 

“Specified Refinancing Revolving Commitment”:  as to any Lender, its obligation
to make Specified Refinancing Revolving Loans to, and/or participate in Swing
Line Loans made to, and/or participate in Letters of Credit issued on behalf of,
the Borrowers.

 

“Specified Refinancing Revolving Facilities”:  as defined in Section 2.12(a).

 

“Specified Refinancing Revolving Loans”:  as defined in Section 2.12(a).

 

“Specified Refinancing Term Loan Facilities”:  as defined in Section 2.12(a).

 

“Specified Refinancing Term Loans”:  as defined in Section 2.12(a).

 

“Specified Refinancing Tranche”:  Specified Refinancing Facilities with the same
terms and conditions made on the same day and any Supplemental Term Loan or
Supplemental Revolving Commitments and Loans in respect thereof, as applicable,
added to such Tranche pursuant to Section 2.9 or Section 2.10.

 

“Specified Unrestricted Cash”: as of any date of determination, an amount equal
to all Unrestricted Cash of the Parent Borrower, the Canadian Loan Parties and
the U.S. Loan Parties that (in the case of cash) is deposited in the DDAs or
other deposit accounts in the United States or Canada with respect to which a
control agreement is in place between the applicable Loan Party, the applicable
depositary institution and the Administrative Agent, the Canadian Agent, the
Collateral Agent or the Canadian Collateral Agent (or over which any such Agent
has “control” whether or not pursuant to a control agreement) or that (in the
case of Cash Equivalents) (a) are not in a securities account in respect of
which the applicable Loan Party has entered into a “control agreement” with the
applicable broker or securities intermediary for purposes of

 

84

--------------------------------------------------------------------------------


 

perfecting a security interest in favor of a third party and (b) are subject to
the laws of any state, commonwealth, province or territory of the United States
of America or Canada.

 

“Spot Rate of Exchange”:  (i) with respect to Canadian Dollars and any
Designated Foreign Currency (except as provided in clause (ii) below and
Section 1.4), at any date of determination thereof, the spot rate of exchange in
London that appears on the display page applicable to Canadian Dollars or such
Designated Foreign Currency as set forth by the Bloomberg Information Service or
any successor thereto (or such other service selected by the Administrative
Agent with the consent of the Parent Borrower as may replace such service for
the purpose of displaying the spot rate of exchange), provided that if there
shall at any time no longer exist such a page, the spot rate of exchange shall
be determined by reference to another similar rate publishing service selected
by the Administrative Agent (and reasonably satisfactory to the Parent Borrower)
and, if no such similar rate publishing service is available, by reference to
the published rate of the Administrative Agent in effect at such date for
similar commercial transactions or (ii) with respect to any Letters of Credit
denominated in any Designated Foreign Currency or Canadian Dollars (x) for the
purposes of determining the Dollar Equivalent of L/C Obligations and for the
calculation of L/C Fees and related commissions, the spot rate of exchange
quoted in the Wall Street Journal on the Revaluation Date (or, if same does not
provide rates, by such other means reasonably satisfactory to the Administrative
Agent and the Parent Borrower) and (y) for the purpose of determining the Dollar
Equivalent of any Letter of Credit with respect to (A) a demand for payment of
any drawing under such Letter of Credit (or any portion thereof) to any L/C
Participants pursuant to Section 3.4(a) or (B) a notice from any Issuing Lender
for reimbursement of the Dollar Equivalent of any drawing (or any portion
thereof) under such Letter of Credit by the Parent Borrower pursuant to
Section 3.5(a), the market spot rate of exchange quoted by the Administrative
Agent on the date of such demand or notice, as applicable.

 

“Standby Letter of Credit”:  as defined in Section 3.1(a).

 

“Stated Amount”:  at any time, as to any Letter of Credit, (i) if the Letter of
Credit is denominated in Dollars, the maximum amount available to be drawn
thereunder (regardless of whether any conditions for drawing could then be met)
and (ii) if the Letter of Credit is denominated in a Designated Foreign
Currency, the Dollar Equivalent of the maximum amount available to be drawn
under the Letter of Credit (regardless of whether any conditions for drawing
could then be met).

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity (a) of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company

 

85

--------------------------------------------------------------------------------


 

or other entity are at the time owned by such Person, or (b) the management of
which is otherwise controlled, directly or indirectly through one or more
intermediaries, or both, by such Person and, in the case of this clause (b),
which is treated as a consolidated subsidiary for accounting purposes.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Parent
Borrower.

 

“Subsidiary Borrower”: any U.S. Subsidiary Borrower and any Canadian Borrower.

 

“Subsidiary Borrower Joinder”:  a joinder in substantially the form of
Exhibit D-1 hereto, to be executed by each Subsidiary Borrower designated as
such after the Closing Date.  Upon receipt of a Subsidiary Borrower Joinder, the
Administrative Agent shall promptly transmit each such notice to each of the
Lenders; provided that any failure to do so by the Administrative Agent shall
not in any way affect the status of any such Subsidiary as a Subsidiary Borrower
hereunder.

 

“Subsidiary Borrower Termination”:  a Subsidiary Borrower Termination delivered
to the Administrative Agent in accordance with Section 11.1(g), substantially in
the form of Exhibit D-2 hereto.

 

“Subsidiary Guarantor”:  each U.S. Subsidiary Guarantor and each Canadian
Subsidiary Guarantor.

 

“Supermajority Lenders”:  Lenders the sum of whose outstanding Commitments (or
after the termination thereof, outstanding Individual Lender Exposures)
represent at least 66 2/3% of the sum of the aggregate amount of the Total
Commitment less the Commitments of all Defaulting Lenders (or after the
termination thereof, the sum of the Individual Lender Exposures of
Non-Defaulting Lenders) at such time.

 

“Swing Line Commitment”:  the Swing Line Lender’s obligation to make Swing Line
Loans pursuant to Section 2.4.

 

“Swing Line Lender”:  the Administrative Agent, in its capacity as provider of
the Swing Line Loans and its successors and assigns.

 

“Swing Line Loan Participation Certificate”:  a certificate in substantially the
form of Exhibit G.

 

“Swing Line Loans”:  as defined in Section 2.4(a).

 

“Swing Line Note”:  as defined in Section 2.4(b).

 

“Syndication Agent”:  as defined in the preamble hereto.

 

86

--------------------------------------------------------------------------------


 

“Taxes”:  as defined in Section 4.11(a).

 

“Tax Matters Agreement”: the Tax Matters Agreement, dated as of June 30, 2016,
by and among HERC Holdings, Hertz Holdings, the Parent Borrower and Hertz.

 

“Tax Sharing Agreement”:  each of (i) the Tax Sharing and Indemnity Agreement,
dated as of June 30, 2016, among HERC Holdings, Holdings and the Parent Borrower
and (ii) any substantially comparable successor agreement (as determined by the
Parent Borrower in good faith) between the Parent Borrower and any Parent
Entity, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with this Agreement.

 

“Temporary Cash Investments”:  any of the following: (i) any investment in
(x) direct obligations of the United States of America, Canada, a member state
of the European Union (in the case of any such member state, to the extent rated
at least A-2 by S&P or at least P-2 by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization)) or any country in whose currency funds are being held
pending their application in the making of an investment or capital expenditure
by the Parent Borrower or a Restricted Subsidiary in that country or with such
funds, or any agency or instrumentality of any thereof or obligations Guaranteed
by the United States of America, Canada or a member state of the European Union
(in the case of any such member state, to the extent rated at least A-2 by S&P
or at least P-2 by Moody’s (or, in either case, the equivalent of such rating by
such organization or, if no rating of S&P or Moody’s then exists, the equivalent
of such rating by any nationally recognized rating organization)) or any country
in whose currency funds are being held pending their application in the making
of an investment or capital expenditure by the Parent Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any of the foregoing, or obligations guaranteed by any of the foregoing or
(y) direct obligations of any foreign country recognized by the United States of
America rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under a Credit Facility or any affiliate thereof
or (y) a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital and surplus aggregating in excess of
$250,000,000 (or the foreign currency equivalent thereof), (iii) repurchase
obligations with a term of not more than 30 days for underlying securities or
instruments of the types described in

 

87

--------------------------------------------------------------------------------


 

clause (i) or (ii) above entered into with a bank meeting the qualifications
described in clause (ii) above, (iv) Investments in commercial paper, maturing
not more than 270 days after the date of acquisition, issued by a Person (other
than that of the Parent Borrower or any of its Subsidiaries), with a rating at
the time as of which any Investment therein is made of “P-2” (or higher)
according to Moody’s or “A-2” (or higher) according to S&P (or, in either case,
the equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (v) Investments in securities maturing not more than one
year after the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A-2” by S&P or
“P-2” by Moody’s (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization), (vi) Indebtedness
or preferred stock (other than of the Parent Borrower or any of its
Subsidiaries) having a rating of “A” or higher by S&P or “A2” or higher by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization), (vii) investment funds investing
95% of their assets in securities of the type described in clauses
(i)-(vi) above (which funds may also hold reasonable amounts of cash pending
investment and/or distribution), (viii) any money market deposit accounts issued
or offered by a domestic commercial bank or a commercial bank organized and
located in a country recognized by the United States of America, in each case,
having capital and surplus in excess of $250,000,000 (or the foreign currency
equivalent thereof), or investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 (or any successor rule) of the Securities and
Exchange Commission under the Investment Company Act, and (ix) similar
investments approved by the Board of Directors in the ordinary course of
business.  For the avoidance of doubt, for purposes of this definition and the
definitions of “Cash Equivalents” and “Investment Grade Rating,” rating
identifiers, watches and outlooks will be disregarded in determining whether any
obligations satisfy the rating requirement therein.

 

“Termination Date”:   June 30, 2021.

 

“Total Canadian Facility Commitment”:  at any time, the sum of the Canadian
Facility Commitments of all of the Canadian Lenders at such time.  The original
Total Canadian Facility Commitment is $350,000,000.

 

“Total Commitment”:  at any time, the sum of the Commitments of each of the
Lenders at such time.

 

“Total U.S. Facility Commitment”:  at any time, the sum of the U.S. Facility
Commitments of all of the Lenders at such time.  The original Total U.S.
Facility Commitment is $1,400,000,000.

 

88

--------------------------------------------------------------------------------


 

“Tranche”:  each Tranche of Loans available hereunder, with there being two
tranches on the Closing Date; namely, Revolving Credit Loans and Swing Line
Loans.

 

“Transaction Agreements”: collectively, the Separation Agreement, the Tax
Matters Agreement, the Tax Sharing Agreement, the Employee Matters Agreement,
the Intellectual Property Agreement, the Transition Services Agreement and any
other instruments, assignments, documents and agreements contemplated thereby
and executed in connection therewith.

 

 “Transactions”:  collectively, any and all of the following (whether or not
consummated):  (i) the Separation, (ii) the entry into the Separation Agreement
and the other Transaction Agreements, and all the transactions thereunder,
(iii) the entry into the Senior Notes Indenture, and the offer and issuance of
the Senior Notes, (iv) the entry into this Agreement, and the initial incurrence
of Indebtedness hereunder, (v) the refinancing in full of the outstanding
principal amount of all Indebtedness under the Predecessor ABL Credit Agreement
and the termination of such agreement and (vi) all other transactions relating
to any of the foregoing (including payment of fees and expenses related to any
of the foregoing).

 

“Transferee”:  any Participant or Assignee.

 

“Transition Services Agreement”: the Transition Services Agreement, dated as of
June 30, 2016, by and among HERC Holdings and Hertz Holdings, as amended,
supplemented, waived or otherwise modified from time to time.

 

“Treaty”:  the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957 as amended by the Single European Act 1986 and
the Maastricht Treaty (which was signed on February 7, 1992 and came into force
on November 1, 1993) and as may, from time to time, be further amended,
supplemented or otherwise modified.

 

“Type”:  the type of Loan determined based on the currency in which the same is
denominated, and the interest option applicable thereto, with there being
multiple Types of Loans hereunder, namely ABR Loans, Eurocurrency Loans in each
of the Designated Currencies and BA Equivalent Loans.

 

“UCC”:  the Uniform Commercial Code as in effect in the State of New York from
time to time.

 

“Underfunding”:  the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan,
determined as of such valuation date, allocable to such accrued benefits.

 

89

--------------------------------------------------------------------------------


 

“Undisclosed Administration”: in relation to a Lender or its direct or indirect
parent company, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

 

“Uniform Customs”:  the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, as the
same may be amended from time to time.

 

“Unpaid Drawing”:  any Canadian Borrower Unpaid Drawing and any U.S. Borrower
Unpaid Drawing.

 

“Unrestricted Cash”:  as at any date of determination, the aggregate amount of
cash, Cash Equivalents and Temporary Cash Investments, other than as listed as
“restricted cash” for financial statement purposes on the consolidated balance
sheet of the Parent Borrower and its consolidated Subsidiaries as of the last
day of the Parent Borrower’s fiscal month ending immediately prior to such date
of determination for which a balance sheet is available (unless so classified as
“restricted” solely because of any provision under the Loan Documents or any
other agreement or instrument governing other Indebtedness that is subject to
any Intercreditor Agreement, First Lien Intercreditor Agreement or Other
Intercreditor Agreement or because they are subject to a Lien securing the
Obligations or other Indebtedness that is subject to any Intercreditor
Agreement, First Lien Intercreditor Agreement or Other Intercreditor Agreement);
provided that Unrestricted Cash shall not be less than zero; provided that
solely for purposes of any calculation of Consolidated Leverage Ratio or
determination of Pro Forma Compliance in connection with any incurrence of
Indebtedness, “Unrestricted Cash” shall not include any proceeds of such
Indebtedness borrowed at the time of determination of such ratio.

 

“Unrestricted Subsidiary”:  (i) any Subsidiary of the Parent Borrower that at
the time of determination is an Unrestricted Subsidiary, as designated by the
Board of Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary provided, that, if the Board of Directors designates any
Loan Party as an Unrestricted Subsidiary, and the most recent Borrowing Base
Certificate delivered pursuant to Section 7.2(e) included any assets of such
Loan Party, then such Loan Party shall not cease to be a Loan Party and shall
not become an Unrestricted Subsidiary until the Parent Borrower delivers a
Borrowing Base Certificate giving pro forma effect to the designation of such
entity as a Unrestricted Subsidiary.  The Board of Directors may designate any
Subsidiary of the Parent Borrower (including any newly acquired or newly formed
Subsidiary of the Parent Borrower) to be an Unrestricted Subsidiary unless such
Subsidiary or any of its Subsidiaries owns any Capital Stock or Indebtedness of,
or owns

 

90

--------------------------------------------------------------------------------


 

or holds any Lien on any property of, the Parent Borrower or any other
Restricted Subsidiary of the Parent Borrower that is not a Subsidiary of the
Subsidiary to be so designated; provided, that (A) such designation was made at
or prior to the Closing Date (and any such Subsidiary so designated is set forth
on Schedule C hereto), or (B) the Subsidiary to be so designated has total
consolidated assets of $1,000 or less or (C) if such Subsidiary has consolidated
assets greater than $1,000, then such designation would be permitted under
Section 8.9.  The Board of Directors may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided, that immediately after giving effect to
such designation (x) the Parent Borrower could Incur at least $1.00 of
additional Indebtedness under Section 8.2(x) or (y) the Consolidated Leverage
Ratio would be no greater than it was immediately prior to giving effect to such
designation or (z) such Subsidiary shall be a Special Purpose Subsidiary with no
Indebtedness outstanding other than Indebtedness that can be Incurred (and upon
such designation shall be deemed to be Incurred and outstanding) pursuant to
Section 8.2.  Any such designation by the Board of Directors shall be evidenced
to the Administrative Agent by promptly delivering to the Administrative Agent a
copy of the resolution of the Parent Borrower’s Board of Directors giving effect
to such designation and a certificate signed by a Responsible Officer of the
Parent Borrower certifying that such designation complied with the foregoing
provisions.

 

“Unutilized Commitments”: an amount equal to (x) the Total Commitments, less
(y) the aggregate of all Lenders’ Individual Lender Exposures (excluding any
amounts attributable to Swing Line Loans).

 

“U.S. Blocked Account”:  as defined in Section 4.16(c).

 

“U.S. Borrower Unpaid Drawing”:  drawings on U.S. Facility Letters of Credit
that have not been reimbursed by the applicable U.S. Borrower.

 

“U.S. Borrowers”:  the Parent Borrower and the U.S. Subsidiary Borrowers.

 

“U.S. Borrowing Base”:  as of any date of determination, the result of:

 

(a)                                 85% of the amount of Eligible U.S. Accounts,
plus

 

(b)                                 50% of the amount of Eligible Unbilled U.S.
Accounts (not to exceed 50% of the amount calculated under clause (a) above),
plus

 

(c)                                  the lesser of:

 

(i)                                     95% times the then Net Book Value of
Eligible U.S. Rental Equipment and Eligible U.S. Service Vehicles, and

 

91

--------------------------------------------------------------------------------


 

(ii)                                  85% times the then extant Net Orderly
Liquidation Value of Eligible U.S. Rental Equipment and Eligible U.S. Service
Vehicles, plus

 

(d)                                 55% times the then Net Book Value of
Eligible U.S. Spare Parts and Merchandise, minus

 

(e)                                  the amount of all Availability Reserves
related to the U.S. Facility, minus

 

(f)                                   (1) the aggregate outstanding principal
amount of Indebtedness incurred by any U.S. Loan Party (x) to refinance or
replace the U.S. Facility in part pursuant to Section 8.2(a)(2) or pursuant to
Section 8.2(x), (y) otherwise constituting Additional ABL Indebtedness or (z) to
refinance or replace any Indebtedness referred to in clause (x) or (y) pursuant
to Section 8.2(w)(y), in each case to the extent secured by any Collateral on a
basis pari passu in priority with the Liens securing the amounts due under the
U.S. Facility, pursuant to the Intercreditor Agreement, First Lien Intercreditor
Agreement or Other Intercreditor Agreement and consented to by the Parent
Borrower (and for the avoidance of doubt, not including Indebtedness under this
Agreement) and (2) the aggregate outstanding principal amount of Indebtedness
incurred by any U.S. Loan Party pursuant to Section 8.2(v) (and for the
avoidance of doubt, not including Indebtedness under this Agreement), minus,

 

(g)                                  the amount by which (i) the then Net Book
Value of all Eligible U.S. Rental Equipment that is damaged or defective to the
extent included in the U.S. Borrowing Base pursuant to the above exceeds
(ii) 10% of the U.S. Borrowing Base, minus

 

(h)                                 to the extent not otherwise deducted from
Available U.S. Facility Loan Commitments or Available Loan Commitments or
otherwise from any calculation of amounts available to be borrowed under the
U.S. Facility, the aggregate outstanding principal amount of any outstanding
Incremental Loans (other than Incremental Loans pursuant to any FILO Tranche)
and Specified Refinancing Loans incurred by any U.S. Loan Party, to the extent
secured on a basis pari passu in priority with the Liens securing the Loans,
minus

 

(i)                                     the FILO US Overadvance.

 

“U.S. Extender of Credit”:  as defined in Section 4.11(b).

 

“U.S. Facility”:  the credit facility available to the U.S. Borrowers hereunder.

 

92

--------------------------------------------------------------------------------


 

“U.S. Facility Commitment”:  with respect to each U.S. Facility Lender, the
commitment of such U.S. Facility Lender hereunder to make Extensions of Credit
to the U.S. Borrowers in the amount set forth opposite its name on Schedule A
hereto or as may subsequently be set forth in the Register from time to time.

 

“U.S. Facility Commitment Percentage”:  of any U.S. Facility Lender at any time
shall be that percentage which is equal to a fraction (expressed as a
percentage) the numerator of which is the U.S. Facility Commitment of such U.S.
Facility Credit Lender at such time and the denominator of which is the Total
U.S. Facility Commitment at such time, provided that if any such determination
is to be made after the Total U.S. Facility Commitment (and the related U.S.
Facility Commitments of the Lenders) has (or have) terminated, the determination
of such percentages shall be made immediately before giving effect to such
termination.

 

“U.S. Facility Issuing Lender”:  as the context may require, (i) each Lender
designated as a U.S. Facility Issuing Lender on Schedule D-2 as of the Closing
Date or (ii) any U.S. Facility Lender, which at the request of the Parent
Borrower and with the consent of the Administrative Agent, agrees, in such U.S.
Facility Lender’s sole discretion, to also become a U.S. Facility Issuing Lender
for the purpose of issuing U.S. Facility Letters of Credit (including Existing
Letters of Credit), in each case subject to each such financial institution’s
U.S. Facility L/C Sublimit.

 

“U.S. Facility L/C Obligations”:  at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding U.S.
Facility Letters of Credit (including in the case of outstanding U.S. Facility
Letters of Credit in any Designated Foreign Currency, the Dollar Equivalent of
the aggregate then undrawn and unexpired amount thereof) and (b) the aggregate
amount of drawings under U.S. Facility Letters of Credit which have not then
been reimbursed pursuant to Section 3.5(a) (including in the case of U.S.
Facility Letters of Credit in any Designated Foreign Currency, the Dollar
Equivalent of the unreimbursed aggregate amount of drawings thereunder, to the
extent that such amount has not been converted into Dollars in accordance with
Section 3.5(a)).

 

“U.S. Facility L/C Participants”:  the U.S. Facility Lenders.

 

“U.S. Facility L/C Sublimit”:  (i) with respect to each U.S. Facility Issuing
Lender as of the Closing Date, the amount specified with respect to each such
U.S. Facility Issuing Lender on Schedule D-2 hereto and (ii) with respect to any
other U.S. Facility Issuing Lender any amount as agreed in writing between such
U.S. Facility Issuing Lender and the Parent Borrower, with the consent of the
Administrative Agent.

 

“U.S. Facility Lender”:  each Lender which has a U.S. Facility Commitment
(without giving effect to any termination of the Total U.S. Facility

 

93

--------------------------------------------------------------------------------


 

Commitment if there are any U.S. Facility L/C Obligations) or which has any
outstanding U.S. Facility Revolving Credit Loans (or a U.S. Facility Commitment
Percentage in any then outstanding U.S. Facility L/C Obligations).  Unless the
context otherwise requires, each reference in this Agreement to a U.S. Facility
Lender includes each U.S. Facility Lender and shall include references to any
Affiliate of any such Lender which is acting as a U.S. Facility Lender.

 

“U.S. Facility Letters of Credit”:  Letters of Credit (including Existing
Letters of Credit) issued by the U.S. Facility Issuing Lender to, or for the
account of, the U.S. Borrowers, pursuant to Section 3.1.

 

“U.S. Facility Revolving Credit Loan”:  as defined in Section 2.1(a).

 

“U.S. Guarantee and Collateral Agreement”:  the U.S. Guarantee and Collateral
Agreement delivered to the Collateral Agent as of the date hereof, substantially
in the form of Exhibit B-1, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

“U.S. Mortgaged Property”:  each Real Property located in the United States or
any State or territory thereof with respect to which a Mortgage is required to
be delivered pursuant to the terms of this Agreement.

 

“U.S. Secured Parties”:  the “Secured Parties” as defined in the U.S. Guarantee
and Collateral Agreement.

 

“U.S. Security Documents”:  the collective reference to each Mortgage related to
any U.S. Mortgaged Property, the U.S. Guarantee and Collateral Agreement and all
other similar security documents hereafter delivered to the Collateral Agent
granting or perfecting a Lien on any asset or assets of any Person to secure the
obligations and liabilities of the U.S. Loan Parties hereunder and/or under any
of the other Loan Documents or to secure any guarantee of any such obligations
and liabilities, including any security documents executed and delivered or
caused to be delivered to the Collateral Agent pursuant to Section 7.9(a),
Section 7.9(b) or Section 7.9(c), in each case, as amended, supplemented, waived
or otherwise modified from time to time.

 

“U.S. Subsidiary Borrower”:  each Domestic Subsidiary that is a Wholly Owned
Subsidiary that becomes a Borrower pursuant to a Subsidiary Borrower Joinder,
together with their respective successors and assigns, unless and until such
time as the respective U.S. Subsidiary Borrower ceases to be a Borrower in
accordance with the terms and provisions hereof.

 

“U.S. Subsidiaries Guaranty”:  the guaranty of the obligations of the Borrowers
under the Loan Documents provided pursuant to the U.S. Guarantee and Collateral
Agreement.

 

94

--------------------------------------------------------------------------------


 

“U.S. Subsidiary Guarantor”:  each Domestic Subsidiary (other than any Excluded
Subsidiary) of the Parent Borrower which executes and delivers a U.S.
Subsidiaries Guaranty, in each case, unless and until such time as the
respective U.S. Subsidiary Guarantor ceases to constitute a Domestic Subsidiary
of the Parent Borrower or is released from all of its obligations under the U.S.
Subsidiaries Guaranty in accordance with terms and provisions thereof.

 

“U.S. Tax Compliance Certificate”:  as defined in Section 4.11(b)(Y)(ii).

 

“Utilized Commitment”:  with respect to (i) any Lender at any time, (x) such
Lender’s Individual Lender Exposure (excluding any amounts attributable to Swing
Line Loans) divided by (y) such Lender’s Commitment and (ii) all Lenders at any
time, the sum of each Lender’s Utilized Commitment as determined for each fiscal
quarter (and the interim period ending on the Termination Date) by the
Administrative Agent.

 

“Vehicles”:  vehicles owned or operated by, or leased or rented to or by, the
Parent Borrower or any of its Subsidiaries, including automobiles, trucks,
tractors, trailers, vans, sport utility vehicles, buses, campers, motor homes,
motorcycles and other motor vehicles.

 

“Voting Stock”:  in relation to a Person, shares of Capital Stock entitled to
vote generally in the election of directors to the board of directors or
equivalent governing body of such Person.

 

“Wholly Owned Subsidiary”:  as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary (other than director’s
qualifying shares, shares held by nominees or such other de minimis portion
thereof to the extent required by law).

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                               Other Definitional Provisions.

 

(a)                                 Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
Notes, any other Loan Document or any certificate or other document made or
delivered pursuant hereto.  Any reference to any Person shall be construed to
include such Person’s successors and assigns permitted hereunder.

 

95

--------------------------------------------------------------------------------


 

(b)                                 As used herein and in any Notes and any
other Loan Document, and any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms relating to Holdings and its
Subsidiaries not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”. Any
determination made by Holdings, the Parent Borrower or any Subsidiary pursuant
to a provision of this Agreement that refers to “as determined by the Parent
Borrower in good faith,” “in the good faith determination of the Parent
Borrower” and words of similar import shall be conclusive.  Unless otherwise
expressly provided herein, any definition of or reference to any agreement
(including this Agreement and the other Loan Documents), instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as amended, supplemented, waived or otherwise modified from time
to time (subject to any restrictions on such amendments, supplements, waivers or
modifications set forth herein).

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(e)                                  For purposes of determining any financial
ratio or making any financial calculation for any four fiscal quarter period (or
portion thereof) ending immediately prior to the Closing Date, the components of
such financial ratio or financial calculation shall be determined on a pro forma
basis to give effect to the Transactions as if they had occurred at the
beginning of such four-quarter period.

 

(f)                                   Any financial ratios required to be
maintained pursuant to this Agreement (or required to be satisfied in order for
a specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

(g)                                  Any references in this Agreement to “cash
and/or Cash Equivalents”, “cash, Cash Equivalents, Investment Grade Securities
and/or Temporary Cash Investments” or any similar combination of the foregoing
shall be construed as not double counting cash or any other applicable amount
which would otherwise be duplicated therein.

 

96

--------------------------------------------------------------------------------


 

(h)                                 In connection with any action being taken in
connection with a Limited Condition Transaction, for purposes of determining
compliance with any provision of this Agreement which requires that no Default,
Event of Default, Specified Default or specified Event of Default, as
applicable, has occurred, is continuing or would result from any such action, as
applicable, such condition shall, at the option of the Parent Borrower, be
deemed satisfied, so long as no Default, Event of Default, Specified Default or
specified Event of Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Transaction are entered into or
irrevocable notice of redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness, Disqualified Stock or preferred stock is
given.  For the avoidance of doubt, if the Parent Borrower has exercised its
option under the first sentence of this clause (h), and any Default, Event of
Default, Specified Default or specified Event of Default, as applicable, occurs
following the date the definitive agreements for the applicable Limited
Condition Transaction were entered into or irrevocable notice of redemption,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness,
Disqualified Stock or preferred stock is given and prior to the consummation of
such Limited Condition Transaction, any such Default, Event of Default,
Specified Default or specified Event of Default, as applicable, shall be deemed
to not have occurred or be continuing for purposes of determining whether any
action being taken in connection with such Limited Condition Transaction is
permitted hereunder.

 

(i)                                     In connection with any action being
taken in connection with a Limited Condition Transaction, for purposes of:

 

(i)                                     determining whether the Parent Borrower
is in Pro Forma Compliance; or

 

(ii)                                  determining compliance with any provision
of this Agreement which requires the calculation of the Consolidated Fixed
Charge Coverage Ratio or the Consolidated Leverage Ratio; or

 

(iii)                               testing baskets set forth in this Agreement
(including baskets measured as a percentage of Consolidated Tangible Assets);

 

in each case, at the option of the Parent Borrower (the Parent Borrower’s
election to exercise such option in connection with any Limited Condition
Transaction, an “LCA Election”), the date of determination of whether any such
action is permitted hereunder, shall be deemed to be the date the definitive
agreements for such Limited Condition Transaction are entered into or
irrevocable notice of redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness, Disqualified Stock or preferred stock is
given, as applicable (the “LCA Test Date”), and if, after giving pro forma
effect to the Limited Condition Transaction and the other transactions to be
entered into in connection therewith (including any Incurrence or Discharge of
Indebtedness and the use

 

97

--------------------------------------------------------------------------------


 

of proceeds of such Incurrence) as if they had occurred at the beginning of the
most recent four consecutive fiscal quarters ending prior to the LCA Test Date
for which consolidated financial statements of the Parent Borrower are
available, the Parent Borrower could have taken such action on the relevant LCA
Test Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with.  For the avoidance of doubt, if the Parent
Borrower has made an LCA Election and any of the ratios, baskets or amounts for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio, basket or amount, including due
to fluctuations in Consolidated EBITDA or Consolidated Tangible Assets of the
Parent Borrower or the Person subject to such Limited Condition Transaction or
any applicable currency exchange rate, at or prior to the consummation of the
relevant transaction or action, such baskets, ratios or amounts will not be
deemed to have been exceeded as a result of such fluctuations.  If the Parent
Borrower has made an LCA Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to the Incurrence of Indebtedness or Liens, or the making of
Restricted Payments, Asset Dispositions, mergers, the conveyance, lease or other
transfer of all or substantially all of the assets of the Parent Borrower or the
designation of an Unrestricted Subsidiary on or following the relevant LCA Test
Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, any such ratio or basket shall be calculated on a
pro forma basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any Incurrence or Discharge of
Indebtedness and the use of proceeds of such Incurrence) have been consummated;
provided that with respect to the making of Restricted Payments or payments of
Restricted Indebtedness, on or following the relevant LCA Test Date and prior to
the earlier of the date on which such Limited Condition Transaction is
consummated or the definitive agreement for such Limited Condition Transaction
is terminated or expires without consummation of such Limited Condition
Transaction, any such ratio shall also be calculated on a pro forma basis
assuming such Limited Condition Transaction and other transactions in connection
therewith (including any Incurrence or Discharge of Indebtedness and the use of
proceeds of such Incurrence) have not been consummated.

 

1.3                               Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document, each party hereto acknowledges that any liability of any Lender that
is an EEA Financial Institution arising under any Loan Document, to the extent
such liability is unsecured (all such liabilities, other than any Excluded
Liability, the “Covered Liabilities”), may be subject to the Write-Down and
Conversion Powers and agrees and consents to, and acknowledges and agrees to be
bound by:

 

98

--------------------------------------------------------------------------------


 

(a)                                 the application of any Write-Down and
Conversion Powers to any such Covered Liability arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such Covered Liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such Covered Liability;

 

(ii)                                  a conversion of all, or a portion of, such
Covered Liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such Covered Liability under this Agreement or any other Loan
Document; or

 

(iii)                               the variation of the terms of such Covered
Liability in connection with the exercise of the Write-Down and Conversion
Powers.

 

Notwithstanding anything to the contrary herein, nothing contained in this
Section 1.3 shall modify or otherwise alter the rights or obligations with
respect to any liability that is not a Covered Liability.

 

1.4                               Currency Equivalents Generally.

 

(a)                                 The Administrative Agent and the applicable
Issuing Lender shall determine the Spot Rate of Exchange as of each Revaluation
Date to be used for calculating the Dollar Equivalents of Letters of Credit
denominated in Canadian Dollars or any Designated Foreign Currency and of
disbursements in respect thereof, including any other amounts that will be
incurred, outstanding or proposed to be incurred or outstanding in connection
therewith.  Such Spot Rate of Exchange shall become effective as of such
Revaluation Date and shall be the Spot Rate of Exchange employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial ratios hereunder or except as otherwise
provided herein, the applicable amount of any Letter of Credit denominated in
any currency (other than Dollars) for purposes of the Loan Documents shall be
such Dollar Equivalent as so determined by the Administrative Agent.

 

(b)                                 Wherever in this Agreement in connection
with the issuance, amendment or extension of a Letter of Credit in a Designated
Foreign Currency, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but

 

99

--------------------------------------------------------------------------------


 

such Letter of Credit is denominated in a Designated Foreign Currency, such
amount, other than in cases where a Dollar Equivalent is expressly included,
shall be the relevant foreign currency equivalent of such Dollar Equivalent
(rounded to the nearest unit of such Designated Foreign Currency, with 0.5 of a
unit being rounded upward) calculated on the basis of the Spot Rate of Exchange
as determined by the Administrative Agent.

 

SECTION 2.                            AMOUNT AND TERMS OF COMMITMENTS.

 

2.1                               Commitments.

 

(a)                                 Subject to and upon the terms and conditions
set forth herein, each Lender with a U.S. Facility Commitment severally agrees
to make, at any time and from time to time on or after the Closing Date and
prior to the Termination Date, a Revolving Credit Loan or Revolving Credit Loans
to the U.S. Borrowers (on a joint and several basis as between the U.S.
Borrowers) (each a “U.S. Facility Revolving Credit Loan” and, collectively, the
“U.S. Facility Revolving Credit Loans”), which U.S. Facility Revolving Credit
Loans:

 

(i)                                     shall (x) in the case of ABR Loans, be
denominated in Dollars or Canadian Dollars, (y) in the case of Eurocurrency
Loans, be denominated in Dollars or in a Designated Foreign Currency and (z) in
the case of BA Equivalent Loans, be denominated in Canadian Dollars;

 

(ii)                                  shall, at the option of the U.S.
Borrowers, be incurred and maintained as, and/or converted into, ABR Loans or
Eurocurrency Loans, provided that notwithstanding anything herein to the
contrary, Loans denominated in a Designated Foreign Currency shall not be
incurred, maintained as, and/or converted into ABR Loans; provided, further,
that except as otherwise specifically provided in Section 4.9 and Section 4.10,
all U.S. Facility Revolving Credit Loans comprising the same Borrowing shall at
all times be of the same Type;

 

(iii)                               may be repaid and reborrowed in accordance
with the provisions hereof;

 

(iv)                              shall not be made (and shall not be required
to be made) by any U.S. Facility Lender to the extent the incurrence thereof
(after giving effect to the use of the proceeds thereof on the date of the
incurrence thereof to repay any amounts theretofore outstanding pursuant to this
Agreement) would cause the Individual U.S. Facility Lender Exposure of such U.S.
Facility Lender to exceed the amount of its U.S. Facility Commitment at such
time;

 

100

--------------------------------------------------------------------------------


 

(v)                                 shall not be made (and shall not be required
to be made) by any U.S. Facility Lender to the extent the incurrence thereof
(after giving effect to the use of the proceeds thereof on the date of the
incurrence thereof to repay any amounts theretofore outstanding pursuant to this
Agreement) would cause (x) the Aggregate U.S. Facility Lender Exposure to exceed
the Total U.S. Facility Commitment as then in effect or (y) the Aggregate U.S.
Facility Lender Exposure to exceed the difference of (I) the U.S. Borrowing Base
at such time (based on the Borrowing Base Certificate last delivered) minus
(II) if greater than zero, the excess of the unpaid balance of Extensions of
Credit to, or for the account of, the Canadian Borrowers over the Canadian
Borrowing Base at such time (based on the Borrowing Base Certificate last
delivered); and

 

(vi)                              shall not be made (and shall not be required
to be made) by any U.S. Facility Lender to the extent any such U.S. Facility
Revolving Credit Loans to be made on any date, individually or in the aggregate,
exceed the then Available U.S. Facility Loan Commitments.

 

(b)                                 Subject to and upon the terms and conditions
set forth herein, each Canadian Facility Lender severally agrees to make
(including through a Non-Canadian Affiliate in the case of Revolving Credit
Loans to the U.S. Borrowers), at any time and from time to time on or after the
Closing Date and prior to the Termination Date, a Revolving Credit Loan or
Revolving Credit Loans to (i) the Canadian Borrowers (on a joint and several
basis as between the Canadian Borrowers with respect to such Revolving Credit
Loans made to the Canadian Borrowers) and (ii) the U.S. Borrowers (on a joint
and several basis as between the U.S. Borrowers with respect to such Revolving
Credit Loans made to the U.S. Borrowers) (each of the foregoing, a “Canadian
Facility Revolving Credit Loan” and, collectively, the “Canadian Facility
Revolving Credit Loans”); which Canadian Facility Revolving Credit Loans:

 

(i)                                     in the case of Loans made to the
Canadian Borrowers, shall be denominated in Canadian Dollars and in the case of
Loans made to the U.S. Borrowers, shall (x) in the case of ABR Loans, be
denominated in U.S. Dollars or Canadian Dollars, (y) in the case of Eurocurrency
Loans, be denominated in U.S. Dollars or in a Designated Foreign Currency and
(z) in the case of BA Equivalent Loans, be denominated in Canadian Dollars;

 

(ii)                                  shall, in the case of Loans made to the
Canadian Borrowers, at the option of the Canadian Borrowers, be incurred and
maintained as, and/or converted into, ABR Loans, Bankers’ Acceptances or BA
Equivalent Loans and, in the case of Loans made to the U.S. Borrowers, at the
option of the U.S. Borrowers, be incurred and

 

101

--------------------------------------------------------------------------------


 

maintained as, and/or converted into, ABR Loans or Eurocurrency Loans, provided
that notwithstanding anything herein to the contrary, Loans denominated in a
Designated Foreign Currency shall not be incurred, maintained as, and/or
converted into ABR Loans; provided, further, in each case that except as
otherwise specifically provided in Section 4.9 and Section 4.10, all Canadian
Facility Revolving Credit Loans comprising the same Borrowing shall at all times
be of the same Type;

 

(iii)                               may be repaid and reborrowed in accordance
with the provisions hereof;

 

(iv)                              shall not be made (and shall not be required
to be made) by any Canadian Facility Lender to the extent the incurrence thereof
(after giving effect to the use of the proceeds thereof on the date of the
incurrence thereof to repay any amounts theretofore outstanding pursuant to this
Agreement) would cause (x) the Individual Canadian Facility Lender Exposure of
such Canadian Facility Lender to exceed the amount of its Canadian Facility
Commitment at such time or (y) the Dollar Equivalent of the Aggregate Canadian
Facility Lender Exposure to exceed the lesser of (I) the Total Canadian Facility
Commitments as then in effect and (II) (A) the difference of (1) the Dollar
Equivalent of the sum of (a) the Canadian Borrowing Base at such time plus
(b) the U.S. Borrowing Base (in each case, based on the Borrowing Base
Certificate last delivered) minus (2) the aggregate unpaid balance of Extensions
of Credit to, or for the account of, the U.S. Borrowers;

 

(v)                                 shall not be made (and shall not be required
to be made) by any Canadian Facility Lender (including through any Non-Canadian
Affiliate of any Canadian Facility Lender) to the extent any such Canadian
Facility Revolving Credit Loans to be made on any date, individually or in the
aggregate, exceed the then Available Canadian Facility Loan Commitments; and

 

(vi)                              shall not be made (and shall not be required
to be made) to any U.S. Borrower to the extent the incurrence thereof (after
giving effect to the use of the proceeds thereof on the date of the incurrence
thereof to repay any amounts theretofore outstanding pursuant to this Agreement)
would cause the aggregate unpaid balance of Extensions of Credit to, or for the
account of, the U.S. Borrowers to exceed the difference of (x) the U.S.
Borrowing Base at such time (based on the Borrowing Base Certificate last
delivered) minus (y) if greater than zero, the excess of the unpaid balance of
Extensions of Credit to, or for the account of, the

 

102

--------------------------------------------------------------------------------


 

Canadian Borrowers over the Canadian Borrowing Base at such time (based on the
Borrowing Base Certificate last delivered).

 

(c)                                  Notwithstanding anything to the contrary in
Sections 2.1(a) or (b) or elsewhere in this Agreement, the Administrative Agent
and the Co-Collateral Agent shall by mutual agreement have the right to
establish Availability Reserves in such amounts, and with respect to such
matters, as the Administrative Agent and the Co-Collateral Agent in their
Permitted Discretion shall deem necessary or appropriate, against the U.S.
Borrowing Base and/or the Canadian Borrowing Base, as applicable, including
reserves with respect to (i) sums that the respective Borrowers are or will be
required to pay (such as taxes (including payroll and sales taxes), assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and have not yet paid and (ii) amounts owing by the
respective Borrowers or, without duplication, their respective Restricted
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral, which Lien or trust, in the Permitted Discretion of the
Administrative Agent and the Co-Collateral Agent, is capable of ranking senior
in priority to or pari passu with one or more of the Liens granted in the
Security Documents (such as Canadian Priority Payables, Liens or trusts in favor
of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral; provided that (x) with respect to any Availability Reserve (other
than any Designated Hedging Reserves or Cash Management Reserves), the
Administrative Agent and the Co-Collateral Agent shall have provided the
applicable Borrower at least ten Business Days’ prior written notice of any such
establishment, (y) (i) the imposition of any Designated Hedging Reserve or Cash
Management Reserve shall be immediately effective upon written notice thereof
being delivered to the Borrowers by the Administrative Agent and the
Co-Collateral Agent (and the Administrative Agent and the Co-Collateral Agent
agree to notify the Borrowers of any such Designated Hedging Reserve within one
Business Day after any applicable Hedging Party has provided written notice of
the applicable MTM value or, as the case may be, after the Administrative Agent
and the Co-Collateral Agent have provided a proposed MTM value, in either case
that will form the basis for such Designated Hedging Reserve, as provided in the
definition of “Designated Hedging Reserve”), (ii) any adjustment in any
Designated Hedging Reserve contemplated by the definition thereof shall be
immediately effective upon the notification to the Administrative Agent and the
Co-Collateral Agent of the details and results of the applicable mid-market
quotations as provided in the penultimate sentence of the definition of
“Designated Hedging Reserve” and (iii) no such Designated Hedging Reserve or
Cash Management Reserve shall be established if the Aggregate Canadian Facility
Lender Exposure or Aggregate U.S. Facility Lender Exposure would exceed the
Canadian Borrowing Base or U.S. Borrowing Base, as applicable (based on the
Borrowing Base Certificate last delivered) as a result thereof, after giving
effect to any other changes in the Aggregate Canadian Facility Lender Exposure
or Aggregate U.S. Facility Lender Exposure, as applicable, at such

 

103

--------------------------------------------------------------------------------


 

time, including any repayment of Revolving Credit Loans at such time and (z) the
Administrative Agent and the Co-Collateral Agent may only establish an
Availability Reserve after the date hereof based on an event, condition or other
circumstance arising after the Closing Date or based on facts not known to the
Administrative Agent or the Co-Collateral Agent as of the Closing Date.  The
amount of any Availability Reserve established by the Administrative Agent and
the Co-Collateral Agent shall have a reasonable relationship to the event,
condition or other matter that is the basis for the Availability Reserve.  Upon
delivery of such notice, the Administrative Agent and the Co-Collateral Agent
shall be available to discuss the proposed Availability Reserve, and the
applicable Borrower may take such action as may be required so that the event,
condition or matter that is the basis for such Availability Reserve or increase
no longer exists, in a manner and to the extent reasonably satisfactory to the
Administrative Agent and the Co-Collateral Agent in the exercise of their
Permitted Discretion.  In no event shall such notice and opportunity limit the
right of the Administrative Agent and the Co-Collateral Agent to establish such
Availability Reserve, unless the Administrative Agent and the Co-Collateral
Agent shall have determined in their Permitted Discretion that the event,
condition or other matter that is the basis for such new Availability Reserve no
longer exists or has otherwise been adequately addressed by the applicable
Borrower.  In the event that the event, condition or other matter giving rise to
the establishment of any Availability Reserve shall cease to exist (unless there
is a reasonable prospect that such event, condition or other matter will occur
again within a reasonable period of time thereafter), the Availability Reserve
established pursuant to such event, condition or other matter, shall be
discontinued.  Notwithstanding anything herein to the contrary, Availability
Reserves shall not duplicate eligibility criteria contained in the definition of
“Eligible Accounts”, “Eligible Rental Equipment”, “Eligible Spare Parts and
Merchandise”, “Eligible Service Vehicles”, or “Eligible Unbilled Accounts” and
vice versa, or reserves or criteria deducted in computing the Net Book Value of
Eligible Rental Equipment, Eligible Spare Parts and Merchandise or Eligible
Service Vehicles or the Net Orderly Liquidation Value of Eligible Rental
Equipment, Eligible Spare Parts and Merchandise or Eligible Service Vehicles and
vice versa.  In addition to the foregoing, the Administrative Agent and the
Co-Collateral Agent shall have the right, subject to Section 7.6, to have the
Loan Parties’ Rental Equipment reappraised by a Qualified Appraisal Company for
the purpose of re-determining the Net Orderly Liquidation Value of the Eligible
Rental Equipment, Eligible Spare Parts and Merchandise or Eligible Service
Vehicles, and, as a result, re-determining the U.S. Borrowing Base or the
Canadian Borrowing Base.

 

(d)                                 In the event the U.S. Borrowers are, or the
Canadian Borrowers are, as applicable, unable to comply with (i) the U.S.
Borrowing Base limitations or Canadian Borrowing Base limitations, as
applicable, set forth in Sections 2.1(a) and/or (b), as the case may be, or
(ii) the conditions precedent to the making of Revolving Credit Loans or the
issuance of Letters of Credit set forth in Section 6, (x) the U.S. Facility
Lenders authorize the Administrative Agent, for the account of the U.S. Facility
Lenders,

 

104

--------------------------------------------------------------------------------


 

to make U.S. Facility Revolving Credit Loans to the U.S. Borrowers and (y) the
Canadian Facility Lenders authorize the Canadian Agent, for the account of the
Canadian Facility Lenders, to make Canadian Facility Revolving Credit Loans to
the Borrowers, which, in each case, may only be made as ABR Loans (each, an
“Agent Advance”) for a period commencing on the date the Administrative Agent
first receives a notice of Borrowing requesting an Agent Advance until the
earliest of (i) the 30th Business Day after such date, (ii) the date the
respective Borrowers or Borrower are again able to comply with the Borrowing
Base limitations and the conditions precedent to the making of Revolving Credit
Loans and issuance of Letters of Credit, or obtains an amendment or waiver with
respect thereto and (iii) the date the Required Lenders instruct the
Administrative Agent and the Canadian Agent to cease making Agent Advances (in
each case, the “Agent Advance Period”).  Neither the Administrative Agent nor
the Canadian Agent shall make any Agent Advance to the extent that at such time
the amount of such Agent Advance (A) in the case of Agent Advances made to the
Canadian Borrowers, (I) when added to the aggregate outstanding amount of all
other Agent Advances made to the Canadian Borrowers at such time, would exceed
the lesser of (i) 5% of the Total Canadian Facility Commitments as then in
effect and (ii) the difference of (1) the sum of (a) the Canadian Borrowing Base
at such time plus (b) the U.S. Borrowing Base at such time (in each case, based
on the Borrowing Base Certificate last delivered) minus (2) the sum of (a) the
aggregate unpaid balance of Extensions of Credit to, or for the account of, the
Canadian Borrowers and (b) the aggregate unpaid balance of Extensions of Credit
to, or for the account of, the U.S. Borrowers or (II) when added to the
Aggregate Canadian Facility Lender Exposure as then in effect (immediately prior
to the incurrence of such Agent Advance), would exceed the Total Canadian
Facility Commitment at such time, or (B) in the case of Agent Advances made to
the U.S. Borrowers, (I) when added to the aggregate outstanding amount of all
other Agent Advances made to the U.S. Borrowers at such time, would exceed 5% of
the U.S. Borrowing Base at such time (based on the Borrowing Base Certificate
last delivered) or (II) when added to the Aggregate U.S. Facility Lender
Exposure as then in effect (immediately prior to the incurrence of such Agent
Advance), (1) would exceed the Total U.S. Facility Commitment at such time or
(2) when added to the Aggregate Canadian Facility Lender Exposure as then in
effect (immediately prior to such Agent Advance) would exceed the sum of (a) the
Canadian Borrowing Base at such time plus (b) the U.S. Borrowing Base at such
time (in each case, based on the Borrowing Base Certificate last delivered).  It
is understood and agreed that, subject to the requirements set forth above,
Agent Advances may be made by the Administrative Agent or the Canadian Agent in
their respective discretion to the extent the Administrative Agent or the
Canadian Agent deems such Agent Advances necessary or desirable (x) to preserve
and protect the applicable Collateral, or any portion thereof, (y) to enhance
the likelihood of, or maximize the amount of, repayment of the Loans and other
obligations of the Loan Parties hereunder and under the other Loan Documents or
(z) to pay any other amount chargeable to or required to be paid by the
Borrowers pursuant to the terms of this Agreement, including payments of
reimbursable expenses and other sums payable under the Loan Documents, and that
the Borrowers shall have no right to require that any

 

105

--------------------------------------------------------------------------------


 

Agent Advances be made.  Without limiting the foregoing, the Co-Collateral Agent
may request that the Administrative Agent or the Canadian Agent make any Agent
Advances that the Administrative Agent or the Canadian Agent is authorized to
make during an Agent Advance Period, and each of the Administrative Agent and
the Canadian Agent agree to make such Agent Advances requested by the
Co-Collateral Agent during such Agent Advance Period, in each case to the extent
the Administrative Agent or the Canadian Agent is permitted to do so under, and
subject to the limitations of, this Section 2.1(d).

 

(e)                                  Each Borrower agrees that, upon the request
to the Administrative Agent by any Revolving Credit Lender made on or prior to
the Closing Date or in connection with any assignment pursuant to
Section 11.6(b), in order to evidence such Lender’s Revolving Credit Loans, such
Borrower will execute and deliver to such Lender a promissory note substantially
in the form of Exhibit A-1, with appropriate insertions as to payee, date and
principal amount (each, as amended, supplemented, replaced or otherwise modified
from time to time, a “Revolving Credit Note”), payable to such Lender and in a
principal amount equal to the aggregate unpaid principal amount of all Revolving
Credit Loans made by such Revolving Credit Lender to such Borrower.  Each
Revolving Credit Note shall (i) be dated the Closing Date, (ii) be stated to
mature on the Termination Date and (iii) provide for the payment of interest in
accordance with Section 4.1.

 

(f)                                   Notwithstanding anything to the contrary
contained herein, the parties acknowledge and agree that (i) the Canadian
Borrowers shall not be jointly or jointly and severally liable with the U.S.
Borrowers for any liabilities or obligations of the U.S. Borrowers hereunder and
(ii) the U.S. Borrowers shall not be jointly or jointly and severally liable
with the Canadian Borrowers for any liabilities or obligations of the Canadian
Borrowers hereunder.

 

2.2                               Procedure for Revolving Credit Borrowing. 
Each of the Borrowers may borrow under the Commitments during the Commitment
Period applicable to such Commitments on any Business Day, provided that the
applicable Borrower shall give the Administrative Agent or the Canadian Agent,
as applicable, irrevocable notice (which notice must be received by the
Administrative Agent prior to (a) 12:30 P.M., New York City time, at least three
Business Days (or such shorter period as may be agreed by the Administrative
Agent in its reasonable discretion) prior to the requested Borrowing Date, if
all or any part of the requested Revolving Credit Loans are to be initially
Eurocurrency Loans made in Dollars, Bankers’ Acceptances or BA Equivalent Loans,
(b) 9:00 AM, London time, at least three Business Days (or such shorter period
as may be agreed by the Administrative Agent in its reasonable discretion) prior
to the requested Borrowing Date, if all or any part of the requested Revolving
Credit Loans are to be initially Eurocurrency Loans made in any Designated
Foreign Currency or (c) 10:00 a.m., New York City time, on the requested
Borrowing Date (or such later time as may be agreed by

 

106

--------------------------------------------------------------------------------


 

the Administrative Agent in its reasonable discretion), for ABR Loans made in a
currency other than a Designated Foreign Currency) specifying (i) the identity
of the Borrower, (ii) the amount to be borrowed, (iii) the requested Borrowing
Date, (iv) whether the borrowing is to be of Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans, ABR Loans or a combination thereof and
(v) if the borrowing is to be entirely or partly of Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans, the respective amounts of each such Type of
Loan, the respective lengths of the initial Interest Periods therefor and, if
the Eurocurrency Loans in respect of such borrowing are to be made entirely or
partly in any Designated Foreign Currency, the Designated Foreign Currency
thereof.  Each borrowing shall be in an amount equal to (x) in the case of ABR
Loans, except any ABR Loan to be used solely to pay a like amount of outstanding
Reimbursement Obligations or Swing Line Loans, in multiples of $1,000,000 (or,
if the Commitments then available (as calculated in accordance with Sections
2.1(a) and (b)) are less than $1,000,000, such lesser amount) and (y) in the
case of Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans (or, in
the case of Eurocurrency Loans to be made in any Designated Foreign Currency,
Bankers’ Acceptances and BA Equivalent Loans, the Dollar Equivalent of the
principal amount thereof) shall be in an amount equal to $5,000,000 (or, in the
case of Loans made to the Canadian Borrowers, Cdn$5,000,000) or a whole multiple
of $1,000,000 (or, in the case of Loans made to the Canadian Borrowers,
Cdn$1,000,000) in excess thereof.  Upon receipt of any such notice from a
Borrower, the Administrative Agent or the Canadian Agent, as applicable, shall
promptly notify each applicable Revolving Credit Lender thereof.  Subject to the
satisfaction of the conditions precedent specified in Section 6.2, each
applicable Revolving Credit Lender will make the amount of its pro rata share of
each borrowing of Revolving Credit Loans available to the Administrative Agent
or the Canadian Agent, as applicable, for the account of the Borrower identified
in such notice at the office of the Administrative Agent or the Canadian Agent,
as applicable, specified in Section 11.2 prior to 12:30 P.M. (or 10:00 A.M., in
the case of the initial borrowing hereunder), New York City time, or at such
other office of the Administrative Agent or the Canadian Agent, as applicable,
or at such other time as to which the Administrative Agent or the Canadian
Agent, as applicable, shall notify such Borrower reasonably in advance of the
Borrowing Date with respect thereto, on the Borrowing Date requested by such
Borrower in Dollars, Canadian Dollars or the applicable Designated Foreign
Currency and in funds immediately available to the Administrative Agent or the
Canadian Agent, as applicable.  In relation to Bankers’ Acceptances and BA
Equivalent Loans, the Administrative Agent or the Canadian Agent, as applicable,
shall credit to the applicable Canadian Borrower’s account on the applicable
Borrowing Date the BA Proceeds less the applicable BA Fee with respect to each
Bankers’ Acceptance purchased and each BA Equivalent Loan advanced by a Lender
on that Borrowing Date.  Such borrowing will then be made available to the
Borrower identified in such notice by the Administrative Agent or the Canadian
Agent, as applicable, crediting the account of such Borrower on the books of
such office with the aggregate of the amounts made available to the
Administrative Agent

 

107

--------------------------------------------------------------------------------


 

or the Canadian Agent, as applicable, by the Revolving Credit Lenders and in
like funds as received by the Administrative Agent or the Canadian Agent, as
applicable.

 

2.3                               Termination or Reduction of Commitments.  The
Parent Borrower (on behalf of itself and each other Borrower) shall have the
right, upon not less than three Business Days’ (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion) notice to the
Administrative Agent (which will promptly notify the Lenders thereof), to
terminate the U.S. Facility or Canadian Facility Commitments or, from time to
time, to reduce the amount of the U.S. Facility or Canadian Facility
Commitments; provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Revolving Credit
Loans and Swing Line Loans made on the effective date thereof, the aggregate
principal amount of the Revolving Credit Loans and Swing Line Loans then
outstanding (including in the case of Revolving Credit Loans then outstanding in
any Canadian Dollars or Designated Foreign Currency, the Dollar Equivalent of
the aggregate principal amount thereof), when added to the sum of the then
outstanding L/C Obligations, would exceed the Commitments then in effect and
provided further that any such notice of termination delivered by the Parent
Borrower may state that such notice is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the Parent
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any such
reduction shall be in an amount equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and shall reduce permanently the applicable
Commitments then in effect.

 

2.4                               Swing Line Commitments.

 

(a)                                 Subject to the terms and conditions hereof,
the Swing Line Lender agrees to make swing line loans (individually, a “Swing
Line Loan”; collectively, the “Swing Line Loans”) to any of the U.S. Borrowers
from time to time during the Commitment Period in an aggregate principal amount
at any one time outstanding not to exceed $100,000,000, provided that at no time
may such Swing Line Loan cause the sum of the outstanding Swing Line Loans, U.S.
Facility Revolving Credit Loans (including in the case of U.S. Facility
Revolving Credit Loans then outstanding in any Designated Foreign Currency, the
Dollar Equivalent of the aggregate principal amount thereof) and L/C Obligations
exceed the lesser of (1) the U.S. Facility Commitments then in effect and
(2) the difference of (I) the U.S. Borrowing Base then in effect (based on the
most recent Borrowing Base Certificate) minus (II) if greater than zero, the
excess of the unpaid balance of Extensions of Credit made to or for the account
of, the Canadian Borrowers over the Canadian Borrowing Base (based on the most
recent Borrowing Base Certificate) (it being understood and agreed that the
Administrative Agent shall calculate the Dollar Equivalent of the then
outstanding Revolving Credit Loans in any Designated Foreign Currency on the
date the notice of borrowing of Swing Line Loans is given for

 

108

--------------------------------------------------------------------------------


 

purposes of determining compliance with this Section 2.4).  Amounts borrowed by
any U.S. Borrower under this Section 2.4 may be repaid and, through but
excluding the Termination Date, reborrowed.  All Swing Line Loans made to any
U.S. Borrower shall be made in Dollars as ABR Loans and shall not be entitled to
be converted into Eurocurrency Loans.  The Parent Borrower (on behalf of itself
or any other Borrower as the case may be) shall give the Swing Line Lender
irrevocable notice (which notice must be received by the Swing Line Lender prior
to 12:00 Noon, New York City time) on the requested Borrowing Date specifying
(1) the identity of the Borrower and (2) the amount of the requested Swing Line
Loan.  The proceeds of the Swing Line Loans will be made available by the Swing
Line Lender to the Borrower identified in such notice at an office of the Swing
Line Lender by crediting the account of such Borrower at such office with such
proceeds in Dollars.

 

(b)                                 The Parent Borrower agrees that, upon the
request to the Administrative Agent by the Swing Line Lender made on or prior to
the Closing Date or in connection with any assignment pursuant to
Section 11.6(b), in order to evidence the Swing Line Loans such Borrower will
execute and deliver to the Swing Line Lender a promissory note substantially in
the form of Exhibit A-2, with appropriate insertions (as the same may be
amended, supplemented, replaced or otherwise modified from time to time, the
“Swing Line Note”), payable to the Swing Line Lender and representing the
obligation of such Borrower to pay the amount of the Swing Line Commitment or,
if less, the unpaid principal amount of the Swing Line Loans made to such
Borrower, with interest thereon as prescribed in Section 4.1.  The Swing Line
Note shall (i) be dated the Closing Date, (ii) be stated to mature on the
Termination Date and (iii) provide for the payment of interest in accordance
with Section 4.1.

 

(c)                                  The Swing Line Lender, at any time in its
sole and absolute discretion may, and, at any time as there shall be a Swing
Line Loan outstanding for more than seven Business Days, the Swing Line Lender
shall, on behalf of the Borrower to which the Swing Line Loan has been made
(which hereby irrevocably directs and authorizes such Swing Line Lender to act
on its behalf), request (provided that such request shall be deemed to have been
automatically made upon the occurrence of an Event of Default under
Section 9(f)) each U.S. Facility Lender, including the Swing Line Lender to make
a U.S. Facility Revolving Credit Loan as an ABR Loan in an amount equal to such
U.S. Facility Lender’s U.S. Facility Commitment Percentage of the principal
amount of all Swing Line Loans made in Dollars (each, a “Mandatory Revolving
Credit Loan Borrowing”) in an amount equal to such U.S. Facility Lender’s U.S.
Facility Commitment Percentage of the principal amount of all of the Swing Line
Loans (collectively, the “Refunded Swing Line Loans”) outstanding on the date
such notice is given; provided that the provisions of this Section 2.4 shall not
affect the obligations of any U.S. Borrower to prepay Swing Line Loans in
accordance with the provisions of Section 4.4(d).  Unless the U.S. Facility
Commitments shall have expired or terminated (in which event the procedures of
paragraph (d) of this Section 2.4 shall

 

109

--------------------------------------------------------------------------------


 

apply), each U.S. Facility Lender hereby agrees to make the proceeds of its U.S.
Facility Revolving Credit Loan (including any Eurocurrency Loan) available to
the Administrative Agent for the account of the Swing Line Lender at the office
of the Administrative Agent prior to 12:00 Noon, New York City time, in funds
immediately available on the Business Day next succeeding the date such notice
is given notwithstanding (i) that the amount of the Mandatory Revolving Credit
Loan Borrowing may not comply with the minimum amount for Revolving Credit Loans
otherwise required hereunder, (ii) whether any conditions specified in Section 6
are then satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) the date of such Mandatory Revolving Credit Loan Borrowing and (v) the
amount of the U.S. Facility Commitment of such, or any other, U.S. Facility
Lender at such time.  The proceeds of such U.S. Facility Revolving Credit Loans
(including any Eurocurrency Loan) shall be immediately applied to repay the
Refunded Swing Line Loans.

 

(d)                                 If the U.S. Facility Commitments shall
expire or terminate at any time while Swing Line Loans are outstanding, each
U.S. Facility Lender shall, at the option of the Swing Line Lender, exercised
reasonably, either (i) notwithstanding the expiration or termination of the U.S.
Facility Commitments, make a U.S. Facility Revolving Credit Loan as an ABR Loan
(which U.S. Facility Revolving Credit Loan shall be deemed a “U.S. Facility
Revolving Credit Loan” for all purposes of this Agreement and the other Loan
Documents) or (ii) purchase an undivided participating interest in such Swing
Line Loans, in either case in an amount equal to such U.S. Facility Lender’s
U.S. Facility Commitment Percentage determined on the date of, and immediately
prior to, expiration or termination of the U.S. Facility Commitments of the
aggregate principal amount of such Swing Line Loans; provided, that in the event
that any Mandatory Revolving Credit Loan Borrowing cannot for any reason be made
on the date otherwise required above (including as a result of the commencement
of a proceeding under any domestic or foreign bankruptcy, reorganization,
dissolution, insolvency, receivership, administration or liquidation or similar
law with respect to any Borrower), then each U.S. Facility Lender hereby agrees
that it shall forthwith purchase (as of the date the Mandatory Revolving Credit
Loan Borrowing would otherwise have occurred, but adjusted for any payments
received from such Borrower on or after such date and prior to such purchase)
from the Swing Line Lender such participations in such outstanding Swing Line
Loans as shall be necessary to cause such U.S. Facility Lenders to share in such
Swing Line Loans ratably based upon their respective U.S. Facility Commitment
Percentages, provided, further, that (x) all interest payable on the Swing Line
Loans shall be for the account of the Swing Line Lender until the date as of
which the respective participation is required to be purchased and, to the
extent attributable to the purchased participation, shall be payable to the
participant from and after such date and (y) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing U.S.
Facility Lender shall be required to pay the Swing Line Lender interest on the
principal amount of the participation purchased for each day from and including
the day upon which the Mandatory Revolving Credit Loan Borrowing

 

110

--------------------------------------------------------------------------------


 

would otherwise have occurred to but excluding the date of payment for such
participation, at the rate otherwise applicable to U.S. Facility Revolving
Credit Loans made as ABR Loans.  Each U.S. Facility Lender will make the
proceeds of any U.S. Facility Revolving Credit Loan made pursuant to the
immediately preceding sentence available to the Administrative Agent for the
account of the Swing Line Lender at the office of the Administrative Agent prior
to 12:00 Noon, New York City time, in funds immediately available on the
Business Day next succeeding the date on which the U.S. Facility Commitments
expire or terminate and in the currency in which such Swing Line Loans were
made.  The proceeds of such U.S. Facility Revolving Credit Loans shall be
immediately applied to repay the Swing Line Loans outstanding on the date of
termination or expiration of the U.S. Facility Commitments.  In the event that
the U.S. Facility Lenders purchase undivided participating interests pursuant to
the first sentence of this paragraph (d), each U.S. Facility Lender shall
immediately transfer to the Swing Line Lender, in immediately available funds
and in the currency in which such Swing Line Loans were made, the amount of its
participation and upon receipt thereof the Swing Line Lender will deliver to
such U.S. Facility Lender a Swing Line Loan Participation Certificate dated the
date of receipt of such funds and in such amount.

 

(e)                                  Whenever, at any time after the Swing Line
Lender has received from any U.S. Facility Lender such U.S. Facility Lender’s
participating interest in a Swing Line Loan, the Swing Line Lender receives any
payment on account thereof (whether directly from the Parent Borrower or any
other Borrower in respect of such Swing Line Loan or otherwise, including
proceeds of Collateral applied thereto by the Swing Line Lender), or any payment
of interest on account thereof, the Swing Line Lender will, if such payment is
received prior to 1:00 P.M., New York City time, on a Business Day, distribute
to such U.S. Facility Lender its pro rata share thereof prior to the end of such
Business Day and otherwise, the Swing Line Lender will distribute such payment
on the next succeeding Business Day (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such U.S. Facility
Lender’s participating interest was outstanding and funded); provided, however,
that in the event that such payment received by the Swing Line Lender is
required to be returned, such U.S. Facility Lender will return to the Swing Line
Lender any portion thereof previously distributed by the Swing Line Lender to
it.

 

(f)                                   Each U.S. Facility Lender’s obligation to
make the U.S. Facility Revolving Credit Loans and to purchase participating
interests with respect to Swing Line Loans in accordance with
Sections 2.4(c) and 2.4(d) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right that such U.S. Facility Lender or any of the
Borrowers may have against the Swing Line Lender, any of the Borrowers or any
other Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default; (iii) any adverse change in condition (financial
or otherwise) of any of the Borrowers; (iv) any breach of this Agreement or any
other Loan Document by any

 

111

--------------------------------------------------------------------------------


 

of the Borrowers, any other Loan Party or any other U.S. Facility Lender;
(v) any inability of any of the Borrowers to satisfy the conditions precedent to
borrowing set forth in this Agreement on the date upon which such U.S. Facility
Revolving Credit Loan is to be made or participating interest is to be purchased
or (vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

(g)                                  Notwithstanding anything to the contrary
contained in this Agreement, in the event there is a Defaulting Lender, then the
Individual Swingline Exposure of such Defaulting Lender will automatically be
reallocated among the U.S. Facility Lenders that are Non-Defaulting Lenders pro
rata in accordance with such Non-Defaulting Lenders’ respective U.S. Facility
Commitment Percentages (calculated without regard to the Commitment of the
Defaulting Lender) but only to the extent that such reallocation does not cause
the Individual Lender Exposure of any Non-Defaulting Lender to exceed the
Commitment of such Non-Defaulting Lender.  If such reallocation cannot, or can
only partially, be effected, the U.S. Borrowers shall, upon one Business Day’s
written notice from the Administrative Agent, prepay such Defaulting Lender’s
U.S. Facility Commitment Percentage (calculated as in effect immediately prior
to it becoming a Defaulting Lender) of any Swing Line Loans (after giving effect
to any partial reallocation pursuant to the first sentence of this
Section 2.4(g)).  So long as there is a Defaulting Lender, the Swing Line Lender
shall not be obligated to make a Swing Line Loan to the extent that the sum of
the Individual U.S. Facility Lender Exposure of the Non-Defaulting Lenders after
giving effect to such Swing Line Loan would exceed the aggregate U.S. Facility
Commitments of such Non-Defaulting Lenders.

 

2.5                               Reserved.

 

2.6                               Reserved.

 

2.7                               Reserved.

 

2.8                               Repayment of Loans.

 

(a)                                 Each U.S. Borrower hereby unconditionally
promises to pay to the Administrative Agent (in the currency in which such Loan
is denominated) for the account of:  (i) each U.S. Facility Lender or each
Canadian Facility Lender, as applicable, the then unpaid principal amount of
each Revolving Credit Loan of such Lender made to such Borrower, on the
Termination Date (or such earlier date on which the Revolving Credit Loans
become due and payable pursuant to Section 9); and (ii) the Swing Line Lender,
the then unpaid principal amount of the Swing Line Loans made to such U.S.
Borrower, on the Termination Date (or such earlier date on which the Swing Line
Loans become due and payable pursuant to Section 9).  Each U.S. Borrower hereby
further agrees to pay interest (which payments shall be in the same currency in
which the respective Loan referred to above is denominated) on the unpaid
principal amount of

 

112

--------------------------------------------------------------------------------


 

such Loans from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in Section 4.1.

 

(b)                                 Each Canadian Borrower hereby
unconditionally promises to pay to the Canadian Agent (in Canadian Dollars) for
the account of each Canadian Facility Lender, the then unpaid principal amount
of each Canadian Facility Revolving Credit Loan of such Lender made to such
Borrower, on the Termination Date (or such earlier date on which the Canadian
Facility Revolving Credit Loans become due and payable pursuant to Section 9). 
Each Canadian Borrower hereby further agrees to pay interest (which payments
shall be in the same currency in which the respective Loan referred to above is
denominated) on the unpaid principal amount of such Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 4.1.

 

(c)                                  Each Lender (including the Swing Line
Lender) shall maintain in accordance with its usual practice an account or
accounts evidencing indebtedness of each of the Borrowers to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(d)                                 The Administrative Agent shall maintain the
Register pursuant to Section 11.6(b), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder, the Type
thereof, the Borrowers to which such Loan is made, each Interest Period, if any,
applicable thereto and whether such Loans are U.S. Facility Revolving Credit
Loans, Canadian Facility Revolving Credit Loans or U.S. Facility Swing Line
Loans, (ii) the amount of any principal or interest due and payable or to become
due and payable from each of the Borrowers to each applicable Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent and
the Canadian Agent hereunder from each of the Borrowers and each applicable
Lender’s share thereof.

 

(e)                                  The entries made in the Register and the
accounts of each Lender maintained pursuant to Section 2.8(d) shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of each of the Borrowers therein recorded; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the any Borrower to repay (with applicable interest)
the Loans made to such Borrower by such Lender in accordance with the terms of
this Agreement.

 

113

--------------------------------------------------------------------------------


 

2.9                               Commitment Increases.

 

(a)                                 The Parent Borrower shall have the right at
any time and from time to time to (i) increase the Commitments of any Lender
and/or (ii) add Commitments (“Additional Commitments”), provided that, no
Additional Commitment shall become effective if any Specified Default has
occurred and is continuing, of one or more financial institutions or other
entities that will become “Lenders” (each an “Additional Commitment Lender”), in
each case subject only to (i) the consent of such Lender that is increasing its
Commitment or Additional Commitment Lender, as applicable and (ii) if such
Additional Commitment Lender is not already a Lender hereunder or an affiliate
of a Lender hereunder, the consent of the Issuing Lenders, the Administrative
Agent, and the Swing Line Lender (each such consent not to be unreasonably
delayed or withheld).  For the avoidance of doubt, no Lender will be required to
provide any such Additional Commitments unless it so agrees.

 

(b)                                 With respect to a Commitment increase
pursuant to clause (a)(i) above, the Parent Borrower shall provide a supplement
substantially in the form of Exhibit M-1 hereto (the “Increase Supplement”)
specifying the U.S. Facility Commitment increase or the Canadian Facility
Commitment increase, as the case may be, executed by each increasing Lender and
the Parent Borrower which shall be delivered to the Administrative Agent for
recording in the Register.  With respect to a Commitment increase pursuant to
clause (a)(ii) above, the Parent Borrower shall provide a Lender Joinder
Agreement substantially in the form of Exhibit M-2 hereto (the “Lender Joinder
Agreement”) specifying, among other things, the U.S Facility Commitment amount
or Canadian Facility Commitment amount, as the case may be, executed by the
Additional Commitment Lender and the Parent Borrower, which shall be delivered
together with any tax forms required pursuant to Section 4.11 hereof to the
Administrative Agent for its recording in the Register. Upon effectiveness of
the Lender Joinder Agreement, each Additional Commitment Lender shall be a U.S
Facility Lender and/or a Canadian Facility Lender, as the case may be, and a
Lender for all intents and purposes of this Agreement and such Additional
Commitments shall be U.S. Facility Commitments or Canadian Commitments,
respectively.

 

(c)                                  Upon the effectiveness of the Increase
Supplement or the Lender Joinder Agreement, as the case may be, outstanding
Loans and/or participations in outstanding Swing Line Loans and/or L/C
Obligations under the U.S. Facility and/or the Canadian Facility, as the case
may be, shall be reallocated (and the increasing Lender or joining Additional
Commitment Lender, as applicable, shall make appropriate payments representing
principal, with the Parent Borrower making any necessary payments of accrued
interest and, at the option of the Parent Borrower, any accrued letter of credit
commission under the first sentence of Section 3.3(a)) so that after giving
effect thereto the increasing Lender or the joining Additional Commitment
Lender, as the case may be, and the other U.S. Facility Lenders or Canadian
Facility Lenders, as the case may be,

 

114

--------------------------------------------------------------------------------


 

share ratably in the Aggregate U.S. Facility Lender Exposure, or the Aggregate
Canadian Facility Lender Exposure, in accordance with the applicable Commitments
(and notwithstanding Section 4.12, no Borrower shall be liable for any amounts
under Section 4.12 as a result of such reallocation).

 

2.10                        Incremental Facility.

 

(a)                                 Without limiting Section 2.9, so long as no
Specified Default exists or would arise therefrom, (i) the Canadian Borrowers
shall have the right, at any time and from time to time after the Closing Date
to request new commitments under a new revolving facility to be included in this
agreement (the “Incremental Canadian Revolving Commitments”), (ii) the U.S.
Borrowers shall have the right, at any time and from time to time after the
Closing Date, to request new commitments under a new revolving facility to be
included in this agreement (the “Incremental U.S. Revolving Commitments” and,
together with the Incremental Canadian Revolving Commitments, the “Incremental
Revolving Commitments”), and (iii) the Borrowers shall have the right, at any
time and from time to time after the Closing Date, to request new term loan
commitments under a new term loan credit facility to be included in this
Agreement (the “Incremental Term Loan Commitments” and, together with the
Incremental Revolving Commitments, the “Incremental Commitments”).

 

(b)                                 Each request from any Borrower pursuant to
this Section 2.10 shall set forth the requested amount and proposed terms of the
relevant Incremental Commitments.  The Incremental Commitments (or any portion
thereof) may be made by any existing Lender or by any other bank, savings and
loan association or other similar savings institution, insurance company,
investment fund or company or other financial institution (any such bank or
other financial institution, an “Additional Lender”) subject, in the case of any
Incremental Revolving Commitments (if such Additional Lender is not already a
Lender hereunder or any affiliate of a Lender hereunder) to the consent of the
Issuing Lenders, the Administrative Agent and the Swing Line Lenders (each such
consent not to be unreasonably withheld or delayed).

 

(c)                                  Incremental Commitments shall become
commitments under this Agreement pursuant to an amendment (an “Incremental
Commitment Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers and each Additional Lender.  An Incremental
Commitment Amendment may, without the consent of any other Lender, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Parent Borrower and the Administrative Agent, to effect the
provisions of this Section 2.10, provided, however, that (i) (A) the Incremental
Commitments will not be guaranteed by any Subsidiary of the Parent Borrower
other than the Subsidiary Guarantors, and will be secured on a pari passu or at
the Parent Borrower’s option junior basis by the same collateral securing, the
Loans, (B) the Incremental Commitments and any incremental loans drawn
thereunder

 

115

--------------------------------------------------------------------------------


 

(the “Incremental Loans”) shall rank pari passu in right of payment with or at
the Parent Borrower’s option junior to the Loans, and (C) no Incremental
Commitment Amendment may provide for (I) any Incremental Commitment or any
Incremental Loans to be secured by any Collateral or other assets of any Loan
Party that do not also secure the Loans and (II) so long as any Loans (other
than Incremental Loans) are outstanding, any mandatory prepayment provisions
that do not also apply to the Loans on a pro rata basis while a Dominion Event
has occurred and is continuing or upon an acceleration of the Loans, (ii) no
Lender will be required to provide any such Incremental Commitment unless it so
agrees, (iii) the maturity date of such Incremental Commitments shall be no
earlier than the Termination Date or such later date as extended under
Section 2.11, (iv) the aggregate amount of Incremental Commitments permitted
pursuant to this Section 2.10 shall not exceed, at the time the respective
Incremental Commitment becomes effective (and after giving effect to the
Incurrence of Indebtedness in connection therewith and the application of
proceeds of any such Indebtedness, including to refinance other Indebtedness),
the Maximum Incremental Facilities Amount, (v) the interest rate margins
applicable to the loans made pursuant to the Incremental Commitments shall be
determined by the Parent Borrower and the Additional Lenders, (vi) any
Incremental Commitments may be in the form of a separate “first-in, last out”
tranche (the “FILO Tranche”) with separate borrowing bases against the
Collateral that supports the Canadian Borrowing Base (the “FILO Canadian
Borrowing Base”) and against the Collateral that supports the US Borrowing Base
(the “FILO US Borrowing Base”, together with the FILO Canadian Borrowing Base,
the “FILO Borrowing Base”), provided that (1) if the availability under the FILO
Tranche exceeds $0, any Extension of Credit under the Facility thereafter
requested shall be made under the FILO Tranche until availability under the FILO
Tranche no longer exceeds $0, (2) as between the Facility (other than the FILO
Tranche) on the one hand and the FILO Tranche on the other hand, all proceeds
from the liquidation or other realization of the Collateral shall be applied
first to obligations owing under, or with respect to, the Facility (other than
the FILO Tranche) and any outstanding obligations payable under Designated
Hedging Agreements prior to applying such proceeds to the FILO Tranche, (3) no
Borrower may prepay loans under the FILO Tranche or terminate or reduce the
commitments in respect thereof at any time that other Loans and/or Reimbursement
Obligations (unless such Reimbursement Obligations are cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent) are outstanding, (4) the requisite lenders under the Intercreditor
Agreement, First Lien Intercreditor Agreement and/or Other Intercreditor
Agreement, as applicable, and the Security Documents (in each case calculated as
excluding Lenders under the FILO Tranche until such time as the Loans and/or
Reimbursement Obligations have been paid in full and Letters of Credit have
terminated or expired (or cash collateralized or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent)) shall, subject to
the terms of the Intercreditor Agreement, First Lien Intercreditor Agreement
and/or Other Intercreditor Agreement, as applicable, control exercise of
remedies in respect of the Collateral and (5) no changes affecting the priority
status of the Facility (other than the FILO Tranche) and

 

116

--------------------------------------------------------------------------------


 

the Designated Hedging Agreements vis-à-vis the FILO Tranche may be made without
the consent of the requisite lenders under the Facility (excluding any FILO
Tranche), (vii) such Incremental Commitment Amendment may provide for the
inclusion, as appropriate, of Additional Lenders in any required vote or action
of the Required Lenders, the Supermajority Lenders or of the Lenders of each
Facility hereunder and may provide class protection for any additional credit
facilities; provided, that with respect to any Incremental Term Loan
Commitments, such Incremental Commitment Amendment may provide that an
amendment, supplement or modification may (A) amend or otherwise modify
Section 6.2 solely with respect to any Extension of Credit under any Facility of
revolving Commitments, (B) waive any representation made or deemed made in
connection with any Extension of Credit under any Facility of revolving
Commitments, (C) amend or otherwise modify Section 8.1 or (D) waive or consent
to any Default or Event of Default (x) relating to Section 6.2 solely with
respect to, or relating to any representation made or deemed made in connection
with, any Extension of Credit under any Facility of revolving Commitments, or
(y) relating to Section 8.1, or (z) otherwise relating solely to the Revolving
Credit Loans and corresponding Commitments, in each case under the preceding
clauses (A) through (D), with the written consent only of Revolving Credit
Lenders the Individual Lender Exposures of which aggregate to at least a
majority of total Commitments of Revolving Credit Lenders (provided that the
Commitments (or, if the Commitments have terminated or expired, all Revolving
Credit Loans and interests in L/C Obligations and Swing Line Loans) held or
deemed held by Defaulting Lenders shall be excluded for purposes of making such
determination) and without the consent of any Lender holding Incremental Term
Loan Commitments or term loans thereunder, (viii) with respect to Incremental
Term Loan Commitments, such Incremental Commitment Amendment may provide
(A) that any Event of Default under Section 8.1 shall not constitute a Default
or Event of Default with respect to any Incremental Term Loan Commitments or
term loans thereunder unless and until the Revolving Credit Loans have been
declared due and payable and the corresponding Commitments have been terminated
by the Revolving Credit Lenders or otherwise as provided in such Incremental
Commitment Amendment and (B) for optional and mandatory prepayments, Dutch
auction procedures (including as set forth in Exhibit O hereto as may be
modified in any Incremental Commitment Amendment), open market purchases,
assignment and participation, cashless rollover, debt exchange and any other
provisions customarily applicable to term loans (as determined in good faith by
the Parent Borrower), and (ix) the other terms and documentation in respect
thereof, to the extent not consistent with this Agreement as in effect prior to
giving effect to the Incremental Commitment Amendment, shall otherwise be
reasonably satisfactory to the Parent Borrower.

 

2.11                        Extension Amendments.

 

(a)                                 The Parent Borrower may at any time and from
time to time request that all or a portion, including one or more Tranches, of
the Commitments

 

117

--------------------------------------------------------------------------------


 

(including any Extended Commitments), each existing at the time of such request
(each, an “Existing Commitment” and any related Revolving Credit Loans
thereunder, “Existing Loans”; each Existing Commitment and related Existing
Loans together being referred to as an “Existing Tranche”) be converted to
extend the termination date thereof and the scheduled maturity date(s) (each, an
“Extended Maturity Date”) of any payment of principal with respect to all or a
portion of any principal amount of Existing Loans related to such Existing
Commitments (any such Existing Commitments which have been so extended,
“Extended Commitments” and any related Existing Loans, “Extended Loans”) and to
provide for other terms consistent with this Section 2.11; provided that any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Parent Borrower.  In order to establish any Extended Commitments, the Parent
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Existing Tranche)
(an “Extension Request”) setting forth the proposed terms of the Extended
Commitments to be established, which terms shall be identical to those
applicable to the Existing Commitments from which they are to be extended (the
“Specified Existing Commitment”) except (x) all or any of the final maturity
dates or scheduled payment dates of such Extended Commitments may be delayed to
later dates than the final maturity dates or scheduled payment dates of the
Specified Existing Commitments, (y) (A) the interest margins with respect to the
Extended Commitments may be higher or lower than the interest margins for the
Specified Existing Commitments and/or (B) additional fees may be payable to the
Lenders providing such Extended Commitments in addition to or in lieu of any
change in interest margins contemplated by the preceding clause (A) and (z) the
applicable Commitment Fee Rate with respect to the Extended Commitments may be
higher or lower than the applicable Commitment Fee Rate for the Specified
Existing Commitment, in each case to the extent provided in the applicable
Extension Amendment; provided that, notwithstanding anything to the contrary in
this Section 2.11 or otherwise, the borrowing and repayment (other than in
connection with a permanent repayment and termination of commitments) of Loans
with respect to any Commitments (including all Extended Commitments) shall be
made on a pro rata basis with all other outstanding Commitments (including all
Extended Commitments) and assignments and participations of Extended Commitments
and Extended Loans shall be governed by the same assignment and participation
provisions (or, at the Parent Borrower’s discretion, assignment and
participation that are more restrictive to the Lenders) applicable to
Commitments and the Revolving Loans related to such Commitments set forth in
Section 11.6.  No Lender shall have any obligation to agree to have any of its
Existing Loans or Existing Commitments of any Existing Tranche converted into
Extended Loans or Extended Commitments pursuant to any Extension Request.  Any
Extended Commitments shall constitute a separate Tranche of Commitments from the
Specified Existing Commitments and from any other Existing Commitments (together
with any other Extended Commitments so established on such date).

 

118

--------------------------------------------------------------------------------


 

(b)                                 The Parent Borrower shall provide the
applicable Extension Request at least ten (10) Business Days (or such shorter
period as the Administrative Agent may agree in its reasonable discretion) prior
to the date on which Lenders under the applicable Existing Tranche or Existing
Tranches are requested to respond.  Any Lender (an “Extending Lender”) wishing
to have all or a portion of its Specified Existing Commitments converted into
Extended Commitments shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Specified Existing Commitments that it has elected to convert into
Extended Commitments.  In the event that the aggregate amount of Specified
Existing Commitments subject to Extension Elections exceeds the amount of
Extended Commitments requested pursuant to the Extension Request, the Specified
Existing Commitments subject to Extension Elections shall be converted to
Extended Commitments on a pro rata basis based on the amount of Specified
Existing Commitments included in each such Extension Election.  Notwithstanding
the conversion of any Existing Commitment into an Extended Commitment, such
Extended Commitment shall be treated identically to all Commitments for purposes
of the obligations of a Lender in respect of Letters of Credit under Article 3
and Swing Line Loans under Section 2.4, except that the applicable Extension
Amendment may provide that the maturity date for Swing Line Loans and/or Letters
of Credit may be extended and the related obligations to make Swing Line Loans
and issue Letters of Credit may be continued so long as the Swing Line Lender
and/or the applicable Issuing Lender, as applicable, have consented to such
extensions in their sole discretion (it being understood that no consent of any
other Lender shall be required in connection with any such extension).  The
Parent Borrower may amend, revoke or replace an Extension Request pursuant to
procedures reasonably acceptable to the Administrative Agent at any time prior
to the date (the “Extension Request Deadline”) on which Lenders under the
applicable Existing Tranche are requested to respond to the Extension Request. 
Any Lender may revoke an Extension Election at any time prior to 5:00 p.m. on
the date that is two Business Days prior to the Extension Request Deadline, at
which point the Extension Election becomes irrevocable (unless otherwise agreed
by the Parent Borrower).  The revocation of an Extension Election prior to the
Extension Request Deadline shall not prejudice any Lender’s right to submit a
new Extension Election prior to the Extension Request Deadline.

 

(c)                                  Extended Commitments shall be established
pursuant to an amendment (an “Extension Amendment”) to this Agreement (which may
include amendments to provisions related to maturity, interest margins or fees
referenced in Section 2.11(a) clauses (x) to (z) and which, except to the extent
expressly contemplated by the penultimate sentence of this Section 2.11(c) and
notwithstanding anything to the contrary set forth in Section 11.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Commitments established thereby) executed by the Loan Parties,
the Administrative Agent, the Canadian Agent, if applicable, and the Extending
Lenders.  Notwithstanding anything to the contrary in this

 

119

--------------------------------------------------------------------------------


 

Agreement and without limiting the generality or applicability of Section 11.1
to any Section 2.11 Additional Amendments, any Extension Amendment may provide
for additional terms and/or additional amendments other than those referred to
or contemplated above (any such additional amendment, a “Section 2.11 Additional
Amendment”) to this Agreement and the other Loan Documents; provided that such
Section 2.11 Additional Amendments do not become effective prior to the time
that such Section 2.11 Additional Amendments have been consented to (including
pursuant to consents applicable to holders of any Extended Commitments provided
for in any Extension Amendment) by such of the Lenders, the Borrowers and other
parties (if any) as may be required in order for such Section 2.11 Additional
Amendments to become effective in accordance with Section 11.1; provided,
further, that no Extension Amendment may provide for (a) any Extended Commitment
or Extended Loans to be secured by any Collateral or other assets of any Loan
Party that does not also secure the Existing Tranches and (b) so long as any
Existing Tranches are outstanding, any mandatory prepayment provisions that do
not also apply to the Existing Tranches on a pro rata basis while a Dominion
Event has occurred and is continuing or upon an acceleration of the Loans.  It
is understood and agreed that each Lender has consented for all purposes
requiring its consent, and shall at the effective time thereof be deemed to
consent to each amendment to this Agreement and the other Loan Documents
authorized by this Section 2.11 and the arrangements described above in
connection therewith except that the foregoing shall not constitute a consent on
behalf of any Lender to the terms of any Section 2.11 Additional Amendment.  In
connection with any Extension Amendment, the Parent Borrower shall deliver an
opinion of counsel reasonably acceptable to the Administrative Agent as to the
enforceability of such Extension Amendment, this Agreement as amended thereby,
and such of the other Loan Documents (if any) as may be amended thereby.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, (A) on any date on which any Existing Tranche is
converted to extend the related scheduled maturity date(s) in accordance with
clause (a) above (an “Extension Date”), in the case of the Specified Existing
Commitments of each Extending Lender, the aggregate principal amount of such
Specified Existing Commitments shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Commitments so converted by such Lender
on such date, and such Extended Commitments shall be established as a separate
Tranche of Commitments from the Specified Existing Commitments and from any
other Existing Commitments (together with any other Extended Commitments so
established on such date) and (B) if, on any Extension Date, any Revolving Loans
of any Extending Lender are outstanding under the applicable Specified Existing
Commitments, such Loans (and any related participations) shall be deemed to be
allocated as Extended Loans (and related participations) and Existing Loans (and
related participations) in the same proportion as such Extending Lender’s
Specified Existing Commitments to Extended Commitments so converted by such
Lender on such date.

 

120

--------------------------------------------------------------------------------


 

(e)                                  If, in connection with any proposed
Extension Amendment, any Lender declines to consent to the extension of its
Commitment on the terms and by the deadline set forth in the applicable
Extension Request (each such other Lender, a “Non-Extending Lender”) then the
Parent Borrower may, on notice to the Administrative Agent and the Non-Extending
Lender, (A) replace such Non-Extending Lender by causing such Lender to (and
such Lender shall be obligated to) assign pursuant to Section 11.6 (with the
assignment fee and any other costs and expenses to be paid by the Parent
Borrower in such instance) all of its rights and obligations under this
Agreement to one or more assignees; provided that neither the Administrative
Agent nor any Lender shall have any obligation to the Parent Borrower to find a
replacement Lender; provided, further, that the applicable assignee shall have
agreed to provide a Commitment on the terms set forth in such Extension
Amendment; and provided, further, that all obligations of the Borrowers owing to
the Non-Extending Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender (or, at the Parent Borrower’s
option, the Borrowers) to such Non-Extending Lender concurrently with such
Assignment and Acceptance or (B) upon notice to the Administrative Agent (and,
if applicable, the Canadian Agent), to prepay the Loans and, at the Parent
Borrower’s option, terminate the Commitments of such Non-Extending Lender, in
whole or in part, subject to Section 4.12, without premium or penalty.   In
connection with any such replacement under this Section 2.11, if the
Non-Extending Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (b) the date as of which all obligations of the
Borrowers owing to the Non-Extending Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender (or, at
the Parent Borrower’s option, the Borrowers) to such Non-Extending Lender, then
such Non-Extending Lender shall be deemed to have executed and delivered such
Assignment and Acceptance and/or such other documentation as of such date and
the applicable Borrower shall be entitled (but not obligated) to execute and
deliver such Assignment and Acceptance and/or such other documentation on behalf
of such Non-Extending Lender.

 

(f)                                   Following any Extension Date, with the
written consent of the Parent Borrower, any Non-Extending Lender may elect to
have all or a portion of its Existing Loans and/or Existing Commitments deemed
to be an Extended Loan or Extended Commitments, as applicable, under the
applicable Tranche on any date (each date a “Designation Date”) prior to the
Extended Maturity Date of such Tranche; provided that such Lender shall have
provided written notice to the Parent Borrower and the Administrative Agent at
least 10 Business Days prior to such Designation Date (or such shorter period as
the Administrative Agent may agree in its reasonable discretion).  Following a
Designation Date, the Existing Loans or Existing Commitments, as applicable,
held by such Lender so elected to be extended will be deemed to be Extended
Loans or Extended Commitments, as applicable, of the applicable Tranche, and any

 

121

--------------------------------------------------------------------------------


 

Existing Loans and Existing Commitments held by such Lender not elected to be
extended, if any, shall continue to be “Existing Loans” and “Existing
Commitments” of the applicable Tranche.

 

(g)                                  With respect to all Extension Requests
consummated by the Borrowers pursuant to this Section 2.11, (i) such extensions
shall not constitute optional or mandatory payments or prepayments for purposes
of Section 4.4 and (ii) no Extension Request is required to be in any minimum
amount or any minimum increment, provided that the Parent Borrower may at its
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such extension that a minimum amount (to be determined and
specified in the relevant Extension Request in the Parent Borrower’s sole
discretion and may be waived by the Parent Borrower) of Existing Loans of any or
all applicable Tranches be extended.  The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.11 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Loans on such terms as may be set forth in the relevant
Extension Request) and hereby waive the requirements of any provision of this
Agreement (including Sections 4.4 and 4.8) or any other Loan Document that may
otherwise prohibit or restrict any such extension or any other transaction
contemplated by this Section 2.11.

 

2.12                        Specified Refinancing Facilities.

 

(a)                                 The Borrowers may, from time to time, add
one or more new term loan facilities (the “Specified Refinancing Term Loan
Facilities”) and new revolving credit facilities (the “Specified Refinancing
Revolving Facilities,” and, together with the Specified Refinancing Term Loan
Facilities, the “Specified Refinancing Facilities”) to the Facilities to
refinance (i) all or any portion of any tranche of term loans then outstanding
under this Agreement or (ii) all or any portion of any Tranche of Revolving
Credit Loans (or unused Commitments) under this Agreement; provided that (i) the
Specified Refinancing Facilities will not be guaranteed by any Subsidiary of the
Parent Borrower other than the Subsidiary Guarantors, and will be secured on a
pari passu or (at the Parent Borrower’s option) junior basis by the same
Collateral securing the loans hereunder, (ii) the Specified Refinancing Term
Loan Facilities and any term loans drawn thereunder (the “Specified Refinancing
Term Loans”) and Specified Refinancing Revolving Facilities and revolving loans
drawn thereunder (the “Specified Refinancing Revolving Loans” and, together with
the Specified Refinancing Term Loans, the “Specified Refinancing Loans”) shall
rank pari passu in right of payment with or (at the Parent Borrower’s option)
junior to the loans hereunder, (iii) no Specified Refinancing Amendment may
provide for any Specified Refinancing Facility or any Specified Refinancing
Loans to be secured by any Collateral or other assets of any Loan Party that do
not also secure the loans hereunder, (iv) the Specified Refinancing Facilities
will have such pricing, amortization and optional and mandatory prepayment terms
as may be agreed by the Parent Borrower and the applicable Lenders thereof, and
(v) the maturity

 

122

--------------------------------------------------------------------------------


 

date of any Specified Refinancing Facility shall be no earlier than, and no
scheduled mandatory commitment reduction in respect thereof shall be required
prior to, the maturity date of the tranche being refinanced (other than an
earlier maturity date for customary bridge financings, which, subject to
customary conditions (as determined by the Parent Borrower in good faith), would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date than the maturity
date of the tranche being refinanced).

 

(b)                                 Each request from the Parent Borrower
pursuant to this Section 2.12 shall set forth the requested amount and proposed
terms of the relevant Specified Refinancing Facility.  The Specified Refinancing
Facilities (or any portion thereof) may be made by any existing Lender or by any
other bank, savings and loan association or other similar savings institution,
insurance company, investment fund or company or other financial institution
(any such bank or other financial institution, an “Additional Specified
Refinancing Lender”, and the Additional Specified Refinancing Lenders together
with any existing Lender providing Specified Refinancing Facilities, the
“Specified Refinancing Lenders”); provided that if such Additional Specified
Refinancing Lender is not already a Lender hereunder or an Affiliate of a Lender
hereunder, the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required.

 

(c)                                  Specified Refinancing Facilities shall
become facilities under this Agreement pursuant to a Specified Refinancing
Amendment to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers and each applicable Specified Refinancing Lender.  Any
Specified Refinancing Amendment may, without the consent of any other Lender,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Parent Borrower and the Administrative Agent, to effect
the provisions of this Section 2.12, in each case on terms consistent with this
Section 2.12.

 

(d)                                 Any loans made in respect of any such
Specified Refinancing Facility shall be made by creating a new tranche.  Any
Specified Refinancing Amendment may provide for the issuance of letters of
credit for the account of the Parent Borrower or any Restricted Subsidiary, or
the provision to the Borrowers of swing line loans, pursuant to any Specified
Refinancing Revolving Facility established thereby; provided that no Issuing
Lender or Swing Line Lender shall be obligated to provide any such letters of
credit or swing line loans unless it has consented (in its sole discretion) to
the applicable Specified Refinancing Amendment.

 

(e)                                  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Specified Refinancing
Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Specified Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary or

 

123

--------------------------------------------------------------------------------


 

appropriate to reflect the existence and terms of the Specified Refinancing
Facilities incurred pursuant thereto (including the addition of such Specified
Refinancing Facilities as separate “Facilities” and “Tranches” hereunder and
treated in a manner consistent with the Facilities being refinanced, including
for purposes of prepayments and voting).  Any Specified Refinancing Amendment
may, without the consent of any Person other than the Parent Borrower, the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned) and the Lenders providing such Specified Refinancing Facilities,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent and the
Parent Borrower, to effect the provisions of this Section 2.12.  In addition, if
so provided in the relevant Specified Refinancing Amendment and with the consent
of each Issuing Lender (not to be unreasonably withheld, delayed or
conditioned), participations in Letters of Credit expiring on or after the
scheduled maturity date in respect of the respective Tranche of Revolving Loans
or commitments shall be reallocated from Lenders holding such Commitments to
Lenders holding commitments under Specified Refinancing Revolving Facilities in
accordance with the terms of such Specified Refinancing Amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding commitments under such Specified Refinancing Revolving
Facilities, be deemed to be participation interests in respect of such
commitments under such Specified Refinancing Revolving Facilities and the terms
of such participation interests (including the commission applicable thereto)
shall be adjusted accordingly.

 

SECTION 3.                            LETTERS OF CREDIT.

 

3.1                               L/C Commitment.

 

(a)                                 Subject to the terms and conditions hereof,
each applicable Issuing Lender, in reliance on the agreements of the other
Revolving Credit Lenders set forth in Section 3.4(a), agrees to continue under
this Agreement for the account of the Parent Borrower the Existing Letters of
Credit issued by it, if any, and to issue letters of credit (the letters of
credit issued on and after the Closing Date pursuant to this Section 3.1,
collectively with the Existing Letters of Credit, the “Letters of Credit”) for
the account of the applicable Borrower or (if required by the applicable Issuing
Lender, so long as a Borrower is a co-applicant) any Subsidiary of the Parent
Borrower on any Business Day during the Commitment Period but in no event later
than the 30th day prior to the Termination Date in such form as may be approved
from time to time by such Issuing Lender; provided that no Letter of Credit
shall be issued if, after giving effect to such issuance, (i) (x) the aggregate
Canadian Facility L/C Obligations shall exceed $100,000,000, (y) the aggregate
U.S. Facility L/C Obligations shall exceed $250,000,000 or (z) the aggregate L/C
Obligations shall exceed $250,000,000 or (B) the aggregate Extensions of Credit
to the U.S. Borrowers, the Canadian Borrowers or the Borrowers would exceed the
applicable limitations set forth in Section 2.1 (it being understood and

 

124

--------------------------------------------------------------------------------


 

agreed that the Administrative Agent or the Canadian Agent shall calculate the
Dollar Equivalent of the then outstanding Revolving Credit Loans and any other
applicable Extension of Credit in Canadian Dollars or any Designated Foreign
Currency on the date on which the applicable Borrower has requested that the
applicable Issuing Lender issue a Letter of Credit for purposes of determining
compliance with this clause (i)), or (C) the aggregate Canadian Facility L/C
Obligations attributable to the relevant Canadian Facility Issuing Lender
exceeds its Canadian Facility L/C Sublimit (unless otherwise agreed by such
Canadian Facility Issuing Lender from time to time) or the aggregate U.S.
Facility L/C Obligations attributable to the applicable U.S. Facility Issuing
Lender exceeds its U.S. Facility L/C Sublimit (unless otherwise agreed by such
U.S. Facility Issuing Lender from time to time), as applicable, or (ii) the
Aggregate Outstanding Credit of all the Revolving Credit Lenders would exceed
the Commitments of all the Revolving Credit Lenders then in effect.  Each Letter
of Credit shall (i) be denominated in Dollars, Canadian Dollars or any other
Designated Foreign Currency requested by the applicable Borrower and shall be
either (A) a standby letter of credit issued to support obligations of the
Parent Borrower, any of its Subsidiaries or any of their respective franchisees,
contingent or otherwise, which finance or otherwise arise in connection with the
working capital and business needs, and for general corporate purposes, of the
Parent Borrower, its Subsidiaries or any of their respective franchisees (a
“Standby Letter of Credit”), or (B) a commercial letter of credit in respect of
the purchase of goods or services by the Parent Borrower or any of its
Subsidiaries (a “Commercial Letter of Credit”), and (ii) unless otherwise agreed
by the Administrative Agent or the Canadian Agent, as applicable, or cash
collateralized or backstopped pursuant to arrangements reasonably acceptable to
the relevant Issuing Lender, expire no later than the earlier of (A) one year
after its date of issuance and (B) the 5th day prior to the Termination Date, in
the case of Standby Letters of Credit (subject to, if requested by the
applicable Borrower and agreed to by the applicable Issuing Lender, automatic
renewals for successive periods not exceeding one year and ending prior to the
5th day prior to the Termination Date), or (A) 12 months after its date of
issuance and (B) the 30th day prior to the Termination Date, in the case of
Commercial Letters of Credit.  Each Lender’s participation in any undrawn Letter
of Credit that is outstanding on the Termination Date shall terminate on the
Termination Date.  Each Letter of Credit issued by the U.S. Facility Issuing
Lenders shall be deemed to constitute a utilization of the U.S. Facility
Commitments and each Letter of Credit issued by the Canadian Facility Issuing
Lender shall be deemed to constitute a utilization of the Canadian Facility
Commitments, and shall be participated in (as more fully described in
Section 3.4) by the U.S. Facility Lenders or the Canadian Facility Lenders, as
applicable, in accordance with their respective U.S. Facility Commitment
Percentages or Canadian Facility Commitment Percentages, as applicable.  All
Letters of Credit issued under the U.S. Facility shall be denominated in Dollars
or in the respective Designated Foreign Currency requested by the applicable
U.S. Borrower and shall be issued

 

125

--------------------------------------------------------------------------------


 

for the account of the applicable U.S. Borrower.  All Letters of Credit issued
under the Canadian Facility shall be denominated in Canadian Dollars, Dollars or
a Designated Foreign Currency requested by the applicable Borrower and shall be
issued for the account of the applicable Borrower.  Notwithstanding anything to
the contrary herein, Royal Bank of Canada and Barclays Bank PLC shall only be
required to issue Standby Letters of Credit hereunder and Barclays Bank PLC
shall not be required to issue any Letters of Credit denominated in Australian
dollars or New Zealand dollars.

 

(b)                                 Unless otherwise agreed by the applicable
Issuing Lender and the Parent Borrower, each Letter of Credit shall be governed
by, and shall be construed in accordance with, the laws of the State of New
York, and to the extent not prohibited by such laws, the ISP shall apply to each
standby Letter of Credit, and the Uniform Customs shall apply to each Commercial
Letter of Credit.  The ISP shall not in any event apply to this Agreement.  All
Letters of Credit shall be issued on a sight basis only.

 

(c)                                  No Issuing Lender shall at any time issue
any Letter of Credit hereunder if such issuance would conflict with, or cause
such Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.

 

3.2                               Procedure for Issuance of Letters of Credit.

 

(i)                                     The applicable Borrower may from time to
time request during the Commitment Period but in no event later than the 30th
day prior to the Termination Date that an Issuing Lender issue a Letter of
Credit by delivering to such Issuing Lender and the Administrative Agent or the
Canadian Agent, as applicable, at their respective addresses for notices
specified herein, an L/C Request therefor in the form of Exhibit K hereto
(completed to the reasonable satisfaction of such Issuing Lender), and such
other certificates, documents and other papers and information as such Issuing
Lender may reasonably request.  Each L/C Request shall specify whether the
requested Letter of Credit is to be denominated in Dollars, Canadian Dollars or
a Designated Foreign Currency, as the case may be.  Upon receipt of any L/C
Request, such Issuing Lender will process such L/C Request and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required, unless otherwise agreed to by such Issuing Lender, to issue
any Letter of Credit earlier than three Business Days after its receipt of the
L/C Request therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by such Issuing
Lender and the applicable Borrower.  The applicable Issuing Lender shall furnish
a copy of such Letter of Credit to the applicable Borrower promptly following
the issuance thereof.  No Issuing Lender shall amend, cancel or waive
presentation of any Letter of Credit, or replace any lost, mutilated or
destroyed Letter of Credit, without the prior written consent of the applicable
Borrower.  Promptly after the issuance or amendment of any Standby Letter of
Credit, the applicable Issuing Lender shall notify the applicable Borrower and
the Administrative Agent or the Canadian Agent, as applicable, in writing, of
such issuance

 

126

--------------------------------------------------------------------------------


 

or amendment and such notice shall be accompanied by a copy of such issuance or
amendment.  Upon receipt of such notice, the Administrative Agent or the
Canadian Agent, as applicable, shall promptly notify the applicable Lenders, in
writing, of such issuance or amendment, and if so requested by a Lender, the
Administrative Agent or the Canadian Agent, as applicable, shall provide to such
Lender copies of such issuance or amendment.  With regards to Commercial Letters
of Credit, each Issuing Lender shall on the first Business Day of each week
provide the Administrative Agent or the Canadian Agent, as applicable, by
facsimile, with a report detailing the aggregate daily outstanding Commercial
Letters of Credit during the previous week.

 

(b)                                 The making of each request for a Letter of
Credit by any Borrower shall be deemed to be a representation and warranty by
the Parent Borrower that such Letter of Credit may be issued in accordance with,
and will not violate the requirements of, Section 3.1.  Unless the respective
Issuing Lender has received notice from the Required Lenders before it issues a
Letter of Credit that one or more of the applicable conditions specified in
Section 6 are not then satisfied, or that the issuance of such Letter of Credit
would violate Section 3.1, then such Issuing Lender may issue the requested
Letter of Credit for the account of the applicable Borrower in accordance with
such Issuing Lender’s usual and customary practices.

 

3.3                               Fees, Commissions and Other Charges.

 

(a)                                 Each Borrower agrees to pay to the
Administrative Agent or the Canadian Agent, as applicable, a letter of credit
commission with respect to each Letter of Credit issued by such Issuing Lender
on its behalf, computed for the period from and including the date of issuance
of such Letter of Credit through to the expiration date of such Letter of
Credit, computed at a rate per annum equal to the Applicable Margin then in
effect for Eurocurrency Loans that are Revolving Credit Loans calculated on the
basis of a 360 day year, of the daily aggregate amount available to be drawn
under such Letter of Credit, payable quarterly in arrears on each L/C Fee
Payment Date with respect to such Letter of Credit and on the Termination Date
or such earlier date as the Commitments shall terminate as provided herein;
provided, that, the rate per annum of the letter of credit commission for any
Letter of Credit that is fully cash collateralized in a manner reasonably
acceptable to the Issuing Lenders shall be reduced by 0.25% for any period that
such Letter of Credit remains so fully cash collateralized.  Such commission
shall be payable to the Administrative Agent or the Canadian Agent, as
applicable, for the account of the applicable Revolving Credit Lenders to be
shared ratably among them in accordance with their respective U.S. Facility
Commitment Percentages or Canadian Facility Commitment Percentages.  Each
Borrower shall pay to the relevant Issuing Lender with respect to each Letter of
Credit a fee equal to 1/8 of 1% per annum calculated on the basis of a 360-day
year (but in no event less than $500 per annum for each Letter of Credit issued
on its behalf) of the daily aggregate amount available to be drawn under such
Letter of Credit, payable quarterly in arrears on each L/C Fee Payment

 

127

--------------------------------------------------------------------------------


 

Date with respect to such Letter of Credit and on the Termination Date or such
other date as the Commitments shall terminate.  Such commissions and fees shall
be nonrefundable.  Such fees and commissions shall be payable in Dollars (or
Canadian Dollars, in the case of Canadian Borrowers), notwithstanding that a
Letter of Credit may be denominated in any Designated Foreign Currency.

 

(b)                                 In addition to the foregoing commissions and
fees, each Borrower agrees to pay amounts necessary to reimburse the applicable
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, effecting payment under, amending
or otherwise administering any Letter of Credit issued by such Issuing Lender.

 

(c)                                  The Administrative Agent and the Canadian
Agent shall, promptly following any receipt thereof, distribute to the
applicable Issuing Lender and the applicable L/C Participants all commissions
and fees received by such Agent for their respective accounts pursuant to this
Section 3.3.

 

3.4                               L/C Participations.

 

(a)                                 Each Issuing Lender irrevocably agrees to
grant and hereby grants to each U.S. Facility L/C Participant or Canadian
Facility L/C Participant, as applicable, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the applicable Issuing
Lender, without recourse or warranty, on the terms and conditions hereinafter
stated, for such L/C Participant’s own account and risk an undivided interest
equal to such L/C Participant’s U. S.  Facility Revolving Credit Loan Commitment
Percentage or Canadian Facility Commitment Percentage, as applicable,
(determined on the date of issuance of the relevant Letter of Credit) in such
Issuing Lender’s obligations and rights under each Letter of Credit issued or
continued hereunder, the amount of each draft paid by such Issuing Lender
thereunder and the obligations of the applicable Borrowers under this Agreement
with respect thereto (although L/C Fees and related commissions shall be payable
directly to the Administrative Agent or the Canadian Agent, as applicable, for
the account of the applicable Issuing Lender and L/C Participants, as provided
in Section 3.3 and the L/C Participants shall have no right to receive any
portion of any facing fees with respect to any such Letters of Credit) and any
security therefor or guaranty pertaining thereto.  Each L/C Participant
unconditionally and irrevocably agrees with such Issuing Lender that, if a draft
is paid under any Letter of Credit for which such Issuing Lender is not
reimbursed in full by the applicable Borrower in respect of such Letter of
Credit in accordance with

 

128

--------------------------------------------------------------------------------


 

Section 3.5(a), such L/C Participant shall pay to such Issuing Lender upon
demand (which demand, in the case of any demand made in respect of any draft
under a L/C denominated in any Designated Foreign Currency, shall not be made
prior to the date that the amount of such draft shall be converted into Dollars
in accordance with Section 3.5(a)) at such Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s U.S. Facility
Commitment Percentage or Canadian Facility Commitment Percentage, as applicable,
of the amount of such draft, or any part thereof, which is not so reimbursed;
provided that nothing in this paragraph shall relieve such Issuing Lender of any
liability resulting from the gross negligence or willful misconduct of such
Issuing Lender, or otherwise affect any defense or other right that any L/C
Participant may have as a result of such gross negligence or willful
misconduct.  All calculations of an L/C Participants’ Commitment Percentages
shall be made from time to time by the Administrative Agent, which calculations
shall be conclusive absent manifest error.

 

(b)                                 If any amount required to be paid by any L/C
Participant to an Issuing Lender on demand by such Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit is paid to such Issuing Lender
within three Business Days after the date such demand is made, such L/C
Participant shall pay to such Issuing Lender on demand an amount equal to the
product of such amount, times the daily average Federal Funds Effective Rate
(or, in the case of a Canadian Facility Lender, the interbank rate customarily
charged by the Canadian Agent) during the period from and including the date
such payment is required to the date on which such payment is immediately
available to such Issuing Lender, times a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360.  If any such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not in fact made available to such Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon (with interest based on the Dollar
Equivalent of any amounts denominated in Canadian Dollars or Designated Foreign
Currencies) calculated from such due date at the rate per annum applicable to
Revolving Credit Loans maintained as ABR Loans accruing interest at the ABR rate
hereunder.  A certificate of an Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this subsection (which shall include
calculations of any such amounts in reasonable detail) shall be conclusive in
the absence of manifest error.  Notwithstanding anything to the contrary
contained in this Agreement, in the event a L/C Participant becomes a Defaulting
Lender, then the Individual L/C Exposure of such Defaulting Lender will
automatically be reallocated among the L/C Participants that are Non-Defaulting
Lenders pro rata in accordance with such Non-Defaulting Lenders’ U.S. Facility
Commitment Percentage or Canadian Facility Commitment Percentage, as applicable
(calculated without regard to the Commitment of the Defaulting Lender) but only
to the extent that such reallocation does not cause the Individual Lender
Exposure of any Non-Defaulting Lender to exceed the Commitment of such
Non-Defaulting Lender.  If such reallocation cannot, or can only partially be
effected, the Borrowers shall, within three Business Days after written notice
from the Administrative Agent, pay to the Administrative Agent or the Canadian
Agent, as

 

129

--------------------------------------------------------------------------------


 

applicable, an amount of cash and/or Cash Equivalents equal to such Defaulting
Lender’s U.S. Facility Commitment Percentage or Canadian Facility Commitment
Percentage (calculated as in effect immediately prior to it becoming a
Defaulting Lender) of the L/C Obligations (after giving effect to any partial
reallocation pursuant to the first sentence of this Section 3.4(b)) to be held
as security for all obligations of the Borrowers to the Issuing Lenders
hereunder in a cash collateral account to be established by, and under the sole
dominion and control of, the Administrative Agent.  So long as there is a
Defaulting Lender, an Issuing Lender shall not be required to issue any Letter
of Credit where the sum of the Non-Defaulting Lenders’ U.S. Facility Commitment
Percentage or Canadian Facility Commitment Percentage, as applicable, of the
outstanding Loans and their participations in Letters of Credit after giving
effect to any such requested Letter of Credit would exceed (such excess, the
“L/C Shortfall”) the aggregate Commitments of such Non-Defaulting Lenders,
unless the Borrowers shall pay to the Administrative Agent or the Canadian
Agent, as applicable, an amount of cash and/or Cash Equivalents equal to the
amount of the L/C Shortfall, such cash and/or Cash Equivalents to be held as
security for all obligations of the Borrowers to the Issuing Lenders hereunder
in a cash collateral account to be established by, and under the sole dominion
and control of, the Administrative Agent.  Any portion of the Individual L/C
Exposure of any Defaulting Lender that is fully cash collateralized pursuant to
this Section 3.4(b) shall be disregarded in calculating any fees payable
pursuant to the first sentence of Section 3.3(a).

 

(c)                                  Whenever, at any time after an Issuing
Lender has made payment under any Letter of Credit and has received from any L/C
Participant its pro rata share of such payment in accordance with
Section 3.4(a), such Issuing Lender receives any payment related to such Letter
of Credit (whether directly from a Borrower in respect of such Letter of Credit
or otherwise, including proceeds of Collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender
will, if such payment is received prior to 1:00 P.M., New York City time, on a
Business Day, distribute to such L/C Participant its pro rata share thereof
prior to the end of such Business Day and otherwise such Issuing Lender will
distribute such payment on the next succeeding Business Day; provided, however,
that in the event that any such payment received by an Issuing Lender shall be
required to be returned by such Issuing Lender, such L/C Participant shall
return to such Issuing Lender the portion thereof previously distributed by such
Issuing Lender to it.

 

(d)                                 For the avoidance of doubt, the Dollar
Equivalent of any U.S. Facility L/C Obligations denominated in any Designated
Foreign Currency shall be calculated from time to time in accordance with the
applicable provisions of the definition of “U.S. Facility L/C Obligations”, and
any reimbursement payments required to be made in accordance with
Section 3.4(a) by the L/C Participants in respect of any such U.S. Facility L/C
Obligations shall be made in Dollars as calculated by the relevant Issuing
Lender in accordance with Section 3.5(a).

 

130

--------------------------------------------------------------------------------


 

3.5                               Reimbursement Obligation of the Borrowers.

 

(a)                                 Each Issuing Lender shall promptly notify
the Parent Borrower of any presentation of a draft under any Letter of Credit. 
Each Borrower hereby agrees to reimburse each Issuing Lender, upon receipt by
such Borrower of notice from the applicable Issuing Lender of the date and
amount of a draft presented under any Letter of Credit issued on its behalf and
paid by such Issuing Lender, for the amount of such draft so paid and any taxes,
fees, charges or other costs or expenses reasonably incurred by such Issuing
Lender in connection with such payment.  Each such payment shall be made to the
applicable Issuing Lender, at its address for notices specified herein in the
currency in which such Letter of Credit is denominated or in Dollars, in an
amount equal to the Dollar Equivalent of the amount of such payment converted on
the date of such notice into Dollars at the Spot Rate of Exchange, and in
immediately available funds, on the date on which such Borrower receives such
notice, if received prior to 11:00 A.M., New York City time, on a Business Day
and otherwise on the next succeeding Business Day.  Any conversion by an Issuing
Lender of any payment to be made in respect of any Letter of Credit denominated
in any Designated Foreign Currency into Dollars in accordance with this
Section 3.5(a) shall be conclusive and binding upon each Borrower and the
applicable Revolving Credit Lenders in the absence of manifest error; provided
that upon the request of a Borrower or any Revolving Credit Lender, the
applicable Issuing Lender shall provide to such Borrower or Revolving Credit
Lender a certificate including reasonably detailed information as to the
calculation of such conversion.

 

(b)                                 Interest shall be payable on any and all
amounts remaining unpaid (taking the Dollar Equivalent of any amounts
denominated in Canadian Dollars or any Designated Foreign Currency, as
determined by the Administrative Agent or the Canadian Agent, as applicable) by
the Borrowers under this Section 3.5(b) (i) from the date the draft presented
under the affected Letter of Credit is paid to the date on which the applicable
Borrower is required to pay such amounts pursuant to paragraph (a) above at the
rate which would then be payable on any outstanding ABR Loans that are Revolving
Credit Loans and (ii) thereafter until payment in full at the rate which would
be payable on any outstanding ABR Loans that are Revolving Credit Loans which
were then overdue.

 

3.6                               Obligations Absolute.

 

(a)                                 Each Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any set-off, counterclaim or defense to payment which such
Borrower may have or have had against an Issuing Lender, any L/C Participant or
any beneficiary of a Letter of Credit, provided that this paragraph (a) shall
not relieve any Issuing Lender or L/C Participant of any liability resulting
from the gross negligence or willful misconduct of such Issuing Lender

 

131

--------------------------------------------------------------------------------


 

or L/C Participant, or otherwise affect any defense or other right that any
Borrower may have as a result of any such gross negligence or willful
misconduct.

 

(b)                                 Each Borrower and each Lender also agree
with each Issuing Lender that such Issuing Lender and the L/C Participants shall
not be responsible for, and such Borrower’s Reimbursement Obligations under
Section 3.5(a) shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among any Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of any Borrower against any beneficiary of such Letter of
Credit or any such transferee, provided that this paragraph (b) shall not
relieve any Issuing Lender or L/C Participant of any liability resulting from
the gross negligence or willful misconduct of such Issuing Lender or L/C
Participant, or otherwise affect any defense or other right that any Borrower
may have as a result of any such gross negligence or willful misconduct.

 

(c)                                  Neither any Issuing Lender nor any L/C
Participant shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by such Person’s gross negligence or willful misconduct.

 

(d)                                 Each Borrower agrees that any action taken
or omitted by an Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct and in accordance with the standards of care specified in
the UCC, shall be binding on the Borrowers and shall not result in any liability
of such Issuing Lender or L/C Participant to any Borrower.

 

3.7                               L/C Payments.  If any draft shall be presented
for payment under any Letter of Credit, the applicable Issuing Lender shall
promptly notify the applicable Borrower of the date and amount thereof.  The
responsibility of an Issuing Lender to such Borrower in respect of any Letter of
Credit in connection with any draft presented for payment under such Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit, provided that this
Section 3.7 shall not relieve such Issuing Lender of any liability resulting
from the gross negligence or willful misconduct of any Issuing Lender, or
otherwise affect any defense or other right that any Borrower may have as a
result of any such gross negligence or willful misconduct.

 

132

--------------------------------------------------------------------------------


 

3.8                               Credit Agreement Controls.  In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any L/C Request or other application or agreement
submitted by the Parent Borrower to, or entered into by the Parent Borrower
with, any Issuing Lender relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

 

3.9                               Additional Issuing Lenders.  Any Borrower may,
at any time and from time to time with the consent of the Administrative Agent
or the Canadian Agent, as applicable, (which consent shall not be unreasonably
withheld) and such Lender, designate one or more additional Canadian Lenders or
U.S. Facility Lenders, as applicable, to act as an issuing lender under the
terms of this Agreement.  Any Lender designated as an issuing bank pursuant to
this Section 3.9 shall be deemed to be an “Issuing Lender” (in addition to being
a Lender) in respect of Letters of Credit issued or to be issued by such Lender,
and, with respect to such Letters of Credit, such term shall thereafter apply to
the other Issuing Lender or Issuing Lenders and such Lender.

 

SECTION 4.                            GENERAL PROVISIONS APPLICABLE TO LOANS AND
LETTERS OF CREDIT.

 

4.1                               Interest Rates and Payment Dates.

 

(a)                                 Each (i) Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin in effect for such day and (ii) BA Equivalent Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 or 366 days, as applicable) at a rate per annum that shall be equal to
the BA Rate, plus the Applicable Margin for BA Equivalent Loans.

 

(b)                                 Each ABR Loan (other than a Canadian
Facility Revolving Credit Loan made to a Canadian Borrower) shall bear interest
for each day that it is outstanding at a rate per annum equal to the ABR for
such day plus the Applicable Margin in effect for such day and each ABR Loan
that is a Canadian Facility Revolving Credit Loan made to a Canadian Borrower
shall bear interest for each day that it is outstanding at a rate per annum
equal to the Canadian Prime Rate in effect for such day plus the Applicable
Margin in effect for such day.

 

(c)                                  If all or a portion of (i) the principal
amount of any Loan, (ii) any interest payable thereon or (iii) any commitment
fee, letter of credit commission, letter of credit fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is (x) in the case of overdue principal, the rate that would
otherwise be applicable thereto pursuant to the relevant foregoing provisions of
this Section 4.1 plus 2.00%, (y) in the case of overdue interest, the rate that
would be

 

133

--------------------------------------------------------------------------------


 

otherwise applicable to principal of the related Loan pursuant to the relevant
foregoing provisions of this Section 4.1 (other than clause (x) above) plus
2.00% and (z) in the case of, fees, commissions or other amounts, the rate
described in paragraph (b) of this Section 4.1 for ABR Loans that are Revolving
Credit Loans accruing interest at the ABR rate (or the Canadian Prime Rate in
the case of fees, commissions or other amounts owing to a Canadian Borrower)
plus 2.00%, in each case from the date of such non-payment until such amount is
paid in full (as well after as before judgment); provided that (1) no amount
shall be payable pursuant to this Section 4.1(c) to a Defaulting Lender so long
as such Lender shall be a Defaulting Lender and (2) no amounts shall accrue
pursuant to this Section 4.1(c) on any overdue amount or other amount payable to
a Defaulting Lender so long as such Lender shall be a Defaulting Lender.

 

(d)                                 Interest shall be payable in arrears on each
Interest Payment Date, provided that interest accruing pursuant to paragraph
(c) of this Section 4.1 shall be payable from time to time on demand.

 

(e)                                  It is the intention of the parties hereto
to comply strictly with applicable usury laws; accordingly, it is stipulated and
agreed that the aggregate of all amounts which constitute interest under
applicable usury laws, whether contracted for, charged, taken, reserved, or
received, in connection with the indebtedness evidenced by this Agreement or any
Notes, or any other document relating or referring hereto or thereto, now or
hereafter existing, shall never exceed under any circumstance whatsoever the
maximum amount of interest allowed by applicable usury laws.

 

(f)                                   Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, solely to the extent
that a court of competent jurisdiction finally determines that the calculation
or determination of interest or any fee payable by the Canadian Borrowers in
respect of their obligations pursuant to this Agreement and the other Loan
Documents shall be governed by the laws of any province of Canada or the federal
laws of Canada:

 

(i)                                     whenever any interest or fee payable by
the Canadian Borrowers is calculated using a rate based on a year of 360 days,
the rate determined pursuant to such calculation, when expressed as an annual
rate, is, for the purposes of the Interest Act (Canada) and disclosure
thereunder, equivalent to the applicable rate based on a year of 360 days
multiplied by the actual number of days in the applicable calendar year in which
such rate is to be ascertained and divided by 360;

 

(ii)                                  if any provision of this Agreement or of
any of the other Loan Documents would obligate the Canadian Borrowers to make
any payment of interest or other amount payable to any of the Administrative
Agent, the Canadian Agent or any Lender under this Agreement or any

 

134

--------------------------------------------------------------------------------


 

other Loan Document in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by any of the Administrative
Agent, the Canadian Agent or any Lender of interest at a criminal rate (as such
terms are construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
Administrative Agent, the Canadian Agent or any Lender of interest at a criminal
rate, such adjustment to be effected, to the extent necessary, as follows: 
(1) firstly, by reducing the amount or rate of interest required to be paid to
the Administrative Agent, the Canadian Agent or any Lender under this
Section 4.1, and (2) thereafter, by reducing any fees, commissions, premiums and
other amounts required to be paid to the Administrative Agent, the Canadian
Agent or any Lender which would constitute “interest” for purposes of
Section 347 of the Criminal Code (Canada).  Notwithstanding the foregoing, and
after giving effect to all adjustments contemplated thereby, if the
Administrative Agent, the Canadian Agent or any Lender shall have received an
amount in excess of the maximum permitted by that Section of the Criminal Code
(Canada), the Canadian Borrowers shall be entitled, by notice in writing to the
applicable Administrative Agent, Canadian Agent or Lender, to obtain
reimbursement from such party in an amount equal to such excess and, pending
such reimbursement, such amount shall be deemed to be an amount payable by the
applicable Administrative Agent, Canadian Agent or Lender to the Canadian
Borrowers.  Any amount or rate of interest referred to in this
Section 4.1(f) shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that the applicable loan remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in the Criminal Code (Canada)) and, in the event of a dispute, a certificate of
a Fellow of the Canadian Institute of Actuaries appointed by the Canadian Agent
shall be conclusive for the purposes of such determination; and

 

(iii)                               all calculations of interest payable by the
Canadian Borrowers under this Agreement or any other Loan Document are to be
made on the basis of the nominal interest rate described herein and therein and
not on the basis of effective yearly rates or on any other basis which gives
effect to the principle of deemed reinvestment of interest which principle does
not apply to any interest calculated under this Agreement or any Loan Document. 
The parties hereto acknowledge that there is a material difference between the
stated nominal interest rates and the

 

135

--------------------------------------------------------------------------------


 

effective yearly rates of interest and that they are capable of making the
calculations required to determine such effective yearly rates of interest.

 

4.2                               Conversion and Continuation Options.

 

(a)                                 The applicable Borrowers may elect from time
to time to convert outstanding Revolving Credit Loans from (i) Eurocurrency
Loans made or outstanding in Dollars to ABR Loans, (ii) Bankers’ Acceptances to
ABR Loans, or (iii) BA Equivalent Loans to ABR Loans by giving the
Administrative Agent or the Canadian Agent, as applicable, at least two Business
Days’ (or such shorter period as may be agreed by the Administrative Agent in
its reasonable discretion) prior irrevocable notice of such election, provided
that any such conversion of Eurocurrency Loans, Bankers’ Acceptances or BA
Equivalent Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrowers may elect from time to time to convert
outstanding Revolving Credit Loans (i) made or outstanding in Dollars from ABR
Loans to Eurocurrency Loans outstanding in Dollars or (ii) in the case of
Canadian Facility Revolving Credit Loans made to a Canadian Borrower, from ABR
Loans to BA Equivalent Loans or Bankers’ Acceptances, by giving the
Administrative Agent or the Canadian Agent, as applicable, at least three
Business Days’ prior irrevocable notice of such election.  Any such notice of
conversion to Eurocurrency Loans outstanding in Dollars, Bankers’ Acceptances or
BA Equivalent Loans shall specify the length of the initial Interest Period or
Interest Periods therefor.  Upon receipt of any such notice the Administrative
Agent or the Canadian Agent, as applicable, shall promptly notify each affected
Lender thereof.  All or any part of outstanding Eurocurrency Loans made or
outstanding in Dollars or Bankers’ Acceptances or BA Equivalent Loans and ABR
Loans may be converted as provided herein, provided that (i) (unless the
Required Lenders otherwise consent) no Loan may be converted into a Eurocurrency
Loan or Bankers’ Acceptances or BA Equivalent Loan when any Default or Event of
Default has occurred and is continuing and, in the case of any Default, the
Administrative Agent has given notice to the applicable Borrower that no such
conversions may be made and (ii) no Loan may be converted into a Eurocurrency
Loan or BA Equivalent Loan after the date that is one month prior to the
Termination Date.

 

(b)                                 Any Eurocurrency Loan, Bankers’ Acceptances
or BA Equivalent Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the applicable Borrowers giving
notice to the Administrative Agent or the Canadian Agent, as applicable, of the
length of the next Interest Period to be applicable to such Loan, determined in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, provided that no Eurocurrency Loan, Bankers’ Acceptances
or BA Equivalent Loan may be continued as such after the date that is one month
prior to the Termination Date, and provided, further, that (A) in the case of
Eurocurrency Loans made or outstanding in Dollars, Bankers’ Acceptances or BA
Equivalent Loans, if the applicable Borrower shall fail to give any required
notice as

 

136

--------------------------------------------------------------------------------


 

described above in this paragraph (b) or if such continuation is not permitted
pursuant to the preceding proviso such Eurocurrency Loans, Bankers’ Acceptances
or BA Equivalent Loans shall be automatically converted to ABR Loans on the last
day of such then expiring Interest Period and (B) in case of Eurocurrency Loans
made or outstanding in any Designated Foreign Currency, if the applicable
Borrower shall fail to give any required notice as described above in this
paragraph (b) or if such continuation is not permitted pursuant to clause (A) of
the preceding proviso, such Eurocurrency Loans will be continued for the
shortest available Interest Periods as determined by the Administrative Agent. 
Upon receipt of any such notice of continuation pursuant to this Section 4.2(b),
the Administrative Agent or the Canadian Agent, as applicable, shall promptly
notify each affected Lender thereof.  Notwithstanding the foregoing, during the
continuance of an Event of Default, upon the request of the Required Lenders,
(i) no Loans denominated in Dollars or Canadian Dollars may be converted or
continued as Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans and
(ii) no Loans denominated in any Designated Foreign Currency may be continued as
a Eurocurrency Loan having an Interest period longer than one month.

 

4.3                               Minimum Amounts; Maximum Sets.  All
borrowings, conversions and continuations of Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, after giving effect thereto, the aggregate principal
amount of the Eurocurrency Loans outstanding in Dollars comprising each Set
shall be equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof, the Dollar Equivalent of the aggregate principal amount of the
Eurocurrency Loans outstanding in any Designated Foreign Currency, Bankers’
Acceptances and BA Equivalent Loans comprising each Set shall be equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof and so that there
shall not be more than 30 Sets at any one time outstanding.

 

4.4                               Optional and Mandatory Prepayments.

 

(a)                                 Each of the Borrowers may at any time and
from time to time prepay the Loans made to it and the Reimbursement Obligations
in respect of Letters of Credit issued for its account, in whole or in part,
subject to Section 4.12, without premium or penalty, upon at least three
Business Days’ (or such shorter period as may be agreed by the Administrative
Agent in its reasonable discretion) notice by the applicable Borrower to the
Administrative Agent or the Canadian Agent, as applicable (in the case of
Eurocurrency Loans outstanding in Dollars or any Designated Foreign Currency,
Bankers’ Acceptances or BA Equivalent Loans and Reimbursement Obligations
outstanding in any Designated Foreign Currency), at least one Business Day’s (or
such shorter period as may be agreed by the Administrative Agent in its
reasonable discretion) notice by the applicable Borrower to the Administrative
Agent or the Canadian Agent, as applicable (in the case of (x) ABR Loans other
than Swing Line Loans and (y) Reimbursement Obligations outstanding in Dollars
or Canadian Dollars) or same-day

 

137

--------------------------------------------------------------------------------


 

notice by the applicable Borrower to the Administrative Agent or the Canadian
Agent, as applicable (in the case of Swing Line Loans).  Such notice shall be
irrevocable except as provided in Section 4.4(f).  Such notice shall specify, in
the case of any prepayment of Loans, the identity of the prepaying Borrower, the
date and amount of prepayment and the Tranches being prepaid and if a
combination thereof the principal amount allocable to each, and whether the
prepayment is of Eurocurrency Loans, Bankers’ Acceptances, BA Equivalent Loans,
ABR Loans or a combination thereof, and, in each case if a combination thereof,
the principal amount allocable to each and, in the case of any prepayment of
Reimbursement Obligations, the date and amount of prepayment, the identity of
the applicable Letter of Credit or Letters of Credit and the amount allocable to
each of such Reimbursement Obligations.  Upon the receipt of any such notice the
Administrative Agent or the Canadian Agent, as applicable, shall promptly notify
each affected Lender thereof.  If any such notice is given, the amount specified
in such notice shall (subject to Section 4.4(f)) be due and payable on the date
specified therein, together with (if a Eurocurrency Loan, Bankers’ Acceptances
or BA Equivalent Loan is prepaid other than at the end of the Interest Period
applicable thereto) any amounts payable pursuant to Section 4.12.  Partial
prepayments of the Loans and the Reimbursement Obligations pursuant to this
Section 4.4(a) shall (unless the Parent Borrower otherwise directs) be applied,
first, to payment of the Swing Line Loans then outstanding, second, to payment
of the Revolving Credit Loans then outstanding, third, to payment of any
Reimbursement Obligations then outstanding and, last, to cash collateralize any
outstanding Bankers’ Acceptances or L/C Obligation on terms reasonably
satisfactory to the Administrative Agent; provided, further, that any pro rata
calculations required to be made pursuant to this Section 4.4(a) in respect to
any Loan denominated in Canadian Dollars or a Designated Foreign Currency shall
be made on a Dollar Equivalent basis.  Partial prepayments pursuant to this
Section 4.4(a) shall be in multiples of $1,000,000 (or, in the case of
(i) partial prepayments made by the Canadian Borrowers, Cdn$1,000,000 and
(ii) Eurocurrency Loans outstanding in any Designated Foreign Currency, the
Dollar Equivalent of an aggregate principal amount of at least approximately
$1,000,000), provided that, notwithstanding the foregoing, any Loan may be
prepaid in its entirety.

 

(b)                                 The Borrowers shall, in accordance with
Section 4.4(e), prepay the Loans and cash collateralize the Bankers’ Acceptances
and the L/C Obligations to the extent required by Section 8.6(b) (subject to
Section 8.6(c)).

 

(c)                                  (i)                                     On
any day (other than during an Agent Advance Period) on which the Aggregate U.S.
Facility Lender Exposure or the Dollar Equivalent of the unpaid balance of
Extensions of Credit to, or for the account of, the U.S. Borrowers exceeds the
difference of (A) the U.S. Borrowing Base at such time (based on the Borrowing
Base Certificate last delivered) minus (B) the excess of (1) the Aggregate
Canadian Facility Lender Exposure (with respect to the Canadian Borrowers) over
(2) the Canadian Borrowing Base at such time (based on the Borrowing Base
Certificate last

 

138

--------------------------------------------------------------------------------


 

delivered), the U.S. Borrowers shall prepay on such day the principal of
outstanding Canadian Facility Revolving Credit Loans made to the U.S. Borrowers
and, if required, U.S. Facility Revolving Credit Loans in an amount equal to
such excess.  If, after giving effect to the prepayment of all outstanding
Canadian Facility Revolving Credit Loans made to the U.S. Borrowers and U.S.
Facility Revolving Credit Loans, the aggregate amount of the U.S. Facility L/C
Obligations and the Canadian Facility L/C Obligations with respect to the U.S.
Borrowers exceeds the difference of (A) the U.S. Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered) minus (B) the excess of
(1) the Aggregate Canadian Facility Lender Exposure (with respect to the
Canadian Borrowers) over (2) the Canadian Borrowing Base at such time (based on
the Borrowing Base Certificate last delivered), the U.S. Borrowers shall pay to
the Administrative Agent or the Canadian Agent, as applicable, at the office
designated for payment on such day an amount of cash and/or Cash Equivalents
equal to the amount of such excess (up to a maximum amount equal to such L/C
Obligations at such time), such cash and/or Cash Equivalents to be held as
security for all obligations of the U.S. Borrowers to the Issuing Lenders and
the Revolving Credit Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Administrative
Agent.

 

(ii)                                  Without duplication of any mandatory
prepayment required under Section 4.4(c) above, on any day (other than during an
Agent Advance Period) on which the Aggregate Canadian Facility Lender Exposure
with respect to the Canadian Borrowers exceeds the sum of (A) the Canadian
Borrowing Base at such time (based on the Borrowing Base Certificate last
delivered) plus (B) the excess of (1) the U.S. Borrowing Base (based on the
Borrowing Base Certificate last delivered) over (2) the unpaid balance of
Extensions of Credit to, or for the account of, the U.S. Borrowers, the Canadian
Borrowers shall prepay on such day the principal of Canadian Facility Revolving
Credit Loans made to them in an amount equal to such excess.  If, after giving
effect to the prepayment of all outstanding Canadian Facility Revolving Credit
Loans, the aggregate amount of the Canadian Facility L/C Obligations with
respect to the Canadian Borrowers exceeds the sum of (A) the Canadian Borrowing
Base at such time (based on the Borrowing Base Certificate last delivered) plus
(B) the excess of (1) the U.S. Borrowing Base (based on the Borrowing Base
Certificate last delivered) over (2) the unpaid balance of Extensions of Credit
to, or for the account of, the U.S. Borrowers, the Canadian Borrowers shall pay
to the Canadian Agent at the office designated for payment on such day an amount
of cash and/or Cash Equivalents equal to the amount of such excess (up to a
maximum amount equal to the Canadian Facility L/C Obligations at such time),
such cash and/or Cash Equivalents to be held as security for all obligations of
the Canadian Borrowers to the applicable Issuing Lenders and the Canadian
Facility Lenders hereunder in a cash collateral account to be established by,
and under the sole dominion and control of, the Canadian Agent.

 

139

--------------------------------------------------------------------------------


 

(iii)                               On any day on which the Dollar Equivalent of
the Aggregate U.S. Facility Lender Exposure exceeds the Total U.S. Facility
Commitment at such time, the U.S. Borrowers shall prepay on such day the
principal of U.S. Facility Revolving Credit Loans in an amount equal to such
excess.  If, after giving effect to the prepayment of all outstanding U.S.
Facility Revolving Credit Loans, the aggregate amount of the U.S. Facility L/C
Obligations exceeds the U.S. Facility L/C Sublimit at such time, the U.S.
Borrowers shall pay to the Administrative Agent at the office designated for
payment on such day an amount of cash and/or Cash Equivalents equal to the
amount of such excess (up to a maximum amount equal to the U.S. Facility L/C
Obligations at such time), such cash and/or Cash Equivalents to be held as
security for all obligations of the U.S. Borrowers to the applicable Issuing
Lenders and the U.S. Facility Lenders hereunder in a cash collateral account to
be established by, and under the sole dominion and control of, the
Administrative Agent.

 

(iv)                              On any day on which the Dollar Equivalent of
the Aggregate Canadian Facility Revolving Credit Exposure exceeds the Total
Canadian Facility Commitment at such time, the Canadian Borrowers and, if
applicable, the U.S. Borrowers shall prepay on such day the principal of
Canadian Facility Revolving Credit Loans, in an amount equal to such excess. 
If, after giving effect to the prepayment of all outstanding Canadian Facility
Revolving Credit Loans, the Dollar Equivalent of the aggregate amount of the
Canadian Facility L/C Obligations exceeds the Canadian Facility L/C Sublimit at
such time, the Canadian Borrowers and, if applicable, the U.S. Borrowers shall
pay to the Canadian Agent at the office designated for payment on such day an
amount of cash and/or Cash Equivalents equal to the amount of such excess (up to
a maximum amount equal to the Canadian Facility L/C Obligations at such time),
such cash and/or Cash Equivalents to be held as security for all obligations of
the Canadian Borrowers or the U.S. Borrowers, as applicable, to the applicable
Issuing Lenders and the Canadian Facility Lenders hereunder in a cash collateral
account to be established by, and under the sole dominion and control of, the
Canadian Agent.

 

(d)                                 The U.S. Borrowers shall prepay all Swing
Line Loans then outstanding simultaneously with each borrowing by them of
Revolving Credit Loans.  Upon the incurrence by the Parent Borrower or any
Restricted Subsidiary of any Specified Refinancing Revolving Loans, the
Borrowers shall prepay an aggregate principal amount of the Tranche of Revolving
Credit Loans being refinanced in an amount equal to 100% of all Net Proceeds
received therefrom promptly (and in any event within three Business Days)
following receipt thereof by the Parent Borrower or such Restricted Subsidiary.

 

(e)                                  Prepayments pursuant to Sections 4.4(b) and
4.4(c) shall be applied, first, to prepay Swing Line Loans then outstanding,
second, to prepay Revolving Credit Loans then outstanding, third, to pay any
Reimbursement Obligations then

 

140

--------------------------------------------------------------------------------


 

outstanding and, last, to cash collateralize any outstanding Bankers’ Acceptance
or L/C Obligations on terms reasonably satisfactory to the Administrative Agent.

 

(f)                                   If a notice of prepayment in connection
with a repayment of all outstanding Loans is given in connection with a
conditional notice of termination of Commitments as contemplated by Section 2.3,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.3.

 

(g)                                  For avoidance of doubt, the Commitments
shall not be correspondingly reduced by the amount of any prepayments of
Revolving Credit Loans, payments of Reimbursement Obligations and cash
collateralizations of L/C Obligations, in each case, made under Sections
4.4(b) or 4.4(c).

 

(h)                                 Notwithstanding the foregoing provisions of
this Section 4.4, if at any time any prepayment of the Loans pursuant to
Section 4.4(a), Section 4.4(b) or Section 4.4(c) would result, after giving
effect to the procedures set forth in this Agreement, in any Borrower incurring
breakage costs under Section 4.12 as a result of Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans being prepaid other than on the last day of
an Interest Period with respect thereto, then, the relevant Borrower may, so
long as no Default or Event of Default shall have occurred and be continuing, in
its sole discretion, initially (i) deposit a portion (up to 100%) of the amounts
that otherwise would have been paid in respect of such Eurocurrency Loans,
Bankers’ Acceptances or BA Equivalent Loans with the Administrative Agent or the
Canadian Agent, as applicable (which deposit must be equal in amount to the
amount of such Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans
not immediately prepaid), to be held as security for the obligations of such
Borrowers to make such prepayment pursuant to a cash collateral agreement to be
entered into on terms reasonably satisfactory to the Administrative Agent or the
Canadian Agent, as applicable, with such cash collateral to be directly applied
upon the first occurrence thereafter of the last day of an Interest Period with
respect to such Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans
(or such earlier date or dates as shall be requested by such Borrower) or
(ii) make a prepayment of the Revolving Credit Loans in accordance with
Section 4.4(a) with an amount equal to a portion (up to 100%) of the amounts
that otherwise would have been paid in respect of such Eurocurrency Loans,
Bankers’ Acceptances or BA Equivalent Loans (which prepayment, together with any
deposits pursuant to clause (i) above, must be equal in amount to the amount of
such Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans not
immediately prepaid); provided that, notwithstanding anything in this Agreement
to the contrary, none of the Borrowers may request any Extension of Credit under
the Commitments that would reduce the aggregate amount of the Available Loan
Commitments to an amount that is less than the amount of such prepayment until
the related portion of such Eurocurrency Loans, Bankers’ Acceptances or BA
Equivalent Loans have been prepaid upon the first occurrence thereafter of the
last day of an Interest Period with respect to

 

141

--------------------------------------------------------------------------------


 

such Eurocurrency Loans or BA Equivalent Loans; provided that, in the case of
either clause (i) or (ii), such unpaid Eurocurrency Loans, Bankers’ Acceptances
or BA Equivalent Loans shall continue to bear interest in accordance with
Section 4.1 until such unpaid Eurocurrency Loans, Bankers’ Acceptances or BA
Equivalent Loans or the related portion of such Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans, as the case may be, have or has been
prepaid.

 

4.5                               Commitment Fees; Administrative Agent’s Fees.

 

(a)                                 Each U.S. Borrower agrees to pay to the
Administrative Agent, for the account of each U.S. Facility Lender (other than a
Defaulting Lender), and each Canadian Borrower agrees to pay to the Canadian
Agent, for the account of each Canadian Facility Lender (other than a Defaulting
Lender), a commitment fee for the period from and including the first day of the
Commitment Period to the Termination Date, computed at the applicable Commitment
Fee Rate on the average daily amount of the Unutilized Commitment of such
Revolving Credit Lender during the period for which payment is made, payable
quarterly in arrears five (5) Business Days after the last day of each March,
June, September and December and on the Termination Date or such earlier date as
the Revolving Credit Loan Commitments shall terminate as provided herein,
commencing on September 30, 2016.

 

(b)                                 Each Borrower agrees to pay to the
Administrative Agent or the Canadian Agent, as applicable, and the Other
Representatives any fees in the amounts and on the dates previously agreed to in
writing pursuant to the Fee Letters by the Parent Borrower, the Other
Representatives and the Administrative Agent in connection with this Agreement.

 

4.6                               Computation of Interest and Fees.

 

(a)                                 Interest (other than interest based on the
Prime Rate, Canadian Prime Rate or BA Rate) shall be calculated on the basis of
a 360-day year for the actual days elapsed; and commitment fees and interest
based on the Prime Rate, Canadian Prime Rate or BA Rate shall be calculated on
the basis of a 365-day year (or 366-day year, as the case may be) for the actual
days elapsed.  The Administrative Agent or the Canadian Agent, as applicable,
shall as soon as practicable notify the Parent Borrower and the affected Lenders
of each determination of a Eurocurrency Rate.  Any change in the interest rate
on a Loan resulting from a change in the ABR, the Canadian Prime Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective.  The Administrative
Agent or the Canadian Agent, as applicable, shall as soon as practicable notify
the Parent Borrower and the affected Lenders of the effective date and the
amount of each such change in interest rate.

 

142

--------------------------------------------------------------------------------


 

(b)                                 Each determination of an interest rate by
the Administrative Agent or the Canadian Agent, as applicable, pursuant to any
provision of this Agreement shall be conclusive and binding on each of the
Borrowers and the Lenders in the absence of manifest error.  The Administrative
Agent or the Canadian Agent, as applicable, shall, at the request of the Parent
Borrower or any Lender, deliver to the Parent Borrower or such Lender a
statement showing in reasonable detail the calculations used by the
Administrative Agent or the Canadian Agent, as applicable, in determining any
interest rate pursuant to Section 4.1, excluding any Eurocurrency Base Rate
which is based upon the Reuters LIBOR Rates Page and any ABR Loan which is based
upon the Prime Rate or the Canadian Prime Rate.

 

(c)                                  Bankers’ Acceptances.

 

(i)                                     Term.  Each Bankers’ Acceptance shall
have a term of 1, 2, 3, or 6 months (or such other periods as the Administrative
Agent or the Canadian Agent, as applicable, and the Canadian Borrowers may agree
from time to time), subject to availability.  No term of any Bankers’ Acceptance
shall extend beyond the Termination Date.

 

(ii)                                  BA Rate.  On each Borrowing Date or other
date on which Bankers’ Acceptances are to be accepted, the Administrative Agent
or the Canadian Agent shall advise the applicable Canadian Borrowers as to such
Agent’s determination of the applicable BA Rate for the Bankers’ Acceptances to
be accepted.

 

(iii)                               Purchase.  Upon acceptance of a Bankers’
Acceptance by a Canadian Lender, such Canadian Lender shall purchase, or arrange
the purchase of, such Bankers’ Acceptance at the applicable BA Rate.  The Lender
shall provide to the Canadian Agent’s account for payments of the BA Proceeds
less the BA Fee payable by the applicable Canadian Borrower with respect to the
Bankers’ Acceptance.

 

(iv)                              Sale.  Each Canadian Lender may from time to
time hold, sell, rediscount or otherwise dispose of any or all Bankers’
Acceptances accepted and purchased by it.

 

(v)                                 Power of Attorney for the Execution of
Bankers’ Acceptances.  To facilitate the availment of the Canadian Facility by
Bankers’ Acceptances, each Canadian Borrower hereby appoints each Canadian
Lender as its attorney to sign and endorse on its behalf, in handwriting or by
facsimile or mechanical signature as and when deemed necessary by such Canadian
Lender, blank forms of B/As.  In this respect, it is each Canadian Lender’s
responsibility to maintain an adequate supply of blank forms of B/As for
acceptance under this Agreement.  Each Canadian Borrower recognizes and agrees
that all B/As signed and/or endorsed on its behalf by a Canadian Lender shall
bind the applicable Canadian Borrower as fully and effectually as if signed in
the handwriting of

 

143

--------------------------------------------------------------------------------


 

and duly issued by the proper signing officers of such Canadian Borrower.  Each
Canadian Lender is hereby authorized to issue such B/As endorsed in blank in
such face amounts as may be determined by such Canadian Lender; provided that
the aggregate amount thereof is equal to the aggregate amount of B/As required
to be accepted and purchased by such Canadian Lender.  No Canadian Lender shall
be liable for any damage, loss or other claim arising by reason of any loss or
improper use of any such instrument except the gross negligence or willful
misconduct of the Canadian Lender or its officers, employees, agents or
representatives.  Each Canadian Lender shall maintain a record with respect to
B/As held by it in blank hereunder, voided by it for any reason, accepted and
purchased by it hereunder, and cancelled at their respective maturities.  Each
Canadian Lender agrees to provide such records to any Canadian Borrower at such
Canadian Borrower’s expense upon request.

 

(vi)                              Execution.  Drafts drawn by any Canadian
Borrower to be accepted as Bankers’ Acceptances shall be signed by a duly
authorized officer or officers of the applicable Canadian Borrower or by its
attorneys.  Notwithstanding that any Person whose signature appears on any
Bankers’ Acceptance may no longer be an authorized signatory for the Canadian
Borrower at the time of issuance of a Bankers’ Acceptance, that signature shall
nevertheless be valid and sufficient for all purposes as if the authority had
remained in force at the time of issuance and any Bankers’ Acceptance so signed
shall be binding on such Canadian Borrower.

 

(vii)                           Issuance.  The Administrative Agent or Canadian
Agent, as applicable, promptly following receipt of a notice of a Borrowing,
conversion or continuation by way of Bankers’ Acceptances, shall advise the
Canadian Lenders of the notice and shall advise each Canadian Lender of the face
amount of Bankers’ Acceptances to be accepted by it and the applicable term
(which shall be identical for all Canadian Lenders).  The aggregate face amount
of Bankers’ Acceptances to be accepted by a Canadian Lender shall be determined
by the Administrative Agent or Canadian Agent by reference to that Canadian
Lender’s Canadian Facility Commitment Percentage of the issue of Bankers’
Acceptances, except that, if the face amount of a Bankers’ Acceptance which
would otherwise be accepted by a Canadian Lender would not be Cdn$100,000, or a
whole multiple thereof, the face amount shall be increased or reduced by the
Administrative Agent or the Canadian Agent in its sole discretion to Cdn$1000,
or the nearest whole multiple of that amount, as appropriate; provided that
after such issuance, no Canadian Lender shall have aggregate outstanding
Canadian Facility Revolving Credit Loans in excess of its Canadian Facility
Commitment.

 

(viii)                        Rollover.  At or before 10:00 A.M. two
(2) Business Days before the maturity date of any Bankers’ Acceptances, the
applicable Canadian Borrower shall give to the Administrative Agent or Canadian
Agent, as applicable, written notice which notice shall specify either that the
applicable Canadian Borrower intends to repay the maturing Bankers’ Acceptances
on the maturity date or that the applicable Canadian

 

144

--------------------------------------------------------------------------------


 

Borrower intends to issue Bankers’ Acceptances on the maturity date to provide
for the payment of the maturing Bankers’ Acceptances.  If the applicable
Canadian Borrower fails to provide such notice to the Administrative Agent or
the Canadian Agent or fails to repay the maturing Bankers’ Acceptances, or if a
Default or an Event of Default has occurred and is continuing on such maturity
date, the applicable Canadian Borrower’s obligations in respect of the maturing
Bankers’ Acceptances shall be deemed to have been converted on the maturity date
thereof into an ABR Loan in an amount equal to the aggregate face amount of the
maturing Bankers’ Acceptances.  Otherwise, the applicable Canadian Borrower
shall provide payment to the Administrative Agent or Canadian Agent, as
applicable, on behalf of the Canadian Lenders of an amount equal to the
aggregate face amount of the Bankers’ Acceptances issued by the applicable
Canadian Lenders on their maturity date.

 

(ix)                              Waiver of Presentment and Other Conditions. 
Each Canadian Borrower waives presentment for payment and any other defense to
payment of any amounts due to a Canadian Lender in respect of a Bankers’
Acceptance accepted and purchased by it pursuant to this Agreement which might
exist solely by reason of the Bankers’ Acceptance being held, at the maturity
thereof, by the Canadian Lender in its own right and each Canadian Borrower
agrees not to claim any days of grace if the Canadian Lender as holder sues such
Canadian Borrower on the Bankers’ Acceptance for payment of the amount payable
by the Canadian Borrower thereunder.  On the specified maturity date of a B/A,
the applicable Canadian Borrower shall pay to the Canadian Lender that has
accepted such B/A the full face amount of such B/A and after such payment, the
applicable Canadian Borrower shall have no further liability in respect of such
B/A and the Canadian Lender shall be entitled to all benefits of, and be
responsible for all payments due to third parties under, such B/A.

 

(x)                                 BA Equivalent Loans by Non BA Lenders. 
Whenever a Canadian Borrower requests a Revolving Credit Loan by way of Bankers’
Acceptance, each Lender which is not a Schedule I Lender and each Non BA Lender
shall, in lieu of accepting a Bankers’ Acceptance, make a BA Equivalent Loan in
an amount equal to the Non BA Lender’s Canadian Facility Commitment Percentage.

 

(xi)                              Terms Applicable to Discount Notes.  As set
out in the definition of Bankers’ Acceptances, that term includes Discount Notes
and all terms of this Agreement applicable to Bankers’ Acceptances shall apply
equally to Discount Notes evidencing BA Equivalent Loans with such changes as
may in the context be necessary.  For greater certainty:

 

(A)                               the term of a Discount Note shall be the same
as the term for Bankers’ Acceptances accepted and purchased on the same
Borrowing Date in respect of the same Revolving Credit Loan;

 

145

--------------------------------------------------------------------------------


 

(B)                               an acceptance fee will be payable in respect
of a Discount Note and shall be calculated at the same rate and in the same
manner as the BA Fee in respect of a Bankers’ Acceptance; and

 

(C)                               the BA Rate applicable to a Discount Note
shall be the BA Rate applicable to Bankers’ Acceptances accepted by a Lender
other than a Schedule I Lender on the same Borrowing Date or other date, as the
case may be, in respect of the same Revolving Credit Loan.

 

(xii)                           Depository Bills and Notes Act (Canada).  At the
option of any Canadian Lender, Bankers’ Acceptances under this Agreement to be
accepted by that Canadian Lender may be issued in the form of depository bills
for deposit with The Canadian Depository for Securities Limited pursuant to the
Depository Bills and Notes Act (Canada).  All depository bills so issued shall
be governed by the provisions of this Section 4.6.

 

4.7                               Inability to Determine Interest Rate.  If
prior to the first day of any Interest Period, the Administrative Agent or the
Canadian Agent, as applicable, shall have determined (which determination shall
be conclusive and binding upon each of the Borrowers) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate with respect to any
Eurocurrency Loan (the “Affected Eurocurrency Rate”) or the BA Rate (the
“Affected BA Rate”) with respect to any Bankers’ Acceptance or BA Equivalent
Loans for such Interest Period, the Administrative Agent or the Canadian Agent,
as applicable, shall give telecopy or telephonic notice thereof to the Parent
Borrower and the Lenders as soon as practicable thereafter.  If such notice is
given (a) any Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans
the rate of interest applicable to which is based on the Affected Eurocurrency
Rate or the Affected BA Rate, as applicable, requested to be made on the first
day of such Interest Period shall be made as ABR Loans (to the extent otherwise
permitted by Section 4.2), (b) any Loans that were to have been converted on the
first day of such Interest Period to or continued as Eurocurrency Loans,
Bankers’ Acceptances or BA Equivalent Loans the rate of interest applicable to
which is based upon the Affected Eurocurrency Rate or Affected BA Rate shall be
converted to or continued as ABR Loans (to the extent otherwise permitted by
Section 4.2) and (c) any outstanding Eurocurrency Loans, Bankers’ Acceptances or
BA Equivalent Loans that were to have been converted on the first day of such
Interest Period to or continued as Eurocurrency Loans, Bankers’ Acceptances or
BA Equivalent Loans the rate of interest applicable to which is based upon the
Affected Eurocurrency Rate or Affected BA Rate and that are not otherwise
permitted to be converted to or continued as ABR Loans by Section 4.2 shall,
upon demand by the applicable Revolving Credit Lenders the Commitment Percentage
of which aggregate greater than 50% of such U.S. Facility

 

146

--------------------------------------------------------------------------------


 

Revolving Credit Loans or Canadian Facility Revolving Credit Loans, as
applicable, be immediately repaid by the applicable Borrower on the last day of
the then current Interest Period with respect thereto together with accrued
interest thereon or otherwise, at the option of the Parent Borrower, shall
remain outstanding and bear interest at a rate which reflects, as to each of the
Revolving Credit Lenders, such Revolving Credit Lender’s cost of funding such
Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans, as reasonably
determined by such Revolving Credit Lender, plus the Applicable Margin
hereunder.  If any such repayment occurs on a day which is not the last day of
the then current Interest Period with respect to such affected Eurocurrency
Loan, Bankers’ Acceptances or BA Equivalent Loan, the applicable Borrower shall
pay to each of the applicable Revolving Credit Lenders such amounts, if any, as
may be required pursuant to Section 4.12.  Until such notice has been withdrawn
by the Administrative Agent, no further Eurocurrency Loans, Bankers’ Acceptances
or BA Equivalent Loans the rate of interest applicable to which is based upon
the Affected Eurocurrency Rate or Affected BA Rate shall be made or continued as
such, nor shall any of the Borrowers have the right to convert ABR Loans to
Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans the rate of
interest applicable to which is based upon the Affected Eurocurrency Rate or
Affected BA Rate.

 

4.8                               Pro Rata Treatment and Payments.

 

(a)                                 Except as expressly otherwise provided
herein, each Borrowing (other than a Borrowing of Swing Line Loans) by any of
the applicable Borrowers from the Lenders hereunder shall be made, each payment
by any of the Borrowers on account of any commitment fee in respect of the U.S.
Facility or Canadian Facility Commitments or (subject to the limitations on
non-pro rata payments in clause (i)(C)(II) of the proviso to the first sentence
of Section 2.10(c)) any Incremental Commitment, as applicable, hereunder shall
be allocated by the Administrative Agent or the Canadian Agent, as applicable,
and any reduction of the U.S. Facility or Canadian Facility Commitments of the
Lenders, or (subject to the limitations on non-pro rata payments in clause
(i)(C)(II) of the proviso to the first sentence of Section 2.10(c)) of any
Incremental Commitment, as applicable, shall be allocated by the Administrative
Agent or the Canadian Agent, as applicable, in the case of U.S. Facility or
Canadian Facility Commitments, pro rata according to the U.S. Facility
Commitment Percentage or Canadian Facility Commitment Percentage, or in the case
of any Incremental Commitment or any other Tranche established after the date of
this Agreement, pro rata (or as otherwise may be provided in an Incremental
Commitment Amendment, Extension Amendment or Specified Refinancing Amendment)
among the Lenders with such Incremental Commitment or such other Tranche (in
each case subject to the limitations on non-pro rata payments in clause
(i)(C)(II) of the proviso to the first sentence of Section 2.10(c)).  Each
payment (including each prepayment (but excluding payments made pursuant to
Section 2.9, 2.11, 2.12, 4.8(c), 4.9, 4.10, 4.11, 4.13(d), 11.1(e) or 11.1(f)))
by any of the applicable Borrowers on account of principal of and interest on
any U.S. Facility or Canadian

 

147

--------------------------------------------------------------------------------


 

Facility Revolving Credit Loans, as applicable, shall be allocated by the
Administrative Agent or the Canadian Agent, as applicable, pro rata according to
the respective outstanding principal amounts of such Revolving Credit Loans then
held by the relevant Revolving Credit Lenders, and each payment on account of
principal of and interest on any loans made pursuant to any Incremental
Commitment or any other Tranche established after the date of this Agreement
shall be allocated by the applicable Agent as provided for in the applicable
amendment to this Agreement (subject to the limitations on non-pro rata payments
in clause (i)(C)(II) of the proviso to the first sentence of Section 2.10(c)). 
All payments (including prepayments) to be made by any of the Borrowers
hereunder, whether on account of principal, interest, fees, Reimbursement
Obligations or otherwise, shall be made without set-off or counterclaim and
shall be made prior to 1:00 P.M., New York City time, on the due date thereof to
the Administrative Agent or the Canadian Agent, as applicable, for the account
of the Lenders holding the relevant Loans or the L/C Participants, as the case
may be, at the Administrative Agent’s or the Canadian Agent’s, as applicable,
office specified in Section 11.2, in Dollars or Canadian Dollars, as applicable,
or, in the case of Loans outstanding in any Designated Foreign Currency and L/C
Obligations in any Designated Foreign Currency, such Designated Foreign Currency
and, whether in Dollars, Canadian Dollars or any Designated Foreign Currency, in
immediately available funds.  Payments received by the Administrative Agent or
Canadian Agent, as applicable, after such time shall be deemed to have been
received on the next Business Day.  The Administrative Agent or the Canadian
Agent, as applicable, shall distribute such payments to such Lenders, if any
such payment is received prior to 2:00 P.M., New York City time, on a Business
Day, in like funds as received prior to the end of such Business Day and
otherwise the Administrative Agent or the Canadian Agent, as applicable, shall
distribute such payment to such Lenders on the next succeeding Business Day.  If
any payment hereunder (other than payments on the Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans) becomes due and payable on a day other than
a Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.  If
any payment on a Eurocurrency Loan, Bankers’ Acceptances or BA Equivalent Loan
becomes due and payable on a day other than a Business Day, the maturity of such
payment shall be extended to the next succeeding Business Day (and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension) unless the result of such extension would
be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  This
Section 4.8(a) may be amended in accordance with Section 11.1(c) to the extent
necessary to reflect differing amounts payable, and priorities of payments, to
Lenders participating in any new Tranches added pursuant to Sections 2.10, 2.11
and 2.12, as applicable.

 

(b)                                 Unless the Administrative Agent or the
Canadian Agent, as the case may be, shall have been notified in writing by any
Lender prior to a borrowing that

 

148

--------------------------------------------------------------------------------


 

such Lender will not make the amount that would constitute its share of such
borrowing available to such Agent, such Agent may assume that such Lender is
making such amount available to such Agent, and such Agent may, in reliance upon
such assumption, make available to the applicable Borrowers in respect of such
borrowing a corresponding amount.  If such amount is not made available to the
Administrative Agent or the Canadian Agent, as the case may be, by the required
time on the Borrowing Date therefor, such Lender shall pay to the Administrative
Agent or the Canadian Agent, as the case may be, on demand, such amount with
interest thereon at a rate equal to (i) in the case of Loans to be made in any
Designated Foreign Currency, the rate customary in such Designated Foreign
Currency for settlement of similar inter-bank obligations, or (ii) in the case
of Loans to be made in Dollars or Canadian Dollars, the daily average Federal
Funds Effective Rate or the rate customary for settlement of Canadian Dollar
interbank obligations, as applicable, and as quoted by the Administrative Agent
or the Canadian Agent, as the case may be, in each case for the period until
such Lender makes such amount immediately available to the Administrative Agent
or the Canadian Agent, as the case may be.  A certificate of the Administrative
Agent or the Canadian Agent, as the case may be, submitted to any Lender with
respect to any amounts owing under this Section 4.8 shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the applicable Agent by such Lender within three Business Days of
such Borrowing Date, (x) the applicable Agent shall notify the Parent Borrower
of the failure of such Lender to make such amount available to the
Administrative Agent or the Canadian Agent, as the case may be, and such Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to such Loans pursuant to Section 4.1, in either case on
demand, from such Borrower and (y) then such Borrower may, without waiving or
limiting any rights or remedies it may have against such Lender hereunder or
under applicable law or otherwise, (i) borrow a like amount on an unsecured
basis from any commercial bank for a period ending on the date upon which such
Lender does in fact make such borrowing available, provided that at the time
such borrowing is made and at all times while such amount is outstanding such
Borrower would be permitted to borrow such amount pursuant to Section 2.1 and/or
(ii) take any action permitted by the following Section 4.8(c).

 

(c)                                  Notwithstanding anything contained in this
Agreement, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(i)                                     the Parent Borrower shall have the right
to (A)(x) if such Lender is a Revolving Credit Lender, to seek one or more
Persons reasonably satisfactory to the Administrative Agent and the Parent
Borrower to each become a substitute Revolving Credit Lender and assume all or
part of the Commitment of such Defaulting Lender, and in such event, the Parent
Borrower, the Administrative Agent and any such

 

149

--------------------------------------------------------------------------------


 

substitute Revolving Credit Lender shall execute and deliver, and such
Defaulting Lender shall thereupon be deemed to have executed and delivered, a
duly completed Assignment and Acceptance to effect such substitution and (y) if
such Lender is a Lender holding Incremental Term Loan Commitments or term loans
thereunder, to seek one or more Persons reasonably satisfactory to the
Administrative Agent and the Parent Borrower to each become a substitute Lender
and purchase all or part of the loans and commitments of such Defaulting Lender,
and in such event, the Parent Borrower, the Administrative Agent and any such
substitute Lender shall execute and deliver, and such Defaulting Lender shall
thereupon be deemed to have executed and delivered, a duly completed Assignment
and Acceptance to effect such substitution or (B) upon notice to the
Administrative Agent (and, if applicable, the Canadian Agent), to prepay the
Loans and, at the Parent Borrower’s option, terminate the Commitments of such
Defaulting Lender, in whole or in part, without premium or penalty;

 

(ii)                                  in determining the Required Lenders or
Supermajority Lenders, any Lender that at the time is a Defaulting Lender (and
the Revolving Credit Loans and/or Commitments, and any other loans and/or
commitments of such Defaulting Lender) shall be excluded and disregarded;

 

(iii)                               no commitment fee shall accrue for the
account of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender;

 

(iv)                              if any Individual Swingline Exposure exists or
any Individual L/C Exposure exists at the time a Revolving Credit Lender becomes
a Defaulting Lender then:

 

(A)                               all or any part of such Defaulting Lender’s
Individual Swingline Exposure exists or any Individual L/C Exposure shall be
re-allocated among the Non-Defaulting Lenders in accordance with their
respective U.S. Facility Commitment Percentage or Canadian Facility Commitment
Percentage, as applicable, but only to the extent the sum of all Non-Defaulting
Lenders’ Individual Lender Exposures plus such Defaulting Lender’s Individual
Swingline Exposure and Individual L/C Exposure does not exceed the total of all
Non-Defaulting Lenders’ applicable Commitments;

 

(B)                               if the reallocation described in clause
(A) above cannot, or can only partially, be effected, the Borrowers shall

 

150

--------------------------------------------------------------------------------


 

within one Business Day following notice by the Administrative Agent (x) first,
prepay such Defaulting Lender’s Individual Swingline Exposure and (y) second,
cash collateralize such Defaulting Lender’s Individual L/C Exposure (after
giving effect to any partial reallocation pursuant to clause (A) above) on terms
reasonably satisfactory to the Issuing Lender for so long as such L/C
Obligations are outstanding;

 

(C)                               if any portion of such Defaulting Lender’s
Individual L/C Exposure is cash collateralized pursuant to clause (B) above, the
Parent Borrower shall not be required to pay the commitment fee that otherwise
would have been payable to such Defaulting Lender (with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such L/C
Obligations) or the letter of credit commission payable with respect to such
Defaulting Lender’s L/C Obligations; and

 

(D)                               if any portion of such Defaulting Lender’s
Individual L/C Exposure is reallocated to the Non-Defaulting Lenders pursuant to
clause (A) above, then the letter of credit commission with respect to such
portion shall be allocated among the Non-Defaulting Lenders in accordance with
their respective Commitment Percentages;

 

(v)                                 the Swing Line Lender shall not be required
to fund any Swing Line Loan and the Issuing Lender shall not be required to
issue, amend, extend or increase any Letter of Credit, unless the related
exposure will be 100% covered by the Commitments of the Non-Defaulting Lenders
and/or cash collateralized on terms reasonably satisfactory to the Issuing
Lender, and participations in any such newly issued or increased Letter of
Credit or newly made Swing Line Loan shall be allocated among Non-Defaulting
Lenders in accordance with their respective Commitment Percentages (and
Defaulting Lenders shall not participate therein);

 

(vi)                              if at any time any Borrower shall be required
to make any payment under any Loan Document to or for the account of a
Defaulting Lender, then such Borrower, so long as it is then permitted to borrow
Revolving Credit Loans hereunder, may either (x) set off and otherwise apply its
obligation to make such payment against the obligation of such Defaulting Lender
to make a Revolving Credit Loan (in such case, the amount so set off and
otherwise applied shall be deemed to constitute a Revolving Credit Loan by such
Defaulting Lender made on the date of such set-off and included within any
borrowing of Revolving Credit Loans

 

151

--------------------------------------------------------------------------------


 

as the Administrative Agent may reasonably determine) or (y) satisfy such
payment obligation by paying such amount to the Administrative Agent, or the
Canadian Agent, as applicable, to be (to the extent permitted by applicable law
and to the extent not utilized by the Administrative Agent or the Canadian
Agent, as applicable, to satisfy obligations of the Defaulting Lender owing to
it) held by the Administrative Agent or the Canadian Agent, as applicable, in
escrow pursuant to its standard terms (including as to the earning of interest),
and applied (together with any accrued interest) by it from time to time to make
any Revolving Credit Loans or other payments as and when required to be made by
such Defaulting Lender hereunder; and

 

(vii)                           in the event that the Administrative Agent, the
Parent Borrower, each applicable Issuing Lender or the Swing Line Lender, as the
case may be, each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Individual
Swingline Exposure and Individual L/C Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its applicable Commitment Percentage.  The
rights and remedies against a Defaulting Lender under this Section 4.8(c) are in
addition to other rights and remedies that the Borrowers, the Administrative
Agent, the Issuing Lender, the Swing Line Lender and the Non-Defaulting Lenders
may have against such Defaulting Lender.  The arrangements permitted or required
by this Section 4.8 shall be permitted under this Agreement, notwithstanding any
limitation on Liens or the pro rata sharing provisions or otherwise.

 

4.9                               Illegality.  Notwithstanding any other
provision herein, if the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof occurring after the Closing Date
shall make it unlawful for any Lender to make or maintain any Eurocurrency
Loans, Bankers’ Acceptances or BA Equivalent Loans as contemplated by this
Agreement (“Affected Loans”), (a) such Lender shall promptly give written notice
of such circumstances to the Parent Borrower and the Administrative Agent and
the Canadian Agent (in the case of Bankers’ Acceptances or BA Equivalent Loans)
(which notice shall be withdrawn whenever such circumstances no longer exist),
(b) the commitment of such Lender hereunder to make Affected Loans, continue
Affected Loans as such and convert an ABR Loan to an Affected Loan shall
forthwith be cancelled and, until such time as it shall no longer be unlawful
for such Lender to make or maintain such Affected Loans, such Lender shall then
have a commitment only to make an ABR Loan (or a Swing Line Loan) when an

 

152

--------------------------------------------------------------------------------


 

Affected Loan is requested (to the extent otherwise permitted by Section 4.2),
(c) such Lender’s Loans then outstanding as Affected Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law (to the extent otherwise permitted by Section 4.2) and
(d) such Lender’s Loans then outstanding as Affected Loans, if any, not
otherwise permitted to be converted to ABR Loans by Section 4.2 (whether because
such Loans are denominated in a Designated Foreign Currency or otherwise) shall,
at the option of the Parent Borrower, (i) be prepaid with accrued interest
thereon on the last day of the then current Interest Period with respect thereto
(or such earlier date as may be required by any such Requirement of Law) or
(ii) bear interest at an alternate rate which reflects such Lender’s cost of
funding such Loans, as reasonably determined by the Administrative Agent and the
applicable Lender, plus the Applicable Margin hereunder.  If any such conversion
or prepayment of an Affected Loan occurs on a day which is not the last day of
the then current Interest Period with respect thereto, the applicable Borrower
shall pay to such Lender such amounts, if any, as may be required pursuant to
Section 4.12.

 

4.10                        Requirements of Law.

 

(a)                                 If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof applicable to
any Lender, or compliance by any Lender with any request or directive (whether
or not having the force of law) from any central bank or other Governmental
Authority, in each case made subsequent to the Closing Date (or, if later, the
date on which such Lender becomes a Lender):

 

(i)                                     shall subject such Lender to any tax of
any kind whatsoever with respect to any Letter of Credit, any L/C Request, or
any Eurocurrency Loans, Bankers’ Acceptances or any BA Equivalent Loans made or
maintained by it or its obligation to make or maintain Eurocurrency Loans,
Bankers’ Acceptances or BA Equivalent Loans, or change the basis of taxation of
payments to such Lender in respect thereof, in each case, except for
Non-Excluded Taxes, Taxes arising under FATCA, Taxes arising as a result of such
Lender’s failure to comply with the requirements of paragraphs (b) or (c) of
Section 4.11 and Taxes measured by or imposed upon the overall net income, or
franchise taxes, or Taxes measured by or imposed upon overall capital or net
worth, or branch profits taxes, of such Lender or its applicable lending office,
branch, or any affiliate thereof;

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any

 

153

--------------------------------------------------------------------------------


 

office of such Lender which is not otherwise included in the determination of
the Eurocurrency Rate or BA Rate, as the case may be, hereunder; or

 

(iii)                               shall impose on such Lender any other
condition (excluding any Tax of any kind whatsoever);

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans, Bankers’ Acceptances or BA
Equivalent Loans or issuing or participating in Letters of Credit or to reduce
any amount receivable hereunder in respect thereof, then, in any such case, upon
notice to the Parent Borrower from such Lender, through the Administrative
Agent, in accordance herewith, the applicable Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable with respect to such
Eurocurrency Loans, Bankers’ Acceptances, BA Equivalent Loans, or Letters of
Credit, provided that, in any such case, such Borrower may elect to convert the
Eurocurrency Loans, Bankers’ Acceptances and/or BA Equivalent Loans made by such
Lender hereunder to ABR Loans (to the extent, in the case of Eurocurrency Loans,
such Eurocurrency Loans are denominated in Dollars and, in all cases, to the
extent such Loans are permitted by Section 4.2) by giving the Administrative
Agent at least one Business Day’s (or such shorter period as may be agreed by
the Administrative Agent in its reasonable discretion) notice of such election,
in which case such Borrower shall promptly pay to such Lender, upon demand,
without duplication, amounts theretofore required to be paid to such Lender
pursuant to this Section 4.10(a) and such amounts, if any, as may be required
pursuant to Section 4.12.  If any Lender becomes entitled to claim any
additional amounts pursuant to this Section 4.10, it shall provide prompt notice
thereof to the Parent Borrower, through the Administrative Agent, certifying
(x) that one of the events described in this paragraph (a) has occurred and
describing in reasonable detail the nature of such event, (y) as to the
increased cost or reduced amount resulting from such event and (z) as to the
additional amount demanded by such Lender and a reasonably detailed explanation
of the calculation thereof.  Such a certificate as to any additional amounts
payable pursuant to this Section 4.10 submitted by such Lender, through the
Administrative Agent, to the Parent Borrower shall be conclusive in the absence
of manifest error.  This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
Notwithstanding anything to the contrary in this Section 4.10(a), no Borrower
shall be required to compensate a Lender pursuant to this Section 4.10(a) for
any amounts incurred more than six months prior to the date that such Lender
notifies the Parent Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.

 

154

--------------------------------------------------------------------------------


 

(b)                                 If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity or in the interpretation or application thereof or compliance by
such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy or liquidity (whether or not having the
force of law) from any Governmental Authority, in each case, made subsequent to
the Closing Date, does or shall have the effect of reducing the rate of return
on such Lender’s or such corporation’s capital as a consequence of such Lender’s
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender to be material, then from time to time, within ten
Business Days after submission by such Lender to the Parent Borrower (with a
copy to the Administrative Agent) of a written request therefor certifying
(x) that one of the events described in this paragraph (b) has occurred and
describing in reasonable detail the nature of such event, (y) as to the
reduction of the rate of return on capital resulting from such event and (z) as
to the additional amount or amounts demanded by such Lender or corporation and a
reasonably detailed explanation of the calculation thereof, the applicable
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or corporation for such reduction.  Such a certificate as
to any additional amounts payable pursuant to this Section 4.10 submitted by
such Lender, through the Administrative Agent, to the Parent Borrower shall be
conclusive in the absence of manifest error.  Notwithstanding anything to the
contrary in this Section 4.10(b), no Borrower shall be required to compensate a
Lender pursuant to this Section 4.10(b) for any amounts incurred more than six
months prior to the date that such Lender notifies the Parent Borrower of such
Lender’s intention to claim compensation therefor;  provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.

 

(c)                                  Subject to the last sentence of this
paragraph (c), no Borrower shall be required to pay any amount with respect to
any additional cost or reduction specified in paragraph (a) or paragraph
(b) above, to the extent such additional cost or reduction is attributable,
directly or indirectly, to the application of, compliance with or implementation
of specific capital adequacy requirements or new methods of calculating capital
adequacy, including any part or “pillar” (including Pillar 2), of the
International Convergence of Capital Measurement Standards:  a Revised
Framework, published by the Basel Committee on Banking Supervision in June 2004,
or any implementation, adoption (whether voluntary or compulsory) thereof,
whether by an EC Directive or the FSA Integrated Prudential Sourcebook or any
other law or regulation, or otherwise.  In addition, no Borrower shall be
required to pay any amount with respect to any additional cost or reduction
specified in paragraph (a) or paragraph (b) above unless such Lender delivers a
certificate from a senior officer of such Lender certifying to the Parent
Borrower that the request therefor is being made, and the method of calculation
of the

 

155

--------------------------------------------------------------------------------


 

amount so requested is being applied, consistently with such Lender’s treatment
of a majority of its customers in connection with similar transactions affected
by the relevant adoption or change in a Requirement of Law.  Notwithstanding
anything to the contrary in this Section 4.10, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States or foreign regulatory authorities, in each
case pursuant to Basel III, shall in each case be deemed to be an adoption of or
change in any Requirement of Law, regardless of the date enacted, adopted or
issued.

 

4.11                        Taxes.

 

(a)                                 Except as provided below in this
Section 4.11 or as required by law, all payments made by each of the Borrowers
and the Agents under this Agreement and any Notes shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority (“Taxes”), excluding Taxes
measured by or imposed upon the overall net income of any Agent or Lender or its
applicable lending office, or any branch or affiliate thereof, and all franchise
Taxes, branch profits Taxes, Taxes on doing business or Taxes measured by or
imposed upon the overall capital or net worth of any such Agent or Lender or its
applicable lending office, or any branch or affiliate thereof, in each case
imposed:  (i) by the jurisdiction under the laws of which such Agent or Lender,
applicable lending office, branch or affiliate is organized or is located, or in
which its principal executive office is located, or any nation within which such
jurisdiction is located or any political subdivision thereof; or (ii) by reason
of any connection between the jurisdiction imposing such Tax and such Agent or
Lender, applicable lending office, branch or affiliate other than a connection
arising solely from such Agent or Lender having executed, delivered or performed
its obligations under, or received payment under or enforced, this Agreement or
any Notes.  If any such non-excluded Taxes (“Non-Excluded Taxes”) are required
to be withheld from any amounts payable by any Borrower or any Agent to the
Administrative Agent, the Canadian Agent or any Lender hereunder or under any
Notes, the amounts payable by such Borrower shall be increased to the extent
necessary to yield to the Administrative Agent, the Canadian Agent or such
Lender (after payment of all Non-Excluded Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that each of the Borrowers and the Administrative
Agent shall be entitled to deduct and withhold, and shall not be required to
indemnify for, any Non-Excluded Taxes, and any such amounts payable by any
Borrower or any Agent to, or for the account of, any such Agent or Lender shall
not be increased (w) if such Agent or Lender fails to comply with the
requirements of paragraphs (b) or (c) of this Section 4.11 or Section 4.15
hereof or (x) with respect to any

 

156

--------------------------------------------------------------------------------


 

Non-Excluded Taxes imposed in connection with the payment of any fees paid under
this Agreement unless such Non-Excluded Taxes are imposed as a result of a
change in treaty, law or regulation that occurred after such Agent becomes an
Agent hereunder; such Lender becomes a Lender hereunder or, in the case of an
Issuing Lender that becomes an Issuing Lender pursuant to the second sentence of
the definition of “Issuing Lender,” such Issuing Lender issued the applicable
Letter of Credit (or, if such Agent or Lender is a non-U.S. intermediary or
flow-through entity for U.S. federal income tax purposes, after the relevant
beneficiary or member of such Agent or Lender became such a beneficiary or
member, if later) (such change, at such time, and with respect to any Agent or
Lender (or, if applicable, its relevant beneficiary or member), a “Change in
Law”) or (y) with respect to any Non-Excluded Taxes imposed by the United States
or any state or political subdivision thereof, unless such Non-Excluded Taxes
are imposed as a result of a Change in Law or (z) with respect to any
Non-Excluded Taxes arising under FATCA.  Whenever any Non-Excluded Taxes are
payable by any of the Borrowers, as promptly as possible thereafter the
applicable Borrower shall send to the Administrative Agent or the Canadian
Agent, as applicable, for its own account or for the account of such Lender, as
the case may be, a certified copy of an original official receipt received by
such Borrower showing payment thereof.  If any of the Borrowers fails to pay any
Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent or the Canadian Agent, as applicable, the
required receipts or other required documentary evidence, such Borrower shall
indemnify the Administrative Agent, the Canadian Agent and the Lenders for such
Non-Excluded Taxes and any interest or penalties that may become payable by the
Administrative Agent, the Canadian Agent or any Lender as a result of any such
failure.  The agreements in this Section 4.11 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

(b)                                 Each Agent (other than the Canadian Agent
and the Canadian Collateral Agent), and each Lender that stands ready to make,
makes or holds any Extension of Credit to any U.S. Borrower (a “U.S. Extender of
Credit”), in each case that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code, shall, to the extent it is legally entitled
to do so:

 

(X)                               (i)                                     on or
before the date of any payment by any of the U.S. Borrowers under this Agreement
or any Notes to, or for the account of, such Agent or Lender, deliver to the
U.S. Borrowers and the Administrative Agent (A) two duly completed and accurate
signed copies of United States Internal Revenue Service Form W-8BEN-E
(certifying that it is a resident of the applicable country within the meaning
of the income tax treaty between the United States and that country),
Form W-8EXP or Form W-8ECI, or successor applicable form, as the case may be, in
each case certifying that it is entitled to receive all payments under this
Agreement and any Notes without deduction or withholding of any United States
federal income taxes, (B) in the case of the

 

157

--------------------------------------------------------------------------------


 

Administrative Agent, also deliver two duly completed and accurate signed copies
of Internal Revenue Service Form W-8IMY certifying that it is a “U.S. branch”
and that the payments it receives for the account of others are not effectively
connected with the conduct of its trade or business in the United States and
that it is using such form as evidence of its agreement with the U.S. Borrowers
to be treated as a U.S. person with respect to such payments (and the U.S.
Borrowers and the Administrative Agent agree to so treat the Administrative
Agent as a U.S. person with respect to such payments), with the effect that the
U.S. Borrowers can make payments to the Administrative Agent without deduction
or withholding of any Taxes imposed by the United States and (C) such other
forms, documentation or certifications, as the case may be, certifying that it
is entitled to an exemption from United States backup withholding tax with
respect to payments under this Agreement and any Notes;

 

(ii)                                  deliver to the U.S. Borrowers and the
Administrative Agent two further accurate and complete copies of any such form
or certification on or before the date that any such form or certification
expires or becomes obsolete and after the occurrence of any event requiring a
change in the most recent form or certificate previously delivered by it to the
U.S. Borrowers; and

 

(iii)                               obtain such extensions of time for filing
and completing such forms or certifications as may reasonably be requested by
any U.S. Borrower or the Administrative Agent; or

 

(Y)                               in the case of any such Lender that is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code and is claiming
the so-called “portfolio interest exemption”,

 

(i)                                     represent to the U.S. Borrowers and the
Administrative Agent that it is not (A) a bank within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any U.S.
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
that is related to any U.S. Borrower;

 

(ii)                                  deliver to the U.S. Borrowers on or before
the date of any payment by any of the U.S. Borrowers, with a copy to the
Administrative Agent, (A) two certificates substantially in the form of
Exhibit E (any such certificate a “U.S. Tax Compliance Certificate”) and (B) two
accurate and complete signed copies of Internal Revenue Service Form W-8BEN-E,
or successor applicable form, certifying to such Lender’s legal entitlement at
the date of such form to an exemption from U.S. withholding tax under the
provisions of Section 871(h) or

 

158

--------------------------------------------------------------------------------


 

Section 881(c) of the Code with respect to payments to be made under this
Agreement and any Notes (and shall also deliver to the U.S. Borrowers and the
Administrative Agent two further accurate and complete copies of such form or
certificate on or before the date it expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recently provided form or
certificate and, if necessary, obtain any extensions of time reasonably
requested by any U.S. Borrower or the Administrative Agent for filing and
completing such forms or certificates); and

 

(iii)                               deliver, to the extent legally entitled to
do so, upon reasonable request by any U.S. Borrower, to the U.S. Borrowers and
the Administrative Agent such other forms as may be reasonably required in order
to establish the legal entitlement of such Lender to an exemption from
withholding with respect to payments under this Agreement and any Notes,
provided that in determining the reasonableness of a request under this clause
(iii) such Lender shall be entitled to consider the cost (to the extent
unreimbursed by any of the Borrowers) which would be imposed on such Lender of
complying with such request; or

 

(Z)                                in the case of any such Lender that is a
non-U.S. intermediary or flow-through entity for U.S. federal income tax
purposes,

 

(i)                                     on or before the date of any payment by
any of the U.S. Borrowers under this Agreement or any Notes to, or for the
account of, such Lender, deliver to the U.S. Borrowers and the Administrative
Agent two accurate and complete signed copies of Internal Revenue Service
Form W-8IMY and, if any beneficiary or member of such Lender is claiming the
so-called “portfolio interest exemption”, (I) represent to the U.S. Borrowers
and the Administrative Agent that such Lender is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, and (II) also deliver to the U.S. Borrowers
and the Administrative Agent two U.S. Tax Compliance Certificates certifying to
such Lender’s legal entitlement at the date of such certificate to an exemption
from U.S. Withholding tax under the provisions of Section 881(c) of the Code
with respect to payments to be made under this Agreement and any Notes; and

 

(A)                               with respect to each beneficiary or member of
such Lender that is not claiming the so-called “portfolio interest exemption”,
also deliver to the U.S. Borrower and the Administrative Agent (I) two duly
completed and accurate signed copies of Internal Revenue Service Form W-8BEN-E
(certifying that such beneficiary or member is a resident of the applicable

 

159

--------------------------------------------------------------------------------


 

country within the meaning of the income tax treaty between the United States
and that country), Form W-8ECI, Form W-8EXP, or Form W-9, or successor
applicable form, as the case may be, in each case so that each such beneficiary
or member is entitled to receive all payments under this Agreement and any Notes
without deduction or withholding of any United States federal income taxes and
(II) such other forms, documentation or certifications, as the case may be,
certifying that each such beneficiary or member is entitled to an exemption from
United States backup withholding tax with respect to all payments under this
Agreement and any Notes; and

 

(B)                               with respect to each beneficiary or member of
such Lender that is claiming the so-called “portfolio interest exemption”,
(I) represent to the U.S. Borrowers and the Administrative Agent that such
beneficiary or member is not (1) a bank within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and
(II) also deliver to the U.S. Borrowers and the Administrative Agent two U.S.
Tax Compliance Certificates from each beneficiary or member and two accurate and
complete signed copies of Internal Revenue Service Form W-8BEN-E, or successor
applicable form, certifying to such beneficiary’s or member’s legal entitlement
at the date of such certificate to an exemption from U.S. withholding tax under
the provisions of Section 871(h) or Section 881(c) of the Code with respect to
payments to be made under this Agreement and any Notes;

 

(ii)                                  deliver to the U.S. Borrowers and the
Administrative Agent two further accurate and complete copies of any such forms,
certificates or certifications referred to above on or before the date any such
form, certificate or certification expires or becomes obsolete, or any
beneficiary or member changes, and after the occurrence of any event requiring a
change in the most recently provided form, certificate or certification and
obtain such extensions of time reasonably requested by any U.S. Borrower or the
Administrative Agent for filing and completing such forms, certificates or
certifications; and

 

(iii)                               deliver, to the extent legally entitled to
do so, upon reasonable request by any U.S. Borrower, to the U.S. Borrowers and
the Administrative Agent such other forms as may be reasonably required in

 

160

--------------------------------------------------------------------------------


 

order to establish the legal entitlement of such Lender (or beneficiary or
member) to an exemption from withholding with respect to payments under this
Agreement and any Notes, provided that in determining the reasonableness of a
request under this clause (iii) such Lender shall be entitled to consider the
cost (to the extent unreimbursed by any of the Borrowers) which would be imposed
on such Lender (or beneficiary or member) of complying with such request;

 

unless in any such case any change in treaty, law or regulation has occurred
after the date such Person becomes a Lender hereunder (or a beneficiary or
member in the circumstances described in clause (Z) above, if later) or, in the
case of an Issuing Lender that becomes an Issuing Lender pursuant to the second
sentence of the definition of “Issuing Lender,” such Issuing Lender issued the
applicable Letter of Credit which renders all such forms or statements
inapplicable or which would prevent such Lender (or such beneficiary or member)
from duly completing and delivering any such form or statement with respect to
it and such Lender so advises the Parent Borrower and the Administrative Agent.

 

(c)                                  Each Agent and each U.S. Extender of
Credit, in each case that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code, shall on or before the date of any payment by
any of the U.S. Borrowers under this Agreement or any Notes to, or for the
account of, such Agent or U.S. Extender of Credit, deliver to the U.S. Borrowers
and the Administrative Agent two duly completed and accurate copies of Internal
Revenue Service Form W-9, or successor form, certifying that such Agent or U.S.
Extender of Credit is a United States Person (within the meaning of
Section 7701(a)(30) of the Code) and that such Agent or U.S. Extender of Credit
is entitled to a complete exemption from United States backup withholding tax.

 

(d)                                 If a payment made to an Agent or U.S.
Extender of Credit hereunder may be subject to U.S. federal withholding tax
under FATCA, such Agent or Lender shall deliver to the Parent Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Parent Borrower or the Administrative Agent,
such documentation prescribed by applicable law and such additional
documentation reasonably requested by the Parent Borrower or the Administrative
Agent to comply with its withholding obligations, to determine that such Agent
or Lender has complied with such Agent or Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

 

4.12                        Indemnity.  Each U.S. Borrower agrees to indemnify
each U.S. Facility Lender and each Canadian Facility Lender, as applicable, in
respect of Extensions of Credit made, or requested to be made, to the U.S.
Borrowers, and each Canadian Borrower agrees to indemnify each Canadian Facility
Lender in respect of Extensions of Credit made, or requested to be made, to the
Canadian Borrowers, and, in

 

161

--------------------------------------------------------------------------------


 

each case, to hold each such Lender harmless from any loss or expense which such
Lender may sustain or incur (other than through such Lender’s bad faith, gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment) as a consequence of
(a) default by such Borrower in making a borrowing of, conversion into or
continuation of Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans
after the Parent Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by such Borrower in making
any prepayment or conversion of Eurocurrency Loans, Bankers’ Acceptances or BA
Equivalent Loans after the Parent Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a payment
or prepayment of Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans
or the conversion of Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent
Loans on a day which is not the last day of an Interest Period with respect
thereto.  Such indemnification may include an amount equal to the excess, if
any, of (i) the amount of interest which would have accrued on the amount so
prepaid, or converted, or not so borrowed, converted or continued, for the
period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans, as applicable, provided for herein
(excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurocurrency
market.  If any Lender becomes entitled to claim any amounts under the indemnity
contained in this Section 4.12, it shall provide prompt notice thereof to the
Parent Borrower, through the Administrative Agent, certifying (x) that one of
the events described in clause (a), (b) or (c) has occurred and describing in
reasonable detail the nature of such event, (y) as to the loss or expense
sustained or incurred by such Lender as a consequence thereof and (z) as to the
amount for which such Lender seeks indemnification hereunder and a reasonably
detailed explanation of the calculation thereof.  Such a certificate as to any
indemnification pursuant to this Section 4.12 submitted by such Lender, through
the Administrative Agent, to the Parent Borrower shall be conclusive in the
absence of manifest error.  This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

4.13                        Certain Rules Relating to the Payment of Additional
Amounts.

 

(a)                                 Upon the request, and at the expense of the
applicable Borrower, each Lender to which any of the Borrowers is required to
pay any additional amount pursuant to Section 4.10 or Section 4.11, and any
Participant in respect of whose participation such payment is required, shall
reasonably afford such Borrower the

 

162

--------------------------------------------------------------------------------


 

opportunity to contest, and reasonably cooperate with such Borrower in
contesting, the imposition of any Non-Excluded Tax giving rise to such payment;
provided that (i) such Lender shall not be required to afford such Borrower the
opportunity to so contest unless such Borrower shall have confirmed in writing
to such Lender its obligation to pay such amounts pursuant to this Agreement and
(ii) such Borrower shall reimburse such Lender for its reasonable attorneys’ and
accountants’ fees and disbursements incurred in so cooperating with such
Borrower in contesting the imposition of such Non-Excluded Tax; provided,
however, that notwithstanding the foregoing no Lender shall be required to
afford any Borrower the opportunity to contest, or cooperate with such Borrower
in contesting, the imposition of any Non-Excluded Taxes, if such Lender in its
sole discretion in good faith determines that to do so would have an adverse
effect on it.

 

(b)                                 If a Lender changes its applicable lending
office and the effect of such change, as of the date of such change, would be to
cause any of the Borrowers to become obligated to pay any additional amount
under Section 4.10 or Section 4.11, such Borrower shall not be obligated to pay
such additional amount, except to the extent that, pursuant to Section 4.11,
amounts with respect to such Taxes were payable to such Lender immediately
before it changed its lending office.

 

(c)                                  If a condition or an event occurs which
would, or would upon the passage of time or giving of notice, result in the
payment of any additional amount to any Lender by any of the Borrowers pursuant
to Section 4.10 or Section 4.11 or result in Affected Loans or commitments to
make Affected Loans being automatically converted to ABR Loans or Loans bearing
an alternate rate of interest or commitments to make ABR Loans or Loans bearing
an alternate rate of interest, as the case may be, pursuant to Section 4.9, such
Lender shall promptly notify the applicable Borrower and the Administrative
Agent and shall take such steps as may reasonably be available to it to mitigate
the effects of such condition or event (which shall include efforts to rebook
the Loans and Commitments held by such Lender at another lending office, or
through another branch or an affiliate, of such Lender); provided that such
Lender shall not be required to take any step that, in its reasonable judgment,
would be materially disadvantageous to its business or operations or would
require it to incur additional costs (unless the Parent Borrower agrees to
reimburse such Lender for the reasonable incremental out-of-pocket costs
thereof).

 

(d)                                 If any of the Borrowers shall become
obligated to pay additional amounts pursuant to Section 4.10 or Section 4.11 or
if Affected Loans or commitments to make Affected Loans are automatically
converted to ABR Loans or Loans bearing an alternate rate of interest or
commitments to make ABR Loans or Loans bearing an alternate rate of interest, as
the case may be, pursuant to Section 4.9, the applicable Borrower shall have the
right, for so long as such obligation remains, (i) with the assistance of the
Administrative Agent, to seek one or more substitute Lenders reasonably
satisfactory to the Administrative Agent and such Borrower to purchase the

 

163

--------------------------------------------------------------------------------


 

affected Loan (and/or the related Commitments), in whole or in part, at an
aggregate price no less than such Loan’s principal amount plus accrued interest,
and assume the affected obligations under this Agreement, or (ii)  upon notice
to the Administrative Agent (and, if applicable, the Canadian Agent), to prepay
the affected Loan and, at the Parent Borrower’s option, terminate the
Commitments of the applicable Lender, in whole or in part, subject to
Section 4.12, without premium or penalty.  In the case of the substitution of a
Lender, the Parent Borrower (and any other applicable Borrower), the
Administrative Agent, the affected Lender, and any substitute Lender shall
execute and deliver a duly completed Assignment and Acceptance pursuant to
Section 11.6(b) to effect the assignment of rights to, and the assumption of
obligations by, the substitute Lender; provided that any fees required to be
paid by Section 11.6(b) in connection with such assignment shall be paid by the
Parent Borrower or the substitute Lender.  In the case of a prepayment of an
affected Loan, the amount specified in the notice shall be due and payable on
the date specified therein, together with any accrued interest to such date on
the amount prepaid.  In the case of each of the substitution of a Lender and of
the prepayment of an affected Loan, the applicable Borrower shall first pay the
affected Lender any additional amounts owing under Sections 4.10 and 4.11 (as
well as any commitment fees and other amounts then due and owing to such Lender,
including any amounts under this Section 4.13) prior to such substitution or
prepayment.  In the case of the substitution of a Lender, if the Lender being
replaced does not execute and deliver to the Administrative Agent a duly
completed Assignment and Acceptance and/or any other documentation necessary to
reflect such replacement by the later of (a) the date on which the assignee
Lender executes and delivers such Assignment and Acceptance and/or such other
documentation and (b) the date as of which all obligations of the Borrowers
owing to such replaced Lender relating to the Loans and participations so
assigned shall be paid in full by the assignee Lender to such Lender being
replaced, then the Lender being replaced shall be deemed to have executed and
delivered such Assignment and Acceptance and/or such other documentation as of
such date and the applicable Borrower shall be entitled (but not obligated) to
execute and deliver such Assignment and Acceptance and/or such other
documentation on behalf of such Lender.

 

(e)                                  If any Agent or any Lender receives a
refund directly attributable to taxes for which any of the Borrowers has made
additional payments pursuant to Section 4.10(a) or Section 4.11(a), such Agent
or such Lender, as the case may be, shall promptly pay such refund (together
with any interest with respect thereto received from the relevant taxing
authority, but net of any reasonable cost incurred in connection therewith) to
such Borrower; provided, however, that such Borrower agrees promptly to return
such refund (together with any interest with respect thereto due to the relevant
taxing authority) (free of all Non-Excluded Taxes) to such Agent or the
applicable Lender, as the case may be, upon receipt of a notice that such refund
is required to be repaid to the relevant taxing authority.

 

164

--------------------------------------------------------------------------------


 

(f)                                   The obligations of any Agent, Lender or
Participant under this Section 4.13 shall survive the termination of this
Agreement and the payment of the Loans and all amounts payable hereunder.

 

4.14                        Controls on Prepayment if Aggregate Outstanding
Credit Exceeds Aggregate Revolving Credit Loan Commitments.

 

(a)                                 In addition to the provisions set forth in
Section 4.4(c), the Parent Borrower will implement and maintain internal
controls to monitor the borrowings and repayments of Loans by the Borrowers and
the issuance of and drawings under Letters of Credit, with the object of
(A) preventing any request for an Extension of Credit that would result in
(i) the Aggregate Outstanding Credit with respect to all of the Revolving Credit
Lenders (including the Swing Line Lender) being in excess of the aggregate
Commitments then in effect or (ii) any other circumstance under which an
Extension of Credit would not be permitted pursuant to Sections 2.1(a) and
(b) and of (B) promptly identifying any circumstance where, by reason of changes
in exchange rates, the Aggregate Outstanding Credit with respect to all of the
Revolving Credit Lenders (including the Swing Line Lender) exceeds the aggregate
Commitments then in effect.

 

(b)                                 The (i) Administrative Agent will calculate
the Aggregate Outstanding Credit with respect to all of (A) the Revolving Credit
Lenders and (B) the U.S. Facility Lenders (in each case, including the Swing
Line Lender) and (ii) Canadian Agent will calculate the Aggregate Outstanding
Credit with respect to the Canadian Facility Lenders, in each case, from time to
time, and in any event not less frequently than once during each calendar week. 
In making such calculations, the Administrative Agent will rely on the
information most recently received by it from the Swing Line Lender in respect
of outstanding Swing Line Loans, from the Issuing Lenders in respect of
outstanding L/C Obligations and from the Canadian Agent in respect of the
Aggregate Outstanding Credit with respect to the Canadian Facility Lenders.

 

4.15                        Canadian Facility Lenders.

 

(a)                                 The Canadian Agent, the Canadian Collateral
Agent and any Lender that holds any commitment or makes or holds any Extension
of Credit to any Canadian Borrower (such Lender, a “Canadian Extender of
Credit”) shall, with respect to any fees payable to any such Person under this
Agreement: (A) at all times be a Canadian Resident or (B) render all services
for which such fees are received under the Credit Agreement outside Canada
unless it notifies the applicable Canadian Borrower in writing prior to payment
of such fees that any services related to such fees were or will be rendered in
Canada.  In addition, to the extent legally entitled to do so, the Canadian
Agent, the Canadian Collateral Agent and each Canadian Extender of Credit shall,
upon a written request by any Borrower, deliver to such Borrower or the
applicable governmental or taxing authority, any further form or certificate
required in order that

 

165

--------------------------------------------------------------------------------


 

any payment by any Borrower under this Agreement or any Notes to, or for the
account of, such Person may be made free and clear of, and without deduction or
withholding for or on account of, any Non-Excluded Taxes.

 

(b)                                 A Canadian Facility Lender may change its
Affiliate acting as Canadian Lender hereunder but only pursuant to an assignment
in form and substance reasonably satisfactory to the Administrative Agent and
the Canadian Agent (with the consent of the Administrative Agent and the
Canadian Agent and each Canadian Issuing Lender and the Canadian Borrowers, such
consent from the Administrative Agent, Canadian Agent and each Canadian Issuing
Lender not to be unreasonably withheld, conditioned or delayed), where the
respective assignee represents and warrants that it is an Affiliate of the
respective Canadian Facility Lender and will act directly as a Canadian Lender
with respect to the Canadian Facility Commitment of the respective Canadian
Facility Lender.

 

(c)                                  Each Non-Canadian Affiliate will at all
times comply with the provisions of Section 4.11(b), Section 4.11(c) and/or
Section 4.11(d), as applicable.

 

4.16                        Cash Receipts.

 

(a)                                 Annexed hereto as Schedule 4.16(a), as the
same may be modified from time to time by notice to the Administrative Agent and
the Collateral Agent, is a schedule of all DDAs that are maintained by the Loan
Parties, which schedule includes, with respect to each depository (i) the name
and address of such depository; (ii) the account number(s) maintained with such
depository; and (iii) a contact person at such depository.

 

(b)                                 Annexed hereto as Schedule 4.16(b), as the
same may be modified from time to time by notice to the Administrative Agent and
the Collateral Agent, is a list describing all arrangements to which any Loan
Party is a party with respect to the payment to such Loan Party of the proceeds
of all credit card charges for sales of goods or services by such Loan Party.

 

(c)                                  Except as otherwise agreed by the
Administrative Agent, each Loan Party shall (i) deliver to the Administrative
Agent or, if such Loan Party is a Canadian Loan Party, the Canadian Agent,
notifications in form reasonably satisfactory to the Administrative Agent or the
Canadian Agent, as the case may be, which have been executed on behalf of such
Loan Party and addressed to such Loan Party’s credit card clearinghouses and
processors, in form reasonably satisfactory to the Administrative Agent or the
Canadian Agent, as the case may be (each, a “Credit Card Notification”), subject
to Section 4.16(g), (ii) deliver to the Administrative Agent or, if such Loan
Party is a Canadian Loan Party, the Canadian Agent, notifications executed on
behalf of the Borrowers to each depository institution with which any DDA is
maintained, in form

 

166

--------------------------------------------------------------------------------


 

reasonably satisfactory to the Administrative Agent or the Canadian Agent, as
the case may be, of the Administrative Agent’s (or, in the case of any Loan
Party that is a Canadian Loan Party, the Canadian Agent’s) interest in such DDA
(each, a “DDA Notification”), (iii) instruct each depository institution for a
DDA (other than, at the Parent Borrower’s option, any account subject to a
blocked account agreement in form reasonably satisfactory to the Administrative
Agent or the Canadian Agent, as the case may be, with the Administrative Agent
or the Canadian Agent, as the case may be, and the bank with which such Loan
Party maintains such account) to cause all amounts on deposit and available at
the close of each Business Day in such DDA to be swept to one of the Loan
Parties’ concentration accounts no less frequently than on a daily basis, such
instructions (except in the case of any account that is or becomes an Excluded
Account) to be irrevocable unless otherwise agreed to by the Administrative
Agent or the Canadian Agent, as the case may be (and the Administrative Agent
and the Canadian Agent hereby agree that the Loan Parties may revoke any such
instructions given to a depository institution for an account that is or becomes
an Excluded Account), (iv) enter into a blocked account agreement (each,
together with any blocked account agreement entered into as contemplated by the
foregoing clause (iii), a “Blocked Account Agreement”), in form reasonably
satisfactory to the Administrative Agent or the Canadian Agent, as the case may
be, with the Administrative Agent or the Canadian Agent, as the case may be, and
any bank with which such Loan Party maintains a concentration account into which
funds from the DDAs and proceeds released from the any LKE Account (other than
proceeds excluded from the Collateral pursuant to any Security Document) are
swept (each such account of a Loan Party other than a Canadian Loan Party, a
“U.S. Blocked Account”, each such account of a Canadian Loan Party, a “Canadian
Blocked Account” and all such accounts, together with any account subject to a
blocked account agreement as contemplated by the foregoing clause (iii),
collectively, the “Blocked Accounts”), covering each such concentration account
maintained with such bank (other than any LKE Account, and other than any
concentration account all of the funds in which (other than funds excluded from
the Collateral pursuant to any Security Document) are swept on a daily basis
into another concentration account), which concentration accounts as of the
Closing Date are listed on Schedule 4.16(c) annexed hereto and (v) instruct all
Account Debtors of such Loan Party that remit payments of Accounts of such
Account Debtor regularly by check pursuant to arrangements with such Loan Party,
to remit all such payments (other than (x) any such amount to be deposited in
Excluded Accounts and (y) Accounts or payment thereof excluded from the
Collateral pursuant to any Security Document, including Excluded Assets) to the
applicable “P.O.  Boxes” or “Lockbox Addresses” with respect to the applicable
DDA or concentration account, which remittances shall be collected by the
applicable bank (each, a “Collection Bank”) and deposited in the applicable DDA
or concentration account.  All amounts received by the Parent Borrower, any of
its Domestic Subsidiaries or Canadian Subsidiaries that is a Loan Party and any
Collection Bank in respect of any Account shall upon receipt of such amount
(other than (x) any such amount to be deposited in Excluded Accounts and (y) any
Account or amount excluded from the Collateral pursuant to any Security
Document,

 

167

--------------------------------------------------------------------------------


 

including Excluded Assets) be deposited into a DDA or concentration account. 
Each Loan Party agrees that it will not cause proceeds of such DDAs (other than
any Blocked Account) to be otherwise redirected.

 

(d)                                 Each Credit Card Notification and Blocked
Account Agreement shall require, after the occurrence and during the continuance
of a Specified Default or a Dominion Event, the ACH or wire transfer no less
frequently than once per Business Day (unless the Commitments have been
terminated and the monetary obligations then due and owing hereunder and under
the other Loan Documents have been paid in full), of all available cash balances
and cash receipts, including the then contents or then entire available ledger
balance of each U.S. Blocked Account net of such minimum balance (not to exceed
$10,000 per account), if any, required by the bank at which such U.S. Blocked
Account is maintained to an account maintained by the Administrative Agent at
the Administrative Agent (or another bank of recognized standing reasonably
selected by the Administrative Agent with the reasonable consent of the Parent
Borrower) (the “Administrative Agent Account”) and of each Canadian Blocked
Account net of such minimum balance (not to exceed $10,000 per account), if any,
required by the bank at which such Canadian Blocked Account is maintained to an
account maintained by the Canadian Agent at the Canadian Agent (or another bank
of recognized standing reasonably selected by the Canadian Agent with the
reasonable consent of the Parent Borrower) (the “Canadian Agent Account”).  Each
Loan Party agrees that it will not cause any credit card proceeds subject to any
then effective Credit Card Notification or any proceeds of any Blocked Account
to be otherwise redirected.

 

(e)                                  (i)                                     At
any time other than during the continuance of an Event of Default, all collected
amounts received in the Administrative Agent Account shall be distributed and
applied on a daily basis in the following order (in each case, to the extent the
Administrative Agent has actual knowledge of the amounts owing or outstanding as
described below and any applications otherwise described in following clauses
(x) and (y), and after giving effect to the application of any such amounts
(x) otherwise required pursuant to Section 4.4(b), (y) constituting proceeds
from any Collateral otherwise required pursuant to the terms of the respective
Security Document or (z) otherwise required by the Intercreditor Agreement,
First Lien Intercreditor Agreement or Other Intercreditor Agreement): 
(1) first, to the payment (on a ratable basis) of any outstanding expenses
actually due and payable to the Administrative Agent, the Collateral Agent and,
to the extent allocable to Canadian Facility Revolving Credit Loans made to the
U.S. Borrowers, the Canadian Agent and/or the Canadian Collateral Agent under
any of the Loan Documents and to repay or prepay outstanding U.S. Facility
Revolving Credit Loans advanced by the Administrative Agent and Canadian
Facility Revolving Credit Loans made to the U.S. Borrowers by the Canadian Agent
on behalf of the applicable Lenders hereunder; (2) second, to the extent all
amounts referred to in preceding clause (1) have been paid in full, to pay (on a
ratable basis) all outstanding expenses actually due and payable to each U.S.
Facility Issuing Lender under any of the Loan Documents

 

168

--------------------------------------------------------------------------------


 

and to repay all outstanding U.S. Borrower Unpaid Drawings and all interest
thereon; (3) third, to the extent all amounts referred to in preceding clauses
(1) and (2) have been paid in full, to pay (on a ratable basis) all accrued and
unpaid interest actually due and payable on the U.S. Facility Revolving Credit
Loans and Canadian Facility Revolving Credit Loans made to the U.S. Borrowers
and all accrued and unpaid fees actually due and payable to the Administrative
Agent and the Canadian Agent, the U.S. Issuing Lenders and the Revolving Credit
Lenders under any of the Loan Documents; (4) fourth, to the extent all amounts
referred to in preceding clauses (1) through (3), inclusive, have been paid in
full, to repay (on a ratable basis) the outstanding principal of U.S. Facility
Revolving Credit Loans and Canadian Facility Revolving Credit Loans made to the
U.S. Borrowers (whether or not then due and payable), (5) fifth, to the extent
all amounts referred to in preceding clauses (1) through (4), inclusive, have
been paid in full, to pay (on a ratable basis) all outstanding obligations of
the U.S. Borrowers then due and payable to the Administrative Agent, the
Collateral Agent, the Canadian Agent, the Canadian Collateral Agent and the
Revolving Credit Lenders under this Agreement and (6) sixth, to the extent all
amounts referred to in preceding clauses (1) through (5), inclusive, have been
paid in full, to pay (on a ratable basis) all other outstanding obligations of
the U.S. Borrowers then due and payable to the Administrative Agent, the
Collateral Agent, the Canadian Agent, the Canadian Collateral Agent and the
Revolving Credit Lenders under any of the Loan Documents.

 

(ii)                                  At any time other than during the
continuance of an Event of Default, all collected amounts held in the Canadian
Agent Account shall be distributed and applied on a daily basis in the following
order (in each case, to the extent the Canadian Agent has actual knowledge of
the amounts owing or outstanding as described below and any applications
otherwise described in following clauses (x) and (y), and after giving effect to
the application of any such amounts (x) otherwise required pursuant to
Section 4.4(b), (y) constituting proceeds from any Collateral otherwise required
pursuant to the terms of the respective Security Document or (z) otherwise
required by the Intercreditor Agreement, First Lien Intercreditor Agreement or
Other Intercreditor Agreement):  (1) first, to the payment (on a ratable basis)
of any outstanding expenses actually due and payable by the Canadian Borrowers
to the Canadian Agent and/or the Canadian Collateral Agent under any of the Loan
Documents and to repay or prepay outstanding Canadian Facility Revolving Credit
Loans made to the Canadian Borrowers by the Canadian Agent on behalf of the
Lenders hereunder; (2) second, to the extent all amounts referred to in
preceding clause (1) have been paid in full, to pay (on a ratable basis) all
outstanding expenses actually due and payable by the Canadian Borrower to each
Canadian Issuing Lender under any of the Loan Documents and to repay all
outstanding Canadian Borrower Unpaid Drawings and interest thereon; (3) third,
to the extent all amounts referred to in preceding clauses (1) and (2) have been
paid in full, to pay (on a ratable basis) all accrued and unpaid interest
actually due and payable on the Canadian Facility Revolving Credit Loans made to
the Canadian Borrowers and all accrued and unpaid Fees actually due and payable
by the Canadian Borrowers to the

 

169

--------------------------------------------------------------------------------


 

Canadian Agent, the Canadian Issuing Lenders and the Canadian Lenders under any
of the Loan Documents; (4) fourth, to the extent all amounts referred to in
preceding clauses (1) through (3), inclusive, have been paid in full, to repay
(on a ratable basis) the outstanding principal of Canadian Facility Revolving
Credit Loans made to the Canadian Borrowers (whether or not then due and
payable), (5) fifth, to the extent all amounts referred to in preceding clauses
(1) through (4), inclusive, have been paid in full, to pay (on a ratable basis)
all outstanding obligations of the Canadian Borrowers then due and payable to
the Canadian Agent, the Canadian Collateral Agent and the Canadian Lenders under
this Agreement; and (6) sixth, to the extent all amounts referred to in
preceding clauses (1) through (5), inclusive, have been paid in full, to pay (on
a ratable basis) all other outstanding obligations of the Canadian Borrowers
then due and payable to the Canadian Agent, the Canadian Collateral Agent and
the Canadian Lenders under any of the other Loan Documents.

 

(iii)                               This Section 4.16(e) may be amended (and the
Lenders hereby irrevocably authorize the Administrative Agent to enter into such
amendments) to the extent necessary to reflect differing amounts payable, and
priorities of payments, to Lenders participating in any new classes or tranches
of loans added pursuant to Sections 2.10, 2.11, 2.12 and 11.1(d), as applicable,
in accordance with Section 11.1(c).

 

(f)                                   If, at any time after the occurrence and
during the continuance of a Specified Default or a Dominion Event as to which
the Administrative Agent has notified the Borrower, any cash, Cash Equivalents
or Temporary Cash Investments owned by any Loan Party (other than (i) de minimis
cash, Cash Equivalents and/or Temporary Cash Investments from time to time
inadvertently misapplied by any Loan Party, (ii) funds in any LKE Account or any
DDA or other account the amounts in which are solely swept into any LKE Account,
(iii)  cash, Cash Equivalents and Temporary Cash Investments deposited or to be
deposited in an Excluded Account and (iv) cash, Cash Equivalents and Temporary
Cash Investments that are (or are in any account that is) excluded from the
Collateral pursuant to any Security Document, including Excluded Assets) are
deposited to any account, or held or invested in any manner, otherwise than in a
Blocked Account subject to a Blocked Account Agreement (or a DDA which is swept
daily to such Blocked Account), the Administrative Agent or the Canadian Agent,
as the case may be, shall be entitled to require the applicable Loan Party to
close such account and have all funds therein transferred to a Blocked Account,
and to cause all future deposits to be made to a Blocked Account.

 

(g)                                  The Loan Parties may close DDAs or Blocked
Accounts and/or open new DDAs or Blocked Accounts, subject to the
contemporaneous execution and delivery to the Administrative Agent or the
Canadian Agent, as the case may be, of a DDA Notification or Blocked Account
Agreement consistent with the provisions of this Section 4.16 and otherwise
reasonably satisfactory to the Administrative Agent or the Canadian Agent, as
the case may be.  In connection with the acquisition of new DDAs or

 

170

--------------------------------------------------------------------------------


 

Blocked Accounts as a result of an acquisition or of a Subsidiary becoming a
Loan Party, the applicable Loan Party shall within 45 days of the date of such
acquisition or of such Subsidiary becoming a Loan Party (in the case of both,
whichever is later) (or such longer period as may be agreed by the
Administrative Agent or the Canadian Agent, as the case may be) execute and
deliver to the Administrative Agent or the Canadian Agent, as the case may be, a
DDA Notification or Blocked Account Agreement consistent with the provisions of
this Section 4.16 and otherwise reasonably satisfactory to the Administrative
Agent or the Canadian Agent, as the case may be.  Unless consented to in writing
by the Administrative Agent or the Canadian Agent, as the case may be, the Loan
Parties shall not enter into any agreements with credit card processors other
than the ones listed on Schedule 4.16(b) unless (x) contemporaneously therewith
a Credit Card Notification is executed and a copy thereof is delivered to the
Administrative Agent or the Canadian Agent, as the case may be or (y) in
connection with any Special Purpose Financing or Financing Disposition involving
credit card proceeds.  The Loan Parties shall be entitled to terminate any
Credit Card Notification in connection with any such Special Purpose Financing
or Financing Disposition (and the Administrative Agent and the Canadian Agent
shall take such action as shall the Parent Borrower shall reasonably request in
connection therewith and shall otherwise cooperate to effectuate such
termination).

 

(h)                                 (i)                                     The
Administrative Agent Account shall at all times be under the sole dominion and
control of the Administrative Agent.  Each Loan Party hereby acknowledges and
agrees that, except to the extent otherwise provided in the U.S. Guarantee and
Collateral Agreement (x) such Loan Party has no right of withdrawal from the
Administrative Agent Account, (y) the funds on deposit in the Administrative
Agent Account shall at all times continue to be collateral security for all of
the obligations of the Loan Parties (other than the Canadian Loan Parties)
hereunder and under the other Loan Documents, and (z) the funds on deposit in
the Administrative Agent Account shall be applied as provided in this Agreement,
the Intercreditor Agreement, any First Lien Intercreditor Agreement and any
Other Intercreditor Agreement.  In the event that, notwithstanding the
provisions of this Section 4.16, any Loan Party receives or otherwise has
dominion and control of any proceeds or collections required to be transferred
to the Administrative Agent Account pursuant to Section 4.16(d), such proceeds
and collections shall be held in trust by such Loan Party for the Administrative
Agent, shall not be commingled with any of such Loan Party’s other funds or
deposited in any account of such Loan Party (other than any account by which
such Loan Party received or acquired dominion or control of such proceeds and
collections, or with any funds in such account) and shall promptly be deposited
into the Administrative Agent Account or dealt with in such other fashion as
such Loan Party may be reasonably instructed by the Administrative Agent.

 

(ii)                                  The Canadian Agent Account shall at all
times be under the sole dominion and control of the Canadian Agent.  Each Loan
Party hereby acknowledges and

 

171

--------------------------------------------------------------------------------


 

agrees that, except to the extent otherwise provided in the Canadian Guarantee
and Collateral Agreement (x) such Loan Party has no right of withdrawal from the
Canadian Agent Account, (y) the funds on deposit in the Canadian Agent Account
shall at all times continue to be collateral security for all of the obligations
of the Canadian Loan Parties hereunder and under the other Loan Documents, and
(z) the funds on deposit in the Canadian Agent Account shall be applied as
provided in this Agreement, the Intercreditor Agreement, any First Lien
Intercreditor Agreement and any Other Intercreditor Agreement.  In the event
that, notwithstanding the provisions of this Section 4.16, any Loan Party
receives or otherwise has dominion and control of any proceeds or collections
required to be transferred to the Canadian Agent Account pursuant to
Section 4.16(d), such proceeds and collections shall be held in trust by such
Loan Party for the Canadian Agent, shall not be commingled with any of such Loan
Party’s other funds or deposited in any account of such Loan Party (other than
any account by which such Loan Party received or acquired dominion or control
such proceeds and collections, or with any funds in such account) and shall
promptly be deposited into the Canadian Agent Account or dealt with in such
other fashion as such Loan Party may be reasonably instructed by the Canadian
Agent.

 

(i)                                     So long as (i) no Specified Default has
occurred and is continuing, and (ii) no Dominion Event has occurred and is
continuing, the Loan Parties may direct, and shall have sole control over, the
manner of disposition of funds in the Blocked Accounts.

 

(j)                                    Any amounts held or received in the
Administrative Agent Account or the Canadian Agent Account (including all
interest and other earnings with respect hereto, if any) at any time (x) when
all of the monetary obligations due and owing hereunder and under the other Loan
Documents have been satisfied or (y) all Specified Defaults and Dominion Events
have been cured or waived, shall (subject in the case of clause (x) to the
provisions of the Intercreditor Agreement, any First Lien Intercreditor
Agreement and any Other Intercreditor Agreement), be remitted to the operating
account of the applicable Borrower.

 

(k)                                 Notwithstanding anything herein to the
contrary, the Loan Parties shall be deemed to be in compliance with the
requirements set forth in this Section 4.16 during the initial thirty (30) day
period commencing on the Closing Date to the extent that the arrangements
described above are established and effective not later than the date that is
thirty (30) days following the Closing Date or such later date as the
Administrative Agent, in its sole discretion, may agree.

 

(l)                                     In the event the daily balance in any De
Minimis Account shall exceed $5,000,000 or the aggregate daily balance in all De
Minimis Accounts shall exceed $10,000,000 for two (2) consecutive Business Days,
the Parent Borrower shall within one (1) Business Day of such event instruct the
depository institution for such De

 

172

--------------------------------------------------------------------------------


 

Minimis Account to sweep such excess into a DDA or a Blocked Account.  Failure
to comply with the foregoing sentence shall not constitute a Default or Event of
Default, but for so long as such failure is continuing, Accounts the proceeds of
which are expected to be deposited in such De Minimis Account or De Minimis
Accounts, as applicable, shall not constitute Eligible Accounts.

 

SECTION 5.                            REPRESENTATIONS AND WARRANTIES.

 

To induce the Administrative Agent and each Lender to make the Extensions of
Credit requested to be made by it on the Closing Date and on each Borrowing Date
thereafter, the Parent Borrower hereby represents and warrants, on the Closing
Date, and on every Borrowing Date thereafter to the Administrative Agent and
each Lender that:

 

5.1                               Financial Condition.  The carve-out audited
combined balance sheets of HERC Holdings and its consolidated Subsidiaries as of
December 31, 2015 and the related combined statements of income, shareholders’
equity and cash flows for the fiscal years ended on such dates, reported on by
and accompanied by unqualified reports from PricewaterhouseCoopers LLP, present
fairly, in all material respects, the consolidated financial condition as at
such date, and the consolidated results of operations and consolidated cash
flows for the respective fiscal years then ended, of HERC Holdings and its
consolidated Subsidiaries.  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP
consistently applied throughout the periods covered thereby.

 

5.2                               No Change; Solvent.  Since December 31, 2015,
except as and to the extent disclosed on Schedule 5.2, (a) there has been no
development or event relating to or affecting any Loan Party which has had or
would be reasonably expected to have a Material Adverse Effect (after giving
effect to (i) the consummation of the Transactions, (ii) the making of the
Extensions of Credit (if any) to be made on the Closing Date and the application
of the proceeds thereof as contemplated hereby, and (iii) the payment of actual
or estimated fees, expenses, financing costs and tax payments related to the
transactions contemplated hereby) and (b) except in connection with the
Transactions or as otherwise permitted by the Predecessor ABL Credit Agreement
or by this Agreement and each other Loan Document, no dividends or other
distributions have been declared, paid or made upon the Capital Stock of the
Parent Borrower and none of the Capital Stock of the Parent Borrower been
redeemed, retired, purchased or otherwise acquired for value by the Parent
Borrower or any of its Subsidiaries.  As of the Closing Date, after giving
effect to the consummation of the transactions described in preceding clauses
(i) through (iii) in clause (a) above, the Parent Borrower, together with its
Subsidiaries on a consolidated basis, is Solvent.

 

173

--------------------------------------------------------------------------------


 

5.3                               Corporate Existence; Compliance with Law. 
Each of the Loan Parties (a) is duly organized, validly existing and (to the
extent applicable in the relevant jurisdiction) in good standing under the laws
of the jurisdiction of its incorporation or formation, except (other than with
respect to the Parent Borrower), to the extent that the failure to be organized,
existing and (to the extent applicable) in good standing would not reasonably be
expected to have a Material Adverse Effect, (b) has the corporate or other
organizational power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, except to the extent that the failure
to have such legal right would not be reasonably expected to have a Material
Adverse Effect, (c) is duly qualified as a foreign corporation, partnership or
limited liability company and (to the extent applicable in the relevant
jurisdiction) in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and (to the extent applicable) in good standing would not be
reasonably expected to have a Material Adverse Effect and (d) is in compliance
with all Requirements of Law, except to the extent that the failure to comply
therewith would not, in the aggregate, be reasonably expected to have a Material
Adverse Effect.

 

5.4                               Corporate Power; Authorization; Enforceable
Obligations.  Each Loan Party has the corporate or other organizational power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of each of the Borrowers, to
obtain Extensions of Credit hereunder, and each such Loan Party has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of each of the Borrowers, to authorize the Extensions of Credit to it,
if any, on the terms and conditions of this Agreement, any Notes and the L/C
Requests.  No consent or authorization of, filing with, notice to or other
similar act by or in respect of, any Governmental Authority or any other Person
is required to be obtained or made by or on behalf of any Loan Party in
connection with the execution, delivery, performance, validity or enforceability
of the Loan Documents to which it is a party or, in the case of each of the
Borrowers, with the Extensions of Credit to it, if any, hereunder, except for
(a) consents, authorizations, notices and filings described in Schedule 5.4, all
of which have been obtained or made prior to the Closing Date, (b) filings to
perfect the Liens created by the Security Documents, (c) filings pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), in
respect of Accounts of the Parent Borrower and its Subsidiaries the Obligor in
respect of which is the United States of America or any department, agency or
instrumentality thereof, (d) filings pursuant to the Financial Administration
Act (Canada) in respect of accounts of the Parent Borrower and its Subsidiaries
the Obligor in respect of which is Her Majesty the Queen in the right of Canada
or any department, agency or instrumentality thereof and (e) consents,
authorizations, notices and filings which the failure to obtain or make would
not reasonably be expected to have a Material Adverse Effect.  This Agreement
has been

 

174

--------------------------------------------------------------------------------


 

duly executed and delivered by each of the Borrowers, and each other Loan
Document to which any Loan Party is a party will be duly executed and delivered
on behalf of such Loan Party.  This Agreement constitutes a legal, valid and
binding obligation of each of the Borrowers and each other Loan Document to
which any Loan Party is a party when executed and delivered will constitute a
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, in each case except as enforceability
may be limited by applicable domestic or foreign bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

5.5                               No Legal Bar.  The execution, delivery and
performance of the Loan Documents by any of the Loan Parties, the Extensions of
Credit hereunder and the use of the proceeds thereof (a) will not violate any
Requirement of Law or Contractual Obligation of such Loan Party in any respect
that would reasonably be expected to have a Material Adverse Effect and (b) will
not result in, or require, the creation or imposition of any Lien (other than
the Liens permitted by Section 8.3) on any of its properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation.

 

5.6                               No Material Litigation.  No litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Parent Borrower, threatened by
or against Holdings, the Parent Borrower or any Restricted Subsidiary or against
any of their respective properties or revenues, (a) except as described on
Schedule 5.6, which is so pending or threatened at any time on or prior to the
Closing Date and relates to any of the Loan Documents or any of the transactions
contemplated hereby or thereby or (b) which would be reasonably expected to have
a Material Adverse Effect.

 

5.7                               No Default.  Neither the Parent Borrower nor
any of its Restricted Subsidiaries is in default under or with respect to any of
its Contractual Obligations in any respect which would be reasonably expected to
have a Material Adverse Effect.  No Default or Event of Default has occurred and
is continuing.

 

5.8                               Ownership of Property; Liens.  Each of the
Parent Borrower and its Restricted Subsidiaries has good title in fee simple to,
or a valid leasehold interest in, all its material real property located in the
United States of America, and good title to, or a valid leasehold interest in,
all its other material property (to the extent applicable in the relevant
jurisdiction), and none of such property is subject to any Lien, except for
Liens permitted by Section 8.3.

 

5.9                               Intellectual Property.  The Parent Borrower
and each of its Restricted Subsidiaries owns, or has the legal right to use, all
United States and foreign patents, patent applications, trademarks, service
marks, trade names, copyrights and trade

 

175

--------------------------------------------------------------------------------


 

secrets necessary for each of them to conduct its business as currently
conducted (the “Intellectual Property”) except for those the failure to own or
have such legal right to use would not be reasonably expected to have a Material
Adverse Effect.  Except as provided on Schedule 5.9, no claim has been asserted
and is pending by any Person against the Parent Borrower or any of its
Restricted Subsidiaries challenging or questioning the use of any such
Intellectual Property, or the validity or effectiveness of any such Intellectual
Property, nor does the Parent Borrower know of any such claim, and, to the
knowledge of the Parent Borrower, the use of such Intellectual Property by the
Parent Borrower and its Restricted Subsidiaries does not infringe on the rights
of any Person, except for such claims and infringements which in the aggregate,
would not be reasonably expected to have a Material Adverse Effect.

 

5.10                        No Burdensome Restrictions.  Neither the Parent
Borrower nor any of its Restricted Subsidiaries is in violation of any
Requirement of Law applicable to the Parent Borrower or any of its Restricted
Subsidiaries that would be reasonably expected to have a Material Adverse
Effect.

 

5.11                        Taxes.  To the knowledge of the Parent Borrower,
each of Holdings, the Parent Borrower and its Restricted Subsidiaries has filed
or caused to be filed all United States and Canadian federal income tax returns
and all other material tax returns which are required to be filed and has paid
(a) all Taxes shown to be due and payable on such returns and (b) all Taxes
shown to be due and payable on any assessments of which it has received notice
made against it or any of its property (including the Mortgaged Properties) and
all other Taxes imposed on it or any of its property by any Governmental
Authority (other than any (i) Taxes with respect to which the failure to pay, in
the aggregate, would not have a Material Adverse Effect or (ii) Taxes the amount
or validity of which are currently being contested in good faith by appropriate
proceedings diligently conducted and with respect to which reserves in
conformity with GAAP have been provided on the books of Holdings, the Parent
Borrower or its Restricted Subsidiaries, as the case may be); and no tax Lien
has been filed, and no claim is being asserted in writing, with respect to any
such Taxes.

 

5.12                        Federal Regulations.  No part of the proceeds of any
Extensions of Credit will be used for any purpose which violates the provisions
of the Regulations of the Board, including Regulation T, Regulation U or
Regulation X of the Board.  If requested by any Lender or the Administrative
Agent, the Parent Borrower will furnish to the Administrative Agent and each
Lender a statement to the foregoing effect in conformity with the requirements
of FR Form G-3 or FR Form U-1, referred to in said Regulation U.

 

176

--------------------------------------------------------------------------------


 

5.13        ERISA.

 

(a)           During the five (5) year period prior to each date as of which
this representation is made, or deemed made, with respect to any Plan (or, with
respect to (vi) or (viii) of this Section 5.13(a), as of the date such
representation is made or deemed made), none of the following events or
conditions, either individually or in the aggregate, has resulted or is
reasonably likely to result in a Material Adverse Effect:  (i) a Reportable
Event; (ii) any failure to satisfy minimum funding standards (within the meaning
of Section 412 or 430 of the Code or Section 302 or 303 of ERISA); (iii) any
noncompliance with the applicable provisions of ERISA or the Code; (iv) a
termination of a Single Employer Plan (other than a standard termination
pursuant to Section 4041(b) of ERISA); (v) a Lien on the property of the Parent
Borrower or its Restricted Subsidiaries in favor of the PBGC or a Plan; (vi) any
Underfunding with respect to any Single Employer Plan; (vii) a complete or
partial withdrawal from any Multiemployer Plan by the Parent Borrower or any
Commonly Controlled Entity; (viii) any liability of the Parent Borrower or any
Commonly Controlled Entity under ERISA if the Parent Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the annual valuation date most closely preceding the date on which
this representation is made or deemed made; (ix) the Reorganization or
Insolvency of any Multiemployer Plan; or (x) any transactions that resulted or
could reasonably be expected to result in any liability to the Parent Borrower
or any Commonly Controlled Entity under Section 4069 of ERISA or
Section 4212(c) of ERISA.

 

(b)           With respect to any Foreign Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect: 
(i) substantial non-compliance with its terms and with the requirements of any
and all applicable laws, statutes, rules, regulations and orders; (ii) failure
to be maintained, where required, in good standing with applicable regulatory
authorities; (iii) any obligation of the Parent Borrower or its Restricted
Subsidiaries in connection with the termination or partial termination of, or
withdrawal from, any Foreign Plan; (iv) any Lien on the property of the Parent
Borrower or its Restricted Subsidiaries in favor of a Governmental Authority as
a result of any action or inaction regarding a Foreign Plan; (v) for each
Foreign Plan which is a funded or insured plan, failure to be funded or insured
on an ongoing basis to the extent required by applicable non-U.S. law (using
actuarial methods and assumptions which are consistent with the valuations last
filed with the applicable Governmental Authorities); (vi) with respect to the
assets of any Foreign Plan (other than individual claims for the payment of
benefits) (A) any facts that, to the knowledge of the Parent Borrower or any
Restricted Subsidiary, exist that would reasonably be expected to give rise to a
dispute and (B) any pending or threatened disputes that, to the knowledge of the
Parent Borrower or any Restricted Subsidiary, would reasonably be expected to
result in a material liability to the Parent Borrower or any of its Restricted
Subsidiaries and (vii)

 

177

--------------------------------------------------------------------------------


 

failure to make all contributions in a timely manner to the extent required by
applicable non-U.S. law.  As of the Closing Date, none of the Foreign Plans are
Canadian DB Plans.

 

5.14        Collateral.

 

(a)           Upon execution and delivery thereof by the parties thereto, the
U.S. Guarantee and Collateral Agreement and the Mortgages will be effective to
create (to the extent described therein) in favor of the Collateral Agent for
the benefit of the U.S. Secured Parties, a legal, valid and enforceable security
interest in the Collateral described therein, except as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.  When (a) the actions specified in Schedule 3 to the U.S. Guarantee and
Collateral Agreement have been duly taken, (b) all applicable Instruments,
Chattel Paper and Documents (each as described therein) constituting Collateral
a security interest in which is perfected by possession have been delivered to,
and/or are in the continued possession of, the Collateral Agent, (c) all Deposit
Accounts, Electronic Chattel Paper and Pledged Stock (each as defined in the
U.S. Guarantee and Collateral Agreement) a security interest in which is
required by the Security Documents to be perfected by “control” (as described in
the UCC) are under the “control” of the Collateral Agent or the Administrative
Agent, as agent for the Collateral Agent and as directed by the Collateral
Agent, and (d) the Mortgages have been duly recorded and any other formal
requirements of state or local law applicable to the recording of real property
mortgages generally have been complied with, the security interests granted
pursuant thereto shall constitute (to the extent described therein) a perfected
security interest (to the extent intended to be created thereby and required to
be perfected under the Loan Documents) in, all right, title and interest of each
pledgor or mortgagor (as applicable) party thereto in the Collateral described
therein (excluding Commercial Tort Claims, as defined in the U.S. Guarantee and
Collateral Agreement, other than such Commercial Tort Claims set forth on
Schedule 7 thereto (if any)) with respect to such pledgor or mortgagor (as
applicable).  Notwithstanding any other provision of this Agreement, capitalized
terms which are used in this Section 5.14 and not defined in this Agreement are
so used as defined in the applicable Security Document.

 

(b)           Upon execution and delivery thereof by the parties thereto, the
Canadian Guarantee and Collateral Agreement will be effective to create (to the
extent described therein) in favor of the Canadian Collateral Agent, for the
benefit of the Canadian Secured Parties, a legal, valid and enforceable security
interest in the Collateral described therein, except as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and

 

178

--------------------------------------------------------------------------------


 

fair dealing.  When (a) the actions specified in Schedule 3 to the Canadian
Guarantee and Collateral Agreement have been duly taken, (b) all applicable
instruments, chattel paper and Documents of Title (each as described therein)
constituting Collateral a security interest in which is perfected by possession
have been delivered to, and/or are in the continued possession of the Collateral
Agent, and (c) all Pledged Stock (as defined therein a security interest in
which is required to be or is perfected by “control” (as described in the PPSA)
from time to time) are under the “control” of the Collateral Agent or the
Administrative Agent, as agent for the Collateral Agent and as directed by the
Collateral Agent, the security interests granted pursuant thereto shall
constitute (to the extent described therein) a perfected security interest (to
the extent intended to be created thereby and required to be perfected under the
Loan Documents) in, all right, title and interest of each pledgor party thereto
in the Collateral described therein with respect to such pledgor.

 

5.15        Investment Company Act; Other Regulations.  None of the Borrowers is
an “investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act.  None of the Borrowers is
subject to regulation under any federal or state statute or regulation (other
than Regulation X of the Board) which limits its ability to incur Indebtedness
as contemplated hereby.

 

5.16        Subsidiaries.  Schedule 5.16 sets forth all the Subsidiaries of
Holdings at the Closing Date, the jurisdiction of their incorporation and the
direct or indirect ownership interest of Holdings therein.

 

5.17        Purpose of Loans.  The proceeds of Revolving Credit Loans and Swing
Line Loans shall not be used by the Borrowers for any purpose other than (x) to
refinance amounts outstanding under the Predecessor ABL Credit Agreement, (y) to
finance the working capital and business requirements of, and for general
corporate purposes of, the Parent Borrower and its Subsidiaries, including the
financing or refinancing of acquisitions and (z) any purpose not prohibited by
this Agreement, including with respect to the initial Revolving Credit Loans
borrowed on the Closing Date to effect certain transactions in connection with
the Separation.

 

5.18        Environmental Matters.  Other than as disclosed on Schedule 5.18 or
exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect:

 

(a)           The Parent Borrower and its Restricted Subsidiaries:  (i) are, and
within the period of all applicable statutes of limitation have been, in
compliance with all applicable Environmental Laws; (ii) hold all Environmental
Permits (each of which is in full force and effect) required for any of their
current operations or for any property owned, leased, or otherwise operated by
any of them and

 

179

--------------------------------------------------------------------------------


 

reasonably expect to timely obtain without material expense all such
Environmental Permits required for planned operations; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) believe they will be able to
maintain compliance with Environmental Laws, including any reasonably
foreseeable future requirements thereof.

 

(b)           Materials of Environmental Concern have not been transported,
disposed of, emitted, discharged, or otherwise released or threatened to be
released, to or at any real property presently or formerly owned, leased or
operated by the Parent Borrower or any of its Restricted Subsidiaries or at any
other location, which would reasonably be expected to (i) give rise to liability
or other Environmental Costs of the Parent Borrower or any of its Restricted
Subsidiaries under any applicable Environmental Law, or (ii) interfere with the
Parent Borrower’s planned or continued operations, or (iii) impair the fair
saleable value of any real property owned by the Parent Borrower or any of its
Restricted Subsidiaries that is part of the Collateral.

 

(c)           There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under any Environmental
Law to which the Parent Borrower or any of its Restricted Subsidiaries is, or to
the knowledge of the Parent Borrower or any of its Restricted Subsidiaries is
reasonably likely to be, named as a party that is pending or, to the knowledge
of the Parent Borrower or any of its Restricted Subsidiaries, threatened.

 

(d)           Neither the Parent Borrower nor any of its Restricted Subsidiaries
has received any written request for information, or been notified that it is a
potentially responsible party, under the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
received any other written request for information from any Governmental
Authority with respect to any Materials of Environmental Concern.

 

(e)           Neither the Parent Borrower nor any of its Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, nor is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum, relating to
compliance with or liability under any Environmental Law.

 

5.19        No Material Misstatements.  The written information (including the
Lender Presentation), reports, financial statements, exhibits and schedules
concerning the Loan Parties furnished by or on behalf of the Parent Borrower to
the Administrative Agent, the Other Representatives and the Lenders in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, taken as a whole,

 

180

--------------------------------------------------------------------------------


 

did not contain as of the Closing Date any material misstatement of fact and did
not omit to state as of the Closing Date any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading in their presentation of the Parent Borrower and
its Restricted Subsidiaries taken as a whole.  It is understood that (a) no
representation or warranty is made concerning the forecasts, estimates, pro
forma information, projections and statements as to anticipated future
performance or conditions, and the assumptions on which they were based or
concerning any information of a general economic nature or general information
about Parent Borrower’s and its Subsidiaries’ industry, contained in any such
information, reports, financial statements, exhibits or schedules, except that,
in the case of such forecasts, estimates, pro forma information, projections and
statements, as of the date such forecasts, estimates, pro forma information,
projections and statements were generated, (i) such forecasts, estimates, pro
forma information, projections and statements were based on the good faith
assumptions of the management of the Parent Borrower and (ii) such assumptions
were believed by such management to be reasonable and (b) such forecasts,
estimates, pro forma information and statements, and the assumptions on which
they were based, may or may not prove to be correct.

 

5.20        Labor Matters.  There are no strikes pending or, to the knowledge of
the Parent Borrower, reasonably expected to be commenced against the Parent
Borrower or any of its Restricted Subsidiaries which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.  The
hours worked and payments made to employees of the Parent Borrower and each of
its Restricted Subsidiaries have not been in violation of any applicable laws,
rules or regulations, except where such violations would not reasonably be
expected to have a Material Adverse Effect.

 

5.21        Insurance.  Schedule 5.21 sets forth a complete and correct listing
of all insurance that is (a) maintained by the Loan Parties and (b) material to
the business and operations of the Parent Borrower and its Restricted
Subsidiaries taken as a whole maintained by Restricted Subsidiaries other than
Loan Parties, in each case as of the Closing Date, with the amounts insured (and
any deductibles) set forth therein.

 

5.22        Eligible Accounts.  As of the date of any Borrowing Base
Certificate, the Accounts included in the calculation of Eligible Accounts on
such Borrowing Base Certificate satisfy in all material respects the
requirements of an “Eligible Account” hereunder.

 

5.23        Eligible Rental Equipment; Eligible Spare Parts and Merchandise;
Eligible Service Vehicles.  As of the date of any Borrowing Base Certificate,
the Rental Equipment included in the calculation of Eligible Rental Equipment,
the Service Vehicles included in the calculation of Eligible Service Vehicles
and the Spare Parts and Merchandise included in the calculation of Eligible
Spare Parts and Merchandise on such

 

181

--------------------------------------------------------------------------------


 

Borrowing Base Certificate satisfy in all material respects the requirements of
an “Eligible Rental Equipment”, “Eligible Service Vehicles” or “Eligible Spare
Parts and Merchandise,” as applicable, hereunder.

 

5.24        Anti-Terrorism; Foreign Corrupt Practices.

 

(a)           To the extent applicable, except as would not reasonably be
expected to have a Material Adverse Effect, the Parent Borrower and each
Restricted Subsidiary is, and to the knowledge of the Parent Borrower its
directors are, in compliance with (i) the Uniting and Strengthening of America
by Providing the Appropriate Tools Required to Intercept and Obstruct Terrorism
Act of 2001, (ii) the Trading with the Enemy Act, as amended, (iii) any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) and any other enabling legislation or executive
order relating thereto as well as sanctions laws and regulations of the United
Nations Security Council, the European Union or any member state thereof and the
United Kingdom (collectively, the “Sanctions”), (iv) the Special Economic
Measures Act (Canada), the United Nations Act (Canada) and any other applicable
enabling legislation, guidelines or orders relating thereto and
(v) Anti-Corruption Laws.

 

(b)           None of the Borrowers or any Restricted Subsidiary or, to the
knowledge of the Parent Borrower, any director or officer of the Parent Borrower
or any Restricted Subsidiary, is the target of any Sanctions (a “Sanctioned
Party”).  Except as would not reasonably be expected to have a Material Adverse
Effect, none of the Borrowers or any Restricted Subsidiary is organized or
resident in a country or territory that is the target of a comprehensive embargo
under Sanctions (including as of the date of this Agreement, without limitation,
Cuba, Iran, North Korea, Sudan, Syria and the Crimea Region of the Ukraine —each
a “Sanctioned Country”). None of the Borrowers or any Restricted Subsidiary will
knowingly (directly or indirectly) use the proceeds of the Loans (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in material
violation of Anti-Corruption Laws or (ii) for the purpose of funding or
financing any activities or business of or with any Person that at the time of
such funding or financing is a Sanctioned Party or organized or resident in a
Sanctioned Country, except as otherwise permitted by applicable law, regulation
or license.

 

(c)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, this Section 5.24 shall not apply in relevant part to
Restricted Subsidiaries that are organized under the laws of any member state of
the European Union solely to the extent this Section 5.24 would violate the
provisions of the “Council Regulation (EC) No 2271/96 of 22 November 1996
protecting against the effects of the extra-territorial application of
legislation adopted by a third country, and actions based thereon or resulting
therefrom” or any other applicable anti-boycott statute.

 

182

--------------------------------------------------------------------------------


 

SECTION 6.         CONDITIONS PRECEDENT.

 

6.1          Conditions to Initial Extension of Credit.  This Agreement,
including the agreement of each Lender to make the initial Extension of Credit
requested to be made by it, shall become effective on the date on which the
following conditions precedent shall have been satisfied or waived:

 

(a)           Loan Documents.  The Administrative Agent shall have received the
following Loan Documents, executed and delivered as required below, with, in the
case of clause (i), a copy for each Lender:

 

(i)            this Agreement, executed and delivered by a duly authorized
officer of each Borrower;

 

(ii)           the U.S. Guarantee and Collateral Agreement, executed and
delivered by a duly authorized officer of Holdings, the Parent Borrower and each
Domestic Subsidiary (other than any Excluded Subsidiary) and an Acknowledgement
and Consent in the form attached to the U.S. Guarantee and Collateral Agreement,
executed and delivered by each Issuer (as defined therein), if any, that is not
a Loan Party (other than any Excluded Subsidiary);

 

(iii)          each Canadian Security Document (which will include full
guarantees of the obligations of the Canadian Borrowers hereunder to be provided
by each Canadian Subsidiary Guarantor), executed and delivered by a duly
authorized officer of each Canadian Borrower and each other Loan Party signatory
thereto; and

 

(iv)          the Intercreditor Agreement, executed and delivered by a duly
authorized officer of each party thereto.

 

(b)           Outstanding Indebtedness.  All principal, accrued and unpaid
interest, and other amounts then due and owing under the Predecessor ABL Credit
Agreement and the Predecessor Term Loan Credit Agreement shall have been or
shall substantially contemporaneously be, paid in full and all commitments
thereunder shall have been, or shall substantially contemporaneously be,
terminated, and any Liens on the Collateral granted by any Loan Party to secure
such obligations shall have been, or shall substantially contemporaneously be,
terminated and released.

 

(c)           Financial Information.  The Administrative Agent shall have
received (i) audited selected combined financial statements of HERC Holdings for
the two fiscal years ended December 31, 2015 certified by the Parent Borrower’s
independent registered public accountants and (ii) unaudited consolidated

 

183

--------------------------------------------------------------------------------


 

financial statements for the Parent Borrower for the most recent interim quarter
for which financial statements are available (but in no event for a period ended
less than 45 days prior to the Closing Date) and (iii) annual projections of the
operating budget and cash flow budget (including related consolidated balance
sheets, income statements and statements of cash flows) of the Parent Borrower
and its Subsidiaries covering the period from the Closing Date through the
fiscal year ended December 31, 2020.

 

(d)           Governmental Approvals and/or Consents.  All loans to the
Borrowers (and all guarantees thereof and security therefor) shall be in
substantial compliance in all material respects with all applicable requirements
of law, including Regulations T, U and X of the Federal Reserve Board.  The
Administrative Agent shall have received a certificate of a Responsible Officer
of the Parent Borrower stating that all other consents, authorizations, notices
and filings referred to in Schedule 5.4 are in full force and effect or have the
status described therein, and the Administrative Agent shall have received
evidence thereof reasonably satisfactory to it.

 

(e)           Lien Searches.  The Administrative Agent shall have received the
results of a recent search by a Person reasonably satisfactory to the
Administrative Agent, of the UCC, judgment and tax lien filings which have been
filed with respect to personal property of Holdings, the Parent Borrower and
their respective Subsidiaries in any of the jurisdictions set forth in Schedule
6.1(e), and the results of such search shall not reveal any liens other than
Liens permitted by Section 8.3.

 

(f)            Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions in form and substance reasonably satisfactory
to the Administrative Agent:

 

(i)            the executed legal opinion of Debevoise & Plimpton LLP, special
New York counsel to each of Holdings, the Parent Borrower and the other Loan
Parties;

 

(ii)           the executed legal opinion of Richards, Layton and Finger PA,
special Delaware counsel to each of Holdings, the Parent Borrower and certain
other Loan Parties;

 

(iii)          [reserved];

 

(iv)          the executed legal opinion of Stikeman Elliott LLP, special
Canadian  counsel to the Canadian Borrowers.

 

184

--------------------------------------------------------------------------------


 

(g)           Closing Certificate.  The Administrative Agent shall have received
a certificate from each Loan Party, dated the Closing Date, substantially in the
form of Exhibit J, with appropriate insertions and attachments.

 

(h)           Perfected Liens.

 

(i)            The Collateral Agent shall have obtained a valid security
interest in the Collateral covered by the U.S. Guarantee and Collateral
Agreement (with the priority contemplated therein); and all documents,
instruments, filings, recordations and searches reasonably necessary in
connection with the perfection and, in the case of the filings with the U.S.
Patent and Trademark Office and the U.S. Copyright Office, protection of such
security interests shall have been executed and delivered, in the case of UCC
filings, written authorization to make such UCC filings shall have been
delivered to the Collateral Agent, and none of such collateral shall be subject
to any other pledges, security interests or mortgages except for Permitted
Liens.

 

(ii)           The Canadian Collateral Agent shall have obtained a valid
security interest in the Collateral covered by the Canadian Guarantee and
Collateral Agreement (with the priority contemplated therein); and all
documents, instruments, filings, recordations and searches reasonably necessary
in connection with the perfection and, in the case of the filings with the
Canadian Intellectual Property Office, protection of such security interests
shall have been executed and delivered or, in the case of PPSA filings, written
authorization to make such PPSA filings shall have been delivered to the
Canadian Collateral Agent, and none of such collateral shall be subject to any
other pledges, security interests or mortgages except for Permitted Liens.

 

(i)            [reserved].

 

(j)            [reserved].

 

(k)           Fees.  The Agents and the Lenders shall have received all fees and
expenses required to be paid or delivered by the Parent Borrower to them on or
prior to the Closing Date, including the fees referred to in Section 4.5.

 

(l)            Borrowing Certificate.  The Administrative Agent shall have
received a certificate from the Parent Borrower, dated the Closing Date,
substantially in the form of Exhibit H, with appropriate insertions and
attachments, reasonably satisfactory in form and substance to the Administrative
Agent, executed by a Responsible Officer and the Secretary or any Assistant
Secretary of the Parent Borrower.

 

185

--------------------------------------------------------------------------------


 

(m)          Corporate Proceedings of the Loan Parties.  The Administrative
Agent shall have received a copy of the resolutions, in form and substance
reasonably satisfactory to the Administrative Agent, of the Board of Directors
of each Loan Party  authorizing, as applicable, (i) the execution, delivery and
performance of this Agreement, any Notes and the other Loan Documents to which
it is or will be a party as of the Closing Date, (ii) the Extensions of Credit
to such Loan Party (if any) contemplated hereunder and (iii) the granting by it
of the Liens to be created pursuant to the Security Documents to which it will
be a party as of the Closing Date, certified by the Secretary or an Assistant
Secretary of such Loan Party as of the Closing Date, which certificate shall be
in form and substance reasonably satisfactory to the Administrative Agent and
shall state that the resolutions thereby certified have not been amended,
modified (except as any later such resolution may modify any earlier such
resolution), revoked or rescinded and are in full force and effect.

 

(n)           Incumbency Certificates of the Loan Parties.  The Administrative
Agent shall have received a certificate of each Loan Party, dated the Closing
Date, as to the incumbency and signature of the officers of such Loan Party
executing any Loan Document, reasonably satisfactory in form and substance to
the Administrative Agent executed by a Responsible Officer and the Secretary or
any Assistant Secretary of such Loan Party.

 

(o)           Governing Documents.  The Administrative Agent shall have received
copies of the certificate or articles of incorporation and by-laws (or other
similar governing documents serving the same purpose) of each Loan Party,
certified as of the Closing Date as complete and correct copies thereof by the
Secretary or an Assistant Secretary of such Loan Party.

 

(p)           Insurance.  Holdings shall have used reasonable best efforts to
ensure that the Administrative Agent shall have received evidence in form and
substance reasonably satisfactory to it that all of the requirements of
Section 7.5 of this Agreement shall have been satisfied.  Holdings shall have
used reasonable best efforts to cause the Administrative Agent and/or the
Canadian Agent, as applicable, and the other Secured Parties to have been named
as additional insured with respect to liability policies and the Collateral
Agent and/or the Canadian Collateral Agent, as applicable, to have been named as
lender’s loss payee with respect to the property insurance maintained by each
Borrower and the Subsidiary Guarantors.

 

(q)           [reserved].

 

(r)            Absence of Defaults.  There shall not exist any Default or Event
of Default.

 

186

--------------------------------------------------------------------------------


 

(s)            Solvency.  The Administrative Agent shall have received a
certificate of the chief financial officer or, if none, the treasurer,
controller, vice president (finance) or other responsible financial officer of
the Parent Borrower certifying the solvency of the Parent Borrower and its
Subsidiaries on a consolidated basis in customary form (as per the applicable
jurisdiction of such Borrower).

 

(t)            Cash Management.  The Administrative Agent shall be reasonably
satisfied with the arrangements made by the Parent Borrower to comply with the
provisions set forth in Section 4.16 hereof.

 

(u)           Appraisal.  The Administrative Agent and the Co-Collateral Agent
shall have received (i) appraisal valuations of Rental Equipment, Service
Vehicles, Spare Parts and Merchandise constituting Collateral of the Borrowers
prepared by a Qualified Appraisal Company, and (ii) the results of a completed
field examination with respect to Rental Equipment, Service Vehicles and Spare
Parts and Merchandise constituting Collateral to be included in calculating the
U.S. Borrowing Base and Canadian Borrowing Base and of the relevant accounting
systems, policies and procedures of the Parent Borrower and its Subsidiaries, in
each case completed within six (6) months prior to the Closing Date.

 

(v)           Excess Availability.  The Administrative Agent and the
Co-Collateral Agent shall have received a Borrowing Base Certificate setting
forth, after giving effect to the Borrowings hereunder on the Closing Date, the
Available Loan Commitments equal to an amount not less than $400,000,000.

 

(w)          Patriot Act; KYC.  No later than two (2) days prior to the Closing
Date, the Lenders, to the extent reasonably requested by such Lenders, and the
Administrative Agent shall have received all documentation and other information
about the Borrowers and the Guarantors that the Administrative Agent has
reasonably determined is required by regulatory authorities under “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, and that the Administrative Agent has reasonably requested in writing at
least five (5) days prior to the Closing.

 

The making of the initial Extensions of Credit by the Lenders hereunder shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each Lender that each of the conditions precedent set forth in this
Section 6.1 shall have been satisfied in accordance with its respective terms or
shall have been irrevocably waived by such Person.

 

187

--------------------------------------------------------------------------------


 

6.2          Conditions to Each Other Extension of Credit.  The agreement of
each Lender to make any Extension of Credit requested to be made by it on any
date (including the initial Extension of Credit and each Swing Line Loan) is
subject to the satisfaction or waiver of the following conditions precedent:

 

(a)           Representations and Warranties.  Each of the representations and
warranties made by any Loan Party pursuant to this Agreement or any other Loan
Document (or in any amendment, modification or supplement hereto or thereto) to
which it is a party, and each of the representations and warranties contained in
any certificate furnished at any time by or on behalf of any Loan Party pursuant
to this Agreement or any other Loan Document shall, except to the extent that
they relate to a particular date, be true and correct in all material respects
on and as of such date as if made on and as of such date.

 

(b)           No Default.  No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the Extensions of
Credit requested to be made on such date.

 

(c)           Borrowing Notice or L/C Request.  With respect to any Borrowing,
the Administrative Agent or Canadian Agent, as applicable, shall have received a
notice of such Borrowing as required by Section 2.2 (or such notice shall have
been deemed given in accordance with Section 2.2).  With respect to the issuance
of any Letter of Credit, the applicable Issuing Lender shall have received a L/C
Request, completed to its satisfaction, and such other certificates, documents
and other papers and information as such Issuing Lender may reasonably request.

 

Each borrowing of Loans by and each Letter of Credit issued on behalf of any of
the Borrowers hereunder shall constitute a representation and warranty by the
Parent Borrower as of the date of such borrowing or such issuance that the
conditions contained in this Section 6.2 have been satisfied (including, to the
extent provided herein, with respect to the initial Extension of Credit
hereunder).

 

SECTION 7.         AFFIRMATIVE COVENANTS.

 

The Parent Borrower hereby agrees that, from and after the Closing Date and so
long as the Commitments remain in effect, and thereafter until payment in full
of the Loans, all Reimbursement Obligations and any other amount then due and
owing to any Lender or any Agent hereunder and under any Note and termination or
expiration of all Letters of Credit (unless cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent),
it shall and (except in the case of delivery of financial information, reports
and notices) shall cause each of its Restricted Subsidiaries to:

 

188

--------------------------------------------------------------------------------


 

7.1          Financial Statements.  Furnish to the Administrative Agent for
delivery to the Co-Collateral Agent and each Lender (and the Administrative
Agent agrees to make and so deliver such copies):

 

(a)           as soon as available, but in any event not later than the fifth
Business Day after the 105th day following the end of each fiscal year of the
Parent Borrower (or such longer period as may be permitted by the SEC for the
filing of annual reports on Form 10-K) ending on or after December 31, 2016, a
copy of the consolidated balance sheet of the Parent Borrower and its
consolidated Subsidiaries as at the end of such year and the related
consolidated statements of operations, changes in common stockholders’ equity
and cash flows for such year, setting forth in each case, in comparative form
the figures for and as of the end of the previous year, reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by PricewaterhouseCoopers LLP or other independent
certified public accountants of nationally recognized standing (it being agreed
that the furnishing of the Parent Borrower’s or any Parent Entity’s annual
report on Form 10-K for such year, as filed with the Securities and Exchange
Commission, will satisfy the Parent Borrower’s obligation under this
Section 7.1(a) with respect to such year including with respect to the
requirement that such financial statements be reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, so long as the report included in such Form 10-K does not
contain any “going concern” or like qualification or exception);

 

(b)           as soon as available, but in any event not later than the fifth
Business Day after the 50th day following the end of each of the first three
quarterly periods of each fiscal year of the Parent Borrower (or such longer
period as may be permitted by the SEC for the filing of quarterly reports on
Form 10-Q), the unaudited consolidated balance sheet of the Parent Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and cash flows of the Parent
Borrower and its consolidated Subsidiaries for such quarter and the portion of
the fiscal year through the end of such quarter, setting forth in each case, in
comparative form the figures for and as of the corresponding periods of the
previous year, certified as provided in Section 7.1(c) (it being agreed that the
furnishing of the Parent Borrower’s or any Parent Entity’s quarterly report on
Form 10-Q for such quarter, as filed with the Securities and Exchange
Commission, will satisfy the Parent Borrower’s obligations under this
Section 7.1(b) with respect to such quarter); and

 

(c)           all such financial statements delivered pursuant to
Section 7.1(a) or (b) to (and, in the case of any financial statements delivered
pursuant to Section 7.1(b) shall be certified by a Responsible Officer of the
Parent Borrower

 

189

--------------------------------------------------------------------------------


 

in an officer’s certificate substantially in the form of Exhibit P to) fairly
present in all material respects the financial condition of the Parent Borrower
and its Subsidiaries in conformity with GAAP and to be (and, in the case of any
financial statements delivered pursuant to Section 7.1(b) shall be certified by
a Responsible Officer of the Parent Borrower as being, to the best of such
Responsible Officer’s knowledge) prepared in reasonable detail in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods that began on or after the Closing Date (except as disclosed
therein, and except, in the case of any financial statements delivered pursuant
to Section 7.1(b), for the absence of certain notes).

 

7.2          Certificates; Other Information.  Furnish to the Administrative
Agent for delivery to the Co-Collateral Agent and each Lender (and the
Administrative Agent agrees to make and so deliver such copies):

 

(a)           concurrently with the delivery of the financial statements and
reports referred to in Sections 7.1(a) and 7.1(b), a certificate signed by a
Responsible Officer of the Parent Borrower (i) stating that, to the best of such
Responsible Officer’s knowledge, each of Holdings, the Parent Borrower and the
Parent Borrower’s Restricted Subsidiaries during such period has observed or
performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement or the other Loan Documents to which it
is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of
Default, except, in each case, as specified in such certificate, and
(ii) setting forth the calculations required to determine compliance (if such
compliance is at the time required) with all covenants set forth in Section 8.1
(in the case of a certificate furnished with the financial statements referred
to in Sections 7.1(a) and (b));

 

(b)           within five Business Days after the same are filed, copies of all
financial statements and periodic reports which Holdings, the Parent Borrower
may file with the Securities and Exchange Commission or any successor or
analogous Governmental Authority;

 

(c)           as soon as available, but in any event not later than the fifth
Business Day following the 105th day after the beginning of fiscal year 2017 of
the Parent Borrower and each fiscal year of the Parent Borrower thereafter, a
copy of the annual business plan by the Parent Borrower of the projected
operating budget (including an annual consolidated balance sheet, income
statement and statement of cash flows of the Parent Borrower and its
Subsidiaries), each such business plan to be accompanied by a certificate of a
Responsible Officer of the Parent Borrower to the effect that such Responsible
Officer believes such

 

190

--------------------------------------------------------------------------------


 

projections to have been prepared on the basis of reasonable assumptions at the
time of preparation and delivery thereof;

 

(d)           within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which Holdings
or the Parent Borrower may file with the Securities and Exchange Commission or
any successor or analogous Governmental Authority;

 

(e)           not later than 5:00 P.M. (New York time) on or before the tenth
Business Day of each Fiscal Period of the Parent Borrower and its Subsidiaries
(or (i) more frequently as the Parent Borrower may elect or (ii) upon the
occurrence and continuance of a Specified Default or a Dominion Event after a
request by the Administrative Agent and the Co-Collateral Agent, not later than
Wednesday of each week), a Borrowing Base Certificate, which shall be prepared
as of the last Business Day of the preceding Fiscal Period of the Parent
Borrower and its Subsidiaries (or (x) such other applicable date in the case of
clause (i) above or (y) the previous Friday in the case of clause (ii) above) in
the case of each subsequent Borrowing Base Certificate.  Each such Borrowing
Base Certificate shall include such supporting information as may be reasonably
requested from time to time by the Administrative Agent or the Co-Collateral
Agent;

 

(f)            subject to Section 7.6(c), promptly, such additional financial
and other information regarding the Loan Parties as the Administrative Agent,
the Canadian Agent, the Collateral Agent, the Canadian Collateral Agent, the
Co-Collateral Agent or any Lender may from time to time reasonably request; and

 

(g)           (x) copies of borrowing notices with respect to the incurrence by
any Loan Party of Indebtedness described in clause (h) of the definition of
“Canadian Borrowing Base” and clause (h) of the definition of “U.S. Borrowing
Base” and (y) promptly after the incurrence of any Incremental Indebtedness or
the designation of any Loan Party as an Unrestricted Subsidiary, a Borrowing
Base Certificate.

 

Documents required to be delivered pursuant to Section 7.1 or this Section 7.2
may at the Parent Borrower’s option be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent Borrower posts such documents, or provides a link thereto on the Parent
Borrower’s (or Holdings’ or any Parent Entity’s) website on the Internet at the
website address listed on Schedule 7.2 (or such other website address as the
Parent Borrower may specify by written notice to the Administrative Agent from
time to time); or (ii) on which such documents are posted on the Parent
Borrower’s (or Holdings’ or any Parent Entity’s) behalf on an Internet or
intranet website to which each Lender and the Administrative Agent have access

 

191

--------------------------------------------------------------------------------


 

(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).

 

7.3          Payment of Taxes.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all Taxes, except
where (x) the amount or validity thereof is currently being contested in good
faith by appropriate proceedings diligently conducted and reserves in conformity
with GAAP with respect thereto have been provided on the books of Holdings, the
Parent Borrower or any Restricted Subsidiary, as the case may be,  or
(y) failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

7.4          Conduct of Business and Maintenance of Existence.  Continue to
engage in business of the same general type as conducted by the Parent Borrower
and its Subsidiaries on the Closing Date, taken as a whole, and preserve, renew
and keep in full force and effect its corporate or other organizational
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of the business of the
Parent Borrower and its Restricted Subsidiaries, taken as a whole, except as
otherwise expressly permitted pursuant to Section 8.5, provided that any such
Restricted Subsidiary shall not be required to preserve, renew, or keep in full
force and effect its corporate or other organizational existence, and the Parent
Borrower and its Restricted Subsidiaries shall not be required to maintain any
such rights, privileges or franchises, if the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

 

7.5          Maintenance of Property; Insurance.

 

(a)           Keep all property useful and necessary in the business of the
Parent Borrower and its Restricted Subsidiaries, taken as a whole, in good
working order and condition, except where failure to do so would not reasonably
be expected to have a Material Adverse Effect; use commercially reasonable
efforts to maintain with financially sound and reputable insurance companies (or
any Captive Insurance Subsidiary) insurance on, or self-insure, all property
material to the business of the Parent Borrower and its Restricted Subsidiaries,
taken as a whole, in at least such amounts and against at least such risks (but
including in any event public liability and business interruption) as are
usually insured against in the same general area by companies engaged in the
same or a similar business, all as determined in good faith by the Parent
Borrower or such Restricted Subsidiary; furnish to the Administrative Agent,
upon written request, information in reasonable detail as to the insurance
carried; and use commercially reasonable efforts to ensure that, subject to the
Intercreditor Agreement, First Lien Intercreditor Agreement or Other
Intercreditor Agreement, as applicable, at all times the Administrative Agent
and/or the Canadian Agent, as applicable, for the benefit of the

 

192

--------------------------------------------------------------------------------


 

other Secured Parties shall be named as an additional insured with respect to
liability policies maintained by each Borrower and Subsidiary Guarantor and the
Collateral Agent and/or the Canadian Collateral Agent, as applicable, for the
benefit of the other Secured Parties, shall be named as lender’s loss payee with
respect to the property insurance maintained by each Borrower and Subsidiary
Guarantor; provided that, (A) unless a Specified Default or a Dominion Event
shall have occurred and be continuing, the Collateral Agent shall turn over to
the Parent Borrower any amounts received by it as an additional insured or
lender’s loss payee under any property insurance maintained by the Parent
Borrower or its Subsidiaries, and (for the avoidance of doubt) any other
proceeds from a Recovery Event, the disposition of such amounts to be subject to
the provisions of Section 4.4(b) to the extent applicable, and (B) unless a
Specified Default or Dominion Event shall have occurred and be continuing, the
Collateral Agent agrees that the Parent Borrower and/or the applicable
Subsidiary Guarantor shall have the sole right to adjust or settle any claims
under such insurance.

 

(b)           With respect to each property of any Loan Party subject to a
Mortgage:

 

(i)            If any portion of any such property is located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other applicable agency, such Loan Party shall maintain or cause to be
maintained, flood insurance to the extent required by law.

 

(ii)           Such applicable Loan Party promptly shall comply with and conform
to (i) all provisions of each such insurance policy, and (ii) all requirements
of the insurers applicable to such party or to such property or to the use,
manner of use, occupancy, possession, operation, maintenance, alteration or
repair of such property, except for such non-compliance or non-conformity as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(iii)          If the Parent Borrower is in default of its obligations to insure
or deliver any such prepaid policy or policies, the result of which would
reasonably be expected to have a Material Adverse Effect, then the
Administrative Agent, at its option upon 10 days’ written notice to the Parent
Borrower, may effect such insurance from year to year at rates substantially
similar to the rate at which such Loan Party had insured such property, and pay
the premium or premiums therefor, and the Parent Borrower shall pay or cause to
be paid to the Administrative Agent on demand such premium or premiums so paid
by the Administrative Agent with interest from the time of payment at a rate per
annum equal to 2.00%.

 

193

--------------------------------------------------------------------------------


 

7.6          Inspection of Property; Books and Records; Discussions.

 

(a)           (i) In the case of the Parent Borrower, keep proper books of
records in a manner to allow financial statements to be prepared in conformity
with GAAP consistently applied in respect of all material financial transactions
and matters involving the material assets and business of the Parent Borrower
and its Restricted Subsidiaries, taken as a whole; and (ii) permit
representatives of the Administrative Agent and the Co-Collateral Agent to visit
and inspect any of its properties and examine and, to the extent reasonable,
make abstracts from any of its books and records (other than in respect of any
Specified Proprietary & Confidential Information) and to discuss the business,
operations, properties and financial and other condition of the Parent Borrower
and its Restricted Subsidiaries with officers of the Parent Borrower and its
Restricted Subsidiaries and with its independent certified public accountants,
in each case at any reasonable time, upon reasonable notice, and as often as may
reasonably be desired; provided that representatives of the Parent Borrower may
be present during any such visits, discussions and inspections.  Each Borrower
shall keep records of its Rental Equipment and Service Vehicles that are
accurate and complete in all material respects and shall furnish (without
duplication) the Administrative Agent and the Co-Collateral Agent with inventory
reports respecting such Rental Equipment and Service Vehicles, in form and
detail reasonably satisfactory to the Administrative Agent and the Co-Collateral
Agent at such times as the Administrative Agent and the Co-Collateral Agent may
reasonably request.

 

(b)           At reasonable times during normal business hours and upon
reasonable prior notice that the Administrative Agent and the Co-Collateral
Agent request, independently of or in connection with the visits and inspections
provided for in clause (a) above, the Parent Borrower and the Restricted
Subsidiaries will grant access to the Administrative Agent and the Co-Collateral
Agent (including employees of the Collateral Agent, the Administrative Agent,
the Co-Collateral Agent or any consultants, accountants, lawyers and appraisers
retained by the Administrative Agent and the Co-Collateral Agent) to such
Person’s premises, books, records, accounts, Rental Equipment and Service
Vehicles so that (i) the Administrative Agent, the Co-Collateral Agent or an
appraiser retained by any such Agent may conduct a Rental Equipment and Service
Vehicle appraisal and (ii) the Administrative Agent and the Co-Collateral Agent
may conduct (or engage third parties to conduct) such field examinations,
verifications and evaluations (including environmental assessments) as such
Agent may deem necessary or appropriate.  Unless an Event of Default or Dominion
Event exists, or if previously approved by Parent Borrower or its Restricted
Subsidiary, no environmental assessment by the Administrative Agent or the
Co-Collateral Agent may include any sampling or testing of the soil, surface
water or groundwater.  All such appraisals, field examinations and other
verifications and evaluations and environmental assessments shall be made
available to the Loan Parties and shall be at their sole expense; provided that
(i) absent the existence and continuation of an Event of Default or a Dominion
Event, the

 

194

--------------------------------------------------------------------------------


 

Administrative Agent and the Co-Collateral Agent, collectively, may conduct at
the expense of the Loan Parties no more than two (2) such appraisals in any
calendar year; provided that such appraisals at the expense of the Loan Parties
shall be limited to no more than one (1) in any calendar year to the extent the
sum of (1) the average of the Available Loan Commitments for the twelve month
period immediately prior to the date of calculating such average plus (2) the
average of the Specified Unrestricted Cash as at the end of each month in such
period exceeds $500,000,000 and (ii) absent the existence and continuation of an
Event of Default or a Dominion Event, the Administrative Agent and the
Co-Collateral Agent, collectively, may conduct at the expense of the Loan
Parties no more than two (2) such field examinations and other verifications and
evaluations in any calendar year; provided that such field examinations and
other verifications and evaluations at the expense of the Loan Parties shall be
limited to no more than one (1) in any calendar year to the extent that the sum
of (1) the average of the Available Loan Commitments for the twelve month period
immediately prior to the date of calculating such average plus (2) the average
of Specified Unrestricted Cash as at the end of each month for such period
exceeds $500,000,000.  All amounts chargeable to the applicable Borrowers under
this Section 7.6(b) shall constitute obligations that are secured by all of the
applicable Collateral and shall be payable to the Administrative Agent and the
Co-Collateral Agent, as applicable, hereunder.

 

(c)           Notwithstanding anything to the contrary in Section 7.2(f) or in
this Section 7.6 or any other provision of the Loan Documents, none of the
Parent Borrower or any Restricted Subsidiary will be required to disclose or
permit the inspection or discussion of, any document, information or other
matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or the Lenders (or their respective representatives) is
prohibited by Requirement of Law or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

 

7.7          Notices.  Promptly give notice to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver copies thereof):

 

(a)           as soon as possible after a Responsible Officer of the Parent
Borrower knows thereof, the occurrence of any Default or Event of Default;

 

(b)           as soon as possible after a Responsible Officer of the Parent
Borrower knows thereof, any (i) default or event of default under any
Contractual Obligation (including with respect to lease obligations in
connection with Special Purpose Financings) of the Parent Borrower or any of its
Restricted Subsidiaries, other than as previously disclosed in writing to the
Lenders, or (ii) litigation, investigation or proceeding which may exist at any
time between the Parent Borrower or any of its Restricted Subsidiaries and any
Governmental Authority

 

195

--------------------------------------------------------------------------------


 

that in the case of either clause (i) or (ii) would reasonably be expected to
have a Material Adverse Effect;

 

(c)           as soon as possible after a Responsible Officer of the Parent
Borrower knows thereof, the occurrence of any default or event of default under
the Senior Notes Indenture;

 

(d)           as soon as possible after a Responsible Officer of the Parent
Borrower knows thereof, any litigation or proceeding affecting Holdings or any
of its Restricted Subsidiaries that would reasonably be expected to have a
Material Adverse Effect;

 

(e)           the following events, as soon as possible and in any event within
30 days after a Responsible Officer of the Parent Borrower knows thereof: 
(i) the occurrence or expected occurrence of any Reportable Event (or similar
event) with respect to any Single Employer Plan (or Foreign Plan), a failure to
make any required contribution to a Single Employer Plan, Multiemployer Plan or
Foreign Plan, the creation of any Lien on the property of the Parent Borrower or
its Restricted Subsidiaries in favor of the PBGC, a Plan or a Foreign Plan or
any withdrawal from, or the full or partial termination, Reorganization or
Insolvency of, any Multiemployer Plan or Foreign Plan; (ii) the institution of
proceedings or the taking of any other formal action by the PBGC or the Parent
Borrower or any of its Restricted Subsidiaries or any Commonly Controlled Entity
or any Multiemployer Plan which would reasonably be expected to result in the
withdrawal from, or the termination, Reorganization or Insolvency of, any Single
Employer Plan, Multiemployer Plan or Foreign Plan; provided, however, that no
such notice will be required under clause (i) or (ii) above unless the event
giving rise to such notice, when aggregated with all other such events under
clause (i) or (ii) above, would be reasonably expected to result in a Material
Adverse Effect; or (iii) the first occurrence after the Closing Date of an
Underfunding under a Single Employer Plan or Foreign Plan that exceeds 10% of
the value of the assets of such Single Employer Plan or Foreign Plan, in each
case, determined as of the most recent annual valuation date of such Single
Employer Plan or Foreign Plan on the basis of the actuarial assumptions used to
determine the funding requirements of such Single Employer Plan or Foreign Plan
as of such date;

 

(f)            and in any event deliver notice to the Administrative Agent
within one (1) Business Day, if on any day, the sum of Available Loan
Commitments (for the avoidance of doubt, calculated using the Borrowing Base
Certificate last delivered) and Specified Unrestricted Cash (calculated using
the actual Unrestricted Cash balances as of such date) shall be less than 10% of
the Total Commitment, and thereafter provide daily reports of Unrestricted Cash
balances for each Business Day until the Business Day that the Available Loan

 

196

--------------------------------------------------------------------------------


 

Commitments (for the avoidance of doubt, calculated using the Borrowing Base
Certificate last delivered) and Specified Unrestricted Cash (calculated using
the actual Unrestricted Cash balances as of such date) shall be at least 10% of
the Total Commitment for a period of three (3) consecutive Business Days;

 

(g)           as soon as possible after a Responsible Officer of the Parent
Borrower knows thereof, (i) any release or discharge by the Parent Borrower or
any of its Restricted Subsidiaries of any Materials of Environmental Concern
required to be reported under applicable Environmental Laws to any Governmental
Authority, unless the Parent Borrower reasonably determines that the total
Environmental Costs arising out of such release or discharge would not
reasonably be expected to have a Material Adverse Effect; (ii) any condition,
circumstance, occurrence or event not previously disclosed in writing to the
Administrative Agent that would reasonably be expected to result in liability or
expense under applicable Environmental Laws, unless the Parent Borrower
reasonably determines that the total Environmental Costs arising out of such
condition, circumstance, occurrence or event would not reasonably be expected to
have a Material Adverse Effect, or would not reasonably be expected to result in
the imposition of any lien or other material restriction on the title, ownership
or transferability of any facilities and properties owned, leased or operated by
the Parent Borrower or any of its Restricted Subsidiaries that would reasonably
be expected to result in a Material Adverse Effect; and (iii) any proposed
action to be taken by the Parent Borrower or any of its Restricted Subsidiaries
that would reasonably be expected to subject the Parent Borrower or any of its
Restricted Subsidiaries to any material additional or different requirements or
liabilities under Environmental Laws, unless the Parent Borrower reasonably
determines that the total Environmental Costs arising out of such proposed
action would not reasonably be expected to have a Material Adverse Effect;

 

(h)           any loss, damage, or destruction to Rental Equipment, Service
Vehicles and/or Spare Parts and Merchandise constituting Collateral in the
amount of $50,000,000 or more, whether or not covered by insurance; and

 

(i)            any and all default notices received under or with respect to any
leased location or public warehouse where Rental Equipment, Service Vehicles
and/or Spare Parts and Merchandise constituting Collateral, either individually
or in the aggregate, in excess of $50,000,000 are located.

 

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer of the Parent Borrower (and, if

 

197

--------------------------------------------------------------------------------


 

applicable, the relevant Commonly Controlled Entity or Restricted Subsidiary)
setting forth details of the occurrence referred to therein and stating what
action the Parent Borrower (or, if applicable, the relevant Commonly Controlled
Entity or Restricted Subsidiary) proposes to take with respect thereto.

 

7.8          Environmental Laws.

 

(a)           (i) Comply substantially with, and require substantial compliance
by all tenants, subtenants, contractors, and invitees with, all applicable
Environmental Laws; (ii) obtain, comply substantially with and maintain any and
all Environmental Permits necessary for its operations as conducted and as
planned; and (iii) require that all tenants, subtenants, contractors, and
invitees obtain, comply substantially with and maintain any and all
Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Parent Borrower or its Restricted Subsidiaries.  For purposes of this
Section 7.8(a), noncompliance shall not constitute a breach of this covenant,
provided that, upon learning of any actual or suspected noncompliance, the
Parent Borrower and any such affected Restricted Subsidiary shall promptly
undertake and diligently pursue reasonable efforts, if any, to achieve
compliance, and provided, further, that in any case such noncompliance would not
reasonably be expected to have a Material Adverse Effect.

 

(b)           Promptly comply, in all material respects, with all orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders or directives (i) as to which the failure to comply would not
reasonably be expected to result in a Material Adverse Effect or (ii) as to
which:  (x) appropriate reserves have been established in accordance with GAAP;
(y) an appeal or other appropriate contest is or has been timely and properly
taken and is being diligently pursued in good faith; and (z) if the
effectiveness of such order or directive has not been stayed, the failure to
comply with such order or directive during the pendency of such appeal or
contest would not reasonably be expected to give rise to a Material Adverse
Effect.

 

7.9          After-Acquired Real Property and Fixtures.

 

(a)           With respect to any owned real property (including fixtures
thereon) located in the United States of America, in each case with a purchase
price or a Fair Market Value at the time of acquisition of at least $10,000,000,
in which any Loan Party acquires ownership rights at any time after the Closing
Date (or owned by any Subsidiary that becomes a Loan Party after the Closing
Date), promptly grant to the Collateral Agent or the Canadian Collateral Agent,
as applicable, for the benefit of the applicable Lenders, a Lien of record on
all such owned real property and fixtures pursuant to a Mortgage or otherwise
upon terms reasonably satisfactory in form and substance to the Collateral Agent
or the Canadian Collateral Agent, as applicable, and in accordance with any
applicable requirements of any Governmental Authority (including any required
appraisals of such property under FIRREA); provided that (i) nothing in this

 

198

--------------------------------------------------------------------------------


 

Section 7.9 shall defer or impair the attachment or perfection of any security
interest in any Collateral covered by any of the Security Documents which would
attach or be perfected pursuant to the terms thereof without action by the
Parent Borrower, any of its Restricted Subsidiaries or any other Person, (ii) no
such Lien shall be required to be granted as contemplated by this Section 7.9 on
any owned real property or fixtures the acquisition of which is financed, or is
to be financed or refinanced, in whole or in part through the incurrence of
Indebtedness permitted by Section 8.2(g) or (h), until such Indebtedness is
repaid in full (and not refinanced as permitted by Section 8.2) or, as the case
may be, the Parent Borrower determines not to proceed with such financing or
refinancing and (iii) any such mortgage by a Canadian Subsidiary shall not
secure any U.S. Borrower’s obligations.  In connection with any such grant to
the Collateral Agent or the Canadian Collateral Agent, as applicable, for the
benefit of the applicable Lenders, of a Lien of record on any such real property
in accordance with this Section 7.9, the Parent Borrower or such other Loan
Party shall deliver or cause to be delivered to the Collateral Agent any
surveys, title insurance policies, environmental reports and other documents in
connection with such grant of such Lien obtained by it in connection with the
acquisition of such ownership rights in such real property or as the Collateral
Agent or the Canadian Collateral Agent, as applicable, shall reasonably request
(in light of the value of such real property and the cost and availability of
such surveys, title insurance policies, environmental reports and other
documents and whether the delivery of such surveys, title insurance policies,
environmental reports and other documents would be customary in connection with
such grant of such Lien in similar circumstances).

 

(b)           With respect to (i) any Domestic Subsidiary created or acquired
(including by reason of any Foreign Subsidiary Holdco ceasing to constitute
same) subsequent to the Closing Date by the Parent Borrower or any of its
Domestic Subsidiaries (other than an Excluded Subsidiary) (ii) any Unrestricted
Subsidiary being designated as a Restricted Subsidiary, (iii) any Immaterial
Subsidiary ceasing to be such as provided in the definition thereof and (iv) any
entity becoming a Domestic Subsidiary as a result of a transaction pursuant to,
and permitted by, Section 8.5 (in each case in clauses (i) through (iv), other
than an Excluded Subsidiary), promptly notify the Administrative Agent of such
occurrence and, if the Administrative Agent or the Required Lenders so request,
promptly (i) execute and deliver to the Collateral Agent for the benefit of the
applicable Lenders such amendments to the U.S. Guarantee and Collateral
Agreement as the Collateral Agent shall reasonably deem necessary or reasonably
advisable to grant to the Collateral Agent, for the benefit of the applicable
Lenders, a perfected security interest (as and to the extent provided in the
U.S. Guarantee and Collateral Agreement) in the Capital Stock of such new
Domestic Subsidiary that is directly owned by the Parent Borrower or any of its
Domestic Subsidiaries (other than an Excluded Subsidiary), (ii) deliver to the
Collateral Agent or to such agent therefor as may be provided by any
Intercreditor Agreement, First Lien Intercreditor Agreement or Other
Intercreditor Agreement, as applicable, the certificates (if any) representing
such Capital Stock, together with undated stock powers, executed and delivered
in blank by a duly

 

199

--------------------------------------------------------------------------------


 

authorized officer of the parent corporation of such new Domestic Subsidiary and
(iii) cause such new Domestic Subsidiary (A) to become a party to the U.S.
Guarantee and Collateral Agreement, (B) at the Parent Borrower’s option, and
subject to the Administrative Agent receiving all documentation and other
information about such Domestic Subsidiary that the Administrative Agent has
reasonably determined is required by regulatory authorities under “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act no later than two Business Days (or such shorter period as may be agreed by
the Administrative Agent in its reasonable discretion) prior to such Domestic
Subsidiary becoming a party to this Agreement, to become a party to this
Agreement as a Borrower hereunder by executing a Subsidiary Borrower Joinder and
(C) to take all actions reasonably deemed by the Collateral Agent to be
necessary or advisable to cause the Lien created by the U.S. Guarantee and
Collateral Agreement in such new Domestic Subsidiary’s Collateral to be duly
perfected in accordance with all applicable Requirements of Law (as and to the
extent provided in the U.S. Guarantee and Collateral Agreement), including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Collateral Agent.

 

(c)           (x) With respect to any Foreign Subsidiary (other than an Excluded
Subsidiary) created or acquired subsequent to the Closing Date by the Parent
Borrower or any of its Domestic Subsidiaries (other than an Excluded
Subsidiary), the Capital Stock of which is owned directly by the Parent Borrower
or any of its Domestic Subsidiaries (other than an Excluded Subsidiary),
promptly notify the Administrative Agent of such occurrence and if the
Administrative Agent or the Required Lenders so request, subject to clause
(e) below, promptly (i) execute and deliver to the Collateral Agent a new pledge
agreement or such amendments to the U.S. Guarantee and Collateral Agreement as
the Collateral Agent shall reasonably deem necessary or reasonably advisable to
grant to the Collateral Agent, for the benefit of the applicable Lenders, a
perfected security interest (as and to the extent provided in the U.S. Guarantee
and Collateral Agreement) in the Capital Stock of such new Foreign Subsidiary
that is directly owned by the Parent Borrower or any of its Domestic
Subsidiaries (other than an Excluded Subsidiary) (provided that in no event
shall more than 65% of the Capital Stock of any such new Foreign Subsidiary be
required to be so pledged and, provided, further, that no such pledge or
security shall be required with respect to any non-wholly owned Foreign
Subsidiary to the extent that the grant of such pledge or security interest
would violate the terms of any agreements under which the Investment by the
Parent Borrower or any of its Subsidiaries was made therein) and (ii) to the
extent reasonably deemed advisable by the Collateral Agent, deliver to the
Collateral Agent or to such agent therefor as may be provided by any
Intercreditor Agreement, First Lien Intercreditor Agreement or Other
Intercreditor Agreement, as applicable, the certificates, if any, representing
such Capital Stock, together with undated stock powers, executed and delivered
in blank by a duly authorized officer of the relevant parent corporation of such
new Foreign Subsidiary and take such other action as may be reasonably deemed by
the Collateral Agent to be necessary or desirable to perfect the Collateral
Agent’s security interest therein; and

 

200

--------------------------------------------------------------------------------


 

(y) with respect to any Canadian Subsidiary (other than any Excluded Subsidiary)
created or acquired subsequent to the Closing Date by any Canadian Borrower or
any Canadian Subsidiary Guarantor, promptly notify the Canadian Collateral Agent
of such occurrence and, if the Canadian Collateral Agent or the Required Lenders
so request, promptly (A) execute and deliver to the Canadian Collateral Agent
for the benefit of the Canadian Lenders such amendments to the Canadian
Guarantee and Collateral Agreement as the Canadian Collateral Agent shall
reasonably deem necessary or reasonably advisable to grant to the Canadian
Collateral Agent, for the benefit of the Canadian Lenders, a perfected security
interest (as and to the extent provided in the Canadian Guarantee and Collateral
Agreement) in the Capital Stock of such new Canadian Subsidiary and (B) cause
such new Canadian Subsidiary (x) to become a party to the Canadian Guarantee and
Collateral Agreement and (y) to take all actions reasonably deemed by the
Canadian Collateral Agent to be necessary or advisable to cause the Lien created
by the Canadian Guarantee and Collateral Agreement in such new Canadian
Subsidiary’s Collateral to be duly perfected in accordance with all applicable
Requirements of Law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Canadian Collateral Agent.

 

(d)           At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Collateral Agent or the Canadian Collateral Agent, as
applicable, to be necessary or desirable for the creation, perfection and
priority and the continuation of the validity, perfection and priority of the
foregoing Liens or any other Liens created pursuant to the Security Documents,
in each case in accordance with and to the extent required thereby.

 

(e)           Notwithstanding anything to contrary in this Agreement, (A) the
foregoing requirements of this Section 7.9 shall be subject to the terms of any
Intercreditor Agreement, First Lien Intercreditor Agreement or Other
Intercreditor Agreement, as applicable, and, in the event of any conflict with
such terms, the terms of such Intercreditor Agreement, First Lien Intercreditor
Agreement or Other Intercreditor Agreement, as applicable, shall control; (B) no
security interest is or will be granted pursuant to any Loan Document or
otherwise in any right, title or interest of any of Holdings, the Parent
Borrower or any of its Subsidiaries in, and “Collateral” shall not include, any
Excluded Asset (as defined in the U.S. Guarantee and Collateral Agreement);
(C) no Loan Party or any Affiliate thereof shall be required to take any action
in any non-U.S. jurisdiction or required by the laws of any non-U.S.
jurisdiction in order to create any security interests in assets located or
titled outside of the U.S. or to perfect any security interests (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction) in each case other than
Canada as and to the extent provided herein and in the other Loan Documents; and
(D) nothing in this Section 7.9 shall require that any Loan Party grant a Lien
with respect to any property or assets in which such Subsidiary acquires
ownership

 

201

--------------------------------------------------------------------------------


 

rights to the extent that the Administrative Agent, in its reasonable judgment,
determines that the granting of such a Lien is impracticable or that that the
costs or other consequences to Holdings or any of its Subsidiaries of the
granting of such a Lien is excessive in view of the benefits that would be
obtained by the Secured Parties.

 

7.10        [Reserved].

 

7.11        Maintenance of New York Process Agent.  In the case of any Canadian
Borrower, maintain in New York, New York or at such other location in the United
States of America as may be reasonably satisfactory to the Administrative Agent
a Person acting as agent to receive on its behalf and on behalf of its property
service of process and capable of discharging the functions of the New York
Process Agent set forth in Section 11.13(b).

 

SECTION 8.         NEGATIVE COVENANTS.

 

The Parent Borrower hereby agrees that, from and after the Closing Date and so
long as the Commitments remain in effect, and thereafter until payment in full
of the Loans, all Reimbursement Obligations and any other amount then due and
owing to any Lender or any Agent hereunder and under any Note and termination or
expiration of all Letters of Credit (unless cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent and
each applicable Issuing Lender), it shall not and shall not permit any
Restricted Subsidiaries to, directly or indirectly:

 

8.1          Consolidated Fixed Charge Ratio.  Upon the occurrence and during
the continuance of a Financial Covenant Event, permit the Consolidated Fixed
Charge Coverage Ratio as at the last day of the Most Recent Four Quarter Period
to be less than 1.00 to 1.00.

 

8.2          Limitation on Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness (including any Indebtedness of any of its Restricted
Subsidiaries), except:

 

(a)           (1) Indebtedness of each of the Borrowers or any of their
Subsidiaries incurred pursuant to this Agreement and the other Loan Documents
(including any Indebtedness incurred pursuant to any Incremental Commitments)
and (2) any Refinancing Indebtedness in respect thereof; provided that in the
case of this clause (2) such Indebtedness does not mature prior to the
Termination Date;

 

(b)           [reserved];

 

(c)           Rollover Indebtedness and any Refinancing Indebtedness in respect
thereof;

 

202

--------------------------------------------------------------------------------


 

(d)           Indebtedness evidenced by the Senior Notes, and Indebtedness
evidenced other than by the Senior Notes, and in each case any Refinancing
Indebtedness in respect thereof; provided that (x) at any time that such
Indebtedness is created, incurred or assumed, the aggregate principal amount of
Indebtedness then outstanding pursuant to this clause (d) shall not exceed
(i) $1,235,000,000 (except as a result of any capitalization of accrued and
unpaid interest thereon, including through the issuance of pay in kind notes),
plus (ii) in the event of any refinancing of any such Indebtedness, the
aggregate amount of fees, discounts, commissions, premiums and other costs and
expenses incurred in connection with such refinancing and (y) such Indebtedness
shall not be extended, renewed, replaced, refinanced or otherwise amended,
except as permitted by Section 8.14;

 

(e)           Indebtedness (A) of any Special Purpose Subsidiary secured by a
Lien on all or part of the assets disposed of in, or otherwise incurred in
connection with, a Financing Disposition or (B) otherwise incurred in connection
with a Special Purpose Financing; provided that (1) such Indebtedness is not
recourse to the Parent Borrower or any Restricted Subsidiary that is not a
Special Purpose Subsidiary (other than with respect to Special Purpose Financing
Undertakings), (2) in the event such Indebtedness shall become recourse to the
Parent Borrower or any Restricted Subsidiary that is not a Special Purpose
Subsidiary (other than with respect to Special Purpose Financing Undertakings),
such Indebtedness is permitted by one or more of the other provisions of this
Section 8.2 (in which case, such Indebtedness shall be deemed to have been
incurred on the date on which such Indebtedness shall have become recourse to
the Parent Borrower or such Restricted Subsidiary) for so long as such
Indebtedness shall be so recourse and (3) in the event that at any time
thereafter such Indebtedness shall comply with the provisions of the preceding
subclause (1), such Indebtedness shall be permitted under this clause (e);

 

(f)            Indebtedness of the Parent Borrower or any Subsidiary to the
Parent Borrower or any other Subsidiary;

 

(g)           (x) Purchase Money Obligations, (y) Financing Leases and (z) in
each case under this clause (g), any Refinancing Indebtedness in respect
thereof;

 

(h)           (x) unsecured Indebtedness of the Parent Borrower or any of its
Subsidiaries incurred to finance or refinance the purchase price of, or
(y) Indebtedness of the Parent Borrower or any of its Subsidiaries assumed in
connection with, any transaction permitted by Section 8.9(g), 8.9(o), 8.9(p),
8.9(s) or Section 8.10; provided that (i) in the case of clause (x), such
Indebtedness is incurred prior to, substantially simultaneously with or within
six months after such transaction or in connection with a refinancing thereof,
in whole or in part,

 

203

--------------------------------------------------------------------------------


 

(ii) if such Indebtedness is being assumed under clause (y), such Indebtedness
shall not have been wholly incurred by any party in contemplation of the
acquisition permitted by Section 8.10 and (iii) immediately after giving effect
to such acquisition, no Specified Default shall have occurred and be continuing
and no Event of Default known to the Parent Borrower shall have occurred and be
continuing; it being understood that, in the event that any such Indebtedness
incurred under this Section 8.2(h) is incurred in good faith to finance the
purchase price of any such acquisition in advance of the closing of such
acquisition and such closing shall thereafter not occur and such Indebtedness
(or an equal principal amount of other Indebtedness) is redeemed, repaid or
otherwise retired promptly after the Parent Borrower determines that such
transaction has been abandoned, such Indebtedness shall be deemed to comply with
this Section 8.2(h);

 

(i)            to the extent that any Indebtedness may be incurred or arise
thereunder, Indebtedness of the Parent Borrower or any of its Subsidiaries under
Interest Rate Protection Agreements and under Permitted Hedging Arrangements;

 

(j)            other Indebtedness outstanding, or incurred under facilities in
existence, on the Closing Date and listed on Schedule 8.2(j), and any
Refinancing Indebtedness in respect thereof;

 

(k)           to the extent that any Guarantee Obligation or other obligation
permitted under Section 8.4 constitutes Indebtedness, such Indebtedness;

 

(l)            Indebtedness of Foreign Subsidiaries of the Parent Borrower,
provided that, at any time that any such Indebtedness is created, incurred or
assumed, the aggregate principal amount of Indebtedness then outstanding under
this clause (l) shall not exceed the greater of $70,000,000 and 2.0% of
Consolidated Tangible Assets;

 

(m)          Indebtedness in respect of performance, bid, appeal, surety,
judgment, replevin and similar bonds, other suretyship arrangements, other
similar obligations, letters of credit, bankers’ acceptances or similar
instruments or obligations, and take-or-pay obligations under supply
arrangements, all provided in, or relating to liabilities or obligations
incurred in, the ordinary course of business;

 

(n)           Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries in respect of Sale and Leaseback Transactions permitted under
Section 8.6;

 

204

--------------------------------------------------------------------------------


 

(o)           Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries incurred to finance insurance premiums in the ordinary course of
business;

 

(p)           Indebtedness of any Foreign Subsidiary of the Parent Borrower
fully supported on the date of the incurrence thereof by a Foreign Backstop
Letter of Credit;

 

(q)           Indebtedness (A) arising from the honoring of a check, draft or
similar instrument against insufficient funds in the ordinary course of business
or (B) consisting of indemnities, obligations in respect of earnouts or other
purchase price adjustments, or similar obligations, created, incurred or assumed
in connection with the acquisition or disposition of any business, assets or
Person;

 

(r)            Indebtedness in respect of Financing Leases which have been
funded solely by Investments of the Parent Borrower and its Restricted
Subsidiaries permitted by Section 8.9(l);

 

(s)            other Indebtedness; provided that, at any time that such
Indebtedness is created, incurred or assumed the aggregate principal amount of
Indebtedness then outstanding under this clause (s) shall not exceed the greater
of $115,000,000 and 3.25% of Consolidated Tangible Assets;

 

(t)            any Refinancing Indebtedness in respect of any of the
Indebtedness described in clause (h) hereof; provided that,  any Liens securing
such Indebtedness are limited to all or part of the same property (including, if
required by the documentation evidencing such Indebtedness being refinanced,
after-acquired property, plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or under written arrangements
governing such Liens or Indebtedness could have secured) the Indebtedness being
refinanced;

 

(u)           cash management obligations and Bank Products Obligations; and
other Indebtedness in respect of netting services, overdraft protections and
other arrangements in each case arising under standard business terms of any
bank at which the Parent Borrower or Subsidiary maintains an overdraft, cash
pooling or other similar facility or arrangement, and Indebtedness or other
obligations under any Bank Products Agreement;

 

(v)           other Indebtedness, provided that at the time such Indebtedness is
created, incurred or assumed, the aggregate principal amount of such
Indebtedness does not exceed the Maximum Incremental Facilities Amount; and any
Refinancing Indebtedness in respect thereof;

 

205

--------------------------------------------------------------------------------


 

(w)          other Indebtedness, provided that an amount equal to the Net
Proceeds in respect of such Indebtedness shall be applied within 270 days of the
incurrence thereof, at the Parent Borrower’s option to (x) consummate any
transaction permitted by Sections 8.9(g), 8.9(o), 8.9(p), 8.9(s) and 8.10 and/or
(y) pay, prepay, repurchase, redeem or otherwise Discharge any other
Indebtedness of the Parent Borrower or any of its Subsidiaries incurred pursuant
to any other clause of this Section 8.2 (including any Senior Notes), including
any interest and premium (including any prepayment penalties) thereon plus other
amounts paid and fees and expenses incurred in connection with such payment,
prepayment, repurchase, redemption or other Discharge, provided further that in
the case of this clause (y) such refinancing Indebtedness has an Average Life
equal to or greater than the Average Life of the Indebtedness being refinanced,
or, if the Average Life of such refinancing Indebtedness is less than the
Average Life of the Indebtedness being refinanced, then such refinancing
Indebtedness shall (i) have a maturity date that is no earlier than the date
that is 91 days after the Termination Date (such date, the “Earliest Refinancing
Maturity Date”) and (ii) not provide for scheduled principal repayments of such
Indebtedness in an aggregate amount greater than the aggregate amount of
scheduled principal repayments of the Indebtedness being so refinanced, in each
case during the period commencing on the date of incurrence of such refinancing
Indebtedness and ending on the day immediately preceding the Earliest
Refinancing Maturity Date; and

 

(x)           other Indebtedness, provided that at the time such Indebtedness is
created, incurred or assumed, the Parent Borrower is in Pro Forma Compliance (it
being understood that if pro forma effect is given to the entire committed
amount of any such Indebtedness on the date of initial borrowing of such
Indebtedness or entry into the definitive agreement providing the commitment to
fund such Indebtedness, such committed amount may thereafter be borrowed and
reborrowed, in whole or in part, from time to time, without further compliance
with this clause (x)); and any Refinancing Indebtedness in respect thereof.

 

For purposes of determining compliance with this Section 8.2 and Sections 8.3
and 8.4, the amount of any Indebtedness denominated in any currency other than
Dollars shall be calculated based on customary currency exchange rates in
effect, in the case of such Indebtedness incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness) on or prior to
the Closing Date, on the Closing Date and, in the case of such Indebtedness
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date that such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a currency other than Dollars (or in a different
currency from the Indebtedness being refinanced), and such refinancing would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant

 

206

--------------------------------------------------------------------------------


 

currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount (whichever is higher) of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, original issue discount, premiums and other costs and
expenses incurred in connection with such refinancing.

 

In addition, for purposes of determining compliance with this Section 8.2,
(i) any other obligation of the obligor on such Indebtedness (or of any other
Person who could have Incurred such Indebtedness under this Section 8.2) arising
under any Guarantee Obligation, Lien or letter of credit, bankers’ acceptance or
other similar instrument or obligation supporting such Indebtedness shall be
disregarded to the extent that such Guarantee Obligation, Lien or letter of
credit, bankers’ acceptance or other similar instrument or obligation secures
the principal amount of such Indebtedness; (ii) in the event that any
Indebtedness meets the criteria of more than one of the types of Indebtedness
described in clauses (a) through (x) above, the Parent Borrower, in its sole
discretion, shall classify or reclassify such item of Indebtedness and may
include the amount and type of such Indebtedness in one or more of such clauses
(including in part under one such clause and in part under another such clause);
provided that (if the Parent Borrower shall so determine) (1) any Indebtedness
Incurred pursuant to clause (s) of this Section 8.2 shall cease to be deemed
Incurred or outstanding for purposes of such clause but shall be deemed Incurred
under clause (x) of this Section 8.2 from and after the first date on which the
Parent Borrower or any Restricted Subsidiary could have Incurred such
Indebtedness under clause (x) of this Section 8.2 without reliance on such
clause (s) and (2) any Indebtedness Incurred pursuant to clause (v) of this
Section 8.2 and clause (ii) of the definition of “Maximum Incremental Facilities
Amount” shall cease to be deemed Incurred or outstanding for purposes of such
clause but shall be deemed Incurred under clause (x) of this Section 8.2 from
and after the first date on which the Parent Borrower or any Restricted
Subsidiary could have Incurred such Indebtedness under clause (x) of this
Section 8.2 without reliance on such clause (v); (iii) in the event that
Indebtedness could be Incurred in part under clause (x) of this Section 8.2, the
Parent Borrower, in its sole discretion, may classify a portion of such
Indebtedness as having been Incurred under clause (x) of this Section 8.2 and
thereafter the remainder of such Indebtedness as having been Incurred under any
other clause of Section 8.2; (iv) the amount of Indebtedness issued at a price
that is less than the principal amount thereof shall be equal to the amount of
the liability in respect thereof determined in accordance with GAAP; (v) the
principal amount of Indebtedness outstanding under any clause of this
Section 8.2 shall be determined after giving effect to the application of
proceeds of any such Indebtedness, including to refinance any other
Indebtedness; and (vi) if any Indebtedness is Incurred to refinance Indebtedness
initially Incurred in reliance on a basket measured by reference to a percentage
of Consolidated Tangible Assets at the time of Incurrence, and such refinancing
would cause the percentage of Consolidated Tangible Assets restriction to be
exceeded if calculated based on the Consolidated Tangible Assets on the

 

207

--------------------------------------------------------------------------------


 

date of such refinancing, such percentage of Consolidated Tangible Assets
restriction shall not be deemed to be exceeded so long as the principal amount
of such refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced, plus the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses (including accrued and unpaid
interest) incurred or payable in connection with such refinancing.

 

8.3          Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for the following (Liens described below are herein
referred to as “Permitted Liens”; provided, however, that no reference to a
Permitted Lien herein, including any statement or provision as to the
acceptability of any Permitted Lien, shall in any way constitute or be construed
so as to postpone or subordinate any Liens or other rights of the Agents, the
Lenders or any of them hereunder or arising under any other Loan Document in
favor of such Permitted Lien):

 

(a)           Liens for taxes, assessments and similar charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a Material Adverse Effect, or which are being contested in good
faith by appropriate proceedings and adequate reserves with respect thereto are
maintained on the books of the Parent Borrower or its Restricted Subsidiaries,
as the case may be, in conformity with GAAP;

 

(b)           Liens with respect to outstanding motor vehicle fines, and
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business and relating to obligations
which are not known to be overdue for a period of more than 60 days or which are
being contested in good faith by appropriate proceedings;

 

(c)           Liens of landlords or of mortgagees of landlords arising by
operation of law or pursuant to the terms of real property leases, provided that
the rental payments secured thereby are not known to be overdue for a period of
more than 60 days or which are being contested in good faith by appropriate
proceedings diligently conducted;

 

(d)           pledges, deposits or other Liens in connection with workers’
compensation, professional liability, unemployment insurance, other social
security benefits or other insurance related obligations (including pledges or
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements);

 

(e)           Liens arising by reason of any judgment, decree or order of any
court or other Governmental Authority, if appropriate legal proceedings which

 

208

--------------------------------------------------------------------------------


 

may have been duly initiated for the review of such judgment, decree or order,
are being diligently prosecuted and shall not have been finally terminated or
the period within which such proceedings may be initiated shall not have
expired;

 

(f)            Liens to secure the performance of (x) bids, contracts (other
than for borrowed money), obligations for utilities, leases and statutory or
regulatory obligations, or (y) performance, bid, surety, appeal, judgment,
replevin and similar bonds, other suretyship arrangements, and other similar
obligations, all in, or relating to liabilities or obligations incurred in, the
ordinary course of business;

 

(g)           zoning restrictions, easements, rights-of-way, restrictions on the
use of property, other similar encumbrances incurred in the ordinary course of
business and minor irregularities of title, which do not materially interfere
with the ordinary conduct of the business of the Parent Borrower and its
Restricted Subsidiaries taken as a whole;

 

(h)           Liens securing or consisting of (i) Indebtedness of the Parent
Borrower and its Restricted Subsidiaries permitted by Section 8.2(g) incurred to
finance or refinance the acquisition, leasing, construction or improvement of
assets or property (or Guarantee Obligations in respect thereof), provided
that, any such Liens are limited to all or part of the property (including, if
required by the documentation evidencing such Indebtedness, after-acquired
property, plus improvements, accessions, proceeds or dividends or distributions
in respect thereof, and other property that under written arrangements governing
such Liens or Indebtedness could have been subject to such Lien) being financed
or refinanced by such, (ii) Indebtedness of the Parent Borrower and its
Restricted Subsidiaries permitted by Section 8.2(h) or Section 8.4 assumed in
connection with any transaction permitted by Section 8.9(g), 8.9(o), 8.9(p),
8.9(s) or Section 8.10 (or Guarantee Obligations in respect thereof), provided
that, in the case of this clause (ii), such Liens shall not be created in
contemplation of such acquisition and shall be created (or be provided for under
written arrangements existing) no later than the later of the date of such
acquisition or the date of the assumption of such Indebtedness, or (iii) in each
case under this clause (h) any Refinancing Indebtedness in respect of any such
Indebtedness (and any Guarantee Obligation in respect of any such Refinancing
Indebtedness);

 

(i)            Liens existing on assets or properties at the time of the
acquisition thereof by the Parent Borrower or any of its Restricted Subsidiaries
which do not materially interfere with the use, occupancy, operation and
maintenance of structures existing on the property subject thereto or extend to
or cover any assets or properties of the Parent Borrower or such Restricted
Subsidiary other than the assets or property being acquired;

 

209

--------------------------------------------------------------------------------


 

(j)            Liens (i) in existence on the Closing Date and listed in Schedule
8.3(j) and other Liens securing Indebtedness of the Parent Borrower and its
Restricted Subsidiaries permitted by Section 8.2(j) (or Guarantee Obligations of
such Indebtedness permitted by Section 8.4), provided that no such Lien securing
Indebtedness incurred pursuant to Section 8.2(j) is spread to cover any
additional property after the Closing Date (other than, if required by the
documentation evidencing such Indebtedness, after-acquired property, plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof and other property that, under written arrangements governing such Liens
or Indebtedness could have secured such Indebtedness) and that the amount of
Indebtedness secured thereby is not increased except as permitted by
Section 8.2(j), (ii) not otherwise permitted hereunder, provided that, at the
time any obligation secured by any Lien permitted pursuant to this
Section 8.3(j)(ii) is created, incurred or assumed, all obligations secured by
all such Liens so permitted and then outstanding do not exceed the greater of
$35,000,000 and 1.0% of Consolidated Tangible Assets, (iii) contemplated by
Section 8.2(t) or (iv) securing Indebtedness or other obligations (including
Guarantee Obligations in respect thereof permitted by Section 8.4) in respect of
letters of credit, bankers’ acceptances or similar instruments or obligations
permitted under Section 8.2(m) or guarantees thereof permitted under
Section 8.4(c);

 

(k)           Liens securing Guarantee Obligations permitted under
Section 8.4(f) not exceeding (as to the Parent Borrower and all of its
Restricted Subsidiaries) $15,000,000 in aggregate principal amount at any time
outstanding;

 

(l)            Liens (i) created pursuant to the Security Documents or
(ii) securing or consisting of Indebtedness permitted under Section 8.2(a) (or
Guarantee Obligations of such Indebtedness permitted by Section 8.4) other than
pursuant to the Security Documents; provided that in the case of this clause
(ii), if such Liens apply to the Collateral, such Liens shall be subject to the
Intercreditor Agreement, First Lien Intercreditor Agreement or Other
Intercreditor Agreement;

 

(m)          (i) any encumbrance or restriction (including pursuant to put and
call agreements or buy/sell arrangements) with respect to the Capital Stock of
any joint venture or similar arrangement pursuant to the joint venture or
similar agreement with respect to such joint venture or similar arrangement,
provided that no such encumbrance or restriction affects in any way the ability
of the Parent Borrower or any of its Restricted Subsidiaries to comply with
Section 7.9(b) or (c) and (ii) Liens on Capital Stock, Indebtedness or other
securities of any joint venture that is not a Subsidiary of the Parent Borrower
securing Indebtedness or other obligations of such joint venture;

 

210

--------------------------------------------------------------------------------


 

(n)           Liens on property subject to Sale and Leaseback Transactions
permitted under Section 8.6 and general intangibles related thereto;

 

(o)           Liens on property of any Foreign Subsidiary of the Parent Borrower
securing Indebtedness of such Subsidiary permitted by Section 8.2(l);

 

(p)           Liens on intellectual property; provided that such Liens result
from the granting of licenses in the ordinary course of business to any Person
to use such intellectual property;

 

(q)           [reserved];

 

(r)            Liens on property (i) of any Subsidiary that is not a Loan Party
and (ii) that does not constitute Collateral, which Liens secure Indebtedness of
the applicable Subsidiary permitted under Section 8.2, Guarantee Obligations of
the applicable Subsidiary permitted under Section 8.4 or other liabilities or
obligations of the applicable Subsidiary not prohibited by this Agreement;

 

(s)            Liens securing or consisting of Indebtedness of the Parent
Borrower and its Restricted Subsidiaries permitted by Section 8.2(d) and any
refinancings thereof, in whole or in part, otherwise permitted under this
Agreement (or Guarantee Obligations in respect of any such Indebtedness
permitted by Section 8.4), and Liens created pursuant to the Note Collateral
Documents (as defined in the Intercreditor Agreement); provided that (i) such
Liens do not apply to any asset other than Collateral and (ii) all such Liens
shall be subject to the Intercreditor Agreement, First Lien Intercreditor
Agreement or Other Intercreditor Agreement;

 

(t)            (i) Liens securing Indebtedness permitted by Section 8.2(e) (or
Guarantee Obligations in respect of such Indebtedness permitted by Section 8.4),
to the extent secured by Equipment and/or related rights and/or assets,
(ii) Liens securing Indebtedness permitted by Section 8.2(v) and (iii) Liens in
favor of any Special Purpose Entity in connection with any Financing
Disposition; provided that in the case of clause (ii), if such Liens apply to
the Collateral, such Liens shall be subject to the Intercreditor Agreement,
First Lien Intercreditor Agreement or Other Intercreditor Agreement;

 

(u)           Liens in favor of any Franchise Special Purpose Entity in
connection with any Franchise Financing Disposition;

 

(v)           Liens (i) on inventory or goods and proceeds securing the
obligations in respect of bankers’ acceptances issued or created to facilitate
the purchase, shipment or storage of such inventory or other goods, (ii) that
are contractual rights of set-off, (iii) relating to purchase orders and other
agreements

 

211

--------------------------------------------------------------------------------


 

entered into with customers or suppliers of the Parent Borrower or any
Subsidiary in the ordinary course of business, (iv) in favor of financial
institutions encumbering deposits or other amounts (including the right of
set-off) which are within the general parameters customary in the banking
industry or (v) in favor of customs and revenue authorities arising as a matter
of law to secure the payment of customs duties in connection with the
importation of goods;

 

(w)          Liens in respect of or in connection with any Bank Products
Agreements, Interest Rate Protection Agreements and Permitted Hedging
Arrangements entered into by the Parent Borrower or any of its Restricted
Subsidiaries; provided, that, to the extent that the Parent Borrower determines
to so secure any of such Bank Products Agreements, Interest Rate Protection
Agreements and Permitted Hedging Arrangements with a Lien on any Collateral on a
basis pari passu in priority with the Liens securing the amounts due under the
Facility, either (1) (i) the Parent Borrower shall deliver a notice of such
determination to the Administrative Agent and the Co-Collateral Agent and
(ii) the other party to such Bank Products Agreement, Interest Rate Protection
Agreement or Permitted Hedging Arrangement, or an agent, trustee or other
representative therefor, shall enter into a joinder to the Intercreditor
Agreement or First Lien Intercreditor Agreement as contemplated thereby, or
Other Intercreditor Agreement, or (2) the Parent Borrower shall designate the
other party to such Bank Products Agreement, Interest Rate Protection Agreement
or Permitted Hedging Arrangement as a “Bank Products Affiliate” or a “Hedging
Affiliate” as provided in the U.S. Guarantee and Collateral Agreement or the
Canadian Guarantee and Collateral Agreement, as the case may be; and

 

(x)           Liens securing Indebtedness permitted by Section 8.2(x) (and
Guarantee Obligations in respect of such Indebtedness permitted by Section 8.4);
provided, that, to the extent that the Parent Borrower determines to so secure
any of such Indebtedness with a Lien on any Collateral on a basis pari passu in
priority with the Liens securing the amounts due under the Facility, either
(1) (i) the Parent Borrower shall deliver a notice of such determination to the
Administrative Agent and the Co-Collateral Agent, and (ii) the holder or holders
of such Indebtedness, or an agent, trustee or other representative therefor,
shall enter into a joinder to the Intercreditor Agreement or First Lien
Intercreditor Agreement as contemplated thereby, or Other Intercreditor
Agreement or (2) such Indebtedness shall be incurred pursuant to this Agreement.

 

It is understood that a Lien securing Indebtedness may secure Debt Obligations
with respect to such Indebtedness.

 

For purposes of determining compliance with this Section 8.3, (i) a Lien need
not be incurred solely by reference to one category of Permitted Liens described
in

 

212

--------------------------------------------------------------------------------


 

clauses (a) through (x) of this Section 8.3 but may be incurred under any
combination of such categories (including in part under one such category and in
part under any other such category), (ii) in the event that a Lien (or any
portion thereof) meets the criteria of one or more of such categories of
Permitted Liens, the Parent Borrower shall, in its sole discretion, classify or
reclassify such Lien (or any portion thereof) in any manner that complies with
this Section 8.3, (iii) in the event that a portion of Indebtedness secured by a
Lien could be classified as secured in part pursuant to Section 8.3(x) above in
respect of Indebtedness Incurred pursuant to Section 8.2(x) (giving effect to
the Incurrence of such portion of such Indebtedness), the Parent Borrower, in
its sole discretion, may classify such portion of such Indebtedness (and any
Debt Obligations in respect thereof) as having been secured pursuant to
Section 8.3(x) above in respect of Indebtedness Incurred pursuant to
Section 8.2(x) and the remainder of the Indebtedness as having been secured
pursuant to one or more of the other clauses of this Section 8.3 (other than
clause (x)), (iv) the principal amount of Indebtedness secured by a Lien
outstanding under any category of Permitted Liens shall be determined after
giving effect to the application of proceeds of any such Indebtedness to
refinance any such other Indebtedness, (v) any Lien securing Indebtedness that
was permitted to secure such Indebtedness at the time of the Incurrence of such
Indebtedness shall also be permitted to secure any increase in the amount of
such Indebtedness in connection with the accrual of interest, the accretion of
accreted value, the payment of interest in the form of additional Indebtedness
and the payment of dividends on Capital Stock constituting Indebtedness in the
form of additional shares of the same class of Capital Stock, (vi) if any
Indebtedness or other obligation is secured by any Lien outstanding under any
category of Permitted Liens measured by reference to a percentage of
Consolidated Tangible Assets at the time of incurrence of such Indebtedness or
other obligations, and is refinanced by any Indebtedness or other obligation
secured by any Lien incurred by reference to such category of Permitted Liens,
and such refinancing would cause the percentage of Consolidated Tangible Assets
to be exceeded if calculated based on the Consolidated Tangible Assets on the
date of such refinancing, such percentage of Consolidated Tangible Assets shall
not be deemed to be exceeded (and such refinancing Lien shall be deemed
permitted) so long as the principal amount of such refinancing Indebtedness or
other obligation does not exceed the principal amount of such Indebtedness or
other obligation being refinanced, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses (including accrued
and unpaid interest) incurred or payable in connection with such refinancing,
and (vii) the principal amount of any Indebtedness Incurred to refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

 

213

--------------------------------------------------------------------------------


 

8.4          Limitation on Guarantee Obligations.  Create, incur, assume or
suffer to exist any Guarantee Obligation except:

 

(a)           Guarantee Obligations in existence on the Closing Date and listed
in Schedule 8.4(a) and any refinancings thereof, in whole or in part;

 

(b)           Guarantee Obligations in connection with up to an aggregate
principal amount of $20,000,000 of Indebtedness outstanding at any time incurred
by any Management Investors in connection with any Management Subscription
Agreements or other purchases by them or Capital Stock of any Parent Entity (so
long as such Parent Entity applies the net cash proceeds of such purchases to,
directly or indirectly, make capital contributions to, or purchase Capital Stock
of, Holdings or applies such proceeds to pay Parent Entity Expenses) or
Holdings, and any refinancings thereof, in whole or in part; provided that such
amount shall be reduced by the aggregate then outstanding principal amount of
loans and advances permitted by Section 8.9(n);

 

(c)           Guarantee Obligations for performance, bid, appeal, surety,
judgment, replevin and similar bonds, other suretyship arrangements, other
similar obligations and letters of credit, bankers’ acceptances or similar
instruments or obligations, all in, or relating to liabilities or obligations
incurred in, the ordinary course of business;

 

(d)           Guarantee Obligations in respect of indemnification and
contribution agreements expressly permitted by Section 8.11(d) or similar
agreements by the Parent Borrower;

 

(e)           Reimbursement Obligations in respect of the Letters of Credit or
reimbursement obligations in respect of any other letters of credit permitted
under Section 8.2;

 

(f)            Guarantee Obligations in respect of third-party loans and
advances to officers or employees of the Parent Borrower or any of its
Subsidiaries (i) for travel and entertainment expenses incurred in the ordinary
course of business, (ii) for relocation expenses incurred in the ordinary course
of business, or (iii) for other purposes in an aggregate principal amount (as to
Holdings and all of its Restricted Subsidiaries), together with the aggregate
principal amount of all Investments permitted under Section 8.9(e)(iv), of up to
$15,000,000 outstanding at any time;

 

(g)           obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;

 

214

--------------------------------------------------------------------------------


 

(h)           obligations of the Parent Borrower and its Subsidiaries under any
Interest Rate Protection Agreements or under Permitted Hedging Arrangements or
Bank Products Agreements;

 

(i)            Guarantee Obligations incurred in connection with acquisitions
permitted under Section 8.10 or Investments permitted by Section 8.9;

 

(j)            guarantees made by the Parent Borrower or any of its Restricted
Subsidiaries of obligations of the Parent Borrower or any of its Subsidiaries
(other than any Indebtedness outstanding pursuant to Sections 8.2(c)) which
obligations are otherwise permitted under this Agreement;

 

(k)           Guarantee Obligations in connection with sales or other
dispositions permitted under Section 8.6, including indemnification obligations
with respect to leases, and guarantees of collectability in respect of accounts
receivable or notes receivable for up to face value;

 

(l)            Guarantee Obligations incurred pursuant to the U.S. Guarantee and
Collateral Agreement or any Canadian Security Document or otherwise in respect
of Indebtedness permitted by Section 8.2(a);

 

(m)          Guarantee Obligations (i) in respect of Indebtedness permitted
pursuant to Sections 8.2(c), (d), (e) and (v), provided that Guarantee
Obligations in respect of Indebtedness permitted pursuant to
Section 8.2(c) shall be permitted only so long as such Guarantee Obligations are
incurred only by Guarantors or Borrowers; or (ii) otherwise arising pursuant to
the Junior Lien Collateral Documents (as defined in the First Lien Intercreditor
Agreement) or any Additional Documents (as defined in the First Lien
Intercreditor Agreement);

 

(n)           (x) accommodation guarantees for the benefit of trade creditors of
the Parent Borrower or any of its Subsidiaries in the ordinary course of
business, (y) Guarantee Obligations in connection with the construction or
improvement of all or any portion of a Public Facility to be used by the Parent
Borrower or any Subsidiary, and (z) Guarantee Obligations in respect of any
Franchise Equipment Indebtedness or Franchise Lease Obligations; and

 

(o)           Guarantee Obligations in respect of Indebtedness or other
obligations of a Person in connection with a joint venture or similar
arrangement that as to all of such Persons do not at any time exceed
$100,000,000 in aggregate outstanding principal amount; provided that (i) such
amount shall be increased by an amount equal to $10,000,000 on each anniversary
of the Closing Date, so long as no Specified Default shall have occurred and be
continuing and no Event of Default known to the Parent Borrower shall have
occurred and be continuing on any date on which such amount is to be increased
and (ii) such amount and any

 

215

--------------------------------------------------------------------------------


 

increase in such amount permitted by clause (i) shall be reduced by the
aggregate amount of Investments outstanding under Section 8.9(k).

 

For purposes of determining compliance with this Section 8.4, in the event that
any Guarantee Obligation meets the criteria of more than one of the types of
Guarantee Obligations described in clauses (a) through (o) above, the Parent
Borrower, in its sole discretion, shall classify such Guarantee Obligation and
may include the amount and type of such Guarantee Obligation in one or more of
such clauses (including in part under one such clause and in part under another
such clause).

 

8.5          Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets, except:

 

(a)           (x) any Borrower may be merged, consolidated or amalgamated with
or into another Person if a Borrower is the surviving Person or the Person
formed by or surviving such merger, consolidation or amalgamation (i)(A) in the
case of the Parent Borrower or any Borrower that is a Domestic Subsidiary, is
organized or existing under the laws of the United States, or any state,
district or territory thereof or (B) in the case of any Canadian Borrower, is
organized or existing under the laws of Canada in any province or territory
thereof, and (ii) expressly assumes all obligations of such Borrower under the
Loan Documents pursuant to documentation reasonably satisfactory to the
Administrative Agent Borrower; (y) any Restricted Subsidiary of the Parent
Borrower other than any Borrower may be merged, consolidated or amalgamated with
or into another Person if the surviving Person is the Parent Borrower or any
Restricted Subsidiary of the Parent Borrower; provided that in any case where
the Subsidiary that is the non-surviving entity is a North American Subsidiary
and such Subsidiary’s assets include real property owned by such North American
Subsidiary or Voting Stock of any other North American Subsidiary, or if such
merger or consolidation constitutes (alone or together with any related merger
or consolidation by any North American Subsidiary) a transfer of all or
substantially all of the assets of the Domestic Subsidiaries or Canadian
Subsidiaries that are Loan Parties, (1) the continuing or surviving entity shall
be a Loan Party, or (2) such merger, consolidation or amalgamation shall be in
the ordinary course of business, or (3) if the continuing or surviving entity is
not a Loan Party, the Net Available Cash of all such assets transferred by a
North American Subsidiary pursuant to this clause (3) do not exceed $20,000,000
in any fiscal year, or (4) at the time of such merger, consolidation or
amalgamation, the Payment Conditions are satisfied and (z) any Subsidiary of the
Parent Borrower may be merged, consolidated or amalgamated with or into the
Parent Borrower if the surviving Person is the Parent Borrower;

 

216

--------------------------------------------------------------------------------


 

(b)           any Restricted Subsidiary of the Parent Borrower may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Parent Borrower or any Restricted Subsidiary of
the Parent Borrower (and, in the case of a non-Wholly Owned Subsidiary, may be
liquidated to the extent the Parent Borrower or any Subsidiary which is a direct
parent of such non-Wholly Owned Subsidiary receives a pro rata distribution of
the assets thereof); provided that if any Borrower so disposes of all or
substantially all of its assets either (A) such Borrower shall, simultaneously
with such disposition, (1) repay in full all outstanding Loans made (x) to it
and (y) against assets contributed by it to the Borrowing Base, to any other
Borrower and (2) terminate its right to borrow hereunder or (B) the transferee
of such assets shall be a Borrower; provided, further, that if the Subsidiary
that disposes of any or all of its assets is a North American Subsidiary and
such disposition includes real property owned by such North American Subsidiary
or Voting Stock of any other North American Subsidiary, or constitutes (alone or
together with any related disposition of assets by any North American
Subsidiary) all or substantially all of the assets of the Domestic Subsidiaries
or Canadian Subsidiaries that are Loan Parties, (1) the transferee of such
assets shall be a Loan Party, or (2) such disposition shall be in the ordinary
course of business, or (3) if the transferee of such assets is not a Loan Party,
the Net Available Cash of all such assets transferred by a North American
Subsidiary pursuant to this clause (3) do not exceed $20,000,000 in any fiscal
year, or (4) at the time of such disposition, the Payment Conditions are
satisfied;

 

(c)           pursuant to any Asset Disposition made in accordance with
Section 8.6 (or any disposition not constituting an Asset Disposition); and

 

(d)           no Loan Party shall, without the consent of the Administrative
Agent (which shall not be unreasonably withheld or delayed), (i) acquire a
controlling interest in any Person if such Person sponsors, maintains or
contributes to, or at any time in the five-year period preceding such
acquisition has sponsored, maintained or contributed to, a Canadian DB Plan if
such acquisition (x) causes a Loan Party to assume any obligation in respect of
such Canadian DB Plan, other than a multi-employer pension plan and (y) would
reasonably be expected to result in a Material Adverse Effect or (ii) except as
permitted by clause (i), establish, contribute to or assume an obligation with
respect to any Canadian DB Plan.

 

8.6          Limitation on Sale of Assets.

 

(a)           Make any Asset Disposition unless:

 

217

--------------------------------------------------------------------------------


 

(i)            the Parent Borrower or its Restricted Subsidiaries receive
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise) at the time of
such Asset Disposition at least equal to the fair market value of the shares and
assets subject to such Asset Disposition, as such fair market value (as of the
date a legally binding commitment for such Asset Disposition was entered into)
shall be determined (including as to the value of all non-cash consideration) in
good faith by the Parent Borrower,

 

(ii)           in the case of any Asset Disposition (or series of related Asset
Dispositions) having a Fair Market Value (as of the date a legally binding
commitment for such Asset Disposition was entered into) of $25,000,000 or more,
at least 75% of the consideration therefor (excluding, in the case of an Asset
Disposition (or series of related Asset Dispositions), any consideration by way
of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise, that are not Indebtedness) received by the
Parent Borrower or such Restricted Subsidiary is in the form of cash,

 

(iii)          to the extent required by Section 8.6(b), an amount equal to 100%
of the Net Available Cash from such Asset Disposition is applied by the Parent
Borrower (or any Restricted Subsidiary), as the case may be) as provided in such
Section, and

 

(iv)          in the case of any Asset Disposition of Rental Equipment, Service
Vehicles and/or Spare Parts and Merchandise having a Fair Market Value exceeding
$75,000,000, the Administrative Agent and the Co-Collateral Agent shall have
received an updated Borrowing Base Certificate giving effect to such Asset
Disposition on a pro forma basis.

 

(b)           In the event that on or after the Closing Date, (x) the Parent
Borrower or any Restricted Subsidiary shall make an Asset Disposition or (y) a
Recovery Event in respect of Collateral shall occur, an amount equal to 100% of
the Net Available Cash from such Asset Disposition or Recovery Event shall be
applied by Parent Borrower (or any Restricted Subsidiary, as the case may be) as
follows:

 

first, (x) to the extent Parent Borrower or such Restricted Subsidiary elects,
to reinvest or commit to reinvest in the business of Parent Borrower and its
Subsidiaries (including any investment in Additional Assets by Parent Borrower
or any Restricted Subsidiary) within 365 days from the later of the date of such
Asset Disposition and the date of receipt of such Net Available Cash (or, if
such reinvestment is in a project authorized by the Board of Directors of the
Parent

 

218

--------------------------------------------------------------------------------


 

Borrower that will take longer than such 365 days to complete, the period of
time necessary to complete such project) or (y) in the case of any Asset
Disposition by any Subsidiary of the Parent Entity that is not a Subsidiary
Guarantor, to the extent that the Parent Borrower or any Restricted Subsidiary
elects, or is required by the terms of any Indebtedness of any Restricted
Subsidiary that is not a Subsidiary Guarantor, to prepay, repay or purchase any
such Indebtedness or Debt Obligations in respect thereof or (in the case of
letters of credit, bankers’ acceptances or other similar instruments) cash
collateralize any such Indebtedness or Debt Obligations in respect thereof (in
each case other than Indebtedness owed to the Parent Borrower or any Restricted
Subsidiary) within 365 days after the later of the date of such Asset
Disposition and the date of receipt of such Net Available Cash;

 

second, to the extent of the balance of such Net Available Cash after
application in accordance with the clause first above, and if Available Loan
Commitments are less than $250,000,000, to prepay the Loans and cash
collateralize the Bankers’ Acceptances and the L/C Obligations up to an amount
necessary in order for Available Loan Commitments to be $250,000,000 or more and
(to the extent the Parent Borrower or any Restricted Subsidiary elects or is
required by the terms thereof) to prepay, repay or purchase any other
Indebtedness incurred pursuant to Section 8.2(a) or Additional Indebtedness on a
pro rata basis with the Loans, in accordance with Section 4.4(b) (and subject to
Section 4.4(e)) or the agreements or instruments governing such other
Indebtedness or Additional Indebtedness; and

 

third, to the extent of the balance of such Net Available Cash after application
in accordance with clauses first and second above, to fund any general corporate
purposes (including the repayment, redemption or other acquisition or retirement
of Senior Notes) (to the extent permitted pursuant to Section 8.14 and
consistent with any other applicable provision of this Agreement).

 

(c)           Notwithstanding the foregoing provisions of this Section 8.6, the
Parent Borrower and its Restricted Subsidiaries shall not be required to apply
any Net Available Cash or equivalent amount in accordance with this Section 8.6
(x) except to the extent that the aggregate Net Available Cash from all Asset
Dispositions and Recovery Events or equivalent amount that is not applied in
accordance with this Section 8.6 exceeds $50,000,000, in which case the Parent
Borrower and its Subsidiaries shall apply all such Net Available Cash from such
Asset Dispositions and Recovery Events or equivalent amount in accordance with
Section 8.6(b) above and (y) in the case of any Asset Disposition by, or
Recovery Event relating to any asset of, any Restricted Subsidiary that is not a
Subsidiary Guarantor, to the extent that (i) any Net Available Cash from such
Asset Disposition or Recovery Event is subject to any restriction on the
transfer of all or

 

219

--------------------------------------------------------------------------------


 

any portion thereof directly or indirectly to any Borrower, including by reason
of applicable law or agreement (other than any agreement entered into primarily
for the purpose of imposing such a restriction) or (ii) in the good faith
determination of the Parent Borrower the transfer of all or any portion of any
Net Available Cash from such Asset Disposition directly or indirectly to any
Borrower could reasonably be expected to give rise to or result in (A) any
violation of applicable law, (B) any liability (criminal, civil, administrative
or other) for any of the officers, directors or shareholders of the Parent
Borrower, any Restricted Subsidiary or any Parent Entity, (C) any violation of
the provisions of any joint venture or other material agreement governing or
binding upon the Parent Borrower or any Restricted Subsidiary, (D) any material
risk of any such violation or liability referred to in any of the preceding
clauses (A), (B) and (C), (E) any adverse tax consequence for the Parent
Borrower or any Restricted Subsidiary, or (F) any cost, expense, liability or
obligation (including any Tax) other than routine and immaterial out-of-pocket
expenses.

 

For the purposes of Section 8.6(a)(ii) above, the following are deemed to be
cash:  (1) Cash Equivalents, Investment Grade Securities and Temporary Cash
Investments, (2) the assumption of Indebtedness of the Parent Borrower (other
than Disqualified Stock of the Parent Borrower) or any Restricted Subsidiary and
the release of the Parent Borrower or such Subsidiary from all liability on
payment of the principal amount of such Indebtedness in connection with such
Asset Disposition, (3) securities received by the Parent Borrower or any of its
Subsidiaries from the transferee that are converted by the Parent Borrower or
such Subsidiary into cash within 180 days, (4) consideration consisting of
Indebtedness of the Parent Borrower or any of its Restricted Subsidiary,
(5) Additional Assets, (6) Indebtedness of any Restricted Subsidiary that is no
longer a Restricted Subsidiary as a result of such Asset Disposition, to the
extent that the Parent Borrower and each other Restricted Subsidiary are
released from any Guarantee of payment of the principal amount of such
Indebtedness in connection with such Asset Disposition and (7) any Designated
Noncash Consideration received by the Parent Borrower or any of its Restricted
Subsidiaries in an Asset Disposition having an aggregate Fair Market Value,
taken together with all other Designated Noncash Consideration received pursuant
to this clause, not to exceed when received an aggregate amount equal to the
greater of $45,000,000 and 1.25% of Consolidated Tangible Assets (with the Fair
Market Value of each item of Designated Noncash Consideration being measured as
of the date a legally binding commitment for such Asset Disposition (or, if
later, for the payment of such item) and without giving effect to subsequent
changes in value).

 

8.7          Limitation on Dividends.  Declare or pay any dividend (other than
dividends payable solely in common stock of the Parent Borrower or options,
warrants or other rights to purchase common stock of the Parent Borrower) on, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase,

 

220

--------------------------------------------------------------------------------


 

redemption, defeasance, retirement or other acquisition of, any shares of any
class of Capital Stock of the Parent Borrower  (other than any acquisition of
Capital Stock deemed to occur upon the exercise of options if such Capital Stock
represents a portion of the exercise price thereof) or any warrants or options
to purchase any such Capital Stock, whether now or hereafter outstanding, or
make any other distribution (other than distributions payable solely in common
stock of the Parent Borrower or options, warrants or other rights to purchase
common stock of the Parent Borrower) in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of the Parent Borrower
(any of the foregoing, a “Restricted Payment”), except that:

 

(a)           the Parent Borrower may pay cash dividends in an amount sufficient
to allow any Parent Entity or Holdings to pay expenses (other than taxes)
incurred in the ordinary course of business, provided that, if any Parent Entity
shall own any material assets other than the Capital Stock of Holdings or
another Parent Entity or other assets, relating to the ownership interest of
such Parent Entity in another Parent Entity, Holdings or Subsidiaries of
Holdings, such cash dividends with respect to such Parent Entity shall be
limited to the reasonable and proportional share, as determined by the Parent
Borrower in its reasonable discretion, of such expenses incurred by such Parent
Entity relating or allocable to its ownership interest in Holdings or another
Parent Entity and such other related assets; and provided, further, that if
Holdings shall own any material assets other than Capital Stock of the Parent
Borrower or other assets relating to the ownership interest of Holdings in the
Parent Borrower or Subsidiaries of the Parent Borrower, such cash dividends with
respect to Holdings shall be limited to the reasonable and proportional share,
as determined by the Parent Borrower in its reasonable discretion, of such
expenses incurred by Holdings relating to or allocable to its ownership interest
in the Parent Borrower and such other related assets;

 

(b)           the Parent Borrower may pay cash dividends in an amount sufficient
to cover reasonable and necessary expenses (including professional fees and
expenses) (other than taxes) incurred by any Parent Entity or Holdings in
connection with (i) registration, public offerings and exchange listing of
equity or debt securities and maintenance of the same, (ii) compliance with
reporting obligations under, or in connection with compliance with, federal or
state laws or under this Agreement, any of the other Loan Documents, the Senior
Notes Debt Documents or any other agreement or instrument relating to
Indebtedness of any Loan Party or any of the Restricted Subsidiaries and
(iii) indemnification and reimbursement of directors, officers and employees in
respect of liabilities relating to their serving in any such capacity, or
obligations in respect of director and officer insurance (including premiums
therefor), provided that, in the case of sub-clause (i) above, if any Parent
Entity shall own any material assets other than the Capital Stock of Holdings or
another Parent Entity or other assets relating to

 

221

--------------------------------------------------------------------------------


 

the ownership interest of such Parent Entity in another Parent Entity, Holdings
or its Subsidiaries, with respect to such Parent Entity such cash dividends
shall be limited to the reasonable and proportional share, as determined by the
Parent Borrower in its reasonable discretion, of such expenses incurred by such
Parent Entity relating or allocable to its ownership interest in another Parent
Entity, Holdings and such other assets; and provided, further, that in the case
of sub-clause (i) above, if Holdings shall own any material assets other than
the Capital Stock of the Parent Borrower or other assets relating to the
ownership interest of Holdings in the Parent Borrower or its Subsidiaries, with
respect to Holdings such cash dividends shall be limited to the reasonable and
proportional share, as determined by the Parent Borrower in its reasonable
discretion, of such expenses incurred by Holdings relating or allocable to its
ownership interest in the Parent Borrower and such other assets;

 

(c)           the Parent Borrower may pay, without duplication, cash
dividends (A) pursuant to the Tax Sharing Agreement or any other Transaction
Agreement and (B) to pay or permit Holdings or any Parent Entity to pay any
Related Taxes;

 

(d)           the Parent Borrower may pay cash dividends in an amount sufficient
to allow Holdings or any Parent Entity to repurchase shares of its Capital Stock
or rights, options or units in respect thereof from any Management Investors or
former Management Investors (or any of their respective heirs, successors,
assigns, legal representatives or estates) (including any repurchase or
acquisition by reason of the Parent Borrower or any Parent Entity retaining any
Capital Stock, option, warrant or other right in respect of tax withholding
obligations, and any related payment in respect of any such obligations), or as
otherwise contemplated by any Management Subscription Agreements, for an
aggregate purchase price not to exceed $20,000,000; provided that such amount
shall be increased by (i) an amount equal to $5,000,000 on each anniversary of
the Closing Date, commencing on the first anniversary of the Closing Date, and
(ii) an amount equal to the proceeds to Holdings (whether received by it
directly or from a Parent Entity or applied to pay Parent Entity Expenses) of
any resales or new issuances of shares and options to any Management Investors,
at any time after the initial issuances to any Management Investors, together
with the aggregate amount of deferred compensation owed by Holdings or any
Restricted Subsidiary to any Management Investor that shall thereafter have been
cancelled, waived or exchanged at any time after the initial issuances to any
thereof in connection with the grant to such Management Investor of the right to
receive or acquire shares of Holdings’ or any Parent Entity’s Capital Stock;

 

(e)           the Parent Borrower may pay cash dividends in an amount sufficient
(i) to allow Holdings and any Parent Entity to (x) pay all fees and

 

222

--------------------------------------------------------------------------------


 

expenses incurred in connection with the Transactions and the other transactions
expressly contemplated by this Agreement and the other Loan Documents and
(y) satisfy its obligations under the Separation Agreement and the other
Transaction Agreements, and (ii) to allow Holdings to perform its obligations
under or in connection with the Loan Documents to which it is a party;

 

(f)            in addition to the foregoing dividends, the Parent Borrower may
make additional Restricted Payments; provided that, at the time such Restricted
Payment is made either (x) the Payment Conditions are satisfied or (y) to the
extent the Payment Conditions are not satisfied, (i) the Available Amount
Payment Conditions are satisfied and (ii) such Restricted Payments made pursuant
to this clause (f)(y) are in an aggregate amount not to exceed the sum of
(x) the Available Amount plus (y) the greater of $35,000,000 and 1.0% of
Consolidated Tangible Assets plus (z) the Available Excluded Contribution
Amount, in each case immediately prior to the time of the payment or making of
such dividend, payment or distribution; and

 

(g)           the Parent Borrower may pay cash dividends; provided that the
aggregate amount of such dividends pursuant to this clause (g), when aggregated
with (i)  all cash consideration paid in respect of Investments outstanding
pursuant to Section 8.9(g)(ii)(C) and acquisitions pursuant to
Section 8.10(b)(iii), (ii) all Investments outstanding pursuant to
Section 8.9(p), proviso clause (i) and (iii) all optional prepayments made
pursuant to 8.14(a)(i), do not exceed $200,000,000 in the aggregate.

 

For purposes of determining compliance with Section 8.7, in the event that any
Restricted Payment meets the criteria of more than one of the types of
Restricted Payments described in one or more of the clauses of Section 8.7, the
Parent Borrower, in its sole discretion, shall classify such item of Restricted
Payment and may include the amount and type of such Restricted Payment in one or
more of such clauses (including in part under one such clause and in part under
another such clause).

 

8.8          [Reserved]

 

8.9          Limitation on Investments, Loans and Advances.  Make any Investment
in any Person, except:

 

(a)           extensions of trade credit in the ordinary course of business;

 

(b)           Investments in cash, Cash Equivalents, Investment Grade Securities
and Temporary Cash Investments;

 

(c)           Investments existing or made pursuant to legally binding written
commitments in existence on the Closing Date and described in Schedule 8.9(c);

 

223

--------------------------------------------------------------------------------


 

(d)           Investments in notes receivable and other instruments and
securities obtained in connection with transactions permitted by Section 8.6;

 

(e)           loans and advances to officers, directors or employees of Holdings
or any of its Subsidiaries (i) in the ordinary course of business for travel and
entertainment expenses, (ii) existing on the Closing Date and described in
Schedule 8.9(c), (iii) made after the Closing Date for relocation expenses in
the ordinary course of business, (iv) made for other purposes in an aggregate
principal amount (as to Holdings and all of its Subsidiaries), together with the
aggregate principal amount of all Guarantee Obligations permitted pursuant to
Section 8.4(f)(iii), of up to $15,000,000 outstanding at any time and
(v) relating to indemnification or reimbursement of any officers, directors or
employees in respect of liabilities relating to their serving in any such
capacity or as otherwise specified in Section 8.11;

 

(f)            (i) Investments by the Parent Borrower or any Subsidiary in the
Parent Borrower or any other Subsidiary and (ii) Investments in Holdings in
amounts and for purposes for which dividends are permitted under Section 8.7;

 

(g)           (i) acquisitions expressly permitted by Section 8.10 and
(ii) Investments in less than all business or assets of, or stock or other
evidences of beneficial ownership of, any Person made for aggregate
consideration (including cash and indebtedness incurred or assumed in connection
with such Investment) that consists solely of any combination of (A)  Capital
Stock of any Parent Entity or Holdings and/or (B) cash in an amount equal to the
Net Proceeds of the sale or issuance of Capital Stock of any Parent Entity or
Holdings which amount is contributed to the Parent Borrower within 90 days prior
to the date of the relevant acquisition (and is not a Specified Equity
Contribution); and/or (C) additional cash and other property (excluding cash and
other property covered in clauses (A) and (B) of this Section 8.9(g)(ii)) and
Indebtedness (whether incurred or assumed); provided that the aggregate amount
of such cash consideration (net of any increase in the Available Loan
Commitments attributable to the purchase of revenue earning equipment in
connection with such Investment) paid pursuant to this clause (C), when
aggregated with (1) all cash dividends paid pursuant to Section 8.7(g), (2) all
Investments outstanding pursuant to Section 8.9(p), proviso clause (i), (3) all
cash consideration paid in respect of acquisitions pursuant to
Section 8.10(b)(iii) and (4) all optional prepayments made pursuant to
8.14(a)(i), do not exceed $200,000,000 in the aggregate);

 

(h)           Investments of the Parent Borrower and its Restricted Subsidiaries
under Interest Rate Protection Agreements or under Permitted Hedging
Arrangements or under Bank Products Agreements;

 

224

--------------------------------------------------------------------------------


 

(i)            Investments in the nature of pledges or deposits with respect to
leases or utilities provided to third parties in the ordinary course of business
or otherwise described in Section 8.3(c), (d) or (f);

 

(j)            Investments representing non-cash consideration received by the
Parent Borrower or any of its Restricted Subsidiaries in connection with any
disposition or Asset Disposition permitted by Section 8.6 (or in any disposition
not constituting an Asset Disposition), provided that any such non-cash
consideration received by the Parent Borrower or any other Loan Party (other
than any such consideration securing Indebtedness as permitted by
Section 8.3(t)(i) or consisting of Excluded Assets) is pledged to the Collateral
Agent or Canadian Collateral Agent for the benefit of the applicable Lenders
pursuant to the Security Documents to the extent provided therein;

 

(k)           Investments by the Parent Borrower or any Restricted Subsidiary in
a Person in connection with a joint venture or similar arrangement; provided
that (i) the aggregate amount of such Investments outstanding pursuant to this
clause (k) does not at any time exceed $100,000,000 in aggregate outstanding
principal amount; provided that (i) such amount shall be increased by an amount
equal to $10,000,000 on each anniversary of the Closing Date, so long as no
Specified Default shall have occurred and be continuing and no Event of Default
known to the Parent Borrower shall have occurred and be continuing on any date
on which such amount is to be increased and (ii) such amount and any increase in
such amount permitted by clause (i) shall be reduced by the aggregate amount of
Guarantee Obligations outstanding under Section 8.4(o);

 

(l)            Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Parent Borrower or
any of its Subsidiaries that were issued in connection with the financing or
refinancing of such assets, so long as the Parent Borrower or any such
Subsidiary may obtain title to such assets at any time by optionally canceling
such bonds or obligations, paying a nominal fee and terminating such financing
transaction;

 

(m)          Investments representing evidences of Indebtedness, securities or
other property received from another Person by the Parent Borrower or any of its
Restricted Subsidiaries in connection with any bankruptcy proceeding or other
reorganization of such other Person or as a result of foreclosure, perfection or
enforcement of any Lien or exchange for evidences of Indebtedness, securities or
other property of such other Person held by the Parent Borrower or any
Restricted Subsidiary provided that any such securities or other property
received by the Parent Borrower or any other Loan Party (other than any such
securities or other property securing Indebtedness as permitted by
Section 8.3(t)(i)) is pledged to the

 

225

--------------------------------------------------------------------------------


 

Collateral Agent or Canadian Collateral Agent for the benefit of the applicable
Lenders pursuant to the Security Documents;

 

(n)           loans and advances to Management Investors in connection with the
purchase by such Management Investors of Capital Stock of any Parent Entity (so
long as (i) such Parent Entity applies the net cash proceeds of such purchases
to, directly or indirectly, make capital contributions to, or purchase Capital
Stock of, Holdings or applies such proceeds to pay Parent Entity Expenses and
(ii) Holdings applies the net cash proceeds of such purchases to, directly or
indirectly, make capital contributions to, or purchase Capital Stock of, the
Parent Borrower or applies such proceeds to pay Parent Entity Expenses) or
Holdings of up to $20,000,000 outstanding at any one time; provided that such
amount shall be reduced by the aggregate principal amount of Indebtedness in
respect of Guarantee Obligations permitted by Section 8.4(b);

 

(o)           Investments not otherwise permitted by the other clauses of this
Section 8.9; provided that, at the time such Investments are made either (x) the
Payment Conditions are satisfied or (y) to the extent the Payment Conditions are
not satisfied, (i) the Available Amount Payment Conditions are satisfied and
(ii) such Investments made pursuant to this clause (o)(y) are in an aggregate
amount not to exceed the sum of (x) the Available Amount plus (y) the greater of
$35,000,000 and 1.0% of Consolidated Tangible Assets plus (z) the Available
Excluded Contribution Amount, in each case immediately prior to the time of
making of such Investment;

 

(p)           other Investments; provided that (i) the aggregate amount of such
Investments outstanding pursuant to this clause (p), when aggregated with
(A) all cash dividends paid pursuant to Section 8.7(g), (B) all cash
consideration paid in respect of Investments outstanding pursuant to clause
(g)(ii)(C) of this Section 8.9 and acquisitions pursuant to
Section 8.10(b)(iii) and (C) all optional prepayments made pursuant to
Section 8.14(a)(i), do not exceed $200,000,000 in the aggregate or (ii) such
Investments are made with Capital Stock of any Parent Entity or Holdings and/or
cash in an amount equal to the Net Proceeds of the sale or issuance of Capital
Stock of any Parent Entity or Holdings which amount is contributed to the Parent
Borrower within 90 days prior to the date of the relevant acquisition (and is
not a Specified Equity Contribution);

 

(q)           any Investment pursuant to an agreement entered into in connection
with any securities lending or other securities financing transaction to the
extent such securities lending or other securities financing transaction is
otherwise permitted by the provisions of Sections 8.2 and 8.6;

 

226

--------------------------------------------------------------------------------


 

(r)            Investments in or by any Special Purpose Subsidiary, or in
connection with a Financing Disposition by, to or in favor of any Special
Purpose Entity, including (1) Investments of funds in accounts permitted or
required by the arrangements governing such Financing Disposition or any related
Indebtedness, or (2) any promissory note issued by the Parent Borrower, Holdings
or any Parent Entity, provided that if Holdings or such Parent Entity receives
cash from the relevant Special Purpose Entity in exchange for such note, an
equal cash amount is contributed by Holdings or any Parent Entity to the Parent
Borrower;

 

(s)            (1) Investments in Franchise Special Purpose Entities directly or
indirectly to finance or refinance the acquisition of Franchise Equipment and/or
related rights and/or assets, (2) Investments in Franchisees attributable to the
financing or refinancing of Franchise Equipment and/or related rights and/or
assets, as determined in good faith by the Parent Borrower, (3) other
Investments in Franchisees, (4) Investments in Capital Stock of Franchisees and
Franchise Special Purpose Entities (including pursuant to capital
contributions), (5) Investments in Franchisees arising as the result of
Guarantee Obligations in respect of Franchise Equipment Indebtedness or
Franchise Lease Obligations and (6) Investments in Franchisees (x) that have
discontinued operations or that have indicated, or that the Parent Borrower
shall have reasonably determined, that if an Investment is not made it is
reasonably likely to imminently discontinue operations or (y) otherwise for a
cash purchase price, when aggregated with the cash purchase price for all other
Investments under this clause (s)(6) and acquisitions under
Section 8.10(d)(y) in the same fiscal year not in excess of $100,000,000; and

 

(t)            Investments made as part of an Islamic financing arrangement,
including Sukuk, if such arrangement, if structured as Indebtedness, would be
permitted under Section 8.2, provided that, (i) the amount that would constitute
Indebtedness if such arrangement were structured as Indebtedness, as determined
in good faith by the Parent Borrower, shall be treated by the Parent Borrower as
Indebtedness for purposes of Section 8.2 (including, to the extent applicable,
with respect to the calculation of any amounts of Indebtedness outstanding
thereunder) and (ii) any such Islamic financing arrangement shall not include
any payment obligations of any Loan Party secured by a Lien on the Collateral on
a basis pari passu in priority with the Liens securing the amounts due under the
Facility.

 

provided, that, (A) if either any Investment or series of Investments permitted
under this Section 8.9 results in the acquisition by any Loan Party of Accounts,
Rental Equipment, Service Vehicles and/or Spare Parts and Merchandise
constituting Collateral or any component of the Canadian Borrowing Base or the
U.S. Borrowing Base consisting either of (x) assets of a type substantially
different from those in the Canadian Borrowing Base or the U.S. Borrowing Base
at such time, or (y) assets of a type substantially similar to

 

227

--------------------------------------------------------------------------------


 

those in the Canadian Borrowing Base or the U.S. Borrowing Base at such time,
and in the case of this clause (y) with an aggregate net book value in excess of
$180,000,000, then (i) the Parent Borrower may deliver an appraisal prepared by
a Qualified Appraisal Company with respect to such acquired assets and
(ii) until such appraisal is delivered or waived in writing by the
Administrative Agent and the Co-Collateral Agent, the assets acquired pursuant
to such Investment shall not be included in the Borrowing Base Certificate, the
Canadian Borrowing Base or the U.S. Borrowing Base; and (B) for purposes of
determining compliance with this Section 8.9, in the event that any Investment
meets the criteria of more than one of the types of Investments described in
clauses (a) through (t) above, the Borrower, in its sole discretion, shall
classify such item of Investment and may include the amount and type of such
Investment in one or more of such clauses (including in part under one such
clause and in part under another such clause).

 

8.10        Limitations on Certain Acquisitions.  Acquire by purchase or
otherwise all the business or assets of, or stock or other evidences of
beneficial ownership of, any Person, except that the Parent Borrower and its
Restricted Subsidiaries shall be allowed to make any such acquisition so long
as:

 

(a)           such acquisition is expressly permitted by Section 8.5;

 

(b)           the aggregate consideration paid by the Parent Borrower and its
Restricted Subsidiaries for such acquisition (including cash and Indebtedness
incurred or assumed in connection with such acquisition) consists solely of any
combination of:

 

(i)            Capital Stock of any Parent Entity or Holdings; and/or

 

(ii)           cash in an amount equal to the Net Proceeds of the sale or
issuance of Capital Stock of any Parent Entity or Holdings which amount is
contributed to the Parent Borrower within 90 days prior to the date of the
relevant acquisition (and is not a Specified Equity Contribution); and/or

 

(iii)          additional cash and other property (excluding cash and other
property covered in clauses (i) and (ii) of this Section 8.10(b)) and
Indebtedness (whether incurred or assumed); provided that the aggregate amount
of such cash consideration (net of any increase in the Available Loan
Commitments attributable to the purchase of revenue earning equipment in
connection with such acquisition) paid pursuant to this clause (b)(iii), when
aggregated with (A) all cash dividends paid pursuant to Section 8.7(g), (B)  all
cash consideration paid for Investments outstanding pursuant to
Section 8.9(g)(ii)(C) and all Investments

 

228

--------------------------------------------------------------------------------


 

outstanding pursuant to Section 8.9(p), proviso clause (i) and (C) all optional
prepayments made pursuant to 8.14(a)(i), do not exceed $200,000,000 in the
aggregate; or

 

(c)           either (x) the Payment Conditions are satisfied or (y) to the
extent the Payment Conditions are not satisfied, (i) the Available Amount
Payment Conditions are satisfied and (ii) the cash consideration for such
acquisition paid pursuant to this clause (c)(y) is in an aggregate amount not to
exceed the sum of (x) the Available Amount plus (y) the greater of $35,000,000
and 1.0% of Consolidated Tangible Assets plus (z) the Available Excluded
Contribution Amount, in each case immediately prior to the time of the payment
or making of such acquisition; or

 

(d)           such acquisition is an acquisition of businesses of Franchisees
(x) that have discontinued operations or that have indicated, or that the Parent
Borrower shall have reasonably determined, that if an acquisition is not made it
is reasonably likely to imminently discontinue operations or (y) otherwise for a
cash purchase price, when aggregated with the cash purchase price for all other
acquisitions under this clause (d)(y) and all Investments under
Section 8.9(s)(6) in the same fiscal year not in excess of $100,000,000.

 

provided, that in the case of each such acquisition pursuant to clauses (a),
(b) and (c) after giving effect thereto, no Specified Default shall occur as a
result of such acquisition and no Event of Default known to the Parent Borrower
shall occur as a result of such acquisition; and provided, further, that to the
extent any acquisition permitted under this Section 8.10 results in the
acquisition by any Loan Party of Rental Equipment, Service Vehicles and/or Spare
Parts and Merchandise constituting Collateral or any component of the Canadian
Borrowing Base or the U.S. Borrowing Base consisting either of (x) assets of a
type substantially different from those in the Canadian Borrowing Base or the
U.S. Borrowing Base at such time, or (y) assets of a type substantially similar
to those in the Canadian Borrowing Base or the U.S Borrowing Base at such time,
in the case of this clause (y) with an aggregate net book value in excess of
$180,000,000, then (i) the Parent Borrower may deliver an appraisal prepared by
a Qualified Appraisal Company with respect to such acquired assets and
(ii) until such appraisal is delivered or waived in writing by the
Administrative Agent and the Co-Collateral Agent, the assets acquired pursuant
to such acquisition shall not be included in the Borrowing Base Certificate, the
Canadian Borrowing Base or the U.S. Borrowing Base.  With respect to any
acquisition that is consummated in a series of transactions, any of which might
constitute an Investment but not the acquisition of all of the business or
assets of, or stock or other evidences of beneficial ownership of, any Person,
the Parent Borrower at its option may classify such transactions in whole or in
part as an acquisition subject to this Section 8.10 (and for the avoidance of
doubt not as Investments subject to Section 8.9), with

 

229

--------------------------------------------------------------------------------


 

compliance with this Section 8.10 determined as of the date of the first such
transaction so classified as if all such transactions so classified had been
consummated on such date.

 

8.11        Limitation on Transactions with Affiliates.  Enter into any
transaction, including any purchase, sale, lease or exchange of property or the
rendering of any service, with any Affiliate unless such transaction is
(a) otherwise permitted under this Agreement, and (b) upon terms no less
favorable to the Parent Borrower or such Restricted Subsidiary, as the case may
be, than it would obtain in a comparable arm’s length transaction with a Person
which is not an Affiliate; provided that nothing contained in this Section 8.11
shall be deemed to prohibit:

 

(a)           the Parent Borrower or any Restricted Subsidiary from entering
into or performing any consulting, management or employment agreements or other
compensation arrangements with any current or former director, officer, employee
or consultants of or to the Parent Borrower or any Subsidiaries or any Parent
Entity that (i) is approved by the Board of Directors of the Parent Borrower or
any Parent Entity (including the compensation committee thereof), (ii) provides
for annual base compensation not in excess of $2,000,000 for such director,
officer, employee or consultant or (iii) is entered into in the ordinary course
of business;

 

(b)           [reserved];

 

(c)           the payment of transaction expenses in connection with this
Agreement;

 

(d)           the Parent Borrower or any Restricted Subsidiary from entering
into, making payments pursuant to and otherwise performing an indemnification
and contribution agreement in favor of any Permitted Holder and each person who
was, is or becomes a director, officer, agent, employee or consultant of or to
the Parent Borrower or any of its Subsidiaries or any Parent Entity, in respect
of liabilities (A) arising under the Securities Act, the Exchange Act and any
other applicable securities laws or otherwise, in connection with any offering
of securities by any Parent Entity (provided that, if such Parent Entity shall
own any material assets other than the Capital Stock of Holdings or another
Parent Entity, or other assets relating to the ownership interest of such Parent
Entity in Holdings or another Parent Entity, such liabilities shall be limited
to the reasonable and proportional share, as determined by the Parent Borrower
in its reasonable discretion, of such liabilities relating or allocable to the
ownership interest of such Parent Entity in Holdings or another Parent Entity
and such other related assets) or Holdings or any of its Subsidiaries,
(B) incurred to third parties for any action or failure to act of the Parent
Borrower or any of its Subsidiaries, predecessors or successors, (C) arising out
of the fact that any indemnitee was or is a director,

 

230

--------------------------------------------------------------------------------


 

officer, agent, employee or consultant of or to the Parent Borrower or any of
its Subsidiaries or Holdings or any Parent Entity, or is or was serving at the
request of any such corporation as a director, officer, employee, agent or
consultant of or to another corporation, partnership, joint venture, trust or
enterprise or (D) to the fullest extent permitted by Delaware or other
applicable state law, arising out of any breach or alleged breach by such
indemnitee of his or her fiduciary duty as a director or officer of the Parent
Borrower or any of its Subsidiaries;

 

(e)           the Parent Borrower or any Restricted Subsidiary from performing
any agreements or commitments with or to any Affiliate existing on the Closing
Date and described in Schedule 8.11(e);

 

(f)            any transaction permitted under Section 8.4(b), Section 8.4(d),
Section 8.4(f), Section 8.5, Section 8.7, Section 8.9(e), Section 8.9(f) or
Section 8.9(n), any transaction with the Parent Borrower or any Subsidiary of
the Parent Borrower, any transaction with a Special Purpose Entity, and any
transaction in the ordinary course of business, or approved by a majority of the
Board of Directors of any Parent Entity, Holdings, the Parent Borrower or such
Subsidiary, with an Affiliate of the Parent Borrower controlled by the Parent
Borrower that is a Franchisee, a Franchise Special Purpose Entity, a joint
venture or similar entity;

 

(g)           the Parent Borrower or any Restricted Subsidiary from performing
its obligations under the Tax Sharing Agreement or any other Transaction
Agreement; and

 

(h)           the Transactions, and all transactions relating thereto.

 

For purposes of this Section 8.11, (A) any transaction with any Affiliate shall
be deemed to have satisfied the standard set forth in clause (b) of the first
sentence hereof if (i) such transaction is approved by a majority of the
Disinterested Directors of the Board of Directors of any Parent Entity,
Holdings, the Parent Borrower or such Restricted Subsidiary, or (ii) in the
event that at the time of any such transaction, there are no Disinterested
Directors serving on the Board of Directors of any Parent Entity, Holdings, the
Parent Borrower or such Restricted Subsidiary, such transaction shall be
approved by a nationally recognized expert with expertise in appraising the
terms and conditions of the type of transaction for which approval is required,
and (B) “Disinterested Director” shall mean, with respect to any Person and
transaction, a member of the Board of Directors of such Person who does not have
any material direct or indirect financial interest in or with respect to such
transaction.  A member of any such Board of Directors shall not be deemed to
have such a financial interest by reason of such member’s holding Capital Stock
of the Parent Borrower or any Parent Entity or any

 

231

--------------------------------------------------------------------------------


 

options, warrants or other rights in respect of such Capital Stock or by reason
of such member receiving any compensation in respect of such member’s role as
director.

 

8.12        [Reserved]

 

8.13        [Reserved].

 

8.14        Limitation on Optional Payments and Modifications of Debt
Instruments and Other Documents.

 

(a)           Make any optional payment or prepayment on or optional repurchase
or redemption of (x) the Senior Notes (in each case, other than as provided in
the respective definition thereof) or (y) any other Indebtedness incurred
pursuant to Section 8.2(d) or any other Indebtedness that is expressly
subordinated in right of payment to the Obligations hereunder or any other Loan
Document pursuant to a written agreement (the Indebtedness referred to in
clauses (x) and (y), “Restricted Indebtedness”), including any optional payments
on account of, or for a sinking or other analogous fund for, the repurchase,
redemption, defeasance or other acquisition thereof (any such optional payment,
prepayment, repurchase redemption, defeasance or acquisition, an “Optional
Payment”):

 

(i)            except for Optional Payments pursuant to this clause (i) in an
aggregate amount, when aggregated with (i) all cash dividends paid pursuant to
Section 8.7(g), (ii) all Investments outstanding pursuant to Section 8.9(p),
proviso clause (i) and (iii) all cash consideration paid in respect of
Investments outstanding pursuant to Section 8.9(g)(ii)(C) and acquisitions made
pursuant to Section 8.10(b)(iii), not exceeding $200,000,000 in the aggregate,
or

 

(ii)           except for Optional Payments made in exchange for, or out of the
proceeds of the issuance, sale or other incurrence of, Indebtedness of the
Parent Borrower or any of its Subsidiaries permitted under Section 8.2, or
Capital Stock of the Parent Borrower (other than Disqualified Capital Stock), or
Indebtedness or Capital Stock of any Parent Entity, or

 

(iii)          except for Optional Payments (w) in amounts not to exceed in the
aggregate the amount of any Indebtedness incurred or assumed in reliance on
Section 8.2(x), (x) in an aggregate amount not to exceed $50,000,000 per year or
(y) in an amount not exceeding the amount of Net Available Cash permitted to be
so applied pursuant to Section 8.6, or

 

(iv)          except for Optional Payments if either (x) the Payment Conditions
are satisfied or (y) the Payment Conditions are not satisfied, (i)

 

232

--------------------------------------------------------------------------------


 

the Available Amount Payment Conditions are satisfied and (ii) such Optional
Payment made pursuant to this clause (a)(iv)(y) is in an aggregate amount not to
exceed the sum of (x) the Available Amount plus (y) the greater of $35,000,000
and 1.0% of Consolidated Tangible Assets plus (z) the Available Excluded
Contribution Amount, in each case immediately prior to the time of the payment
or making of such Optional Payment.

 

(b)           In the event of the occurrence of a Change of Control, repurchase
or repay any Indebtedness then outstanding pursuant to any of the Senior Notes
or any portion thereof, unless the Borrowers shall have (i) made payment in full
of the Loans, all Reimbursement Obligations and any other amounts then due and
owing to any Lender or the Administrative Agent hereunder and under any Note and
cash collateralized the Bankers’ Acceptances and the L/C Obligations on terms
reasonably satisfactory to the Administrative Agent or (ii) made an offer to pay
the Loans, all Reimbursement Obligations and any amounts then due and owing to
each Lender and the Administrative Agent hereunder and under any Note and to
cash collateralize the Bankers’ Acceptances and the L/C Obligations in respect
of each Lender and shall have made payment in full thereof to each such Lender
or the Administrative Agent which has accepted such offer and cash
collateralized the Bankers’ Acceptances and the L/C Obligations in respect of
each such Lender which has accepted such offer.  Upon the Borrowers having
(i) made all payments of Loans, all Reimbursement Obligations and any other
amounts then due and owing to any Lender required by the preceding sentence and
(ii) terminated the Commitments of any such Lender outstanding hereunder, any
Event of Default arising under Section 9(l) by reason of such Change of Control
shall be deemed not to have occurred or be continuing.

 

(c)           Amend, supplement, waive or otherwise modify any of the provisions
of the Senior Notes Indenture or the Senior Notes (excluding pursuant to a
refinancing thereof, in whole or in part) which increases the rate or shortens
the time of payment of interest or premium payable, whether at maturity, at a
date fixed for prepayment or by acceleration or otherwise on the Indebtedness
evidenced by the Senior Notes, or shortens the fixed maturity of the Senior
Notes to a date prior to the date that is 91 days after the Termination Date. 
For the avoidance of doubt, the foregoing shall not limit the ability of the
Parent Borrower or any Restricted Subsidiary to pay customary (as determined by
the Parent Borrower in good faith) consent fees in connection with any
amendment, supplement, waiver or other modification of any of the provisions of
the Senior Notes Indenture or the Senior Notes.

 

8.15        Limitation on Changes in Fiscal Year.  Permit the fiscal year of
Holdings or the Parent Borrower to end on a day other than December 31.

 

233

--------------------------------------------------------------------------------


 

8.16        Limitation on Restrictive Agreements.  The Parent Borrower shall
not, and shall not permit any Restricted Subsidiary to, enter into with any
Person any agreement that restricts the ability of the Parent Borrower or any of
its Restricted Subsidiaries (other than any Foreign Subsidiaries or any Excluded
Subsidiaries) to create, incur, assume or suffer to exist any Lien in favor of
the Lenders in respect of obligations and liabilities under this Agreement or
any other Loan Documents upon any of its property, assets or revenues
constituting Collateral as and to the extent contemplated by this Agreement and
the other Loan Documents, whether now owned or hereafter acquired, other than:

 

(a) this Agreement, the other Loan Documents and any related documents, the
Senior Notes, the Senior Notes Indenture and the other Senior Notes Debt
Documents and any related documents, any Additional Credit Facility, any other
Additional Documents and any related documents, the Intercreditor Agreement, any
First Lien Intercreditor Agreement, any Credit Facility, and any agreement in
effect or entered into on the Closing Date;

 

(b) any agreement of a Person, or relating to Indebtedness (including any
Guarantee Obligation in respect thereto) or Capital Stock of a Person, which
Person is acquired by or merged or consolidated with or into the Parent Borrower
or any Restricted Subsidiary, or which agreement is assumed by the Parent
Borrower or any Restricted Subsidiary in connection with an acquisition from or
other transaction with such Person, as in effect at the time of such
acquisition, merger, consolidation or transaction (except to the extent that
such Indebtedness was incurred to finance, or otherwise in connection with, such
acquisition, merger, consolidation or transaction); provided that for purposes
of this clause (b), if a Person other than the Parent Borrower is the surviving
Person with respect thereto, any Subsidiary thereof or agreement of such Person
or any such Subsidiary shall be deemed acquired or assumed, as the case may be,
by the Parent Borrower or a Restricted Subsidiary, as the case may be, when such
Person becomes such surviving Person;

 

(c) any agreement (a “Refinancing Agreement”) effecting a refinancing of
Indebtedness (including any Guarantee Obligation in respect thereto)  Incurred
or outstanding pursuant or relating to, or that otherwise extends, renews,
refunds, refinances or replaces, any agreement referred to in clause (a) or
(b) above or this clause (c) (an “Initial Agreement”), or that is, or is
contained in, any amendment, supplement or other modification to any Initial
Agreement or Refinancing Agreement (an “Amendment”); provided, however, that the
restrictions contained in any such Refinancing Agreement or Amendment taken as a
whole are not materially less favorable to the Lenders than restrictions
contained in the Initial Agreement or Initial Agreements to which such
Refinancing Agreement or Amendment relates (as determined in good faith by the
Parent Borrower);

 

234

--------------------------------------------------------------------------------


 

(d)  any agreement relating to intercreditor arrangements and related rights and
obligations, to or by which the Lenders and/or the Administrative Agent, the
Collateral Agent or any other agent, trustee or representative on their behalf
may be party or bound at any time or from time to time, and any agreement
providing that in the event that a Lien is granted for the benefit of the
lenders another Person shall also receive a Lien, which Lien is permitted by
Section 8.3;

 

(e) any agreement governing or relating to (x) Indebtedness of or a Franchise
Financing Disposition by or to or in favor of any Franchisee or Franchise
Special Purpose Entity or to any Franchise Lease Obligation, (y) Indebtedness of
or a Financing Disposition by or to or in favor of any Special Purpose Entity or
(z) sale of receivables by or Indebtedness of a Foreign Subsidiary, in each case
under this clause (e) including any Guarantee Obligation in respect thereof;

 

(f) any agreement relating to any Indebtedness Incurred after the Closing Date
as permitted by Section 8.2 (including any Guarantee Obligation in respect
thereof), or otherwise entered into after the Closing Date, (i) if the
restrictions thereunder taken as a whole are consistent with prevailing market
practice for similar Indebtedness or other agreements, or are not materially
less favorable to the Lenders than those under the Initial Agreements, or do not
materially impair the ability of the Loan Parties to create and maintain the
Liens on the Collateral securing the Obligations pursuant to the Security
Documents as and to the extent contemplated thereby and by Section 7.9, in each
case as determined in good faith by the Parent Borrower or (ii) if such
restrictions apply only if a default occurs in respect of a payment or financial
covenant relating to such Indebtedness;

 

(h) any agreement governing or relating to Indebtedness (including any Guarantee
Obligation in respect thereof) and/or other obligations and liabilities secured
by a Lien permitted by Section 8.3 (in which case any restriction shall only be
effective against the assets subject to such Lien, except as may be otherwise
permitted under this Section 8.16);

 

(i)  any agreement for the direct or indirect disposition of Capital Stock of
any Person, property or assets, imposing restrictions with respect to such
Person, Capital Stock, property or assets pending the closing of such
disposition;

 

(j) (i) any agreement that restricts in a customary manner (as determined in
good faith by the Parent Borrower) the assignment or transfer thereof, or the
subletting, assignment or transfer of any property or asset subject thereto,
(ii) any restriction by virtue of any transfer of, agreement to transfer, option
or right with respect to, or Lien on, any property or assets of the Parent
Borrower or any Restricted Subsidiary not otherwise prohibited by this
Agreement, (iii)  mortgages, pledges or other security agreements to the extent
restricting the transfer of the property or assets subject thereto, (iv) any

 

235

--------------------------------------------------------------------------------


 

reciprocal easement agreements containing customary provisions (as determined in
good faith by the Parent Borrower) restricting dispositions of real property
interests, (v) Purchase Money Obligations that impose restrictions with respect
to the property or assets so acquired, (vi) agreements with customers or
suppliers entered into in the ordinary course of business that impose
restrictions with respect to cash or other deposits, net worth or inventory,
(vii) customary provisions (as determined in good faith by the Parent Borrower)
contained in agreements and instruments entered into in the ordinary course of
business (including leases and licenses) or in joint venture and other similar
agreements or in shareholder, partnership, limited liability company and other
similar agreements in respect of non-wholly owned Restricted Subsidiaries,
(viii) restrictions that arise or are agreed to in the ordinary course of
business and do not detract from the value of property or assets of the Parent
Borrower or any Restricted Subsidiary in any manner material to the Parent
Borrower or such Restricted Subsidiary, (ix) Hedging Obligations or (x) Bank
Products Obligations;

 

(k) restrictions by reason of any applicable law, rule, regulation or order, or
required by any regulatory authority having jurisdiction over the Parent
Borrower or any of its Subsidiaries or any of their businesses, including any
such law, rule, regulation, order or requirement applicable in connection with
such Subsidiary’s status (or the status of any Subsidiary of such Subsidiary) as
a Captive Insurance Subsidiary; and

 

(l)  any agreement evidencing any replacement, renewal, extension or refinancing
of any of the foregoing (or of any agreement described in this clause (l)).

 

It is understood that a limitation on the amount of Indebtedness or other
obligations or liabilities that may be incurred, outstanding, guaranteed or
secured under this Agreement or any other Loan Document (in excess of the amount
thereof that may be incurred, outstanding, guaranteed and secured under this
Agreement or any other Loan Document as in effect on the Closing Date) does not
constitute a limitation that is restricted by this Section 8.16.

 

8.17        Limitation on Lines of Business.  Enter into any business, either
directly or through any Restricted Subsidiary or joint venture or similar
arrangement described in Section 8.9(k), except for those businesses of the same
general type as those in which the Parent Borrower and its Subsidiaries are
engaged on the Closing Date or which are reasonably related thereto and any
business related thereto.

 

8.18        Limitations on Currency, Commodity and Other Hedging Transactions. 
Enter into, purchase or otherwise acquire agreements or arrangements relating to
currency, commodity or other hedging except, to the extent and only to the
extent that, such agreements or arrangements are entered into, purchased or
otherwise acquired other than for purposes of speculation (any such agreement or
arrangement permitted by this Section 8.18 a “Permitted Hedging Arrangement”).

 

236

--------------------------------------------------------------------------------


 

SECTION 9.         EVENTS OF DEFAULT.  If any of the following events shall
occur and be continuing:

 

(a)           Any of the Borrowers shall fail to pay any principal of any Loan
or any Reimbursement Obligation when due in accordance with the terms hereof
(whether at stated maturity, by mandatory prepayment or otherwise); or any of
the Borrowers shall fail to pay any interest on any Loan, or any other amount
payable hereunder, within five days after any such interest or other amount
becomes due in accordance with the terms hereof; or

 

(b)           Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) or which is contained in any certificate furnished
at any time by or on behalf of any Loan Party pursuant to this Agreement or any
such other Loan Document shall prove to have been incorrect in any material
respect on or as of the date made or deemed made and the circumstances giving
rise to such misrepresentation, if capable of alteration, are not altered so as
to make such representation or warranty correct in all material respects by the
date falling thirty (30) days after the date on which written notice thereof
shall have been given to the Parent Borrower by the Administrative Agent or the
Required Lenders; provided, for the avoidance of doubt that if any
representation or warranty made or deemed made pursuant to the second sentence
of Section 5.7 shall prove to have been incorrect in any material respect, such
failure to be correct shall be deemed cured if the Default or Event of Default
giving rise to, or otherwise underlying, such failure to be correct, shall be
cured; or

 

(c)           Any Loan Party shall default in the observance or performance of
any agreement contained in Section 7.7(f) (after a two (2) Business Day cure
period), Section 4.16, Section 7.2(e) (after a three Business Day grace period
or, if during the continuance of a Specified Default or Dominion Event, after a
one Business Day grace period), Section 7.4 (with respect to maintenance of
existence), Section 7.6(a)(ii) (after a two Business Day grace period),
Section 7.6(b) (after a two Business Day grace period), Section 7.7(a) or
Section 8 of this Agreement; provided that, in the case of a default in the
observance or performance of its obligations under Section 7.7(a) hereof, such
default shall have continued unremedied for a period of two days; and provided
further that, if (x) any such failure with respect to Sections 4.16, 7.4 or 7.6
is of a type that can be cured within five Business Days and (y) such Default
could not materially adversely impact the Lenders’ Liens on the Collateral, such
failure shall not constitute an Event of Default for five Business Days after
the occurrence thereof so long as the Loan Parties are diligently pursuing the
cure of such failure; or

 

237

--------------------------------------------------------------------------------


 

(d)           Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section 9), and
such default shall continue unremedied for a period of thirty (30) days after
the earlier of (A) the date on which a Responsible Officer of the Parent
Borrower becomes aware of such default and (B) the date on which written notice
thereof shall have been given to the Parent Borrower by the Administrative Agent
or the Required Lenders; or

 

(e)           Holdings, the Parent Borrower or any Restricted Subsidiary shall 
(i) default in (x) any payment of principal of or interest on any Indebtedness
(excluding the Loans and the Reimbursement Obligations) in excess of
$100,000,000 or (y) in the payment of any Guarantee Obligation in excess of
$100,000,000, beyond the period of grace (not to exceed 30 days), if any,
provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(excluding the Loans and the Reimbursement Obligations) or Guarantee Obligation
referred to in clause (i) above or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice or lapse of time if required, such Indebtedness to become due
prior to its stated maturity or such Guarantee Obligation to become payable (an
“Acceleration”), and (x) such time shall have lapsed and, if any notice (a
“Default Notice”) shall be required to commence a grace period or declare the
occurrence of an event of default before notice of Acceleration may be
delivered, such Default Notice shall have been given, (y) such default shall not
have been remedied or waived by or on behalf of such holder or holders, and
(z) in the case of any such Indebtedness of any Foreign Subsidiary (other than
any Loan Party), such Indebtedness shall have been Accelerated and such
Acceleration shall not have been rescinded (provided that this clause (ii) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder); or

 

(f)            If (i) the Parent Borrower or any of its Material Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking

 

238

--------------------------------------------------------------------------------


 

reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts (excluding, in each
case, the reorganization, winding-up, liquidation or dissolution of any Foreign
Subsidiary of the Parent Borrower that is not a Loan Party or a Canadian
Subsidiary), or (B) seeking appointment of a receiver, interim receiver,
receivers, receiver and manager, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the Parent
Borrower or any of its Material Subsidiaries shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Parent Borrower or any of its Material Subsidiaries any case, proceeding or
other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged, unstayed or unbonded for a period of, in
the case of Material Subsidiaries that are Foreign Subsidiaries (other than any
Loan Party), 90 days and otherwise, 60 days; or (iii) there shall be commenced
against the Parent Borrower or any of its Material Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, stayed or bonded pending appeal within,
in the case of Material Subsidiaries that are Foreign Subsidiaries (other than
any Loan Party), 90 days and otherwise, 60 days from the entry thereof; or
(iv) the Parent Borrower or any of its Material Subsidiaries shall take any
corporate or other organizational action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Loan Party or any Material Subsidiaries of
the Parent Borrower shall be generally unable to, or shall admit in writing its
general inability to, pay its debts as they become due (other than in connection
with any reorganization, winding-up, liquidation, dissolution of any Subsidiary
of the Parent Borrower that is not a Loan Party referred to in the parenthetical
exclusion contained in clause (i)(A) above); or

 

(g)           (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) (A) any failure to satisfy minimum funding standards (as defined in
Section 302 or 303 of ERISA or Section 412 or 430 of the Code), whether or not
waived, shall exist with respect to any Plan or (B) any Lien in favor of the
PBGC or a Plan shall arise on the assets of either of the Parent Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is in the reasonable opinion of the Administrative Agent likely to
result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Single

 

239

--------------------------------------------------------------------------------


 

Employer Plan shall terminate for purposes of Title IV of ERISA other than a
standard termination pursuant to Section 4041(b) of ERISA, (v) either of the
Parent Borrower or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Administrative Agent is reasonably likely to, incur any liability
in connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan, or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i)  through (vi) of this
Section 9(g), such event or condition, either individually or together with all
other such events or conditions, if any, could be reasonably expected to result
in a Material Adverse Effect; or

 

(h)           One or more judgments or decrees shall be entered against the
Parent Borrower or any Restricted Subsidiary involving in the aggregate at any
time a liability (net of any insurance or indemnity payments actually received
in respect thereof prior to or within 60 days from the entry thereof, or to be
received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $50,000,000 or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

 

(i)            Any Loan Party shall assert in writing that the Intercreditor
Agreement or any Note hereunder shall have ceased for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof); or

 

(j)            (i) The U.S. Guarantee and Collateral Agreement shall, or any
other Security Document covering a significant portion of the Collateral shall
(at any time after its execution, delivery and effectiveness), cease for any
reason to be in full force and effect (other than pursuant to the terms hereof
or thereof), or any Loan Party which is a party to such Security Document shall
so assert in writing, or (ii) the Lien created by any of the Security Documents
shall cease to be perfected and enforceable in accordance with its terms or of
the same effect as to perfection and priority purported to be created thereby
with respect to any significant portion of the Collateral (other than in
connection with any termination of such Lien in respect of any Collateral as
permitted hereby or by any Security Document), and such failure of such Lien to
be perfected and enforceable with such priority shall have continued unremedied
for a period of 20 days; or

 

(k)           [reserved];

 

(l)            A Change of Control shall have occurred;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the

 

240

--------------------------------------------------------------------------------


 

Commitments, if any, shall immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement
(including all amounts of BA Equivalent Loans and L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder and whether or not the BA Equivalent
Loans have matured) shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken:  (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders the Administrative Agent
shall, by notice to the Parent Borrower, declare the Commitments to be
terminated forthwith, whereupon the Commitments, if any, shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Parent Borrower, declare the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement
(including all amounts of Bankers’ Acceptances and L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder and whether or not the Bankers’
Acceptances have matured) to be due and payable forthwith, whereupon the same
shall immediately become due and payable.

 

In the case of all U.S. Facility Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the applicable U.S. Borrower shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount in immediately available funds equal to the aggregate then undrawn and
unexpired amount of such U.S. Facility Letters of Credit (and each U.S. Borrower
hereby grants to the Administrative Agent, for the benefit of the applicable
Secured Parties, a continuing security interest in all amounts at any time on
deposit in such cash collateral account to secure the undrawn and unexpired
amount of such U.S. Facility Letters of Credit and all other obligations under
the Loan Documents of the US Borrowers).  In the case of all Canadian Facility
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the
applicable Canadian Borrower shall at such time deposit in a cash collateral
account opened by the Canadian Agent an amount in immediately available funds
equal to the aggregate then undrawn and unexpired amount of such Canadian
Facility Letters of Credit (and the Canadian Borrowers hereby grant to the
Canadian Agent, for the benefit of the applicable Secured Parties, a continuing
security interest in all amounts at any time on deposit in such cash collateral
account to secure the undrawn and unexpired amount of such Canadian Facility
Letters of Credit and all other obligations of such Canadian Borrowers under the
Loan Documents).  If at any time the Administrative Agent or the Canadian Agent,
as applicable, determines that any funds held in any such cash collateral
account are subject to any right or claim of any Person other than the
Administrative Agent or the Canadian Agent, as applicable, and the applicable
Secured Parties, or that the total amount of such funds is less than the
aggregate undrawn and unexpired amount of outstanding U.S. Facility Letters of
Credit

 

241

--------------------------------------------------------------------------------


 

or Canadian Facility Letters of Credit, as applicable, the applicable Borrowers,
shall, forthwith upon demand by the Administrative Agent or the Canadian Agent,
as applicable, pay to the Administrative Agent or the Canadian Agent, as
applicable, as additional funds to be deposited and held in such cash collateral
account, an amount equal to the excess of (a) such aggregate undrawn and
unexpired amount over (b) the total amount of funds, if any, then held in such
cash collateral account that the Administrative Agent or the Canadian Agent, as
applicable, determines to be free and clear of any such right and claim. 
Amounts held in any such cash collateral account with respect to U.S. Facility
Letters of Credit shall be applied by the Administrative Agent to the payment of
drafts drawn under such U.S. Facility Letters of Credit, and the unused portion
thereof after all such U.S. Facility Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Loan Parties hereunder and under the other Loan Documents.  Amounts held in
any such cash collateral account with respect to Canadian Facility Letters of
Credit shall be applied by the applicable Agent to the payment of drafts drawn
under such Canadian Facility Letters of Credit, and the unused portion thereof
after all such Canadian Facility Letters of Credit shall have expired or been
fully drawn upon, if any, shall be applied to repay other obligations of the
Loan Parties hereunder and under the other Loan Documents.  After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Loan
Parties hereunder and under the other Loan Documents shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the applicable Borrower (or such other Person as may be lawfully entitled
thereto).  Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no Lender in its capacity as a Secured Party or as
beneficiary of any security granted pursuant to the Security Documents shall
have any right to exercise remedies in respect of such security without the
prior written consent of the Required Lenders.

 

Except as expressly provided above in this Section 9, to the maximum extent
permitted by applicable law, presentment, demand, protest and all other notices
of any kind are hereby expressly waived.

 

SECTION 10.       THE AGENTS AND THE OTHER REPRESENTATIVES.

 

10.1        Appointment.

 

(a)           Each Lender hereby irrevocably designates and appoints the Agents
as the agent of such Lender under this Agreement and the other Loan Documents,
and each such Lender irrevocably authorizes each agent in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to or required of such Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto.

 

242

--------------------------------------------------------------------------------


 

Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Agents and the Other Representatives shall not have any duties or
responsibilities, except, in the case of the Administrative Agent, the
Collateral Agent, the Canadian Agent, the Canadian Collateral Agent, the
Co-Collateral Agent and the Issuing Lenders, those expressly set forth herein,
or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against any
Agent or the Other Representatives.  Each of the Agents may perform any of their
respective duties under this Agreement, the other Loan Documents and any other
instruments and agreements referred to herein or therein by or through its
respective officers, directors, agents, employees or affiliates (it being
understood and agreed, for avoidance of doubt and without limiting the
generality of the foregoing, that the Administrative Agent, the Collateral
Agent, the Canadian Agent, the Canadian Collateral Agent and the Co-Collateral
Agent may perform any of their respective duties under the Security Documents by
or through one or more of their respective affiliates).  Notwithstanding the
foregoing, the Administrative Agent agrees to act as the U.S. federal
withholding Tax agent in respect of all amounts payable by it under the Loan
Documents.

 

(b)           Each of the parties hereto (including each Lender, acting for
itself and on behalf of each of its Affiliates that are or become Secured
Parties from time to time) confirms the appointment and designation of Citibank,
N.A., in its capacity as the Canadian Collateral Agent, as the hypothecary
representative for the present and future Secured Parties (in such capacity, the
“Representative”), as contemplated by Article 2692 of the Civil Code of Québec,
for the purposes of holding any Liens including any hypothecs (“Hypothecs”)
granted by the Canadian Loan Parties or any one of them pursuant to the laws of
the Province of Quebec. The execution by the Representative prior to the date
hereof of any document creating or evidencing any such Hypothec for the benefit
of any of the Secured Parties is hereby ratified and confirmed.  Each future
Secured Party, whether a Lender or a holder of any Obligation, shall be deemed
to have ratified and confirmed (for itself and on behalf of each of its
Affiliates that are or become Secured Parties from time to time) the appointment
of the Representative.  The substitution or replacement of the Canadian
Collateral Agent pursuant to the provisions hereof shall also constitute the
substitution or replacement of the Representative. The new Representative,
without further act other than the filing of a notice of replacement of
hypothecary representative as contemplated by Article 2692 of the Civil Code of
Quebec, shall then be vested and have all the rights, powers and authorities
granted to the Representative hereunder and shall be subject in all respects to
the terms, conditions and provisions hereof, to the same extent as if originally
appointed as the Representative.

 

(c)           Notwithstanding the provisions of Section 32 of An Act Respecting
the Special Powers of Legal Persons (Québec), the Administrative Agent, the
Collateral Agent, the Canadian Agent, and the Canadian Collateral Agent may
purchase, acquire and be the holder of any bond issued by any Loan Party.  Each
of the Loan Parties hereby

 

243

--------------------------------------------------------------------------------


 

acknowledges that any such bond shall constitute a title of indebtedness, as
such term is used in Article 2692 of the Civil Code of Québec.

 

10.2        Delegation of Duties.  In performing its functions and duties under
this Agreement, each Agent shall act solely as agent for the Lenders and, as
applicable, the other Secured Parties, and no Agent assumes any (and shall not
be deemed to have assumed any) obligation or relationship of agency or trust
with or for Holdings or any of its Subsidiaries.  Each Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact (including the Canadian Agent in the case of the
Administrative Agent and the Administrative Agent in the case of the Canadian
Agent, the Canadian Collateral Agent in the case of the Collateral Agent, the
Collateral Agent in the case of the Canadian Collateral Agent, the Collateral
Agent in the case of the Administrative Agent and the Canadian Collateral Agent
in the case of the Canadian Agent), and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  No Agent shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact or counsel
selected by it with reasonable care.

 

10.3        Exculpatory Provisions.  None of the Agents or any Other
Representative nor any of their officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action taken or
omitted to be taken by such Person under or in connection with this Agreement or
any other Loan Document (except for the gross negligence or willful misconduct
of such Person or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates) or (b) responsible in any manner to any of the
Lenders for (i) any recitals, statements, representations or warranties made by
Holdings, any Borrower or any other Loan Party or any officer thereof contained
in this Agreement or any other Loan Document or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agents or any Other Representative under or in connection with, this Agreement
or any other Loan Document, (ii) for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any Notes or any
other Loan Document, (iii) for any failure of Holdings, any Borrower or any
other Loan Party to perform its obligations hereunder or under any other Loan
Document, (iv) the performance or observance of any of the terms, provisions or
conditions of this Agreement or any other Loan Document, (v) the satisfaction of
any of the conditions precedent set forth in Section 6, or (vi) the existence or
possible existence of any Default or Event of Default.  Neither the Agents nor
any Other Representative shall be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of Holdings, any
Borrower or any other Loan Party.  Each Lender agrees that, except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent or the Canadian Agent hereunder or given to the Agents
for the account of or with copies for the Lenders, the Agents and the Other

 

244

--------------------------------------------------------------------------------


 

Representatives shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
Holdings, any Borrower or any other Loan Party which may come into the
possession of the Agents and the Other Representatives or any of their officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

 

10.4        Reliance by Agents.  Each Agent shall be entitled to rely, and shall
be fully protected (and shall have no liability to any Person) in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message or other electronic transmission, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to any Borrower or
Holdings), independent accountants and other experts selected by each Agent. 
The Agents may deem and treat the payee of any Note as the owner thereof for all
purposes unless such Note shall have been transferred in accordance with
Section 11.6 and all actions required by such Section in connection with such
transfer shall have been taken.  Any request, authority or consent of any Person
or entity who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.  Each Agent shall be
fully justified as between itself and the Lenders in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders and/or such other
requisite percentage of the Lenders as is required pursuant to
Section 11.1(a) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and any Notes and the other Loan Documents in
accordance with a request of the Required Lenders and/or such other requisite
percentage of the Lenders as is required pursuant to Section 11.1(a), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

 

10.5        Notice of Default.  No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender, the Parent Borrower or
Holdings referring to this Agreement, describing such Default or Event of
Default.  In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders.  The
Agents shall take such action reasonably promptly with respect to such Default
or Event of Default as shall be directed by the Required Lenders and/or such
other requisite percentage of the Lenders as is required pursuant to
Section 11.1(a); provided that unless and until the Agents shall have

 

245

--------------------------------------------------------------------------------


 

received such directions, the Agents may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

10.6        Acknowledgements and Representations by Lenders.  Each Lender
expressly acknowledges that none of the Agents or the Other Representatives nor
any of their officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
any Agent or any Other Representative hereafter taken, including any review of
the affairs of any Borrowers or any other Loan Party, shall be deemed to
constitute any representation or warranty by such Agent or such Other
Representative to any Lender.  Each Lender represents to the Agents, the Other
Representatives and each of the Loan Parties that, independently and without
reliance upon any Agent, the Other Representatives or any other Lender, and
based on such documents and information as it has deemed appropriate, it has
made and will make, its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of
Holdings and the Borrowers and the other Loan Parties, it has made its own
decision to make its Loans hereunder and enter into this Agreement and it will
make its own decisions in taking or not taking any action under this Agreement
and the other Loan Documents and, except as expressly provided in this
Agreement, neither the Agents nor any Other Representative shall have any duty
or responsibility, either initially or on a continuing basis, to provide any
Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or at any time or times thereafter.  Each Lender represents to each other
party hereto that it is a bank, savings and loan association or other similar
savings institution, insurance company, investment fund or company or other
financial institution which makes or acquires commercial loans in the ordinary
course of its business, that it is participating hereunder as a Lender for such
commercial purposes, and that it has the knowledge and experience to be and is
capable of evaluating the merits and risks of being a Lender hereunder.  Each
Lender acknowledges and agrees to comply with the provisions of Section 11.6
applicable to the Lenders hereunder.

 

10.7        Indemnification.

 

(a)           The Lenders agree to indemnify each Agent (or any Affiliate
thereof), each Issuing Lender and the Swing Line Lender (to the extent not
reimbursed by the Parent Borrower or any other Loan Party and without limiting
the obligation of the Parent Borrower to do so), ratably according to their
respective Commitment Percentages in effect on the date on which indemnification
is sought under this Section 10.7 (or, if indemnification is sought after the
date upon which the Commitments shall have terminated and the Loans shall have
been paid in full, ratably in accordance with their Commitment Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,

 

246

--------------------------------------------------------------------------------


 

expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against such Agent (or any Affiliate thereof) in any way
relating to or arising out of this Agreement, any of the other Loan Documents or
the transactions contemplated hereby or thereby or any action taken or omitted
by any Agent (or any Affiliate thereof) under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent arising from
(a) such Agent’s bad faith, gross negligence or willful misconduct or (b) claims
made or legal proceedings commenced against such Agent by any security holder or
creditor thereof arising out of and based upon rights afforded any such security
holder or creditor solely in its capacity as such.  The obligations to indemnify
each Issuing Lender and Swing Line Lender shall be ratable among the Revolving
Credit Lenders in accordance with their respective Commitments (or, if the
Commitments have been terminated, the outstanding principal amount of their
respective Revolving Credit Loans and L/C Obligations and their respective
participating interests in the outstanding Letters of Credit and shall be
payable only by the Revolving Credit Lenders).  The agreements in this
Section 10.7 shall survive the payment of the Loans and all other amounts
payable hereunder.

 

(b)           Any Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Document (except actions expressly
required to be taken by it hereunder or under the Loan Documents) unless it
shall first be indemnified to its satisfaction by the Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

(c)           The agreements in this Section 10.7 shall survive the payment of
all Borrower Obligations and Guaranteed Obligations (each as defined in the U.S.
Guarantee and Collateral Agreement).

 

10.8        Agents and Other Representatives in Their Individual Capacity.  Each
Agent, the Other Representatives and their Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any Borrower or
any other Loan Party as though such Agent and the Other Representatives were not
an Agent or the Other Representatives hereunder and under the other Loan
Documents.  With respect to Loans made or renewed by them and any Note issued to
them and with respect to any Letter of Credit issued or participated in by them,
each Agent and the Other Representatives shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though they were not an Agent or an Other Representative, and the
terms “Lender” and “Lenders” shall include the Agents and the Other
Representatives in their individual capacities.

 

247

--------------------------------------------------------------------------------


 

10.9        Collateral Matters.

 

(a)           Each Lender authorizes and directs the Administrative Agent, the
Canadian Agent, the Collateral Agent, the Canadian Collateral Agent and the
Co-Collateral Agent to enter into (x) the Security Documents, the Intercreditor
Agreement, any First Lien Intercreditor Agreement and any Other Intercreditor
Agreement for the benefit of the applicable Lenders and the other Secured
Parties, (y) any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to the Security Documents or
the  Intercreditor Agreement or enter into the First Lien Intercreditor
Agreement or Other Intercreditor Agreement in connection with the incurrence by
any Loan Party or any Subsidiary thereof of Incremental Indebtedness (each, an
“Intercreditor Agreement Supplement”) to permit such Incremental Indebtedness to
be secured by a valid, perfected lien (with such priority as may be designated
by the relevant Loan Party or Subsidiary, to the extent such priority is
permitted by the Loan Documents) and (z) any Increase Supplement, Lender Joinder
Agreement, Incremental Commitment Amendment, Extension Amendment or Specified
Refinancing Amendment as provided in Section 2.9, 2.10, 2.11 or 2.12, as
applicable.  Each Lender hereby agrees, and each holder of any Note or
participant in Letters of Credit by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Collateral Agent, the Administrative Agent, the Canadian Agent, the Canadian
Collateral Agent, the Co-Collateral Agent or the Required Lenders in accordance
with the provisions of this Agreement, the Security Documents, the Intercreditor
Agreement (as amended by any Intercreditor Agreement Supplement), the First Lien
Intercreditor Agreement, Other Intercreditor Agreement, Increase Supplement,
Lender Joinder Agreement, Incremental Commitment Amendment, Extension Amendment
and Specified Refinancing Amendment, and the exercise by the Agents or the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  The Collateral Agent and the Canadian
Collateral Agent are hereby authorized on behalf of all of the Lenders, without
the necessity of any notice to or further consent from any Lender, from time to
time, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents. 
Except for any joinders with respect to additional facilities or as otherwise
required or contemplated by the terms thereof, the Collateral Agent and the
Co-Collateral Agent shall not enter into amendments, amendments and
restatements, restatements or waivers of supplements to or other modifications
to the Intercreditor Agreement or any intercreditor agreements without the
consent of the Administrative Agent, such consent not to be unreasonably
withheld or delayed.  The Collateral Agent or the Canadian Collateral Agent, as
the case may be, may grant extensions of time for the creation and perfection of
security interests in or the obtaining of title insurance, legal opinions or
other deliverables with respect to particular assets or the provision of any
guarantee by any Subsidiary (including extensions beyond the Closing Date or in

 

248

--------------------------------------------------------------------------------


 

connection with assets acquired, or Subsidiaries formed or acquired, after the
Closing Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Security Documents.

 

(b)           The Lenders hereby authorize the Administrative Agent, the
Collateral Agent, the Canadian Agent, the Canadian Collateral Agent and the
Co-Collateral Agent, as applicable, in each case at its option and in its
discretion (A) to release any Lien granted to or held by such Agent upon any
Collateral (i) upon termination of the Commitments and payment and satisfaction
of all of the obligations under the Loan Documents at any time arising under or
in respect of this Agreement or the Loan Documents or the transactions
contemplated hereby or thereby that are then due and unpaid, (ii) constituting
property being sold or otherwise disposed of (to Persons other than a Loan
Party) upon the sale or other disposition thereof in compliance with
Section 8.6, (iii) owned by any Restricted Subsidiary of the Parent Borrower
which becomes an Excluded Subsidiary or ceases to be a Restricted Subsidiary of
the Parent Borrower or constituting Capital Stock or other equity interests of
an Excluded Subsidiary, (iv) if approved, authorized or ratified in writing by
the Required Lenders (or such greater amount, to the extent required by
Section 11.1) (v) [reserved] or (vi) as otherwise may be expressly provided in
the relevant Security Documents; (B) at the written request of the Parent
Borrower to subordinate any Lien on any Excluded Assets (as defined in the
Guarantee and Collateral Agreement) (or to confirm in writing the absence of any
Lien thereon) or on any other property granted to or held by such Agent, as the
case may be under any Loan Document to the holder of any Permitted Lien and
(C) to release any Restricted Subsidiary of the Parent Borrower from its
Obligations under any Loan Documents to which it is a party if such Person
ceases to be a Restricted Subsidiary of the Parent Borrower or becomes an
Excluded Subsidiary.  Upon request by the Administrative Agent, the Collateral
Agent, the Canadian Agent or the Canadian Collateral Agent, at any time, the
Lenders will confirm in writing such Agent’s authority to release particular
types or items of Collateral pursuant to this Section 10.9.

 

(c)           The Lenders hereby authorize the Administrative Agent, the
Canadian Agent, the Collateral Agent, the Canadian Collateral Agent and the
Co-Collateral Agent as the case may be, in each case at its option and in its
discretion, to enter into any amendment, amendment and restatement, restatement,
waiver, supplement or modification, and to make or consent to any filings or to
take any other actions, in each case as contemplated by Section 11.22.  Upon
request by any Agent, at any time, the Lenders will confirm in writing any
Agent’s authority under this Section 10.9(c).

 

(d)           No Agent shall have any obligation whatsoever to the Lenders to
assure that the Collateral exists or is owned by Holdings or any of its
Subsidiaries or is cared for, protected or insured or that the Liens granted to
any Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or

 

249

--------------------------------------------------------------------------------


 

enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Agents in this Section 10.9 or in any of the Security
Documents, it being understood and agreed by the Lenders that in respect of the
Collateral, or any act, omission or event related thereto, each Agent may act in
any manner it may deem appropriate, in its sole discretion, given such Agent’s
own interest in the Collateral as Lender and that no Agent shall have any duty
or liability whatsoever to the Lenders, except for its gross negligence or
willful misconduct.

 

(e)           Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by Section 11.1 or 11.22 with the
written consent of the Agent party thereto and the Loan Party thereto.

 

(f)            The Collateral Agent may, and hereby does, appoint the
Administrative Agent, the Canadian Agent and the Co-Collateral Agent as its
agent for the purposes of holding any Collateral and/or perfecting such
Collateral Agent’s security interest therein and for the purpose of taking such
other action with respect to the collateral as such Agents may from time to time
agree.  The Canadian Collateral Agent may, and hereby does, appoint the Canadian
Agent and the Administrative Agent as its agent for the purposes of holding any
Collateral and/or perfecting the Canadian Collateral Agent’s security interest
therein and for the purpose of taking such other action with respect to the
Collateral as such Agents may from time to time agree.

 

(g)           The Administrative Agent, the Canadian Agent, the Collateral
Agent, the Canadian Collateral Agent and the Co-Collateral Agent each hereby
agree that to the extent such Agent receives any notice from the Loan Parties
hereunder, such Agent shall promptly deliver a copy to each other Agent
hereunder in accordance with Section 11.2 hereunder, and the Borrowers hereby
authorize such delivery.

 

10.10      Successor Agent.  Subject to the appointment of a successor as set
forth herein, the Administrative Agent or the Canadian Agent may resign upon 10
days’ notice to the Lenders and the Parent Borrower, and if the Administrative
Agent or the Canadian Agent is a Defaulting Lender or an Affiliate of a
Defaulting Lender, either the Required Lenders or the Parent Borrower may, upon
10 days’ notice to the Administrative Agent or Canadian Agent, as applicable,
remove such Agent.  If the Administrative Agent or the Canadian Agent shall
resign or be removed as Administrative Agent or Canadian Agent, as applicable,
under this Agreement and the other Loan Documents, then the Required Lenders (in
the case of the Administrative Agent) or the majority of the remaining Canadian
Lenders (in the case of the Canadian Agent) shall appoint from among the Lenders
a successor agent for the Lenders, which successor agent shall be subject to
approval by the Parent Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed

 

250

--------------------------------------------------------------------------------


 

to the rights, powers and duties of the Administrative Agent or the Canadian
Agent, as applicable, and the term “Administrative Agent” or “Canadian Agent,”
as applicable, shall mean such successor agent effective upon such appointment
and approval, and the former Agent’s rights, powers and duties as Administrative
Agent or Canadian Agent, as applicable, shall be terminated, without any other
or further act or deed on the part of such former Agent or any of the parties to
this Agreement or any holders of the Loans or issuers of Letters of Credit.  The
Co-Collateral Agent may resign as an Agent hereunder upon 10 days’ notice to the
Administrative Agent, Lenders and the Parent Borrower.  If the Co-Collateral
Agent or a Subsidiary or an Affiliate thereof (x) has admitted in writing that
it is insolvent or becomes subject to a Lender-Related Distress Event, or (y) is
a Defaulting Lender, then either the Required Lenders or the Parent Borrower
may, upon 10 days’ notice to the Co-Collateral Agent, remove the Co-Collateral
Agent.  Each of the Collateral Agent, the Canadian Collateral Agent, the
Syndication Agent and any Co-Documentation Agent may resign as an Agent
hereunder upon 10 days’ notice to the Administrative Agent, Lenders and the
Parent Borrower, or if any such Agent is a Defaulting Lender or an Affiliate of
a Defaulting Lender, either the Required Lenders or the Borrower may, upon 10
days’ notice to such Agent, remove such Agent.  If the Collateral Agent,
Canadian Collateral Agent, Co-Collateral Agent, Syndication Agent or either
Documentation Agent shall resign or be removed as Collateral Agent, Canadian
Collateral Agent, Co-Collateral Agent, Syndication Agent or Co-Documentation
Agent hereunder, as applicable, the duties, rights, obligations and
responsibilities of such Agent hereunder, if any, shall automatically be assumed
by, and inure to the benefit of, the Administrative Agent (or, in the case of
the resignation or removal of the Canadian Collateral Agent, the Canadian
Agent), without any further act by any Agent or any Lender.  After any retiring
Agent’s resignation or removal as Agent, the provisions of this Article 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement and the other Loan Documents.  Additionally,
after such retiring Agent’s resignation or removal as such Agent, the provisions
of this Section 10.10 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was such Agent under this Agreement and the
other Loan Documents.  After the resignation or removal of any Administrative
Agent pursuant to the preceding provisions of this Section 10.10, such resigning
or removed Administrative Agent (x) shall not be required to act as Issuing
Lender for any Letters of Credit to be issued after the date of such resignation
or removal and (y) shall not be required to act as Swing Line Lender with
respect to Swing Line Loans to be made after the date of such resignation or
removal (and all outstanding Swing Line Loans of such resigning or removed
Administrative Agent shall be required to be repaid in full upon its
resignation), although the resigning or removed Administrative Agent shall
retain all rights hereunder as Issuing Lender and Swing Line Lender with respect
to all Letters of Credit issued by it, and all Swing Line Loans made by it,
prior to the effectiveness of its resignation or removal as Administrative Agent
hereunder.

 

251

--------------------------------------------------------------------------------


 

10.11      Other Representatives.  None of the Syndication Agent, the
Documentation Agent, the Senior Managing Agents nor any of the entities
identified as joint bookrunners and joint lead arrangers pursuant to the
definition of Other Representative contained herein, shall have any duties or
responsibilities hereunder or under any other Loan Document in its capacity as
such.

 

10.12      Swing Line Lender.  The provisions of this Section 10 shall apply to
the Swing Line Lender in its capacity as such to the same extent that such
provisions apply to the Administrative Agent.

 

10.13      Withholding Tax.  To the extent required by any applicable law, each
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax, and in no event shall such Agent be required to be
responsible for or pay any additional amount with respect to any such
withholding.  If any payment has been made to any Lender by the Administrative
Agent without the applicable withholding tax being withheld from such payment
and the Administrative Agent has paid over the applicable withholding tax to the
Internal Revenue Service or any other Governmental Authority, or the Internal
Revenue Service or any other Governmental Authority asserts a claim that any
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify such Agent of a change in
circumstances which rendered the exemption from or reduction of withholding tax
ineffective or for any other reason, such Lender shall indemnify such Agent
fully for all amounts paid, directly or indirectly, by such Agent as tax or
otherwise, including any penalties or interest and together with any expenses
incurred.

 

10.14      Application of Proceeds.

 

(a)           The Lenders, the Administrative Agent, the Collateral Agent, the
Co-Collateral Agent and each Issuing Lender agree, as among such parties, as
follows:  Subject to the terms of the Intercreditor Agreement, any First Lien
Intercreditor Agreement and any Other Intercreditor Agreement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent, the Collateral Agent, the
Co-Collateral Agent, any Lender or any Issuing Lender on account of the
Collateral under the U.S. Security Documents, on account of the U.S. Borrowers’
Obligations or in the Administrative Agent Account shall be distributed and
applied on a daily basis in the following order (in each case, to the extent the
Administrative Agent has actual knowledge of the amounts owing or outstanding as
described below and subject to any applications of any such amounts otherwise
required pursuant to Section 4.4(b), or otherwise required by the Intercreditor
Agreement, any First Lien Intercreditor Agreement and any Other Intercreditor
Agreement):  (1) first, to the payment (on a ratable basis) of all outstanding
expenses actually due and payable to the Administrative Agent, the Collateral
Agent and the Co-

 

252

--------------------------------------------------------------------------------


 

Collateral Agent and, to the extent allocable to Canadian Facility Revolving
Credit Loans made to the U.S. Borrowers, the Canadian Agent and/or the Canadian
Collateral Agent under any of the Loan Documents and to repay or prepay
outstanding U.S. Facility Revolving Credit Loans advanced by the Administrative
Agent and Canadian Facility Revolving Credit Loans made to the U.S. Borrowers by
the Canadian Agent on behalf of the applicable Lenders hereunder; (2) second, to
the extent all amounts referred to in preceding clause (1) have been paid in
full, to pay (on a ratable basis) all outstanding expenses actually due and
payable to each U.S. Facility Issuing Lender under any of the Loan Documents and
to repay all outstanding U.S. Borrower Unpaid Drawings and all interest thereon;
(3) third, to the extent all amounts referred to in preceding clauses (1) and
(2) have been paid in full, to pay (on a ratable basis) all accrued and unpaid
interest actually due and payable on the U.S. Facility Revolving Credit Loans
and Canadian Facility Revolving Credit Loans made to the U.S. Borrowers and all
accrued and unpaid Fees actually due and payable to the Administrative Agent,
the Collateral Agent, the Co-Collateral Agent and the Canadian Agent, the U.S.
Issuing Lenders and the Revolving Credit Lenders under any of the Loan
Documents; (4) fourth, to the extent all amounts referred to in preceding
clauses (1) through (3), inclusive, have been paid in full, (A) to repay (on a
ratable basis) the outstanding principal of U.S. Facility Revolving Credit Loans
and Canadian Facility Revolving Credit Loans and Swing Line Loans made to the
U.S. Borrowers (whether or not then due and payable), (B) to repay (on a ratable
basis) any outstanding obligations payable under Designated Hedging Agreements
secured under the U.S. Security Documents and for which an equal Designated
Hedging Reserve has been taken against the Borrowing Base, (C) to repay (on a
ratable basis) all outstanding obligations payable under any Bank Products
Agreements secured under the U.S. Security Documents and for which an equal Cash
Management Reserve has been taken against the Borrowing Base and (D) cash
collateralize Individual L/C Exposure, (5) fifth, to the extent all amounts
referred to in preceding clauses (1) through (4), inclusive, have been paid in
full, to pay (on a ratable basis) all other outstanding obligations of the U.S.
Borrowers then due and payable to the Administrative Agent, the Collateral
Agent, the Co-Collateral Agent, the Canadian Agent, the Canadian Collateral
Agent and the Revolving Credit Lenders under this Agreement and (6) sixth, to
the extent all amounts referred to in preceding clauses (1) through (5),
inclusive, have been paid in full, to pay (on a ratable basis) (x) all other
outstanding obligations of the U.S. Borrowers and Canadian Borrowers then due
and payable to the Administrative Agent, the Collateral Agent, the Co-Collateral
Agent, the Canadian Agent, the Canadian Collateral Agent and the Revolving
Credit Lenders under any of the Loan Documents and (y) all other outstanding
obligations payable under any Bank Products Agreements secured under the U.S.
Security Documents or Designated Hedging Agreement secured under the U.S.
Security Documents.

 

(b)           The Lenders, the Canadian Agent, the Canadian Collateral Agent,
the Administrative Agent, the Co-Collateral Agent and each Issuing Lender agree,
as among such parties, as follows:  subject to the terms of the Intercreditor
Agreement, any

 

253

--------------------------------------------------------------------------------


 

First Lien Intercreditor Agreement and any Other Intercreditor Agreement, after
the occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Canadian Agent, the Canadian Collateral Agent, the
Co-Collateral Agent, any Lender or any Issuing Lender on account of the
Collateral under the Canadian Security Documents, on account of the Canadian
Borrowers’ Obligations or in the Canadian Agent Account shall be distributed and
applied on a daily basis in the following order (in each case, to the extent the
Canadian Agent has actual knowledge of the amounts owing or outstanding as
described below and subject to any applications of any such amounts otherwise
required pursuant to Section 4.4(b), or (z) otherwise required by the
Intercreditor Agreement, any First Lien Intercreditor Agreement and any Other
Intercreditor Agreement):  (1) first, to the payment (on a ratable basis) of all
outstanding expenses actually due and payable by the Canadian Borrowers to the
Canadian Agent, the Co-Collateral Agent and/or the Canadian Collateral Agent
under any of the Loan Documents and to repay or prepay outstanding Canadian
Facility Revolving Credit Loans made to the Canadian Borrowers by the Canadian
Agent on behalf of the Lenders hereunder; (2) second, to the extent all amounts
referred to in preceding clause (1) have been paid in full, to pay (on a ratable
basis) all outstanding expenses actually due and payable by the Canadian
Borrower to each Canadian Issuing Lender under any of the Loan Documents and to
repay all outstanding Canadian Borrower Unpaid Drawings and interest thereon;
(3) third, to the extent all amounts referred to in preceding clauses (1) and
(2) have been paid in full, to pay (on a ratable basis) all accrued and unpaid
interest actually due and payable on the Canadian Facility Revolving Credit
Loans made to the Canadian Borrowers and all accrued and unpaid Fees actually
due and payable by the Canadian Borrowers to the Canadian Agent, the
Co-Collateral Agent, the Canadian Issuing Lenders and the Canadian Lenders under
any of the Loan Documents; (4) fourth, to the extent all amounts referred to in
preceding clauses (1) through (3), inclusive, have been paid in full, (A) to
repay (on a ratable basis) the outstanding principal of Canadian Facility
Revolving Credit Loans and Swing Line Loans made to the Canadian Borrowers
(whether or not then due and payable), (B) to repay (on a ratable basis) any
outstanding obligations payable under Designated Hedging Agreements secured
under the Canadian Security Documents and for which an equal Designated Hedging
Reserve has been taken against the Borrowing Base, (C) to repay (on a ratable
basis) all outstanding obligations payable under any Bank Products Agreements
secured under the Canadian Security Documents and for which an equal Cash
Management Reserve has been taken against the Borrowing Base and (D) cash
collateralize Individual L/C Exposure, (5) fifth, to the extent all amounts
referred to in preceding clauses (1) through (4), inclusive, have been paid in
full, to pay (on a ratable basis) all other outstanding obligations of the
Canadian Borrowers then due and payable to the Canadian Agent, the Co-Collateral
Agent, the Canadian Collateral Agent and the Canadian Lenders under this
Agreement; and (6) sixth, to the extent all amounts referred to in preceding
clauses (1) through (5), inclusive, have been paid in full, to pay (on a ratable
basis) (x) all other outstanding obligations of the Canadian Borrowers then due
and payable to the Canadian Agent, the Co-Collateral Agent, the Canadian
Collateral Agent and the Canadian Lenders under any of the other

 

254

--------------------------------------------------------------------------------


 

Loan Documents and (y) all outstanding obligations payable under any Bank
Products Agreements secured under the Canadian Security Documents or Designated
Hedging Agreement secured under the Canadian Security Documents.

 

(c)           This Section 10.14 may be amended (and the Lenders hereby
irrevocably authorize the Administrative Agent to enter into any such amendment)
to the extent necessary to reflect differing amounts payable, and priorities of
payments, to Lenders participating in any new classes or tranches of loans added
pursuant to Sections 2.10, 2.11 and 2.12, as applicable.  Notwithstanding the
foregoing, Excluded Obligations (as defined in the U.S. Guarantee and Collateral
Agreement or Canadian Guarantee and Collateral Agreement, as applicable) with
respect to any Guarantor shall not be paid with amounts received from such
Guarantor or its assets and such Excluded Obligations shall be disregarded in
any application of any amounts pursuant to the preceding paragraph.

 

SECTION 11.       MISCELLANEOUS.

 

11.1        Amendments and Waivers.

 

(a)           Neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, supplemented, modified or waived except in
accordance with the provisions of this Section 11.1.  The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
(and the Canadian Agent, the Collateral Agent, the Co-Collateral Agent or the
Canadian Collateral Agent, as applicable) may, from time to time, (x) enter into
with the respective Loan Parties hereto or thereto, as the case may be, written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or to the other Loan
Documents or changing, in any manner the rights or obligations of the Lenders or
the Loan Parties hereunder or thereunder or (y) waive at any Loan Party’s
request, on such terms and conditions as the Required Lenders or the
Administrative Agent (or the Canadian Agent, the Collateral Agent, the
Co-Collateral Agent or the Canadian Collateral Agent, as applicable), as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

 

(i)            reduce or forgive the amount or extend the scheduled date of
maturity of any Loan or any Reimbursement Obligation or of any scheduled
installment thereof or reduce the stated rate of any interest, commission or fee
payable hereunder (other than as a result of any waiver of the applicability of
any post-default increase in interest rates) or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment or change the currency in which any Loan or Reimbursement
Obligation is payable, in

 

255

--------------------------------------------------------------------------------


 

each case without the consent of each Lender directly and adversely affected
thereby, subject to Sections 11.1(d) and 11.1(e) (it being understood that
(x) waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the aggregate Commitment of all
Lenders shall not constitute an increase of the Commitment of any Lender and
(y) an increase in the available portion of any Commitment of any Lender shall
not constitute an increase in the Commitment of such Lender);

 

(ii)           amend, modify or waive any provision of this Section 11.1(a) or
reduce the percentage specified in the definition of Required Lenders or
Supermajority Lenders, or consent to the assignment or transfer by Holdings or
the Parent Borrower of any of its rights and obligations under this Agreement
and the other Loan Documents (other than pursuant to Section 8.5 or
Section 11.6(a)), in each case without the written consent of all the Lenders;

 

(iii)          release Guarantors accounting for substantially all of the value
of the Guarantee of the Obligations pursuant to the Security Documents, or all
or substantially all of the Collateral, in each case without the consent of all
of the Lenders, except as expressly permitted hereby or by any Security
Document;

 

(iv)          require any Lender to make Loans having an Interest Period of
longer than six months without the consent of such Lender;

 

(v)           amend, modify or waive any provision of Section 10 without the
written consent of the Administrative Agent and of any Other Representative
directly and adversely affected thereby;

 

(vi)          amend, modify or waive any provision of the Swing Line Note (if
any) or Section 2.4 without the written consent of the Swing Line Lender and
each other Lender, if any, which holds, or is required to purchase, a
participation in any Swing Line Loan pursuant to Section 2.4(d); or

 

(vii)         amend, modify or waive the provisions of any Letter of Credit or
any L/C Obligation without the written consent of the applicable Issuing Lender
and each directly and adversely affected L/C Participant;

 

(viii)        increase the advance rates set forth in the definition of Canadian
Borrowing Base or U.S. Borrowing Base, or make any change to the definition of
“Borrowing Base” (by adding additional categories or components thereof),
“Eligible Accounts”, “Eligible Rental Equipment”,

 

256

--------------------------------------------------------------------------------


 

“Eligible Spare Parts and Merchandise”, “Eligible Service Vehicles”, “Eligible
Unbilled Accounts” or “Net Orderly Liquidation Value” that would have the effect
of increasing the amount of the Canadian Borrowing Base or the U.S. Borrowing
Base, reduce the percentage set forth in the definition of “Dominion Event”, or
increase the maximum amount of permitted Agent Advances under
Section 2.1(d) (which, when aggregated with all other Extensions of Credit made
hereunder, shall under no circumstance exceed the Commitments) in each case,
without the written consent of the Supermajority Lenders; or

 

(ix)          subject to Section 11.1(c), amend, modify or waive the order of
application of payments set forth in the last sentence of Section 4.4(a)(i) or
Section 4.4(e), 4.8(a), 4.16(e) or 10.14 hereof, or Section 4.1 of the
Intercreditor Agreement in each case without the consent of the Supermajority
Lenders.

 

provided further that, notwithstanding and in addition to the foregoing, the
Collateral Agent may, in its discretion, release the Lien on Collateral valued
in the aggregate not in excess of $10,000,000 in any fiscal year without the
consent of any Lender.

 

Notwithstanding any provision herein to the contrary, (x) no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder or under any of the Loan Documents, except to the extent the consent
of such Lender would be required under clause (i) in the proviso to the second
sentence of Section 11.1(a) and (y) no Disqualified Lender shall have any right
to approve or disapprove any amendment, waiver or consent hereunder or under any
of the Loan Documents.

 

(b)           Any waiver and any amendment, supplement or modification pursuant
to this Section 11.1 shall apply to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans.  In the case of any waiver, each of the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

(c)           Notwithstanding any provision herein to the contrary, (u) this
Agreement and the other Loan Documents may be amended in accordance with
Section 2.10 to incorporate the terms of any Incremental Commitments with the
written consent of the Parent Borrower and the Lenders providing such
Incremental Commitments, provided that if such amendment includes an Incremental
Commitment of a bank or other financial institution that is not at such time a
Lender or an affiliate of a Lender, the inclusion of such bank or other
financial institution as an Additional Lender

 

257

--------------------------------------------------------------------------------


 

shall be subject to the Administrative Agent’s consent (not to be unreasonably
withheld or delayed) at the time of such amendment, (w) the scheduled date of
maturity of any Loan or Reimbursement Obligation owed to any Lender or any
Commitment of any Lender may be extended with the written consent of the Parent
Borrower and such Lender, as contemplated by Section 2.11 or otherwise, (x) the
Commitment of any Lender may be increased as contemplated by Section 2.9 with
the written consent of the Parent Borrower and such Lender, (y) this Agreement
and the other Loan Documents may be amended in accordance with Section 2.12 to
incorporate the terms of any Specified Refinancing Facilities with the written
consent of the Parent Borrower and the Specified Refinancing Lenders and (z) the
Parent Borrower and the Administrative Agent may amend this Agreement without
the consent of any Lender to cure any ambiguity, mistake, omission, defect or
inconsistency, in each case without the consent of any other Person.  Without
limiting the generality of the foregoing, subject to the limitations on non-pro
rata payments in clause (i)(C)(II) of the proviso to the first sentence of
Section 2.10(c) and in clause (b) of the proviso to the third sentence in
Section 2.11(c), any provision of this Agreement and the other Loan Documents,
including Section 4.4(a), 4.4(e), 4.8(a), 4.16(e) or 11.7 hereof, may be amended
as set forth in the immediately preceding sentence pursuant to any Incremental
Commitment Amendment, any Extension Amendment or Specified Refinancing
Amendment, as the case may be, to provide for non-pro rata borrowings and
payments of any amounts hereunder as between any Tranches, including the Loans,
any Incremental Commitments, any Extended Commitments and Specified Refinancing
Facilities or to provide for the inclusion, as appropriate, of the Lenders of
any Incremental Commitments, any Extended Commitments or any Specified
Refinancing Tranche in any required vote or action of the Required Lenders or of
the Lenders of each Tranche hereunder.  The Administrative Agent hereby agrees
(if requested by the Parent Borrower) to execute any amendment referred to in
this clause (c) or an acknowledgement thereof.

 

(d)           Notwithstanding any provision herein to the contrary, this
Agreement may be amended (or deemed amended) and otherwise may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrowers (x) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the existing Facilities and the accrued interest and fees in respect
thereof, (y) to include, as appropriate, the Lenders holding such credit
facilities in any required vote or action of the Required Lenders or of the
Lenders of each Facility hereunder and (z) to provide class protection for any
additional credit facilities. Notwithstanding any provision herein to the
contrary, any Security Document may be amended (or amended and restated),
restated, waived, supplemented or modified as contemplated by Section 11.18 with
the written consent of the Agent party thereto and the Loan Party party thereto.

 

258

--------------------------------------------------------------------------------


 

(e)           If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any other
Loan Document as contemplated by Section 11.1(a), the consent of each Lender,
each affected Lender, or the Supermajority Lenders, as applicable, is required
and the consent of the Required Lenders at such time is obtained but the consent
of one or more of such other Lenders whose consent is required is not obtained
(each such other Lender, a “Non-Consenting Lender”) then the Parent Borrower
may, on notice to the Administrative and the Non-Consenting Lender, (A) replace
such Non-Consenting Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 11.6 (with the assignment fee and any
other costs and expenses to be paid by the Parent Borrower in such instance) all
of its rights and obligations under this Agreement to one or more assignees;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Parent Borrower to find a replacement Lender; provided,
further, that the applicable assignee shall have agreed to the applicable
change, waiver, discharge or termination of this Agreement and/or the other Loan
Documents; and provided, further, that all obligations of the Borrowers owing to
the Non-Consenting Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender (or, at their option, the
Borrowers) to such Non-Consenting Lender concurrently with such Assignment and
Acceptance or (B) upon notice to the Administrative Agent (and, if applicable,
the Canadian Agent), prepay the Loans and, at the Parent Borrower’s option,
terminate the Commitments of such Non-Consenting Lender, in whole or in part,
subject to Section 4.12, without premium or penalty.  In connection with any
such replacement under this Section 11.1(e), if the Non-Consenting Lender does
not execute and deliver to the Administrative Agent a duly completed Assignment
and Acceptance and/or any other documentation necessary to reflect such
replacement by the later of (a) the date on which the replacement Lender
executes and delivers such Assignment and Acceptance and/or such other
documentation and (b) the date as of which all obligations of the Borrowers
owing to the Non-Consenting Lender relating to the Loans and participations so
assigned shall be paid in full by the assignee Lender to such Non-Consenting
Lender, then such Non-Consenting Lender shall be deemed to have executed and
delivered such Assignment and Acceptance and/or such other documentation as of
such date and the applicable Borrower shall be entitled (but not obligated) to
execute and deliver such Assignment and Acceptance and/or such other
documentation on behalf of such Non-Consenting Lender.

 

(f)            Notwithstanding anything to the contrary herein, at any time and
from time to time, upon notice to the Administrative Agent (who shall promptly
notify the applicable Lenders) specifying in reasonable detail the proposed
terms thereof, the Parent Borrower may make one or more loan modification offers
to all the Lenders of any Facility that would, if and to the extent accepted by
any such Lender, (a) change the Applicable Margin, premium and/or fees payable
with respect to the Loans and Commitments under such Facility (in each case
solely with respect to the Loans and Commitments of accepting Lenders in respect
of which an acceptance is delivered), (b)

 

259

--------------------------------------------------------------------------------


 

add any additional or different financial or other covenants or other provisions
that are agreed between the Borrowers, the Administrative Agent and the
accepting Lenders; provided that such covenants and provisions are applicable
only during periods after the Termination Date and (c) treat the Loans and
Commitments so modified as a new “Facility” and a new “Tranche” for all purposes
under this Agreement; provided that (i) such loan modification offer is made to
each Lender under the applicable Facility on the same terms and subject to the
same procedures as are applicable to all other Lenders under such Facility
(which procedures in any case shall be reasonably satisfactory to the
Administrative Agent) and (ii) no loan modification shall affect the rights or
duties of, or any fees or other amounts payable to, the Administrative Agent,
the Swing Line Lender or any Issuing Lender, without its prior written consent. 
In connection with any such loan modification, the Borrowers and each accepting
Lender shall execute and deliver to the Administrative Agent such agreements and
other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the applicable loan modification offer and the terms
and conditions thereof, and this Agreement and the other Loan Documents shall be
amended in a writing (which may be executed and delivered by the Borrowers and
the Administrative Agent and shall be effective only with respect to the
applicable Loans and Commitments of Lenders that shall have accepted the
relevant loan modification offer (and only with respect to Loans and Commitments
as to which any such Lender has accepted the loan modification offer) (each such
accepting Lender, a “Modifying Lender”)) to the extent necessary or appropriate,
in the judgment of the Administrative Agent, to reflect the existence of, and to
give effect to the terms and conditions of, the applicable loan modification
(including the addition of such modified Loans and/or Commitments as a
“Facility” or a “Tranche” hereunder).  No Lender shall have any obligation
whatsoever to accept any loan modification offer, and may reject any such offer
in its sole discretion (each such non-accepting Lender, a “Non-Modifying
Lender”).  The Parent Borrower shall have the right, at its sole expense and
effort (A) to seek one or more Persons reasonably satisfactory to the
Administrative Agent and the Parent Borrower to each become a substitute
Revolving Credit Lender and assume all or part of the Commitment of any
Non-Modifying Lender and the Parent Borrower, the Administrative Agent and any
such substitute Revolving Credit Lender shall execute and deliver, and such
Non-Modifying Lender shall thereupon be deemed to have executed and delivered, a
duly completed Assignment and Acceptance to effect such substitution or (B) 
upon notice to the Administrative Agent, and, at the Parent Borrower’s option,
to prepay the Loans and/or terminate the Commitments of such Non-Modifying
Lender, in whole or in part, without premium or penalty.  If the Parent Borrower
elects to terminate the Commitments of such Non-Modifying Lender pursuant to
clause (B) above, participations in outstanding Swing Line Loans and/or L/C
Obligations shall be reallocated so that after giving effect thereto the
Modifying Lenders share ratably in the Swing Line Loans and/or L/C Obligations
of the applicable Tranche in accordance with their applicable Commitments (and
notwithstanding Section 4.12, no Borrower shall be liable for any amounts under
Section 4.12 as a result of such reallocation), and the Borrowers shall repay
any Swing Line

 

260

--------------------------------------------------------------------------------


 

Loans and/or cash collateralize L/C Obligations, and make any payments of
accrued interest and any accrued letter of credit commission, in each case to
the extent necessary as reasonably determined by the Administrative Agent to
effect such reallocation.

 

(g)           Upon the execution by the Parent Borrower and delivery to the
Administrative Agent of a Subsidiary Borrower Termination with respect to any
Subsidiary Borrower, such Subsidiary Borrower shall cease to be a Borrower;
provided that the Borrower Termination shall not be effective (other than to
terminate its right to borrow additional Revolving Loans under this Agreement)
unless (x) another Borrower shall remain liable for the principal of or interest
on any Loan to such Subsidiary Borrower outstanding hereunder or (y) the
obligations of such Subsidiary Borrower shall have been assumed by another
Borrower, in each case on terms and conditions reasonably satisfactory to the
Administrative Agent.  In the event that a Subsidiary Borrower shall cease to be
a Subsidiary of the Parent Borrower, the Parent Borrower shall promptly execute
and deliver to the Administrative Agent a Subsidiary Borrower Termination
terminating its status as a Borrower, subject to the proviso in the immediately
preceding sentence.

 

11.2        Notices.

 

(a)           All notices, requests, and demands to or upon the respective
parties hereto to be effective shall be in writing (including telecopy or
electronic mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered by hand, or three days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice or electronic mail, when received, or, in the case of delivery by a
nationally recognized overnight courier, when received, addressed as follows in
the case of the Borrowers, the Administrative Agent, the Canadian Agent, the
Collateral Agent, the Co-Collateral Agent and the Canadian Collateral Agent and
as set forth in Schedule A in the case of the other parties hereto, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Loans:

 

The Borrowers:

 

Herc Rentals Inc.

27500 Riverview Center Blvd.

Bonita Springs, FL 34134

Attention: Maryann Waryjas, Senior Vice President and General Counsel

Facsimile: (239) 301-1109

Telephone: (239) 301-1125

 

261

--------------------------------------------------------------------------------


 

with copies to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention:  David A. Brittenham, Esq.

Facsimile:  (212) 909-6836

Telephone:  (212) 909-6000

 

The Administrative Agent:

 

Citibank, N.A.

Citigroup ABTF Global Loans

1615 Brett Road

New Castle, DE 19720

Attention: Kimberly Shelton

Facsimile: 646-274-5025
Telephone: 302-323-2416

Email: glabfunitloansops@citi.com

 

with copies to:

 

Citibank, N.A.

Asset Based & Transitional Finance Group

390 Greenwich Street, 1st Floor

New York, NY 10013

Attention:  Christopher Marino

Telephone: 212-723-3897

Email: Christopher.marino@citi.com

 

The Canadian Agent:

 

Citibank, N.A.

Citigroup ABTF Global Loans

1615 Brett Road

New Castle, DE 19720

Attention: Kimberly Shelton

Facsimile: 646-274-5025
Telephone: 302-323-2416

Email: glabfunitloansops@citi.com

 

with copies to:

 

262

--------------------------------------------------------------------------------


 

Citibank, N.A.

Asset Based & Transitional Finance Group

390 Greenwich Street, 1st Floor

New York, NY 10013

Attention:  Christopher Marino

Telephone: 212-723-3897
Email: Christopher.marino@citi.com

 

The Collateral Agent:

 

Citibank, N.A.

Citigroup ABTF Global Loans

1615 Brett Road

New Castle, DE 19720

Attention: Kimberly Shelton

Facsimile: 646-274-5025
Telephone: 302-323-2416

Email: glabfunitloansops@citi.com

 

with copies to:

 

Citibank, N.A.

Asset Based & Transitional Finance Group

390 Greenwich Street, 1st Floor

New York, NY 10013

Attention:  Christopher Marino

Telephone: 212-723-3897

Email: Christopher.marino@citi.com

 

The Canadian Collateral Agent:

 

Citibank, N.A.

Citigroup ABTF Global Loans

1615 Brett Road

New Castle, DE 19720

Attention: Kimberly Shelton

Facsimile: 646-274-5025
Telephone: 302-323-2416

Email: glabfunitloansops@citi.com

 

with copies to:

 

Citibank, N.A.

 

263

--------------------------------------------------------------------------------


 

Asset Based & Transitional Finance Group

390 Greenwich Street, 1st Floor

New York, NY 10013

Attention:  Christopher Marino

Telephone: 212-723-3897

Email: Christopher.marino@citi.com

 

The Co-Collateral Agent:

 

Bank of America, N.A.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
225 Franklin Street
MA1-225-02-05
Boston, MA 02110
Attention: Matthew T. O’Keefe, Senior Vice President
Telephone: 617-346-1196
Facsimile: 312-453-4415
Email: matthew.o’keefe@baml.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 3.2, Section 4.2, Section 4.4, or Section 4.8
shall not be effective until received.

 

(b)           Without in any way limiting the obligation of any Loan Party and
its Subsidiaries to confirm in writing any telephonic notice permitted to be
given hereunder, the Administrative Agent, the Swing Line Lender (in the case of
a Borrowing of Swing Line Loans) or any Issuing Lender (in the case of the
issuance of a Letter of Credit), as the case may be, may prior to receipt of
written confirmation act without liability upon the basis of such telephonic
notice, believed by the Administrative Agent, the Swing Line Lender or such
Issuing Lender in good faith to be from a Responsible Officer.

 

(c)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile or other electronic
means (i.e., a “pdf” or “tiff”).  The effectiveness of any such documents and
signatures shall, subject to applicable Law, have the same force and effect as
manually signed originals and shall be binding on each Loan Party, each Agent
and each Lender.  The Administrative Agent may also require that any such
documents and signatures be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

 

(d)           Electronic Communications.  Notices and other communications to
the Lenders and any Issuing Lender hereunder may be delivered or furnished by

 

264

--------------------------------------------------------------------------------


 

electronic communication (including electronic mail and Internet or intranet
websites); provided that the foregoing shall not apply to notices to any Lender
or an Issuing Lender pursuant to Section 2 if such Lender or Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or the Parent Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that the approval
of such procedures may be limited to particular notices or communications. 
Unless the Administrative Agent otherwise prescribes (with the Parent Borrower’s
consent), (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of a written acknowledgement from
the intended recipient, provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
posting thereof.

 

11.3        No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of any Agent, any Lender or any Loan Party, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

11.4        Survival of Representations and Warranties.  All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

 

11.5        Payment of Expenses and Taxes.  The Parent Borrower agrees (a) to
pay or reimburse the Agents for (1) all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with (i) the syndication
of the Facilities and the development, preparation, execution and delivery of,
and any amendment, supplement or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, (ii) the consummation and administration of the transactions
(including the syndication of the Commitments) contemplated hereby and thereby
and (iii) efforts in accordance with the terms of the Loan Documents to monitor
the Loans and verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral, and (2) (i) the
reasonable and documented fees and disbursements of one firm of counsel, solely
in its

 

265

--------------------------------------------------------------------------------


 

capacity as counsel to the Administrative Agent, and such other special or local
counsel, consultants, advisors, appraisers and auditors whose retention (other
than during the continuance of an Event of Default) is approved by the Parent
Borrower, (b) to pay or reimburse each Lender, the Arrangers and the Agents for
all their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights under this Agreement, the other
Loan Documents and any other documents prepared in connection herewith or
therewith, including the fees and disbursements of counsel to the Agents
(limited to one firm of counsel for the Agents and, if necessary, one firm of
local counsel in each appropriate jurisdiction, in each case for the Agents),
(c) to pay, indemnify, or reimburse each Lender, the Arrangers and the Agents
for, and hold each Lender and the Agents harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify or reimburse each Lender,
the Arrangers, each Agent, and each Related Party of any of the foregoing
Persons (each, an “Indemnitee”) for, and hold each Indemnitee harmless from and
against, any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (in the case of fees and disbursements of counsel, limited to
one firm of counsel for all Indemnitees and, if necessary, one firm of local
counsel in each appropriate jurisdiction, in each case for all Indemnitees (and,
in the case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict informs the Parent Borrower of such conflict and
thereafter, after receipt of the Parent Borrower’s consent (which shall not be
unreasonably withheld), retains its own counsel, of another firm of counsel for
such affected Indemnitee)) arising out of or relating to any actual or
prospective claim, litigation, investigation or proceeding, whether based on
contract, tort or any other theory, brought by a third party or by any Borrower
or any other Loan Party and regardless of whether any Indemnitee is a party
thereto, with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Parent Borrower of any of
its Subsidiaries or any of the property of the Parent Borrower or any of its
Subsidiaries (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided that the Parent Borrower shall not have any
obligation hereunder to the Administrative Agent, any other Agent, any Arranger
or any Lender (or any Related Party of any Agent, Arranger or Lender) with
respect to Indemnified Liabilities arising from (i) the gross negligence, bad
faith or willful misconduct of such Agent, Arranger or Lender (or any Related
Party thereof) as determined by a court of competent jurisdiction by a final and
non-appealable judgment,

 

266

--------------------------------------------------------------------------------


 

(ii) a material breach of any Loan Document by, or any act or omission of, such
Agent, Arranger or Lender (or any Related Party thereof), (iii) claims of any
Indemnitee (or any Related Party thereof) solely against one or more Indemnitees
(or any Related Party thereof) or disputes between or among Indemnitees (or any
Related Party thereof) in each case except to the extent such claim is
determined to have been caused by an act or omission by the Parent Borrower or
any of its Subsidiaries or (iv) claims made or legal proceedings commenced
against such Agent, Arranger or Lender (or any Related Party thereof) by any
security holder or creditor thereof arising out of and based upon rights
afforded any such security holder or creditor solely in its capacity as such. 
No Borrower and no Indemnitee shall be liable for any consequential or punitive
damages in connection with the Facilities.  All amounts due under this
Section 11.5 shall be payable not later than 30 days after written demand
therefor.  Statements reflecting amounts payable by the Loan Parties pursuant to
this Section 11.5 shall be submitted to the address of the Parent Borrower set
forth in Section 11.2, or to such other Person or address as may be hereafter
designated by the Parent Borrower in a notice to the Administrative Agent. 
Notwithstanding the foregoing, except as provided in clauses (b) and (c) above,
the Parent Borrower shall have no obligation under this Section 11.5 to any
Indemnitee with respect to any tax, levy, impost, duty, charge, fee, deduction
or withholding imposed, levied, collected, withheld or assessed by any
Governmental Authority.  The agreements in this Section 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder.  As used herein,
“Related Party” means, with respect to any Person, or any of its affiliates, or
any of the officers, directors, trustees, employees, shareholders, members,
attorneys and other advisors, agents and controlling persons of any thereof, any
of such Person, its affiliates and the officers, directors, trustees, employees,
shareholders, members, attorneys and other advisors, agents and controlling
persons of any thereof (other than, in each case, Holdings and its Subsidiaries
and any of its controlling shareholders).

 

11.6        Successors and Assigns; Participations and Assignments.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the applicable Issuing Lender that
issues any Letter of Credit), except that (i) other than in accordance with
Section 8.5, none of the Borrowers may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 11.6.

 

(b)           (i)            Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender other than a Conduit Lender may, in the ordinary
course of business and in accordance with applicable law, assign (other than to
a Disqualified Lender or a

 

267

--------------------------------------------------------------------------------


 

natural person) to one or more assignees (each, an “Assignee”) all or a portion
of its rights and obligations under this Agreement (including its Commitment
and/or Loans, pursuant to an Assignment and Acceptance, substantially in the
form of Exhibit F) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

(A)          the Parent Borrower, provided that no consent of the Parent
Borrower shall be required if an Event of Default under Section 9(a) or (f) with
respect to the Parent Borrower has occurred and is continuing;

 

(B)          the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender or an
affiliate of a Lender; and

 

(C)          (1) each U.S. Facility Issuing Lender and the Swing Line Lender, in
the case of assignments of U.S. Facility Commitments (and related outstanding
U.S. Facility Revolving Credit Loans) and (2) each Canadian Facility Issuing
Lender, in the case of assignments of Canadian Facility Commitments (and related
outstanding Canadian Facility Revolving Credit Loans); provided that no such
consent shall be required in the event that the respective assignee is already a
U.S. Facility Lender (in the case of preceding clause (1)) or a Canadian
Facility Lender (in the case of preceding clause (2)).

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless the Parent Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Parent Borrower shall be
required if an Event of Default under Section 9(a) or (f) with respect to the
Parent Borrower has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

 

268

--------------------------------------------------------------------------------


 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500; provided that for concurrent
assignments to two or more Approved Funds such assignment fee shall only be
required to be paid once in respect of and at the time of such assignments;

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire; and

 

(D)                               any assignment made by a Canadian Facility
Lender of its Canadian Facility Commitment shall only be made to an assignee
with a Non-Canadian Affiliate.

 

For the purposes of this Section 11.6, the term “Approved Fund” has the
following meaning:  “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) a Lender, (b) an affiliate of a Lender or (c) an
entity or an affiliate of an entity that administers or manages a Lender. 
Notwithstanding the foregoing, no Lender shall be permitted to make assignments
under this Agreement to any Disqualified Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) below, from and after the effective date specified
in each Assignment and Acceptance the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of (and bound by any related obligations under) Sections 4.10, 4.11,
4.12, 4.13, 4.14, 4.15 and 11.5, and bound by its continuing obligations under
Section 11.16).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.6 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 11.6.

 

(iv)                              The Borrowers hereby designate the
Administrative Agent, and the Administrative Agent agrees, to serve as the
Borrowers’ agent, solely for purposes of this Section 11.6, to maintain at one
of its offices in New York, New York a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names

 

269

--------------------------------------------------------------------------------


 

and addresses of the Lenders, and the Commitments of, and interest and principal
amount of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent, the Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers, the Issuing Lender
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender (unless such
assignment is made in accordance with Section 2.11(e), 4.8(c), 4.13(d),
11.1(e) or 11.1(f), in which case the effectiveness of such Assignment and
Acceptance shall not require execution by the assignee Lender) and an Assignee,
the Assignee’s completed administrative questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section 11.6 and any written consent to such assignment
required by paragraph (b) of this Section 11.6, the Administrative Agent shall
accept such Assignment and Acceptance, record the information contained therein
in the Register and give prompt notice of such assignment and recordation to the
Parent Borrower.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(vi)                              On or prior to the effective date of any
assignment pursuant to this Section 11.6(b), the assigning Lender shall
surrender any outstanding Notes held by it all or a portion of which are being
assigned.  Any Notes surrendered by the assigning Lender shall be returned by
the Administrative Agent to the Parent Borrower marked “cancelled”.

 

Notwithstanding the foregoing, no Assignee, which as of the date of any
assignment to it pursuant to this Section 11.6(b) would be entitled to receive
any greater payment under Section 4.10, 4.11 or 11.5 than the assigning Lender
would have been entitled to receive as of such date under such Sections with
respect to the rights assigned, shall be entitled to receive such greater
payments unless the assignment was made after an Event of Default under
Section 9(a) or (f) with respect to the Parent Borrower has occurred and is
continuing or the Parent Borrower has expressly consented in writing to waive
the benefit of this provision at the time of such assignment.

 

(c)                                  (i)                                     Any
Lender other than a Conduit Lender may, in the ordinary course of its business
and in accordance with applicable law, without the consent of the Parent
Borrower or the Administrative Agent, sell participations (other than to any
Disqualified Lender or a natural person) to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this

 

270

--------------------------------------------------------------------------------


 

Agreement (including all or a portion of its Commitments and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) such Lender shall
remain the holder of any such Loan for all purposes under this Agreement and the
other Loan Documents, and (D) the Parent Borrower, the Administrative Agent, the
applicable Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement may
provide that, to the extent of such participation such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
that (1) requires the consent of each Lender directly and adversely affected
thereby pursuant to the proviso to the second sentence of Section 11.1(a) and
(2) directly and adversely affects such Participant.  Subject to paragraph
(c)(ii) of this Section 11.6, each Borrower agrees that each Participant shall
be entitled to the benefits of (and shall have the related obligations under)
Sections 4.10, 4.11, 4.12, 4.13, 4.15 and 11.5 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 11.6.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 11.7(b) as though it were a Lender,
provided that such Participant shall be subject to Section 11.7(a) as though it
were a Lender.  Notwithstanding the foregoing, no Lender shall be permitted to
sell participations under this Agreement to any Disqualified Lender.  Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Facilities or other obligations under the
Loan Documents (the “Participant Register”); provided, that no Lender shall have
any obligation to disclose all or any portion of a Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Facility or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary (x) to
establish that such Facility or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or (y) for any
Borrower to enforce its rights hereunder.  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

 

(ii)                                  No Loan Party shall be obligated to make
any greater payment under Section 4.10, Section 4.11 or Section 11.5 than it
would have been obligated to make in the absence of any participation, unless
the sale of such participation is made with the prior written consent of the
Parent Borrower and the Parent Borrower expressly waives the benefit of this
provision at the time of such participation.  No Participant shall

 

271

--------------------------------------------------------------------------------


 

be entitled to the benefits of Section 4.11 unless such Participant complies
with Section 4.11(b) or (c), as applicable and provides the forms and
certificates referenced therein to the Lender that granted such participation.

 

(d)                                 Any Lender, without the consent of the
Parent Borrower or the Administrative Agent, may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this
Section 11.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute (by
foreclosure or otherwise) any such pledgee or Assignee for such Lender as a
party hereto.

 

(e)                                  No assignment or participation made or
purported to be made to any Assignee or Participant shall be effective without
the prior written consent of the Parent Borrower if it would require the Parent
Borrower to make any filing with any Governmental Authority or qualify any Loan
or Note under the laws of any jurisdiction, and the Parent Borrower shall be
entitled to request and receive such information and assurances as it may
reasonably request from any Lender or any Assignee or Participant to determine
whether any such filing or qualification is required or whether any assignment
or participation is otherwise in accordance with applicable law.

 

(f)                                   Notwithstanding the foregoing, any Conduit
Lender may assign any or all of the Loans it may have funded hereunder to its
designating Lender without the consent of the Parent Borrower or the
Administrative Agent and without regard to the limitations set forth in
Section 11.6(b).  Each Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any domestic or foreign
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under any state, federal or provincial bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.  Each such indemnifying Lender shall pay in
full any claim received from the Parent Borrower pursuant to this
Section 11.6(f) within 30 Business Days of receipt of a certificate from a
Responsible Officer of the Parent Borrower specifying in reasonable detail the
cause and amount of the loss, cost, damage or expense in respect of which the
claim is being asserted, which certificate shall be conclusive absent manifest
error.  Without limiting the indemnification obligations of any indemnifying
Lender pursuant to this Section 11.6(f), in the event that the indemnifying
Lender fails timely to compensate the Parent Borrower for such claim, any Loans
held by the relevant Conduit Lender shall, if requested by the Parent Borrower,
be

 

272

--------------------------------------------------------------------------------


 

assigned promptly to the Lender that administers the Conduit Lender and the
designation of such Conduit Lender shall be void.

 

(g)                                  If the Parent Borrower wishes to replace
the Loans or Commitments under any Facility or Tranche with ones having
different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ (or such
shorter period as agreed to by the Administrative Agent in its reasonable
discretion) advance notice to the Lenders under such Facility or Tranche,
instead of prepaying the Loans or reducing or terminating the Commitments to be
replaced, to (i) require the Lenders under such Facility or Tranche to assign
such Loans or Commitments to the Administrative Agent or its designees and
(ii) amend the terms thereof in accordance with Section 11.1.  Pursuant to any
such assignment, all Loans and Commitments to be replaced shall be purchased at
par (allocated among the Lenders under such Facility or Tranche in the same
manner as would be required if such Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrowers),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 4.12.  By receiving such purchase price, the Lenders
under such Facility or Tranche shall automatically be deemed to have assigned
the Loans or Commitments under such Facility or Tranche pursuant to the terms of
the form of Assignment and Acceptance attached hereto as Exhibit F, and
accordingly no other action by such Lenders shall be required in connection
therewith.  The provisions of this paragraph (g) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

 

11.7                        Adjustments; Set-off; Calculations; Computations.

 

(a)                                 Subject to the last sentence of
Section 4.8(a), if any Lender (a “benefited Lender”) shall at any time receive
any payment of all or part of its Revolving Credit Loans or the Reimbursement
Obligations owing to it, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 9(f), or otherwise
(except pursuant to Section 2.9, Section 2.11, Section 2.12, Section 3.3(a),
Section 4.4, Section 4.13(d), Section 11.1(e) or Section 11.6)), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of such other Lender’s Revolving Credit Loans or the
Reimbursement Obligations, as the case may be, owing to it, or interest thereon,
such benefited Lender shall purchase for cash from the other Lenders an interest
(by participation, assignment or otherwise) in such portion of each such other
Lender’s Revolving Credit Loans or the Reimbursement Obligations, as the case
may be, owing to it, or shall provide such other Lenders with the benefits of
any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment

 

273

--------------------------------------------------------------------------------


 

or benefits is thereafter recovered from such benefited Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to any Borrower, any such notice being expressly waived by each Borrower
to the extent permitted by applicable law, upon the occurrence of an Event of
Default under Section 9(a) to set-off as appropriate and apply against any
amount then due and payable under Section 9(a) by such Borrower any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of such Borrower.  Each Lender
agrees promptly to notify the Parent Borrower, the Administrative Agent and the
Co-Collateral Agent after any such set-off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

11.8                        Judgment.

 

(a)                                 If, for the purpose of obtaining or
enforcing judgment against any Loan Party in any court in any jurisdiction, it
becomes necessary to convert into any other currency (such other currency being
hereinafter in this Section 11.8 referred to as the “Judgment Currency”) an
amount due under any Loan Document in any currency (the “Obligation Currency”)
other than the Judgment Currency, the conversion shall be made at the rate of
exchange prevailing on the Business Day immediately preceding the date of actual
payment of the amount due, in the case of any proceeding in the courts of the
Province of Ontario or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date, or the date on which the
judgment is given, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this Section 11.8 being hereinafter in this Section 11.8 referred to as the
“Judgment Conversion Date”).

 

(b)                                 If, in the case of any proceeding in the
court of any jurisdiction referred to in Section 11.8(a), there is a change in
the rate of exchange prevailing between the Judgment Conversion Date and the
date of actual receipt for value of the amount due, the applicable Loan Party
shall pay such additional amount (if any, but in any event not a lesser amount)
as may be necessary to ensure that the amount actually received in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of the Judgment Currency stipulated in the
judgment or judicial order at the rate of exchange prevailing on the Judgment
Conversion Date.  Any amount due from any Loan Party under this
Section 11.8(b) shall be due as a

 

274

--------------------------------------------------------------------------------


 

separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

 

(c)                                  The term “rate of exchange” in this
Section 11.8 means the rate of exchange at which the Administrative Agent, on
the relevant date at or about 12:00 noon (New York time), would be prepared to
sell, in accordance with its normal course foreign currency exchange practices,
the Obligation Currency against the Judgment Currency.

 

11.9                        Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy and electronic transmission), and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be delivered to the Parent Borrower and the Administrative Agent.

 

11.10                 Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.11                 Integration.  This Agreement and the other Loan Documents
represent the entire agreement of each of the Loan Parties party hereto, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by any of
the Loan Parties party hereto, the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

11.12                 Governing Law.  THIS AGREEMENT AND ANY NOTES AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICTS
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

11.13                 Submission To Jurisdiction; Waivers.

 

(a)                                 Each party hereto hereby irrevocably and
unconditionally:

 

(i)                                     submits for itself and its property in
any legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in

 

275

--------------------------------------------------------------------------------


 

respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;

 

(ii)                                  consents that any such action or
proceeding may be brought in such courts and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient forum and
agrees not to plead or claim the same;

 

(iii)                               agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the applicable Borrower (or, in the case of any Canadian Borrower, as specified
in paragraph (b)), the applicable Lender or the Administrative Agent, as the
case may be, at the address specified in Section 11.2 or at such other address
of which the Administrative Agent, any such Lender and any such Borrower shall
have been notified pursuant thereto;

 

(iv)                              agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(v)                                 waives, to the maximum extent not prohibited
by law, any right it may have to claim or recover in any legal action or
proceeding referred to in this Section 11.13(a) any consequential or punitive
damages.

 

(b)                                 Each Canadian Borrower hereby agrees to
irrevocably and unconditionally appoint an agent for service of process located
in The City of New York (the “New York Process Agent”), reasonably satisfactory
to the Administrative Agent, as its agent to receive on behalf of such Canadian
Borrower and its property service of copies of the summons and complaint and any
other process which may be served in any action or proceeding in any such New
York State or Federal court described in paragraph (a) of this Section 11.13 and
agrees promptly to appoint a successor New York Process Agent in The City of New
York (which successor New York Process Agent shall accept such appointment in a
writing reasonably satisfactory to the Administrative Agent) prior to the
termination for any reason of the appointment of the initial New York Process
Agent.  CT Corporation, a Wolters Kluwer Company, located at 111 Eighth Avenue,
13th Floor; New York, NY 10011; telephone:  212-590-9310; facsimile: 
212-590-9190, has been appointed as the initial New York Process Agent.  In any
action or proceeding in New York State or Federal court, service may be made on
a Canadian Borrower by delivering a copy of such process to such Canadian
Borrower in care of the New York Process Agent at the New York Process Agent’s
address and by depositing a copy of

 

276

--------------------------------------------------------------------------------


 

such process in the mails by certified or registered air mail, addressed to such
Canadian Borrower at its address specified in Section 11.2 with (if applicable)
a copy to the Parent Borrower (such service to be effective upon such receipt by
the New York Process Agent and the depositing of such process in the mails as
aforesaid).  Each of the Canadian Borrowers hereby irrevocably and
unconditionally authorizes and directs the New York Process Agent to accept such
service on its behalf.  As an alternate method of service, each of the Canadian
Borrowers irrevocably and unconditionally consents to the service of any and all
process in any such action or proceeding in such New York State or Federal court
by mailing of copies of such process to such Canadian Borrower by certified or
registered air mail at its address specified in Section 11.2.  Each of the
Canadian Borrowers agrees that, to the fullest extent permitted by applicable
law, a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

(c)                                  To the extent that any Canadian Borrower
has or hereafter may acquire any immunity (sovereign or otherwise) from any
legal action, suit or proceeding, from jurisdiction of any court or from set-off
or any legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, such Canadian Borrower hereby
irrevocably waives and agrees not to plead or claim such immunity in respect of
its obligations under this Agreement and any Note.

 

11.14                 Acknowledgements.  Each party hereto hereby acknowledges
that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither any Agent nor any Other
Representative or Lender has any fiduciary relationship with or duty to any
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Administrative Agent and
Lenders, on the one hand, and the Borrowers, on the other hand, in connection
herewith or therewith is solely that of creditor and debtor;

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby and thereby among the Lenders or among any of the Borrowers
and the Lenders; and

 

(d)                                 neither this Agreement nor any uncertainty
or ambiguity herein shall be construed against the Lenders or any Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary

 

277

--------------------------------------------------------------------------------


 

meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

 

11.15                 Waiver Of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

11.16                 Confidentiality.  (a) Each Agent, Other Representative and
each Lender agrees to keep confidential any information (x) provided to it by or
on behalf of Holdings, the Parent Borrower, or any of their respective
Subsidiaries pursuant to or in connection with the Loan Documents or
(y) obtained by such Agent, Other Representative or Lender based on a review of
the books and records of Holdings, the Parent Borrower, or any of their
respective Subsidiaries; provided that nothing herein shall prevent any Agent,
Other Representative or Lender from disclosing any such information (i) to any
Agent, any Other Representative or any other Lender, (ii) to any Transferee, or
prospective Transferee or any creditor or any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to any Borrower
and its obligations that agrees to comply with the provisions of this
Section 11.16 pursuant to a written instrument (or electronically recorded
agreement from any Person listed above in this clause (ii), which Person has
been approved by the Parent Borrower (such approval not be unreasonably
withheld), in respect to any electronic information (whether posted or otherwise
distributed on Intralinks or any other electronic distribution system)) for the
benefit of the Parent Borrower (it being understood that each relevant Agent,
Other Representative or Lender shall be solely responsible for obtaining such
instrument (or such electronically recorded agreement)), (iii) to its affiliates
and the employees, officers, directors, agents, attorneys, accountants and other
professional advisors of it and its affiliates, provided that such Agent, Other
Representative or Lender shall inform each such Person of the agreement under
this Section 11.16 and take reasonable actions to cause compliance by any such
Person referred to in this clause (iii) with this agreement (including, where
appropriate, to cause any such Person to acknowledge its agreement to be bound
by the agreement under this Section 11.16), (iv) upon the request or demand of
any Governmental Authority having jurisdiction over such Agent, Other
Representative or Lender or its affiliates or to the extent required in response
to any order of any court or other Governmental Authority or as shall otherwise
be required pursuant to any Requirement of Law, provided that such Lender shall,
unless prohibited by any Requirement of Law, notify the Parent Borrower of any
disclosure pursuant to this clause (iv) as far in advance as is reasonably
practicable under such circumstances, (v) which has been publicly disclosed
other than in breach of this Agreement, (vi) in connection with the exercise of
any remedy hereunder, under any Loan Document or under any Interest Rate
Protection Agreement, (vii) in connection with periodic regulatory examinations
and reviews conducted by the National

 

278

--------------------------------------------------------------------------------


 

Association of Insurance Commissioners or any Governmental Authority having
jurisdiction over such Agent, Other Representative or Lender or its affiliates
(to the extent applicable), (viii) in connection with any litigation to which
such Agent, Other Representative or Lender (or, with respect to any Interest
Rate Protection Agreement, any affiliate of any Lender party thereto) may be a
party, subject to the proviso in clause (iv), and (ix) if, prior to such
information having been so provided or obtained, such information was already in
an Agent’s, an Other Representative’s or a Lender’s possession on a
non-confidential basis without a duty of confidentiality to Holdings or any
Borrower (or any of their respective Affiliates) being violated. 
Notwithstanding any other provision of this Agreement, any other Loan Document
or any Assignment and Acceptance, the provisions of this Section 11.16 shall
survive with respect to each Agent, Other Representative and Lender until the
second anniversary of such Agent, Other Representative or Lender ceasing to be
an Agent, an Other Representative or a Lender, respectively.

 

(b)                                 Each Lender acknowledges that any such
information referred to in Section 11.16(a), and any information (including
requests for waivers and amendments) furnished by the Parent Borrower or the
Administrative Agent pursuant to or in connection with this Agreement and the
other Loan Documents, may include material non-public information concerning the
Parent Borrower, the other Loan Parties and their respective Affiliates or their
respective securities.  Each Lender represents and confirms that such Lender has
developed compliance procedures regarding the use of material non-public
information; that such Lender will handle such material non-public information
in accordance with those procedures and applicable law, including United States
federal and state securities laws; and that such Lender has identified to the
Administrative Agent a credit contact who may receive information that may
contain material non-public information in accordance with its compliance
procedures and applicable law.

 

11.17                 USA Patriot Act Notice.  Each Lender hereby notifies each
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub.:  107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify, and record information that identifies each Borrower
and each Guarantor, which information includes the name of each Borrower and
other information that will allow such Lender to identify each Borrower and each
Guarantor in accordance with the Patriot Act, and each Borrower agrees to
provide such information (including any information with respect to any
Guarantor) from time to time to any Lender.  The Loan Parties acknowledge that,
pursuant to the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and other applicable Canadian anti-money laundering, anti-terrorist
financing, government sanction and “know your client” laws (collectively,
including any guidelines or orders thereunder, “CAML Legislation”), the Lenders
and the Administrative Agent may be required to obtain, verify and record
information regarding the Loan Parties, their directors, authorized signing
officers, direct or indirect shareholders or other Persons in control of the
Loan Parties, and the transactions

 

279

--------------------------------------------------------------------------------


 

contemplated hereby.  The Borrower shall promptly provide all such information,
including supporting documentation and other evidence, as may be reasonably
requested by any Lender or the Administrative Agent, or any prospective assignee
or participant of a Lender or the Administrative Agent, in order to comply with
any applicable CAML Legislation, whether now or hereafter in existence.  Each of
the Lenders agrees that the Administrative Agent has no obligation to ascertain
the identity of the Loan Parties or any authorized signatories of the Loan
Parties on behalf of any Lender, or to confirm the completeness or accuracy of
any information it obtains from the Loan Parties or any such authorized
signatory in doing so.

 

11.18                 Special Provisions Regarding Pledges of Capital Stock in,
and Promissory Notes Owed by, Persons Not Organized in the U.S. or Canada.  To
the extent any Security Document requires or provides for the pledge of
promissory notes issued by, or Capital Stock in, any Person organized under the
laws of a jurisdiction outside the United States or Canada, it is acknowledged
that no actions have been or will be required to be taken to perfect, under
local law of the jurisdiction of the Person who issued the respective promissory
notes or whose Capital Stock is pledged, under the Security Documents.

 

11.19                 Joint and Several Liability; Postponement of Subrogation.

 

(a)                                 The obligations of the U.S. Borrowers
hereunder and under the other Loan Documents shall be joint and several and, as
such, each U.S. Borrower shall be liable for all of the obligations of the other
U.S. Borrower under this Agreement and the other Loan Documents.  The
obligations of the Canadian Borrowers hereunder and under the other Loan
Documents shall be joint and several and, as such, each Canadian Borrower shall
be liable for all of such obligations of the other Canadian Borrower under this
Agreement and the other Loan Documents.  To the fullest extent permitted by law
the liability of each Borrower for the obligations under this Agreement and the
other Loan Documents of the other applicable Borrowers with whom it has joint
and several liability shall be absolute, unconditional and irrevocable, without
regard to (i) the validity or enforceability of this Agreement or any other Loan
Document, any of the obligations hereunder or thereunder or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by any applicable Secured Party, (ii) any
defense, set-off or counterclaim (other than a defense of payment or performance
hereunder; provided that no Borrower hereby waives any suit for breach of a
contractual provision of any of the Loan Documents) which may at any time be
available to or be asserted by such other applicable Borrower or any other
Person against any Secured Party or (iii) any other circumstance whatsoever
(with or without notice to or knowledge of such other applicable Borrower or
such Borrower) which constitutes, or might be construed to constitute, an
equitable or legal discharge of such other applicable Borrower for the
obligations hereunder or under any other Loan Document, or of such Borrower
under this Section 11.19(a), in bankruptcy or in any other instance.

 

280

--------------------------------------------------------------------------------


 

(b)                                 Each Borrower agrees that it will not
exercise any rights which it may acquire by way of rights of subrogation under
this Agreement, by any payments made hereunder or otherwise, until the prior
payment in full in cash of all of the obligations hereunder and under any other
Loan Document, the termination or expiration of all Letters of Credit and the
permanent termination of all Commitments.  Any amount paid to any Borrower on
account of any such subrogation rights prior to the payment in full in cash of
all of the obligations hereunder and under any other Loan Document, the
termination or expiration of all Letters of Credit and the permanent termination
of all Commitments shall be held in trust for the benefit of the applicable
Secured Parties and shall immediately be paid to the Administrative Agent or the
Canadian Agent, as applicable, for the benefit of the applicable Secured Parties
and credited and applied against the obligations of the applicable Borrowers,
whether matured or unmatured, in such order as the Administrative Agent or the
Canadian Agent, as applicable, shall elect.  In furtherance of the foregoing,
for so long as any obligations of the Borrowers hereunder, any Letters of Credit
or any Commitments remain outstanding, each Borrower shall refrain from taking
any action or commencing any proceeding against any other Borrower (or any of
its successors or assigns, whether in connection with a bankruptcy proceeding or
otherwise) to recover any amounts in respect of payments made in respect of the
obligations hereunder or under any other Loan Document of such other Borrower to
any Secured Party.  Notwithstanding any other provision contained in this
Agreement or any other Loan Document, if a “secured creditor” (as that term is
defined under the Bankruptcy and Insolvency Act (Canada)) is determined by a
court of competent jurisdiction not to include a Person to whom obligations are
owed on a joint or joint and several basis, then the Borrowers’ Obligations (and
the obligations of their Subsidiaries), to the extent such obligations are
secured, only shall be several obligations and not joint or joint and several
obligations.

 

11.20                 Reinstatement.  This Agreement shall remain in full force
and effect and continue to be effective should any petition or other proceeding
be filed by or against any Loan Party for liquidation or reorganization, should
any Loan Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Loan
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the obligations of the
Borrowers under the Loan Documents, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the obligations, whether as a fraudulent preference,
reviewable transaction or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the obligations of the Borrowers
hereunder shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

281

--------------------------------------------------------------------------------


 

11.21                 Language.  The parties hereto confirm that it is their
wish that this Agreement, as well as any other documents relating to this
Agreement, including notices, schedules and authorizations, have been and shall
be drawn up in the English language only.  Les signataires conferment leur
volonté que la présente convention, de même que tous les documents s’y
rattachant, y compris tout avis, annexe et autorisation, soient rédigés en
anglais seulement.

 

11.22                 Incremental Indebtedness; Additional Indebtedness.  In
connection with the incurrence by the Parent Borrower or any of its Subsidiaries
of any Incremental Indebtedness, Specified Refinancing Indebtedness or
Additional Indebtedness, each of the Administrative Agent, the Canadian Agent,
the Collateral Agent, and the Canadian Collateral Agent agrees to execute and
deliver any Intercreditor Agreement Supplement and any amendments, amendments
and restatements, restatements or waivers of or supplements to or other
modifications to, any Security Document, and to make or consent to any filings
or take any other actions in connection therewith, as may be reasonably deemed
by the Parent Borrower to be necessary or reasonably desirable for any Lien on
the property or assets of any Loan Party permitted to secure such Additional
Indebtedness, Specified Refinancing Indebtedness or Incremental Indebtedness to
become a valid, perfected lien (with such priority as may be designated by the
relevant Borrower or Subsidiary, to the extent such priority is permitted by the
Loan Documents) pursuant to the Security Document being so amended, amended and
restated, restated, waived, supplemented or otherwise modified or otherwise.

 

11.23                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

282

--------------------------------------------------------------------------------


 

[SIGNATURE PAGES TO BE PROVIDED SEPARATELY]

 

283

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

HERC RENTALS INC.

 

 

 

 

By:

/s/ R. Scott Massengill

 

Name:

Scott Massengill

 

Title:

Senior Vice President and Treasurer

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MATTHEWS EQUIPMENT LIMITED

 

 

 

 

By:

/s/ R. Scott Massengill

 

Name:

Scott Massengill

 

Title:

Treasurer

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

WESTERN SHUT-DOWN (1995) LIMITED

 

 

 

 

By:

/s/ R. Scott Massengill

 

Name:

Scott Massengill

 

Title:

Treasurer

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

HERTZ CANADA EQUIPMENT RENTAL PARTNERSHIP, by its managing partner, MATTHEWS
EQUIPMENT LIMITED

 

 

 

 

By:

/s/ R. Scott Massengill

 

Name:

Scott Massengill

 

Title:

Senior Vice President and Treasurer

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Administrative Agent, Collateral Agent, Canadian Agent,
Canadian Collateral Agent, Swingline Lender and a Lender

 

 

 

 

 

 

By:

/s/ Christopher Marino

 

Name:

Christopher Marino

 

Title:

Vice President and Director

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Co-Collateral Agent and a Lender

 

 

 

 

 

 

By:

/s/ Polly Hackett

 

Name:

Polly Hackett

 

Title:

Vice President

 

 

 

 

 

 

BANK OF AMERICA, N.A., (CANADA BRANCH), as a Lender

 

 

 

 

 

 

By:

/s/ Sylwia Durkiewicz

 

Name:

Sylwia Durkiewicz

 

Title:

Vice President

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

By:

/s/ Ronnie Glen

 

Name:

Ronnie Glenn

 

Title:

Vice President

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a U.S. Facility Lender

 

 

 

 

 

 

By:

/s/ Jason Hoefler

 

Name:

Jason Hoefler

 

Title:

Director

 

 

 

 

 

 

BANK OF MONTREAL, as a Canadian Facility Lender

 

 

 

 

 

 

By:

/s/ Helen Alvarez-Hernandez

 

Name:

Helen Alvarez-Hernandez

 

Title:

Director

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

 

By:

/s/ Guelày Mese

 

Name:

Guelày Mese

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ John McDevitt

 

Name:

John McDevitt

 

Title:

Vice President

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Lockery

 

Name:

Michael Lockery

 

Title:

Director

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE (CIBC), as a Lender

 

 

 

 

 

 

By:

/s/ Italo Fortino

 

Name:

Italo Fortino

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Geoff Golding

 

Name:

Geoff Golding

 

Title:

Authorized Signatory

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Mia Bolin

 

Name:

Mia Bolin

 

Title:

Vice President

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Gordon Yip

 

Name:

Gordon Yip

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Kaye Ea

 

Name:

Kaye Ea

 

Title:

Managing Director

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CAYMAN SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Doreen Barr

 

Name:

Doreen Barr

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Nicholas Goss

 

Name:

Nicholas Goss

 

Title:

Authorized Signatory

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC, as a Lender

 

 

 

 

 

 

By:

/s/ Jerry L. McDonald

 

Name:

Jerry L. McDonald

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Doug S. Clarida

 

Name:

Doug S. Clarida

 

Title:

Director

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JP MORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Robert P. Kellas

 

Name:

Robert P. Kellas

 

Title:

Executive Director

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a U.S. Facility Lender

 

 

 

 

 

 

By:

/s/ Philippe Pepin

 

Name:

Philippe Pepin

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

ROYAL BANK OF CANADA, as a Canadian Facility Lender

 

 

 

 

 

 

By:

/s/ Gina Lee

 

Name:

Gina Lee

 

Title:

Attorney in Fact

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Bruce Kasper

 

Name:

Bruce Kasper

 

Title:

SVP

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Andrew Loughlin

 

Name:

Andrew Loughlin

 

Title:

Vice President — Credit Manager

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Dennis Kossack

 

Name:

Dennis Kossack

 

Title:

Senior Analyst

 

 

 

 

 

 

 

By:

/s/ Darcy Mack

 

Name:

Darcy Mack

 

Title:

AVP

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Jennifer Avrigian

 

Name:

Jennifer Avrigian

 

Title:

Director

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION — LONDON BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Steven Chait

 

Name:

Steven Chait

 

Title:

Authorised Signatory

 

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender

 

 

 

 

 

 

By:

/s/ David G. Phillips

 

Name:

David G. Phillips

 

Title:

Senior Vice President

 

Herc - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

Schedules to the ABL Credit Agreement

 

A

Commitments and Addresses

B

Designated Foreign Currencies

C

Unrestricted Subsidiary

D-1

Canadian Facility Issuing Lenders and Canadian Facility L/C Sublimit

D-2

U.S. Facility Issuing Lenders and U.S. Facility L/C Sublimit

E

Fiscal Periods

F

Existing Letters of Credit

G

Rollover Indebtedness

4.16(a)

DDAs

4.16(b)

Credit Card Arrangements

4.16(c)

Blocked Accounts

5.2

Material Adverse Effect Disclosure

5.4

Consents Required

5.6

Litigation

5.9

Intellectual Property Claims

5.16

Subsidiaries

5.18

Environmental Matters

5.21

Insurance

6.1(e)

Lien Searches

7.2

Website Address for Electronic Financial Reporting

8.2(j)

Permitted Indebtedness

8.3(j)

Permitted Liens

8.4(a)

Permitted Guarantee Obligations

8.9(c)

Permitted Investments

8.11(e)

Permitted Transactions with Affiliates

 

1

--------------------------------------------------------------------------------


 

Schedule A
to Credit Agreement

 

Schedule A: Commitments and Addresses of Lenders

 

Lender

 

Address

 

U.S.
Commitment
Amount

 

Canadian
Commitment
Amount

 

Total
Commitment

 

Citibank, N.A.

 

390 Greenwich Street
New York, New York 10013

 

$

148,000,000.00

 

$

62,000,000.00

 

$

210,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

520 Madison Avenue
New York, New York 10022

 

$

148,000,000.00

 

$

62,000,000.00

 

$

210,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Barclays Bank PLC 

 

745 Seventh Avenue

New York, NY 10019

 

$

84,571,428.57

 

$

21,142,857.14

 

$

105,714,285.71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of Montreal

 

111 West Monroe

Chicago, IL 60603

 

$

74,571,428.57

 

$

31,142,857.14

 

$

105,714,285.71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BNP Paribas

 

787 Seventh Avenue
New York, NY 10019

 

$

84,571,428.57

 

$

21,142,857.14

 

$

105,714,285.71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Agricole Corporate and Investment Bank

 

1301 Avenue of the Americas
New York, NY 10019

 

$

84,571,428.57

 

$

21,142,857.14

 

$

105,714,285.71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Goldman Sachs Bank USA

 

200 West Street
New York, NY 10282

 

$

84,571,428.57

 

$

21,142,857.14

 

$

105,714,285.71

 

 

2

--------------------------------------------------------------------------------


 

Lender

 

Address

 

U.S.
Commitment
Amount

 

Canadian
Commitment
Amount

 

Total
Commitment

 

JPMorgan Chase Bank, N.A.

 

383 Madison Ave
New York, NY 10179

 

$

84,571,428.57

 

$

21,142,857.14

 

$

105,714,285.71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Royal Bank of Canada

 

200 Vesey Street
New York, NY 10281

 

$

74,571,428.57

 

$

31,142,857.14

 

$

105,714,285.71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital One, National Association

 

299 Park Avenue, 23rd Floor

New York, NY 10171

 

$

125,000,000.00

 

$

0.00

 

$

125,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City National Bank, a National Banking Association

 

555 S. Flower Street, 24th Floor

Los Angeles, CA 90071

 

$

12,000,000.00

 

$

3,000,000.00

 

$

15,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ING Capital LLC

 

1325 Avenue of the Americas

New York, NY 10019

 

$

100,000,000.00

 

$

0.00

 

$

100,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo Bank, National Association

 

2450 Colorado Ave
3rd Floor, Suite 3000

Santa Monica, CA 90404

 

$

40,000,000.00

 

$

10,000,000.00

 

$

50,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Canadian Imperial Bank of Commerce

 

199 Bay St
Toronto, ON M5L 1A2

 

$

60,000,000.00

 

$

15,000,000.00

 

$

75,000,000.00

 

 

--------------------------------------------------------------------------------


 

Lender

 

Address

 

U.S.
Commitment
Amount

 

Canadian
Commitment
Amount

 

Total
Commitment

 

Credit Suisse AG, Cayman Islands Branch

 

Eleven Madison Avenue

New York, NY 10010

 

$

60,000,000.00

 

$

15,000,000.00

 

$

75,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Regions Bank

 

250 Park Avenue

New York NY 10017

 

$

75,000,000.00

 

$

0.00

 

$

75,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TD Bank, N.A.

 

125 Park Avenue, 24th Floor
New York, NY 10017

 

$

60,000,000.00

 

$

15,000,000.00

 

$

75,000,000.00

 

 

 

 

 

 

 

 

 

 

 

The Toronto-Dominion Bank

 

TD West Tower, 29th Floor
100 Wellington Street West Toronto, M5K 1A2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

$

1,400,000,000.00

 

$

350,000,000.00

 

$

1,750,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule B
to Credit Agreement

 

Schedule B: Designated Foreign Currencies

 

Currency

 

Principal Financial Center

 

 

 

Euro

 

Brussels

 

 

 

British Pound Sterling

 

London

 

 

 

Australian Dollars

 

Sydney

 

 

 

New Zealand Dollars

 

Wellington

 

5

--------------------------------------------------------------------------------


 

Schedule C
to Credit Agreement

 

Schedule C: Unrestricted Subsidiaries

 

None.

 

6

--------------------------------------------------------------------------------


 

Schedule D-1
to Credit Agreement

 

Schedule D-1: Canadian Facility Issuing Lenders and Canadian Facility L/C
Sublimit

 

For the avoidance of doubt, the aggregate Canadian Facility L/C Obligations
listed  on this Schedule D-1 shall not exceed $100,000,000 and is a subtranche
of the total aggregate L/C obligations under this Agreement of $250,000,000 in
accordance with Section 3.1(a).

 

Canadian Facility Issuing Lender

 

Canadian Sub-
tranche
Commitment

 

Citibank, N.A.

 

$

20,000,000.00

 

 

 

 

 

Bank of America, N.A.

 

$

16,000,000.00

 

 

 

 

 

Barclays Bank PLC

 

$

16,000,000.00

 

 

 

 

 

Goldman Sachs Bank USA

 

$

16,000,000.00

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

16,000,000.00

 

 

 

 

 

Canadian Imperial Bank of Commerce

 

$

16,000,000.00

 

 

 

 

 

Total:

 

$

100,000,000.00

 

 

7

--------------------------------------------------------------------------------


 

Schedule D-2
to Credit Agreement

 

Schedule D-2: U.S. Facility Issuing Lenders and U.S. Facility L/C Sublimit

 

U.S. Facility Issuing Lender

 

Commitment

 

Citibank, N.A.

 

$

50,000,000.00

 

 

 

 

 

Bank of America, N.A.

 

$

40,000,000.00

 

 

 

 

 

Barclays Bank PLC

 

$

40,000,000.00

 

 

 

 

 

Goldman Sachs Bank USA

 

$

40,000,000.00

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

40,000,000.00

 

 

 

 

 

Canadian Imperial Bank of Commerce

 

$

40,000,000.00

 

 

 

 

 

Total:

 

$

250,000,000.00

 

 

8

--------------------------------------------------------------------------------


 

Schedule E
to Credit Agreement

 

Schedule E: Fiscal Periods

 

For the Parent Borrower and each of its Subsidiaries:

 

·                  Annual Fiscal Periods begin on January 1 and end on
December 31 of each year;

 

·                  Quarterly Fiscal Periods end on March 31, June 30,
September 30 and December 31 of each year; and

 

·                  Monthly Fiscal Periods end on the last day of the applicable
calendar month.

 

9

--------------------------------------------------------------------------------


 

Schedule F
to Credit Agreement

 

Schedule F: Existing Letters of Credit

 

None.

 

10

--------------------------------------------------------------------------------


 

Schedule G
to Credit Agreement

 

Schedule G: Rollover Indebtedness

 

None.

 

11

--------------------------------------------------------------------------------


 

Schedule 4.16(a)
to Credit Agreement

 

Schedule 4.16(a): DDAs

 

None.

 

12

--------------------------------------------------------------------------------


 

Schedule 4.16(b)
to Credit Agreement

 

Schedule 4.16(b): Credit Card Arrangements

 

Mastercard and Visa—Matthews Equipment Limited

 

1.     Agreement, dated as of August 3, 2002, as amended to date, among The
Toronto Dominion Bank and Matthews Equipment Limited.

 

2.     Transition Services Agreement, to be dated as of July 1, 2016, among
First Data Canada Ltd., Wells Fargo Bank, N.A. Canadian Branch, Hertz Canada
Limited and Matthews Equipment Limited with respect to the Merchant Services
Agreement, dated August 27, 2009, as amended February 17, 2015, among First Data
Canada Ltd., Wells Fargo Bank, N.A. Canadian Branch, and Hertz Canada Limited.

 

Amex, Mastercard and Visa—Herc Rentals Inc.

 

1.     Transition Services Agreement, dated as of June 30, 2016, among Herc
Rentals Inc., The Hertz Corporation, Bank of America, N.A., and First Data
Services, LLC with respect to the Merchant Services Bankcard Agreement, dated as
of November 13, 2007, among The Hertz Corporation, Bank of America, N.A., and
First Data Services, LLC.

 

2.     Transition Services Agreement, to be dated as of July 1, 2016, among
American Express Travel Related Services Company, Inc., The Hertz Corporation
and Herc Rentals Inc. with respect to the Card Services Agreement, dated as of
January 1, 2009, as amended to date, between American Express Travel Related
Services Company, Inc. and The Hertz Corporation.

 

13

--------------------------------------------------------------------------------


 

Schedule 4.16(c)
to Credit Agreement

 

Schedule 4.16(c): Blocked Accounts

 

BANK NAME

 

ACCOUNT #

 

BANK CONTACT

 

TELEPHONE

 

ENTITY

JPMORGAN CHASE BANK, N.A.

 

[Intentionally omitted.]

 

Jason Bradley

 

313-256-2219

 

Herc Rentals Inc.

JPMORGAN CHASE BANK, N.A.

 

[Intentionally omitted.]

 

Jason Bradley

 

313-256-2219

 

Cinelease Inc.

JPMORGAN CHASE BANK, N.A.

 

[Intentionally omitted.]

 

Jason Bradley

 

313-256-2219

 

Cinelease Inc.

JPMORGAN CHASE BANK, N.A.

 

[Intentionally omitted.]

 

Jason Bradley

 

313-256-2219

 

Cinelease Inc.

JPMORGAN CHASE BANK, N.A.

 

[Intentionally omitted.]

 

Jason Bradley

 

313-256-2219

 

Herc Rentals Inc.

JPMORGAN CHASE BANK, N.A.

 

[Intentionally omitted.]

 

Jason Bradley

 

313-256-2219

 

Herc Rentals Inc.

JPMORGAN CHASE BANK, N.A.

 

[Intentionally omitted.]

 

Jason Bradley

 

313-256-2219

 

Herc Rentals Inc.

JPMORGAN CHASE BANK, N.A.

 

[Intentionally omitted.]

 

Jason Bradley

 

313-256-2219

 

Matthews Equipment Limited

JPMORGAN CHASE BANK, N.A.

 

[Intentionally omitted.]

 

Jason Bradley

 

313-256-2219

 

Matthews Equipment Limited

JPMORGAN CHASE BANK, N.A.

 

[Intentionally omitted.]

 

Jason Bradley

 

313-256-2219

 

Matthews Equipment Limited

THE TORONTO-DOMINION BANK

 

[Intentionally omitted.]

 

Caren McCracken

 

416-982-7716

 

Matthews Equipment Limited

 

14

--------------------------------------------------------------------------------


 

Schedule 5.2
to Credit Agreement

 

Schedule 5.2: Material Adverse Effect Disclosure

 

None.

 

15

--------------------------------------------------------------------------------


 

Schedule 5.4
to Credit Agreement

 

Schedule 5.4: Consents Required

 

None.

 

16

--------------------------------------------------------------------------------


 

Schedule 5.6
to Credit Agreement

 

Schedule 5.6: Litigation

 

None.

 

17

--------------------------------------------------------------------------------


 

Schedule 5.9
to Credit Agreement

 

Schedule 5.9: Intellectual Property Claims

 

None.

 

18

--------------------------------------------------------------------------------


 

Schedule 5.16
to Credit Agreement

 

Schedule 5.16: Subsidiaries of Holdings

 

SUBSIDIARY

 

JURISDICTION

 

DIRECT
EQUITY
HOLDER

 

# SHARES
OWNED

 

TOTAL SHARES
OUTSTANDING

 

OWNERSHIP
INTEREST

Herc Rentals Inc.

 

DE

 

Herc Intermediate Holdings, LLC

 

100

 

100

 

100%

Hertz Entertainment Services Corporation

 

DE

 

Herc Rentals Inc.

 

990,000

 

990,000

 

100%

Cinelease Holdings, Inc.

 

DE

 

Hertz Entertainment Services Corporation

 

1,000

 

1000

 

100%

Cinelease, Inc.

 

NV

 

Cinelease Holdings, Inc.

 

500

 

500

 

100%

Cinelease, LLC

 

LA

 

Cinelease Inc.

 

N/A

 

N/A

 

100%

Cinelease UK Limited

 

UK

 

Hertz Equipment Rental Company Holdings Netherlands B.V.

 

N/A

 

N/A

 

100%

CCMG HERC Sub, Inc.

 

DE

 

Herc Rentals Inc.

 

1000

 

1000

 

100%

Matthews Equipment Limited

 

ONTARIO

 

CCMG HERC Sub, Inc.

 

1000

 

1000

 

100%

3222434 Nova Scotia Company

 

NOVA SCOTIA

 

Matthews Equipment Limited

 

100

 

100

 

100%

Western Shut-Down (1995) Limited

 

ONTARIO

 

Matthews Equipment Limited

 

100

 

100

 

100%

Hertz Canada Equipment Rental Partnership

 

ONTARIO

 

Matthews Equipment Limited; 3222434 Nova Scotia Company;

 

N/A

 

N/A

 

Combined 100%

Hertz Equipment Rental Company Limited

 

PRC

 

Hertz Equipment Rental Holdings (HK) Limited

 

N/A

 

N/A

 

100%

 

19

--------------------------------------------------------------------------------


 

SUBSIDIARY

 

JURISDICTION

 

DIRECT
EQUITY
HOLDER

 

# SHARES
OWNED

 

TOTAL SHARES
OUTSTANDING

 

OWNERSHIP
INTEREST

Hertz Equipment Rental Holdings (HK) Limited

 

HONG KONG

 

Hertz Equipment Rental Company Holdings Netherlands B.V.

 

N/A

 

N/A

 

100%

Hertz Equipment Rental Company Holdings Netherlands B.V.

 

THE NETHERLANDS

 

Herc Rentals Inc.

 

18,000

 

18,000

 

100%

Hertz Dayim Equipment Rental Limited

 

SAUDI ARABIA

 

Hertz Equipment Rental Company Holdings Netherlands B.V.

 

N/A

 

N/A

 

51%

Hertz Dayim Equipment Rental LLC

 

Qatar

 

Hertz Equipment Rental Company Holdings Netherlands B.V.

 

N/A

 

N/A

 

100%

 

20

--------------------------------------------------------------------------------


 

Schedule 5.18
to Credit Agreement

 

Schedule 5.18:  Environmental Matters

 

None.

 

21

--------------------------------------------------------------------------------


 

Schedule 5.21
to Credit Agreement

 

Schedule 5.21: Insurance

 

Coverage

 

Territory

 

Insurer

 

Broker

 

Limit

 

Deductible

 

Premium

 

Policy No.

 

Renewal

Auto Liability

 

US

 

ACE

 

Marsh

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

ISA H09044310

 

6/30/16 - 17

Auto Liability

 

US

 

ACE

 

Marsh

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

ISA H09044309

 

6/30/16 – 17

Workers’ Compensation (All States)

 

US

 

ACE

 

Marsh

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

WLR C48609521

 

6/30/16 – 17

Workers’ Compensation (AZ, CA, MA)

 

US

 

ACE

 

Marsh

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

WLR C48609533

 

6/30/16 – 17

Workers’ Compensation (WI)

 

US

 

ACE

 

Marsh

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

SCF C48609545

 

6/30/16 – 17

General Liability

 

US

 

ACE

 

Marsh

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

HDO G27854679

 

6/30/16 – 17

Auto Liability

 

Canada

 

ACE

 

Marsh

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

CAC426240

 

6/30/16 – 17

General Liability

 

Canada

 

ACE

 

Marsh

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

CGL325174

 

6/30/16 – 17

Umbrella Liability

 

WW

 

ACE

 

Marsh

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

XOO G28131549001

 

6/30/16 – 17

Excess Liability Layer 1

 

WW

 

SwissRe

 

Marsh

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

EXS 2000554 00

 

6/3016 – 17

Excess Liability Layer 2

 

WW

 

Everest

 

Marsh

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

XC5EX0040161

 

6/3016 – 17

Excess Liability Layer 3

 

WW

 

QBE

 

Marsh

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

[Intentionally omitted.]

 

CCU3977242

 

6/3016 – 17

 

22

--------------------------------------------------------------------------------


 

Schedule 6.1(e)
to Credit Agreement

 

Schedule 6.1(e): Lien Searches

 

Debtor

 

Jurisdiction

 

Scope of Search

3222434 Nova Scotia Company

 

DC Superior Court, DC

 

Judgment Liens

3222434 Nova Scotia Company

 

Recorder of Deeds, DC

 

Financing Statements, Fixture Filings, Federal Tax Liens, State Tax Liens,
Judgment Liens

3222434 Nova Scotia Company

 

USDC - District of Columbia, DC

 

Judgment Liens

3222434 Nova Scotia Company

 

Department of State, FL

 

Federal Tax Liens

3222434 Nova Scotia Company

 

Department of State, FL

 

Judgment Liens

3222434 Nova Scotia Company

 

Lee County, FL

 

Fixture Filings, Federal Tax Liens, State Tax Liens, Judgment Liens

3222434 Nova Scotia Company

 

USDC - Middle District of Florida, FL

 

Judgment Liens

Cinelease Holdings, Inc.

 

Secretary of State, DE

 

Financing Statements, Federal Tax Liens

Cinelease Holdings, Inc.

 

Department of State, FL

 

Federal Tax Liens

Cinelease Holdings, Inc.

 

Department of State, FL

 

Judgment Liens

Cinelease Holdings, Inc.

 

Lee County, FL

 

Fixture Filings, Federal Tax Liens, State Tax Liens, Judgment Liens

Cinelease Holdings, Inc.

 

USDC - Middle District of Florida, FL

 

Judgment Liens

Cinelease, Inc.

 

Department of State, FL

 

Federal Tax Liens

Cinelease, Inc.

 

Department of State, FL

 

Judgment Liens

Cinelease, Inc.

 

Lee County, FL

 

Fixture Filings, Federal Tax Liens, State Tax Liens, Judgment Liens

Cinelease, Inc.

 

USDC - Middle District of Florida, FL

 

Judgment Liens

Cinelease, Inc.

 

Secretary of State, NV

 

Financing Statements

Cinelease, LLC

 

Department of State, FL

 

Federal Tax Liens

Cinelease, LLC

 

Department of State, FL

 

Judgment Liens

Cinelease, LLC

 

Lee County, FL

 

Fixture Filings, Federal Tax Liens, State Tax Liens, Judgment Liens

Cinelease, LLC

 

USDC - Middle District of Florida, FL

 

Judgment Liens

Cinelease, LLC

 

Central Index, LA

 

Financing Statements, Fixture Filings, Federal Tax Liens

Hertz Canada Equipment Rental Partnership

 

DC Superior Court, DC

 

Judgment Liens

Hertz Canada Equipment Rental Partnership

 

Recorder of Deeds, DC

 

Financing Statements, Fixture Filings, Federal Tax Liens, State Tax Liens,
Judgment Liens

Hertz Canada Equipment Rental Partnership

 

USDC - District of Columbia, DC

 

Judgment Liens

Hertz Canada Equipment Rental Partnership

 

Department of State, FL

 

Federal Tax Liens

Hertz Canada Equipment Rental Partnership

 

Department of State, FL

 

Judgment Liens

Hertz Canada Equipment Rental Partnership

 

Lee County, FL

 

Fixture Filings, Federal Tax Liens, State Tax Liens, Judgment Liens

Hertz Canada Equipment Rental Partnership

 

USDC - Middle District of Florida, FL

 

Judgment Liens

Hertz Entertainment Services Corporation

 

Secretary of State, DE

 

Financing Statements, Federal Tax Liens

Hertz Entertainment Services Corporation

 

Department of State, FL

 

Federal Tax Liens

Hertz Entertainment Services Corporation

 

Department of State, FL

 

Judgment Liens

 

23

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Scope of Search

Hertz Entertainment Services Corporation

 

Lee County, FL

 

Fixture Filings, Federal Tax Liens, State Tax Liens, Judgment Liens

Hertz Entertainment Services Corporation

 

USDC - Middle District of Florida, FL

 

Judgment Liens

Hertz Equipment Rental Corporation

 

Secretary of State, DE

 

Financing Statements and Federal Tax Liens

Hertz Equipment Rental Corporation

 

Department of State, FL

 

Federal Tax Liens

Hertz Equipment Rental Corporation

 

Department of State, FL

 

Judgment Liens

Hertz Equipment Rental Corporation

 

Lee County, FL

 

Financing Statements, Fixture Filings, Federal Tax Liens, State Tax Liens,
Judgment Liens

Hertz Equipment Rental Corporation

 

USDC - Middle District of Florida, FL

 

Judgment Liens

Matthews Equipment Limited

 

DC Superior Court, DC

 

Judgment Liens

Matthews Equipment Limited

 

Recorder of Deeds, DC

 

Financing Statements, Fixture Filings, Federal Tax Liens, State Tax Liens,
Judgment Liens

Matthews Equipment Limited

 

USDC - District of Columbia, DC

 

Judgment Liens

Matthews Equipment Limited

 

Department of State, FL

 

Federal Tax Liens

Matthews Equipment Limited

 

Department of State, FL

 

Judgment Liens

Matthews Equipment Limited

 

Lee County, FL

 

Financing Statements, Federal Tax Liens, State Tax Liens, Judgment Liens

Matthews Equipment Limited

 

USDC - Middle District of Florida, FL

 

Judgment Liens

Western Shut-Down (1995) Limited

 

DC Superior Court, DC

 

Judgment Liens

Western Shut-Down (1995) Limited

 

Recorder of Deeds, DC

 

Financing Statements, Federal Tax Liens, State Tax Liens, Judgment Liens

Western Shut-Down (1995) Limited

 

USDC - District of Columbia, DC

 

Judgment Liens

Western Shut-Down (1995) Limited

 

Department of State, FL

 

Federal Tax Liens

Western Shut-Down (1995) Limited

 

Department of State, FL

 

Judgment Liens

Western Shut-Down (1995) Limited

 

Lee County, FL

 

Financing Statements, Federal Tax Liens, State Tax Liens, Judgment Liens

Western Shut-Down (1995) Limited

 

USDC - Middle District of Florida, FL

 

Judgment Liens

3222434 Nova Scotia Company

 

Secured Transaction Registry, FL

 

Financing Statements

Hertz Canada Equipment Rental Partnership

 

Secured Transaction Registry, FL

 

Financing Statements

Matthews Equipment Limited

 

Secured Transaction Registry, FL

 

Financing Statements

Western Shut-Down (1995) Limited

 

Secured Transaction Registry, FL

 

Financing Statements

Hertz Equipment Rental Corporation

 

Gwinnett County, GA

 

Fixture Filings, Federal Tax Liens, State Tax Liens, Judgment Liens

Hertz Equipment Rental Corporation

 

Gwinnett County State & Superior Courts, GA

 

Judgment Liens

Hertz Equipment Rental Corporation

 

USDC - Northern District of Georgia, GA

 

Judgment Liens

HERC Intermediate Holdings, LLC

 

Secretary of State, DE

 

Financing Statements, Federal Tax Liens

HERC Intermediate Holdings, LLC

 

Department of State, FL

 

Federal Tax Liens

HERC Intermediate Holdings, LLC

 

Department of State, FL

 

Judgment Liens

HERC Intermediate Holdings, LLC

 

Lee County, FL

 

Fixture Filings, Federal Tax Liens, State Tax Liens, Judgment Liens

HERC Intermediate Holdings, LLC

 

USDC - Middle District of Florida, FL

 

Judgment Liens

Hertz Equipment Rental Corporation

 

Harris County, TX

 

Fixture Filings, Federal Tax Liens, State Tax Liens, Judgment Liens

Hertz Equipment Rental Corporation

 

Harris County Court

 

Judgment Liens

Hertz Equipment Rental Corporation

 

Harris County District Court

 

Judgment Liens

Hertz Equipment Rental Corporation

 

USDC — Southern District of Texas

 

Judgment Liens

 

24

--------------------------------------------------------------------------------


 

Schedule 7.2
to Credit Agreement

 

Schedule 7.2: SEC Filings Website Address

 

Available at: http://ir.hercrentals.com/.

 

25

--------------------------------------------------------------------------------


 

Schedule 8.2(j)
to Credit Agreement

 

Schedule 8.2(j): Permitted Indebtedness

 

None.

 

26

--------------------------------------------------------------------------------


 

Schedule 8.3(j)
to Credit Agreement

 

Schedule 8.3(j): Permitted Liens

 

Debtor

 

Jurisdiction

 

Type of
filing found

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File Number

Hertz Equipment Rental Corporation

 

Delaware

 

UCC-1

 

GE Capital Commercial Inc.

 

Inventory owned or acquired by debtor, including new and used products and all
intangibles as specified therein.

 

08/25/2011

 

2011 3304030

Hertz Equipment Rental Corporation

 

Delaware

 

UCC-1

 

Vermeer Pacific

 

1 2011 Vermeer BC1000XL Brush Chipper, including all spare and special parts

 

06/01/2011

 

2011 2095993

Hertz Equipment Rental Corporation

 

Delaware

 

UCC-1

 

Toyota Material Handling, U.S.A., Inc.

 

All rights, titles and interest of listed equipment as specified therein.

 

05/25/2011

 

2011 1999450

Hertz Equipment Rental Corporation

 

Delaware

 

UCC-1

 

Doosan Infracore America Corporation

 

Purchase money security interest in all equipment, inventory and accounts as
specified therein.

 

04/01/2010

 

2010 1128069

Hertz Equipment Rental Corporation

 

Delaware

 

UCC-1

 

Toyota Material Handling, U.S.A., Inc.

 

All rights, titles and interest of listed equipment as specified therein.

 

09/21/2009

 

2009 3011647

Hertz Equipment Rental Corporation

 

Delaware

 

UCC-1

 

Toyota Material Handling, U.S.A., Inc.

 

Inventory delivered on or behalf of Secured Party and that has not yet been paid
for in whole as specified therein.

 

02/01/2008

 

2008 0398857

Hertz Equipment Rental Corporation

 

Delaware

 

UCC-1

 

Komatsu America Corp.

 

None specified

 

04/17/2006

 

6127650 0

Hertz Equipment Rental Corporation

 

Delaware

 

UCC-1

 

Case Corporation/ Case Credit Corporation

 

None specified

 

04/15/87
(01/04/2002)

 

87 03771
(2027899 8-0000000)

Hertz Equipment Rental Corporation

 

Delaware

 

UCC-1

 

Toyota Material Handling, U.S.A., Inc.

 

All rights, titles and interest of listed equipment

 

10/20/2011

 

2011 4051531

Hertz Equipment Rental Corporation

 

Delaware

 

UCC-1

 

Toyota Material Handling, U.S.A., Inc.

 

All rights, titles and interest of listed equipment

 

02/10/2012

 

2012 0546582

Hertz Equipment Rental Corporation

 

Delaware

 

UCC-1

 

U.S. Bank Equipment Finance, a Division of U.S. Bank National Association

 

I ARM257 85035622 (for informational purposes only)

 

08/01/2013

 

2013 3001113

Hertz Equipment Rental Corporation

 

Delaware

 

UCC-1

 

U.S. Bank Equipment Finance, a Division of U.S. Bank National Association

 

1ARM257 95033772 (for informational purposes only)

 

08/01/2013

 

2013 3001477

Hertz Equipment Rental Corporation

 

Delaware

 

UCC-1

 

Western Pacific Crane & Equipment, LLC

 

National Boom Truck Model 851D-TM Serial #298461

 

12/30/2014

 

2014 5285671

 

27

--------------------------------------------------------------------------------


 

Hertz Equipment Rental Corporation

 

Delaware

 

UCC-1

 

Komatsu Financial Limited Partnership

 

PC360LC-11 Hydraulic Excavator, complete with all attachments and all proceeds
thereof

 

08/27/2015

 

2015 3763314

Hertz Equipment Rental Corporation

 

Delaware

 

UCC-1

 

Komatsu Financial Limited Partnership

 

PC360LC-11 Hydraulic Excavator

 

08/27/2015

 

2015 3763322

Hertz Equipment Rental Corporation

 

Delaware

 

UCC-3 (Continuation)

 

Komatsu America Corp.

 

Each item of Komatsu goods sold to Debtor with respect to any unpaid balance or
other amounts owing

 

 

 

2006 1276500

 

28

--------------------------------------------------------------------------------


 

Schedule 8.4(a)
to Credit Agreement

 

Schedule 8.4(a): Permitted Guarantee Obligations

 

None.

 

29

--------------------------------------------------------------------------------


 

Schedule 8.9(c)
to Credit Agreement

 

Schedule 8.9(c): Permitted Investments

 

Hertz  Dayim Equipment Rental Limited — Join Venture in Saudi Arabia with Dayim
Holdings Company Ltd. :

 

1.              Minority Shareholders’ Agreement between Hertz Equipment Rental
Company Holdings Netherlands B.V., Dayim Systems & Services Company Limited,
Herc Rentals Inc. (f/k/a Hertz Equipment Rental Corporation) and Dayim Holdings
Company Limited.

 

2.              Hertz Dayim Equipment Rental LLC — Joint Venture in Qatar with
Dayim Holdings Inc. and Phoenix Phoenix Project Development W.L.L.

 

3.              Shareholders’ Agreement between Phoenix Project Development
W.L.L., Hertz Equipment Rental Company Holdings Netherlands B.V. and Dayim
Systems & Services Company Limited.

 

4.

 

5.

 

30

--------------------------------------------------------------------------------


 

Schedule 8.11(e): Permitted Transactions with Affiliates

 

None.

 

A-1-1

--------------------------------------------------------------------------------


 

EXHIBIT A-1 TO

CREDIT AGREEMENT

 

FORM OF REVOLVING CREDIT NOTE

 

·      THIS REVOLVING CREDIT NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT
BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS REVOLVING CREDIT NOTE AND THE
OBLIGATIONS EVIDENCED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

·                  $

New York, New York

 

 

·

[                      ], 20[  ]

 

FOR VALUE RECEIVED, the undersigned, [HERC RENTALS INC., a Delaware corporation
formerly known as Hertz Equipment Rental Corporation (together with its
successors and assigns, the “Parent Borrower”)], [[MATTHEWS EQUIPMENT LIMITED]
[WESTERN SHUT-DOWN (1995) LIMITED] [HERTZ CANADA EQUIPMENT RENTAL PARTNERSHIP],
a corporation organized under the laws of Canada]], [U.S. SUBSIDIARY BORROWERS],
hereby unconditionally promises to pay to [             ] (the “Lender”) and its
successors and assigns, at the office of Citibank, N.A., located at 390
Greenwich Street, New York, New York 10013, in lawful money of the United States
of America (or, in the case of Loans denominated in Canadian Dollars or a
Designated Foreign Currency (as defined in the Credit Agreement referred to
below) evidenced hereby, Canadian Dollars or the relevant Designated Foreign
Currency in which the Revolving Credit Loans evidenced hereby are made) and in
immediately available funds, the aggregate unpaid principal amount of the
Revolving Credit Loans made by the Lender to the undersigned pursuant to
Section 2.1 of the Credit Agreement referred to below, which sum shall be
payable on the Termination Date, provided that, notwithstanding the fact that
the principal amount of this Revolving Credit Note is denominated in Dollars, to
the extent provided in the Credit Agreement, all payments hereunder with respect
to Revolving Credit Loans denominated in Canadian Dollars or a Designated
Foreign Currency evidenced hereby shall be made in Canadian Dollars or the
relevant Designated Foreign Currency in which the Revolving Credit Loans
evidenced hereby are made, whether or not the Dollar Equivalent (as defined in
the Credit Agreement) of such amounts, when added to the outstanding principal
amount of the Revolving Credit Loans denominated in Dollars (as defined in the
Credit Agreement) evidenced hereby, would exceed the stated principal amount of
this Revolving Credit Note.

 

The [Parent] Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time at the applicable
rates per annum and on the dates set forth in Section 4.1 of the Credit
Agreement until such principal amount is paid in full (both before and after
judgment).

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in,
and is subject in all respects to, the Credit Agreement, dated as of June 30,
2016 (as amended, restated, supplemented, waived or otherwise modified from time
to time, the “Credit Agreement”), by and among the Parent Borrower, the Canadian
Borrowers (as defined in the Credit Agreement), the U.S. Subsidiary Borrowers
(as defined in the Credit Agreement) (the U.S. Subsidiary Borrowers together
with the

 

A-1-1

--------------------------------------------------------------------------------


 

Schedule 8.3(j)

to Credit Agreement

 

Canadian Borrowers and the Parent Borrower, the “Borrowers”), the several banks
and other financial institutions from time to time parties thereto (including
the Lender) (the “Lenders”), Citibank, N.A., as administrative agent and
collateral agent for the Lenders, Citibank, N.A., as Canadian agent and Canadian
collateral agent for the Lenders, Bank of America, N.A., as co-collateral agent
for the Lenders, and the other parties thereto, and is entitled to the benefits
thereof, is secured and guaranteed as provided therein and in the other Loan
Documents and is subject to optional and mandatory prepayment in whole or in
part as provided therein.  Reference is hereby made to the Loan Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security and the guarantees, the terms and
conditions upon which the security interests and each guarantee were granted and
the rights of the holder of this Revolving Credit Note in respect thereof.  Each
holder hereof, by its acceptance of this Revolving Credit Note, agrees to the
terms of, and to be bound by and to observe the provisions applicable to the
Lenders contained in, the Credit Agreement.  Terms used herein which are defined
in the Credit Agreement shall have such defined meanings unless otherwise
defined herein or unless the context otherwise requires.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Credit
Note shall become, or may be declared to be, immediately due and payable, all as
provided therein.

 

All parties now and hereafter liable with respect to this Revolving Credit Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Revolving Credit Note.

 

A-1-2

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ITS PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR
RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

 

[HERC RENTALS INC.]

 

[MATTHEWS EQUIPMENT LIMITED]

 

[WESTERN SHUT-DOWN (1995) LIMITED]

 

[HERTZ CANADA EQUIPMENT RENTAL PARTNERSHIP]

 

[U.S. SUBSIDIARY BORROWER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1-3

--------------------------------------------------------------------------------


 

 

·     EXHIBIT A-2 TO

 

·     CREDIT AGREEMENT

 

FORM OF SWING LINE NOTE

 

THIS SWING LINE NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT
REFERRED TO BELOW.  TRANSFERS OF THIS SWING LINE NOTE AND THE OBLIGATIONS
EVIDENCED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

$

New York, New York

 

[                     ], 20[  ]

 

FOR VALUE RECEIVED, the undersigned, [HERC RENTALS INC., a Delaware corporation
formerly known as Hertz Equipment Rental Corporation (together with its
successors and assigns, the “Parent Borrower”)][U.S. Subsidiary Borrower],
hereby unconditionally promises to pay to [·] (the “Swing Line Lender”) and its
successors and assigns, at the office of Citibank, N.A., 390 Greenwich Street,
New York, New York 10013, in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of the Swing
Line Loans made by the Swing Line Lender to the undersigned pursuant to
Section 2.4 of the Credit Agreement referred to below, which sum shall be
payable on the Termination Date.

 

The [Parent Borrower][U.S. Subsidiary Borrower] further agrees to pay interest
in like money at such office on the unpaid principal amount hereof from time to
time at the applicable rates per annum and on the dates set forth in Section 4.1
of the Credit Agreement until paid in full (both before and after judgment).

 

This Swing Line Note is the Swing Line Note referred to in, and is subject in
all respects to, the Credit Agreement, dated as of June 30, 2016 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), by and among the Parent Borrower, the Canadian Borrowers
(as defined in the Credit Agreement), the U.S. Subsidiary Borrowers (as defined
in the Credit Agreement) (the U.S. Subsidiary Borrowers together with the
Canadian Borrowers and the Parent Borrower, the “Borrowers”), the several banks
and other financial institutions from time to time parties thereto (including
the Swing Line Lender) (the “Lenders”), Citibank, N.A., as administrative agent
and collateral agent for the Lenders, Citibank, N.A., as Canadian agent and
Canadian collateral agent for the Lenders, Bank of America, N.A., as
co-collateral agent for the Lenders and the other parties thereto, and is
entitled to the benefits thereof, is secured and guaranteed as provided therein
and in the other Loan Documents and is subject to optional and mandatory
prepayment in whole or in part as provided therein.  Reference is hereby made to
the Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Swing Line Note
in respect thereof.  The holder hereof, by its acceptance of this Swing Line
Note, agrees to the terms of, and to be bound by and to observe the provisions
applicable to the Lenders contained in, the Credit Agreement.  Terms used herein
which are defined in the Credit Agreement shall have such defined meanings
unless otherwise defined herein or unless the context otherwise requires.

 

A-2-1

--------------------------------------------------------------------------------


 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided
therein.

 

All parties now and hereafter liable with respect to this Swing Line Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Swing Line Note.

 

THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

 

[HERC RENTALS INC.]

 

[U.S. SUBSIDIARY BORROWER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2-2

--------------------------------------------------------------------------------


 

 

·     EXHIBIT B-1 TO

 

CREDIT AGREEMENT

 

FORM OF U.S. GUARANTEE AND
COLLATERAL AGREEMENT

 

[Please see attached]

 

B-1-1

--------------------------------------------------------------------------------


 

 

·     EXHIBIT B-2 TO

 

CREDIT AGREEMENT

 

FORM OF CANADIAN GUARANTEE AND

COLLATERAL AGREEMENT

 

[Please see attached]

 

B-2-1

--------------------------------------------------------------------------------


 

 

·     EXHIBIT C TO

 

CREDIT AGREEMENT

 

FORM OF MORTGAGE

 

(2) This instrument was prepared in consultation with
counsel in the state in which the Premises is
located by the attorney named below and after
recording, please return to:

 

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022-4834

Attention: Kimberly Lucas, Esq.

 

STATE OF

 

 

 

 

 

COUNTY OF

 

 

 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT

OF LEASES AND RENTS AND FIXTURE FILING

 

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING (the “Mortgage”) is made and entered into as of the [  ]th day of [    ],
2016, by [HERC RENTALS INC. (f/k/a HERTZ EQUIPMENT RENTAL CORPORATION)](3), a
Delaware corporation, with an address as of the date hereof at 27500 Riverview
Center Blvd., Bonita Springs, Florida 34134, Attention: Chief Financial Officer
(the “Mortgagor”), for the benefit of CITIBANK, N.A., in its capacity as
Administrative Agent and Collateral Agent for the Secured Parties, with an
address as of the date hereof at 390 Greenwich Street, New York, New York 10013,
Attention: [   ] (in such capacity, the “Mortgagee”).

 

RECITALS:

 

WHEREAS, the Mortgagor, as borrower, entered into that certain Credit Agreement,
dated as of June 30, 2016, among the Mortgagor, the Subsidiary Borrowers, the
Lenders from time to time party thereto, the Mortgagee, and the other financial
institutions party thereto (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Mortgagor is the owner of the fee simple interest in the real
property described on Exhibit A attached hereto and incorporated herein by
reference;

 

--------------------------------------------------------------------------------

(2)  Local counsel to advise as to any recording requirements for the cover
page, including need for recording tax notification or a separate tax affidavit.

 

(3)  Insert name of applicable Loan Party.

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Credit Agreement contemplates that the Mortgagor shall execute and
deliver to the Mortgagee this Mortgage;

 

WHEREAS, concurrently with the entering into of the Credit Agreement, the
Mortgagor and certain subsidiaries and affiliates thereof have entered into that
certain Guarantee and Collateral Agreement, dated as of the date hereof, in
favor of the Mortgagee (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”);
and

 

WHEREAS, this Mortgage is given by the Mortgagor in favor of the Mortgagee for
its benefit and the benefit of the other Secured Parties to secure the payment
and performance of all of the Obligations (as defined in the Guarantee and
Collateral Agreement) of Mortgagor under the Guarantee and Collateral Agreement
(such Obligations being hereinafter referred to as the “Obligations”).

 

W I T N E S S E T H:

 

The Mortgagor, in consideration of the indebtedness herein recited and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, has irrevocably granted, released, sold, remised, bargained,
assigned, pledged, warranted, mortgaged, transferred and conveyed, and does
hereby grant, release, sell, remise, bargain, assign, pledge, warrant, mortgage,
transfer and convey to the Mortgagee and the Mortgagee’s successors and assigns,
a continuing security interest in and to, and lien upon, all of the Mortgagor’s
right, title and interest in and to the following described land, real property
interests, buildings, improvements and fixtures:

 

(a)           All that tract or parcel of land and other real property interests
in               County,               , as more particularly described in
Exhibit A attached hereto and made a part hereof, together with any greater or
additional estate therein as hereafter may be acquired by Mortgagor (the
“Land”), and all of the Mortgagor’s right, title and interest in and to rights
appurtenant thereto, including easement rights; and

 

(b)           All buildings and improvements of every kind and description now
or hereafter situated, erected or placed on the Land (the “Improvements”) and
all materials, equipment and apparatus and fixtures now or hereafter owned by
the Mortgagor and attached to or installed in and used in connection with the
aforesaid Land and Improvements (collectively, the “Fixtures”) (hereinafter, the
Land, the Improvements and the Fixtures may be collectively referred to as the
“Premises.”  As used in the Mortgage, the term “Premises” shall mean all or,
where the context permits or requires, any portion of the above or any interest
therein.).

 

TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, subject to Permitted Liens, to
the Mortgagee and the Mortgagee’s successors and assigns to secure the
Obligations; provided that, should (i) the Loans be paid in full and all other
Obligations that are then due and owing be paid, or (ii) conditions set forth in
the Credit Agreement for the release of this Mortgage be fully satisfied, the
lien and security interest of this Mortgage shall cease, terminate and be void
and the Mortgagee or its successor or assign shall promptly cause a release of
this Mortgage to be filed in the appropriate office; and until such obligations
are fully satisfied, it shall remain in full force and virtue.

 

And, as additional security for the Obligations, subject to the Guarantee and
Collateral Agreement, the Mortgagor hereby unconditionally assigns to the
Mortgagee all the security deposits, rents, issues, profits and revenues of the
Premises from time to time accruing (the “Rents and Profits”), which assignment
constitutes a present, absolute and unconditional assignment and not an
assignment for

 

2

--------------------------------------------------------------------------------


 

additional security only, reserving only the right to the Mortgagor to collect
and apply the same as the Mortgagor chooses as long as no Event of Default (as
defined in Article III) has occurred and is continuing.

 

As additional collateral and further security for the Obligations, subject to
the Guarantee and Collateral Agreement, the Mortgagor does hereby assign to the
Mortgagee and grants to the Mortgagee a security interest in all of the right,
title and the interest of the Mortgagor in and to any and all real property
leases and rental agreements (collectively, the “Leases”) with respect to the
Premises or any part thereof, and the Mortgagor agrees to execute and deliver to
the Mortgagee such additional instruments, in form and substance reasonably
satisfactory to the Mortgagee, as may hereafter be requested by the Mortgagee to
evidence and confirm said assignment; provided, however, that acceptance of any
such assignment shall not be construed to impose upon the Mortgagee any
obligation with respect thereto.

 

The Mortgagor covenants, represents and agrees as follows:

 

ARTICLE I

 

Obligations Secured

 

1.1          Obligations. The Mortgagee and the Lenders have agreed to establish
a senior secured credit facility in favor of the Mortgagor pursuant to the terms
of the Credit Agreement.  This Mortgage is given to secure the payment and
performance by the Mortgagor of the Obligations.  [The maximum amount of the
obligations secured hereby will not exceed $          , plus, to the extent
permitted by applicable law, collection costs, sums advanced for the payment of
taxes, assessments, maintenance and repair charges, insurance premiums and any
other costs incurred to protect the security encumbered hereby or the lien
hereof, expenses incurred by the Mortgagee by reason of any default by the
Mortgagor under the terms hereof, together with interest thereon, all of which
amount shall be secured hereby.](4)

 

1.2          Future Advances.  This Mortgage is given to secure the Obligations
and the repayment of the aforesaid obligations together with any renewals or
extensions or modifications thereof upon the same or different terms or at the
same or different rate of interest and also to secure all future advances that
may subsequently be made to the Mortgagor or any other Loan Party by the Lenders
pursuant to the Credit Agreement.  The lien of such future advances shall relate
back to the date of this Mortgage.

 

ARTICLE II

 

Mortgagor’s Covenants, Representations and Agreements

 

2.1          Taxes and Fees; Maintenance of Premises; Reimbursement.  The
Mortgagor agrees to comply with Sections 7.3, 7.5(a) and 11.5 of the Credit
Agreement to the extent applicable.

 

2.2          Intentionally Omitted.

 

2.3          Additional Documents.  The Mortgagor agrees to comply with
Section 7.9(d) of the Credit Agreement to the extent applicable.

 

--------------------------------------------------------------------------------

(4)  To be included in states that impose mortgage recording tax and subject to
applicable laws.

 

3

--------------------------------------------------------------------------------


 

2.4          Restrictions on Sale or Encumbrance.  The Mortgagor agrees to
comply with Sections 8.2 and 8.3 of the Credit Agreement to the extent
applicable.

 

2.5          Fees and Expenses.  The Mortgagor will promptly pay upon demand any
and all reasonable costs and expenses of the Mortgagee, including, without
limitation, reasonable attorneys’ fees actually incurred by the Mortgagee, to
the extent required under the Credit Agreement.

 

2.6          Insurance.

 

(a)           Types Required.  The Mortgagor shall maintain insurance for the
Premises as set forth in Sections 7.5(a) and 7.5(b)(ii) of the Credit Agreement
to the extent applicable.

 

(b)           Use of Proceeds.  Insurance proceeds shall be applied or disbursed
as set forth in Sections 7.5(a) and 8.4 of the Credit Agreement to the extent
applicable.

 

2.7          Eminent Domain.  All proceeds or awards relating to condemnation or
other taking of the Premises pursuant to the power of eminent domain shall be
applied pursuant to Sections 7.5(a) and 8.4 of the Credit Agreement to the
extent applicable.

 

2.8          Releases and Waivers.  The Mortgagor agrees that no release by the
Mortgagee of any portion of the Premises, the Rents and Profits or the Leases,
no subordination of lien, no forbearance on the part of the Mortgagee to collect
on any Loan, or any part thereof, no waiver of any right granted or remedy
available to the Mortgagee and no action taken or not taken by the Mortgagee
shall, except to the extent expressly released, in any way have the effect of
releasing the Mortgagor from full responsibility to the Mortgagee for the
complete discharge of each and every of the Mortgagor’s obligations hereunder.

 

2.9          Compliance with Law.  The Mortgagor agrees to comply with Sections
7.4 and 7.8 of the Credit Agreement to the extent applicable.

 

2.10        Inspection.  The Mortgagor agrees to comply with Section 7.6 of the
Credit Agreement to the extent applicable.

 

2.11                        Security Agreement.

 

(a)           This Mortgage is hereby made and declared to be a security
agreement encumbering the Fixtures, and Mortgagor grants to the Mortgagee a
security interest in the Fixtures.  The Mortgagor grants to the Mortgagee all of
the rights and remedies of a secured party under the laws of the state in which
the Premises are located.  A financing statement or statements reciting this
Mortgage to be a security agreement with respect to the Fixtures may be
appropriately filed by the Mortgagee.

 

(b)           The Mortgagor warrants that, as of the date hereof, the name and
address of the “Debtor” (which is the Mortgagor) are as set forth in the
preamble of this Mortgage and a statement indicating the types, or describing
the items, of collateral is set forth hereinabove.  Mortgagor warrants that
Mortgagor’s exact legal name is correctly set forth in the preamble of this
Mortgage.

 

(c)           This Mortgage will be filed in the real property records.

 

(d)           [The Mortgagor is a corporation organized under the laws of the
State of [Delaware] and the Mortgagor’s organizational identification number is
                    .](5)

 

--------------------------------------------------------------------------------

(5)  Subject to local counsel review, to be included if required by the
jurisdiction

 

4

--------------------------------------------------------------------------------


 

ARTICLE III

 

Events of Default

 

An Event of Default shall exist and be continuing under the terms of this
Mortgage upon the existence and during the continuance of an Event of Default
under the terms of the Credit Agreement.

 

ARTICLE IV

 

Foreclosure

 

4.1          Acceleration of Secured Obligations; Foreclosure.  Upon the
occurrence and during the continuance of an Event of Default, the entire balance
of the Loans and any other obligations due under the Loan Documents, including
all accrued interest, shall become due and payable to the extent such amounts
become due and payable under the Credit Agreement.  Provided an Event of Default
has occurred and is continuing, upon failure to pay the Loans or reimburse any
other amounts due under the Loan Documents in full at any stated or accelerated
maturity and in addition to all other remedies available to the Mortgagee at law
or in equity, the Mortgagee may foreclose the lien of this Mortgage by judicial
or non-judicial proceeding in a manner permitted by applicable law.  The
Mortgagor hereby waives, to the fullest extent permitted by law, any statutory
right of redemption in connection with such foreclosure proceeding.

 

4.2          Proceeds of Sale. The proceeds of any foreclosure sale of the
Premises, or any part thereof, will be distributed and applied in accordance
with the terms and conditions of Section 10.14 the Credit Agreement (subject to
any applicable provisions of applicable law).

 

ARTICLE V

 

Additional Rights and Remedies of the Mortgagee

 

5.1          Rights Upon an Event of Default.  Upon the occurrence and during
the continuance of an Event of Default, the Mortgagee, immediately and without
additional notice and without liability therefor to the Mortgagor, except for
gross negligence, willful misconduct, bad faith or unlawful conduct, may do or
cause to be done any or all of the following to the extent permitted by
applicable law, and subject to the terms of the Credit Agreement, the
Intercreditor Agreement, any First Lien Intercreditor Agreement and any Other
Intercreditor Agreement: (a) enter the Premises and take exclusive possession
thereof; (b) invoke any legal remedies to dispossess the Mortgagor if the
Mortgagor remains in possession of the Premises without the Mortgagee’s prior
written consent; (c) hold, lease, develop, manage, operate or otherwise use the
Premises upon such terms and conditions as the Mortgagee may deem reasonable
under the circumstances (making such repairs, alterations, additions and
improvements and taking other actions, from time to time, as the Mortgagee deems
necessary or desirable), and apply all rents and other amounts collected by the
Mortgagee in connection therewith in accordance with the provisions hereof;
(d) institute proceedings for the complete foreclosure of the Mortgage, either
by judicial action or by power of sale, in which case the Premises may be sold
for cash or credit in one or more parcels; and (e) exercise all other rights,
remedies and recourses granted under the Credit Agreement or otherwise available
at law or in equity.  At any foreclosure sale by virtue of any judicial
proceedings, power of sale, or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, the Mortgagor
shall be completely and irrevocably divested of all of its right, title,
interest, claim, equity, equity of redemption, and demand

 

5

--------------------------------------------------------------------------------


 

whatsoever, either at law or in equity, in and to the property sold and such
sale shall be a perpetual bar both at law and in equity against the Mortgagor,
and against all other Persons claiming or to claim the property sold or any part
thereof, by, through or under the Mortgagor.  The Mortgagee or any of the
Secured Parties may be a purchaser at such sale and if Mortgagee is the highest
bidder, Mortgagee shall credit the portion of the purchase price that would be
distributed to Mortgagee against the indebtedness in lieu of paying cash. In the
event this Mortgage is foreclosed by judicial action, appraisement of the
Premises is waived to the extent permitted by applicable law.  With respect to
any notices required or permitted under the UCC to the extent applicable, the
Mortgagor agrees that ten (10) days’ prior written notice shall be deemed
commercially reasonable.

 

5.2          Appointment of Receiver.  Upon the occurrence and during the
continuance of an Event of Default, subject to the terms of the Credit
Agreement, the Intercreditor Agreement, any First Lien Intercreditor Agreement
and any Other Intercreditor Agreement, the Mortgagee shall be entitled, without
additional notice and without regard to the adequacy of any security for the
Obligations secured hereby, whether the same shall then be occupied as a
homestead or not, or the solvency of any party bound for its payment, to make
application for the appointment of a receiver to take possession of and to
operate the Premises, and to collect the rents, issues, profits, and income
thereof, all expenses of which shall be added to the Obligations and secured
hereby.  The receiver shall have all the rights and powers provided for under
the laws of the state in which the Premises are located, including without
limitation, the power to execute leases, and the power to collect the rents,
sales proceeds, issues, profits and proceeds of the Premises during the pendency
of such foreclosure suit, as well as during any further times when the
Mortgagor, its successors or assigns, except for the intervention of such
receiver, would be entitled to collect such rents, sales proceeds, issues,
proceeds and profits, and all other powers which may be necessary or are usual
in such cases for the protection, possession, control, management and operation
of the Premises during the whole of said period.  Receiver’s fees, reasonable
attorneys’ fees and costs incurred in connection with the appointment of a
receiver pursuant to this Section 5.2 shall be secured by this Mortgage. 
Notwithstanding the appointment of any receiver, trustee or other custodian,
subject to the Credit Agreement, the Intercreditor Agreement, any First Lien
Intercreditor Agreement and any Other Intercreditor Agreement, the Mortgagee
shall be entitled to retain possession and control of any cash or other
instruments at the time held by or payable or deliverable under the terms of the
Mortgage to the Mortgagee to the fullest extent permitted by law.

 

5.3          Waivers.  No waiver of a prior Event of Default shall operate to
waive any subsequent Event(s) of Default.  All remedies provided in this
Mortgage, any Notes, the Credit Agreement or any of the other Loan Documents are
cumulative and may, at the election of the Mortgagee, be exercised
alternatively, successively, or in any manner and are in addition to any other
rights provided by law.

 

5.4          Delivery of Possession After Foreclosure.  In the event there is a
foreclosure sale hereunder and at the time of such sale, the Mortgagor or the
Mortgagor’s successors or assigns are occupying or using the Premises, or any
part thereof, each and all immediately shall become the tenant of the purchaser
at such sale, which tenancy shall be a tenancy from day to day, terminable at
the will of either landlord or tenant, at a reasonable rental per day based upon
the value of the property occupied, such rental to be due daily to the
purchaser; and to the extent permitted by applicable law, the purchaser at such
sale, notwithstanding any language herein apparently to the contrary, shall have
the sole option to demand possession immediately following the sale or to permit
the occupants to remain as tenants at will.  In the event the tenant fails to
surrender possession of said property upon demand, the purchaser shall be
entitled to institute and maintain a summary action for possession of the
property (such as an action for forcible detainer) in any court having
jurisdiction.

 

5.5          Marshalling.  The Mortgagor hereby waives, in the event of
foreclosure of this Mortgage or the enforcement by the Mortgagee of any other
rights and remedies hereunder, any right otherwise

 

6

--------------------------------------------------------------------------------


 

available in respect to marshalling of assets which secure any Loan and any
other indebtedness secured hereby or to require the Mortgagee to pursue its
remedies against any other such assets.

 

5.6          Protection of Premises.  Upon the occurrence and during the
continuance of an Event of Default, the Mortgagee may take such actions,
including, but not limited to disbursements of such sums, as the Mortgagee in
its sole but reasonable discretion deems necessary to protect the Mortgagee’s
interest in the Premises.

 

ARTICLE VI

 

General Conditions

 

6.1          Terms.  Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement.  The
singular used herein shall be deemed to include the plural; the masculine deemed
to include the feminine and neuter; and the named parties deemed to include
their successors and assigns to the extent permitted under the Credit
Agreement.  The term “Mortgagee” shall include the Collateral Agent on the date
hereof and any successor Collateral Agent under the Credit Agreement.  The word
“person” shall include any individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature, and the word “Premises” shall include any portion of the Premises or
interest therein.  The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase without limitation.

 

6.2          Notices.  All notices, requests and other communications shall be
given in accordance with Section 11.2 of the Credit Agreement.

 

6.3          Severability.  If any provision of this Mortgage is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

6.4          Headings.  The captions and headings herein are inserted only as a
matter of convenience and for reference and in no way define, limit, or describe
the scope of this Mortgage nor the intent of any provision hereof.

 

6.5          Intentionally Omitted.

 

6.6          Conflicting Terms.

 

(a)           In the event of any conflict between the terms of this Mortgage
and the Intercreditor Agreement, any First Lien Intercreditor Agreement or any
Other Intercreditor Agreement, the terms of any Intercreditor Agreement or any
Other Intercreditor Agreement shall govern and control any conflict between
Mortgagee and any other lender or agent which is a party thereto, other than
with respect to Section 6.7; provided, however, that in the event of any
conflict between the terms of this Mortgage and the Intercreditor Agreement, any
First Lien Intercreditor Agreement or any Other Intercreditor Agreement with
respect to a waiver, amendment, supplement or other modification of any right or
obligation of the Mortgagor or a Subsidiary Borrower hereunder or in respect
hereof, the terms of this Mortgage shall govern and control.  In the event of
any such conflict, the Mortgagor may act (or omit to act) in accordance with
such Intercreditor Agreement, First Lien Intercreditor Agreement or Other
Intercreditor Agreement, as applicable, and shall not be in breach, violation or
default of its obligations hereunder by reason of doing so.

 

7

--------------------------------------------------------------------------------


 

(b)           In the event of any conflict between the terms and provisions of
the Credit Agreement and the terms and provisions of this Mortgage, the terms
and provisions of the Credit Agreement shall control and supersede the
provisions of this Mortgage with respect to such conflicts other than with
respect to Section 6.7.

 

6.7          Governing Law.  This Mortgage shall be governed by and construed in
accordance with the internal law of the state in which the Premises are located.

 

6.8          Application of the Foreclosure Law.  If any provision in this
Mortgage shall be inconsistent with any provision of the foreclosure laws of the
state in which the Premises are located, the provisions of such laws shall take
precedence over the provisions of this Mortgage, but shall not invalidate or
render unenforceable any other provision of this Mortgage that can be construed
in a manner consistent with such laws.

 

6.9          Written Agreement.  This Mortgage may not be amended, supplemented
or otherwise modified except in accordance with Section 11.1 of the Credit
Agreement.

 

6.10        Waiver of Jury Trial.  Section 11.15 of the Credit Agreement is
hereby incorporated by reference.

 

6.11        Request for Notice.  The Mortgagor requests that a copy of any
statutory notice of default and a copy of any statutory notice of sale hereunder
be mailed to the Mortgagor at the address specified in Section 6.2 of this
Mortgage.

 

6.12        Counterparts.  This Mortgage may be executed by one or more of the
parties on any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.

 

6.13        Release.  If any of the Premises shall be sold, transferred or
otherwise disposed of by the Mortgagor in a transaction permitted by the Credit
Agreement, then the Mortgagee, at the request of the Mortgagor, shall execute
and deliver to the Mortgagor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on the
Premises.  The Mortgagor shall deliver to the Mortgagee prior to the date of the
proposed release, a written request for release.

 

6.14        [Last Dollars Secured; Priority.  This Mortgage secures only a
portion of the Obligations owing or which may become owing by the Mortgagor to
the Secured Parties.  The parties agree that any payments or repayments of the
Obligations shall be and be deemed to be applied first to the portion of the
Obligations that is not secured hereby, it being the parties’ intent that the
portion of the Obligations last remaining unpaid shall be secured hereby.  If at
any time this Mortgage shall secure less than all of the principal amount of the
Obligations, it is expressly agreed that any repayments of the principal amount
of the Obligations shall not reduce the amount of the lien of this Mortgage
until the lien amount shall equal the principal amount of the Obligations
outstanding.](6)

 

6.15        State Specific Provisions.  In the event of any inconsistencies
between this Section 6.15 and any of the other terms and provisions of this
Mortgage, the terms and provisions of this Section 6.15 shall control and be
binding.

 

--------------------------------------------------------------------------------

(6)  To be included in mortgages for states with a mortgage recording tax, to
the extent required.

 

8

--------------------------------------------------------------------------------


 

(a)           [                ]

 

(b)           [                ]

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Mortgagor has executed this Mortgage as of the above
written date.

 

 

MORTGAGOR:

 

 

 

[HERC RENTALS INC. (f/k/a HERTZ EQUIPMENT RENTAL CORPORATION)]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[ADD STATE NOTARY FORM FOR THE MORTGAGOR](1)

 

--------------------------------------------------------------------------------

(1)  Local counsel to confirm signature page and notary block which is
acceptable for recording in the jurisdiction.

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description

 

(See Attached)

 

--------------------------------------------------------------------------------


 

·                  EXHIBIT D-1 TO
CREDIT AGREEMENT

 

·                  FORM OF SUBSIDIARY BORROWER JOINDER

 

SUBSIDIARY BORROWER JOINDER, dated as of [       ], 20[  ] (this “Joinder”), by
and among each of the undersigned parties hereto (each a “Borrower” and
collectively, the “Borrowers”) and Citibank, N.A., as administrative agent under
the Credit Agreement (as defined below) (together with its successors in such
capacity, the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of
June 30, 2016 (as amended, restated, refinanced, replaced, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among  HERC
RENTALS INC., a Delaware corporation formerly known as Hertz Equipment Rental
Corporation (together with its successors and assigns, the “Parent Borrower”),
the Canadian Borrowers (as defined in the Credit Agreement), the U.S. Subsidiary
Borrowers (as defined in the Credit Agreement) (the U.S. Subsidiary Borrowers
together with the Canadian Borrowers and the Parent Borrower, the “Borrowers”),
the Lenders from time to time party thereto, Citibank, N.A., as administrative
agent and collateral agent for the Lenders, Citibank, N.A., as Canadian agent
and Canadian collateral agent for the Lenders, Bank of America, N.A., as
co-collateral agent for the Lenders and certain other parties party thereto from
time to time (capitalized terms used but not defined herein having the meaning
provided in the Credit Agreement);

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, [       
], a [       ] corporation (the “New Subsidiary Borrower”), may join the Credit
Agreement as a Borrower by entering into a Subsidiary Borrower Joinder;

 

WHEREAS, the New Subsidiary Borrower has indicated its desire to become a
Borrower pursuant to the terms of the Credit Agreement; and

 

WHEREAS, the New Subsidiary Borrower shall become a party to the [U.S. Guarantee
and Collateral Agreement][Canadian Guarantee and Collateral Agreement],
substantially concurrently herewith, by executing the [U.S. Guarantee and
Collateral Agreement][Canadian Guarantee and Collateral Agreement] in accordance
with the terms thereof.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.                            In accordance with subsection 7.9(b) of
the Credit Agreement, the New Subsidiary Borrower by its signature below shall
become, and shall be deemed, a Borrower and a Loan Party for all purposes under
the Credit Agreement with the same force and effect as if originally named
therein as a Borrower and Loan Party and, without limiting the generality of the
foregoing, hereby expressly obligates itself with respect to all obligations and
liability of a Borrower and Loan Party thereunder.  Each reference to a
Borrower, Loan Party, Subsidiary Borrower or [U.S. Subsidiary Borrower]
[Canadian Borrower] in the Credit Agreement shall be deemed to include the New
Subsidiary Borrower.  The Credit Agreement is hereby incorporated herein by
reference.

 

SECTION 2.                            The New Subsidiary Borrower represents and
warrants to the Administrative Agent that as of the date hereof:

 

D-1-1

--------------------------------------------------------------------------------


 

1.                                                              Authorization;
Enforceability.  The New Subsidiary Borrower has the corporate or other
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and to obtain Extensions of
Credit thereunder. This Joinder has been duly authorized, executed and delivered
by it and this Joinder and the Credit Agreement (after giving effect to this
Joinder) constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as enforceability thereof may be
limited by applicable domestic or foreign bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

2.                                                              Corporate
Organization and Power.  The New Subsidiary Borrower (i) is duly organized,
validly existing and (to the extent applicable in the relevant jurisdiction) in
good standing under the laws of the jurisdiction of its incorporation or
formation, except to the extent that the failure to be organized, existing and
(to the extent applicable) in good standing would not reasonably be expected to
have a Material Adverse Effect, (ii) has the corporate or other organizational
power and authority and the legal right, to make, deliver and perform this
Joinder and the other Loan Documents to which it is or will be a party, to own
and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged, except to the extent that
the failure to have such legal right would not reasonably be expected to have a
Material Adverse Effect, and (iii) is duly qualified as a foreign corporation,
partnership or limited liability company and (to the extent applicable) in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or conduct of its business requires such qualification,
other than in such jurisdictions where the failure to be so qualified and (to
the extent applicable) in good standing would not be reasonably expected to have
a Material Adverse Effect.

 

3.                                                              No Legal Bar. 
The execution, delivery and performance by the New Subsidiary Borrower of this
Joinder and of the other Loan Documents to which it is or will be a party
(i) will not violate any Requirement of Law, Contractual Obligation of such New
Subsidiary Borrower in any respect that would reasonably be expected to have a
Material Adverse Effect and (ii) will not result in, or require, the creation or
imposition of any Lien (other than the Liens permitted by Section 8.3 of the
Credit Agreement) on any of its properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation.

 

SECTION 3.                            This Joinder may be executed by one or
more of the parties to this Joinder on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  This Joinder shall become effective as to the New Subsidiary
Borrower when the Administrative Agent shall have received counterparts of this
Joinder that, when taken together, bear the signatures of the New Subsidiary
Borrower, the Parent Borrower and the Administrative Agent.

 

SECTION 4.                            Except as expressly modified hereby, the
Credit Agreement shall remain in full force and effect.

 

SECTION 5.                         THIS JOINDER AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

D-1-2

--------------------------------------------------------------------------------


 

SECTION 6.                            Any provision of this Joinder that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and in the Credit Agreement, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

SECTION 7.                            All notices, requests and demands pursuant
hereto shall be made in accordance with Section 11.2 of the Credit Agreement. 
All communications and notices hereunder to the New Subsidiary Borrower shall be
given to it in care of the Parent Borrower at the Parent Borrower’s address set
forth on Schedule 11.2 to the Credit Agreement.

 

[Signature pages follow.]

 

D-1-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Joinder to be duly executed and delivered as of the date first above written.

 

 

 

[·],

 

as the Subsidiary Borrower

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-1-4

--------------------------------------------------------------------------------


 

 

HERC RENTALS INC.

 

as the Parent Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[ADDITIONAL BORROWERS]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-1-5

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-1-6

--------------------------------------------------------------------------------


 

·                  EXHIBIT D-2 TO
CREDIT AGREEMENT

 

·                  FORM OF SUBSIDIARY BORROWER TERMINATION

 

[           ]

Facsimile: ([   ]) [   ]-[    ]

Email: [           ]

Attention: [          ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Parent Borrower (as defined below), refers to the Credit
Agreement, dated as of June 30, 2016 (as amended, restated, supplemented, waived
or otherwise modified from time to time, the “Credit Agreement”), among HERC
RENTALS INC., a Delaware corporation formerly known as Hertz Equipment Rental
Corporation (together with its successors and assigns, the “Parent Borrower”),
the Canadian Borrowers (as defined in the Credit Agreement), the U.S. Subsidiary
Borrowers (as defined in the Credit Agreement) (the U.S. Subsidiary Borrowers
together with the Canadian Borrowers and the Parent Borrower, the “Borrowers”), 
the several banks, the other financial institutions from time to time party
thereto, Citibank, N.A., as administrative agent for the Lenders and as
collateral agent for the Secured Parties (as defined therein), Citibank, N.A.,
as Canadian agent for the Lenders and Canadian collateral agent for the Secured
Parties, Bank of America, N.A., as co-collateral agent for the Secured Parties
and certain other parties party thereto from time to time. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.

 

The Parent Borrower hereby (i) certifies that the conditions set forth in
subsection 11.1(g) of the Credit Agreement to effect the termination
contemplated hereunder have been, or substantially concurrently herewith will
be, satisfied and (ii) accordingly, terminates the status of [                 
] (the “Terminated Subsidiary Borrower”) as a Subsidiary Borrower under the
Credit Agreement and the other Loan Documents.

 

The Parent Borrower further agrees that, any time and from time to time upon the
written request of the Administrative Agent, it will execute and deliver such
further documents and do such further acts and things as may be reasonably
requested by the Administrative Agent pursuant to Section 11.1(g) of the Credit
Agreement in order to effect the purposes of this Subsidiary Borrower
Termination.

 

This Subsidiary Borrower Termination may be executed by one or more of the
parties to this Subsidiary Borrower Termination on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  This Subsidiary Borrower Termination shall become effective as
to the Terminated Subsidiary Borrower when the Administrative Agent shall have
received counterparts of this Subsidiary Borrower Termination that, when taken
together, bear the signatures of the Terminated Subsidiary Borrower and the
Parent Borrower.

 

THIS SUBSIDIARY BORROWER TERMINATION AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE

 

D-2-1

--------------------------------------------------------------------------------


 

EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

 

Very truly yours,

 

 

 

 

 

 

 

HERC RENTALS INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Acknowledged by:

 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

D-2-2

--------------------------------------------------------------------------------


 

·                  EXHIBIT E-1 TO
CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Loan(s) held by the undersigned pursuant to the Credit
Agreement (as amended, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), dated as of June 30, 2016, among HERC RENTALS
INC., a Delaware corporation formerly known as Hertz Equipment Rental
Corporation (together with its successors and assigns, the “Parent Borrower”),
the Canadian Borrowers (as defined in the Credit Agreement), the U.S. Subsidiary
Borrowers (as defined in the Credit Agreement) (the U.S. Subsidiary Borrowers
together with the Canadian Borrowers and the Parent Borrower, the “Borrowers”),
the several banks and other financial institutions from time to time parties
thereto (the “Lenders”), Citibank, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent for the Lenders, Citibank, N.A., as
Canadian agent and as Canadian collateral agent for the Lenders, Bank of
America, N.A., as co-collateral agent for the Lenders and the other parties
thereto.  The undersigned hereby certifies under penalty of perjury that:

 

(i) it is the sole record and beneficial owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Parent Borrower or
any U.S. Subsidiary Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Parent
Borrower or any U.S. Subsidiary Borrower as described in Section 881(c)(3)(C) of
the Code and (v) interest payments on the Loan(s) are not effectively connected
with the conduct of a trade or business within the United States of the
undersigned.

 

The undersigned has furnished you with a certificate of its non-U.S. person
status on IRS W-8BEN-E.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Parent Borrower and the Administrative
Agent (for the benefit of the Parent Borrower, the U.S. Subsidiary Borrowers and
the Administrative Agent) in writing and (2) the undersigned shall furnish the
Parent Borrower and the Administrative Agent (for the benefit of the Parent
Borrower, the U.S. Subsidiary Borrowers and the Administrative Agent), a
properly completed and currently effective certificate in either the calendar
year in which payment is to be made by the Parent Borrower or any of the U.S.
Subsidiary Borrowers to the undersigned, or in either of the two calendar years
preceding such payment.

 

E-1-1

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Address]

Dated:                    , 20    

 

 

 

E-1-2

--------------------------------------------------------------------------------


 

·      EXHIBIT E-2 TO
CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the participation held by the undersigned pursuant to the
Credit Agreement (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), dated as of June 30, 2016, among HERC
RENTALS INC., a Delaware corporation formerly known as Hertz Equipment Rental
Corporation (together with its successors and assigns, the “Parent Borrower”),
the Canadian Borrowers (as defined in the Credit Agreement), the U.S. Subsidiary
Borrowers (as defined in the Credit Agreement) (the U.S. Subsidiary Borrowers
together with the Canadian Borrowers and the Parent Borrower, the “Borrowers”),
the several banks and other financial institutions from time to time parties
thereto (the “Lenders”), Citibank, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent for the Lenders, Citibank, N.A., as
Canadian agent and as Canadian collateral agent for the Lenders, Bank of
America, N.A., as co-collateral agent for the Lenders and the other parties
thereto.  The undersigned hereby certifies under penalty of perjury that:

 

(i) it is the sole record and beneficial owner of the participation in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Parent Borrower or any U.S. Subsidiary Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Parent Borrower or any U.S. Subsidiary Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) interest payments on the
Loan(s) are not effectively connected with the conduct of a trade or business
within the United States of the undersigned.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN-E.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall furnish such Lender a properly completed and currently
effective certificate in either the calendar year in which payment is to be made
to the undersigned, or in either of the two calendar years preceding such
payment.

 

E-2-1

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

Dated:                                   , 20

 

E-2-2

--------------------------------------------------------------------------------


 

·      EXHIBIT E-3 TO
CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the participation held by the undersigned pursuant to the
Credit Agreement (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), dated as of June 30, 2016, among HERC
RENTALS INC., a Delaware corporation formerly known as Hertz Equipment Rental
Corporation (together with its successors and assigns, the “Parent Borrower”),
the Canadian Borrowers (as defined in the Credit Agreement), the U.S. Subsidiary
Borrowers (as defined in the Credit Agreement) (the U.S. Subsidiary Borrowers
together with the Canadian Borrowers and the Parent Borrower, the “Borrowers”),
the several banks and other financial institutions from time to time parties
thereto (the “Lenders”), Citibank, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent for the Lenders, Citibank, N.A., as
Canadian agent and as Canadian collateral agent for the Lenders, Bank of
America, N.A., as co-collateral agent for the Lenders and the other parties
thereto.  The undersigned hereby certifies under penalty of perjury that:

 

(i) it is the sole record owner of the participation in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such participation, (iii) with respect to such
participation, neither the undersigned nor any of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members that is claiming
the portfolio interest exemption is a ten percent shareholder of the Parent
Borrower or any U.S. Subsidiary Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a
controlled foreign corporation related to the Parent Borrower or any U.S.
Subsidiary Borrower as described in Section 881(c)(3)(C) of the Code, and
(vi) interest payments on the Loan(s) are not effectively connected with the
conduct of a trade or business within the United States of the undersigned or of
any of its direct or indirect partners/members that is claiming the portfolio
interest exemption.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8IMY accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as appropriate, or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E,
as appropriate, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall furnish such Lender a properly completed and currently
effective certificate in either the calendar year in which payment is to be made
to the undersigned, or in either of the two calendar years preceding such
payment.

 

E-3-1

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

Dated:                            , 20

 

E-3-2

--------------------------------------------------------------------------------


 

·      EXHIBIT E-4 TO
CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Loan(s) held by the undersigned pursuant to the Credit
Agreement (as amended, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), dated as of June 30, 2016, among HERC RENTALS
INC., a Delaware corporation formerly known as Hertz Equipment Rental
Corporation (together with its successors and assigns, the “Parent Borrower”),
the Canadian Borrowers (as defined in the Credit Agreement), the U.S. Subsidiary
Borrowers (as defined in the Credit Agreement) (the U.S. Subsidiary Borrowers
together with the Canadian Borrowers and the Parent Borrower, the “Borrowers”),
the several banks and other financial institutions from time to time parties
thereto (the “Lenders”), Citibank, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent for the Lenders, Citibank, N.A., as
Canadian agent and as Canadian collateral agent for the Lenders, Bank of
America, N.A., as co-collateral agent for the Lenders and the other parties
thereto.  The undersigned hereby certifies under penalty of perjury that:

 

(i) it is the sole record owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members  are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members that is claiming the portfolio interest
exemption is a bank extending credit pursuant to a loan agreement entered into
in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a ten
percent shareholder of the Parent Borrower or any U.S. Subsidiary Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct
or indirect partners/members that is claiming the portfolio interest exemption
is a controlled foreign corporation related to the Parent Borrower or any U.S.
Subsidiary Borrower as described in Section 881(c)(3)(C) of the Code, and
(vi) interest payments on the Loan(s) are not effectively connected with the
conduct of a trade or business within the United States of the undersigned or of
any of its direct or indirect partners/members that is claiming the portfolio
interest exemption.

 

The undersigned has furnished you with a certificate of its non-U.S. person
status on IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption: (i) an
IRS Form W-8BEN or IRS Form W-8BEN-E, as appropriate, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as appropriate, from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Parent Borrower and the Administrative Agent (for
the benefit of the Parent Borrower, the U.S. Subsidiary Borrowers and the
Administrative Agent) in writing and (2) the undersigned shall furnish the
Parent Borrower and the Administrative Agent (for the benefit of the Parent
Borrower, the U.S. Subsidiary Borrowers and the Administrative Agent), a
properly completed and currently effective certificate in either the calendar
year in which payment is to be made by the Parent Borrower or the U.S.
Subsidiary Borrowers to the undersigned, or in either of the two calendar years
preceding such payment.

 

E-4-1

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

Dated:                                 , 20

 

E-4-2

--------------------------------------------------------------------------------


 

EXHIBIT F TO

CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

ASSIGNMENT AND ACCEPTANCE, dated as of                            ,        
(this “Assignment and Acceptance”) (between [NAME OF ASSIGNOR] (the “Assignor”)
and [NAME OF ASSIGNEE] (the “Assignee”).

 

Reference is made to the Credit Agreement, dated as of June 30, 2016 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among HERC RENTALS INC., a Delaware corporation
formerly known as Hertz Equipment Rental Corporation (together with its
successors and assigns, the “Parent Borrower”), the Canadian Borrowers (as
defined in the Credit Agreement), the U.S. Subsidiary Borrowers (as defined in
the Credit Agreement) (the U.S. Subsidiary Borrowers together with the Canadian
Borrowers and the Parent Borrower, the “Borrowers”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”),
Citibank, N.A., as administrative agent (the “Administrative Agent”) and
collateral agent for the Lenders, Citibank, N.A., as Canadian agent (the
“Canadian Agent”) and Canadian collateral agent for the Lenders, Bank of
America, N.A., as co-collateral agent for the Lenders and the other parties
thereto.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

The Assignor and the Assignee hereby agree as follows:

 

The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Transfer
Effective Date (as defined below), an interest (the “Assigned Interest”) as set
forth in Schedule 1 in and to the Assignor’s rights and obligations under the
Credit Agreement and the other Loan Documents with respect to those credit
facilities provided for in the Credit Agreement as are set forth on Schedule 1
(individually, an “Assigned Facility”; collectively, the “Assigned Facilities”),
in a principal amount for each Assigned Facility as set forth on Schedule 1.

 

The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest and that such Assigned Interest is free and clear
of any adverse claim and (ii) it has full power and authority, and has taken all
actions necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby, (b) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other Loan
Document, any other instrument or document furnished pursuant thereto or any
collateral thereunder, (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers, any of
their Subsidiaries or any other obligor or the performance or observance by the
Borrowers, any of their Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement or any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto and
(d) attaches the Note(s), if any, held by it evidencing the Assigned Facilities
[and requests that the Administrative

 

F-1

--------------------------------------------------------------------------------


 

Agent exchange such Note(s) for a new Note or Notes payable to the Assignee and
(if the Assignor has retained any interest in the Assigned Facilities) a new
Note or Notes payable to the Assignor in the respective amounts which reflect
the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Transfer Effective Date).](1)

 

The Assignee (a) represents and warrants that it has full power and authority,
and has taken all actions necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby, (b) confirms
that it has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Section 7.1 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance, (c) agrees that it will,
independently and without reliance upon the Assignor, any Agent, or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto, (d) appoints and
authorizes each applicable Agent to take such action as agent on its behalf and
to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents, or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent and/or the Canadian Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto, (e) hereby affirms the acknowledgements and representations of such
Assignee as a Lender contained in Section 10.6 of the Credit Agreement and
confirms that it meets the requirements set forth in Section 11.6(b)(ii)(D) of
the Credit Agreement, if applicable, (f) agrees that it will be bound by the
provisions of the Credit Agreement, (g) agrees that it will perform in
accordance with the terms of the Credit Agreement all of the obligations that,
by the terms of the Credit Agreement, are required to be performed by it as a
Lender, including its obligations pursuant to Section 11.16 of the Credit
Agreement, and its obligations pursuant to Sections 4.11(b), 4.11(c) and
4.11(d) of the Credit Agreement, (h) specifies as its address for notices the
offices set forth beneath its name on the signature pages hereof and (i) if
applicable pursuant to Section 4.11 of the Credit Agreement, attaches two
properly completed Forms W-9, W-8EXP, W-8BEN-E, W-8ECI, W8IMY or successor or
other form prescribed by the Internal Revenue Service of the United States,
certifying that such Assignee is entitled to receive all payments under the
Credit Agreement and the Notes payable to it without deduction or withholding of
any United States federal income taxes.

 

The Assignor hereby assigns and the Assignee hereby accepts all of the
Assignor’s rights and obligations as a party to the Intercreditor Agreement and
the Assignee agrees (i) that its interest in the Loans and the other Obligations
being assigned hereunder is subject to the terms of the Intercreditor Agreement
and (ii) that such Assignee shall be deemed to be a party to the Intercreditor
Agreement as if it were a signatory thereto.

 

Following the execution of this Assignment and Acceptance it will be delivered
to the Administrative Agent for acceptance and recording by the Administrative
Agent pursuant to Section 11.6 of the Credit Agreement, effective as of
                               , 20    (the “Transfer Effective Date”) (which
shall not, unless otherwise agreed to by the Administrative Agent, be earlier
than five Business Days after the date of such acceptance and recording by the
Administrative Agent).

 

Upon such acceptance and recording, from and after the Transfer Effective Date,
the Administrative Agent and/or the Canadian Agent, as applicable, shall make
all payments in respect of the

 

--------------------------------------------------------------------------------

(1)  Note:  should only be requested when specifically required by the Assignee
and/or Assignor, as the case may be.

 

F-2

--------------------------------------------------------------------------------


 

Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the Transfer
Effective Date or accrued subsequent to the Transfer Effective Date.  The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent and/or the Canadian Agent, as applicable, for periods
prior to the Transfer Effective Date or with respect to the making of this
assignment directly between themselves.

 

Upon such acceptance and recording by the Administrative Agent, then as of the
Transfer Effective Date, (a) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations under the Credit Agreement of a Lender thereunder and
under the other Loan Documents and shall be bound by the provisions thereof
[and, if such Lender is an Issuing Lender, of such Issuing Lender] and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement and other Loan Documents but shall nevertheless continue to be
entitled to the benefits (and bound by any related obligations) of Sections
4.10, 4.11, 4.12, and 11.5 other than those relating to events or circumstances
occurring prior to the Transfer Effective Date.

 

Notwithstanding any other provision hereof, if the consents of the Parent
Borrower and the Administrative Agent hereto are required under Section 11.6 of
the Credit Agreement, this Assignment and Acceptance shall not be effective
unless such consents shall have been obtained.

 

This Assignment and Acceptance shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York, without giving
effects to its principles or rules of conflict of laws to the extent such
principles or rules are not mandatorily applicable by statute and would require
or permit the application of the laws of another jurisdiction.

 

This Assignment and Acceptance may be executed in any number of counterparts
(including by facsimile or other electronic transmission (i.e. a “pdf” or
“tif”)) and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.  Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are attached the same document.  Delivery of an executed
counterpart of this Assignment and Acceptance by facsimile or electronic mail
shall be effective as delivery of a manually executed counterpart of this
Assignment and Acceptance.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

F-3

--------------------------------------------------------------------------------


 

SCHEDULE 1 to the

Assignment and Acceptance

 

Re: Credit Agreement, dated as of June 30, 2016, among HERC RENTALS INC., a
Delaware corporation formerly known as Hertz Equipment Rental Corporation
(together with its successors and assigns, the “Parent Borrower”), the Canadian
Borrowers, the U.S. Subsidiary Borrowers (the U.S. Subsidiary Borrowers together
with the Canadian Borrowers and the Parent Borrower, the “Borrowers”), the
several banks and other financial institutions from time to time parties
thereto, Citibank, N.A., as administrative agent and collateral agent, Citibank,
N.A., as Canadian agent and Canadian collateral agent, Bank of America, N.A., as
co-collateral agent for the Lenders and the other parties thereto.

 

Name of Assignor:

 

Name of Assignee:

 

Transfer Effective Date of Assignment:

 

Credit Facility
Assigned

 

Aggregate Amount of
Commitment/Loans
under Credit
Facility for all Lenders

 

Amount of
Commitment/Loans
under Credit
Facility Assigned

 

 

 

    .         

%

$

 

 

 

[NAME OF ASSIGNEE]

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

F-4

--------------------------------------------------------------------------------


 

Accepted for recording in the Register:

 

Consented To:

 

 

 

CITIBANK, N.A.,

 

[HERC RENTALS INC.

By [·],

 

 

as Administrative Agent

 

By:

 

 

 

 

Name:

By:

 

 

 

Title:](2)

 

Name:

 

 

 

 

Title:

 

[CITIBANK, N.A.,

 

 

 

By [·],

 

 

 

as Administrative Agent

By:

 

 

 

 

 

Name:

 

By:

 

 

Title:

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:](3)

 

--------------------------------------------------------------------------------

(2)  Consent necessary if required pursuant to Section 11.6(b) of the Credit
Agreement.

(3)  Consent necessary if required pursuant to Section 11.6(b) of the Credit
Agreement.

 

F-5

--------------------------------------------------------------------------------


 

 

 

[[·],

By [·],

as Swing Line Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:](4)

 

 

 

 

 

 

[[                                                     ],

 

 

as U.S. Facility Issuing Lender

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:](5)

 

 

 

 

 

 

[[                                                     ],

 

 

as Canadian Facility Issuing Lender

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:](6)

 

--------------------------------------------------------------------------------

(4)  Consent necessary if required pursuant to Section 11.6(b) of the Credit
Agreement.

(5)  Consent necessary if required pursuant to Section 11.6(b) of the Credit
Agreement.

(6)  Consent necessary if required pursuant to Section 11.6(b) of the Credit
Agreement.

 

F-6

--------------------------------------------------------------------------------


 

·      EXHIBIT G TO

·      CREDIT AGREEMENT

 

FORM OF SWING LINE LOAN PARTICIPATION CERTIFICATE

 

 

, 20        

 

[Name of Lender]

 

 

Ladies and Gentlemen:

 

Pursuant to Section 2.4 of the Credit Agreement, dated as of June 30, 2016 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among HERC RENTALS INC., a Delaware corporation
formerly known as Hertz Equipment Rental Corporation (together with its
successors and assigns, the “Parent Borrower”), the Canadian Borrowers, the U.S.
Subsidiary Borrowers (the U.S. Subsidiary Borrowers together with the Canadian
Borrowers and the Parent Borrower, the “Borrowers”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”),
Citibank, N.A., as administrative agent and collateral agent for the Lenders (as
defined in the Credit Agreement), Citibank, N.A., as Canadian agent and Canadian
collateral agent for the Lenders, Bank of America, N.A., as co-collateral agent
for the Lenders and the other parties thereto, the undersigned hereby
acknowledges receipt from you on the date hereof of          DOLLARS
($            ) as payment for a participating interest in the following Swing
Line Loan:

 

Date of Swing Line Loan:

 

Principal Amount of Swing Line Loan:

 

 

Very truly yours,

 

 

 

[·],

 

 as Swing Line Lender under the Credit Agreement

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H TO

CREDIT AGREEMENT

 

BORROWING CERTIFICATE

 

HERC RENTALS INC.

 

Pursuant to Section 6.1(l) of the Credit Agreement, dated as of June 30, 2016
(as amended, restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined), among HERC RENTALS INC., a Delaware corporation formerly known as
Hertz Equipment Rental Corporation (together with its successors and assigns,
the “Parent Borrower”), the Canadian Borrowers, the U.S. Subsidiary Borrowers
(the U.S. Subsidiary Borrowers together with the Canadian Borrowers and the
Parent Borrower, the “Borrowers”), the several banks and other financial
institutions from time to time parties thereto (the “Lenders”), Citibank, N.A.,
as administrative agent and collateral agent for the Lenders, Citibank, N.A., as
Canadian agent and Canadian collateral agent for the Lenders, Bank of America,
N.A., as co-collateral agent for the Lenders and each of the parties thereto,
the undersigned hereby certifies, on behalf of the Parent Borrower, that:

 

1.    Each of the representations and warranties made by any Loan Party pursuant
to the Credit Agreement or any other Loan Document (or in any amendment,
modification or supplement thereto) to which it is a party and each of the
representations and warranties contained in any certificate furnished at any
time by or on behalf of any Loan Party pursuant to the Credit Agreement or any
other Loan Document shall, except to the extent that they relate to a particular
date, be true and correct in all material respects on and as of such date as if
made on and as of such date.

 

2.     No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the Loans to be made on the date hereof
and/or the issuance of any Letters of Credit to be issued on the date hereof.

 

H-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
set forth below.

 

 

HERC RENTALS INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                                                        , 2016

 

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I TO THE

CREDIT AGREEMENT

 

[Reserved]

 

I-1

--------------------------------------------------------------------------------


 

·      EXHIBIT J TO

·      CREDIT AGREEMENT

 

FORM OF
CLOSING CERTIFICATE

 

[INSERT ENTITY NAME]

 

June 30, 2016

 

Reference is hereby made to the asset-based Credit Agreement, dated as of
[         ], 2016 among HERC RENTALS INC. formerly known as Hertz Equipment
Rental Corporation (together with its successors and assigns, the “Parent
Borrower”), the Canadian Borrowers, the U.S. Subsidiary Borrowers, Citibank,
N.A. (“Citibank”) as administrative and collateral agent for the lenders from
time to time party thereto (the “Lenders”), Citibank, N.A., as Canadian agent
and Canadian collateral agent for the Lenders, Bank of America, N.A., as
co-collateral agent for the Lenders, and other parties named therein (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”).

 

The undersigned, [            ], as [                     ] of
[                    ] (the “Certifying Loan Party”), certifies on behalf of the
Certifying Loan Party, in such capacity and not individually, as follows:

 

attached hereto as Annex 1 is a complete and correct copy of all resolutions
authorizing the transactions contemplated by the Credit Agreement, duly adopted
by the Board of Directors of the Certifying Loan Party on or before [        ],
2016; such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect and are the only
corporate proceedings of the Certifying Loan Party now in force relating to or
affecting the matters referred to therein;

 

attached hereto as Annex 2 is a complete and correct copy of the By-Laws or the
equivalent organization document of the Certifying Loan Party as in effect on
the date hereof;

 

attached hereto as Annex 3 is a complete and correct copy of the Certificate of
Incorporation or the equivalent charter document of the Certifying Loan Party as
in effect on the date hereof; and

 

the following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J-1

--------------------------------------------------------------------------------


 

Debevoise & Plimpton LLP and Richards, Layton & Finger are entitled to rely on
this certificate in connection with any opinions they are delivering pursuant to
the  Loan Documents to which the Certifying Loan Party is a party.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

J-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this certificate as of the date first above
written.

 

 

 

 

 

Name:

 

Title:

 

 

I, [                                       ],
[                                       ] of
[                                       ], hereby certify that
[                                       ] is a duly elected and qualified
[Assistant Secretary][Secretary] of the Certifying Loan Party and that the
signature appearing above is his genuine signature.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this    day of
           , 20  .

 

 

 

 

Name:

 

Title:

 

J-3

--------------------------------------------------------------------------------


 

ANNEX 1
to Exhibit J

 

[Board Resolutions]

 

J-4

--------------------------------------------------------------------------------


 

ANNEX 2
to Exhibit J

 

[By-Laws]

 

J-5

--------------------------------------------------------------------------------


 

ANNEX 3
to Exhibit J

 

[Certificate of Incorporation]

 

J-6

--------------------------------------------------------------------------------


 

EXHIBIT K TO
CREDIT AGREEMENT

 

FORM OF L/C REQUEST(1)

 

 

Dated (2)

 

[                              ] [or name of other Issuing Lender,] as Issuing
Lender, and CITIBANK, N.A., as Administrative Agent, under the Credit Agreement,
dated as of June 30, 2016 (as amended, restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among HERC
RENTALS INC., a Delaware corporation formerly known as Hertz Equipment Rental
Corporation (together with its successors and assigns, the “Parent Borrower”),
the Canadian Borrowers, the U.S. Subsidiary Borrowers (the U.S. Subsidiary
Borrowers together with the Canadian Borrowers and the Parent Borrower, the
“Borrowers”), the several banks and other financial institutions from time to
time parties thereto (the “Lenders”), CITIBANK, N.A., as administrative agent
and collateral agent for the Lenders, CITIBANK, N.A., as Canadian agent and
Canadian collateral agent for the Lenders, BANK OF AMERICA, N.A., as
co-collateral agent for the Lenders and the other parties thereto.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

 

Attention:

 

Letter of Credit Issuer: (3)

 

--------------------------------------------------------------------------------

(1)            Note — any other form satisfactory to the applicable Issuing
Lender and Parent Borrower may be used in lieu of this Exhibit K.

(2)            Date of L/C Request.

(3)            For Standby Letters of Credit insert [·][·], [·], [         ].
For Trade Letters of Credit insert [·][·], [         ]. In the event the L/C is
to be issued by an affiliate of [·][·], insert name and address of applicable
affiliate.

 

K-1

--------------------------------------------------------------------------------


 

[with a copy to:
                      
                      
Attention:                                       ](4)

 

Ladies and Gentlemen:

 

Pursuant to Section 3.2 of the Credit Agreement, we hereby request that the
Issuing Lender referred to above issue a [Commercial] [Standby] L/C for the
account of the undersigned on (5) (the “Date of Issuance”) in the aggregate
Stated Amount of (6).  The requested L/C shall be denominated in [(7)].

 

For purposes of this L/C Request, unless otherwise defined herein, all
capitalized terms used herein which are defined in the Credit Agreement shall
have the respective meanings provided therein.

 

The beneficiary of the requested L/C will be (8), and such L/C will be in
support of (9) and will have a stated expiration date of (10).

 

We hereby certify that:

 

(A)                               the representations and warranties contained
in the Credit Agreement or the other Loan Documents are true and correct in all
material respects on the date hereof except to the extent such representations
and warranties relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date;

 

(B)                               no Default or Event of Default has occurred
and is continuing nor, immediately after giving effect to the issuance of the
L/C requested hereby, would such a Default or Event of Default occur; and

 

(C)                               the L/C requested may be issued in accordance
with, and will not violate Section 3.1 of the Credit Agreement.

 

--------------------------------------------------------------------------------

(4)              Insert name and address of Issuing Lender in the case of a L/C
Request to any Issuing Lender other than [·][·].

(5)              Date of issuance which shall be (x) a Business Day and (y) at
least three days from the date hereof (or such shorter period as is acceptable
to the respective Issuing Lender in any given case).

(6)              Insert aggregate Stated Amount (in currency specified in
footnote 7).

(7)              Insert applicable Designated Foreign Currency, Dollars or
Canadian Dollars.

(8)              Insert name and address of beneficiary.

(9)              Insert a description of relevant obligations.

(10)       Insert the last date upon which drafts may be presented which, unless
otherwise agreed by the Administrative Agent, may not be later than the earlier
of (A) one year after its date of issuance and (B) the 5th day prior to the
Termination Date, in the case of Standby Letters of Credit, or (A) 12 months
days after its date of issuance and (B) the 30th day prior to the Termination
Date, in the case of Commercial Letters of Credit.

 

K-2

--------------------------------------------------------------------------------


 

Copies of all documentation with respect to the supported transaction are
attached hereto.

 

 

 

[HERC RENTALS INC.]

 

[MATTHEWS EQUIPMENT LIMITED]

 

[WESTERN SHUT-DOWN (1995) LIMITED]

 

[HERTZ CANADA EQUIPMENT RENTAL PARTNERSHIP]

 

[U.S. SUBSIDIARY BORROWER]

 

 

 

By

 

 

Name:

 

Title:

 

K-3

--------------------------------------------------------------------------------


 

EXHIBIT L TO
CREDIT AGREEMENT

 

FORM OF BORROWING BASE CERTIFICATE

 

As of the last day of the [calendar month] ending                         
     , 20    (the “Determination Date”)

 

I,                                    , the
                                      of HERC RENTALS INC. formerly known as
Hertz Equipment Rental Corporation (together with its successors and assigns,
the “Parent Borrower”), hereby certifies to the Administrative Agent and the
Co-Collateral Agent in my representative capacity on behalf of the Borrowers and
not in my individual capacity, to the best of my knowledge and belief, with
respect to that certain Credit Agreement dated as June 30, 2016, among the
financial institutions from time to time parties thereto (such financial
institutions, together with their respective successors and permitted assigns,
are referred to each individually as a “Lender” and collectively as the
“Lenders”), Citibank, N.A., as administrative agent and collateral agent,
Citibank, N.A. as Canadian agent and Canadian collateral agent for the Lenders,
Bank of America, N.A., as co-collateral agent for the Lenders and the other
agents party thereto, the Borrowers, and each of their respective Subsidiaries
identified on the signature pages thereof as borrowers (including all annexes,
exhibits and schedules thereto and as amended, restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
that are not defined herein have the meanings ascribed to such terms in the
Credit Agreement), as follows:

 

As of the Determination Date, each of the U.S. Borrowing Base and the Canadian
Borrowing Base is not less than the respective amount thereof set forth on Annex
A hereto and the related calculations of the U.S. Borrowing Base and the
Canadian Borrowing Base set forth on such Annex have been made in accordance
with the requirements of the Credit Agreement in all material respects (it being
understood that a failure to classify an eligible item as eligible shall not be
deemed material).

 

[SIGNATURE PAGE TO FOLLOW]

 

L-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Base Certificate
to be executed and delivered on the          day of                 , 20     .

 

 

HERC RENTALS INC., as
borrower representative

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

L-2

--------------------------------------------------------------------------------


 

Annex A

 

[To Come]

 

L-3

--------------------------------------------------------------------------------


 

EXHIBIT M-1 TO
CREDIT AGREEMENT

 

FORM OF INCREASE SUPPLEMENT

 

This INCREASE SUPPLEMENT, dated as of [                               , 20    ]
(this “Agreement”), is by and among [U.S. Facility Lender(s)][Canadian Facility
Lender(s)] (each, an “Increased Lender” and, collectively, the “Increased
Lenders”) and HERC RENTALS INC., a Delaware corporation formerly known as Hertz
Equipment Rental Corporation (together with its successors and assigns, the
“Parent Borrower).

 

RECITALS:

 

WHEREAS, reference is made to the Credit Agreement dated as of  June 30, 2016
(as amended, restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”) among the Parent Borrower, the Canadian Borrowers,
the U.S. Subsidiary Borrowers (the U.S. Subsidiary Borrowers together with the
Canadian Borrowers and the Parent Borrower, the “Borrowers”), the several banks
and other financial institutions from time to time parties thereto (the
“Lenders”), Citibank, N.A., as administrative agent and collateral agent for the
Lenders (the “Administrative Agent”), Citibank, N.A., as Canadian agent and
Canadian collateral agent for the Lenders (the “Canadian Agent”, and together
with the Administrative Agent, the “Agent”), Bank of America, N.A., as
co-collateral agent for the Lenders and the other parties thereto (capitalized
terms used but not defined herein have the meanings given to such terms in the
Credit Agreement); and

 

WHEREAS, on the terms and subject to the conditions of the Credit Agreement, the
Parent Borrower may request (i) an increase in the U.S. Facility Commitment (the
“Increased U.S. Commitment”) and/or (ii) an increase in the Canadian Facility
Commitment (the “Increased Canadian Commitment”) to increase the U.S. Facility
Commitments and/or the Canadian Facility Commitments, as applicable, pursuant to
one or more Increase Supplements with the U.S. Facility Lender(s) and/or
Canadian Facility Lender(s), as applicable.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

This Agreement is in respect of [an] [Increased U.S. Commitment[s]] [Increased
Canadian Commitment[s]] in an aggregate principal amount of $[          ].  The
[Increased U.S. Commitment[s]] [Increased Canadian Commitment[s]] evidenced by
this Agreement constitute[s] Indebtedness permitted to be incurred pursuant to
Section 8.2(a) of the Credit Agreement.

 

Each Increased Lender hereby agrees to commit to provide its respective
[Increased U.S. Commitment[s]] [Increased Canadian Commitment[s]]as set forth on
Schedule A annexed hereto, on the terms and subject to the conditions set forth
below.

 

Each Increased Lender hereby agrees to make its [Increased U.S. Commitment[s]]
[Increased Canadian Commitment[s]] on the following terms and conditions:

 

1.                                      Increased Amount Date.  The Increased
Amount Date for the [Increased U.S. Commitment[s]] [Increased Canadian
Commitment[s]] shall be                              .

 

M-1-1

--------------------------------------------------------------------------------


 

2.                                      Credit Agreement Governs.  Except as set
forth in this Agreement, the [Increased U.S. Commitment[s]] [Increased Canadian
Commitment[s]] shall otherwise be subject to the provisions of the Credit
Agreement and the other Loan Documents.

 

3.                                      Borrower Certifications.  By its
execution of this Agreement, the Parent Borrower hereby certifies that no
Specified Default has occurred and is continuing immediately prior to and after
the Increased Amount Date.

 

4.                                      Recordation of the Commitments.  Upon
execution and delivery hereof, the Agent will record the [Increased U.S.
Commitment[s]] [Increased Canadian Commitment[s] of each Increased Lender in the
Register.

 

5.                                      Amendment, Modification and Waiver. 
This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto; provided, however, that from and after the Increased Amount Date, any
amendments, modifications or waivers shall be governed by the terms of
Section 11.1 of the Credit Agreement.

 

6.                                      Entire Agreement.  This Agreement, the
Credit Agreement and the other Loan Documents constitute the entire agreement
among the parties with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings, both written and
verbal, among the parties or any of them with respect to the subject matter
hereof.

 

7.                                      GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO
THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

8.                                      Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

9.                                      Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed to be an original, but
all of which shall constitute one and the same agreement.

 

[Signature page follows]

 

M-1-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of
[                                , 20  ].

 

 

[NAME OF INCREASED LENDER(S)]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

HERC RENTALS INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Acknowledged by:

 

 

 

 

 

CITIBANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

M-1-3

--------------------------------------------------------------------------------


 

SCHEDULE A

TO INCREASE SUPPLEMENT

 

Name of Increased Lender

 

Type of Commitment Increase

 

Amount

 

[                                    ]

 

[Increased U.S. Commitment[s]] [Increased Canadian Commitment[s]

 

$

 

 

 

 

Total:

 

$

 

 

 

M-1-4

--------------------------------------------------------------------------------


 

EXHIBIT M-2 TO
CREDIT AGREEMENT

 

FORM OF LENDER JOINDER AGREEMENT

 

THIS LENDER JOINDER AGREEMENT, dated as of [             , 20  ] (this
“Agreement”), by and among [Additional Commitment Lenders] (each an “Additional
Commitment Lender” and collectively the “Additional Commitment Lenders”)[,][and]
HERC RENTALS INC., a Delaware corporation formerly known as Hertz Equipment
Rental Corporation (together with its successors and assigns, the “Parent
Borrower”) [[                  ], as an issuing lender (an “Issuing Lender”),
[·] (“[·]”), as swing line lender (the “Swing Line Lender”), and Citibank, N.A.,
as administrative agent for the Lenders (the “Administrative Agent”)].

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of June 30,
2016 (the “Credit Agreement”) among the Parent Borrower, the Canadian Borrowers,
the U.S. Subsidiary Borrowers (the U.S. Subsidiary Borrowers together with the
Canadian Borrowers and the Parent Borrower, the “Borrowers”), the several banks
and other financial institutions from time to time parties thereto (the
“Lenders”), the Administrative Agent, Citibank, N.A. as collateral agent for the
Lenders, Citibank, N.A., as Canadian agent and Canadian collateral agent for the
Lenders, Bank of America, N.A., as co-collateral agent for the Lenders and the
other parties thereto (capitalized terms used but not defined herein have the
meanings given to such terms in the Credit Agreement); and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the Parent
Borrower may request new (i) Canadian Facility Commitments and (ii) U.S.
Facility Commitments, by entering into one or more Lender Joinder Agreements
with the Additional Commitment Lenders (such new Canadian Facility Commitment
and/or U.S. Facility Commitment, as applicable, an “Additional Commitment”).

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each Additional Commitment Lender party hereto hereby agrees to commit to
provide its respective Additional Commitment as set forth on Schedule A annexed
hereto, on the terms and subject to the conditions set forth below:

 

Each Additional Commitment Lender (i) confirms that it is legally authorized to
enter into this Agreement, (ii) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to in Section 5.1 of the Credit Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (ii) agrees that it
will, independently and without reliance upon the Canadian Agent or the
Administrative Agent, as applicable, or any other Lender or Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; any other Loan Document or any other instrument or
document furnished hereto or thereto, (iii) appoints and authorizes each
applicable Agent, to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished hereto or

 

M-2-1

--------------------------------------------------------------------------------


 

thereto as are delegated to such Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto;
(iv) agrees that it will perform in accordance with their terms all of the
obligations that, by the terms of any Intercreditor Agreement, are required to
be performed by it as a “Lender” thereunder, (v) represents and warrants that it
has full power and authority, and has taken all actions necessary, to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby, (vi) specifies its address for notices the offices set forth beneath its
name on the signature pages hereof and if applicable pursuant to Section 4.11 of
the Credit Agreement, attaches two properly completed Forms W-9, W-8EXP,
W-8BEN-E, W-8ECI, W8IMY or successor or other form prescribed by the Internal
Revenue Service of the United States, certifying that such Additional Commitment
Lender is entitled to receive all payments under the Credit Agreement and the
Notes payable to it without deduction or withholding of any United States
federal income taxes and (vii) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.

 

Each Additional Commitment Lender hereby agrees to make its Additional
Commitment on the following terms and conditions:

 

1.                                      Additional Commitment Date.  The
Increased Amount Date for the Additional Commitment shall be
                            .

 

2.                                      Credit Agreement Governs.  Except as set
forth in this Agreement, Additional Commitments shall otherwise be subject to
the provisions of the Credit Agreement and the other Loan Documents.

 

3.                                      Parent Borrower’s Certifications.  By
its execution of this Agreement, the Parent Borrower hereby certifies that no
Specified Default has occurred and is continuing immediately prior to and after
the Additional Commitment Date.

 

4.                                      Notice.  For purposes of the Credit
Agreement, the initial notice address of each Additional Commitment Lender shall
be as set forth below its signature below.

 

5.                                      Tax Forms and Other Agreements. 
Delivered herewith to the Parent Borrower and the Administrative Agent are such
forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such Additional Committed Lender may be
required to deliver to the Parent Borrower and the Administrative Agent pursuant
to Section 4.11 of the Credit Agreement.  The Additional Committed Lender agrees
to execute such other documents relating to the Facility (including the
Intercreditor Agreement and/or similar agreements among Lenders) as the
Administrative Agent may reasonably request.

 

6.                                      Recordation of the New Loans.  Upon
execution and delivery hereof, the Administrative Agent will record the
Additional Commitment made by the Additional Commitment Lender in the Register.

 

7.                                      Amendment, Modification and Waiver. 
This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

8.                                      Entire Agreement.  This Agreement, the
Credit Agreement and  the other Loan Documents constitute the entire agreement
among the parties with respect to the subject matter hereof and

 

M-2-2

--------------------------------------------------------------------------------


 

thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

 

9.                                      GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO
THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

10.                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same agreement.

 

M-2-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of
[                             ,       ].

 

 

 

[NAME OF ADDITIONAL COMMITMENT
LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Notice Address:

 

 

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

 

 

 

 

HERC RENTALS INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Acknowledged by:

 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

M-2-4

--------------------------------------------------------------------------------


 

 

[Consented to:

 

 

 

[·], as Swing Line Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

[Consented to:

 

 

 

[                                                                       ], as
Issuing Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

 

 

 

[Consented to:

 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

M-2-5

--------------------------------------------------------------------------------


 

EXHIBIT N-1 TO
CREDIT AGREEMENT

 

FORM OF
INTERCREDITOR AGREEMENT

 

by and between

 

CITIBANK, N.A.,
as ABL Agent

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Note Collateral Agent



Dated as of [·], 2016

 

N-1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

 

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

 

Section 1.1

UCC Definitions

 

2

Section 1.2

Other Definitions

 

2

Section 1.3

Rules of Construction

 

20

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

LIEN PRIORITY

 

 

 

 

 

 

Section 2.1

Agreement to Subordinate

 

20

Section 2.2

Waiver of Right to Contest Liens

 

24

Section 2.3

Remedies Standstill

 

25

Section 2.4

Exercise of Rights

 

26

Section 2.5

No New Liens

 

28

Section 2.6

Waiver of Marshalling

 

30

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

ACTIONS OF THE PARTIES

 

 

 

 

 

 

Section 3.1

Certain Actions Permitted

 

30

Section 3.2

Delivery of Control Collateral; Agent for Perfection

 

30

Section 3.3

Sharing of Information and Access

 

31

Section 3.4

Insurance

 

31

Section 3.5

No Additional Rights for the Credit Parties Hereunder

 

32

Section 3.6

Actions upon Breach

 

32

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

APPLICATION OF PROCEEDS

 

 

 

 

 

 

Section 4.1

Application of Proceeds

 

32

Section 4.2

Specific Performance

 

35

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

 

 

 

 

 

Section 5.1

Notice of Acceptance and Other Waivers

 

36

Section 5.2

Modifications to Senior Priority Documents and Junior Priority Documents

 

36

Section 5.3

Reinstatement and Continuation of Agreement

 

40

 

i

--------------------------------------------------------------------------------


 

 

ARTICLE VI

 

 

 

 

 

 

 

INSOLVENCY PROCEEDINGS

 

 

 

 

 

 

Section 6.1

DIP Financing

 

41

Section 6.2

Relief from Stay

 

42

Section 6.3

No Contest

 

42

Section 6.4

Asset Sales

 

42

Section 6.5

Separate Grants of Security and Separate Classification

 

43

Section 6.6

Enforceability

 

43

Section 6.7

Senior Priority Obligations Unconditional

 

43

Section 6.8

Junior Priority Obligations Unconditional

 

44

Section 6.9

Adequate Protection

 

44

Section 6.10

Reorganization Securities and Other Plan-Related Issues

 

45

Section 6.11

Certain Waivers

 

46

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

Section 7.1

Rights of Subrogation

 

47

Section 7.2

Further Assurances

 

47

Section 7.3

Representations

 

47

Section 7.4

Amendments

 

47

Section 7.5

Addresses for Notices

 

48

Section 7.6

No Waiver, Remedies

 

49

Section 7.7

Continuing Agreement, Transfer of Secured Obligations

 

49

Section 7.8

Governing Law; Entire Agreement

 

50

Section 7.9

Counterparts

 

50

Section 7.10

No Third-Party Beneficiaries

 

50

Section 7.11

Designation of Additional Indebtedness; Joinder of Additional Agents

 

50

Section 7.12

Senior Priority Representative; Junior Priority Representative

 

51

Section 7.13

Provisions Solely to Define Relative Rights

 

52

Section 7.14

Headings

 

52

Section 7.15

Severability

 

52

Section 7.16

Attorneys’ Fees

 

53

Section 7.17

VENUE; JURY TRIAL WAIVER

 

53

Section 7.18

Intercreditor Agreement

 

53

Section 7.19

No Warranties or Liability

 

54

Section 7.20

Conflicts

 

54

Section 7.21

Information Concerning Financial Condition of the Credit Parties

 

54

Section 7.22

Excluded Assets

 

54

 

EXHIBITS:

Exhibit A                                             Additional Indebtedness
Designation

Exhibit B                                             Additional Indebtedness
Joinder

Exhibit C                                             Joinder of ABL Credit
Agreement or Indenture

 

ii

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT

 

This Intercreditor Agreement (as amended, supplemented, waived or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of [·], 2016, by and between CITIBANK, N.A., in its capacity as
collateral agent (together with its successors and assigns in such capacity, and
as further defined herein, the “ABL Agent”) for the ABL Secured Parties referred
to below, and Wilmington Trust, National Association, in its capacity as note
collateral agent (together with its successors and assigns in such capacity, and
as further defined herein, the “Note Collateral Agent”) for the Note Secured
Parties referred to below.  Capitalized terms used herein without other
definition are used as defined in Article I hereof.

 

RECITALS

 

A.                                    Pursuant to the ABL Credit Agreement, the
ABL Creditors have agreed to make certain loans and other financial
accommodations to or for the benefit of the ABL Borrowers.

 

B.                                    Pursuant to the ABL Guarantees, the ABL
Guarantors have agreed to unconditionally guarantee jointly and severally the
payment and performance of the ABL Borrowers’ obligations under the ABL Facility
Documents, as more particularly provided therein.

 

C.                                    As a condition to the effectiveness of the
ABL Credit Agreement and to secure the obligations of the ABL Borrowers and the
ABL Guarantors and each other Subsidiary of the Parent Borrower that is now or
hereafter becomes an ABL Credit Party, the ABL Credit Parties have granted or
will grant to the ABL Agent (for the benefit of the ABL Secured Parties) Liens
on the Collateral, as more particularly provided in the ABL Facility Documents.

 

D.                                    Pursuant to the Indenture, the Notes have
been issued, as more particularly provided therein.

 

E.                                     Pursuant to the Note Guarantees, the Note
Guarantors have agreed to unconditionally guarantee jointly and severally the
payment and performance of the Note Issuers’ obligations under the Note
Documents, as more particularly provided therein.

 

F.                                      To secure the obligations of the Note
Issuers and the Note Guarantors and each other Subsidiary of the Parent Borrower
that is now or hereafter becomes a Note Party, the Note Parties have granted or
will grant to the Note Collateral Agent (for the benefit of the Note Secured
Parties) Liens on the Collateral, as more particularly provided in the Note
Documents.

 

G.                                    Pursuant to this Agreement, the Parent
Borrower may, from time to time, designate certain additional Indebtedness of
any Credit Party as “Additional Indebtedness” by executing and delivering an
Additional Indebtedness Designation hereunder, a form of which is attached
hereto as Exhibit A, and by complying with the procedures set forth in
Section 7.11 hereof, and the holders of such Additional Indebtedness and any
other applicable Additional Creditors shall thereafter constitute Senior
Priority Creditors or Junior Priority Creditors (as so designated by the Parent
Borrower), as the case may be, and any Additional Agent therefor shall
thereafter constitute a Senior Priority Agent or Junior Priority Agent (as so
designated by the Parent Borrower), as the case may be, for all purposes under
this Agreement.

 

H.                                   Each of the ABL Agent (on behalf of the ABL
Secured Parties) and the Note Collateral Agent (on behalf of the Note Secured
Parties) and, by their acknowledgment hereof, the ABL Credit

 

--------------------------------------------------------------------------------


 

Parties and the Note Parties, desire to agree to the relative priority of Liens
on the Collateral and certain other rights, priorities and interests as provided
herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

1.

 

DEFINITIONS

 

(a)                                                         UCC Definitions. 
The following terms which are defined in the Uniform Commercial Code are used
herein as so defined (and if defined in more than one Article of the Uniform
Commercial Code, as defined in Article 9 thereof):  Accounts, Chattel Paper,
Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Financial
Assets, Instruments, Investment Property, Letter-of-Credit Rights, Money,
Payment Intangibles, Promissory Notes, Records, Security, Securities Accounts,
Security Entitlements, Supporting Obligations and Tangible Chattel Paper.

 

(b)                                                         Other Definitions. 
As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“ABL Agent” shall have the meaning assigned thereto in the Preamble hereto and
shall include any successor thereto in such capacity, as well as any Person
designated as the “Agent” or “Collateral Agent” in respect of the ABL U.S.
Collateral under the ABL Credit Agreement.

 

“ABL Bank Products Provider” shall mean any Person that has entered into a Bank
Products Agreement with an ABL Credit Party with the obligations of such ABL
Credit Party thereunder being secured by one or more ABL Collateral Documents,
as designated by the Parent Borrower in accordance with the terms of the ABL
Collateral Documents (provided that no Person shall, with respect to any Bank
Products Agreement, be at any time a Bank Products Provider hereunder with
respect to more than one Credit Facility).

 

“ABL Borrowers” shall mean the Parent Borrower and each ABL Subsidiary Borrower.

 

“ABL Canadian Collateral” shall mean all “Collateral” as defined in Section 3 of
the ABL Canadian Guarantee and Collateral Agreement.

 

“ABL Canadian Guarantee and Collateral Agreement” shall mean the “Canadian
Guarantee and Collateral Agreement” as defined in the ABL Credit Agreement (or,
in the event of any amendment, modification, replacement or refinancing of the
ABL Credit Agreement, the equivalent of such “Canadian Guarantee and Collateral
Agreement” entered into in connection with such amendment, modification,
replacement agreement or refinancing agreement).

 

“ABL Collateral Documents” shall mean all “U.S. Security Documents” as defined
in the ABL Credit Agreement, and all other security agreements, mortgages, deeds
of trust and other collateral documents executed and delivered in respect of ABL
U.S. Collateral in connection with any ABL Credit Agreement, and any other
agreement, document or instrument pursuant to which a Lien on any ABL U.S.
Collateral is granted securing any ABL Obligations or under which rights or
remedies with respect to such Liens are governed, in each case as the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

2

--------------------------------------------------------------------------------


 

“ABL Credit Agreement” shall mean (a) that certain ABL Credit Agreement, dated
as of [·], 2016, among the ABL Borrowers, the ABL Lenders and the ABL Agent, as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time (the “Original ABL Credit Agreement”), together with (b) if
designated by the Parent Borrower, any other agreement (including any credit
agreement, loan agreement, indenture or other financing agreement) providing for
Indebtedness that complies with clause (1) of the definition of “Additional
Indebtedness” and has been incurred to extend the maturity of, consolidate,
restructure, refund, replace or refinance all or any portion of the ABL
Obligations, whether by the same or any other lender, debt holder or group of
lenders or debt holders or the same (an “Other ABL Credit Agreement”) or any
other agent, trustee or representative therefor and whether or not increasing
the amount of any Indebtedness that may be incurred thereunder; provided that
(i) such Indebtedness is secured by a Lien ranking pari passu with the Lien
securing the Senior Priority Obligations and (ii) the requisite creditors party
to such Other ABL Credit Agreement (or their agent or other representative on
their behalf) shall agree, by a joinder agreement substantially in the form of
Exhibit C attached hereto or otherwise in form and substance reasonably
satisfactory to the Senior Priority Representative (other than any Senior
Priority Representative being replaced in connection with such joinder) (or, if
there is no continuing Senior Priority Representative, other than any Designated
Agent) and the Junior Priority Representative (or, if there is no continuing
Junior Priority Representative, other than any Designated Agent), that the
obligations under such Other ABL Credit Agreement are subject to the terms and
provisions of this Agreement.  Any reference to the ABL Credit Agreement shall
be deemed a reference to the Original ABL Credit Agreement and any Other ABL
Credit Agreement, in each case then in existence.

 

“ABL Credit Parties” shall mean the ABL Borrowers, the ABL Guarantors and each
other Domestic Subsidiary of the Parent Borrower that is now or hereafter
becomes a party to any ABL Facility Documents; provided that, solely for the
purpose of the definition of “ABL Obligations” any other Subsidiary of the
Parent Borrower that is now or hereafter becomes a party to any ABL Facility
shall be an “ABL Credit Party.”

 

“ABL Creditors” shall mean the ABL Lenders together with all ABL Bank Product
Providers, ABL Hedging Providers, ABL Management Credit Providers, and all
successors, assigns, transferees and replacements thereof, as well as any Person
designated as a “Lender” or “Senior Priority Creditor” under any ABL Credit
Agreement.

 

“ABL Facility Documents” shall mean all ABL Credit Agreements, ABL Guarantees,
ABL Collateral Documents, Bank Products Agreements between any ABL Credit Party
and any ABL Bank Products Provider, Hedging Agreements between any ABL Credit
Party and any ABL Hedging Provider, Management Guarantees in favor of an ABL
Management Credit Provider, those other ancillary agreements as to which any ABL
Secured Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any ABL
Credit Party or any of its respective Subsidiaries or Affiliates and delivered
to the ABL Agent in connection with any of the foregoing or any ABL Credit
Agreement, in each case as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“ABL Guarantees” means that certain U.S. Guarantee and Collateral Agreement,
dated as of [·], 2016, by the ABL Guarantors in favor of the ABL Agent, and all
other guarantees (other than the ABL Canadian Guarantee and Collateral Agreement
and any other guarantee in respect of any non ABL U.S. Collateral) executed
under or in connection with any ABL Credit Agreement, in each case as the same
may be amended, restated, modified or supplemented from time to time.

 

“ABL Guarantors” shall mean, collectively, each Domestic Subsidiary of the
Parent Borrower that is or becomes a guarantor under any of the ABL Guarantees.

 

3

--------------------------------------------------------------------------------


 

“ABL Hedging Provider” shall mean any Person that has entered into a Hedging
Agreement with an ABL Credit Party with the obligations of such ABL Credit Party
thereunder being secured by one or more ABL Collateral Documents, as designated
by the Parent Borrower in accordance with the terms of the ABL Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Provider hereunder with respect to more than one Credit
Facility).

 

“ABL Lenders” shall mean the financial institutions and other lenders party from
time to time to the ABL Credit Agreement (including any such financial
institution or lender in its capacity as an issuer of letters of credit
thereunder), together with their successors, assigns, transferees and
replacements thereof.

 

“ABL Management Credit Provider” shall mean any Person who (a) is a beneficiary
of a Management Guarantee provided by an ABL Credit Party, with the obligations
of the applicable ABL Credit Party thereunder being secured by one or more ABL
Collateral Documents and (b) has been designated by the Parent Borrower in
accordance with the terms of one or more ABL Collateral Documents (provided that
no Person shall, with respect to any Management Guarantee, be at any time a
Management Credit Provider with respect to more than one Credit Facility).

 

“ABL Obligations” shall mean all obligations of every nature of each ABL Credit
Party from time to time owed to the ABL Agent, the ABL Lenders or any of them,
any ABL Bank Products Provider, any ABL Hedging Provider or any ABL Management
Credit Provider under any ABL Facility Documents, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such ABL Credit Party, would have accrued on any ABL
Obligation, whether or not a claim is allowed against such ABL Credit Party for
such interest in the related bankruptcy proceeding), reimbursement of amounts
drawn under letters of credit, payments for early termination of Hedging
Agreements, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the ABL Facility Documents, as amended,
restated, supplemented, modified, renewed, refunded, replaced or refinanced in
whole or in part from time to time.

 

“ABL Secured Parties” shall mean the ABL Agent, the ABL Creditors and the
holders of any other ABL Obligations.

 

“ABL Subsidiary Borrowers” shall mean each Domestic Subsidiary of the Parent
Borrower that is or becomes a borrower under the ABL Credit Agreement.

 

“ABL U.S. Collateral” shall mean all “Collateral” as defined in Section 3 of the
ABL U.S. Guarantee and Collateral Agreement.

 

“ABL U.S. Guarantee and Collateral Agreement” shall mean the “U.S. Guarantee and
Collateral Agreement” as defined in the ABL Credit Agreement(or, in the event of
any amendment, modification, replacement or refinancing of the ABL Credit
Agreement, the equivalent of such “U.S. Guarantee and Collateral Agreement”
entered into in connection with such amendment, modification, replacement
agreement or refinancing agreement).

 

“Additional Agent” shall mean any one or more agents, trustees or other
representatives for or of any one or more Additional Credit Facility Creditors,
and shall include any successor thereto, as well as any Person designated as an
“Agent” under any Additional Credit Facility.

 

“Additional Bank Products Provider” shall mean any Person that has entered into
a Bank Products Agreement with an Additional Credit Party with the obligations
of such Additional Credit Party thereunder being secured by one or more
Additional Collateral Documents, as designated by the Parent

 

4

--------------------------------------------------------------------------------


 

Borrower in accordance with the terms of the Additional Collateral Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Provider hereunder with respect to more than one
Credit Facility).

 

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness, under any Additional Credit Facility, together
with its successors and assigns.

 

“Additional Collateral Documents” shall mean all “Collateral Documents” (or an
equivalent definition) as defined in any Additional Credit Facility (other than,
at the Parent Borrower’s option, any such document relating to non ABL U.S.
Collateral), and in any event shall include all security agreements, mortgages,
deeds of trust, pledges and other collateral documents executed and delivered in
connection with any Additional Credit Facility, and any other agreement,
document or instrument pursuant to which a Lien is granted securing any
Additional Obligations or under which rights or remedies with respect to such
Liens are governed, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time.

 

“Additional Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Indebtedness which has been designated
as Additional Indebtedness is or may be incurred, including any credit
agreements, loan agreements, indentures, guarantees or other financing
agreements, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time, together with (b) if designated by the
Parent Borrower, any other agreement (including any credit agreement, loan
agreement, indenture or other financing agreement) extending the maturity of,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of such Additional Indebtedness, whether by the same or any other
lender, debt holder or other creditor or group of lenders, debt holders or other
creditors, or the same or any other agent, trustee or representative therefor,
or otherwise, and whether or not increasing the amount of any Indebtedness that
may be incurred thereunder, provided that all Indebtedness that is incurred
under such other agreement constitutes Additional Indebtedness.  As used in this
definition of “Additional Credit Facilities”, the term “Indebtedness” shall have
the meaning assigned thereto in the Original ABL Credit Agreement, whether or
not the Original ABL Credit Agreement is then in effect.

 

“Additional Credit Facility Creditors” shall mean one or more holders of
Additional Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Credit Facilities, together with their permitted
successors, assigns and transferees, as well as any Person designated as an
“Additional Credit Facility Creditor” under any Additional Credit Facility.

 

“Additional Credit Party” shall mean the Parent Borrower and each Domestic
Subsidiary of the Parent Borrower that becomes a party to any Additional
Document, and any other Domestic Subsidiary of the Parent Borrower who becomes a
guarantor under any of the Additional Guarantees.

 

“Additional Creditors” shall mean one or more Additional Credit Facility
Creditors and shall include all Additional Bank Products Providers, Additional
Hedging Providers and Additional Management Credit Providers in respect of any
Additional Documents and all successors, assigns, transferees and replacements
thereof, as well as any Person designated as an “Additional Creditor” under any
Additional Credit Facility; and with respect to any Additional Agent, shall mean
the Additional Creditors represented by such Additional Agent.

 

“Additional Documents” shall mean, with respect to any Indebtedness designated
as Additional Indebtedness hereunder, any Additional Credit Facilities, any
Additional Guarantees, any Additional Collateral Documents, any Bank Products
Agreement between any Credit Party and any Additional Bank Products Provider,
any Hedging Agreement between any Credit Party and any Additional Hedging

 

5

--------------------------------------------------------------------------------


 

Provider, any Management Guarantee in favor of an Additional Management Credit
Provider, those other ancillary agreements as to which any Additional Secured
Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Additional Credit Party or any of its respective Subsidiaries or Affiliates and
delivered to any Additional Agent in connection with any of the foregoing or any
Additional Credit Facility, including any intercreditor or joinder agreement
among any of the Additional Secured Parties or between or among any of the other
Secured Parties and any of the Additional Secured Parties, in each case as the
same may be amended, restated supplemented, waived or otherwise modified from
time to time.

 

“Additional Effective Date” shall have the meaning assigned thereto in
Section 7.11(b).

 

“Additional Guarantees” shall mean any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Secured Party, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guarantee.

 

“Additional Hedging Provider” shall mean any Person that has entered into a
Hedging Agreement with an Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, as designated by the Parent Borrower in accordance with
the terms of the Additional Collateral Documents (provided that no Person shall,
with respect to any Hedging Agreement, be at any time an Additional Hedging
Provider hereunder with respect to more than one Credit Facility).

 

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is secured by a Lien on Collateral and is permitted to be so secured by:

 

·                                          (a)                                
prior to the Discharge of ABL Obligations, Section 8.3 of the Original ABL
Credit Agreement (if the Original ABL Credit Agreement is then in effect) or the
corresponding negative covenant restricting Liens contained in any Other ABL
Credit Agreement then in effect if the Original ABL Credit Agreement is not then
in effect (which covenant is designated in such ABL Credit Agreement as
applicable for purposes of this definition);

 

·                                          (b)                                
prior to the Discharge of Note Obligations, Section 413 of the Original
Indenture (if the Original Indenture is then in effect) or the corresponding
negative covenant restricting Liens contained in any Other Indenture then in
effect if the Original Indenture is not then in effect (which covenant is
designated in such Indenture as applicable for purposes of this definition); and

 

·                                          (c)                                 
prior to the Discharge of Additional Obligations, any negative covenant
restricting Liens contained in any applicable Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition); and

 

(2) is designated as “Additional Indebtedness” by the Parent Borrower pursuant
to an Additional Indebtedness Designation and in compliance with the procedures
set forth in Section 7.11.

 

6

--------------------------------------------------------------------------------


 

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning assigned thereto (x) for purposes of the preceding clause
(1)(a), prior to the Discharge of ABL Obligations, in Section 1.1 of the
Original ABL Credit Agreement (if the Original ABL Credit Agreement is then in
effect) or in any Other ABL Credit Agreement then in effect (if the Original ABL
Credit Agreement is not then in effect), (y) for purposes of the preceding
clause (1)(b), prior to the Discharge of Note Obligations, in Section 101 of the
Original Indenture (if the Original Indenture is then in effect) or in any Other
Indenture then in effect (if the Original Indenture is not then in effect), and
(z) for purposes of the preceding clause (1)(c), prior to the Discharge of
Additional Obligations, in the applicable Additional Credit Facility then in
effect.

 

“Additional Indebtedness Designation” shall mean a certificate of the Parent
Borrower with respect to Additional Indebtedness, substantially in the form of
Exhibit A attached hereto.

 

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of any Additional Indebtedness subject to
an Additional Indebtedness Designation on behalf of one or more Additional
Secured Parties in respect of such Additional Indebtedness, substantially in the
form of Exhibit B attached hereto.

 

“Additional Junior Priority Exposure” shall mean, as to any Additional Credit
Facility in respect of Junior Priority Debt, as of the date of determination,
the sum of the Dollar Equivalent of (a) as to any revolving facility thereunder,
the total commitments (whether funded or unfunded) of the applicable Junior
Priority Creditors to make loans and other extensions of credit thereunder (or
after the termination of such commitments, the total outstanding principal
amount of Additional Obligations in respect of Junior Priority Debt thereunder)
plus (b) as to any other facility thereunder, the outstanding principal amount
of Additional Obligations in respect of Junior Priority Debt thereunder.

 

“Additional Management Credit Provider” shall mean any Person who (a) is a
beneficiary of a Management Guarantee provided by an Additional Credit Party,
with the obligations of the applicable Additional Credit Party thereunder being
secured by one or more Additional Collateral Documents and (b) has been
designated by the Parent Borrower in accordance with the terms of one or more
Additional Collateral Documents (provided that no Person shall, with respect to
any Management Guarantee, be at any time an Additional Management Credit
Provider with respect to more than one Credit Facility).

 

“Additional Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Additional Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Additional
Credit Party from time to time to any Additional Agent, any Additional Creditors
or any of them, including any Additional Bank Products Providers, Additional
Hedging Providers or Additional Management Credit Providers, under any
Additional Document, whether for principal, interest (including interest and
fees which, but for the filing of a petition in bankruptcy with respect to such
Additional Credit Party, would have accrued on any Additional Obligation,
whether or not a claim is allowed against such Additional Credit Party for such
interest and fees in the related bankruptcy proceeding), reimbursement of
amounts drawn under letters of credit, payments for early termination of Hedging
Agreements, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of any Additional Documents, as amended, restated,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time.

 

“Additional Secured Parties” shall mean any Additional Agents and any Additional
Creditors.

 

7

--------------------------------------------------------------------------------


 

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

 

(a)                                 prior to the Discharge of ABL Obligations,
Section 8.2 of the Original ABL Credit Agreement (if the Original ABL Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Indebtedness contained in any Other ABL Credit Agreement then in effect if the
Original ABL Credit Agreement is not then in effect (in each case under this
clause (a), which covenant is designated in such ABL Credit Agreement as
applicable for purposes of this definition);

 

(b)                                 prior to the Discharge of Note Obligations,
Section 407 of the Original Indenture (if the Original Indenture is then in
effect) or the corresponding negative covenant restricting Indebtedness
contained in any Other Indenture then in effect (in each case under this clause
(b), which covenant is designated in such Indenture as applicable for purposes
of this definition); and

 

(c)                                  prior to the Discharge of Additional
Obligations, any negative covenant restricting Indebtedness contained in any
Additional Credit Facility then in effect (which covenant is designated in such
Additional Credit Facility as applicable for purposes of this definition).

 

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning assigned thereto (x) for purposes of the
preceding clause (a), prior to the Discharge of ABL Obligations, in Section 1.1
of the Original ABL Credit Agreement (if the Original ABL Credit Agreement is
then in effect) or in any Other ABL Credit Agreement then in effect (if the
Original ABL Credit Agreement is not then in effect), (y) for purposes of the
preceding clause (b), prior to the Discharge of Note Obligations, in Section 101
of the Original Indenture (if the Original Indenture is then in effect) or in
any Other Indenture then in effect (if the Original Indenture is not then in
effect) and (z) for purposes of the preceding clause (c), prior to the Discharge
of Additional Obligations, in the applicable Additional Credit Facility then in
effect.  In the event that any Indebtedness as defined in any such Credit
Document shall not be Indebtedness as defined in any other such Credit Document,
but is or may be incurred in compliance with such other Credit Document, such
Indebtedness shall constitute Additional Specified Indebtedness for purposes of
such other Credit Document.

 

“Affiliate” of any specified Person shall mean any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agent” shall mean any Senior Priority Agent or Junior Priority Agent.

 

“Agreement” shall have the meaning assigned thereto in the Preamble hereto.

 

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution or other Person agrees to provide (a) treasury
services, (b) credit card, debit card, merchant card, purchasing card, stored
value card, non-card electronic payable or similar services (including the
processing of payments and other administrative services with respect thereto),
(c) cash management or related services (including controlled disbursements,
automated clearinghouse transactions, return items, netting, overdrafts,
depository, lockbox, stop payment, electronic funds transfer, information
reporting, wire transfer and interstate depository network services) and
(d) other

 

8

--------------------------------------------------------------------------------


 

banking, financial or treasury products or services as may be requested by the
Parent Borrower or any Restricted Subsidiary (other than letters of credit and
other than loans and advances except indebtedness arising from services
described in clauses (a) through (c) of this definition).

 

“Bank Products Provider” shall mean any ABL Bank Products Provider, Note Bank
Products Provider or any Additional Bank Products Provider, as applicable.

 

“Bankruptcy Code” shall mean title 11 of the United States Code.

 

“Bankruptcy Law” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Board of Directors” shall mean for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the board of directors or other governing body of such entity, or, in either
case, any committee thereof duly authorized to act on behalf of such board of
directors or other governing body.  Unless otherwise provided, “Board of
Directors” means the Board of Directors of the Parent Borrower.

 

“Borrower” shall mean any of the ABL Borrowers, any Note Issuer and any
Additional Borrower.

 

“Business Day” shall mean a day other than Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 

“Capitalized Lease Obligations” shall mean an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP.

 

“Captive Insurance Subsidiary” shall mean any Domestic Subsidiary (as defined in
the ABL Credit Agreement) that is subject to regulation as an insurance company
(and any Domestic Subsidiary (as defined in the ABL Credit Agreement) thereof).

 

“Cash Collateral” shall mean any Collateral consisting of Money, Cash
Equivalents and any Financial Assets.

 

“Cash Equivalents”:  (1) money and (2)(a) securities issued or fully guaranteed
or insured by the United States of America, Canada or a member state of the
European Union (in the case of any such member state, to the extent rated at
least A-2 or the equivalent thereof by Standard & Poor’s Ratings Group (a
division of The McGraw Hill Companies Inc.) or any successor rating agency
(“S&P”) or at least P-2 or the equivalent thereof by Moody’s Investors
Service, Inc. or any successor rating agency (“Moody’s”) (or if at such time
neither is issuing ratings, then a comparable rating of such other nationally
recognized rating agency)) or any agency or instrumentality of any thereof,
(b) time deposits, certificates of deposit or bankers’ acceptances of (i) any
ABL Lender or Affiliate thereof or (ii) any commercial bank having capital and
surplus in excess of $500,000,000 (or the foreign currency equivalent thereof as
of the date of such investment) and the commercial paper of the holding company
of which is rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s

 

9

--------------------------------------------------------------------------------


 

(or if at such time neither is issuing ratings, then a comparable rating of such
other nationally recognized rating agency), (c) repurchase obligations with a
term of not more than seven days for underlying securities of the types
described in clauses (a) and (b) above entered into with any financial
institution meeting the qualifications specified in clause (b)(i) or
(b)(ii) above, (d) money market instruments, commercial paper or other short
term obligations rated at least A-2 or the equivalent thereof by S&P or at least
P-2 or the equivalent thereof by Moody’s (or if at such time neither is issuing
ratings, then a comparable rating of such other nationally recognized rating
agency), (e) investments in money market funds complying with the risk limiting
conditions of Rule 2a-7 or any successor rule of the SEC under the Investment
Company Act, (f) investment funds investing at least 95% of their assets in cash
equivalents of the types described in clauses (1) and (2)(a) through (e) above
(which funds may also hold reasonable amounts of cash pending investment and/or
distribution), (g) investments similar to any of the foregoing denominated in
foreign currencies approved by the Board of Directors, and (h) solely with
respect to any Captive Insurance Subsidiary, any investment that such Person is
permitted to make in accordance with applicable law.  For the avoidance of
doubt, for purposes of this definition, rating identifiers, watches and outlooks
will be disregarded in determining whether any obligations satisfy the rating
requirement herein.

 

“Collateral” shall mean all Property, whether now owned or hereafter acquired
by, any Credit Party in or upon which a Lien is granted or purported to be
granted to any Agent under any of the ABL Collateral Documents, the Note
Collateral Documents or the Additional Collateral Documents, together with all
rents, issues, profits, products and Proceeds thereof.

 

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments, Chattel Paper and
any other Collateral as to which a Lien may be perfected through possession or
control by the secured party or any agent therefor.

 

“Controlling Junior Priority Secured Parties” shall mean the Secured Parties
whose Agent is the Junior Priority Representative.

 

“Controlling Senior Priority Secured Parties” shall mean (i) at any time when
the ABL Agent is the Senior Priority Representative, the ABL Secured Parties and
(ii) at any other time, the Secured Parties whose Agent is the Senior Priority
Representative.

 

“Credit Documents” shall mean all ABL Facility Documents, Note Documents and
Additional Documents.

 

“Credit Facility” shall mean the ABL Credit Agreement, the Indenture or any
Additional Credit Facility, as applicable.

 

“Credit Parties” shall mean the ABL Credit Parties, the Note Parties and any
Additional Credit Parties.

 

“Creditor” shall mean any Senior Priority Creditor or Junior Priority Creditor.

 

“Designated Agent” shall mean any Party that the Parent Borrower designates as a
Designated Agent (as confirmed in writing by such Party if such designation is
made after the execution of this Agreement by such Party or the joinder of such
Party to this Agreement), in each case as and to the extent so designated.  Such
designation may be for all purposes of this Agreement, or may be for one or more
specified purposes hereunder or provisions hereof.

 

“DIP Financing” shall have the meaning assigned thereto in Section 6.1(a).

 

10

--------------------------------------------------------------------------------


 

“Discharge of ABL Obligations” shall mean (a) the payment in full in cash of the
applicable ABL Obligations that are outstanding and unpaid (and excluding, for
the avoidance of doubt, unasserted contingent indemnification or other
obligations) at the time all Indebtedness under the applicable ABL Credit
Agreement is paid in full in cash, including (if applicable), with respect to
amounts available to be drawn under outstanding letters of credit issued
thereunder at such time (or indemnities or other undertakings issued pursuant
thereto in respect of outstanding letters of credit at such time), delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of any such ABL Credit Agreement (which shall not exceed an
amount equal to 103% of the aggregate undrawn amount of such letters of credit)
and (b) the termination of all then outstanding commitments to extend credit
under the ABL Facility Documents.

 

“Discharge of Additional Obligations” shall mean, if any Indebtedness shall at
any time have been incurred under any Additional Credit Facility, (a) the
payment in full in cash of the applicable Additional Obligations that are
outstanding and unpaid (and excluding, for the avoidance of doubt, unasserted
contingent indemnification or other obligations) at the time all Additional
Indebtedness under such Additional Credit Facility is paid in full in cash,
including (if applicable), with respect to amounts available to be drawn under
outstanding letters of credit issued thereunder (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of
credit), delivery or provision of cash or backstop letters of credit in respect
thereof in compliance with the terms of any such Additional Credit Facility
(which shall not exceed an amount equal to 103% of the aggregate undrawn amount
of such letters of credit) and (b) the termination of all then outstanding
commitments to extend credit under the applicable Additional Credit Facility.

 

“Discharge of Junior Priority Obligations” shall mean the occurrence of all of
the Discharge of Note Obligations and the Discharge of Additional Obligations in
respect of Junior Priority Debt.

 

“Discharge of Note Obligations” shall mean (a) the payment in full in cash of
the applicable Note Obligations that are outstanding and unpaid (and excluding,
for the avoidance of doubt, unasserted contingent indemnification or other
obligations) at the time all Indebtedness under the applicable Indenture is paid
in full in cash, including (if applicable), with respect to amounts available to
be drawn under outstanding letters of credit issued thereunder at such time (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such Indenture (which shall not exceed an amount equal to 103% of the
aggregate undrawn amount of such letters of credit) and (b) the termination of
all then-outstanding commitments to extend credit under the Note Documents.

 

“Discharge of Senior Priority Obligations” shall mean the occurrence of all of
the Discharge of ABL Obligations and the Discharge of Additional Obligations in
respect of Senior Priority Debt.

 

“Dollar” and “$” shall mean lawful money of the United States.

 

“Dollar Equivalent” shall mean, with respect to any amount denominated in
Dollars, the amount thereof and, with respect to the principal amount
denominated in any currency other than Dollars, at any date of determination
thereof, an amount in Dollars equivalent to such principal amount or such other
amount calculated on the basis of the Spot Rate of Exchange.

 

“Domestic Subsidiary” shall have the meaning assigned thereto in the ABL Credit
Agreement, the Indenture or any Additional Credit Facility, as applicable.

 

11

--------------------------------------------------------------------------------


 

“Event of Default” shall mean an Event of Default under any ABL Credit
Agreement, any Indenture or any Additional Credit Facility.

 

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

 

(a)                                 the taking of any action to enforce or
realize upon any Lien, including the institution of any foreclosure proceedings
or the noticing of any public or private sale pursuant to Article 9 of the
Uniform Commercial Code, or taking any action to enforce any right or power to
repossess, replevy, attach, garnish, levy upon or collect the Proceeds of any
Lien;

 

(b)                                 the exercise of any right or remedy provided
to a secured creditor on account of a Lien under any of the Credit Documents,
under applicable law, by self-help repossession, by notification to account
obligors of any Grantor, in an Insolvency Proceeding or otherwise, including the
election to retain any of the Collateral in satisfaction of a Lien;

 

(c)                                  the taking of any action or the exercise of
any right or remedy in respect of the collection on, set off against, marshaling
of, injunction respecting or foreclosure on the Collateral or the Proceeds
thereof;

 

(d)                                 the appointment of a receiver, receiver and
manager or interim receiver of all or part of the Collateral;

 

(e)                                  subject to pre-existing rights and
licenses, the sale, lease, license or other disposition of all or any portion of
the Collateral by private or public sale or any other means permissible under
applicable law;

 

(f)                                   the exercise of any other right of a
secured creditor under Part 6 of Article 9 of the Uniform Commercial Code;

 

(g)                                  the exercise of any voting rights relating
to any Capital Stock included in the Collateral; and

 

(h)                                 the delivery of any notice, claim or demand
relating to the Collateral to any Person (including any securities intermediary,
depository bank or landlord) in possession or control of, any Collateral.

 

For the avoidance of doubt, (i) filing a proof of claim or statement of interest
in any Insolvency Proceeding, (ii) the imposition of a default rate or late fee,
(iii) the acceleration of the Senior Priority Obligations, (iv) the cessation of
lending pursuant to the provisions of any applicable Senior Priority Documents
or Junior Priority Documents, (v) the consent by any Senior Priority Agent to
the disposition by any Grantor of any Collateral under the Senior Priority
Documents, (vi) seeking adequate protection shall not be deemed to be an
Exercise of Secured Creditor Remedies, (vii) the establishment or modification
of (x) borrowing base and/or availability reserves or other reserves against
collateral, (y) eligibility criteria for accounts or inventory or (z) other
conditions for advances or (viii) the changing of advance rates or advance
sub-limits .

 

“Federal District Court” shall have the meaning assigned thereto in
Section 7.17(a).

 

12

--------------------------------------------------------------------------------


 

“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including the European Union.

 

“Grantor” shall mean any Grantor as defined in the ABL Documents, in the Note
Documents or in any Additional Documents, as applicable; provided, that no
Person that is not (i) a Subsidiary of the Parent Borrower or (ii) organized
under the laws of the United States of America or any state thereof or the
District of Columbia, shall in any case be a Grantor.  For the avoidance of
doubt, no Person that is organized under the laws of Puerto Rico or any other
territory of the United States of America shall be a Grantor.

 

“Guarantor” shall mean any of the ABL Guarantors, the Note Guarantors or the
Additional Guarantors.

 

“Hedging Agreement” shall mean any interest rate, foreign currency, commodity,
credit or equity swap, collar, cap, floor or forward rate agreement, or other
agreement or arrangement designed to protect against fluctuations in interest
rates or currency, commodity, credit or equity values (including any option with
respect to any of the foregoing and any combination of the foregoing agreements
or arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

 

“Hedging Provider” shall mean any ABL Hedging Provider, any Note Hedging
Provider or any Additional Hedging Provider, as applicable.

 

“Impairment of Series of Junior Priority Debt” shall have the meaning assigned
thereto in Section 4.1(g).

 

“Impairment of Series of Senior Priority Debt” shall have the meaning assigned
thereto in Section 4.1(e).

 

“Indebtedness” shall have the meaning assigned thereto in the Original ABL
Credit Agreement, the Original Indenture or any Additional Credit Facility, as
applicable.

 

“Indenture” shall mean, collectively, (a) that certain Indenture, dated as of
June 9, 2016, among the Note Issuers, the Trustee and the Note Collateral Agent
(as such agreement is supplemented by the First Supplemental Indenture, dated as
of June 9, 2016, the Second Supplemental Indenture, dated as of June 9, 2016,
the Third Supplemental Indenture, dated as of [·], 2016, and the Fourth
Supplemental Indenture, dated as of [·], 2016, and as may be further amended,
restated, supplemented or otherwise modified from time to time (together, the
“Original Indenture”), together with (b) if designated by the Parent Borrower,
any other agreement (including any credit agreement, loan agreement, indenture
or other financing agreement) providing for Indebtedness that complies with
clause (1) of the definition of “Additional Indebtedness” and has been incurred
to extend the maturity of, consolidate, restructure, refund, replace or
refinance all or any portion of the Note Obligations, whether by the same or any
other lender, debt holder or group of lenders or debt holders (an “Other
Indenture”), or the same or any other agent, trustee or representative therefor
and whether or not increasing the amount of any Indebtedness that may be
incurred thereunder; provided that (i) such Indebtedness is secured by a Lien
ranking pari passu with the Lien securing the Junior Priority Obligations, and
(ii) the requisite creditors party to such Other Indenture (or their trustee,
agent or other representative on their behalf) shall agree, by a joinder
agreement substantially in the form of Exhibit C attached hereto or otherwise in
form and substance reasonably satisfactory to the Senior Priority Representative
(or, if there is no continuing Senior Priority Representative other than any
Designated Agent, as designated by the Parent Borrower) and the Junior Priority
Representative (other than any Junior Priority Representative being replaced in
connection with

 

13

--------------------------------------------------------------------------------


 

such joinder) (or, if there is no continuing Junior Priority Representative
other than any Designated Agent, as designated by the Parent Borrower) that the
obligations under such Other Indenture are subject to the terms and provisions
of this Agreement.  Any reference to the Indenture shall be deemed a reference
to the Original Indenture and any Other Indenture, in each case then in
existence.

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada) and the Companies’ Creditors Arrangement Act (Canada).

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended from time to time.

 

“Junior Intervening Creditor” shall have the meaning assigned thereto in
Section 4.1(h).

 

“Junior Priority Agent” shall mean any of the Note Collateral Agent and any
Additional Agent under any Junior Priority Documents.

 

“Junior Priority Collateral Documents” shall mean the Note Collateral Documents
and any Additional Collateral Documents in respect of any Junior Priority
Obligations.

 

“Junior Priority Credit Agreement” shall mean the Indenture and any Additional
Credit Facility in respect of any Junior Priority Obligations.

 

“Junior Priority Creditors” shall mean the Noteholders and any Additional
Creditor in respect of any Junior Priority Obligations.

 

“Junior Priority Debt” shall mean:

 

(1)                                 all Note Obligations; and

 

(2)                                 any Additional Obligations of any Credit
Party so long as on or before the date on which the relevant Additional
Indebtedness is incurred, such Indebtedness is designated by the Parent Borrower
as “Junior Priority Debt” in the relevant Additional Indebtedness Designation
delivered pursuant to Section 7.11(a)(iii).

 

“Junior Priority Documents” shall mean the Note Documents and any Additional
Documents in respect of any Junior Priority Obligations.

 

“Junior Priority Lien” shall mean a Lien granted (a) by a Note Collateral
Document to the Note Collateral Agent or (b) by an Additional Collateral
Document to any Additional Agent for the purpose of securing Junior Priority
Obligations.

 

“Junior Priority Obligations” shall mean the Note Obligations and any Additional
Obligations constituting Junior Priority Debt.

 

“Junior Priority Representative” shall mean the Note Collateral Agent acting for
the Junior Priority Secured Parties, unless either (i) the Indenture is no
longer in effect or (ii) the aggregate

 

14

--------------------------------------------------------------------------------


 

Additional Junior Priority Exposure (and in any event excluding Additional
Obligations in respect of Bank Products Agreements, Hedging Agreements or
Management Guarantees) under any Additional Credit Facility in respect of Junior
Priority Debt exceeds the aggregate Note Exposure (and in any event excluding
Note Obligations in respect of Bank Products Agreements, Hedging Agreements or
Management Guarantees), in which case the Junior Priority Representative shall
be the Junior Priority Agent (if other than a Designated Agent) representing the
Junior Priority Creditors with the greatest aggregate Additional Junior Priority
Exposure (and in any event excluding Junior Priority Obligations in respect of
Bank Products Agreements, Hedging Agreements or Management Guarantees) under an
Additional Credit Facility in respect of Junior Priority Debt acting for the
Junior Priority Secured Parties (in each case, unless otherwise agreed in
writing among the Junior Priority Agents then party to this Agreement).

 

“Junior Priority Secured Parties” shall mean, at any time, all of the Junior
Priority Agents and all of the Junior Priority Creditors.

 

“Junior Standstill Period” shall have the meaning assigned thereto in
Section 2.3(a)(i).

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien
(statutory, judgment or other) or charge of any kind (including any conditional
sale or other title retention agreement or lease in the nature thereof).

 

“Lien Priority” shall mean, with respect to any Lien of the ABL Agent, the ABL
Secured Parties, the Note Collateral Agent, the Note Secured Parties, any
Additional Agent or any Additional Creditors in the Collateral, the order of
priority of such Lien as specified in Section 2.1.

 

“Management Credit Provider” shall mean any Additional Management Credit
Provider, any ABL Management Credit Provider or any Note Management Credit
Provider, as applicable.

 

“Management Guarantee” shall have the meaning assigned thereto (a) with respect
to the ABL Obligations, in the Original ABL Credit Agreement (if the Original
ABL Credit Agreement is then in effect), or in any Other ABL Credit Agreement
then in effect (if the Original ABL Credit Agreement is not then in effect),
(b) with respect to the Note Obligations, in the Original Indenture (if the
Original Indenture is then in effect), or in any Other Indenture then in effect
(if the Original Indenture is not then in effect) and (c) with respect to any
Additional Obligations, in the applicable Additional Credit Facility.

 

“Moody’s” shall have the meaning assigned thereto in the definition of “Cash
Equivalents”.

 

“New York Courts” shall have the meaning assigned thereto in Section 7.17(a).

 

“New York Supreme Court” shall have the meaning assigned thereto in
Section 7.17(a).

 

“Note Bank Products Provider” shall mean any Person that has entered into a Bank
Products Agreement with a Note Party with the obligations of such Note Party
thereunder being secured by one or more Note Collateral Documents, as designated
by the Parent Borrower in accordance with the terms of the Note Collateral
Documents (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Provider hereunder with respect to
more than one Credit Facility).

 

“Note Collateral Agent” shall have the meaning assigned thereto in the Preamble
hereto and shall include any successor thereto in such capacity as well as any
Person designated as the “Note Collateral Agent” under the Indenture.

 

15

--------------------------------------------------------------------------------


 

“Note Collateral Documents” shall mean all “Note Security Documents” as defined
in the Original Indenture, and all other security agreements, mortgages, deeds
of trust and other collateral documents executed and delivered in connection
with any Indenture, and any other agreement, document or instrument pursuant to
which a Lien is granted securing any Note Obligations or under which rights or
remedies with respect to such Liens are governed, in each case as the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Note Creditors” shall mean the Noteholders together with all Note Bank Products
Providers, Note Hedging Providers, Note Management Credit Providers, and all
successors, assigns, transferees and replacements thereof, as well as any Person
designated as a “Lender” or “Junior Priority Creditor” under any Indenture.

 

“Note Documents” shall mean all Indentures, Note Guarantees, Note Collateral
Documents, Bank Products Agreements between any Note Party and any Note Bank
Products Provider, Hedging Agreement between any Note Party and any Note Hedging
Provider, Management Guarantees in favor of a Note Management Credit Provider,
those other ancillary agreements as to which any Note Secured Party is a party
or a beneficiary and all other agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any Note Party or any
of its respective Subsidiaries or Affiliates, and delivered to the Note
Collateral Agent in connection with any of the foregoing or any Indenture, in
each case as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Note Exposure” shall mean, as to any Indenture, as of the date of
determination, the Dollar Equivalent of the outstanding principal amount of Note
Obligations thereunder.

 

“Note Guarantees” shall mean the guarantees provided for in the Indenture, and
all other guarantees executed under or in connection with any Indenture, in each
case as the same may be amended, restated, modified or supplemented from time to
time.

 

“Note Guarantors” shall mean, collectively, each Domestic Subsidiary of the
Parent Borrower that is or becomes a guarantor under any of the Note Guarantees.

 

“Note Hedging Provider” shall mean any Person that has entered into a Hedging
Agreement with a Note Party with the obligations of such Note Party thereunder
being secured by one or more Note Collateral Documents, as designated by the
Parent Borrower in accordance with the terms of the Note Collateral Documents
(provided that no Person shall, with respect to any Hedging Agreement, be at any
time a Hedging Provider hereunder with respect to more than one Credit
Facility).

 

“Note Issuer” shall mean the Parent Borrower in its capacity as an issuer under
the Indenture, together with its successors and assigns.

 

“Note Management Credit Provider” shall mean any Person who (a) is a beneficiary
of a Management Guarantee provided by a Note Party, with the obligations of the
applicable Note Party thereunder being secured by one or more Note Collateral
Documents and (b) has been designated by the Parent Borrower in accordance with
the terms of one or more Note Collateral Documents (provided that no Person
shall, with respect to any Management Guarantee, be at any time a Management
Credit Provider with respect to more than one Credit Facility).

 

“Note Obligations” shall mean all obligations of every nature of each Note Party
from time to time owed to the Note Collateral Agent, the Trustee, the
Noteholders or any of them, any Note Bank Products Provider, any Note Hedging
Provider, any Note Management Credit Provider under any Note Documents, whether
for principal, interest (including interest which, but for the filing of a
petition in

 

16

--------------------------------------------------------------------------------


 

bankruptcy with respect to such Note Party, would have accrued on any Note
Obligation, whether or not a claim is allowed against such Note Party for such
interest in the related bankruptcy proceeding), payments for early termination
of Hedging Agreements, fees, expenses, indemnification or otherwise, and all
other amounts owing or due under the terms of the Note Documents, as amended,
restated, supplemented, modified, renewed, refunded, replaced or refinanced in
whole or in part from time to time.

 

“Note Parties” shall mean the Note Issuers, the Note Guarantors and each other
Domestic Subsidiary that is now or hereafter becomes a party to any Note
Documents.

 

“Note Secured Parties” shall mean the Trustee, the Note Collateral Agent, the
Noteholders and any Note Creditors.

 

“Noteholders” shall mean the holders of the Notes, and all successors, assigns,
transferees and replacements thereof, as well as any Person designated as a
“Holder” or a “Noteholder” under any Indenture.

 

“Obligations” shall mean any of the Senior Priority Obligations or the Junior
Priority Obligations.

 

“Original ABL Credit Agreement” shall have the meaning given such term in the
definition of “ABL Credit Agreement”.

 

“Original Indenture” shall have the meaning given such term in the definition of
“Indenture”.

 

“Other ABL Credit Agreement” shall have the meaning assigned thereto in the
definition of “ABL Credit Agreement.”

 

“Other Indenture” shall have the meaning assigned thereto in the definition of
“Indenture.”

 

“Parent Borrower” shall mean Herc Rentals Inc., a Delaware corporation formerly
known as Hertz Equipment Rental Corporation, together with its successors and
assigns.

 

“Party” shall mean any of the ABL Agent, the Note Collateral Agent or any
Additional Agent.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Pledged Securities” shall have the meaning assigned thereto in the Senior
Priority Collateral Documents or in the Junior Priority Collateral Documents, as
the context requires.

 

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, (b) whatever is recoverable or
recovered when any Collateral is sold, exchanged, collected or disposed of,
whether voluntarily or involuntarily and (c) in the case of Proceeds of Pledged
Securities, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

17

--------------------------------------------------------------------------------


 

“Restricted Subsidiary” shall mean any Subsidiary of the Parent Borrower other
than an Unrestricted Subsidiary.

 

“S&P” shall have the meaning assigned thereto in the definition of “Cash
Equivalents”.

 

“Secured Parties” shall mean the Senior Priority Secured Parties and the Junior
Priority Secured Parties.

 

“Senior Intervening Creditor” shall have the meaning assigned thereto in
Section 4.1(f).

 

“Senior Priority Agent” shall mean any of the ABL Agent or any Additional Agent
under any Senior Priority Documents.

 

“Senior Priority Collateral Documents” shall mean all ABL Collateral Documents
and Additional Collateral Documents relating to any Senior Priority Obligations.

 

“Senior Priority Credit Agreement” shall mean any of the ABL Credit Agreement
and any Additional Credit Facility in respect of any Senior Priority
Obligations.

 

“Senior Priority Creditors” shall mean the ABL Creditors and any Additional
Creditor in respect of any Senior Priority Obligations.

 

“Senior Priority Debt” shall mean:

 

(1)                                 all ABL Obligations; and

 

(2)                                 any Additional Obligations of any Credit
Party so long as on or before the date on which the relevant Additional
Indebtedness is incurred, such Indebtedness is designated by the Parent Borrower
as “Senior Priority Debt” in the relevant Additional Indebtedness Designation
delivered pursuant to Section 7.11(a)(iii).

 

“Senior Priority Documents” shall mean all ABL Facility Documents and Additional
Documents in respect of any Senior Priority Obligations.

 

“Senior Priority Exposure” shall mean, as to any Credit Facility in respect of
Senior Priority Debt, as of the date of determination, the sum of the Dollar
Equivalent of (a) as to any revolving facility thereunder, the total commitments
(whether funded or unfunded) of the applicable Senior Priority Creditors to make
loans and other extensions of credit thereunder (or after the termination of
such commitments, the total outstanding principal amount of Senior Priority
Obligations thereunder) plus (b) as to any other facility thereunder, the
outstanding principal amount of Senior Priority Obligations thereunder.

 

“Senior Priority Lien” shall mean a Lien granted (a) by an ABL Collateral
Document to the ABL Agent or (b) by an Additional Collateral Document to any
Additional Agent for the purpose of securing Senior Priority Obligations.

 

“Senior Priority Obligations” shall mean the ABL Obligations and any Additional
Obligations constituting Senior Priority Debt.

 

“Senior Priority Recovery” shall have the meaning assigned thereto in
Section 5.3.

 

18

--------------------------------------------------------------------------------


 

“Senior Priority Representative” shall mean the ABL Agent under the Original ABL
Credit Agreement while the Original ABL Credit Agreement is in effect; provided
that if the Original ABL Credit Agreement is not in effect, the Senior Priority
Representative shall be the Senior Priority Agent (if other than a Designated
Agent) representing the Senior Priority Creditors with the greatest aggregate
Senior Priority Exposure (and in any event excluding Senior Priority Obligations
in respect of Bank Products Agreements, Hedging Agreements or Management
Guarantees) under a Credit Facility in respect of Senior Priority Debt acting
for the Senior Priority Secured Parties (in each case, unless otherwise agreed
in writing among the Senior Priority Agents then party to this Agreement).

 

“Senior Priority Secured Parties” shall mean, at any time, all of the Senior
Priority Agents and all of the Senior Priority Creditors.

 

“Series of Junior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the Indenture and (b) the Indebtedness outstanding under any
Additional Credit Facility in respect of or constituting a Series of Junior
Priority Debt.

 

“Series of Senior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the ABL Credit Agreement, (b) the Indebtedness under each
other ABL Credit Agreement and (c) the Indebtedness outstanding under each
Additional Credit Facility in respect of or constituting a Series of Senior
Priority Debt.

 

“Series” means (x) with respect to Senior Priority Debt or Junior Priority Debt,
all Senior Priority Debt or Junior Priority Debt, as applicable, represented by
the same Agent acting in the same capacity and (y) with respect to Senior
Priority Obligations or Junior Priority Obligations, all such obligations
secured by the same Senior Priority Collateral Documents or Junior Priority
Collateral Documents, as the case may be.

 

“Spot Rate of Exchange” shall have the meaning assigned thereto in the Original
ABL Credit Agreement or any Additional Credit Facility, as applicable.

 

“Subsidiary” shall have the meaning assigned thereto in the Original ABL Credit
Agreement, the Original Indenture or any Additional Credit Facility, as
applicable.

 

“Titled Goods” means collectively, all of each Grantor’s motor vehicles,
tractors, trailers and other Equipment (as defined in the Uniform Commercial
Code) evidenced by a certificate of title or ownership, in each case whether now
owned or existing or hereafter acquired.

 

“Trustee” means the party named as such in the Indenture until a successor
replaces it and, thereafter, means the successor thereto.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to

 

19

--------------------------------------------------------------------------------


 

such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

“United States” shall mean the United States of America.

 

“Unrestricted Subsidiary” means (i) any Subsidiary of the Parent Borrower that
at the time of determination is an Unrestricted Subsidiary, as designated by the
Board of Directors pursuant to the terms of the Indenture and (ii) any
Subsidiary of an Unrestricted Subsidiary.

 

“U.S. Affiliate” of any specified Person shall mean an Affiliate of such Person
other than an Affiliate that is organized and existing under the laws of any
jurisdiction outside of the United States.  For the avoidance of doubt, an
Affiliate organized and existing under the laws of Puerto Rico or any other
territory of the United States shall not be a U.S. Affiliate.

 

(c)                                                          Rules of
Construction.  Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the term “including” is not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.  Article, section, subsection,
clause, schedule and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders and
supplements thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders and supplements set forth herein).  Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns.  Any reference herein to the repayment in full of an
obligation shall mean the payment in full in cash of such obligation, or in such
other manner as may be approved in writing by the requisite holders or
representatives in respect of such obligation.

 

2.

 

LIEN PRIORITY

 

(a)                                                         Agreement to
Subordinate.

 

(i)             Notwithstanding (i) the date, time, method, manner or order of
grant, attachment or perfection (including any defect or deficiency or alleged
defect or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Secured Party in respect of all or any portion of the Collateral, or of
any Liens granted to any Junior Priority Secured Party in respect of all or any
portion of the Collateral, and regardless of how any such Lien was acquired
(whether by grant, statute, operation of law, subrogation or otherwise),
(ii) the order or time of filing or recordation of any document or instrument
for perfecting the Liens in favor of any Senior Priority Secured Party or any
Junior Priority Secured Party in any Collateral, (iii) any provision of the
Uniform Commercial Code, the Bankruptcy Code or any other applicable law, or of
any Senior Priority Documents or Junior Priority Documents, (iv) whether any
Senior Priority Agent or any Junior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Senior Priority
Secured Party securing any of the Senior Priority Obligations are
(x) subordinated to any Lien securing any other obligation of any Credit Party
or (y) otherwise subordinated, voided, avoided, invalidated or lapsed or
(vi) any other circumstance of any kind or nature

 

20

--------------------------------------------------------------------------------


 

whatsoever, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, hereby agrees that:

 

(A)                                                                              
any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Junior Priority Secured Party that secures all or
any portion of the Junior Priority Obligations shall be junior and subordinate
in all respects to all Liens granted to any of the Senior Priority Secured
Parties in such Collateral to secure all or any portion of the Senior Priority
Obligations;

 

(B)                                                                              
any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Senior Priority Secured Party that secures all or
any portion of the Senior Priority Obligations shall be senior and prior in all
respects to all Liens granted to any of the Junior Priority Agents and the
Junior Priority Secured Parties in the Collateral to secure all or any portion
of the Junior Priority Obligations;

 

(C)                                                                              
except as may be separately otherwise agreed in writing by and between or among
any applicable Senior Priority Agents, in each case on behalf of itself and the
Senior Priority Secured Parties represented thereby, any Lien in respect of all
or any portion of the Collateral now or hereafter held by or on behalf of any
Senior Priority Secured Party that secures all or any portion of the Senior
Priority Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Senior Priority Secured Party that
secures all or any portion of the Senior Priority Obligations; provided that any
such separate agreement is expected to allocate the risk of any Impairment of
such Series; and

 

(D)                                                                              
except as may be separately otherwise agreed in writing by and between or among
any applicable Junior Priority Agents, in each case on behalf of itself and the
Junior Priority Secured Parties represented thereby, any Lien in respect of all
or any portion of the Collateral now or hereafter held by or on behalf of any
Junior Priority Secured Party that secures all or any portion of the Junior
Priority Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Junior Priority Secured Party that
secures all or any portion of the Junior Priority Obligations; provided that any
such separate agreement is expected to allocate the risk of any Impairment of
such Series.

 

(ii)          Notwithstanding (i) the date, time, method, manner or order of
grant, attachment or perfection (including any defect or deficiency or alleged
defect or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Secured Party in respect of all or any portion of the Collateral and
regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
any other Senior Priority Secured Party in any Collateral, (iii) any provision
of the Uniform Commercial Code, the Bankruptcy Code or any other applicable law,
or of any Senior Priority Documents, (iv) whether any Senior Priority Agent, in
each case either directly or through agents, holds possession of, or has control
over, all or any part of the Collateral, (v) the fact that any such Liens in
favor of any Senior Priority Secured Party securing any of the Senior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Secured Parties represented thereby, hereby agrees that, except as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case on behalf of

 

21

--------------------------------------------------------------------------------


 

itself and the Senior Priority Secured Parties represented thereby, subject to
Sections 4.1(e) and (f) hereof, any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any Senior Priority Secured
Party that secures all or any portion of the Senior Priority Obligations shall
be pari passu and equal in priority in all respects with any Lien in respect of
all or any portion of the Collateral now or hereafter held by or on behalf of
any other Senior Priority Secured Party that secures all or any portion of the
Senior Priority Obligations.

 

(iii)       Notwithstanding (i) the date, time, method, manner or order of
grant, attachment or perfection (including any defect or deficiency or alleged
defect or deficiency in any of the foregoing) of any Liens granted to any Junior
Priority Secured Party in respect of all or any portion of the Collateral and
regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
any other Junior Priority Secured Party in any Collateral, (iii) any provision
of the Uniform Commercial Code, the Bankruptcy Code or any other applicable law,
or of any Junior Priority Documents, (iv) whether any Junior Priority Agent, in
each case either directly or through agents, holds possession of, or has control
over, all or any part of the Collateral, (v) the fact that any such Liens in
favor of any Junior Priority Secured Party securing any of the Junior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured Parties represented thereby, hereby agrees that except as may be
separately otherwise agreed in writing by and between or among any applicable
Junior Priority Agents, in each case on behalf of itself and the Junior Priority
Secured Parties represented thereby, subject to Sections 4.1(g) and (h) hereof,
any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Junior Priority Secured Party that secures all or
any portion of the Junior Priority Obligations shall be pari passu and equal in
priority in all respects with any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any other Junior Priority
Secured Party that secures all or any portion of the Junior Priority
Obligations.

 

(iv)      Notwithstanding any failure by any Senior Priority Secured Party to
perfect its security interests in the Collateral or any avoidance, invalidation,
priming or subordination by any third party or court of competent jurisdiction
of the security interests in the Collateral granted to any of the Senior
Priority Secured Parties, the priority and rights as (x) between the respective
classes of Senior Priority Secured Parties and (y) between the Senior Priority
Secured Parties, on the one hand, and the Junior Priority Secured Parties, on
the other hand, with respect to the Collateral shall be as set forth herein. 
Notwithstanding any failure by any Junior Priority Secured Party to perfect its
security interests in the Collateral or any avoidance, invalidation, priming or
subordination by any third party or court of competent jurisdiction of the
security interests in the Collateral granted to any of the Junior Priority
Secured Parties, the priority and rights as between the respective classes of
Junior Priority Secured Parties with respect to the Collateral shall be as set
forth herein.  Lien priority as among the Senior Priority Obligations and the
Junior Priority Obligations with respect to any Collateral will be governed
solely by this Agreement, except as may be separately otherwise agreed in
writing by or among any applicable Secured Parties.

 

(v)         The ABL Agent, for and on behalf of itself and the ABL Creditors,
acknowledges and agrees that (x) concurrently herewith, the Note Collateral
Agent, for the benefit of itself, the Trustee and the Note Creditors, has been
granted Junior Priority Liens upon all of the Collateral in which the ABL Agent
has been granted Senior Priority Liens, and the ABL Agent hereby consents
thereto, and (y) one or more Additional Agents, each on behalf of itself and any
Additional Creditors represented thereby, may be granted Senior Priority Liens
or Junior

 

22

--------------------------------------------------------------------------------


 

Priority Liens upon all of the Collateral in which the ABL Agent has been
granted Senior Priority Liens, and the ABL Agent hereby consents thereto.

 

(vi)      The Note Collateral Agent, for and on behalf of itself, the Trustee
and the Note Creditors, acknowledges and agrees that (x) the ABL Agent, for the
benefit of itself and the ABL Creditors, has been granted Senior Priority Liens
upon all of the Collateral in which the Note Collateral Agent has been granted
Junior Priority Liens, and the Note Collateral Agent hereby consents thereto,
and (y) one or more Additional Agents, each on behalf of itself and any
Additional Creditors represented thereby, may be granted Senior Priority Liens
or Junior Priority Liens upon all of the Collateral in which the Note Collateral
Agent has been granted Junior Priority Liens, and the Note Collateral Agent
hereby consents thereto.

 

(vii)                           Each Additional Agent, for and on behalf of
itself and any Additional Creditors represented thereby, acknowledges and agrees
that, (x) the ABL Agent, for the benefit of itself and the ABL Creditors, has
been granted Senior Priority Liens upon all of the Collateral in which such
Additional Agent is being granted Liens, and such Additional Agent hereby
consents thereto, (y) the Note Collateral Agent, for the benefit of itself, the
Trustee and the Note Creditors, has been granted Junior Priority Liens upon all
of the Collateral in which such Additional Agent is being granted Liens, and
such Additional Agent hereby consents thereto, and (z) one or more other
Additional Agents, each on behalf of itself and any Additional Creditors
represented thereby, have been or may be granted Senior Priority Liens or Junior
Priority Liens upon all of the Collateral in which such Additional Agent is
being granted Liens, and such Additional Agent hereby consents thereto.

 

(viii)                        The subordination of Liens by each Junior Priority
Agent in favor of the Senior Priority Agents shall not be deemed to subordinate
the Liens of any Junior Priority Agent to the Liens of any other Person.  The
provision of pari passu and equal priority as between Liens of any Senior
Priority Agent and Liens of any other Senior Priority Agent, in each case as set
forth herein, shall not be deemed to provide that the Liens of the Senior
Priority Agent will be pari passu or of equal priority with the Liens of any
other Person, or to subordinate any Liens of any Senior Priority Agent to the
Liens of any Person.  The provision of pari passu and equal priority as between
Liens of any Junior Priority Agent and Liens of any other Junior Priority Agent,
in each case as set forth herein, shall not be deemed to provide that the Liens
of the Junior Priority Agent will be pari passu or of equal priority with the
Liens of any other Person.

 

(ix)      So long as the Discharge of Senior Priority Obligations has not
occurred, the parties hereto agree that in the event that any ABL Borrower
shall, or shall permit any other Grantor to, grant or permit any additional
Liens, or take any action to perfect any additional Liens, on any asset or
property to secure any Junior Priority Obligation and, unless otherwise provided
for in accordance with Section 2.5(d), have not also granted a Lien on such
asset or property to secure the Senior Priority Obligations and taken all
actions to perfect such Liens, then, without limiting any other rights and
remedies available to any Senior Priority Agent and/or the other Senior Priority
Secured Parties, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties for which it is a Junior Priority Agent, and
each other Junior Priority Secured Party (by its acceptance of the benefits of
the Junior Priority Documents), agrees that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.1(i) shall be subject to Section 4.1 (b).

 

23

--------------------------------------------------------------------------------


 

(b)                                                         Waiver of Right to
Contest Liens.

 

(i)             Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that it and they
shall not (and hereby waives any right to) take any action to contest or
challenge (or assist or support any other Person in contesting or challenging),
directly or indirectly, whether or not in any proceeding (including in any
Insolvency Proceeding), the validity, priority, enforceability or perfection of
the Liens of any Senior Priority Secured Party in respect of the Collateral, or
the provisions of this Agreement.  Except to the extent expressly set forth in
this Agreement, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that no Junior
Priority Agent or Junior Priority Creditor will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any
Senior Priority Secured Party under the Senior Priority Documents with respect
to the Collateral.  Except to the extent expressly set forth in this Agreement,
each Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured Parties represented thereby, hereby waives any and all rights it or such
Junior Priority Secured Parties may have as a junior lien creditor or otherwise
to contest, protest, object to or interfere with the manner in which any Senior
Priority Secured Party seeks to enforce its Liens in any Collateral.

 

(ii)          Except as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, each Senior Priority
Agent, for and on behalf of itself and the Senior Priority Secured Parties
represented thereby, agrees that it and they shall not (and hereby waives any
right to) take any action to contest or challenge (or assist or support any
other Person in contesting or challenging), directly or indirectly, whether or
not in any proceeding (including in any Insolvency Proceeding), the validity,
priority, enforceability or perfection of the Liens of any other Senior Priority
Agent or any Senior Priority Secured Parties represented thereby, or the
provisions of this Agreement.  Except to the extent expressly set forth in this
Agreement, or as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, each Senior Priority Agent, for and
on behalf of itself and the Senior Priority Secured Parties represented thereby,
agrees that none of such Senior Priority Agent and such Senior Priority Secured
Parties represented thereby will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by, and not prohibited under
this Agreement to be undertaken by, any other Controlling Senior Priority
Secured Party under any applicable Senior Priority Documents with respect to the
Collateral.  Except to the extent expressly set forth in this Agreement, or as
may be separately otherwise agreed in writing by and between or among any
applicable Senior Priority Agents, each Senior Priority Agent, for and on behalf
of itself and the Senior Priority Secured Parties represented thereby, hereby
waives any and all rights it or such Senior Priority Secured Parties may have as
a pari passu lien creditor or otherwise to contest, protest, object to or
interfere with the manner in which any other Senior Priority Agent or any Senior
Priority Secured Party represented thereby seeks to enforce its Liens in any
Collateral so long as such other Senior Priority Agent or Senior Priority
Secured Party represented thereby is not prohibited from taking such action
under this Agreement.

 

(iii)       Except as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, in each case on behalf
of itself and any Junior Priority Secured Parties represented thereby, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding

 

24

--------------------------------------------------------------------------------


 

(including in any Insolvency Proceeding), the validity, priority, enforceability
or perfection of the Liens of any other Junior Priority Agent or any Junior
Priority Secured Parties represented by such other Junior Priority Agent, or the
provisions of this Agreement.  Except to the extent expressly set forth in this
Agreement, or as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, each Junior Priority Agent, for and
on behalf of itself and the Junior Priority Secured Parties represented thereby,
agrees that none of such Junior Priority Agent and Junior Priority Secured
Parties will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by, and not prohibited under this Agreement to be
undertaken by, any Controlling Junior Priority Secured Party under any
applicable Junior Priority Documents with respect to the Collateral.  Except to
the extent expressly set forth in this Agreement, or as may be separately
otherwise agreed in writing by and between or among any applicable Junior
Priority Agents, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, hereby waives any and all
rights it or such Junior Priority Secured Parties may have as a pari passu lien
creditor or otherwise to contest, protest, object to or interfere with the
manner in which any other Junior Priority Agent or any Junior Priority Secured
Party represented by such other Junior Priority Agent seeks to enforce its Liens
in any Collateral so long as such other Junior Priority Agent or Junior Priority
Creditor is not prohibited from taking such action under this Agreement.

 

(iv)      The assertion of priority rights established under the terms of this
Agreement or in any separate writing contemplated hereby between any of the
parties hereto shall not be considered a challenge to Lien priority of any Party
prohibited by this Section 2.2.

 

(c)                                                          Remedies
Standstill.

 

(i)             Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that, until the
Discharge of Senior Priority Obligations, such Junior Priority Agent and such
Junior Priority Secured Parties:

 

(A)                                                                              
will not, and will not seek to, Exercise Any Secured Creditor Remedies (or
institute or join in any action or proceeding with respect to the Exercise of
Secured Creditor Remedies) with respect to the Collateral without the written
consent of the Senior Priority Representative; provided that any Junior Priority
Agent may Exercise Any Secured Creditor Remedies (other than any remedies the
exercise of which is otherwise prohibited by this Agreement, including
Article VI) after a period of 180 consecutive days has elapsed from the date of
delivery of written notice by such Junior Priority Agent to each Senior Priority
Agent stating that an Event of Default (as defined under the applicable Junior
Priority Credit Agreement) has occurred and is continuing thereunder and that
the Junior Priority Obligations are currently due and payable in full (whether
as a result of acceleration or otherwise) and stating its intention to Exercise
Any Secured Creditor Remedies (the “Junior Standstill Period”), and then such
Junior Priority Agent may Exercise Any Secured Creditor Remedies only so long as
(1) no Event of Default relating to the payment of interest, principal, fees or
other Senior Priority Obligations shall have occurred and be continuing and
(2) no Senior Priority Secured Party shall have commenced (or attempted to
commence or given notice of its intent to commence) the Exercise of Secured
Creditor Remedies with respect to the Collateral (including seeking relief from
the automatic stay or any other stay in any Insolvency Proceeding) and, in each
case, such Junior Priority Agent has notice thereof;

 

(B)                                                                              
will not contest, protest or object to any foreclosure proceeding or action
brought by any Senior Priority Agent or any Senior Priority Creditor or any
other exercise by any Senior Priority Agent or any Senior Priority Creditor of
any rights and remedies relating to the Collateral

 

25

--------------------------------------------------------------------------------


 

under the Senior Priority Documents or otherwise (including any Exercise of
Secured Creditor Remedies initiated by or supported by any Senior Priority Agent
or any Senior Priority Creditor);

 

(C)                                                                              
subject to their rights under clause (i) above, will not object to the
forbearance by any Senior Priority Agent or the Senior Priority Creditors from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Collateral; or

 

(D)                                                                              
will not knowingly take, receive or accept any Proceeds of the Collateral, it
being understood and agreed that the temporary deposit of Proceeds of Collateral
in a Deposit Account controlled by the Junior Priority Representative shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the Senior Priority Representative.

 

From and after the Discharge of Senior Priority Obligations (or prior thereto
upon obtaining the written consent of each Senior Priority Agent), any Junior
Priority Agent and any Junior Priority Creditor may Exercise Any Secured
Creditor Remedies under the Junior Priority Documents or applicable law as to
any Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by any Junior Priority Agent or any
Junior Priority Creditor is at all times subject to the provisions of this
Agreement, including Section 4.1.

 

(ii)          Each Senior Priority Agent, for and on behalf of itself and any
Senior Priority Secured Parties represented thereby, agrees that such Senior
Priority Agent and such Senior Priority Secured Parties will not (except as may
be separately otherwise agreed in writing by and between or among all Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Secured Parties represented thereby) Exercise Any Secured Creditor Remedies (or
institute or join in any action or proceeding with respect to the Exercise of
Secured Creditor Remedies) with respect to any of the Collateral without the
written consent of the Senior Priority Representative and will not knowingly
take, receive or accept any Proceeds of Collateral (except as may be separately
otherwise agreed in writing by and between or among all Senior Priority Agents,
in each case on behalf of itself and the Senior Priority Secured Parties
represented thereby), it being understood and agreed that the temporary deposit
of Proceeds of Collateral in a Deposit Account controlled by such Senior
Priority Agent shall not constitute a breach of this Agreement so long as such
Proceeds are promptly remitted to the Senior Priority Representative; provided
that nothing in this sentence shall prohibit any Senior Priority Agent from
taking such actions in its capacity as Senior Priority Representative, if
applicable.  The Senior Priority Representative may Exercise Any Secured
Creditor Remedies under the Senior Priority Documents or applicable law as to
any Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the Senior Priority Representative is
at all times subject to the provisions of this Agreement, including Section 4.1.

 

(iii)       Nothing in this Agreement shall prohibit the receipt by any Secured
Party of the required payments of interest, principal and other amounts owed in
respect of the Senior Priority Obligations or Junior Priority Obligations, as
the case may be, so long as such receipt is not the direct or indirect result of
the exercise by any Secured Party of rights or remedies as a secured creditor in
respect of the Collateral (including set-off) or enforcement in contravention of
this Agreement of any Lien held by such Secured Party.

 

(d)                                                         Exercise of Rights.

 

(i)             No Other Restrictions.  Until the Discharge of Senior Priority
Obligations, subject to Section 2.3(a), the Senior Priority Agents shall have
the exclusive right to commence and

 

26

--------------------------------------------------------------------------------


 

maintain an Exercise of Secured Creditor Remedies; provided, however, that the
Exercise of Secured Creditor Remedies with respect to the Collateral shall be
subject to the Lien Priority and to the provisions of this Agreement, including
Section 4.1.  In commencing any Exercise of Secured Creditor Remedies, each
Senior Priority Agent may enforce the provisions of the applicable Senior
Priority Documents, all in such order and in such manner as each may determine
in the exercise of its sole discretion, consistent with the terms of this
Agreement and mandatory provisions of applicable law (except as may be
separately otherwise agreed in writing by and between or among any applicable
Parties, solely as among such Parties and the Creditors represented thereby);
provided, however, that each Agent agrees to provide to each other such Party
copies of any notices that it is required under applicable law to deliver to any
Credit Party; provided, further, however, that any Senior Priority Agent’s
failure to provide any such copies to any other such Party shall not impair any
Senior Priority Agent’s rights hereunder or under any of the applicable Senior
Priority Documents, and any Junior Priority Agent’s failure to provide any such
copies to any other such Party shall not impair any Junior Priority Agent’s
rights hereunder or under any of the applicable Junior Priority Documents.  Each
Agent agrees for and on behalf of itself and each Creditor represented thereby
that such Agent and each such Creditor will not institute or join in any
suit, Insolvency Proceeding or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim, (x) in the case of
any Junior Priority Agent and any Junior Priority Secured Party represented
thereby, against any Senior Priority Secured Party, and (y) in the case of any
Senior Priority Agent and any Senior Priority Secured Party represented thereby,
against any Junior Priority Secured Party, seeking damages from or other relief
by way of specific performance, instructions or otherwise, with respect to any
action taken or omitted to be taken by such Person with respect to the
Collateral that is consistent with the terms of this Agreement, and none of such
Persons shall be liable for any such action taken or omitted to be taken. 
Except as may be separately otherwise agreed in writing by and between or among
any Senior Priority Agents, in each case on behalf of itself and the Senior
Priority Secured Parties represented thereby, each Senior Priority Agent agrees
for and on behalf of any Senior Priority Secured Parties represented thereby
that such Agent and each such Creditor will not institute or join in any
suit, Insolvency Proceeding or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any other
Senior Priority Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken.  Except as may be
separately otherwise agreed in writing by and between or among any Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Secured Parties represented thereby, each Junior Priority Agent agrees for and
on behalf of any Junior Priority Secured Parties represented thereby that such
Agent and each such Creditor will not institute or join in any suit, Insolvency
Proceeding or other proceeding or assert in any suit, Insolvency Proceeding or
other proceeding any claim against any other Junior Priority Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken.

 

(ii)          Release of Liens by Junior Secured Parties.  In the event of
(A) any Exercise of Secured Creditor Remedies (including any private or public
sale of all or a portion of the Collateral in connection therewith) by or with
the consent of the Senior Priority Representative which results in the release
of the Senior Priority Secured Parties’ Lien on all or any portion of the
Collateral, (B) any sale, transfer or other disposition of all or any portion of
the Collateral, so long as such sale, transfer or other disposition is then
permitted by the Senior Priority Documents, (C) the release of the Senior
Priority Secured Parties’ Liens on all or any portion of the Collateral, so long
as such release shall have been approved by the requisite Senior Priority
Secured Parties (as determined pursuant to the Senior Priority Documents), in
the case of clauses (B) and (C) only to the extent occurring prior to the
Discharge of

 

27

--------------------------------------------------------------------------------


 

Senior Priority Obligations and not in connection with a Discharge of Senior
Priority Obligations (and irrespective of whether an Event of Default has
occurred), or (D) upon the termination and discharge of a subsidiary guarantee
in accordance with the terms thereof, each Junior Priority Agent agrees, for and
on behalf of itself and the Junior Priority Secured Parties represented thereby,
that (x) so long as, if applicable, the net cash proceeds of any such sale,
transfer or other disposition, if any, described in clause (A) above are applied
as provided in Section 4.1, and there is a corresponding release of the Liens
securing the Senior Priority Obligations, such sale, transfer or other
disposition will be free and clear of the Liens on such Collateral securing the
Junior Priority Obligations and (y) such Junior Priority Secured Parties’ Liens
with respect to the Collateral so sold, transferred, disposed or released shall
terminate and be automatically released (but not the proceeds thereof) without
further action.  In furtherance of, and subject to, the foregoing, each Junior
Priority Agent agrees that it will execute any and all Lien releases or other
documents reasonably requested by any Senior Priority Agent in connection
therewith, so long as the net cash proceeds, if any, from such sale, transfer or
other disposition described in clause (A) above of such Collateral are applied
in accordance with the terms of this Agreement.  Each Junior Priority Agent
hereby appoints the Senior Priority Representative and any officer or duly
authorized person of the Senior Priority Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of such Junior Priority Agent and in
the name of such Junior Priority Agent or in the Senior Priority
Representative’s own name, from time to time, in the Senior Priority
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

(e)                                                          No New Liens.

 

(i)             Until the Discharge of Senior Priority Obligations, each Junior
Priority Agent, for and on behalf of itself and any Junior Priority Secured
Parties represented thereby, hereby agrees that:

 

(A)                                                                              
no Junior Priority Secured Party shall knowingly acquire or hold (x) any
guarantee of Junior Priority Obligations by any Person unless such Person also
provides a guarantee of the Senior Priority Obligations, or (y) any Lien on any
assets of any Credit Party securing any Junior Priority Obligation which assets
are not also subject to the Lien of each Senior Priority Agent under the Senior
Priority Documents, subject to the Lien Priority set forth in this Agreement;
and

 

(B)                                                                              
if any such Junior Priority Secured Party shall nonetheless acquire or hold any
guarantee of Junior Priority Obligations by any Person who does not also provide
a guarantee of Senior Priority Obligations or any Lien on any assets of any
Credit Party securing any Junior Priority Obligation, which assets are not also
subject to the Lien of each Senior Priority Agent under the Senior Priority
Documents, subject to the Lien Priority set forth in this Agreement, then such
Junior Priority Agent (or the relevant Junior Priority Creditor) shall, without
the need for any further consent of any other Junior Priority Secured Party and
notwithstanding anything to the contrary in any other Junior Priority Document,
be deemed to also hold and have held such guarantee or Lien for the benefit of
the Senior Priority Agents as security for the Senior Priority Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
each Senior Priority Agent in writing of the existence of such guarantee or Lien
and any proceeds of any such Lien shall be subject to Article IV.

 

(ii)          Until the Discharge of Senior Priority Obligations, except as may
be separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in

 

28

--------------------------------------------------------------------------------


 

each case, for and on behalf of itself and any Senior Priority Secured Parties
represented thereby, each Senior Priority Agent, for and on behalf of itself and
the Senior Priority Secured Parties represented thereby, hereby agrees that:

 

(A)                                                                              
no Senior Priority Secured Party shall knowingly acquire or hold (x) any
guarantee of any Senior Priority Obligations by any Person unless such Person
also provides a guarantee of all the other Senior Priority Obligations, or
(y) any Lien on any assets of any Credit Party securing any Senior Priority
Obligation which assets are not also subject to the Lien of each other Senior
Priority Agent under the Senior Priority Documents, subject to the Lien Priority
set forth in this Agreement; and

 

(B)                                                                              
if any such Senior Priority Secured Party shall nonetheless acquire or hold any
guarantee of any Senior Priority Obligations by any Person who does not also
provide a guarantee of all other Senior Priority Obligations or any Lien on any
assets of any Credit Party securing any Senior Priority Obligation which assets
are not also subject to the Lien of each other Senior Priority Agent under the
Senior Priority Documents, subject to the Lien Priority set forth in this
Agreement, then such Senior Priority Agent (or the relevant Senior Priority
Creditor) shall, without the need for any further consent of any other Senior
Priority Secured Party and notwithstanding anything to the contrary in any other
Senior Priority Document, be deemed to also hold and have held such guarantee or
Lien for the benefit of each other Senior Priority Agent as security for the
other Senior Priority Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify each Senior Priority Agent in writing of the
existence of such guarantee or Lien.

 

(iii)       Until the Discharge of Junior Priority Obligations, except as may be
separately otherwise agreed in writing by and between or among any applicable
Junior Priority Agents, in each case, for and on behalf of itself and any Junior
Priority Secured Parties represented thereby, each Junior Priority Agent, for
and on behalf of itself and the Junior Priority Secured Parties represented
thereby, hereby agrees that:

 

(A)                                                                              
no such Junior Priority Secured Party shall knowingly acquire or hold (x) any
guarantee of any Junior Priority Obligations by any Person unless such Person
also provides a guarantee of all the other Junior Priority Obligations, or
(y) any Lien on any assets of any Credit Party securing any Junior Priority
Obligation which assets are not also subject to the Lien of each other Junior
Priority Agent under the Junior Priority Documents, subject to the Lien Priority
set forth herein; and

 

(B)                                                                              
if any such Junior Priority Secured Party shall nonetheless acquire or hold any
guarantee of any Junior Priority Obligations by any Person who does not also
provide a guarantee of all other Junior Priority Obligations or any Lien on any
assets of any Credit Party securing any Junior Priority Obligation which assets
are not also subject to the Lien of each other Junior Priority Agent under the
Junior Priority Documents, subject to the Lien Priority set forth herein, then
such Junior Priority Agent (or the relevant Junior Priority Creditor) shall,
without the need for any further consent of any other Junior Priority Secured
Party and notwithstanding anything to the contrary in any other Junior Priority
Document, be deemed to also hold and have held such guarantee or Lien for the
benefit of each other Junior Priority Agent as security for the other Junior
Priority Obligations (subject to the Lien Priority and other terms hereof) and
shall promptly notify each Junior Priority Agent in writing of the existence of
such guarantee or Lien.

 

(iv)      No Secured Party shall be deemed to be in breach of this Section 2.5
as a result of any other Secured Party expressly declining, in writing (by
virtue of the scope of the grant of

 

29

--------------------------------------------------------------------------------


 

Liens, including exceptions thereto, exclusions therefrom, and waivers and
releases thereof), to acquire, hold or continue to hold any Lien in any asset of
any Credit Party.

 

(v)         Notwithstanding anything to the contrary herein, the provisions of
this Section 2.5 shall not apply with respect to (x) any ABL Canadian Collateral
or (y) any guarantees, grants or pledges by Holdings (as defined in the ABL
Credit Agreement) or by any other direct or indirect parent of the Parent
Borrower, in each case in respect of any Senior Priority Obligations.

 

(f)                                                           Waiver of
Marshalling.  Until the Discharge of Senior Priority Obligations, each Junior
Priority Agent (including in its capacity as Junior Priority Representative, if
applicable), for and on behalf of itself and the Junior Priority Secured Parties
represented thereby, agrees not to assert and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling, appraisal, valuation or
other similar right that may otherwise be available under applicable law with
respect to the Collateral or any other similar rights a junior secured creditor
may have under applicable law.

 

3.

 

ACTIONS OF THE PARTIES

 

(a)                                                         Certain Actions
Permitted.  Notwithstanding anything herein to the contrary, (a) each Agent may
make such demands or file such claims in respect of the Senior Priority
Obligations or Junior Priority Obligations, as applicable, owed to such Agent
and the Creditors represented thereby as are necessary to prevent the waiver or
bar of such claims under applicable statutes of limitations or other statutes,
court orders, or rules of procedure at any time, (b) in any Insolvency
Proceeding commenced by or against the Parent Borrower or any other Credit
Party, each Junior Priority Secured Party may file a proof of claim or statement
of interest with respect to its respective Junior Priority Obligations, (c) each
Junior Priority Secured Party shall be entitled to file any necessary responsive
or defensive pleadings in opposition to any motion, claim, adversary proceeding
or other pleading made by any person objecting to or otherwise seeking the
disallowance of the claims of such Junior Priority Secured Party, including any
claims secured by the Collateral, if any, in each case if not otherwise in
contravention of the terms of this Agreement, (d) each Junior Priority Secured
Party shall be entitled to file any pleadings, objections, motions or agreements
which assert rights or interests available to unsecured creditors of the Credit
Parties arising under either the Bankruptcy Law or applicable non-bankruptcy
law, in each case if not otherwise in contravention of the terms of this
Agreement, (e) each Junior Priority Secured Party shall be entitled to file any
proof of claim and other filings and make any arguments and motions in order to
preserve or protect its Liens on the Collateral that are, in each case, not
otherwise in contravention of the terms of this Agreement, with respect to the
Junior Priority Obligations and the Collateral and (f) each Junior Priority
Secured Party may exercise any of its rights or remedies with respect to the
Collateral after the termination of the Junior Standstill Period to the extent
permitted by Section 2.3 above.

 

(b)                                                         Delivery of Control
Collateral; Agent for Perfection.

 

(i)             Each Credit Party shall deliver all Control Collateral when
required to be delivered pursuant to the Credit Documents to (x) until the
Discharge of Senior Priority Obligations, the Senior Priority Representative and
(y) thereafter, the Junior Priority Representative.

 

(ii)          Each Agent, for the benefit of and on behalf of itself and each
other Secured Party represented thereby, agrees to hold all Control Collateral,
Cash Collateral and Titled Goods

 

30

--------------------------------------------------------------------------------


 

that are part of the Collateral in its possession, custody or control (or in the
possession, custody or control of agents or bailees for either) as agent for the
other Secured Parties solely for the purpose of perfecting the security interest
granted in such Control Collateral, Cash Collateral or Titled Goods, subject to
the terms and conditions of this Section 3.2.  Each (i) Senior Priority Agent,
for and on behalf of itself and each Senior Priority Secured Party represented
thereby and (ii) Junior Priority Agent, for and on behalf of itself and each
Junior Priority Secured Party represented thereby, agrees that each notation on
a certificate of title with respect to any Titled Goods naming such Agent as a
secured party or a lien holder (whether made before or after the date hereof)
shall be intended and construed to perfect the security interest of the Agent
(for and on behalf of itself and each Secured Party represented thereby) in such
Titled Goods.  The Senior Priority Agent and the Senior Priority Secured Parties
shall not have any obligation whatsoever to the Junior Priority Agents or the
other Secured Parties to assure that the Control Collateral, the Cash Collateral
or Titled Goods is genuine or owned by any Credit Party or any other Person or
to preserve rights or benefits of any Person.  The duties or responsibilities of
the Senior Priority Representative under this Section 3.2 are and shall be
limited solely to holding or maintaining control of the Control Collateral and
the Cash Collateral as agent for the Junior Priority Secured Parties for
purposes of perfecting the Lien held by the Junior Priority Secured Parties. 
The Senior Priority Representative is not and shall not be deemed to be a
fiduciary of any kind for the other Secured Parties, or any other Person.

 

(iii)       In the event that any Secured Party receives any Collateral or
Proceeds of the Collateral in violation of the terms of this Agreement, then
such Secured Party shall promptly pay over such Proceeds or Collateral to
(x) until the Discharge of Senior Priority Obligations, the Senior Priority
Representative, and (y) thereafter, the Junior Priority Representative, in the
same form as received with any necessary endorsements, for application in
accordance with the provisions of Section 4.1.

 

(iv)      Unless the Liens of the Junior Priority Agents on the Collateral shall
have been or are concurrently released, upon the Discharge of Senior Priority
Obligations, at the cost and expense of the Grantors all certificates of title
with respect to Titled Goods naming the Senior Priority Representative as a
secured party shall be re-submitted in order to remove the Senior Priority
Representative and to name the Junior Priority Representative as a secured party
(it being understood that the Senior Priority Representative shall continue to
hold the security interest granted pursuant to this Section 3.2 until such
certificates of title are so amended).

 

(c)                                                          Sharing of
Information and Access.  In the event that any Junior Priority Agent shall, in
the exercise of its rights under the applicable Junior Priority Collateral
Documents or otherwise, receive possession or control of any books and records
of any Credit Party that contain information identifying or pertaining to the
Collateral, such Junior Priority Agent shall, upon request from any other Agent,
and as promptly as practicable thereafter, either make available to such Agent
such books and records for inspection and duplication or provide to such Agent
copies thereof.  In the event that any Senior Priority Agent shall, in the
exercise of its rights under the applicable Senior Priority Collateral Documents
or otherwise, receive possession or control of any books and records of any
Senior Priority Credit Party that contain information identifying or pertaining
to the Collateral, such Agent shall, upon request from any other Senior Priority
Agent, and as promptly as practicable thereafter, either make available to such
Agent such books and records for inspection and duplication or provide to such
Agent copies thereof.

 

(d)                                                         Insurance.  The Lien
Priority shall govern the ultimate disposition of casualty insurance proceeds. 
The Senior Priority Representative shall be named as additional insured or loss

 

31

--------------------------------------------------------------------------------


 

payee, as applicable, with respect to all insurance policies relating to
Collateral.  The Senior Priority Representative shall have the sole and
exclusive right, as against any Secured Party, to adjust settlement of insurance
claims in the event of any covered loss, theft or destruction of Collateral. 
All proceeds of such insurance shall be remitted to (x) until the Discharge of
Senior Priority Obligations, the Senior Priority Representative and
(y) thereafter, the Junior Priority Representative, and each other Agent shall
cooperate (if necessary) in a reasonable manner in effecting the payment of
insurance proceeds in accordance with Section 4.1.

 

(e)                                                          No Additional
Rights for the Credit Parties Hereunder.  Except as provided in Section 3.6, if
any Secured Party shall enforce its rights or remedies in violation of the terms
of this Agreement, the Credit Parties shall not be entitled to use such
violation as a defense to any action by any Secured Party, nor to assert such
violation as a counterclaim or basis for set off or recoupment against any
Secured Party.

 

(f)                                                           Actions upon
Breach.  If any Junior Priority Secured Party, contrary to this Agreement,
commences or participates in any action or proceeding against the Credit Parties
or the Collateral, the Credit Parties, with the prior written consent of the
Senior Priority Representative, may interpose as a defense or dilatory plea the
making of this Agreement, and any Senior Priority Secured Party may intervene
and interpose such defense or plea in its own name or in the name of the Credit
Parties.  Should any Junior Priority Secured Party, contrary to this Agreement,
in any way take, or attempt or threaten to take, any action with respect to the
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement), or fail to take any action required by this
Agreement, any Senior Priority Agent (in its own name or in the name of the
Credit Parties) may obtain relief against such Junior Priority Secured Party by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by each Junior Priority Agent, for and on behalf of
itself and each Junior Priority Secured Party represented thereby, that the
Senior Priority Secured Parties’ damages from such actions may be difficult to
ascertain and may be irreparable, and each Junior Priority Agent on behalf of
itself and each Junior Priority Secured Party represented thereby, waives any
defense that the Senior Priority Secured Parties cannot demonstrate damage or be
made whole by the awarding of damages.

 

4.

 

APPLICATION OF PROCEEDS

 

(a)                                                         Application of
Proceeds.

 

(i)             Revolving Nature of Certain Obligations.  Each Agent, for and on
behalf of itself and the Creditors represented thereby, expressly acknowledges
and agrees that (i)  any Credit Facility may include a revolving commitment and
that in the ordinary course of business the applicable Agents and/or Creditors
may apply payments and make advances thereunder; (ii) the amount of the
applicable Obligations in respect thereof that may be outstanding at any time or
from time to time may be increased or reduced and subsequently reborrowed, and
that the terms of such Obligations may be modified, extended or amended from
time to time, and that the aggregate amount of such Obligations may be
increased, replaced or refinanced, in each event, without notice to or consent
by any other Secured Parties and without affecting the provisions hereof;
provided, however, that from and after the date on which any Agent or Creditor
commences the Exercise of Secured Creditor Remedies, all amounts received by
such Agent or such Creditor as a result of such Exercise of Secured Creditor
Remedies shall be applied as specified in this Section 4.1.  The Lien Priority
shall not be altered or otherwise affected by any

 

32

--------------------------------------------------------------------------------


 

such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of the ABL
Obligations, the Note Obligations or any Additional Obligations, or any portion
thereof.

 

(ii)          Application of Proceeds of Collateral.  Except as may be
separately otherwise agreed in writing by and between or among any applicable
Agents, each Agent, for and on behalf of itself and the Creditors represented
thereby, hereby agrees that all Collateral, and all Proceeds thereof, received
by such Agent in connection with any Exercise of Secured Creditor Remedies shall
be applied, subject to clauses (e) through (h) of this Section 4.1,

 

first, to the payment, on a pro rata basis, of costs and expenses of each Agent,
as applicable, in connection with such Exercise of Secured Creditor Remedies
(other than any costs and expenses of any Junior Priority Agent in connection
with any Exercise of Secured Creditor Remedies by it in willful violation of
this Agreement (as determined in good faith by the Senior Priority
Representative), which costs and expenses shall be payable in accordance with
paragraph third of this clause (b) to the extent that such costs and expenses
constitute Junior Priority Obligations),

 

second, to the payment, on a pro rata basis, of the Senior Priority Obligations
in accordance with the Senior Priority Documents until the Discharge of Senior
Priority Obligations shall have occurred,

 

third, to the payment, on a pro rata basis, of the Junior Priority Obligations
in accordance with the Junior Priority Documents and the Junior Priority
Intercreditor Agreement, if then in effect, until the Discharge of Junior
Priority Obligations shall have occurred; and

 

fourth, the balance, if any, to the Credit Parties or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

(iii)       Limited Obligation or Liability.  In exercising remedies, whether as
a secured creditor or otherwise, no Senior Priority Agent shall have any
obligation or liability to any Junior Priority Secured Party or (except as may
be separately agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Secured Parties represented thereby) to any other Senior Priority Secured Party,
in each case regarding the adequacy of any Proceeds or for any action or
omission, save and except solely for an action or omission that breaches the
express obligations undertaken by such Senior Priority Agent under the terms of
this Agreement.  In exercising remedies, whether as a secured creditor or
otherwise, no Junior Priority Agent shall have any obligation or liability
(except as may be separately agreed in writing by and between or among any
applicable Junior Priority Agents, in each case on behalf of itself and the
Junior Priority Secured Parties represented thereby) to any other Junior
Priority Secured Party, in each case regarding the adequacy of any Proceeds or
for any action or omission, save and except solely for an action or omission
that breaches the express obligations undertaken by such Junior Priority Agent
under the terms of this Agreement.

 

(iv)      Turnover of Cash Collateral After Discharge.  Upon the Discharge of
Senior Priority Obligations, each Senior Priority Agent shall deliver to the
Junior Priority Representative or shall execute such documents as the Parent
Borrower or as the Junior Priority Representative may reasonably request to
enable the Junior Priority Representative to have control over any Cash
Collateral or Control Collateral still in such Senior Priority Agent’s
possession, custody or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.  As
between any Junior Priority Agent and any other Junior

 

33

--------------------------------------------------------------------------------


 

Priority Agent, any such Cash Collateral or Control Collateral held by any such
Party shall be held by it subject to the terms and conditions of Section 3.2.

 

(v)         Impairment of Senior Priority Debt.  Each Senior Priority Agent, for
and on behalf of itself and the Senior Priority Secured Parties represented by
it, hereby acknowledges and agrees that solely as among the Senior Priority
Secured Parties, notwithstanding anything herein to the contrary, it is the
intention of the Senior Priority Secured Parties of each Series of Senior
Priority Debt that the holders of Senior Priority Debt of such Series of Senior
Priority Debt (and not the Senior Priority Secured Parties of any other
Series of Senior Priority Debt) bear the risk of (i) any determination by a
court of competent jurisdiction that (x) any of the Senior Priority Obligations
of such Series of Senior Priority Debt are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of Senior
Priority Debt), (y) any of the Senior Priority Obligations of such Series of
Senior Priority Debt do not have an enforceable security interest in any of the
Collateral securing any other Series of Senior Priority Debt and/or (z) any
intervening security interest exists securing any other obligations (other than
another Series of Senior Priority Debt) on a basis ranking prior to the security
interest of such Series of Senior Priority Debt but junior to the security
interest of any other Series of Senior Priority Debt or (ii) the existence of
any Collateral for any other Series of Senior Priority Debt that is not also
Collateral for such Series of Senior Priority Debt (any such condition referred
to in the foregoing clauses (i) or (ii) with respect to any Series of Senior
Priority Debt, an “Impairment of Series of Senior Priority Debt”) (except as may
be separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case on behalf of itself and the Senior Priority
Secured Parties represented thereby).  In the event of any Impairment of
Series of Senior Priority Debt with respect to any Series of Senior Priority
Debt, except as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Secured Parties represented thereby, the results of such
Impairment of Series of Senior Priority Debt shall be borne solely by the
holders of such Series of Senior Priority Debt, and the rights of the holders of
such Series of Senior Priority Debt (including the right to receive
distributions in respect of such Series of Senior Priority Debt pursuant to
Section 4.1) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment of Series of Senior Priority Debt are borne
solely by the holders of the Series of such Senior Priority Debt subject to such
Impairment of Series of Senior Priority Debt.

 

(vi)      Senior Intervening Creditor.  Notwithstanding anything in
Section 4.1(b) to the contrary, solely as among the Senior Priority Secured
Parties with respect to any Collateral for which a third party (other than a
Senior Priority Secured Party) has a Lien or security interest that is junior in
priority to the Lien or security interest of any Series of Senior Priority Debt
but senior (as determined by appropriate legal proceedings in the case of any
dispute) to the Lien or security interest of any other Series of Senior Priority
Debt (such third party, a “Senior Intervening Creditor”), except as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case on behalf of itself and the Senior Priority
Secured Parties represented thereby, the value of any Collateral or Proceeds
that are allocated to such Senior Intervening Creditor shall be deducted on a
ratable basis solely from the Collateral or Proceeds thereof to be distributed
in respect of the Series of Senior Priority Debt with respect to which such
Impairment of Series of Senior Priority Debt exists.

 

(vii)   Impairment of Junior Priority Debt.  Each Junior Priority Agent, for and
on behalf of itself and the Junior Priority Secured Parties represented by it,
hereby acknowledges and agrees that solely as among the Junior Priority Secured
Parties, notwithstanding anything herein to the contrary, but subject
nonetheless to the parenthetical at the end of this sentence, it is the

 

34

--------------------------------------------------------------------------------


 

intention of the Junior Priority Secured Parties of each Series of Junior
Priority Debt that the holders of Junior Priority Debt of such Series of Junior
Priority Debt (and not the Junior Priority Secured Parties of any other
Series of Junior Priority Debt) bear the risk of (i) any determination by a
court of competent jurisdiction that (x) any of the Junior Priority Obligations
of such Series of Junior Priority Debt are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of Junior
Priority Debt), (y) any of the Junior Priority Obligations of such Series of
Junior Priority Debt do not have an enforceable security interest in any of the
Collateral securing any other Series of Junior Priority Debt and/or (z) any
intervening security interest exists securing any other obligations (other than
another Series of Junior Priority Debt) on a basis ranking prior to the security
interest of such Series of Junior Priority Debt but junior to the security
interest of any other Series of Junior Priority Debt or (ii) the existence of
any Collateral for any other Series of Junior Priority Debt that is not also
Collateral for such Series of Junior Priority Debt (any such condition referred
to in the foregoing clauses (i) or (ii) with respect to any Series of Junior
Priority Debt, an “Impairment of Series of Junior Priority Debt”) (except, as to
any of the preceding provisions, as may be separately otherwise agreed in
writing by and between or among any applicable Junior Priority Agents, in each
case on behalf of itself and the Junior Priority Secured Parties represented
thereby).  In the event of any Impairment of Series of Junior Priority Debt with
respect to any Series of Junior Priority Debt, except as may be separately
otherwise agreed in writing by and between or among any applicable Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Secured Parties represented thereby, the results of such Impairment of Series of
Junior Priority Debt shall be borne solely by the holders of such Series of
Junior Priority Debt, and the rights of the holders of such Series of Junior
Priority Debt (including the right to receive distributions in respect of such
Series of Junior Priority Debt pursuant to Section 4.1) set forth herein shall
be modified to the extent necessary so that the effects of such Impairment of
Series of Junior Priority Debt are borne solely by the holders of the Series of
such Junior Priority Debt subject to such Impairment of Series of Junior
Priority Debt.

 

(viii)                        Junior Intervening Creditor.  Notwithstanding
anything in Section 4.1(b) to the contrary, solely as among the Junior Priority
Secured Parties with respect to any Collateral for which a third party (other
than a Junior Priority Secured Party) has a Lien or security interest that is
junior in priority to the Lien or security interest of any Series of Junior
Priority Debt but senior (as determined by appropriate legal proceedings in the
case of any dispute) to the Lien or security interest of any other Series of
Junior Priority Debt (such third party, a “Junior Intervening Creditor”), except
as may be separately otherwise agreed in writing by and between or among any
applicable Junior Priority Agents, in each case on behalf of itself and the
Junior Priority Secured Parties represented thereby, the value of any Collateral
or Proceeds that are allocated to such Junior Intervening Creditor shall be
deducted on a ratable basis solely from the Collateral or Proceeds thereof to be
distributed in respect of the Series of Junior Priority Debt with respect to
which such Impairment of Series of Junior Priority Debt exists.

 

(b)                                                         Specific
Performance.  Each Agent is hereby authorized to demand specific performance of
this Agreement, whether or not any Credit Party shall have complied with any of
the provisions of any of the Credit Documents, at any time when any other Party
shall have failed to comply with any of the provisions of this Agreement
applicable to it.  Each Agent, for and on behalf of itself and the Creditors
represented thereby, hereby irrevocably waives any defense based on the adequacy
of a remedy at law that might be asserted as a bar to such remedy of specific
performance.

 

35

--------------------------------------------------------------------------------


 

5.

 

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

(a)                                                         Notice of Acceptance
and Other Waivers.

 

(i)             All Senior Priority Obligations at any time made or incurred by
any Credit Party shall be deemed to have been made or incurred in reliance upon
this Agreement, and each Junior Priority Agent, for and on behalf of itself and
the Junior Priority Secured Parties represented thereby, hereby waives notice of
acceptance of, or proof of reliance by any Senior Priority Secured Party on,
this Agreement, and notice of the existence, increase, renewal, extension,
accrual, creation, or non-payment of all or any part of the Senior Priority
Obligations.

 

(ii)          None of the Senior Priority Agents, the Senior Priority Creditors
or any of their respective Affiliates, or any of the respective directors,
officers, employees, or agents of any of the foregoing, shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement.  If any Senior Priority Agent
or Senior Priority Creditor honors (or fails to honor) a request by any Borrower
for an extension of credit pursuant to any Senior Priority Credit Agreement or
any other Senior Priority Document, whether or not such Senior Priority Agent or
Senior Priority Creditor has knowledge that the honoring of (or failure to
honor) any such request would constitute a default under the terms of any Junior
Priority Credit Agreement or any other Junior Priority Document (but not a
default under this Agreement) or would constitute an act, condition or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if any Senior Priority Agent or Senior Priority
Creditor otherwise should exercise any of its contractual rights or remedies
under any Senior Priority Documents (subject to the express terms and conditions
hereof), no Senior Priority Agent or Senior Priority Creditor shall have any
liability whatsoever to any Junior Priority Agent or Junior Priority Creditor as
a result of such action, omission, or exercise (so long as any such exercise
does not breach the express terms and provisions of this Agreement).  Each
Senior Priority Secured Party shall be entitled to manage and supervise its
loans and extensions of credit under the relevant Senior Priority Credit
Agreement and other Senior Priority Documents as it may, in its sole discretion,
deem appropriate, and may manage its loans and extensions of credit without
regard to any rights or interests that the Junior Priority Agents or Other
Junior Priority Secured Parties have in the Collateral, except as otherwise
expressly set forth in this Agreement.  Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Secured Parties represented thereby,
agrees that no Senior Priority Agent or Senior Priority Creditor shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of all or any portion of the Collateral or Proceeds thereof pursuant
to the Senior Priority Documents, in each case so long as such disposition is
conducted in accordance with mandatory provisions of applicable law and does not
breach the provisions of this Agreement.

 

(b)                                                         Modifications to
Senior Priority Documents and Junior Priority Documents.

 

(i)             Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, hereby agrees that, without
affecting the obligations of such Junior Priority Secured Parties hereunder,
each Senior Priority Agent and the Senior Priority Secured Parties represented
thereby may, at any time and from time to time, in their sole

 

36

--------------------------------------------------------------------------------


 

discretion without the consent of or notice to any such Junior Priority Secured
Party (except to the extent such notice or consent is required pursuant to the
express provisions of this Agreement), and without incurring any liability to
any such Junior Priority Secured Party or impairing or releasing the
subordination provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, or otherwise modify any of the
Senior Priority Documents in any manner whatsoever, including, to:

 

(A)                                                                              
subject to Section 2.5 hereof, change the manner, place, time, or terms of
payment or renew, alter or increase, all or any of the Senior Priority
Obligations or otherwise amend, restate, supplement, or otherwise modify in any
manner, or grant any waiver or release with respect to, all or any part of the
Senior Priority Obligations or any of the Senior Priority Documents;

 

(B)                                                                              
subject to Section 2.5 hereof, retain or obtain a Lien on any Property of any
Person to secure any of the Senior Priority Obligations, and in connection
therewith to enter into any additional Senior Priority Documents;

 

(C)                                                                              
subject to Section 2.5 hereof, amend, or grant any waiver, compromise, or
release with respect to, or consent to any departure from, any guarantee or
other obligations of any Person obligated in any manner under or in respect of
the Senior Priority Obligations;

 

(D)                                                                              
subject to Section 2.4 hereof, release its Lien on any Collateral or other
Property;

 

(E)                                                                               
exercise or refrain from exercising any rights against any Credit Party or any
other Person;

 

(F)                                                                                
subject to Section 2.5 hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Senior Priority
Obligations; and

 

(G)                                                                              
otherwise manage and supervise the Senior Priority Obligations as the applicable
Senior Priority Agent shall deem appropriate; provided that in the event of any
conflict between (x) any such amendment, restatement, supplement, replacement,
refinancing, extension, consolidation, restructuring or modification and
(y) this Agreement, the terms of this Agreement shall control.

 

(ii)          Each Senior Priority Agent, for and on behalf of itself and the
Senior Priority Secured Parties represented thereby, hereby agrees that, without
affecting the obligations of such Senior Priority Secured Parties hereunder,
each Junior Priority Agent and the Junior Priority Secured Parties represented
thereby may, at any time and from time to time, in their sole discretion without
the consent of or notice to any such Senior Priority Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to any such Senior
Priority Secured Party or impairing or releasing the priority provided for
herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Junior Priority Documents in any
manner whatsoever, including, to:

 

(A)                                                                              
change the manner, place, time or terms of payment, or renew, alter or increase
all or any of the Junior Priority Obligations, or otherwise amend, restate,
supplement or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Junior Priority Obligations or any of
the Junior Priority Documents;

 

37

--------------------------------------------------------------------------------


 

(B)                                                                              
subject to Section 2.5(a) hereof, retain or obtain a Lien on any Property of any
Person to secure any of the Junior Priority Obligations, and in connection
therewith to enter into any additional Junior Priority Documents;

 

(C)                                                                              
amend, or grant any waiver, compromise, or release with respect to, or consent
to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the Junior Priority Obligations;

 

(D)                                                                              
release its Lien on any Collateral or other Property;

 

(E)                                                                               
exercise or refrain from exercising any rights against any Credit Party or any
other Person;

 

(F)                                                                                
subject to Section 2.5(a) hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Junior Priority
Obligations; and

 

(G)                                                                              
otherwise manage and supervise the Junior Priority Obligations as the Junior
Priority Secured Parties shall deem appropriate; provided that in the event of
any conflict between (x) any such amendment, restatement, supplement,
replacement, refinancing, extension, consolidation, restructuring or
modification and (y) this Agreement, the terms of this Agreement shall control.

 

(iii)       Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document shall include the following language (or language
to similar effect):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [name of Junior Priority Agent] pursuant to this Agreement and the
exercise of any right or remedy by [name of Junior Priority Agent] hereunder are
subject to the provisions of the [Intercreditor Agreement], dated as of [·],
2016 (as amended, restated, supplemented or otherwise modified, replaced or
refinanced from time to time, the “Intercreditor Agreement”), initially among
Citibank, N.A., in its capacities as administrative agent and collateral agent
for the ABL Lenders to the ABL Credit Agreement, Wilmington Trust, National
Association, in its capacity as note collateral agent for the Noteholders under
the Indenture, and certain other persons party or that may become party thereto
from time to time.  In the event of any conflict between the terms of this
Agreement and the Intercreditor Agreement, the terms of the Intercreditor
Agreement shall govern and control.”

 

In addition, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document consisting of a mortgage covering any Collateral
consisting of real estate shall contain language appropriate to reflect the
subordination of such Junior Priority Collateral Documents to the Senior
Priority Documents covering such Collateral.

 

(iv)      Except as may be separately otherwise agreed in writing by and between
or among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Secured Parties represented thereby, each Senior
Priority Agent, for and on behalf of itself and the Senior Priority Secured
Parties represented thereby, hereby agrees that, without affecting the
obligations of such Senior Priority Secured Parties hereunder, any other Senior
Priority Agent and any Senior Priority Secured Parties represented thereby may,
at any time and from time to time, in their sole discretion without the consent
of or notice to any such Senior

 

38

--------------------------------------------------------------------------------


 

Priority Secured Party (except to the extent such notice or consent is required
pursuant to the express provisions of this Agreement), and without incurring any
liability to any such Senior Priority Secured Party, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure or otherwise modify any of
the Senior Priority Documents to which such other Senior Priority Agent or any
Senior Priority Secured Party represented thereby is party or beneficiary in any
manner whatsoever, including, to:

 

(A)                                                                              
change the manner, place, time, or terms of payment or renew, alter or increase,
all or any of the Senior Priority Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Senior Priority Obligations or any of
the Senior Priority Documents;

 

(B)                                                                              
subject to Section 2.5(b) hereof, retain or obtain a Lien on any Property of any
Person to secure any of the Senior Priority Obligations, and in connection
therewith to enter into any Senior Priority Documents;

 

(C)                                                                              
amend, or grant any waiver, compromise, or release with respect to, or consent
to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the Senior Priority Obligations;

 

(D)                                                                              
release its Lien on any Collateral or other Property;

 

(E)                                                                               
exercise or refrain from exercising any rights against any Credit Party or any
other Person;

 

(F)                                                                                
subject to Section 2.5(b) hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Senior Priority
Obligations; and

 

(G)                                                                              
otherwise manage and supervise the Senior Priority Obligations as such other
Senior Priority Agent shall deem appropriate; provided that in the event of any
conflict between (x) any such amendment, restatement, supplement, replacement,
refinancing, extension, consolidation, restructuring or modification and
(y) this Agreement, the terms of this Agreement shall control.

 

(v)         Except as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, in each case on behalf
of itself and the Junior Priority Secured Parties represented thereby, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Junior Priority Secured Parties hereunder, any other Junior
Priority Agent and any Junior Priority Secured Parties represented thereby may,
at any time and from time to time, in their sole discretion without the consent
of or notice to any such Junior Priority Secured Party (except to the extent
such notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Junior Priority
Secured Party, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure or otherwise modify any of the Junior Priority
Documents to which such other Junior Priority Agent or any Junior Priority
Secured Party represented thereby is party or beneficiary in any manner
whatsoever, including, to:

 

(A)                                                                              
change the manner, place, time or terms of payment, or renew, alter or increase
all or any of the Junior Priority Obligations, or otherwise amend, restate,
supplement or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Junior Priority Obligations or any of
the Junior Priority Documents;

 

39

--------------------------------------------------------------------------------


 

(B)                                                                              
subject to Section 2.5(c) hereof, retain or obtain a Lien on any Property of any
Person to secure any of the Junior Priority Obligations and, in connection
therewith, to enter into any Junior Priority Documents;

 

(C)                                                                              
amend or grant any waiver, compromise or release with respect to, or consent to
any departure from, any guarantee or other obligations of any Person obligated
in any manner under or in respect of the Junior Priority Obligations;

 

(D)                                                                              
release its Lien on any Collateral or other Property;

 

(E)                                                                               
exercise or refrain from exercising any rights against any Credit Party or any
other Person;

 

(F)                                                                                
subject to Section 2.5(c) hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Junior Priority
Obligations; and

 

(G)                                                                              
otherwise manage and supervise the Junior Priority Obligations as such other
Junior Priority Secured Parties shall deem appropriate; provided that in the
event of any conflict between (x) any such amendment, restatement, supplement,
replacement, refinancing, extension, consolidation, restructuring or
modification and (y) this Agreement, the terms of this Agreement shall control.

 

(vi)      The Senior Priority Obligations and the Junior Priority Obligations
may be refunded, replaced or refinanced, in whole or in part, in each case,
without notice to, or the consent (except to the extent a consent is required to
permit the refunding, replacement or refinancing transaction under any Senior
Priority Document or any Junior Priority Document, respectively) of any Senior
Priority Agent, Senior Priority Creditor, Junior Priority Agent or Junior
Priority Creditor, as the case may be, all without affecting the Lien Priorities
provided for herein or the other provisions hereof; provided, however, that
(x) if the Indebtedness refunding, replacing or refinancing any such Senior
Priority Obligations or Junior Priority Obligations is to constitute Additional
Obligations hereunder (as designated by the Parent Borrower), as the case may
be, the holders of such Indebtedness (or an authorized agent or trustee on their
behalf) shall bind themselves in writing to the terms of this Agreement pursuant
to an Additional Indebtedness Joinder and any such refunding, replacement or
refinancing transaction shall be in accordance with any applicable provisions of
the Senior Priority Documents and the Junior Priority Documents and (y) for the
avoidance of doubt, the Senior Priority Obligations and Junior Priority
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any Senior Priority Document or any Junior Priority Document) of any Senior
Priority Agent, Senior Priority Creditor, Junior Priority Agent or Junior
Priority Creditor, as the case may be, to the incurrence of Additional
Indebtedness, subject to Section 7.11.

 

(c)                                                          Reinstatement and
Continuation of Agreement.  If any Senior Priority Agent or Senior Priority
Creditor is required in any Insolvency Proceeding or otherwise to turn over or
otherwise pay to the estate of any Credit Party or any other Person any payment
made in satisfaction of all or any portion of the Senior Priority Obligations (a
“Senior Priority Recovery”), then the Senior Priority Obligations shall be
reinstated to the extent of such Senior Priority Recovery.  If this Agreement
shall have been terminated prior to such Senior Priority Recovery, this
Agreement shall be reinstated in full force and effect in the event of such
Senior Priority Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the Parties
from such date of

 

40

--------------------------------------------------------------------------------


 

reinstatement.  All rights, interests, agreements, and obligations of each
Agent, each Senior Priority Creditor, and each Junior Priority Creditor under
this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Credit Party or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of, any Credit Party in respect of the Senior Priority Obligations or
the Junior Priority Obligations.  No priority or right of any Senior Priority
Secured Party shall at any time be prejudiced or impaired in any way by any act
or failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Senior Priority Documents, regardless of any knowledge thereof which any
Senior Priority Secured Party may have.

 

6.

 

INSOLVENCY PROCEEDINGS

 

(a)                                                         DIP Financing.

 

(i)             If any Credit Party shall be subject to any Insolvency
Proceeding in the United States at any time prior to the Discharge of Senior
Priority Obligations, and any Senior Priority Secured Party shall seek to
provide any Credit Party with, or consent to a third party providing, any
financing under Section 364 of the Bankruptcy Code or consent to any order for
the use of cash collateral under Section 363 of the Bankruptcy Code (“DIP
Financing”), with such DIP Financing to be secured by all or any portion of the
Collateral (including assets that, but for the application of Section 552 of the
Bankruptcy Code, would be Collateral), then each Junior Priority Agent, for and
on behalf of itself and the Junior Priority Secured Parties represented thereby,
agrees that it will raise no objection and will not directly or indirectly
support or act in concert with any other party in raising an objection to such
DIP Financing or to the Liens securing the same on the grounds of a failure to
provide “adequate protection” for the Liens of such Junior Priority Agent
securing the applicable Junior Priority Obligations or on any other grounds (and
will not request any adequate protection solely as a result of such DIP
Financing, except as otherwise set forth herein), and will subordinate its Liens
on the Collateral to (i) the Liens securing such DIP Financing (and all
obligations relating thereto), (ii) any adequate protection Liens provided to
the Senior Priority Creditors, and (iii) any “carve-out” for professional or
United States Trustee fees agreed to by the Senior Priority Agent, so long as
(x) such Junior Priority Agent retains its Lien on the Collateral to secure the
applicable Junior Priority Obligations (in each case, including Proceeds thereof
arising after the commencement of the case under the Bankruptcy Code), (y) all
Liens on Collateral securing any such DIP Financing are senior to or on a parity
with the Liens of the Senior Priority Secured Parties on the Collateral securing
the Senior Priority Obligations and (z) if any Senior Priority Secured Party
receives an adequate protection Lien on post-petition assets of the debtor to
secure the Senior Priority Obligations, such Junior Priority Agent also receives
an adequate protection Lien on such post-petition assets of the debtor to secure
the related Junior Priority Obligations, provided that (x) each such Lien in
favor of such Senior Priority Secured Party and such Junior Priority Secured
Party shall be subject to the provisions of Section 6.1(b) hereof and (y) the
foregoing provisions of this Section 6.1(a) shall not prevent any Junior
Priority Secured Party from objecting to any provision in any DIP Financing
relating to any provision or content of a plan of reorganization.

 

(ii)          All Liens granted to any Senior Priority Secured Party or Junior
Priority Secured Party in any Insolvency Proceeding, whether as adequate
protection or otherwise, are intended by

 

41

--------------------------------------------------------------------------------


 

the Parties to be and shall be deemed to be subject to the Lien Priority and the
other terms and conditions of this Agreement.

 

(b)                                                         Relief from Stay. 
Until the Discharge of Senior Priority Obligations, each Junior Priority Agent,
for and on behalf of itself and the Junior Priority Secured Parties represented
thereby, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the Collateral without
each Senior Priority Agent’s express written consent.

 

(c)                                                          No Contest.  Each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured Parties represented thereby, agrees that, prior to the Discharge of
Senior Priority Obligations, none of them shall contest (or directly or
indirectly support any other Person contesting) (i) any request by any Senior
Priority Agent or Senior Priority Creditor for adequate protection of its
interest in the Collateral (unless in contravention of Section 6.1(a)), or
(ii) any objection by any Senior Priority Agent or Senior Priority Creditor to
any motion, relief, action or proceeding based on a claim by such Senior
Priority Agent or Senior Priority Creditor that its interests in the Collateral
(unless in contravention of Section 6.1(a)) are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to such Senior Priority Agent as adequate protection
of its interests are subject to this Agreement.  Except as may be separately
otherwise agreed in writing by and between or among any applicable Senior
Priority Agents, in each case for and on behalf of itself and any Senior
Priority Secured Parties represented thereby, any Senior Priority Agent, for and
on behalf of itself and any Senior Priority Secured Parties represented thereby,
agrees that, prior to the applicable Discharge of Senior Priority Obligations,
none of them shall contest (or directly or indirectly support any other Person
contesting) (i) any request by any other Senior Priority Agent or any Senior
Priority Secured Party represented by such other Senior Priority Agent for
adequate protection of its interest in the Collateral, or (ii) any objection by
such other Senior Priority Agent or any Senior Priority Creditor to any motion,
relief, action, or proceeding based on a claim by such other Senior Priority
Agent or any Senior Priority Secured Party represented by such other Senior
Priority Agent that its interests in the Collateral are not adequately protected
(or any other similar request under any law applicable to an Insolvency
Proceeding), so long as any Liens granted to such other Senior Priority Agent as
adequate protection of its interests are subject to this Agreement.  Except as
may be separately otherwise agreed in writing by and between or among any
applicable Junior Priority Agents, in each case on behalf of itself and any
Junior Priority Secured Parties represented thereby, any Junior Priority Agent,
for and on behalf of itself and any Junior Priority Secured Parties represented
thereby, agrees that, prior to the applicable Discharge of Junior Priority
Obligations, none of them shall contest (or directly or indirectly support any
other Person contesting) (i) any request by any other Junior Priority Agent or
any Junior Priority Secured Party represented by such other Junior Priority
Agent for adequate protection of its interest in the Collateral, or (ii) any
objection by such other Junior Priority Agent or any Junior Priority Creditor to
any motion, relief, action, or proceeding based on a claim by such other Junior
Priority Agent or any Junior Priority Secured Party represented by such other
Junior Priority Agent that its interests in the Collateral are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to such other Junior
Priority Agent as adequate protection of its interests are subject to this
Agreement.

 

(d)                                                         Asset Sales.  Each
Junior Priority Agent agrees, for and on behalf of itself and the Junior
Priority Secured Parties represented thereby, that it will not oppose any sale
consented to by any Senior Priority Agent of any Collateral pursuant to
Section 363(f) of the Bankruptcy Code (or any similar provision under the law
applicable to any Insolvency Proceeding) so long as the proceeds of such sale
are applied in accordance with this Agreement.

 

42

--------------------------------------------------------------------------------


 

(e)                                                          Separate Grants of
Security and Separate Classification.  Each Secured Party acknowledges and
agrees that (i) the grants of Liens pursuant to the Senior Priority Collateral
Documents and the Junior Priority Collateral Documents constitute separate and
distinct grants of Liens and (ii) because of, among other things, their
differing rights in the Collateral, the Senior Priority Obligations are
fundamentally different from the Junior Priority Obligations and must be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency Proceeding.  To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held by a court of
competent jurisdiction that the claims of the Senior Priority Secured Parties,
on the one hand, and the Junior Priority Secured Parties, on the other hand, in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the Secured Parties
hereby acknowledge and agree that all distributions shall be applied as if there
were separate classes of Senior Priority Obligation claims and Junior Priority
Obligation claims against the Credit Parties, with the effect being that, to the
extent that the aggregate value of the Collateral is sufficient (for this
purpose ignoring all claims held by the Junior Priority Secured Parties), the
Senior Priority Secured Parties shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest that is
available from the Collateral for each of the Senior Priority Secured Parties,
before any distribution from the Collateral is applied in respect of the claims
held by the Junior Priority Secured Parties, with the Junior Priority Secured
Parties hereby acknowledging and agreeing to turn over to the Senior Priority
Secured Parties amounts otherwise received or receivable by them from the
Collateral to the extent necessary to effectuate the intent of this sentence,
even if such turnover has the effect of reducing their aggregate recoveries. 
The foregoing sentence is subject to any separate agreement by and between any
Additional Agent, for and on behalf of itself and the Additional Creditors
represented thereby, and any other Agent, for and on behalf of itself and the
Creditors represented thereby, with respect to the Obligations owing to any such
Additional Agent and Additional Creditors.

 

(f)                                                           Enforceability. 
The provisions of this Agreement are intended to be and shall be enforceable as
a “subordination agreement” under Section 510(a) of the Bankruptcy Code.

 

(g)                                                          Senior Priority
Obligations Unconditional.  All rights of any Senior Priority Agent hereunder,
and all agreements and obligations of the other Senior Priority Agents, the
Junior Priority Agents and the Credit Parties (to the extent applicable)
hereunder, shall remain in full force and effect irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Senior Priority Document;

 

(b)                                 any change in the time, place or manner of
payment of, or in any other term of, all or any portion of the Senior Priority
Obligations, or any amendment, waiver or other modification, whether by course
of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of any Senior Priority Document;

 

(c)                                  any exchange, release, voiding, avoidance
or non-perfection of any security interest in any Collateral or any other
collateral, or any release, amendment, waiver or other modification, whether by
course of conduct or otherwise, or any refinancing, replacement, refunding,
restatement or increase of all or any portion of the Senior Priority Obligations
or any guarantee thereof;

 

(d)                                 the commencement of any Insolvency
Proceeding in respect of any Borrower or any other Credit Party; or

 

43

--------------------------------------------------------------------------------


 

(e)                                  any other circumstances that otherwise
might constitute a defense available to, or a discharge of, any Credit Party in
respect of the Senior Priority Obligations, or of any of the Junior Priority
Agent or any Credit Party, to the extent applicable, in respect of this
Agreement.

 

(h)                                                         Junior Priority
Obligations Unconditional.  All rights of any Junior Priority Agent hereunder,
and all agreements and obligations of the Senior Priority Agents, the other
Junior Priority Agents and the Credit Parties (to the extent applicable)
hereunder, shall remain in full force and effect irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Junior Priority Document;

 

(b)                                 any change in the time, place or manner of
payment of, or in any other term of, all or any portion of the Junior Priority
Obligations, or any amendment, waiver or other modification, whether by course
of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of any Junior Priority Document;

 

(c)                                  any exchange, release, voiding, avoidance
or non-perfection of any security interest in any Collateral, or any other
collateral, or any release, amendment, waiver or other modification, whether by
course of conduct or otherwise, or any refinancing, replacement, refunding,
restatement or increase of all or any portion of the Junior Priority Obligations
or any guarantee thereof;

 

(d)                                 the commencement of any Insolvency
Proceeding in respect of any Credit Party; or

 

(e)                                  any other circumstances that otherwise
might constitute a defense available to, or a discharge of, any Credit Party in
respect of the Junior Priority Obligations, or of any of the Senior Priority
Agent or any Credit Party, to the extent applicable, in respect of this
Agreement.

 

(i)                                                             Adequate
Protection.  Each Junior Priority Agent agrees, for and on behalf of itself and
the Junior Priority Secured Parties represented thereby, that it will not
contest or support any other Person in contesting any request by any Senior
Priority Agent or Senior Priority Creditor for adequate protection or any
objection by any Senior Priority Agent or Senior Priority Creditor to any
motion, relief, action or proceeding based on such Senior Priority Agent’s or
Senior Priority Creditor’s claiming a lack of adequate protection.  Except to
the extent expressly provided in Section 6.1 and this Section 6.9, nothing in
this Agreement shall limit the rights of any Agent and the Creditors represented
thereby from seeking or requesting adequate protection with respect to their
interests in the applicable Collateral in any Insolvency Proceeding, including
adequate protection in the form of a cash payment, periodic cash payments, cash
payments of interest, additional collateral or otherwise; provided that:

 

(i)             in the event that any Senior Priority Agent, for and on behalf
of itself or any of the Senior Priority Creditors represented thereby, seeks or
requests adequate protection in respect of any Senior Priority Obligations and
such adequate protection is granted in the form of a Lien on additional
collateral comprising assets of the type of assets that constitute Collateral,
then each Junior Priority Agent may seek or request adequate protection in the
form of a junior Lien on such collateral as security for the Junior Priority
Obligations and that any Lien on such collateral securing the Junior Priority
Obligations shall be subordinate to any Lien on such collateral securing the
Senior Priority Obligations;

 

(ii)          the Junior Priority Agents and Junior Priority Creditors shall
only be permitted to seek adequate protection with respect to their rights in
the Collateral in any Insolvency or

 

44

--------------------------------------------------------------------------------


 

Liquidation Proceeding in the form of (A) additional collateral; provided that
as adequate protection for the Senior Priority Obligations, each Senior Priority
Agent, on behalf of the Senior Priority Creditors represented by it, is also
granted a Lien on such additional collateral, which Lien shall be senior to any
Lien of the Junior Priority Agents and the Junior Priority Creditors on such
additional collateral; (B) replacement Liens on the Collateral; provided that as
adequate protection for the Senior Priority Obligations, each Senior Priority
Agent, on behalf of the Senior Priority Creditors represented by it, is also
granted replacement Liens on the Collateral, which Liens shall be senior to the
Liens of the Junior Priority Agents and the Junior Priority Creditors on the
Collateral; (C) an administrative expense claim; provided that as adequate
protection for the Senior Priority Obligations, each Senior Priority Agent, on
behalf of the Senior Priority Creditors represented by it, is also granted an
administrative expense claim which is senior and prior to the administrative
expense claim of the Junior Priority Agents and the other Junior Priority
Creditors; and (D) cash payments with respect to interest on the Junior Priority
Obligations; provided that (1) as adequate protection for the Senior Priority
Obligations, each Senior Priority Agent, on behalf of the Senior Priority
Creditors represented by it, is also granted cash payments with respect to
interest on the Senior Priority Obligation represented by it and (2) such cash
payments do not exceed an amount equal to the interest accruing on the principal
amount of Junior Priority Obligations outstanding on the date such relief is
granted at the interest rate under the applicable Junior Priority Documents and
accruing from the date the applicable Junior Priority Agent is granted such
relief;

 

(iii)       If any Junior Priority Creditor receives post-petition interest
and/or adequate protection payments in an Insolvency Proceeding (“Junior
Priority Adequate Protection Payments”) and the Senior Priority Creditors do not
receive payment in full in cash of all Senior Priority Obligations upon the
effectiveness of the plan of reorganization for, or conclusion of, that
Insolvency Proceeding, then each Junior Priority Creditor shall pay over to the
Senior Priority Creditors an amount (the “Pay-Over Amount”) equal to the lesser
of (i) the Junior Priority Adequate Protection Payments received by such Junior
Priority Creditor and (ii) the amount of the short-fall in payment in full in
cash of the First Lien Obligations.  Notwithstanding anything herein to the
contrary, the Senior Priority Creditors shall not be deemed to have consented
to, and expressly retain their rights to object to, the grant of adequate
protection in the form of cash payments to the Junior Priority Creditors; and

 

(iv)      in the event that any Senior Priority Agent, for or on behalf of
itself or any Senior Priority Creditor represented thereby, seeks or requests
adequate protection in respect of the Senior Priority Obligations and such
adequate protection is granted in the form of a Lien on additional collateral
comprising assets of the type of assets that constitute Collateral, then such
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, agrees that each other Senior Priority Agent
shall also be granted a pari passu Lien on such collateral as security for the
Senior Priority Obligations owing to such other Senior Priority Agent and the
Senior Priority Creditors represented thereby, and that any such Lien on such
collateral securing such Senior Priority Obligations shall be pari passu to each
such other Lien on such collateral securing such other Senior Priority
Obligations (except as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, in each case on behalf
of itself and the Senior Priority Creditors represented thereby).

 

(j)                                                            Reorganization
Securities and Other Plan-Related Issues.

 

(a)                                 If, in any Insolvency Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, on account of claims of the Senior
Priority

 

45

--------------------------------------------------------------------------------


 

Secured Parties and/or on account of claims of the Junior Priority Secured
Parties, then, to the extent the debt obligations distributed on account of
claims of the Senior Priority Secured Parties and/or on account of claims of the
Junior Priority Secured Parties are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

 

(b)                                 Each Junior Priority Agent and the other
Junior Priority Secured Parties(whether in the capacity of a secured creditor or
an unsecured creditor) shall not propose, vote in favor of, or otherwise
directly or indirectly support any plan of reorganization that is inconsistent
with the priorities or other provisions of this Agreement, other than with the
prior written consent of the Senior Priority Agents or to the extent any such
plan is proposed or supported by the number of Senior Priority Creditors
required under Section 1126 of the Bankruptcy Code.

 

(c)                                  Each Senior Priority Agent and the Senior
Priority Creditors (whether in the capacity of a secured creditor or an
unsecured creditor) shall not propose, vote in favor of, or otherwise directly
or indirectly support any plan of reorganization that is inconsistent with the
priorities or other provisions of this Agreement, other than with the prior
written consent of each other Senior Priority Agent.

 

(k)                                                Certain Waivers.

 

(i)             Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, waives any claim any Junior
Priority Secured Party may hereafter have against any Senior Priority Secured
Party arising out of the election by any Senior Priority Secured Party of the
application of Section 1111(b)(2) of the Bankruptcy Code or any comparable
provision of any other Bankruptcy Law.

 

(ii)          Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that none of them
shall (i) object or contest, or directly or indirectly support any other Person
objecting to or contesting, any request by any Senior Priority Agent or any of
the Senior Priority Creditors for the payment of interest, fees, expenses or
other amounts to such Senior Priority Agent or any other Senior Priority Secured
Party under Section 506(b) of the Bankruptcy Code or otherwise, or (ii) assert
or directly or indirectly support any claim against any Senior Priority Creditor
for costs or expenses of preserving or disposing of any Collateral under
Section 506(c) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law.

 

(iii)       So long as the Senior Priority Agents and holders of the Senior
Priority Obligations shall have received and continue to receive all accrued
post-petition interest, default interest, premiums, fees or expenses with
respect to the Senior Priority Obligations, neither any Senior Priority Agent
nor any other holder of Senior Priority Obligations shall object to, oppose or
challenge any claim by the Junior Priority Agent or any holder of Junior
Priority Obligations for allowance in any Insolvency Proceeding of Junior
Priority Obligations consisting of post-petition interest, default interest,
premiums, fees or expenses.

 

46

--------------------------------------------------------------------------------


 

7.

 

MISCELLANEOUS

 

(a)                                                         Rights of
Subrogation.  Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that no payment by
such Junior Priority Agent or any such Junior Priority Secured Parties to any
Senior Priority Agent or Senior Priority Creditor pursuant to the provisions of
this Agreement shall entitle such Junior Priority Agent or Junior Priority
Secured Parties to exercise any rights of subrogation in respect thereof until
the Discharge of Senior Priority Obligations shall have occurred.  Following the
Discharge of Senior Priority Obligations, each Senior Priority Agent agrees to
execute such documents, agreements and instruments as any Junior Priority Agent
or Junior Priority Creditor may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the Senior Priority Obligations
resulting from payments to such Senior Priority Agent by such Person, so long as
all costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Senior Priority Agent are paid by such
Person upon request for payment thereof.

 

(b)                                                         Further Assurances. 
The Parties will, at their own expense and at any time and from time to time,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that any Party may
reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable such Party to exercise and enforce
its rights and remedies hereunder; provided, however, that no Party shall be
required to pay over any payment or distribution, execute any instruments or
documents, or take any other action referred to in this Section 7.2, to the
extent that such action would contravene any law, order or other legal
requirement or any of the terms or provisions of this Agreement, and in the
event of a controversy or dispute, such Party may interplead any payment or
distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this
Section 7.2.

 

(c)                                                          Representations. 
The ABL Agent represents and warrants to each other Agent that it has the
requisite power and authority under the ABL Facility Documents to enter into,
execute, deliver and carry out the terms of this Agreement on behalf of itself
and the ABL Creditors.  The Note Collateral Agent represents and warrants to
each other Agent that it has the requisite power and authority under the Note
Documents to enter into, execute, deliver and carry out the terms of this
Agreement on behalf of itself and the Note Creditors.  Each Additional Agent
represents and warrants to each other Agent that it has the requisite power and
authority under the applicable Additional Documents to enter into, execute,
deliver and carry out the terms of this Agreement on behalf of itself and any
Additional Creditors represented thereby.

 

(d)                                                         Amendments.

 

(i)             No amendment, modification or waiver of any provision of this
Agreement, and no consent to any departure by any Party hereto, shall be
effective unless it is in a written agreement executed by (i) prior to the
Discharge of Senior Priority Obligations, each Senior Priority Agent then party
to this Agreement and (ii) prior to the Discharge of Junior Priority
Obligations, each Junior Priority Agent then party to this Agreement. 
Notwithstanding the foregoing, the Parent Borrower may, without the consent of
any Party hereto, amend this Agreement to add an Additional Agent by
(x) executing an Additional Indebtedness Joinder as provided in Section 7.11 or
(y) executing a joinder agreement substantially in the form of Exhibit C
attached hereto or otherwise as provided for in the definition of “ABL Credit
Agreement” or “Indenture”, as applicable.  No amendment, modification or waiver
of any provision of this

 

47

--------------------------------------------------------------------------------


 

Agreement, and no consent to any departure therefrom by any Party hereto, that
changes, alters, modifies or otherwise affects any power, privilege, right,
remedy, liability or obligation of, or otherwise adversely affects in any
manner, any Additional Agent that is not then a Party, or any Additional
Creditor not then represented by an Additional Agent that is then a Party
(including but not limited to any change, alteration, modification or other
effect upon any power, privilege, right, remedy, liability or obligation of or
other adverse effect upon any such Additional Agent or Additional Creditor that
may at any subsequent time become a Party or beneficiary hereof), shall be
effective unless it is consented to in writing by the Parent Borrower
(regardless of whether any such Additional Agent or Additional Creditor ever
becomes a Party or beneficiary hereof).  Any amendment, modification or waiver
of any provision of this Agreement that would have the effect, directly or
indirectly, through any reference in any Credit Document to this Agreement or
otherwise, of waiving, amending, supplementing or otherwise modifying such
Credit Document, or any term or provision thereof, or any right or obligation of
any Credit Party thereunder or in respect thereof, shall not be given such
effect except pursuant to a written instrument executed by the Parent Borrower
and each other affected Credit Party.  Any amendment, modification or waiver of
clause (b) in any of the definitions of the terms “Additional Credit
Facilities,” “ABL Credit Agreement” or “Indenture” shall not be given effect
except pursuant to a written instrument executed by the Parent Borrower.

 

(ii)          In the event that any Senior Priority Agent or the requisite
Senior Priority Creditors enter into any amendment, waiver or consent in respect
of, or replace any Senior Priority Collateral Document for the purpose of adding
to, deleting from or waiving or consenting to any departures from any provisions
of, any Senior Priority Collateral Document relating to the Collateral or
changing in any manner the rights of any Senior Priority Agent, any Senior
Priority Secured Parties represented thereby or any Credit Party with respect to
the Collateral (including the release of any Liens on Collateral), then such
amendment, waiver or consent shall apply automatically to any comparable
provision of each Junior Priority Collateral Document without the consent of or
any actions by any Junior Priority Agent or any Junior Priority Secured Parties
represented thereby; provided that such amendment, waiver or consent does not
materially adversely affect the rights or interests of such Junior Priority
Secured Parties in the Collateral (it being understood that the release of any
Liens securing Junior Priority Obligations pursuant to Section 2.4(b) shall not
be deemed to materially adversely affect the rights or interests of such Junior
Priority Secured Parties in the Collateral).  The applicable Senior Priority
Agent shall give written notice of such amendment, waiver or consent to the
Junior Priority Agents; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any Junior Priority Collateral Document as set forth in this
Section 7.4(b).

 

(e)                                                          Addresses for
Notices.  Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, faxed, sent by electronic mail or sent by overnight
express courier service or United States mail and shall be deemed to have been
given when delivered in person or by courier service, upon receipt of a
facsimile or upon receipt of electronic mail sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient) or
five (5) days after deposit in the United States mail (certified, with postage
prepaid and properly addressed).  The addresses of the parties hereto (until
notice of a change thereof is delivered as provided in this Section 7.5) shall
be as set forth below or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.

 

48

--------------------------------------------------------------------------------


 

ABL Agent:

 

Citibank, N.A.
Citigroup ABTF Global Loans
1615 Brett Road
New Castle, Delaware 19720
Attention: Kimberly Shelton
Facsimile: 646-274-5025
Telephone: 302-323-2416
Copy: glabfunitloansops@citi.com

 

 

 

Note Collateral Agent:

 

Wilmington Trust, National Association
Global Capital Markets
50 South Sixth Street, Suite 1290
Minneapolis, MN 55402-1544
Attention: Herc Rentals Administrator

 

 

 

Any Additional Agent:

 

As set forth in the Additional Indebtedness Joinder executed and delivered by
such Additional Agent pursuant to Section 7.11.

 

 

 

Any ABL Agent under any Other ABL Credit Agreement:

 

As set forth in the joinder executed and delivered by such ABL Agent pursuant to
the definition of “ABL Credit Agreement.”

 

 

 

Any Note Collateral Agent under any Other Indenture:

 

As set forth in the joinder executed and delivered by such Note Collateral Agent
pursuant to the definition of “Indenture.”

 

(f)                                                           No Waiver,
Remedies.  No failure on the part of any Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

(g)                                                          Continuing
Agreement, Transfer of Secured Obligations.  This Agreement is a continuing
agreement and shall (a) remain in full force and effect (x) with respect to all
Senior Priority Secured Parties and Senior Priority Obligations, until the
Discharge of Senior Priority Obligations shall have occurred, subject to
Section 5.3 and (y) with respect to all Junior Priority Secured Parties and
Junior Priority Obligations, until the later of the Discharge of Senior Priority
Obligations and the Discharge of Junior Priority Obligations shall have
occurred, (b) be binding upon the Parties and their successors and assigns, and
(c) inure to the benefit of and be enforceable by the Parties and their
respective successors, transferees and assigns.  Nothing herein is intended to,
or shall be construed to, give any other Person any right, remedy or claim
under, to or in respect of this Agreement or any Collateral, subject to
Section 7.10.  All references to any Credit Party shall include any Credit Party
as debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding.  Without limiting the generality of the foregoing clause
(c), any Senior Priority Agent, Senior Priority Creditor, Junior Priority Agent
or Junior

 

49

--------------------------------------------------------------------------------


 

Priority Creditor may assign or otherwise transfer all or any portion of the
Senior Priority Obligations or the Junior Priority Obligations, as applicable,
to any other Person, and such other Person shall thereupon become vested with
all the rights and obligations in respect thereof granted to such Senior
Priority Agent, Junior Priority Agent, Senior Priority Creditor or Junior
Priority Creditor, as the case may be, herein or otherwise.  The Senior Priority
Secured Parties and the Junior Priority Secured Parties may continue, at any
time and without notice to the other Parties hereto, to extend credit and other
financial accommodations, lend monies and provide Indebtedness to, or for the
benefit of, any Credit Party on the faith hereof.

 

(h)                                                         Governing Law;
Entire Agreement.  The validity, performance and enforcement of this Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York without reference to its conflict of laws principles to the extent that
such principles are not mandatorily applicable by statute and would permit or
require the application of the laws of another jurisdiction.  Subject to
Section 7.13 and 7.20 hereof, this Agreement constitutes the entire agreement
and understanding among the Parties with respect to the subject matter hereof
and supersedes any prior agreements, written or oral, with respect thereto.

 

(i)                                                             Counterparts. 
This Agreement may be executed in any number of counterparts (including by
telecopy and other electronic transmission), and it is not necessary that the
signatures of all Parties be contained on any one counterpart hereof; each
counterpart will be deemed to be an original, and all together shall constitute
one and the same document.

 

(j)                                                            No Third-Party
Beneficiaries.  This Agreement and the rights and benefits hereof shall inure to
the benefit of each of the parties hereto and its respective successors and
assigns and shall inure to the benefit of each of the Senior Priority Agents,
the Senior Priority Creditors, the Junior Priority Agents, the Junior Priority
Secured Parties and the Borrowers and the other Credit Parties.  No other Person
shall have or be entitled to assert rights or benefits hereunder.

 

(k)                                                         Designation of
Additional Indebtedness; Joinder of Additional Agents.

 

(i)             The Parent Borrower may designate any Additional Indebtedness
complying with the requirements of the definition thereof as Additional
Indebtedness for purposes of this Agreement, upon complying with the following
conditions:

 

(A)                                                                              
one or more Additional Agents for one or more Additional Creditors in respect of
such Additional Indebtedness shall have executed the Additional Indebtedness
Joinder with respect to such Additional Indebtedness, and the Parent Borrower or
any such Additional Agent shall have delivered such executed Additional
Indebtedness Joinder to each Agent then party to this Agreement;

 

(B)                                                                              
at least five Business Days (unless a shorter period is agreed in writing by
each of the Parties (other than any Designated Agent) and the Parent Borrower)
prior to delivery of the Additional Indebtedness Joinder, the Parent Borrower
shall have delivered to each Agent then party to this Agreement complete and
correct copies of any Additional Credit Facility, Additional Guarantees and
Additional Collateral Documents that will govern such Additional Indebtedness
upon giving effect to such designation (which may be unexecuted copies of
Additional Documents to be executed and delivered concurrently with the
effectiveness of such designation);

 

(C)                                                                              
the Parent Borrower shall have executed and delivered to each Agent then party
to this Agreement the Additional Indebtedness Designation (including whether
such Additional

 

50

--------------------------------------------------------------------------------


 

Indebtedness is designated Senior Priority Debt or Junior Priority Debt) with
respect to such Additional Indebtedness; and

 

(D)                                                                              
all state and local stamp, recording, filing, intangible and similar taxes or
fees (if any) that are payable in connection with the inclusion of such
Additional Indebtedness under this Agreement shall have been paid and reasonable
evidence thereof shall have been given to each Agent then party to this
Agreement.

 

No Additional Indebtedness may be designated as both Senior Priority Debt and
Junior Priority Debt.

 

(ii)          Upon satisfaction of the conditions specified in the preceding
Section 7.11(a), the designated Additional Indebtedness shall constitute
“Additional Indebtedness”, any Additional Credit Facility under which such
Additional Indebtedness is or may be incurred shall constitute an “Additional
Credit Facility”, any holder of such Additional Indebtedness or other applicable
Additional Creditor shall constitute an “Additional Creditor”, and any
Additional Agent for any such Additional Creditor shall constitute an
“Additional Agent” for all purposes under this Agreement.  The date on which
such conditions specified in clause (a) shall have been satisfied with respect
to any Additional Indebtedness is herein called the “Additional Effective Date”
with respect to such Additional Indebtedness.  Prior to the Additional Effective
Date with respect to any Additional Indebtedness, all references herein to
Additional Indebtedness shall be deemed not to take into account such Additional
Indebtedness, and the rights and obligations of the ABL Agent, the Note
Collateral Agent and each other Additional Agent then party to this Agreement
shall be determined on the basis that such Additional Indebtedness is not then
designated.  On and after the Additional Effective Date with respect to such
Additional Indebtedness, all references herein to Additional Indebtedness shall
be deemed to take into account such Additional Indebtedness, and the rights and
obligations of the ABL Agent, the Note Collateral Agent and each other
Additional Agent then party to this Agreement shall be determined on the basis
that such Additional Indebtedness is then designated.

 

(iii)       In connection with any designation of Additional Indebtedness
pursuant to this Section 7.11, each of the ABL Agent, the Note Collateral Agent
and each Additional Agent then party hereto agrees (x) to execute and deliver
upon receipt of any required documents pursuant to the applicable Senior
Priority Documents or Junior Priority Documents any amendments, amendments and
restatements, restatements or waivers of, or supplements to or other
modifications to, any ABL Collateral Documents, Note Collateral Documents or
Additional Collateral Documents, as applicable, and any agreements relating to
any security interest in Control Collateral and Cash Collateral, and to make or
consent to any filings or take any other actions (including executing and
delivering for recording any mortgage subordination or similar agreement), as
may be reasonably deemed by the Parent Borrower to be necessary or reasonably
desirable for any Lien on any Collateral to secure such Additional Indebtedness
to become a valid and perfected Lien (with the priority contemplated by the
applicable Additional Indebtedness Designation delivered pursuant to this
Section 7.11 and by this Agreement), and (y) otherwise to reasonably cooperate
to effectuate a designation of Additional Indebtedness pursuant to this
Section 7.11 (including, if requested, by executing an acknowledgment of any
Additional Indebtedness Joinder or of the occurrence of any Additional Effective
Date).

 

(l)                                                             Senior Priority
Representative; Junior Priority Representative .  (a)       The Senior Priority
Representative shall act for the Senior Priority Secured Parties as provided in
this Agreement, and shall be entitled to so act at the direction or with the
consent of the Controlling Senior Priority Secured Parties, or of the requisite
percentage of such Controlling Senior Priority Secured Parties as provided in
the applicable Senior Priority Documents (or the agent or representative with
respect thereto).  Until a

 

51

--------------------------------------------------------------------------------


 

Party (other than the existing Senior Priority Representative) receives written
notice from the existing Senior Priority Representative, in accordance with
Section 7.5, of a change in the identity of the Senior Priority Representative,
such Party shall be entitled to act as if the existing Senior Priority
Representative is in fact the Senior Priority Representative.  Each Party (other
than the existing Senior Priority Representative) shall be entitled to rely upon
any written notice of a change in the identity of the Senior Priority
Representative which facially appears to be from the then-existing Senior
Priority Representative and is delivered in accordance with Section 7.5, and
such Party shall not be required to inquire into the veracity or genuineness of
such notice.  Each existing Senior Priority Representative from time to time
shall give prompt written notice to each Party of any change in the identity of
the Senior Priority Representative.

 

(b)                                 The Junior Priority Representative shall act
for the Junior Priority Secured Parties as provided in this Agreement, and shall
be entitled to so act at the direction or with the consent of the Controlling
Junior Priority Secured Parties, or of the requisite percentage of such
Controlling Junior Priority Secured Parties as provided in the applicable Junior
Priority Documents (or the agent or representative with respect thereto).  Until
a Party (other than the existing Junior Priority Representative) receives
written notice from the existing Junior Priority Representative, in accordance
with Section 7.5, of a change in the identity of the Junior Priority
Representative, such Party shall be entitled to act as if the existing Junior
Priority Representative is in fact the Junior Priority Representative.  Each
Party (other than the existing Junior Priority Representative) shall be entitled
to rely upon any written notice of a change in the identity of the Junior
Priority Representative which facially appears to be from the then-existing
Junior Priority Representative and is delivered in accordance with Section 7.5,
and such Party shall not be required to inquire into the veracity or genuineness
of such notice.  Each existing Junior Priority Representative from time to time
shall give prompt written notice to each Party of any change in the identity of
the Junior Priority Representative.

 

(m)                                                     Provisions Solely to
Define Relative Rights.  The provisions of this Agreement are and are intended
solely for the purpose of defining the relative rights of the Senior Priority
Secured Parties and the Junior Priority Secured Parties, respectively.  Nothing
herein shall be construed to limit the right of any Agent (on behalf of the
Secured Parties represented thereby) to enter into any separate agreement
(including any Junior Priority Intercreditor Agreement) among all or a portion
of the Agents (each on behalf of the Secured Parties represented thereby); and
the rights and obligations among such Secured Parties will be governed by, and
any provisions herein regarding them will therefore be subject to, the
provisions of any such separate agreement. Nothing in this Agreement is intended
to or shall impair the rights of any Credit Party, or the obligations of any
Credit Party to pay any ABL Obligations, any Note Obligations and any Additional
Obligations as and when the same shall become due and payable in accordance with
their terms.

 

(n)                                                         Headings.  The
headings of the articles and sections of this Agreement are inserted for
purposes of convenience only and shall not be construed to affect the meaning or
construction of any of the provisions hereof.

 

(o)                                                         Severability.  Any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not (i) invalidate or render unenforceable such provision in
any other jurisdiction or (ii) invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

 

52

--------------------------------------------------------------------------------


 

(p)                                                         Attorneys’ Fees. 
The Parties agree that if any dispute, arbitration, litigation, or other
proceeding is brought with respect to the enforcement of this Agreement or any
provision hereof, the prevailing party in such dispute, arbitration, litigation
or other proceeding shall be entitled to recover its reasonable attorneys’ fees
and all other costs and expenses incurred in the enforcement of this Agreement,
irrespective of whether suit is brought.

 

(q)                                                         VENUE; JURY TRIAL
WAIVER.

 

(i)             EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS
FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE
“FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW
YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) ANY PARTY FROM
BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT, (II) IF ALL SUCH NEW YORK COURTS DECLINE
JURISDICTION OVER ANY PERSON, OR DECLINE (OR, IN THE CASE OF THE FEDERAL
DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR
PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN
ANOTHER COURT HAVING JURISDICTION AND (III) IN THE EVENT A LEGAL ACTION OR
PROCEEDING IS BROUGHT AGAINST ANY PARTY HERETO OR INVOLVING ANY OF ITS ASSETS OR
PROPERTY IN ANOTHER COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY SUCH PARTY OR ANY
OF ITS SUBSIDIARIES OR AFFILIATES), SUCH PARTY FROM ASSERTING A CLAIM OR DEFENSE
(INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 7.17(A) WOULD OTHERWISE
REQUIRE TO BE ASSERTED IN A LEGAL PROCEEDING IN A NEW YORK COURT) IN ANY SUCH
ACTION OR PROCEEDING.

 

(ii)          EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS.  EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(iii)       EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

(r)                                                            Intercreditor
Agreement.  This Agreement is the “Base Intercreditor Agreement” referred to in
the ABL Credit Agreement, the Indenture and each Additional Credit Facility. 
Nothing in

 

53

--------------------------------------------------------------------------------


 

this Agreement shall be deemed to subordinate the right of any Junior Priority
Secured Party to receive regularly scheduled principal, interest and other
payments it would be entitled to as an unsecured creditor to the right of any
Senior Priority Secured Party (whether before or after the occurrence of an
Insolvency Proceeding) so long as such payments are not the direct or indirect
result of any Exercise of Secured Creditor Remedies or enforcement in violation
of this Agreement, it being the intent of the Parties that this Agreement shall
effectuate a subordination of Liens as between the Senior Priority Secured
Parties, on the one hand, and the Junior Priority Secured Parties, on the other
hand, but not a subordination of Indebtedness.

 

(s)                                                           No Warranties or
Liability.  Each Party acknowledges and agrees that none of the other Parties
has made any representation or warranty with respect to the execution, validity,
legality, completeness, collectability or enforceability of any other ABL
Facility Document, any other Note Document or any other Additional Document. 
Except as otherwise provided in this Agreement, each Party will be entitled to
manage and supervise its respective extensions of credit to any Credit Party in
accordance with law and their usual practices, modified from time to time as
they deem appropriate.

 

(t)                                                            Conflicts.  In
the event of any conflict between the provisions of this Agreement and the
provisions of any ABL Facility Document, any Note Document or any Additional
Document, the provisions of this Agreement shall govern; provided that the
foregoing shall not be construed to limit the relative rights and obligations of
any Agent (and the Secured Parties represented thereby) that may be set forth in
any separate agreement (including any Junior Priority Intercreditor Agreement)
among all or a portion of the Agents; such rights and obligations among the
applicable Secured Parties will be governed by, and any provisions herein
regarding them are therefore subject to, any such separate agreement.  The
parties hereto acknowledge that the terms of this Agreement are not intended to
negate any specific rights granted to, or obligations of, any Credit Party in
the Senior Priority Documents or the Junior Priority Documents.

 

(u)                                                         Information
Concerning Financial Condition of the Credit Parties.  No Party has any
responsibility for keeping any other Party informed of the financial condition
of the Credit Parties or of other circumstances bearing upon the risk of
nonpayment of the ABL Obligations, the Note Obligations or any Additional
Obligations, as applicable.  Each Party hereby agrees that no Party shall have
any duty to advise any other Party of information known to it regarding such
condition or any such circumstances.  In the event any Party, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other Party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other Party or any other
Party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.

 

(v)                                                         Excluded Assets. 
For the avoidance of doubt, nothing in this Agreement (including Sections 2.1,
4.1, 6.1 and 6.9) shall be deemed to provide or require that any Agent or any
Secured Party represented thereby receive any Proceeds of, or any Lien on, any
Property of any Credit Party that constitutes “Excluded Assets” under (and as
defined in) the applicable Credit Document to which such Agent is a party.

 

[Signature pages follow]

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Creditors, and the Note Collateral Agent, for and on behalf of itself and the
Noteholders, have caused this Agreement to be duly executed and delivered as of
the date first above written.

 

 

CITIBANK, N.A.

 

in its capacity as ABL Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WILMINGTON TRUST,

 

NATIONAL ASSOCIATION

 

in its capacity as Note Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the ABL Agent, the ABL Creditors, the Note Collateral Agent, the Note
Creditors, any Additional Agent and any Additional Creditors, and will not do
any act or perform any obligation which is not in accordance with this
Agreement.  Each Credit Party further acknowledges and agrees that it is not an
intended beneficiary or third party beneficiary under this Agreement, except as
expressly provided therein.

 

CREDIT PARTIES:

 

 

HERC RENTALS INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[·]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ADDITIONAL INDEBTEDNESS DESIGNATION

 

DESIGNATION, dated as of           , 20  , by [            ] (the “Parent
Borrower”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings specified in the Intercreditor Agreement (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Intercreditor Agreement”) entered into as of [·], 2016, between
[                        ], in its capacity as administrative agent and
collateral agent (together with its successors and assigns in such capacity, the
“ABL Agent”) for the ABL Creditors, and [                        ], in its
capacity as note collateral agent (together with its successors and assigns in
such capacity, the “Note Collateral Agent”) for the Noteholders.  Capitalized
terms used herein and not otherwise defined herein shall have the meaning
specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of           , 20   (the “Additional Credit Facility”), among [list any
applicable Credit Party], [list Additional Creditors] [and Additional Agent, as
agent (the “Additional Agent”)].

 

Section 7.11 of the Intercreditor Agreement permits the Parent Borrower to
designate Additional Indebtedness under the Intercreditor Agreement. 
Accordingly:

 

Section 1.  Representations and Warranties.  The Parent Borrower hereby
represents and warrants to the ABL Agent, the Note Collateral Agent and any
Additional Agent that:

 

(1)                                 The Additional Indebtedness incurred or to
be incurred under the Additional Credit Facility constitutes “Additional
Indebtedness” which complies with the definition of such term in the
Intercreditor Agreement; and

 

(2)                                 all conditions set forth in Section 7.11 of
the Intercreditor Agreement with respect to the Additional Indebtedness have
been satisfied.

 

Section 2.  Designation of Additional Indebtedness.  The Parent Borrower hereby
designates such Additional Indebtedness as Additional Indebtedness under the
Intercreditor Agreement and such Additional Indebtedness shall constitute
[Senior Priority Debt] [Junior Priority Debt] for purposes of the Intercreditor
Agreement.

 

Ex. A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.

 

 

[Parent Borrower]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ex. A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ADDITIONAL INDEBTEDNESS JOINDER

 

JOINDER, dated as of                , 20  , among [·] (the “Parent Borrower”),
[[                        ], (the “ABL Agent”) for the ABL Creditors,]
[[                        ], in its capacity as note collateral agent (together
with its successors and assigns in such capacities, the “Note Collateral Agent”)
for the Noteholders, [list any previously added Additional Agent] [and insert
name of each Additional Agent under any Additional Credit Facility being added
hereby as party] (24) and any successors or assigns thereof, to the
Intercreditor Agreement, dated as of [·], 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among the ABL Agent[,][and] the Note Collateral Agent [and [list
any previously added Additional Agent]].  Capitalized terms used herein and not
otherwise defined herein shall have the meanings specified in the Intercreditor
Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of           , 20   (the “Additional Credit Facility”), among [list any
applicable Grantor], [list any applicable Additional Creditors (the “Joining
Additional Creditors”)] [and insert name of each applicable Additional Agent
(the “Joining Additional Agent”)].

 

Section 7.11 of the Intercreditor Agreement permits the Parent Borrower to
designate Additional Indebtedness under the Intercreditor Agreement.  The Parent
Borrower has so designated Additional Indebtedness incurred or to be incurred
under the Additional Credit Facility as Additional Indebtedness by means of an
Additional Indebtedness Designation.

 

Accordingly, [the Joining Additional Agent, for and on behalf of itself and the
Joining Additional Creditors,] hereby agrees with the Borrowers and the other
Grantors, the ABL Agent, the Note Collateral Agent and any other Additional
Agent party to the Intercreditor Agreement as follows:

 

Section 1.  Agreement to be Bound.  The [Joining Additional Agent, for and on
behalf of itself and the Joining Additional Creditors,] hereby agrees to be
bound by the terms and provisions of the Intercreditor Agreement and shall, as
of the Additional Effective Date with respect to the Additional Credit Facility,
be deemed to be a Party to the Intercreditor Agreement.

 

Section 2.  Recognition of Claims.  The ABL Agent (for and on behalf of itself
and the ABL Lenders), the Note Collateral Agent (for and on behalf of itself and
the Noteholders) and [each of] the Additional Agent[s] (for and on behalf of
itself and any Additional Creditors represented thereby) hereby agree that the
interests of the respective Creditors in the Liens granted to the ABL Agent, the
Note Collateral Agent, or any Additional Agent, as applicable, under the
applicable Credit Documents shall be treated, as among the Creditors, as having
the priorities provided for in Section 2.1 of the Intercreditor Agreement, and
shall at all times be allocated among the Creditors as provided therein
regardless of any claim or defense (including any claims under the fraudulent
transfer, preference or similar avoidance provisions of applicable bankruptcy,
insolvency or other laws affecting the rights of creditors generally) to which
the ABL Agent, the Note Collateral Agent, any Additional Agent or any Creditor
may be entitled or subject.  The ABL Agent (for and on behalf of itself and the
ABL Creditors), the Note Collateral Agent (for and on behalf of itself and the
Note Creditors), and any Additional Agent party to the Intercreditor Agreement
(for and on behalf of itself and any Additional Creditors represented thereby)
(a) recognize the existence and validity of the Additional Obligations
represented by the Additional Credit Facility, and (b) agree to refrain from
making or asserting any claim that the Additional Credit Facility or

 

--------------------------------------------------------------------------------

(24)       List applicable current Parties, other than any party being replaced
in connection herewith.

 

Ex. B-1

--------------------------------------------------------------------------------


 

other applicable Additional Documents are invalid or not enforceable in
accordance with their terms as a result of the circumstances surrounding the
incurrence of such obligations.  The [Joining Additional Agent (for and on
behalf of itself and the Joining Additional Creditors)] (a) recognize[s] the
existence and validity of the ABL Obligations represented by the ABL Credit
Agreement and the existence and validity of the Note Obligations represented by
the Indenture and (b) agree[s] to refrain from making or asserting any claim
that the ABL Credit Agreement, the Indenture or other ABL Facility Documents or
Note Documents, as the case may be, are invalid or not enforceable in accordance
with their terms as a result of the circumstances surrounding the incurrence of
such obligations.

 

Section 3.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

 

Section 4.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

[Add Signatures]

 

Ex. B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[ABL CREDIT AGREEMENT][INDENTURE] JOINDER

 

JOINDER, dated as of                , 20  , among [[        ], in its capacity
as collateral agent (together with its successors and assigns in such capacity
from time to time, and as further defined in the Intercreditor Agreement, the
“ABL Agent”) for the ABL Secured Parties,] [[             ], in its capacity as
note collateral agent (together with its successors and assigns in such capacity
from time to time, and as further defined in the Intercreditor Agreement, the
“Note Collateral Agent”) for the Note Secured Parties], [list any previously
added Additional Agent]] (1) and [insert name of additional ABL Secured Parties,
ABL Agent, Note Secured Parties or Note Collateral Agent, as applicable, being
added hereby as party] and any successors or assigns thereof, to the
Intercreditor Agreement, dated as of [·], 2016 (as amended, supplemented, waived
or otherwise modified from time to time, the “Intercreditor Agreement”), among
the ABL Agent, [and] the Note Collateral Agent [and (list any previously added
Additional Agent)].  Capitalized terms used herein and not otherwise defined
herein shall have the meanings specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of new facility], dated as of
          , 20   (the “Joining [ABL Credit Agreement][Indenture]”), among [list
any applicable Credit Party], [list any applicable new ABL Secured Parties or
new Note Secured Parties, as applicable (the “Joining [ABL][Note] Secured
Parties”)] [and insert name of each applicable Agent (the “Joining [ABL][Note
Collateral] Agent”)].

 

The Joining [ABL][Note Collateral] Agent, for and on behalf of itself and the
Joining [ABL][Note] Secured Parties, hereby agrees with the Borrowers and the
other Grantors, the [ABL][Note Collateral] Agent and any other Additional Agent
party to the Intercreditor Agreement as follows:

 

Section 1.  Agreement to be Bound.  The [ABL][Note Collateral] Agent, for and on
behalf of itself and the Joining [ABL][Note] Secured Parties,] hereby agrees to
be bound by the terms and provisions of the Intercreditor Agreement and shall,
as of the date hereof, be deemed to be a party to the Intercreditor Agreement as
[the][an] [ABL][Note Collateral] Agent.  As of the date hereof, the Joining [ABL
Credit Agreement][Indenture] shall be deemed [the][an] [ABL Credit
Agreement][Indenture] under the Intercreditor Agreement, and the obligations
thereunder are subject to the terms and provisions of the Intercreditor
Agreement.

 

Section 2.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [ABL][Note Collateral]
Agent shall be sent to the address set forth on Annex 1 attached hereto (until
notice of a change thereof is delivered as provided in Section 7.5 of the
Intercreditor Agreement).

 

Section 3.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

[ADD SIGNATURES]

 

--------------------------------------------------------------------------------

(1)              List applicable current Parties, other than any party being
replaced in connection herewith.

 

Ex. C-1

--------------------------------------------------------------------------------


 

EXHIBIT N-2 TO

CREDIT AGREEMENT

 

FORM OF

FIRST LIEN INTERCREDITOR AGREEMENT

 

by and between

 

[  ],

as ABL Collateral Agent

 

and

 

[  ],

as [  ](1) Junior Lien Agent

 

Dated as of [  ]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

 

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

 

Section 1.1

UCC Definitions

 

2

Section 1.2

Other Definitions

 

2

Section 1.3

Rules of Construction

 

20

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

LIEN PRIORITY

 

 

 

 

 

 

Section 2.1

Agreement to Subordinate

 

20

Section 2.2

Waiver of Right to Contest Liens

 

24

Section 2.3

Remedies Standstill

 

25

Section 2.4

No New Liens

 

28

Section 2.5

Waiver of Marshalling

 

30

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

ACTIONS OF THE PARTIES

 

 

 

 

 

 

Section 3.1

Certain Actions Permitted

 

30

Section 3.2

Delivery of Control Collateral; Agent for Perfection

 

30

Section 3.3

Sharing of Information and Access

 

31

Section 3.4

Insurance

 

32

Section 3.5

No Additional Rights for the Credit Parties Hereunder

 

32

Section 3.6

Actions upon Breach

 

32

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

APPLICATION OF PROCEEDS

 

 

 

 

 

 

Section 4.1

Application of Proceeds

 

32

Section 4.2

Specific Performance

 

35

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

 

 

 

 

 

Section 5.1

Notice of Acceptance and Other Waivers

 

36

Section 5.2

Modifications to Senior Priority Documents and Junior Priority Documents

 

36

Section 5.3

Reinstatement and Continuation of Agreement

 

40

 

i

--------------------------------------------------------------------------------


 

 

ARTICLE VI

 

 

 

 

 

 

 

INSOLVENCY PROCEEDINGS

 

 

 

 

 

 

Section 6.1

DIP Financing

 

41

Section 6.2

Relief from Stay

 

41

Section 6.3

No Contest

 

42

Section 6.4

Asset Sales

 

42

Section 6.5

Separate Grants of Security and Separate Classification

 

42

Section 6.6

Enforceability

 

43

Section 6.7

Senior Priority Obligations Unconditional

 

43

Section 6.8

Junior Priority Obligations Unconditional

 

43

Section 6.9

Adequate Protection

 

44

Section 6.10

Reorganization Securities and Other Plan-Related Issues

 

45

Section 6.11

Certain Waivers

 

46

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

Section 7.1

Rights of Subrogation

 

46

Section 7.2

Further Assurances

 

47

Section 7.3

Representations

 

47

Section 7.4

Amendments

 

47

Section 7.5

Addresses for Notices

 

48

Section 7.6

No Waiver, Remedies

 

49

Section 7.7

Continuing Agreement, Transfer of Secured Obligations

 

49

Section 7.8

Governing Law; Entire Agreement

 

49

Section 7.9

Counterparts

 

49

Section 7.10

No Third-Party Beneficiaries

 

50

Section 7.11

Designation of Additional Indebtedness; Joinder of Additional Agents

 

50

Section 7.12

Senior Priority Representative; Junior Priority Representative

 

51

Section 7.13

Provisions Solely to Define Relative Rights

 

52

Section 7.14

Headings

 

52

Section 7.15

Severability

 

52

Section 7.16

Attorneys’ Fees

 

52

Section 7.17

VENUE; JURY TRIAL WAIVER

 

52

Section 7.18

Intercreditor Agreement

 

53

Section 7.19

No Warranties or Liability

 

53

Section 7.20

Conflicts

 

53

Section 7.21

Information Concerning Financial Condition of the Credit Parties

 

54

Section 7.22

Excluded Assets

 

54

 

EXHIBITS:

 

Exhibit A               Additional Indebtedness Designation

Exhibit B               Additional Indebtedness Joinder

Exhibit C               Joinder of ABL Credit Agreement or [  ](1) Junior Lien
Credit Agreement

 

ii

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT

 

This First Lien Intercreditor Agreement (as amended, supplemented, waived or
otherwise modified from time to time pursuant to the terms hereof, this
“Agreement”) is entered into as of [  ], by and between [  ], in its capacity as
collateral agent (together with its successors and assigns in such capacity, and
as further defined herein, the “ABL Collateral Agent”) for the ABL Secured
Parties referred to below, and [  ], in its capacity as collateral agent
(together with its successors and assigns in such capacity, and as further
defined herein, the “[             ](1) Junior Lien Agent”) for the
[       ](1) Junior Lien Secured Parties referred to below.  Capitalized terms
used herein without other definition are used as defined in Article I hereof.

 

RECITALS

 

A.            Pursuant to the ABL Credit Agreement, the ABL Creditors have
agreed to make certain loans and other financial accommodations to or for the
benefit of the ABL Borrowers.

 

B.            Pursuant to the ABL Guarantees, the ABL Guarantors have agreed to
unconditionally guarantee jointly and severally the payment and performance of
the ABL Borrowers’ obligations under the ABL Facility Documents, as more
particularly provided therein.

 

C.            To secure the obligations of the ABL Borrowers and the ABL
Guarantors and each other Subsidiary of the Parent Borrower that is now or
hereafter becomes a ABL Credit Party, the ABL Credit Parties have granted or
will grant to the ABL Collateral Agent (for the benefit of the ABL Secured
Parties) Liens on the Collateral, as more particularly provided in the ABL
Facility Documents.

 

D.            Pursuant to the [                ](1) Junior Lien Credit
Agreement, the [             ](1) Junior Lien Lenders have agreed to make
certain loans and other financial accommodations to or for the benefit of the
[  ](1) Junior Lien Borrowers, as more particularly provided therein.

 

E.            Pursuant to the [    ](1) Junior Lien Guarantees, the
[    ](1) Junior Lien Guarantors agreed to unconditionally guarantee jointly and
severally the payment and performance of the [  ](1) Junior Lien Borrowers’
obligations under the [  ](1) Junior Lien Facility Documents, as more
particularly provided therein.

 

F.             As a condition to the effectiveness of the [  ](1) Junior Lien
Credit Agreement and to secure the obligations of the [  ](1) Junior Lien
Borrowers and the [  ](1) Junior Lien Guarantors and each other Subsidiary of
the Parent Borrower that is now or hereafter becomes a [  ](1) Junior Lien
Credit Party, the [  ](1) Junior Lien Credit Parties have granted or will grant
to the [  ](1) Junior Lien Agent (for the benefit of the [  ](1) Junior Lien
Secured Parties) Liens on the Collateral, as more particularly provided in the
[  ](1) Junior Lien Facility Documents.

 

G.            Pursuant to this Agreement, the Parent Borrower may, from time to
time, designate certain additional Indebtedness of any Credit Party as
“Additional Indebtedness” by executing and delivering an Additional Indebtedness
Designation hereunder, a form of which is attached hereto as Exhibit A, and by
complying with the procedures set forth in Section 7.11 hereof, and the holders
of such Additional Indebtedness and any other applicable Additional Creditors
shall thereafter constitute Senior Priority Creditors or Junior Priority
Creditors (as so designated by the Parent Borrower), as the case may be, and any
Additional Agent therefor shall thereafter constitute a Senior Priority Agent or
Junior Priority Agent (as so designated by the Parent Borrower), as the case may
be, for all purposes under this Agreement.

 

--------------------------------------------------------------------------------


 

H.            Each of the ABL Collateral Agent (on behalf of the ABL Secured
Parties) and the [  ](1) Junior Lien Agent (on behalf of the [  ](1) Junior Lien
Secured Parties) and, by their acknowledgment hereof, the ABL Credit Parties and
the [  ](1) Junior Lien Parties, desire to agree to the relative priority of
Liens on the Collateral and certain other rights, priorities and interests as
provided herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

8.

 

DEFINITIONS

 

(a)                   UCC Definitions.  The following terms which are defined in
the Uniform Commercial Code are used herein as so defined (and if defined in
more than one Article of the Uniform Commercial Code, as defined in Article 9
thereof):  Accounts, Chattel Paper, Deposit Accounts, Documents, Electronic
Chattel Paper, Equipment, Financial Assets, Instruments, Investment Property,
Letter-of-Credit Rights, Money, Payment Intangibles, Promissory Notes, Records,
Security, Securities Accounts, Security Entitlements, Supporting Obligations and
Tangible Chattel Paper.

 

(b)                   Other Definitions.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“ABL Bank Products Provider” shall mean any Person that has entered into a Bank
Products Agreement with an ABL Credit Party with the obligations of such ABL
Credit Party thereunder being secured by one or more ABL Collateral Documents,
as designated by the Parent Borrower in accordance with the terms of the ABL
Collateral Documents (provided that no Person shall, with respect to any Bank
Products Agreement, be at any time a Bank Products Provider hereunder with
respect to more than one Credit Facility).

 

“ABL Borrowers” shall mean the Parent Borrower and each ABL Subsidiary Borrower.

 

“ABL Canadian Collateral” shall mean all “Collateral” as defined in Section 3 of
the ABL Canadian Guarantee and Collateral Agreement.

 

“ABL Canadian Guarantee and Collateral Agreement” shall mean the “Canadian
Guarantee and Collateral Agreement” as defined in the ABL Credit Agreement (or,
in the event of any amendment, modification, replacement or refinancing of the
ABL Credit Agreement, the equivalent of such “Canadian Guarantee and Collateral
Agreement” entered into in connection with such amendment, modification,
replacement agreement or refinancing agreement).

 

“ABL Collateral Agent” shall have the meaning assigned thereto in the Preamble
hereto and shall include any successor thereto in such capacity, as well as any
Person designated as the “Agent” or “Collateral Agent” in respect of the ABL
U.S. Collateral under the ABL Credit Agreement.

 

“ABL Collateral Documents” shall mean all “U.S. Security Documents” as defined
in the ABL Credit Agreement, and all other security agreements, mortgages, deeds
of trust and other collateral documents executed and delivered in respect of ABL
U.S. Collateral in connection with any ABL Credit Agreement, and any other
agreement, document or instrument pursuant to which a Lien on any ABL U.S.
Collateral is granted securing any ABL Obligations or under which rights or
remedies with respect to such Liens are governed, in each case as the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

2

--------------------------------------------------------------------------------


 

“ABL Credit Agreement” shall mean (a) that certain ABL Credit Agreement, dated
as of June 30, 2016, among the ABL Borrowers, the ABL Lenders and the ABL
Collateral Agent, as such agreement may be amended, restated, supplemented or
otherwise modified from time to time (the “Original ABL Credit Agreement”),
together with (b) if designated by the Parent Borrower, any other agreement
(including any credit agreement, loan agreement, indenture or other financing
agreement) providing for Indebtedness that complies with clause (1) of the
definition of “Additional Indebtedness” and has been incurred to extend the
maturity of, consolidate, restructure, refund, replace or refinance all or any
portion of the ABL Obligations, whether by the same or any other lender, debt
holder or group of lenders or debt holders or the same (an “Other ABL Credit
Agreement”) or any other agent, trustee or representative therefor and whether
or not increasing the amount of any Indebtedness that may be incurred
thereunder; provided that (i) such Indebtedness is secured by a Lien ranking
pari passu with the Lien securing the Senior Priority Obligations and (ii) the
requisite creditors party to such Other ABL Credit Agreement (or their agent or
other representative on their behalf) shall agree, by a joinder agreement
substantially in the form of Exhibit C attached hereto or otherwise in form and
substance reasonably satisfactory to the Senior Priority Representative (other
than any Senior Priority Representative being replaced in connection with such
joinder) (or, if there is no continuing Senior Priority Representative, other
than any Designated Agent) and the Junior Priority Representative (or, if there
is no continuing Junior Priority Representative, other than any Designated
Agent), that the obligations under such Other ABL Credit Agreement are subject
to the terms and provisions of this Agreement.  Any reference to the ABL Credit
Agreement shall be deemed a reference to the Original ABL Credit Agreement and
any Other ABL Credit Agreement, in each case then in existence.

 

“ABL Credit Parties” shall mean the ABL Borrowers, the ABL Guarantors and each
other Domestic Subsidiary of the Parent Borrower that is now or hereafter
becomes a party to any ABL Facility Documents; provided that, solely for the
purpose of the definition of “ABL Obligations” any other Subsidiary of the
Parent Borrower that is now or hereafter becomes a party to any ABL Facility
shall be an “ABL Credit Party.”

 

“ABL Creditors” shall mean the ABL Lenders together with all ABL Bank Products
Providers, ABL Hedging Providers, ABL Management Credit Providers, and all
successors, assigns, transferees and replacements thereof, as well as any Person
designated as a “Lender” or “Senior Priority Creditor” under any ABL Credit
Agreement.

 

“ABL Facility Documents” shall mean all ABL Credit Agreements, ABL Guarantees,
ABL Collateral Documents, Bank Products Agreements between any ABL Credit Party
and any ABL Bank Products Provider, Hedging Agreements between any ABL Credit
Party and any ABL Hedging Provider, Management Guarantees in favor of an ABL
Management Credit Provider, those other ancillary agreements as to which any ABL
Secured Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any ABL
Credit Party or any of its respective Subsidiaries or Affiliates and delivered
to the ABL Collateral Agent in connection with any of the foregoing or any ABL
Credit Agreement, in each case as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“ABL Guarantees” means that certain U.S. Guarantee and Collateral Agreement,
dated as of June 30, 2016, by the ABL Guarantors in favor of the ABL Agent, and
all other guarantees (other than the ABL Canadian Guarantee and Collateral
Agreement and any other guarantee in respect of any non ABL U.S. Collateral)
executed under or in connection with any ABL Credit Agreement, in each case as
the same may be amended, restated, modified or supplemented from time to time.

 

“ABL Guarantors” shall mean, collectively, each Domestic Subsidiary of the
Parent Borrower that is or becomes a guarantor under any of the ABL Guarantees.

 

3

--------------------------------------------------------------------------------


 

“ABL Hedging Provider” shall mean any Person that has entered into a Hedging
Agreement with an ABL Credit Party with the obligations of such ABL Credit Party
thereunder being secured by one or more ABL Collateral Documents, as designated
by the Parent Borrower in accordance with the terms of the ABL Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Provider hereunder with respect to more than one Credit
Facility).

 

“ABL Lenders” shall mean the financial institutions and other lenders party from
time to time to the ABL Credit Agreement (including any such financial
institution or lender in its capacity as an issuer of letters of credit
thereunder), together with their successors, assigns, transferees and
replacements thereof.

 

“ABL Management Credit Provider” shall mean any Person who (a) is a beneficiary
of a Management Guarantee provided by an ABL Credit Party, with the obligations
of the applicable ABL Credit Party thereunder being secured by one or more ABL
Collateral Documents and (b) has been designated by the Parent Borrower in
accordance with the terms of one or more ABL Collateral Documents (provided that
no Person shall, with respect to any Management Guarantee, be at any time a
Management Credit Provider with respect to more than one Credit Facility).

 

“ABL Obligations” shall mean all obligations of every nature of each ABL Credit
Party from time to time owed to the ABL Collateral Agent, the ABL Lenders or any
of them, any ABL Bank Products Provider, any ABL Hedging Provider or any ABL
Management Credit Provider under any ABL Facility Documents, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such ABL Credit Party, would have accrued on any
ABL Obligation, whether or not a claim is allowed against such ABL Credit Party
for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under letters of credit, payments for early termination of Hedging
Agreements, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the ABL Facility Documents, as amended,
restated, supplemented, modified, renewed, refunded, replaced or refinanced in
whole or in part from time to time.

 

“ABL Secured Parties” shall mean the ABL Collateral Agent, the ABL Creditors and
the holders of any other ABL Obligations.

 

“ABL Subsidiary Borrowers” shall mean each Domestic Subsidiary of the Parent
Borrower that is or becomes a borrower under the ABL Credit Agreement.

 

“ABL U.S. Collateral” shall mean all “Collateral” as defined in Section 3 of the
ABL U.S. Guarantee and Collateral Agreement.

 

“ABL U.S. Guarantee and Collateral Agreement” shall mean the “U.S. Guarantee and
Collateral Agreement” as defined in the ABL Credit Agreement(or, in the event of
any amendment, modification, replacement or refinancing of the ABL Credit
Agreement, the equivalent of such “U.S. Guarantee and Collateral Agreement”
entered into in connection with such amendment, modification, replacement
agreement or refinancing agreement).

 

“Additional Agent” shall mean any one or more agents, trustees or other
representatives for or of any one or more Additional Credit Facility Creditors,
and shall include any successor thereto, as well as any Person designated as an
“Agent” under any Additional Credit Facility.

 

“Additional Bank Products Provider” shall mean any Person that has entered into
a Bank Products Agreement with an Additional Credit Party with the obligations
of such Additional Credit Party thereunder being secured by one or more
Additional Collateral Documents, as designated by the Parent

 

4

--------------------------------------------------------------------------------


 

Borrower in accordance with the terms of the Additional Collateral Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Provider hereunder with respect to more than one
Credit Facility).

 

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness, under any Additional Credit Facility, together
with its successors and assigns.

 

“Additional Collateral Documents” shall mean all “Collateral Documents” (or an
equivalent definition) as defined in any Additional Credit Facility (other than,
at the Parent Borrower’s option, any such document relating to non ABL U.S.
Collateral), and in any event shall include all security agreements, mortgages,
deeds of trust, pledges and other collateral documents executed and delivered in
connection with any Additional Credit Facility, and any other agreement,
document or instrument pursuant to which a Lien is granted securing any
Additional Obligations or under which rights or remedies with respect to such
Liens are governed, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time.

 

“Additional Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Indebtedness which has been designated
as Additional Indebtedness is or may be incurred, including any credit
agreements, loan agreements, indentures, guarantees or other financing
agreements, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time, together with (b) if designated by the
Parent Borrower, any other agreement (including any credit agreement, loan
agreement, indenture or other financing agreement) extending the maturity of,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of such Additional Indebtedness, whether by the same or any other
lender, debt holder or other creditor or group of lenders, debt holders or other
creditors, or the same or any other agent, trustee or representative therefor,
or otherwise, and whether or not increasing the amount of any Indebtedness that
may be incurred thereunder, provided that all Indebtedness that is incurred
under such other agreement constitutes Additional Indebtedness.  As used in this
definition of “Additional Credit Facilities”, the term “Indebtedness” shall have
the meaning assigned thereto in the Original ABL Credit Agreement, whether or
not the Original ABL Credit Agreement is then in effect.

 

“Additional Credit Facility Creditors” shall mean one or more holders of
Additional Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Credit Facilities, together with their permitted
successors, assigns and transferees, as well as any Person designated as an
“Additional Credit Facility Creditor” under any Additional Credit Facility.

 

“Additional Credit Party” shall mean the Parent Borrower and each Domestic
Subsidiary of the Parent Borrower that becomes a party to any Additional
Document, and any other Domestic Subsidiary of the Parent Borrower who becomes a
guarantor under any of the Additional Guarantees.

 

“Additional Creditors” shall mean one or more Additional Credit Facility
Creditors and shall include all Additional Bank Products Providers, Additional
Hedging Providers and Additional Management Credit Providers in respect of any
Additional Documents and all successors, assigns, transferees and replacements
thereof, as well as any Person designated as an “Additional Creditor” under any
Additional Credit Facility; and with respect to any Additional Agent, shall mean
the Additional Creditors represented by such Additional Agent.

 

“Additional Documents” shall mean, with respect to any Indebtedness designated
as Additional Indebtedness hereunder, any Additional Credit Facilities, any
Additional Guarantees, any Additional Collateral Documents, any Bank Products
Agreement between any Credit Party and any Additional Bank Products Provider,
any Hedging Agreement between any Credit Party and any Additional Hedging

 

5

--------------------------------------------------------------------------------


 

Provider, any Management Guarantee in favor of an Additional Management Credit
Provider, those other ancillary agreements as to which any Additional Secured
Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Additional Credit Party or any of its respective Subsidiaries or Affiliates and
delivered to any Additional Agent in connection with any of the foregoing or any
Additional Credit Facility, including any intercreditor or joinder agreement
among any of the Additional Secured Parties or between or among any of the other
Secured Parties and any of the Additional Secured Parties, in each case as the
same may be amended, restated supplemented, waived or otherwise modified from
time to time.

 

“Additional Effective Date” shall have the meaning assigned thereto in
Section 7.11(b).

 

“Additional Guarantees” shall mean any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Secured Party, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guarantee.

 

“Additional Hedging Provider” shall mean any Person that has entered into a
Hedging Agreement with an Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, as designated by the Parent Borrower in accordance with
the terms of the Additional Collateral Documents (provided that no Person shall,
with respect to any Hedging Agreement, be at any time an Additional Hedging
Provider hereunder with respect to more than one Credit Facility).

 

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is secured by a Lien on Collateral and is permitted to be so secured by:

 

·              (a)           prior to the Discharge of ABL Obligations,
Section 8.3 of the Original ABL Credit Agreement (if the Original ABL Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Liens contained in any Other ABL Credit Agreement then in effect if the Original
ABL Credit Agreement is not then in effect (which covenant is designated in such
ABL Credit Agreement as applicable for purposes of this definition);

 

·              (b)           prior to the Discharge of [  ](1) Junior Lien
Obligations, Section [·](2) of the Initial [  ](1) Junior Lien Credit Agreement
(if the Initial [  ](1) Junior Lien Credit Agreement is then in effect) or the
corresponding negative covenant restricting Liens contained in any Other
[  ](1) Junior Lien Credit Agreement then in effect if the Initial
[  ](1) Junior Lien Credit Agreement is not then in effect (which covenant is
designated in such [  ](1) Junior Lien Credit Agreement as applicable for
purposes of this definition); and

 

·              (c)           prior to the Discharge of Additional Obligations,
any negative covenant restricting Liens contained in any applicable Additional
Credit Facility then in effect (which covenant is designated in such Additional
Credit Facility as applicable for purposes of this definition); and

 

(2) is designated as “Additional Indebtedness” by the Parent Borrower pursuant
to an Additional Indebtedness Designation and in compliance with the procedures
set forth in Section 7.11.

 

6

--------------------------------------------------------------------------------


 

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning assigned thereto (x) for purposes of the preceding clause
(1)(a), prior to the Discharge of ABL Obligations, in Section 1.1 of the
Original ABL Credit Agreement (if the Original ABL Credit Agreement is then in
effect) or in any Other ABL Credit Agreement then in effect (if the Original ABL
Credit Agreement is not then in effect), (y) for purposes of the preceding
clause (1)(b), prior to the Discharge of [  ](1) Junior Lien Obligations, in
Section [·](3) of the Initial [  ](1) Junior Lien  Credit Agreement (if the
Initial [  ](1) Junior Lien Credit Agreement is then in effect) or in any Other
[  ](1) Junior Lien Credit Agreement then in effect (if the Initial
[  ](1) Junior Lien  Credit Agreement is not then in effect), and (z) for
purposes of the preceding clause (1)(c), prior to the Discharge of Additional
Obligations, in the applicable Additional Credit Facility then in effect.

 

“Additional Indebtedness Designation” shall mean a certificate of the Parent
Borrower with respect to Additional Indebtedness, substantially in the form of
Exhibit A attached hereto.

 

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of any Additional Indebtedness subject to
an Additional Indebtedness Designation on behalf of one or more Additional
Secured Parties in respect of such Additional Indebtedness, substantially in the
form of Exhibit B attached hereto.

 

“Additional Junior Priority Exposure” shall mean, as to any Additional Credit
Facility in respect of Junior Priority Debt, as of the date of determination,
the sum of the Dollar Equivalent of (a) as to any revolving facility thereunder,
the total commitments (whether funded or unfunded) of the applicable Junior
Priority Creditors to make loans and other extensions of credit thereunder (or
after the termination of such commitments, the total outstanding principal
amount of Additional Obligations in respect of Junior Priority Debt thereunder)
plus (b) as to any other facility thereunder, the outstanding principal amount
of Additional Obligations in respect of Junior Priority Debt thereunder.

 

“Additional Management Credit Provider” shall mean any Person who (a) is a
beneficiary of a Management Guarantee provided by an Additional Credit Party,
with the obligations of the applicable Additional Credit Party thereunder being
secured by one or more Additional Collateral Documents and (b) has been
designated by the Parent Borrower in accordance with the terms of one or more
Additional Collateral Documents (provided that no Person shall, with respect to
any Management Guarantee, be at any time an Additional Management Credit
Provider with respect to more than one Credit Facility).

 

“Additional Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Additional Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Additional
Credit Party from time to time to any Additional Agent, any Additional Creditors
or any of them, including any Additional Bank Products Providers, Additional
Hedging Providers or Additional Management Credit Providers, under any
Additional Document, whether for principal, interest (including interest and
fees which, but for the filing of a petition in bankruptcy with respect to such
Additional Credit Party, would have accrued on any Additional Obligation,
whether or not a claim is allowed against such Additional Credit Party for such
interest and fees in the related bankruptcy proceeding), reimbursement of
amounts drawn under letters of credit, payments for early termination of Hedging
Agreements, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of any Additional Documents, as amended, restated,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time.

 

“Additional Secured Parties” shall mean any Additional Agents and any Additional
Creditors.

 

7

--------------------------------------------------------------------------------

 


 

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

 

(a)                                 prior to the Discharge of ABL Obligations,
Section 8.2 of the Original ABL Credit Agreement (if the Original ABL Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Indebtedness contained in any Other ABL Credit Agreement then in effect if the
Original ABL Credit Agreement is not then in effect (in each case under this
clause (a), which covenant is designated in such ABL Credit Agreement as
applicable for purposes of this definition);

 

(b)                                 prior to the Discharge of [  ](1) Junior
Lien Obligations, Section [·](4) of the Initial [  ](1) Junior Lien Credit
Agreement (if the Initial [  ](1) Junior Lien Credit Agreement is then in
effect) or the corresponding negative covenant restricting Indebtedness
contained in any Other [  ](1) Junior Lien Credit Agreement then in effect (in
each case under this clause (b), which covenant is designated in such
[  ](1) Junior Lien Credit Agreement as applicable for purposes of this
definition); and

 

(c)                                  prior to the Discharge of Additional
Obligations, any negative covenant restricting Indebtedness contained in any
Additional Credit Facility then in effect (which covenant is designated in such
Additional Credit Facility as applicable for purposes of this definition).

 

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning assigned thereto (x) for purposes of the
preceding clause (a), prior to the Discharge of ABL Obligations, in Section 1.1
of the Original ABL Credit Agreement (if the Original ABL Credit Agreement is
then in effect) or in any Other ABL Credit Agreement then in effect (if the
Original ABL Credit Agreement is not then in effect), (y) for purposes of the
preceding clause (b), prior to the Discharge of [  ](1) Junior Lien Obligations,
in Section [·](3) of the Initial [  ](1) Junior Lien Credit Agreement (if the
Initial [  ](1) Junior Lien Credit Agreement is then in effect) or in any Other
[  ](1) Junior Lien Credit Agreement then in effect (if the Original
[  ](1) Junior Lien Credit Agreement is not then in effect) and (z) for purposes
of the preceding clause (c), prior to the Discharge of Additional Obligations,
in the applicable Additional Credit Facility then in effect.  In the event that
any Indebtedness as defined in any such Credit Document shall not be
Indebtedness as defined in any other such Credit Document, but is or may be
incurred in compliance with such other Credit Document, such Indebtedness shall
constitute Additional Specified Indebtedness for purposes of such other Credit
Document.

 

“Affiliate” of any specified Person shall mean any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agent” shall mean any Senior Priority Agent or Junior Priority Agent.

 

“Agreement” shall have the meaning assigned thereto in the Preamble hereto.

 

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution or other Person agrees to provide (a) treasury
services, (b) credit card, debit card, merchant card, purchasing card, stored
value card, non-card electronic payable or similar services (including the
processing of payments and other administrative services with respect thereto),
(c) cash

 

8

--------------------------------------------------------------------------------


 

management or related services (including controlled disbursements, automated
clearinghouse transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, electronic funds transfer, information reporting, wire
transfer and interstate depository network services) and (d) other banking,
financial or treasury products or services as may be requested by the Parent
Borrower or any Restricted Subsidiary (other than letters of credit and other
than loans and advances except indebtedness arising from services described in
clauses (a) through (c) of this definition).

 

“Bank Products Provider” shall mean any ABL Bank Products Provider,
[  ](1) Junior Lien Bank Products Provider or any Additional Bank Products
Provider, as applicable.

 

“Bankruptcy Code” shall mean title 11 of the United States Code.

 

“Bankruptcy Law” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Base Intercreditor Agreement” shall have the meaning assigned to the term
“Intercreditor Agreement” in the Original ABL Credit Agreement.

 

“Board of Directors” shall mean for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the board of directors or other governing body of such entity, or, in either
case, any committee thereof duly authorized to act on behalf of such board of
directors or other governing body.  Unless otherwise provided, “Board of
Directors” means the Board of Directors of the Parent Borrower.

 

“Borrower” shall mean any of the ABL Borrowers, any [  ](1) Junior Lien
Borrowers and any Additional Borrower.

 

“Business Day” shall mean a day other than Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 

“Capitalized Lease Obligations” shall mean an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP.

 

“Captive Insurance Subsidiary” means any Domestic Subsidiary of the Company that
is subject to regulation as an insurance company (or any Domestic Subsidiary
thereof).

 

“Cash Collateral” shall mean any Collateral consisting of Money, Cash
Equivalents and any Financial Assets.

 

“Cash Equivalents”:  (1) money and (2)(a) securities issued or fully guaranteed
or insured by the United States of America, Canada or a member state of the
European Union (in the case of any such member state, to the extent rated at
least A-2 or the equivalent thereof by Standard & Poor’s Ratings Group (a
division of The McGraw Hill Companies Inc.) or any successor rating agency
(“S&P”) or at least P-2 or the equivalent thereof by Moody’s Investors
Service, Inc. or any successor rating agency

 

9

--------------------------------------------------------------------------------


 

(“Moody’s”) (or if at such time neither is issuing ratings, then a comparable
rating of such other nationally recognized rating agency)) or any agency or
instrumentality of any thereof, (b) time deposits, certificates of deposit or
bankers’ acceptances of (i) any ABL Lender or Affiliate thereof or (ii) any
commercial bank having capital and surplus in excess of $500,000,000 (or the
foreign currency equivalent thereof as of the date of such investment) and the
commercial paper of the holding company of which is rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or if at such time neither is issuing ratings, then a comparable rating of such
other nationally recognized rating agency), (c) repurchase obligations with a
term of not more than seven days for underlying securities of the types
described in clauses (a) and (b) above entered into with any financial
institution meeting the qualifications specified in clause (b)(i) or
(b)(ii) above, (d) money market instruments, commercial paper or other short
term obligations rated at least A-2 or the equivalent thereof by S&P or at least
P-2 or the equivalent thereof by Moody’s (or if at such time neither is issuing
ratings, then a comparable rating of such other nationally recognized rating
agency), (e) investments in money market funds complying with the risk limiting
conditions of Rule 2a-7 or any successor rule of the SEC under the Investment
Company Act, (f) investment funds investing at least 95% of their assets in cash
equivalents of the types described in clauses (1) and (2)(a) through (e) above
(which funds may also hold reasonable amounts of cash pending investment and/or
distribution), (g) investments similar to any of the foregoing denominated in
foreign currencies approved by the Board of Directors, and (h) solely with
respect to any Captive Insurance Subsidiary, any investment that such Person is
permitted to make in accordance with applicable law.  For the avoidance of
doubt, for purposes of this definition, rating identifiers, watches and outlooks
will be disregarded in determining whether any obligations satisfy the rating
requirement herein.

 

“Collateral” shall mean all Property, whether now owned or hereafter acquired
by, any Credit Party in or upon which a Lien is granted or purported to be
granted to any Agent under any of the ABL Collateral Documents, the
[  ](1) Junior Lien Collateral Documents or the Additional Collateral Documents,
together with all rents, issues, profits, products and Proceeds thereof.

 

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments, Chattel Paper and
any other Collateral as to which a Lien may be perfected through possession or
control by the secured party or any agent therefor.

 

“Controlling Junior Priority Secured Parties” shall mean the Secured Parties
whose Agent is the Junior Priority Representative.

 

“Controlling Senior Priority Secured Parties” shall mean (i) at any time when
the ABL Collateral Agent is the Senior Priority Representative, the ABL Secured
Parties and (ii) at any other time, the Secured Parties whose Agent is the
Senior Priority Representative.

 

“Credit Documents” shall mean all ABL Facility Documents, [  ](1) Junior Lien
Facility Documents and Additional Documents.

 

“Credit Facility” shall mean the ABL Credit Agreement, the [  ](1) Junior Lien
Credit Agreement or any Additional Credit Facility, as applicable.

 

“Credit Parties” shall mean the ABL Credit Parties, the [  ](1) Junior Lien
Credit Parties and any Additional Credit Parties.

 

“Creditor” shall mean any Senior Priority Creditor or Junior Priority Creditor.

 

“Designated Agent” shall mean any Party that the Parent Borrower designates as a
Designated Agent (as confirmed in writing by such Party if such designation is
made after the execution of this

 

10

--------------------------------------------------------------------------------


 

Agreement by such Party or the joinder of such Party to this Agreement), in each
case as and to the extent so designated.  Such designation may be for all
purposes of this Agreement, or may be for one or more specified purposes
hereunder or provisions hereof.

 

“DIP Financing” shall have the meaning assigned thereto in Section 6.1(a).

 

“Discharge of ABL Obligations” shall mean (a) the payment in full in cash of the
applicable ABL Obligations that are outstanding and unpaid (and excluding, for
the avoidance of doubt, unasserted contingent indemnification or other
obligations) at the time all Indebtedness under the applicable ABL Credit
Agreement is paid in full in cash, including (if applicable), with respect to
amounts available to be drawn under outstanding letters of credit issued
thereunder at such time (or indemnities or other undertakings issued pursuant
thereto in respect of outstanding letters of credit at such time), delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of any such ABL Credit Agreement (which shall not exceed an
amount equal to 103% of the aggregate undrawn amount of such letters of credit)
and (b) the termination of all then-outstanding commitments to extend credit
under the ABL Facility Documents.

 

“Discharge of Additional Obligations” shall mean, if any Indebtedness shall at
any time have been incurred under any Additional Credit Facility, (a) the
payment in full in cash of the applicable Additional Obligations that are
outstanding and unpaid (and excluding, for the avoidance of doubt, unasserted
contingent indemnification or other obligations) at the time all Additional
Indebtedness under such Additional Credit Facility is paid in full in cash,
including (if applicable), with respect to amounts available to be drawn under
outstanding letters of credit issued thereunder (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of
credit), delivery or provision of cash or backstop letters of credit in respect
thereof in compliance with the terms of any such Additional Credit Facility
(which shall not exceed an amount equal to 103% of the aggregate undrawn amount
of such letters of credit) and (b) the termination of all then outstanding
commitments to extend credit under the applicable Additional Credit Facility.

 

“Discharge of Junior Priority Obligations” shall mean the occurrence of all of
the Discharge of [  ](1) Junior Lien Obligations and the Discharge of Additional
Obligations in respect of Junior Priority Debt.

 

“Discharge of Senior Priority Obligations” shall mean the occurrence of all of
the Discharge of ABL Obligations and the Discharge of Additional Obligations in
respect of Senior Priority Debt.

 

“Discharge of [  ](1) Junior Lien Obligations” shall mean (a) the payment in
full in cash of the applicable [  ](1) Junior Lien Obligations that are
outstanding and unpaid (and excluding, for the avoidance of doubt, unasserted
contingent indemnification or other obligations) at the time all Indebtedness
under the applicable [  ](1) Junior Lien Credit Agreement is paid in full in
cash, including (if applicable), with respect to amounts available to be drawn
under outstanding letters of credit issued thereunder at such time (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such [  ](1) Junior Lien Credit Agreement (which shall not exceed an amount
equal to 103% of the aggregate undrawn amount of such letters of credit) and
(b) the termination of all then outstanding commitments to extend credit under
the [  ](1) Junior Lien Facility Documents.

 

“Dollar” and “$” shall mean lawful money of the United States.

 

11

--------------------------------------------------------------------------------


 

“Dollar Equivalent” shall mean, with respect to any amount denominated in
Dollars, the amount thereof and, with respect to the principal amount
denominated in any currency other than Dollars, at any date of determination
thereof, an amount in Dollars equivalent to such principal amount or such other
amount calculated on the basis of the Spot Rate of Exchange.

 

“Domestic Subsidiary” shall have the meaning assigned thereto in the ABL Credit
Agreement.

 

“Event of Default” shall mean an Event of Default under any ABL Credit
Agreement, any [  ](1) Junior Lien Credit Agreement or any Additional Credit
Facility.

 

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

 

(a)                                 the taking of any action to enforce or
realize upon any Lien, including the institution of any foreclosure proceedings
or the noticing of any public or private sale pursuant to Article 9 of the
Uniform Commercial Code, or taking any action to enforce any right or power to
repossess, replevy, attach, garnish, levy upon or collect the Proceeds of any
Lien;

 

(b)                                 the exercise of any right or remedy provided
to a secured creditor on account of a Lien under any of the Credit Documents,
under applicable law, by self-help repossession, by notification to account
obligors of any Grantor, in an Insolvency Proceeding or otherwise, including the
election to retain any of the Collateral in satisfaction of a Lien;

 

(c)                                  the taking of any action or the exercise of
any right or remedy in respect of the collection on, set off against, marshaling
of, injunction respecting or foreclosure on the Collateral or the Proceeds
thereof;

 

(d)                                 the appointment of a receiver, receiver and
manager or interim receiver of all or part of the Collateral;

 

(e)                                  subject to pre-existing rights and
licenses, the sale, lease, license or other disposition of all or any portion of
the Collateral by private or public sale or any other means permissible under
applicable law;

 

(f)                                   the exercise of any other right of a
secured creditor under Part 6 of Article 9 of the Uniform Commercial Code;

 

(g)                                  the exercise of any voting rights relating
to any Capital Stock included in the Collateral; and

 

(h)                                 the delivery of any notice, claim or demand
relating to the Collateral to any Person (including any securities intermediary,
depository bank or landlord) in possession or control of, any Collateral.

 

For the avoidance of doubt, (i) filing a proof of claim or statement of interest
in any Insolvency Proceeding, (ii) the imposition of a default rate or late fee,
(iii) the acceleration of the Senior Priority Obligations, (iv) the cessation of
lending pursuant to the provisions of any applicable Senior Priority Documents
or Junior Priority Documents, (v) the consent by any Senior Priority Agent to
the disposition by any Grantor of any Collateral under the Senior Priority
Documents, (vi) seeking adequate protection shall not be deemed to be an
Exercise of Secured Creditor Remedies, (vii) the establishment or modification
of (x) borrowing base and/or availability reserves or other reserves against
collateral, (y)

 

12

--------------------------------------------------------------------------------


 

eligibility criteria for accounts or inventory or (z) other conditions for
advances or (viii) the changing of advance rates or advance sub-limits.

 

“Federal District Court” shall have the meaning assigned thereto in
Section 7.17(a).

 

“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including the European Union.

 

“Grantor” shall mean any Grantor as defined in the ABL Facility Documents, in
the [  ](1) Junior Lien Facility Documents or in any Additional Documents, as
applicable; provided, that no Person that is not (i) a Subsidiary of the Parent
Borrower or (ii) organized under the laws of the United States of America or any
state thereof or the District of Columbia, shall in any case be a Grantor.  For
the avoidance of doubt, no Person that is organized under the laws of Puerto
Rico or any other territory of the United States of America shall be a Grantor.

 

“Guarantor” shall mean any of the ABL Guarantors, the [  ](1) Junior Lien
Guarantors or the Additional Guarantors.

 

“Hedging Agreement” shall mean any interest rate, foreign currency, commodity,
credit or equity swap, collar, cap, floor or forward rate agreement, or other
agreement or arrangement designed to protect against fluctuations in interest
rates or currency, commodity, credit or equity values (including any option with
respect to any of the foregoing and any combination of the foregoing agreements
or arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

 

“Hedging Provider” shall mean any ABL Hedging Provider, any [  ](1) Junior Lien
Hedging Provider or any Additional Hedging Provider, as applicable.

 

“Impairment of Series of Junior Priority Debt” shall have the meaning assigned
thereto in Section 4.1(g).

 

“Impairment of Series of Senior Priority Debt” shall have the meaning assigned
thereto in Section 4.1(e).

 

“Indebtedness” shall have the meaning assigned thereto in the Original ABL
Credit Agreement, the Initial [  ](1) Junior Lien Credit Agreement or any
Additional Credit Facility, as applicable.

 

“Initial [  ](1) Junior Lien Credit Agreement” shall have the meaning assigned
thereto in the definition of Initial [  ](1) Junior Lien Credit Agreement.

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada) and the Companies’ Creditors Arrangement Act (Canada).

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended from time to time.

 

13

--------------------------------------------------------------------------------


 

“Junior Intervening Creditor” shall have the meaning assigned thereto in
Section 4.1(h).

 

“Junior Priority Agent” shall mean any of the [  ](1) Junior Lien Collateral
Agent and any Additional Agent under any Junior Priority Documents.

 

“Junior Priority Collateral Documents” shall mean the [  ](1) Junior Lien
Collateral Documents and any Additional Collateral Documents in respect of any
Junior Priority Obligations.

 

“Junior Priority Credit Agreement” shall mean the [  ](1) Junior Lien Credit
Agreement and any Additional Credit Facility in respect of any Junior Priority
Obligations.

 

“Junior Priority Creditors” shall mean the [  ](1) Junior Lien Creditors and any
Additional Creditor in respect of any Junior Priority Obligations.

 

“Junior Priority Debt” shall mean:

 

(1)                                 all [  ](1) Junior Lien Obligations; and

 

(2)                                 any Additional Obligations of any Credit
Party so long as on or before the date on which the relevant Additional
Indebtedness is incurred, such Indebtedness is designated by the Parent Borrower
as “Junior Priority Debt” in the relevant Additional Indebtedness Designation
delivered pursuant to Section 7.11(a)(iii).

 

“Junior Priority Documents” shall mean the [  ](1) Junior Lien Facility
Documents and any Additional Documents in respect of any Junior Priority
Obligations.

 

“Junior Priority Lien” shall mean a Lien granted (a) by a [  ](1) Junior Lien
Collateral Document to the [  ](1) Junior Lien Agent or (b) by an Additional
Collateral Document to any Additional Agent for the purpose of securing Junior
Priority Obligations.

 

“Junior Priority Obligations” shall mean the [  ](1) Junior Lien Obligations and
any Additional Obligations constituting Junior Priority Debt.

 

“Junior Priority Representative” shall mean the Junior Lien Collateral Agent
acting for the Junior Priority Secured Parties, unless either (i) the
[  ](1) Junior Lien Credit Agreement is no longer in effect or (ii) the
aggregate Additional Junior Priority Exposure (and in any event excluding
Additional Obligations in respect of Bank Products Agreements, Hedging
Agreements or Management Guarantees) under any Additional Credit Facility in
respect of Junior Priority Debt exceeds the aggregate [  ](1) Junior Lien
Exposure (and in any event excluding [  ](1) Junior Lien Obligations in respect
of Bank Products Agreements, Hedging Agreements or Management Guarantees), in
which case the Junior Priority Representative shall be the Junior Priority Agent
(if other than a Designated Agent) representing the Junior Priority Creditors
with the greatest aggregate Additional Junior Priority Exposure (and in any
event excluding Junior Priority Obligations in respect of Bank Products
Agreements, Hedging Agreements or Management Guarantees) under an Additional
Credit Facility in respect of Junior Priority Debt acting for the Junior
Priority Secured Parties (in each case, unless otherwise agreed in writing among
the Junior Priority Agents then party to this Agreement)].

 

“Junior Priority Secured Parties” shall mean, at any time, all of the Junior
Priority Agents and all of the Junior Priority Creditors.

 

“Junior Standstill Period” shall have the meaning assigned thereto in
Section 2.3(a)(i).

 

14

--------------------------------------------------------------------------------


 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien
(statutory, judgment or other) or charge of any kind (including any conditional
sale or other title retention agreement or lease in the nature thereof).

 

“Lien Priority” shall mean, with respect to any Lien of the ABL Collateral
Agent, the ABL Secured Parties, the [  ](1) Junior Lien Agent, the
[  ](1) Junior Lien Secured Parties, any Additional Agent or any Additional
Creditors in the Collateral, the order of priority of such Lien as specified in
Section 2.1.

 

“Management Credit Provider” shall mean any Additional Management Credit
Provider, any ABL Management Credit Provider or any [  ](1) Junior Lien
Management Credit Provider, as applicable.

 

“Management Guarantee” shall have the meaning assigned thereto  (a) with respect
to the ABL Obligations, in the Original ABL Credit Agreement (if the Original
ABL Credit Agreement is then in effect), or in any Other ABL Credit Agreement
then in effect (if the Original ABL Credit Agreement is not then in effect),
(b) with respect to the [  ](1) Junior Lien Obligations, in the Initial
[  ](1) Junior Lien Credit Agreement (if the Initial [  ](1) Junior Lien Credit
Agreement is then in effect), or in any Other [  ](1) Junior Lien Credit
Agreement then in effect (if the Initial [  ](1) Junior Lien Credit Agreement is
not then in effect) and (c) with respect to any Additional Obligations, in the
applicable Additional Credit Facility.

 

“Moody’s” shall have the meaning assigned thereto in the definition of “Cash
Equivalents”.

 

“New York Courts” shall have the meaning assigned thereto in Section 7.17(a).

 

“New York Supreme Court” shall have the meaning assigned thereto in
Section 7.17(a).

 

“Obligations” shall mean any of the Senior Priority Obligations or the Junior
Priority Obligations.

 

“Original ABL Credit Agreement” shall have the meaning assigned thereto in the
definition of “ABL Credit Agreement”.

 

“Other ABL Credit Agreement” shall have the meaning assigned thereto in the
definition of “ABL Credit Agreement.”

 

“Parent Borrower” shall mean Herc Rentals Inc., a Delaware corporation formerly
known as Hertz Equipment Rental Corporation, together with its successors and
assigns.

 

“Party” shall mean any of the ABL Collateral Agent, the [  ](1) Junior Lien
Agent or any Additional Agent.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Pledged Securities” shall have the meaning assigned thereto in the Senior
Priority Collateral Documents or in the Junior Priority Collateral Documents, as
the context requires.

 

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, (b) whatever is recoverable or
recovered when any Collateral is sold, exchanged, collected or disposed of,
whether voluntarily or involuntarily and (c) in the case of Proceeds

 

15

--------------------------------------------------------------------------------


 

of Pledged Securities, all dividends or other income from the Pledged
Securities, collections thereon or distributions or payments with respect
thereto.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Parent Borrower other
than an Unrestricted Subsidiary.

 

“S&P” shall have the meaning assigned thereto in the definition of “Cash
Equivalents”.

 

“Secured Parties” shall mean the Senior Priority Secured Parties and the Junior
Priority Secured Parties.

 

“Senior Intervening Creditor” shall have the meaning assigned thereto in
Section 4.1(f).

 

“Senior Priority Agent” shall mean any of the ABL Collateral Agent or any
Additional Agent under any Senior Priority Documents.

 

“Senior Priority Collateral Documents” shall mean all ABL Collateral Documents
and Additional Collateral Documents relating to any Senior Priority Obligations.

 

“Senior Priority Credit Agreement” shall mean any of the ABL Credit Agreement
and any Additional Credit Facility in respect of any Senior Priority
Obligations.

 

“Senior Priority Creditors” shall mean the ABL Creditors and any Additional
Creditor in respect of any Senior Priority Obligations.

 

“Senior Priority Debt” shall mean:

 

(1)                                 all ABL Obligations; and

 

(2)                                 any Additional Obligations of any Credit
Party so long as on or before the date on which the relevant Additional
Indebtedness is incurred, such Indebtedness is designated by the Parent Borrower
as “Senior Priority Debt” in the relevant Additional Indebtedness Designation
delivered pursuant to Section 7.11(a)(iii).

 

“Senior Priority Documents” shall mean all ABL Facility Documents and Additional
Documents in respect of any Senior Priority Obligations.

 

“Senior Priority Exposure” shall mean, as to any Credit Facility in respect of
Senior Priority Debt, as of the date of determination, the sum of the Dollar
Equivalent of (a) as to any revolving facility thereunder, the total commitments
(whether funded or unfunded) of the applicable Senior Priority Creditors to make
loans and other extensions of credit thereunder (or after the termination of
such commitments, the total outstanding principal amount of Senior Priority
Obligations thereunder) plus (b) as to any other facility thereunder, the
outstanding principal amount of Senior Priority Obligations thereunder.

 

“Senior Priority Lien” shall mean a Lien granted (a) by a ABL Collateral
Document to the ABL Collateral Agent or (b) by an Additional Collateral Document
to any Additional Agent for the purpose of securing Senior Priority Obligations.

 

16

--------------------------------------------------------------------------------


 

“Senior Priority Obligations” shall mean the ABL Obligations and any Additional
Obligations constituting Senior Priority Debt.

 

“Senior Priority Recovery” shall have the meaning assigned thereto in
Section 5.3.

 

“Senior Priority Representative” shall mean the ABL Collateral Agent under the
Original ABL Credit Agreement while the Original ABL Credit Agreement is in
effect; provided that if the Original ABL Credit Agreement is not in effect, the
Senior Priority Representative shall be the Senior Priority Agent (if other than
a Designated Agent) representing the Senior Priority Creditors with the greatest
aggregate Senior Priority Exposure (and in any event excluding Senior Priority
Obligations in respect of Bank Products Agreements, Hedging Agreements or
Management Guarantees) under a Credit Facility in respect of Senior Priority
Debt acting for the Senior Priority Secured Parties (in each case, unless
otherwise agreed in writing among the Senior Priority Agents then party to this
Agreement).

 

“Senior Priority Secured Parties” shall mean, at any time, all of the Senior
Priority Agents and all of the Senior Priority Creditors.

 

“Series of Junior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the [  ](1) Junior Lien Credit Agreement and (b) the
Indebtedness outstanding under any Additional Credit Facility in respect of or
constituting Junior Priority Debt.

 

“Series of Senior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the ABL Credit Agreement, (b) the Indebtedness under each
other ABL Credit Agreement and (c) the Indebtedness outstanding under each
Additional Credit Facility in respect of or constituting Senior Priority Debt.

 

“Series” means (x) with respect to Senior Priority Debt or Junior Priority Debt,
all Senior Priority Debt or Junior Priority Debt, as applicable, represented by
the same Agent acting in the same capacity and (y) with respect to Senior
Priority Obligations or Junior Priority Obligations, all such obligations
secured by the same Senior Priority Collateral Documents or Junior Priority
Collateral Documents, as the case may be.

 

“Spot Rate of Exchange” shall have the meaning assigned thereto in the Base
Intercreditor, whether or not the Base Intercreditor Agreement is then in
effect.

 

“Subsidiary” shall have the meaning assigned thereto in the Original ABL Credit
Agreement, the [  ](1) Junior Lien Credit Agreement or any Additional Credit
Facility, as applicable.

 

“Titled Goods” means collectively, all of each Grantor’s motor vehicles,
tractors, trailers and other Equipment (as defined in the UCC) evidenced by a
certificate of title or ownership, in each case whether now owned or existing or
hereafter acquired.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as

 

17

--------------------------------------------------------------------------------


 

enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

“United States” shall mean the United States of America.

 

“Unrestricted Subsidiary” means (i) any Subsidiary of the Parent Borrower that
at the time of determination is an Unrestricted Subsidiary, as designated by the
Board of Directors pursuant to the terms of the ABL Credit Agreement and
(ii) any Subsidiary of an Unrestricted Subsidiary.

 

“[  ](1) Junior Lien Agent” shall have the meaning assigned thereto in the
Preamble hereto and shall include any successor thereto in such capacity, as
well as any Person designated as the “Agent” or “Collateral Agent” under the
[  ](1) Junior Lien Credit Agreement.

 

“[  ](1) Junior Lien Bank Products Provider” shall mean any Person that has
entered into a Bank Products Agreement with a [  ](1) Junior Lien Credit Party
with the obligations of such [  ](1) Junior Lien Credit Party thereunder being
secured by one or more [  ](1) Junior Lien Collateral Documents, as designated
by the Parent Borrower in accordance with the terms of the [  ](1) Junior Lien
Collateral Documents (provided that no Person shall, with respect to any Bank
Products Agreement, be at any time a Bank Products Provider hereunder with
respect to more than one Credit Facility).

 

“[  ](1) Junior Lien Borrowers” shall mean the Parent Borrower and each
[  ](1) Junior Lien Subsidiary Borrower.

 

“[  ](1) Junior Lien Collateral Documents” shall mean all “[Security] Documents”
as defined in the [  ](1) Junior Lien Credit Agreement, and all other security
agreements, mortgages, deeds of trust and other collateral documents executed
and delivered in connection with any [  ](1) Junior Lien Credit Agreement, and
any other agreement, document or instrument pursuant to which a Lien is granted
securing any [  ](1) Junior Lien Obligations or under which rights or remedies
with respect to such Liens are governed, in each case as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“[  ](1) Junior Lien Credit Agreement” shall mean (a) that certain
[  ](1) Junior Lien Credit Agreement, dated as of [the date hereof], among the
[  ](1) Junior Lien Borrowers, the [  ](1) Junior Lien Lenders and the
[  ](1) Junior Lien Agent, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time (the “Initial
[  ](1) Junior Lien Credit Agreement”), together with (b) if designated by the
Parent Borrower, any other agreement (including any credit agreement, loan
agreement, indenture or other financing agreement) providing for Indebtedness
that complies with clause (1) of the definition of “Additional Indebtedness” and
has been incurred to extend the maturity of, consolidate, restructure, refund,
replace or refinance all or any portion of the [  ](1) Junior Lien Obligations,
whether by the same or any other lender, debt holder or group of lenders or debt
holders or the same (an “Other [  ](1) Junior Lien Credit Agreement”) or any
other agent, trustee or representative therefor and whether or not increasing
the amount of any Indebtedness that may be incurred thereunder; provided that
(i) such Indebtedness is secured by a Lien ranking pari passu with the Lien
securing the [Junior] Priority Obligations and (ii) the requisite creditors
party to such Other [  ](1) Junior Lien Credit Agreement (or their agent or
other representative on their behalf) shall agree, by a joinder agreement
substantially in the form of Exhibit C attached hereto or otherwise in form and
substance reasonably satisfactory to the Senior Priority Representative (or, if
there is no continuing Senior Priority Representative, other than any Designated
Agent) and the Junior Priority Representative (other than any Junior Priority
Representative being replaced in connection with such joinder) (or, if there is
no continuing Junior Priority Representative, other than any Designated Agent),
that the obligations under

 

18

--------------------------------------------------------------------------------

 


 

such Other [  ](1) Junior Lien Credit Agreement are subject to the terms and
provisions of this Agreement.  Any reference to the [  ](1) Junior Lien Credit
Agreement shall be deemed a reference to the Initial [  ](1) Junior Lien Credit
Agreement and any Other [  ](1) Junior Lien Credit Agreement, in each case then
in existence.

 

“[  ](1) Junior Lien Credit Parties” shall mean the [  ](1) Junior Lien
Borrowers, the [  ](1) Junior Lien Guarantors and each other Domestic Subsidiary
of the Parent Borrower that is now or hereafter becomes a party to any
[  ](1) Junior Lien Facility Documents.

 

“[  ](1) Junior Lien Creditors” shall mean the [  ](1) Junior Lien Lenders
together with all [  ](1) Junior Lien Bank Product Providers, [  ](1) Junior
Lien Hedging Providers, [  ](1) Junior Lien Management Credit Providers, and all
successors, assigns, transferees and replacements thereof, as well as any Person
designated as a “Lender” or “Senior Priority Creditor” under any [  ](1) Junior
Lien Credit Agreement.

 

“[  ](1) Junior Lien Facility Documents” shall mean all [  ](1) Junior Lien
Credit Agreements, [  ](1) Junior Lien Guarantees, [  ](1) Junior Lien
Collateral Documents, Bank Products Agreements between any [  ](1) Junior Lien
Credit Party and any [  ](1) Junior Lien Bank Products Provider, Hedging
Agreements between any [  ](1) Junior Lien Credit Party and any [  ](1) Junior
Lien Hedging Provider, Management Guarantees in favor of an [  ](1) Junior Lien
Management Credit Provider, those other ancillary agreements as to which any
[  ](1) Junior Lien Secured Party is a party or a beneficiary and all other
agreements, instruments, documents and certificates, now or hereafter executed
by or on behalf of any [  ](1) Junior Lien Credit Party or any of its respective
Subsidiaries or Affiliates and delivered to the [  ](1) Junior Lien Agent in
connection with any of the foregoing or any [  ](1) Junior Lien Credit
Agreement, in each case as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“[  ](1) Junior Lien Guarantees” means that certain [Guarantee and Collateral
Agreement], dated as of the date hereof, and all other guarantees (other than
any guarantees by any Affiliate of the Parent Borrower other than a Domestic
Subsidiary thereof) executed under or in connection with any [  ](1) Junior Lien
Credit Agreement, in each case as the same may be amended, restated, modified or
supplemented from time to time.

 

“[  ](1) Junior Lien Guarantors” shall mean, collectively, each Domestic
Subsidiary of the Parent Borrower that is or becomes a guarantor under any of
the [  ](1) Junior Lien Guarantees.

 

“[  ](1) Junior Lien Hedging Provider” shall mean any Person that has entered
into a Hedging Agreement with an [  ](1) Junior Lien Credit Party with the
obligations of such [  ](1) Junior Lien Credit Party thereunder being secured by
one or more [  ](1) Junior Lien Collateral Documents, as designated by the
Parent Borrower in accordance with the terms of the [  ](1) Junior Lien
Collateral Documents (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Provider hereunder with respect to more than
one Credit Facility).

 

“[  ](1) Junior Lien Lenders” shall mean the financial institutions and other
lenders party from time to time to the [  ](1) Junior Lien Credit Agreement
(including any such financial institution or lender in its capacity as an issuer
of letters of credit thereunder), together with their successors, assigns,
transferees and replacements thereof.

 

“[  ](1) Junior Lien Management Credit Provider” shall mean any Person who
(a) is a beneficiary of a Management Guarantee provided by an [  ](1) Junior
Lien Credit Party, with the obligations of the applicable [  ](1) Junior Lien
Credit Party thereunder being secured by one or more [  ](1) Junior Lien
Collateral Documents and (b) has been designated by the Parent Borrower in
accordance with the terms of one or more [  ](1) Junior Lien Collateral
Documents (provided that no Person shall, with respect to any

 

19

--------------------------------------------------------------------------------


 

Management Guarantee, be at any time a Management Credit Provider with respect
to more than one Credit Facility).

 

“[  ](1) Junior Lien Obligations” shall mean all obligations of every nature of
each [  ](1) Junior Lien Credit Party from time to time owed to the
[  ](1) Junior Lien Agent, the [  ](1) Junior Lien Lenders or any of them, any
[  ](1) Junior Lien Bank Products Provider, any [  ](1) Junior Lien Hedging
Provider or any [  ](1) Junior Lien Management Credit Provider under any
[  ](1) Junior Lien Facility Documents, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such [  ](1) Junior Lien Credit Party, would have accrued on any
[  ](1) Junior Lien Obligation, whether or not a claim is allowed against such
[  ](1) Junior Lien Credit Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the
[  ](1) Junior Lien Facility Documents, as amended, restated, supplemented,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time.

 

“[  ](1) Junior Lien Secured Parties” shall mean the [  ](1) Junior Lien Agent,
the [  ](1) Junior Lien Creditors and the holders of any other [  ](1) Junior
Lien Obligations.

 

“[  ](1) Junior Lien Subsidiary Borrowers” shall mean each Domestic Subsidiary
of the Parent Borrower that is or becomes a borrower under the [  ](1) Junior
Lien Credit Agreement.

 

(c)                                                          Rules of
Construction.  Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the term “including” is not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.  Article, section, subsection,
clause, schedule and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders and
supplements thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders and supplements set forth herein).  Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns.  Any reference herein to the repayment in full of an
obligation shall mean the payment in full in cash of such obligation, or in such
other manner as may be approved in writing by the requisite holders or
representatives in respect of such obligation.

 

9.

 

LIEN PRIORITY

 

(a)                                                         Agreement to
Subordinate.

 

(i)             Notwithstanding (i) the date, time, method, manner or order of
grant, attachment or perfection (including any defect or deficiency or alleged
defect or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Secured Party in respect of all or any portion of the Collateral, or of
any Liens granted to any Junior Priority Secured Party in respect of all or any
portion of the Collateral, and regardless of how any such Lien was acquired
(whether by grant, statute, operation of law, subrogation or otherwise),
(ii) the order or time of filing or recordation of any document or instrument
for perfecting the Liens in favor of any Senior Priority Secured Party or any
Junior Priority Secured Party in any Collateral, (iii) any provision of the
Uniform Commercial Code, the Bankruptcy Code or any other applicable law, or of
any Senior

 

20

--------------------------------------------------------------------------------


 

Priority Documents or Junior Priority Documents, (iv) whether any Senior
Priority Agent or any Junior Priority Agent, in each case either directly or
through agents, holds possession of, or has control over, all or any part of the
Collateral, (v) the fact that any such Liens in favor of any Senior Priority
Secured Party securing any of the Senior Priority Obligations are
(x) subordinated to any Lien securing any other obligation of any Credit Party
or (y) otherwise subordinated, voided, avoided, invalidated or lapsed or
(vi) any other circumstance of any kind or nature whatsoever, each Junior
Priority Agent, for and on behalf of itself and the Junior Priority Secured
Parties represented thereby, hereby agrees that:

 

(A)                                                                 any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of any Junior Priority Secured Party that secures all or any portion of
the Junior Priority Obligations shall be junior and subordinate in all respects
to all Liens granted to any of the Senior Priority Secured Parties in such
Collateral to secure all or any portion of the Senior Priority Obligations;

 

(B)                                                                 any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of any Senior Priority Secured Party that secures all or any portion of
the Senior Priority Obligations shall be senior and prior in all respects to all
Liens granted to any of the Junior Priority Agents and the Junior Priority
Secured Parties in the Collateral to secure all or any portion of the Junior
Priority Obligations;

 

(C)                                                                 except as
may be separately otherwise agreed in writing by and between or among any
applicable Senior Priority Agents, in each case on behalf of itself and the
Senior Priority Secured Parties represented thereby, any Lien in respect of all
or any portion of the Collateral now or hereafter held by or on behalf of any
Senior Priority Secured Party that secures all or any portion of the Senior
Priority Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Senior Priority Secured Party that
secures all or any portion of the Senior Priority Obligations; provided that any
such separate agreement is expected to allocate the risk of any Impairment of
such Series; and

 

(D)                                                                 except as
may be separately otherwise agreed in writing by and between or among any
applicable Junior Priority Agents, in each case on behalf of itself and the
Junior Priority Secured Parties represented thereby, any Lien in respect of all
or any portion of the Collateral now or hereafter held by or on behalf of any
Junior Priority Secured Party, that secures all or any portion of the Junior
Priority Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Junior Priority Secured Party that
secures all or any portion of the Junior Priority Obligations; provided that any
such separate agreement is expected to allocate the risk of any Impairment of
such Series.

 

(ii)          Notwithstanding (i) the date, time, method, manner or order of
grant, attachment or perfection (including any defect or deficiency or alleged
defect or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Secured Party in respect of all or any portion of the Collateral and
regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
any other Senior Priority Secured Party in any Collateral, (iii) any provision
of the Uniform Commercial Code, the Bankruptcy Code or any other applicable law,
or of any Senior Priority Documents, (iv) whether any Senior Priority Agent, in
each case either directly or through agents, holds possession of, or has control
over, all or any part of the Collateral, (v) the fact that any such Liens in
favor of any

 

21

--------------------------------------------------------------------------------


 

Senior Priority Secured Party securing any of the Senior Priority Obligations
are (x) subordinated to any Lien securing any other obligation of any Credit
Party or (y) otherwise subordinated, voided, avoided, invalidated or lapsed or
(vi) any other circumstance of any kind or nature whatsoever, each Senior
Priority Agent, for and on behalf of itself and the Senior Priority Secured
Parties represented thereby, hereby agrees that, except as may be separately
otherwise agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Secured Parties represented thereby, subject to Sections 4.1(e) and (f) hereof,
any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Senior Priority Secured Party that secures all or
any portion of the Senior Priority Obligations shall be pari passu and equal in
priority in all respects with any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any other Senior Priority
Secured Party that secures all or any portion of the Senior Priority
Obligations.

 

(iii)       Notwithstanding (i) the date, time, method, manner or order of
grant, attachment or perfection (including any defect or deficiency or alleged
defect or deficiency in any of the foregoing) of any Liens granted to any Junior
Priority Secured Party in respect of all or any portion of the Collateral and
regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
any other Junior Priority Secured Party in any Collateral, (iii) any provision
of the Uniform Commercial Code, the Bankruptcy Code or any other applicable law,
or of any Junior Priority Documents, (iv) whether any Junior Priority Agent, in
each case either directly or through agents, holds possession of, or has control
over, all or any part of the Collateral, (v) the fact that any such Liens in
favor of any Junior Priority Secured Party securing any of the Junior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured Parties represented thereby, hereby agrees that except as may be
separately otherwise agreed in writing by and between or among any applicable
Junior Priority Agents, in each case on behalf of itself and the Junior Priority
Secured Parties represented thereby, subject to Sections 4.1(g) and (h) hereof,
any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Junior Priority Secured Party that secures all or
any portion of the Junior Priority Obligations shall be pari passu and equal in
priority in all respects with any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any other Junior Priority
Secured Party that secures all or any portion of the Junior Priority
Obligations.

 

(iv)      Notwithstanding any failure by any Senior Priority Secured Party to
perfect its security interests in the Collateral or any avoidance, invalidation,
priming or subordination by any third party or court of competent jurisdiction
of the security interests in the Collateral granted to any of the Senior
Priority Secured Parties, the priority and rights as (x) between the respective
classes of Senior Priority Secured Parties and (y) between the Senior Priority
Secured Parties, on the one hand, and the Junior Priority Secured Parties, on
the other hand, with respect to the Collateral shall be as set forth herein. 
Notwithstanding any failure by any Junior Priority Secured Party to perfect its
security interests in the Collateral or any avoidance, invalidation, priming or
subordination by any third party or court of competent jurisdiction of the
security interests in the Collateral granted to any of the Junior Priority
Secured Parties, the priority and rights as between the respective classes of
Junior Priority Secured Parties with respect to the Collateral shall be as set
forth herein.  Lien priority as among the Senior Priority Obligations and the
Junior Priority Obligations with respect to any Collateral will be governed
solely by this Agreement, except as may be separately otherwise agreed in
writing by or among any applicable Secured Parties.

 

22

--------------------------------------------------------------------------------


 

(v)         The ABL Collateral Agent, for and on behalf of itself and the ABL
Creditors, acknowledges and agrees that (x) concurrently herewith, the
[  ](1) Junior Lien Agent, for the benefit of itself and the [  ](1) Junior Lien
Creditors, has been granted Junior Priority Liens upon all of the Collateral in
which the ABL Collateral Agent has been granted Senior Priority Liens, and the
ABL Collateral Agent hereby consents thereto, and (y) one or more Additional
Agents, each on behalf of itself and any Additional Creditors represented
thereby, may be granted Senior Priority Liens or Junior Priority Liens upon all
of the Collateral in which the ABL Collateral Agent has been granted Senior
Priority Liens, and the ABL Collateral Agent hereby consents thereto.

 

(vi)      The [  ](1) Junior Lien Agent, for and on behalf of itself and the
[  ](1) Junior Lien Creditors, acknowledges and agrees that (x) the ABL
Collateral Agent, for the benefit of itself and the ABL Creditors, has been
granted Senior Priority Liens upon all of the Collateral in which the
[  ](1) Junior Lien Agent has been granted Junior Priority Liens, and the
[  ](1) Junior Lien Agent hereby consents thereto, and (y) one or more
Additional Agents, each on behalf of itself and any Additional Creditors
represented thereby, may be granted Senior Priority Liens or Junior Priority
Liens upon all of the Collateral in which the [  ](1) Junior Lien Agent has been
granted Junior Priority Liens, and the [  ](1) Junior Lien Agent hereby consents
thereto.

 

(vii)                           Each Additional Agent, for and on behalf of
itself and any Additional Creditors represented thereby, acknowledges and agrees
that, (x) the ABL Collateral Agent, for the benefit of itself and the ABL
Creditors, has been granted Senior Priority Liens upon all of the Collateral in
which such Additional Agent is being granted Liens, and such Additional Agent
hereby consents thereto, (y) the [  ](1) Junior Lien Agent, for the benefit of
itself and the [  ](1) Junior Lien Creditors, has been granted Junior Priority
Liens upon all of the Collateral in which such Additional Agent is being granted
Liens, and such Additional Agent hereby consents thereto, and (z) one or more
other Additional Agents, each on behalf of itself and any Additional Creditors
represented thereby, have been or may be granted Senior Priority Liens or Junior
Priority Liens upon all of the Collateral in which such Additional Agent is
being granted Liens, and such Additional Agent hereby consents thereto.

 

(viii)                        The subordination of Liens by each Junior Priority
Agent in favor of the Senior Priority Agents shall not be deemed to subordinate
the Liens of any Junior Priority Agent to the Liens of any other Person.  The
provision of pari passu and equal priority as between Liens of any Senior
Priority Agent and Liens of any other Senior Priority Agent, in each case as set
forth herein, shall not be deemed to provide that the Liens of the Senior
Priority Agent will be pari passu or of equal priority with the Liens of any
other Person, or to subordinate any Liens of any Senior Priority Agent to the
Liens of any Person.  The provision of pari passu and equal priority as between
Liens of any Junior Priority Agent and Liens of any other Junior Priority Agent,
in each case as set forth herein, shall not be deemed to provide that the Liens
of the Junior Priority Agent will be pari passu or of equal priority with the
Liens of any other Person.

 

(ix)      So long as the Discharge of Senior Priority Obligations has not
occurred, the parties hereto agree that in the event that any ABL Borrower
shall, or shall permit any other Grantor to, grant or permit any additional
Liens, or take any action to perfect any additional Liens, on any asset or
property to secure any Junior Priority Obligation and, unless otherwise provided
for in accordance with Section 2.5(d), have not also granted a Lien on such
asset or property to secure the Senior Priority Obligations and taken all
actions to perfect such Liens, then, without limiting any other rights and
remedies available to any Senior Priority Agent and/or the other Senior Priority
Secured Parties, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties for which it is a Junior Priority Agent, and
each other

 

23

--------------------------------------------------------------------------------


 

Junior Priority Secured Party (by its acceptance of the benefits of the Junior
Priority Documents), agrees that any amounts received by or distributed to any
of them pursuant to or as a result of Liens granted in contravention of this
Section 2.1(i) shall be subject to Section 4.1(b).

 

(b)                                                         Waiver of Right to
Contest Liens.

 

(i)             Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that it and they
shall not (and hereby waives any right to) take any action to contest or
challenge (or assist or support any other Person in contesting or challenging),
directly or indirectly, whether or not in any proceeding (including in any
Insolvency Proceeding), the validity, priority, enforceability or perfection of
the Liens of any Senior Priority Secured Party in respect of the Collateral, or
the provisions of this Agreement.  Except to the extent expressly set forth in
this Agreement, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that no Junior
Priority Agent or Junior Priority Creditor will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any
Senior Priority Secured Party under the Senior Priority Documents with respect
to the Collateral.  Except to the extent expressly set forth in this Agreement,
each Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured Parties represented thereby, hereby waives any and all rights it or such
Junior Priority Secured Parties may have as a junior lien creditor or otherwise
to contest, protest, object to or interfere with the manner in which any Senior
Priority Secured Party seeks to enforce its Liens in any Collateral.

 

(ii)          Except as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, each Senior Priority
Agent, for and on behalf of itself and the Senior Priority Secured Parties
represented thereby, agrees that it and they shall not (and hereby waives any
right to) take any action to contest or challenge (or assist or support any
other Person in contesting or challenging), directly or indirectly, whether or
not in any proceeding (including in any Insolvency Proceeding), the validity,
priority, enforceability or perfection of the Liens of any other Senior Priority
Agent or any Senior Priority Secured Parties represented thereby, or the
provisions of this Agreement.  Except to the extent expressly set forth in this
Agreement, or as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, each Senior Priority Agent, for and
on behalf of itself and the Senior Priority Secured Parties represented thereby,
agrees that none of such Senior Priority Agent and such Senior Priority Secured
Parties represented thereby will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by, and not prohibited under
this Agreement to be undertaken by, any other Controlling Senior Priority
Secured Party under any applicable Senior Priority Documents with respect to the
Collateral.  Except to the extent expressly set forth in this Agreement, or as
may be separately otherwise agreed in writing by and between or among any
applicable Senior Priority Agents, each Senior Priority Agent, for and on behalf
of itself and the Senior Priority Secured Parties represented thereby, hereby
waives any and all rights it or such Senior Priority Secured Parties may have as
a pari passu lien creditor or otherwise to contest, protest, object to or
interfere with the manner in which any other Senior Priority Agent or any Senior
Priority Secured Party represented thereby seeks to enforce its Liens in any
Collateral so long as such other Senior Priority Agent or Senior Priority
Secured Party represented thereby is not prohibited from taking such action
under this Agreement.

 

(iii)       Except as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, in each case on behalf
of itself and any Junior Priority Secured Parties represented thereby, each
Junior Priority Agent, for and on behalf of

 

24

--------------------------------------------------------------------------------


 

itself and the Junior Priority Secured Parties represented thereby, agrees that
it and they shall not (and hereby waives any right to) take any action to
contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority, enforceability
or perfection of the Liens of any other Junior Priority Agent or any Junior
Priority Secured Parties represented by such other Junior Priority Agent, or the
provisions of this Agreement.  Except to the extent expressly set forth in this
Agreement, or as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, each Junior Priority Agent, for and
on behalf of itself and the Junior Priority Secured Parties represented thereby,
agrees that none of such Junior Priority Agent and Junior Priority Secured
Parties will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by, and not prohibited under this Agreement to be
undertaken by, any Controlling Junior Priority Secured Party under any
applicable Junior Priority Documents with respect to the Collateral.  Except to
the extent expressly set forth in this Agreement, or as may be separately
otherwise agreed in writing by and between or among any applicable Junior
Priority Agents, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, hereby waives any and all
rights it or such Junior Priority Secured Parties may have as a pari passu lien
creditor or otherwise to contest, protest, object to or interfere with the
manner in which any other Junior Priority Agent or any Junior Priority Secured
Party represented by such other Junior Priority Agent seeks to enforce its Liens
in any Collateral so long as such other Junior Priority Agent or Junior Priority
Creditor is not prohibited from taking such action under this Agreement.

 

(iv)      The assertion of priority rights established under the terms of this
Agreement or in any separate writing contemplated hereby between any of the
parties hereto shall not be considered a challenge to Lien priority of any Party
prohibited by this Section 2.2.

 

(c)                                                          Remedies
Standstill.

 

(i)             Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that, until the
Discharge of Senior Priority Obligations, such Junior Priority Agent and such
Junior Priority Secured Parties:

 

(A)                                                                 will not,
and will not seek to, Exercise Any Secured Creditor Remedies (or institute or
join in any action or proceeding with respect to the Exercise of Secured
Creditor Remedies) with respect to the Collateral without the written consent of
the Senior Priority Representative; provided that any Junior Priority Agent may
Exercise Any Secured Creditor Remedies (other than any remedies the exercise of
which is otherwise prohibited by this Agreement, including Article VI) after a
period of [150] consecutive days has elapsed from the date of delivery of
written notice by such Junior Priority Agent to each Senior Priority Agent
stating that an Event of Default (as defined under the applicable Junior
Priority Credit Agreement) has occurred and is continuing thereunder and that
the Junior Priority Obligations are currently due and payable in full (whether
as a result of acceleration or otherwise) and stating its intention to Exercise
Any Secured Creditor Remedies (the “Junior Standstill Period”), and then such
Junior Priority Agent may Exercise Any Secured Creditor Remedies only so long as
(1) no Event of Default relating to the payment of interest, principal, fees or
other Senior Priority Obligations shall have occurred and be continuing and
(2) no Senior Priority Secured Party shall have commenced (or attempted to
commence or given notice of its intent to commence) the Exercise of Secured
Creditor Remedies with respect to the Collateral (including seeking relief from
the automatic stay or any other stay in any Insolvency Proceeding) and, in each
case, such Junior Priority Agent has notice thereof;

 

25

--------------------------------------------------------------------------------


 

(B)                                                                 will not
contest, protest or object to any foreclosure proceeding or action brought by
any Senior Priority Agent or any Senior Priority Creditor or any other exercise
by any Senior Priority Agent or any Senior Priority Creditor of any rights and
remedies relating to the Collateral under the Senior Priority Documents or
otherwise (including any Exercise of Secured Creditor Remedies initiated by or
supported by any Senior Priority Agent or any Senior Priority Creditor);

 

(C)                                                                 subject to
their rights under clause (i) above, will not object to the forbearance by any
Senior Priority Agent or the Senior Priority Creditors from bringing or pursuing
any foreclosure proceeding or action or any other exercise of any rights or
remedies relating to the Collateral; or

 

(D)                                                                 will not
knowingly take, receive or accept any Proceeds of the Collateral, it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by the Junior Priority Representative shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the Senior Priority Representative.

 

From and after the Discharge of Senior Priority Obligations (or prior thereto
upon obtaining the written consent of each Senior Priority Agent), any Junior
Priority Agent and any Junior Priority Creditor may Exercise Any Secured
Creditor Remedies under the Junior Priority Documents or applicable law as to
any Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by any Junior Priority Agent or any
Junior Priority Creditor is at all times subject to the provisions of this
Agreement, including Section 4.1.

 

(ii)          Each Senior Priority Agent, for and on behalf of itself and any
Senior Priority Secured Parties represented thereby, agrees that such Senior
Priority Agent and such Senior Priority Secured Parties will not (except as may
be separately otherwise agreed in writing by and between or among all Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Secured Parties represented thereby) Exercise Any Secured Creditor Remedies (or
institute or join in any action or proceeding with respect to the Exercise of
Secured Creditor Remedies) with respect to any of the Collateral without the
written consent of the Senior Priority Representative and will not knowingly
take, receive or accept any Proceeds of Collateral (except as may be separately
otherwise agreed in writing by and between or among all Senior Priority Agents,
in each case on behalf of itself and the Senior Priority Secured Parties
represented thereby), it being understood and agreed that the temporary deposit
of Proceeds of Collateral in a Deposit Account controlled by such Senior
Priority Agent shall not constitute a breach of this Agreement so long as such
Proceeds are promptly remitted to the Senior Priority Representative; provided
that nothing in this sentence shall prohibit any Senior Priority Agent from
taking such actions in its capacity as Senior Priority Representative, if
applicable.  The Senior Priority Representative may Exercise Any Secured
Creditor Remedies under the Senior Priority Documents or applicable law as to
any Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the Senior Priority Representative is
at all times subject to the provisions of this Agreement, including Section 4.1.

 

(iii)       Nothing in this Agreement shall prohibit the receipt by any Secured
Party of the required payments of interest, principal and other amounts owed in
respect of the Senior Priority Obligations or Junior Priority Obligations, as
the case may be, so long as such receipt is not the direct or indirect result of
the exercise by any Secured Party of rights or remedies as a secured creditor in
respect of the Collateral (including set-off) or enforcement in contravention of
this Agreement of any Lien held by such Secured Party.

 

26

--------------------------------------------------------------------------------


 

(d)                                                         Exercise of Rights.

 

(i)             No Other Restrictions.  Until the Discharge of Senior Priority
Obligations, subject to Section 2.3(a), the Senior Priority Agents shall have
the exclusive right to commence and maintain an Exercise of Secured Creditor
Remedies; provided, however, that the Exercise of Secured Creditor Remedies with
respect to the Collateral shall be subject to the Lien Priority and to the
provisions of this Agreement, including Section 4.1.  In commencing any Exercise
of Secured Creditor Remedies, each Senior Priority Agent may enforce the
provisions of the applicable Senior Priority Documents, all in such order and in
such manner as each may determine in the exercise of its sole discretion,
consistent with the terms of this Agreement and mandatory provisions of
applicable law (except as may be separately otherwise agreed in writing by and
between or among any applicable Parties, solely as among such Parties and the
Creditors represented thereby); provided, however, that each Agent agrees to
provide to each other such Party copies of any notices that it is required under
applicable law to deliver to any Credit Party; provided, further, however, that
any Senior Priority Agent’s failure to provide any such copies to any other such
Party shall not impair any Senior Priority Agent’s rights hereunder or under any
of the applicable Senior Priority Documents, and any Junior Priority Agent’s
failure to provide any such copies to any other such Party shall not impair any
Junior Priority Agent’s rights hereunder or under any of the applicable Junior
Priority Documents.  Each Agent agrees for and on behalf of itself and each
Creditor represented thereby that such Agent and each such Creditor will not
institute or join in any suit, Insolvency Proceeding or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim, (x) in
the case of any Junior Priority Agent and any Junior Priority Secured Party
represented thereby, against any Senior Priority Secured Party, and (y) in the
case of any Senior Priority Agent and any Senior Priority Secured Party
represented thereby, against any Junior Priority Secured Party, seeking damages
from or other relief by way of specific performance, instructions or otherwise,
with respect to any action taken or omitted to be taken by such Person with
respect to the Collateral that is consistent with the terms of this Agreement,
and none of such Persons shall be liable for any such action taken or omitted to
be taken.  Except as may be separately otherwise agreed in writing by and
between or among any Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Secured Parties represented thereby, each Senior
Priority Agent agrees for and on behalf of any Senior Priority Secured Parties
represented thereby that such Agent and each such Creditor will not institute or
join in any suit, Insolvency Proceeding or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any other
Senior Priority Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken.  Except as may be
separately otherwise agreed in writing by and between or among any Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Secured Parties represented thereby, each Junior Priority Agent agrees for and
on behalf of any Junior Priority Secured Parties represented thereby that such
Agent and each such Creditor will not institute or join in any suit, Insolvency
Proceeding or other proceeding or assert in any suit, Insolvency Proceeding or
other proceeding any claim against any other Junior Priority Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken.

 

(ii)          Release of Liens by Junior Secured Parties.  In the event of
(A) any Exercise of Secured Creditor Remedies (including any private or public
sale of all or a portion of the Collateral in connection therewith) by or with
the consent of the Senior Priority Representative which results in the release
of the Senior Priority Secured Parties’ Lien on all or any portion of the
Collateral, (B) any sale, transfer or other disposition of all or any portion of
the Collateral, so long as such sale, transfer or other disposition is then
permitted by the Senior Priority Documents, (C) the release of the Senior
Priority Secured Parties’ Liens on all or any portion of the Collateral, so long
as such release shall have been approved by the requisite Senior Priority
Secured Parties (as determined pursuant to the Senior Priority

 

27

--------------------------------------------------------------------------------


 

Documents), in the case of clauses (B) and (C) only to the extent occurring
prior to the Discharge of Senior Priority Obligations and not in connection with
a Discharge of Senior Priority Obligations (and irrespective of whether an Event
of Default has occurred), or (D) upon the termination and discharge of a
subsidiary guarantee in accordance with the terms thereof, each Junior Priority
Agent agrees, for and on behalf of itself and the Junior Priority Secured
Parties represented thereby, that (x) so long as, if applicable, the net cash
proceeds of any such sale, transfer or other disposition, if any, described in
clause (A) above are applied as provided in Section 4.1, and there is a
corresponding release of the Liens securing the Senior Priority Obligations,
such sale, transfer or other disposition will be free and clear of the Liens on
such Collateral securing the Junior Priority Obligations and (y) such Junior
Priority Secured Parties’ Liens with respect to the Collateral so sold,
transferred, disposed or released shall terminate and be automatically released
(but not the proceeds thereof) without further action.  In furtherance of, and
subject to, the foregoing, each Junior Priority Agent agrees that it will
execute any and all Lien releases or other documents reasonably requested by any
Senior Priority Agent in connection therewith, so long as the net cash proceeds,
if any, from such sale, transfer or other disposition described in clause
(A) above of such Collateral are applied in accordance with the terms of this
Agreement.  Each Junior Priority Agent hereby appoints the Senior Priority
Representative and any officer or duly authorized person of the Senior Priority
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Junior Priority Agent and in the name of such Junior Priority Agent or
in the Senior Priority Representative’s own name, from time to time, in the
Senior Priority Representative’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

(e)                                                          No New Liens.

 

(i)             Until the Discharge of Senior Priority Obligations, each Junior
Priority Agent, for and on behalf of itself and any Junior Priority Secured
Parties represented thereby, hereby agrees that:

 

(A)                                                                 no Junior
Priority Secured Party shall knowingly acquire or hold (x) any guarantee of
Junior Priority Obligations by any Person unless such Person also provides a
guarantee of the Senior Priority Obligations, or (y) any Lien on any assets of
any Credit Party securing any Junior Priority Obligation which assets are not
also subject to the Lien of each Senior Priority Agent under the Senior Priority
Documents, subject to the Lien Priority set forth in this Agreement; and

 

(B)                                                                 if any such
Junior Priority Secured Party shall nonetheless acquire or hold any guarantee of
Junior Priority Obligations by any Person who does not also provide a guarantee
of Senior Priority Obligations or any Lien on any assets of any Credit Party
securing any Junior Priority Obligation, which assets are not also subject to
the Lien of each Senior Priority Agent under the Senior Priority Documents,
subject to the Lien Priority set forth in this Agreement, then such Junior
Priority Agent (or the relevant Junior Priority Creditor) shall, without the
need for any further consent of any other Junior Priority Secured Party and
notwithstanding anything to the contrary in any other Junior Priority Document,
be deemed to also hold and have held such guarantee or Lien for the benefit of
the Senior Priority Agents as security for the Senior Priority Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
each Senior Priority Agent in writing of the existence of such guarantee or Lien
and any proceeds of any such Lien shall be subject to Article IV.

 

28

--------------------------------------------------------------------------------


 

(ii)          Until the Discharge of Senior Priority Obligations, except as may
be separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case, for and on behalf of itself and any Senior
Priority Secured Parties represented thereby, each Senior Priority Agent, for
and on behalf of itself and the Senior Priority Secured Parties represented
thereby, hereby agrees that:

 

(A)                                                                 no Senior
Priority Secured Party shall knowingly acquire or hold (x) any guarantee of any
Senior Priority Obligations by any Person unless such Person also provides a
guarantee of all the other Senior Priority Obligations, or (y) any Lien on any
assets of any Credit Party securing any Senior Priority Obligation which assets
are not also subject to the Lien of each other Senior Priority Agent under the
Senior Priority Documents, subject to the Lien Priority set forth in this
Agreement; and

 

(B)                                                                 if any such
Senior Priority Secured Party shall nonetheless acquire or hold any guarantee of
any Senior Priority Obligations by any Person who does not also provide a
guarantee of all other Senior Priority Obligations or any Lien on any assets of
any Credit Party securing any Senior Priority Obligation which assets are not
also subject to the Lien of each other Senior Priority Agent under the Senior
Priority Documents, subject to the Lien Priority set forth in this Agreement,
then such Senior Priority Agent (or the relevant Senior Priority Creditor)
shall, without the need for any further consent of any other Senior Priority
Secured Party and notwithstanding anything to the contrary in any other Senior
Priority Document, be deemed to also hold and have held such guarantee or Lien
for the benefit of each other Senior Priority Agent as security for the other
Senior Priority Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify each Senior Priority Agent in writing of the
existence of such guarantee or Lien.

 

(iii)       Until the Discharge of Junior Priority Obligations, except as may be
separately otherwise agreed in writing by and between or among any applicable
Junior Priority Agents, in each case, for and on behalf of itself and any Junior
Priority Secured Parties represented thereby, each Junior Priority Agent, for
and on behalf of itself and the Junior Priority Secured Parties represented
thereby, hereby agrees that:

 

(A)                                                                 no such
Junior Priority Secured Party shall knowingly acquire or hold (x) any guarantee
of any Junior Priority Obligations by any Person unless such Person also
provides a guarantee of all the other Junior Priority Obligations, or (y) any
Lien on any assets of any Credit Party securing any Junior Priority Obligation
which assets are not also subject to the Lien of each other Junior Priority
Agent under the Junior Priority Documents, subject to the Lien Priority set
forth herein; and

 

(B)                                                                 if any such
Junior Priority Secured Party shall nonetheless acquire or hold any guarantee of
any Junior Priority Obligations by any Person who does not also provide a
guarantee of all other Junior Priority Obligations or any Lien on any assets of
any Credit Party securing any Junior Priority Obligation which assets are not
also subject to the Lien of each other Junior Priority Agent under the Junior
Priority Documents, subject to the Lien Priority set forth herein, then such
Junior Priority Agent (or the relevant Junior Priority Creditor) shall, without
the need for any further consent of any other Junior Priority Secured Party and
notwithstanding anything to the contrary in any other Junior Priority Document,
be deemed to also hold and have held such guarantee or Lien for the benefit of
each other Junior Priority Agent as security for the other Junior Priority
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Junior Priority Agent in writing of the existence of such
guarantee or Lien.

 

29

--------------------------------------------------------------------------------

 


 

(iv)      No Secured Party shall be deemed to be in breach of this Section 2.5
as a result of any other Secured Party expressly declining, in writing (by
virtue of the scope of the grant of Liens, including exceptions thereto,
exclusions therefrom, and waivers and releases thereof), to acquire, hold or
continue to hold any Lien in any asset of any Credit Party.

 

(v)         Notwithstanding anything to the contrary herein, the provisions of
this Section 2.5 shall not apply with respect to (x) any ABL Canadian Collateral
or (y) any guarantees, grants or pledges by Holdings (as defined in the ABL
Credit Agreement) or by any other direct or indirect parent of the Parent
Borrower, in each case in respect of any Senior Priority Obligations.

 

(f)                                                           Waiver of
Marshalling.  Until the Discharge of Senior Priority Obligations, each Junior
Priority Agent (including in its capacity as Junior Priority Representative, if
applicable), for and on behalf of itself and the Junior Priority Secured Parties
represented thereby, agrees not to assert and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling, appraisal, valuation or
other similar right that may otherwise be available under applicable law with
respect to the Collateral or any other similar rights a junior secured creditor
may have under applicable law.

 

10.

 

ACTIONS OF THE PARTIES

 

(a)                                                         Certain Actions
Permitted.  Notwithstanding anything herein to the contrary, (a) each Agent may
make such demands or file such claims in respect of the Senior Priority
Obligations or Junior Priority Obligations, as applicable, owed to such Agent
and the Creditors represented thereby as are necessary to prevent the waiver or
bar of such claims under applicable statutes of limitations or other statutes,
court orders, or rules of procedure at any time, (b) in any Insolvency
Proceeding commenced by or against the Parent Borrower or any other Credit
Party, each Junior Priority Secured Party may file a proof of claim or statement
of interest with respect to its respective Junior Priority Obligations, (c) each
Junior Priority Secured Party shall be entitled to file any necessary responsive
or defensive pleadings in opposition to any motion, claim, adversary proceeding
or other pleading made by any person objecting to or otherwise seeking the
disallowance of the claims of such Junior Priority Secured Party, including any
claims secured by the Collateral, if any, in each case if not otherwise in
contravention of the terms of this Agreement, (d) each Junior Priority Secured
Party shall be entitled to file any pleadings, objections, motions or agreements
which assert rights or interests available to unsecured creditors of the Credit
Parties arising under either the Bankruptcy Law or applicable non-bankruptcy
law, in each case if not otherwise in contravention of the terms of this
Agreement, (e) each Junior Priority Secured Party shall be entitled to file any
proof of claim and other filings and make any arguments and motions in order to
preserve or protect its Liens on the Collateral that are, in each case, not
otherwise in contravention of the terms of this Agreement, with respect to the
Junior Priority Obligations and the Collateral and (f) each Junior Priority
Secured Party may exercise any of its rights or remedies with respect to the
Collateral after the termination of the Junior Standstill Period to the extent
permitted by Section 2.3 above.

 

(b)                                                         Delivery of Control
Collateral; Agent for Perfection.

 

(i)             Each Credit Party shall deliver all Control Collateral when
required to be delivered pursuant to the Credit Documents to (x) until the
Discharge of Senior Priority Obligations, the Senior Priority Representative and
(y) thereafter, the Junior Priority Representative.

 

30

--------------------------------------------------------------------------------


 

(ii)          Each Agent, for the benefit of and on behalf of itself and each
other Secured Party represented thereby, agrees to hold all Control Collateral,
Cash Collateral and Titled Goods that are part of the Collateral in its
possession, custody or control (or in the possession, custody or control of
agents or bailees for either) as agent for the other Secured Parties solely for
the purpose of perfecting the security interest granted in such Control
Collateral, Cash Collateral or Titled Goods, subject to the terms and conditions
of this Section 3.2.  Each (i) Senior Priority Agent, for and on behalf of
itself and each Senior Priority Secured Party represented thereby and
(ii) Junior Priority Agent, for and on behalf of itself and each Junior Priority
Secured Party represented thereby, agrees that each notation on a certificate of
title with respect to any Titled Goods naming such Agent as a secured party or a
lien holder (whether made before or after the date hereof) shall be intended and
construed to perfect the security interest of the Agent (for and on behalf of
itself and each Secured Party represented thereby) in such Titled Goods.  The
Senior Priority Agent and the Senior Priority Secured Parties shall not have any
obligation whatsoever to the Junior Priority Agents or the other Secured Parties
to assure that the Control Collateral, the Cash Collateral or Titled Goods is
genuine or owned by any Credit Party or any other Person or to preserve rights
or benefits of any Person.  The duties or responsibilities of the Senior
Priority Representative under this Section 3.2 are and shall be limited solely
to holding or maintaining control of the Control Collateral and the Cash
Collateral as agent for the Junior Priority Secured Parties for purposes of
perfecting the Lien held by the Junior Priority Secured Parties.  The Senior
Priority Representative is not and shall not be deemed to be a fiduciary of any
kind for the other Secured Parties, or any other Person.

 

(iii)       In the event that any Secured Party receives any Collateral or
Proceeds of the Collateral in violation of the terms of this Agreement, then
such Secured Party shall promptly pay over such Proceeds or Collateral to
(x) until the Discharge of Senior Priority Obligations, the Senior Priority
Representative, and (y) thereafter, the Junior Priority Representative, in the
same form as received with any necessary endorsements, for application in
accordance with the provisions of Section 4.1.

 

(iv)      Unless the Liens of the Junior Priority Agents on the Collateral shall
have been or are concurrently released, upon the Discharge of Senior Priority
Obligations, at the cost and expense of the Grantors all certificates of title
with respect to Titled Goods naming the Senior Priority Representative as a
secured party shall be re-submitted in order to remove the Senior Priority
Representative and to name the Junior Priority Representative as a secured party
(it being understood that the Senior Priority Representative shall continue to
hold the security interest granted pursuant to this Section 3.2 until such
certificates of title are so amended).

 

(c)                                                          Sharing of
Information and Access.  In the event that any Junior Priority Agent shall, in
the exercise of its rights under the applicable Junior Priority Collateral
Documents or otherwise, receive possession or control of any books and records
of any Credit Party that contain information identifying or pertaining to the
Collateral, such Junior Priority Agent shall, upon request from any other Agent,
and as promptly as practicable thereafter, either make available to such Agent
such books and records for inspection and duplication or provide to such Agent
copies thereof.  In the event that any Senior Priority Agent shall, in the
exercise of its rights under the applicable Senior Priority Collateral Documents
or otherwise, receive possession or control of any books and records of any
Senior Priority Credit Party that contain information identifying or pertaining
to the Collateral, such Agent shall, upon request from any other Senior Priority
Agent, and as promptly as practicable thereafter, either make available to such
Agent such books and records for inspection and duplication or provide to such
Agent copies thereof.

 

31

--------------------------------------------------------------------------------


 

(d)                                                         Insurance.  The Lien
Priority shall govern the ultimate disposition of casualty insurance proceeds. 
The Senior Priority Representative shall be named as additional insured or loss
payee, as applicable, with respect to all insurance policies relating to
Collateral.  The Senior Priority Representative shall have the sole and
exclusive right, as against any Secured Party, to adjust settlement of insurance
claims in the event of any covered loss, theft or destruction of Collateral. 
All proceeds of such insurance shall be remitted to (x) until the Discharge of
Senior Priority Obligations, the Senior Priority Representative and
(y) thereafter, the Junior Priority Representative, and each other Agent shall
cooperate (if necessary) in a reasonable manner in effecting the payment of
insurance proceeds in accordance with Section 4.1.

 

(e)                                                          No Additional
Rights for the Credit Parties Hereunder.  Except as provided in Section 3.6, if
any Secured Party shall enforce its rights or remedies in violation of the terms
of this Agreement, the Credit Parties shall not be entitled to use such
violation as a defense to any action by any Secured Party, nor to assert such
violation as a counterclaim or basis for set off or recoupment against any
Secured Party.

 

(f)                                                           Actions upon
Breach.  If any Junior Priority Secured Party, contrary to this Agreement,
commences or participates in any action or proceeding against the Credit Parties
or the Collateral, the Credit Parties, with the prior written consent of the
Senior Priority Representative, may interpose as a defense or dilatory plea the
making of this Agreement, and any Senior Priority Secured Party may intervene
and interpose such defense or plea in its own name or in the name of the Credit
Parties.  Should any Junior Priority Secured Party, contrary to this Agreement,
in any way take, or attempt or threaten to take, any action with respect to the
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement), or fail to take any action required by this
Agreement, any Senior Priority Agent (in its own name or in the name of the
Credit Parties) may obtain relief against such Junior Priority Secured Party by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by each Junior Priority Agent, for and on behalf of
itself and each Junior Priority Secured Party represented thereby, that the
Senior Priority Secured Parties’ damages from such actions may be difficult to
ascertain and may be irreparable, and each Junior Priority Agent on behalf of
itself and each Junior Priority Secured Party represented thereby, waives any
defense that the Senior Priority Secured Parties cannot demonstrate damage or be
made whole by the awarding of damages.

 

11.

 

APPLICATION OF PROCEEDS

 

(a)                                                         Application of
Proceeds.

 

(i)             Revolving Nature of Certain Obligations.  Each Agent, for and on
behalf of itself and the Creditors represented thereby, expressly acknowledges
and agrees that (i)  any Credit Facility may include a revolving commitment and
that in the ordinary course of business the applicable Agents and/or Creditors
may apply payments and make advances thereunder; (ii) the amount of the
applicable Obligations in respect thereof that may be outstanding at any time or
from time to time may be increased or reduced and subsequently reborrowed, and
that the terms of such Obligations may be modified, extended or amended from
time to time, and that the aggregate amount of such Obligations may be
increased, replaced or refinanced, in each event, without notice to or consent
by any other Secured Parties and without affecting the provisions hereof;
provided, however, that from and after the date on which any Agent or Creditor
commences the Exercise of Secured Creditor Remedies, all amounts received by
such Agent or such Creditor as a result of such Exercise of Secured Creditor
Remedies shall be applied as

 

32

--------------------------------------------------------------------------------


 

specified in this Section 4.1.  The Lien Priority shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of the ABL Obligations, the [  ](1) Junior Lien Obligations or any
Additional Obligations, or any portion thereof.

 

(ii)          Application of Proceeds of Collateral.  Except as may be
separately otherwise agreed in writing by and between or among any applicable
Agents, each Agent, for and on behalf of itself and the Creditors represented
thereby, hereby agrees that all Collateral, and all Proceeds thereof, received
by such Agent in connection with any Exercise of Secured Creditor Remedies shall
be applied, subject to clauses (e) through (h) of this Section 4.1,

 

first, to the payment, on a pro rata basis, of costs and expenses of each Agent,
as applicable, in connection with such Exercise of Secured Creditor Remedies
(other than any costs and expenses of any Junior Priority Agent in connection
with any Exercise of Secured Creditor Remedies by it in willful violation of
this Agreement (as determined in good faith by the Senior Priority
Representative), which costs and expenses shall be payable in accordance with
paragraph third of this clause (b) to the extent that such costs and expenses
constitute Junior Priority Obligations),

 

second, to the payment, on a pro rata basis, of the Senior Priority Obligations
in accordance with the Senior Priority Documents until the Discharge of Senior
Priority Obligations shall have occurred,

 

third, to the payment, on a pro rata basis, of the Junior Priority Obligations
in accordance with the Junior Priority Documents until the Discharge of Junior
Priority Obligations shall have occurred; and

 

fourth, the balance, if any, to the Credit Parties or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

(iii)       Limited Obligation or Liability.  In exercising remedies, whether as
a secured creditor or otherwise, no Senior Priority Agent shall have any
obligation or liability to any Junior Priority Secured Party or (except as may
be separately agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Secured Parties represented thereby) to any other Senior Priority Secured Party,
in each case regarding the adequacy of any Proceeds or for any action or
omission, save and except solely for an action or omission that breaches the
express obligations undertaken by such Senior Priority Agent under the terms of
this Agreement.  In exercising remedies, whether as a secured creditor or
otherwise, no Junior Priority Agent shall have any obligation or liability
(except as may be separately agreed in writing by and between or among any
applicable Junior Priority Agents, in each case on behalf of itself and the
Junior Priority Secured Parties represented thereby) to any other Junior
Priority Secured Party, in each case regarding the adequacy of any Proceeds or
for any action or omission, save and except solely for an action or omission
that breaches the express obligations undertaken by such Junior Priority Agent
under the terms of this Agreement.

 

(iv)      Turnover of Cash Collateral After Discharge.  Upon the Discharge of
Senior Priority Obligations, each Senior Priority Agent shall deliver to the
Junior Priority Representative or shall execute such documents as the Parent
Borrower or as the Junior Priority Representative may reasonably request to
enable the Junior Priority Representative to have control over any Cash
Collateral or Control Collateral still in such Senior Priority Agent’s
possession, custody or control in the same form as received with any necessary
endorsements, or as a court of competent

 

33

--------------------------------------------------------------------------------


 

jurisdiction may otherwise direct.  As between any Junior Priority Agent and any
other Junior Priority Agent, any such Cash Collateral or Control Collateral held
by any such Party shall be held by it subject to the terms and conditions of
Section 3.2.

 

(v)         Impairment of Senior Priority Debt.  Each Senior Priority Agent, for
and on behalf of itself and the Senior Priority Secured Parties represented by
it, hereby acknowledges and agrees that solely as among the Senior Priority
Secured Parties, notwithstanding anything herein to the contrary, it is the
intention of the Senior Priority Secured Parties of each Series of Senior
Priority Debt that the holders of Senior Priority Debt of such Series of Senior
Priority Debt (and not the Senior Priority Secured Parties of any other
Series of Senior Priority Debt) bear the risk of (i) any determination by a
court of competent jurisdiction that (x) any of the Senior Priority Obligations
of such Series of Senior Priority Debt are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of Senior
Priority Debt), (y) any of the Senior Priority Obligations of such Series of
Senior Priority Debt do not have an enforceable security interest in any of the
Collateral securing any other Series of Senior Priority Debt and/or (z) any
intervening security interest exists securing any other obligations (other than
another Series of Senior Priority Debt) on a basis ranking prior to the security
interest of such Series of Senior Priority Debt but junior to the security
interest of any other Series of Senior Priority Debt or (ii) the existence of
any Collateral for any other Series of Senior Priority Debt that is not also
Collateral for such Series of Senior Priority Debt (any such condition referred
to in the foregoing clauses (i) or (ii) with respect to any Series of Senior
Priority Debt, an “Impairment of Series of Senior Priority Debt”) (except as may
be separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case on behalf of itself and the Senior Priority
Secured Parties represented thereby).  In the event of any Impairment of
Series of Senior Priority Debt with respect to any Series of Senior Priority
Debt, except as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Secured Parties represented thereby, the results of such
Impairment of Series of Senior Priority Debt shall be borne solely by the
holders of such Series of Senior Priority Debt, and the rights of the holders of
such Series of Senior Priority Debt (including the right to receive
distributions in respect of such Series of Senior Priority Debt pursuant to
Section 4.1) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment of Series of Senior Priority Debt are borne
solely by the holders of the Series of such Senior Priority Debt subject to such
Impairment of Series of Senior Priority Debt.

 

(vi)      Senior Intervening Creditor.  Notwithstanding anything in
Section 4.1(b) to the contrary, solely as among the Senior Priority Secured
Parties with respect to any Collateral for which a third party (other than a
Senior Priority Secured Party) has a Lien or security interest that is junior in
priority to the Lien or security interest of any Series of Senior Priority Debt
but senior (as determined by appropriate legal proceedings in the case of any
dispute) to the Lien or security interest of any other Series of Senior Priority
Debt (such third party, a “Senior Intervening Creditor”), except as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case on behalf of itself and the Senior Priority
Secured Parties represented thereby, the value of any Collateral or Proceeds
that are allocated to such Senior Intervening Creditor shall be deducted on a
ratable basis solely from the Collateral or Proceeds thereof to be distributed
in respect of the Series of Senior Priority Debt with respect to which such
Impairment of Series of Senior Priority Debt exists.

 

(vii)   Impairment of Junior Priority Debt.  Each Junior Priority Agent, for and
on behalf of itself and the Junior Priority Secured Parties represented by it,
hereby acknowledges and agrees that solely as among the Junior Priority Secured
Parties, notwithstanding anything herein

 

34

--------------------------------------------------------------------------------


 

to the contrary, but subject nonetheless to the parenthetical at the end of this
sentence, it is the intention of the Junior Priority Secured Parties of each
Series of Junior Priority Debt that the holders of Junior Priority Debt of such
Series of Junior Priority Debt (and not the Junior Priority Secured Parties of
any other Series of Junior Priority Debt) bear the risk of (i) any determination
by a court of competent jurisdiction that (x) any of the Junior Priority
Obligations of such Series of Junior Priority Debt are unenforceable under
applicable law or are subordinated to any other obligations (other than another
Series of Junior Priority Debt), (y) any of the Junior Priority Obligations of
such Series of Junior Priority Debt do not have an enforceable security interest
in any of the Collateral securing any other Series of Junior Priority Debt
and/or (z) any intervening security interest exists securing any other
obligations (other than another Series of Junior Priority Debt) on a basis
ranking prior to the security interest of such Series of Junior Priority Debt
but junior to the security interest of any other Series of Junior Priority Debt
or (ii) the existence of any Collateral for any other Series of Junior Priority
Debt that is not also Collateral for such Series of Junior Priority Debt (any
such condition referred to in the foregoing clauses (i) or (ii) with respect to
any Series of Junior Priority Debt, an “Impairment of Series of Junior Priority
Debt”) (except, as to any of the preceding provisions, as may be separately
otherwise agreed in writing by and between or among any applicable Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Secured Parties represented thereby).  In the event of any Impairment of
Series of Junior Priority Debt with respect to any Series of Junior Priority
Debt, except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, in each case on behalf of itself
and the Junior Priority Secured Parties represented thereby, the results of such
Impairment of Series of Junior Priority Debt shall be borne solely by the
holders of such Series of Junior Priority Debt, and the rights of the holders of
such Series of Junior Priority Debt (including the right to receive
distributions in respect of such Series of Junior Priority Debt pursuant to
Section 4.1) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment of Series of Junior Priority Debt are borne
solely by the holders of the Series of such Junior Priority Debt subject to such
Impairment of Series of Junior Priority Debt.

 

(viii)                        Junior Intervening Creditor.  Notwithstanding
anything in Section 4.1(b) to the contrary, solely as among the Junior Priority
Secured Parties with respect to any Collateral for which a third party (other
than a Junior Priority Secured Party) has a Lien or security interest that is
junior in priority to the Lien or security interest of any Series of Junior
Priority Debt but senior (as determined by appropriate legal proceedings in the
case of any dispute) to the Lien or security interest of any other Series of
Junior Priority Debt (such third party, a “Junior Intervening Creditor”), except
as may be separately otherwise agreed in writing by and between or among any
applicable Junior Priority Agents, in each case on behalf of itself and the
Junior Priority Secured Parties represented thereby, the value of any Collateral
or Proceeds that are allocated to such Junior Intervening Creditor shall be
deducted on a ratable basis solely from the Collateral or Proceeds thereof to be
distributed in respect of the Series of Junior Priority Debt with respect to
which such Impairment of Series of Junior Priority Debt exists.

 

(b)                                                         Specific
Performance.  Each Agent is hereby authorized to demand specific performance of
this Agreement, whether or not any Credit Party shall have complied with any of
the provisions of any of the Credit Documents, at any time when any other Party
shall have failed to comply with any of the provisions of this Agreement
applicable to it.  Each Agent, for and on behalf of itself and the Creditors
represented thereby, hereby irrevocably waives any defense based on the adequacy
of a remedy at law that might be asserted as a bar to such remedy of specific
performance.

 

35

--------------------------------------------------------------------------------


 

12.

 

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

(a)                                                         Notice of Acceptance
and Other Waivers.

 

(i)             All Senior Priority Obligations at any time made or incurred by
any Credit Party shall be deemed to have been made or incurred in reliance upon
this Agreement, and each Junior Priority Agent, for and on behalf of itself and
the Junior Priority Secured Parties represented thereby, hereby waives notice of
acceptance of, or proof of reliance by any Senior Priority Secured Party on,
this Agreement, and notice of the existence, increase, renewal, extension,
accrual, creation, or non-payment of all or any part of the Senior Priority
Obligations.

 

(ii)          None of the Senior Priority Agents, the Senior Priority Creditors
or any of their respective Affiliates, or any of the respective directors,
officers, employees, or agents of any of the foregoing, shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement.  If any Senior Priority Agent
or Senior Priority Creditor honors (or fails to honor) a request by any Borrower
for an extension of credit pursuant to any Senior Priority Credit Agreement or
any other Senior Priority Document, whether or not such Senior Priority Agent or
Senior Priority Creditor has knowledge that the honoring of (or failure to
honor) any such request would constitute a default under the terms of any Junior
Priority Credit Agreement or any other Junior Priority Document (but not a
default under this Agreement) or would constitute an act, condition or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if any Senior Priority Agent or Senior Priority
Creditor otherwise should exercise any of its contractual rights or remedies
under any Senior Priority Documents (subject to the express terms and conditions
hereof), no Senior Priority Agent or Senior Priority Creditor shall have any
liability whatsoever to any Junior Priority Agent or Junior Priority Creditor as
a result of such action, omission, or exercise (so long as any such exercise
does not breach the express terms and provisions of this Agreement).  Each
Senior Priority Secured Party shall be entitled to manage and supervise its
loans and extensions of credit under the relevant Senior Priority Credit
Agreement and other Senior Priority Documents as it may, in its sole discretion,
deem appropriate, and may manage its loans and extensions of credit without
regard to any rights or interests that the Junior Priority Agents or Other
Junior Priority Secured Parties have in the Collateral, except as otherwise
expressly set forth in this Agreement.  Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Secured Parties represented thereby,
agrees that no Senior Priority Agent or Senior Priority Creditor shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of all or any portion of the Collateral or Proceeds thereof pursuant
to the Senior Priority Documents, in each case so long as such disposition is
conducted in accordance with mandatory provisions of applicable law and does not
breach the provisions of this Agreement.

 

(b)                                                         Modifications to
Senior Priority Documents and Junior Priority Documents.

 

(i)             Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, hereby agrees that, without
affecting the obligations of such Junior Priority Secured Parties hereunder,
each Senior Priority Agent and the Senior Priority Secured Parties represented
thereby may, at any time and from time to time, in their sole discretion without
the consent of or notice to any such Junior Priority Secured Party (except to
the

 

36

--------------------------------------------------------------------------------


 

extent such notice or consent is required pursuant to the express provisions of
this Agreement), and without incurring any liability to any such Junior Priority
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Senior Priority Documents in any
manner whatsoever, including, to:

 

(A)                                                                              
subject to Section 2.5 hereof, change the manner, place, time, or terms of
payment or renew, alter or increase, all or any of the Senior Priority
Obligations or otherwise amend, restate, supplement, or otherwise modify in any
manner, or grant any waiver or release with respect to, all or any part of the
Senior Priority Obligations or any of the Senior Priority Documents;

 

(B)                                                                              
subject to Section 2.5 hereof, retain or obtain a Lien on any Property of any
Person to secure any of the Senior Priority Obligations, and in connection
therewith to enter into any additional Senior Priority Documents;

 

(C)                                                                              
subject to Section 2.5 hereof, amend, or grant any waiver, compromise, or
release with respect to, or consent to any departure from, any guarantee or
other obligations of any Person obligated in any manner under or in respect of
the Senior Priority Obligations;

 

(D)                                                                              
subject to Section 2.4 hereof, release its Lien on any Collateral or other
Property;

 

(E)                                                                               
exercise or refrain from exercising any rights against any Credit Party or any
other Person;

 

(F)                                                                                
subject to Section 2.5 hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Senior Priority
Obligations; and

 

(G)                                                                              
otherwise manage and supervise the Senior Priority Obligations as the applicable
Senior Priority Agent shall deem appropriate, provided that in the event of any
conflict between (x) any such amendment, restatement, supplement, replacement,
refinancing, extension, consolidation, restructuring or modification and
(y) this Agreement, the terms of this Agreement shall control.

 

(ii)          Each Senior Priority Agent, for and on behalf of itself and the
Senior Priority Secured Parties represented thereby, hereby agrees that, without
affecting the obligations of such Senior Priority Secured Parties hereunder,
each Junior Priority Agent and the Junior Priority Secured Parties represented
thereby may, at any time and from time to time, in their sole discretion without
the consent of or notice to any such Senior Priority Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to any such Senior
Priority Secured Party or impairing or releasing the priority provided for
herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Junior Priority Documents in any
manner whatsoever, including, to:

 

(A)                                                                              
change the manner, place, time or terms of payment, or renew, alter or increase
all or any of the Junior Priority Obligations, or otherwise amend, restate,
supplement or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Junior Priority Obligations or any of
the Junior Priority Documents;

 

(B)                                                                              
subject to Section 2.5(a) hereof, retain or obtain a Lien on any Property of any
Person to secure any of the Junior Priority Obligations, and in connection
therewith to enter into any additional Junior Priority Documents;

 

37

--------------------------------------------------------------------------------


 

(C)                                                                              
amend, or grant any waiver, compromise, or release with respect to, or consent
to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the Junior Priority Obligations;

 

(D)                                                                              
release its Lien on any Collateral or other Property;

 

(E)                                                                               
exercise or refrain from exercising any rights against any Credit Party or any
other Person;

 

(F)                                                                                
subject to Section 2.5(a) hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Junior Priority
Obligations; and

 

(G)                                                                              
otherwise manage and supervise the Junior Priority Obligations as the Junior
Priority Agent shall deem appropriate; provided that in the event of any
conflict between (x) any such amendment, restatement, supplement, replacement,
refinancing, extension, consolidation, restructuring or modification and
(y) this Agreement, the terms of this Agreement shall control.

 

(iii)       Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document shall include the following language (or language
to similar effect):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [name of Junior Priority Agent] pursuant to this Agreement and the
exercise of any right or remedy by [name of Junior Priority Agent] hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of [·] (as
amended, restated, supplemented or otherwise modified, replaced or refinanced
from time to time, the “Intercreditor Agreement”), initially among [  ], in its
capacity as collateral agent for the ABL Lenders under the ABL Credit Agreement,
[  ], in its [capacities as administrative agent and collateral agent] for the
[  ](1) Junior Lien Creditors to the [  ](1) Junior Lien Credit Agreement, and
certain other persons party or that may become party thereto from time to time. 
In the event of any conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the Intercreditor Agreement shall govern and
control.”

 

In addition, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document consisting of a mortgage covering any Collateral
consisting of real estate shall contain language appropriate to reflect the
subordination of such Junior Priority Collateral Documents to the Senior
Priority Documents covering such Collateral.

 

(iv)      Except as may be separately otherwise agreed in writing by and between
or among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Secured Parties represented thereby, each Senior
Priority Agent, for and on behalf of itself and the Senior Priority Secured
Parties represented thereby, hereby agrees that, without affecting the
obligations of such Senior Priority Secured Parties hereunder, any other Senior
Priority Agent and any Senior Priority Secured Parties represented thereby may,
at any time and from time to time, in their sole discretion without the consent
of or notice to any such Senior Priority Secured Party (except to the extent
such notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Senior Priority
Secured Party, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure or otherwise modify any of the Senior Priority
Documents to which such other Senior

 

38

--------------------------------------------------------------------------------


 

Priority Agent or any Senior Priority Secured Party represented thereby is party
or beneficiary in any manner whatsoever, including, to:

 

(A)                                                                              
change the manner, place, time, or terms of payment or renew, alter or increase,
all or any of the Senior Priority Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Senior Priority Obligations or any of
the Senior Priority Documents;

 

(B)                                                                              
subject to Section 2.5(b) hereof, retain or obtain a Lien on any Property of any
Person to secure any of the Senior Priority Obligations, and in connection
therewith to enter into any Senior Priority Documents;

 

(C)                                                                              
amend, or grant any waiver, compromise, or release with respect to, or consent
to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the Senior Priority Obligations;

 

(D)                                                                              
release its Lien on any Collateral or other Property;

 

(E)                                                                               
exercise or refrain from exercising any rights against any Credit Party or any
other Person;

 

(F)                                                                                
subject to Section 2.5(b) hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Senior Priority
Obligations; and

 

(G)                                                                              
otherwise manage and supervise the Senior Priority Obligations as such other
Senior Priority Agent shall deem appropriate; provided that in the event of any
conflict between (x) any such amendment, restatement, supplement, replacement,
refinancing, extension, consolidation, restructuring or modification and
(y) this Agreement, the terms of this Agreement shall control.

 

(v)         Except as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, in each case on behalf
of itself and the Junior Priority Secured Parties represented thereby, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Junior Priority Secured Parties hereunder, any other Junior
Priority Agent and any Junior Priority Secured Parties represented thereby may,
at any time and from time to time, in their sole discretion without the consent
of or notice to any such Junior Priority Secured Party (except to the extent
such notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Junior Priority
Secured Party, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure or otherwise modify any of the Junior Priority
Documents to which such other Junior Priority Agent or any Junior Priority
Secured Party represented thereby is party or beneficiary in any manner
whatsoever, including, to:

 

(A)                                                                              
change the manner, place, time or terms of payment, or renew, alter or increase
all or any of the Junior Priority Obligations, or otherwise amend, restate,
supplement or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Junior Priority Obligations or any of
the Junior Priority Documents;

 

(B)                                                                              
subject to Section 2.5(c) hereof, retain or obtain a Lien on any Property of any
Person to secure any of the Junior Priority Obligations and, in connection
therewith, to enter into any Junior Priority Documents;

 

39

--------------------------------------------------------------------------------


 

(C)                                                                              
amend or grant any waiver, compromise or release with respect to, or consent to
any departure from, any guarantee or other obligations of any Person obligated
in any manner under or in respect of the Junior Priority Obligations;

 

(D)                                                                              
release its Lien on any Collateral or other Property;

 

(E)                                                                               
exercise or refrain from exercising any rights against any Credit Party or any
other Person;

 

(F)                                                                                
subject to Section 2.5(c) hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Junior Priority
Obligations; and

 

(G)                                                                              
otherwise manage and supervise the Junior Priority Obligations as such other
Junior Priority Agent shall deem appropriate; provided that in the event of any
conflict between (x) any such amendment, restatement, supplement, replacement,
refinancing, extension, consolidation, restructuring or modification and
(y) this Agreement, the terms of this Agreement shall control.

 

(vi)      The Senior Priority Obligations and the Junior Priority Obligations
may be refunded, replaced or refinanced, in whole or in part, in each case,
without notice to, or the consent (except to the extent a consent is required to
permit the refunding, replacement or refinancing transaction under any Senior
Priority Document or any Junior Priority Document, respectively) of any Senior
Priority Agent, Senior Priority Creditor, Junior Priority Agent or Junior
Priority Creditor, as the case may be, all without affecting the Lien Priorities
provided for herein or the other provisions hereof; provided, however, that
(x) if the Indebtedness refunding, replacing or refinancing any such Senior
Priority Obligations or Junior Priority Obligations is to constitute Additional
Obligations hereunder (as designated by the Parent Borrower), as the case may
be, the holders of such Indebtedness (or an authorized agent or trustee on their
behalf) shall bind themselves in writing to the terms of this Agreement pursuant
to an Additional Indebtedness Joinder and any such refunding, replacement or
refinancing transaction shall be in accordance with any applicable provisions of
the Senior Priority Documents and the Junior Priority Documents and (y) for the
avoidance of doubt, the Senior Priority Obligations and Junior Priority
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any Senior Priority Document or any Junior Priority Document) of any Senior
Priority Agent, Senior Priority Creditor, Junior Priority Agent or Junior
Priority Creditor, as the case may be, to the incurrence of Additional
Indebtedness, subject to Section 7.11.

 

(c)                                                          Reinstatement and
Continuation of Agreement.  If any Senior Priority Agent or Senior Priority
Creditor is required in any Insolvency Proceeding or otherwise to turn over or
otherwise pay to the estate of any Credit Party or any other Person any payment
made in satisfaction of all or any portion of the Senior Priority Obligations (a
“Senior Priority Recovery”), then the Senior Priority Obligations shall be
reinstated to the extent of such Senior Priority Recovery.  If this Agreement
shall have been terminated prior to such Senior Priority Recovery, this
Agreement shall be reinstated in full force and effect in the event of such
Senior Priority Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the Parties
from such date of reinstatement.  All rights, interests, agreements, and
obligations of each Agent, each Senior Priority Creditor, and each Junior
Priority Creditor under this Agreement shall remain in full force and effect and
shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Credit Party or any other circumstance which otherwise might
constitute a defense available to, or a discharge of, any Credit Party in
respect of the

 

40

--------------------------------------------------------------------------------


 

Senior Priority Obligations or the Junior Priority Obligations.  No priority or
right of any Senior Priority Secured Party shall at any time be prejudiced or
impaired in any way by any act or failure to act on the part of any Borrower or
any Guarantor or by the noncompliance by any Person with the terms, provisions,
or covenants of any of the Senior Priority Documents, regardless of any
knowledge thereof which any Senior Priority Secured Party may have.

 

13.

 

INSOLVENCY PROCEEDINGS

 

(a)                                                         DIP Financing.

 

(i)             If any Credit Party shall be subject to any Insolvency
Proceeding in the United States at any time prior to the Discharge of Senior
Priority Obligations, and any Senior Priority Secured Party shall seek to
provide any Credit Party with, or consent to a third party providing, any
financing under Section 364 of the Bankruptcy Code or consent to any order for
the use of cash collateral under Section 363 of the Bankruptcy Code (“DIP
Financing”), with such DIP Financing to be secured by all or any portion of the
Collateral (including assets that, but for the application of Section 552 of the
Bankruptcy Code, would be Collateral), then each Junior Priority Agent, for and
on behalf of itself and the Junior Priority Secured Parties represented thereby,
agrees that it will raise no objection and will not directly or indirectly
support or act in concert with any other party in raising an objection to such
DIP Financing or to the Liens securing the same on the grounds of a failure to
provide “adequate protection” for the Liens of such Junior Priority Agent
securing the applicable Junior Priority Obligations or on any other grounds (and
will not request any adequate protection solely as a result of such DIP
Financing, except as otherwise set forth herein), and will subordinate its Liens
on the Collateral to (i) the Liens securing such DIP Financing (and all
obligations relating thereto), (ii) any adequate protection Liens provided to
the Senior Priority Creditors, and (iii) any “carve-out” for professional or
United States Trustee fees agreed to by the Senior Priority Agent, so long as
(x) such Junior Priority Agent retains its Lien on the Collateral to secure the
applicable Junior Priority Obligations (in each case, including Proceeds thereof
arising after the commencement of the case under the Bankruptcy Code), (y) all
Liens on Collateral securing any such DIP Financing are senior to or on a parity
with the Liens of the Senior Priority Secured Parties on the Collateral securing
the Senior Priority Obligations and (z) if any Senior Priority Secured Party
receives an adequate protection Lien on post-petition assets of the debtor to
secure the Senior Priority Obligations, such Junior Priority Agent also receives
an adequate protection Lien on such post-petition assets of the debtor to secure
the related Junior Priority Obligations, provided that (x) each such Lien in
favor of such Senior Priority Secured Party and such Junior Priority Secured
Party shall be subject to the provisions of Section 6.1(b) hereof and (y) the
foregoing provisions of this Section 6.1(a) shall not prevent any Junior
Priority Secured Party from objecting to any provision in any DIP Financing
relating to any provision or content of a plan of reorganization.

 

(ii)          All Liens granted to any Senior Priority Secured Party or Junior
Priority Secured Party in any Insolvency Proceeding, whether as adequate
protection or otherwise, are intended by the Parties to be and shall be deemed
to be subject to the Lien Priority and the other terms and conditions of this
Agreement.

 

(b)                                                         Relief from Stay. 
Until the Discharge of Senior Priority Obligations, each Junior Priority Agent,
for and on behalf of itself and the Junior Priority Secured Parties represented
thereby, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the Collateral without
each Senior Priority Agent’s express written consent.

 

41

--------------------------------------------------------------------------------

 


 

(c)                                                          No Contest.  Each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured Parties represented thereby, agrees that, prior to the Discharge of
Senior Priority Obligations, none of them shall contest (or directly or
indirectly support any other Person contesting) (i) any request by any Senior
Priority Agent or Senior Priority Creditor for adequate protection of its
interest in the Collateral (unless in contravention of Section 6.1(a)), or
(ii) any objection by any Senior Priority Agent or Senior Priority Creditor to
any motion, relief, action or proceeding based on a claim by such Senior
Priority Agent or Senior Priority Creditor that its interests in the Collateral
(unless in contravention of Section 6.1(a)) are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to such Senior Priority Agent as adequate protection
of its interests are subject to this Agreement.  Except as may be separately
otherwise agreed in writing by and between or among any applicable Senior
Priority Agents, in each case for and on behalf of itself and any Senior
Priority Secured Parties represented thereby, any Senior Priority Agent, for and
on behalf of itself and any Senior Priority Secured Parties represented thereby,
agrees that, prior to the applicable Discharge of Senior Priority Obligations,
none of them shall contest (or directly or indirectly support any other Person
contesting) (i) any request by any other Senior Priority Agent or any Senior
Priority Secured Party represented by such other Senior Priority Agent for
adequate protection of its interest in the Collateral, or (ii) any objection by
such other Senior Priority Agent or any Senior Priority Creditor to any motion,
relief, action, or proceeding based on a claim by such other Senior Priority
Agent or any Senior Priority Secured Party represented by such other Senior
Priority Agent that its interests in the Collateral are not adequately protected
(or any other similar request under any law applicable to an Insolvency
Proceeding), so long as any Liens granted to such other Senior Priority Agent as
adequate protection of its interests are subject to this Agreement.  Except as
may be separately otherwise agreed in writing by and between or among any
applicable Junior Priority Agents, in each case on behalf of itself and any
Junior Priority Secured Parties represented thereby, any Junior Priority Agent,
for and on behalf of itself and any Junior Priority Secured Parties represented
thereby, agrees that, prior to the applicable Discharge of Junior Priority
Obligations, none of them shall contest (or directly or indirectly support any
other Person contesting) (i) any request by any other Junior Priority Agent or
any Junior Priority Secured Party represented by such other Junior Priority
Agent for adequate protection of its interest in the Collateral, or (ii) any
objection by such other Junior Priority Agent or any Junior Priority Creditor to
any motion, relief, action, or proceeding based on a claim by such other Junior
Priority Agent or any Junior Priority Secured Party represented by such other
Junior Priority Agent that its interests in the Collateral are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to such other Junior
Priority Agent as adequate protection of its interests are subject to this
Agreement.

 

(d)                                                         Asset Sales.  Each
Junior Priority Agent agrees, for and on behalf of itself and the Junior
Priority Secured Parties represented thereby, that it will not oppose any sale
consented to by any Senior Priority Agent of any Collateral pursuant to
Section 363(f) of the Bankruptcy Code (or any similar provision under the law
applicable to any Insolvency Proceeding) so long as the proceeds of such sale
are applied in accordance with this Agreement.

 

(e)                                                          Separate Grants of
Security and Separate Classification.  Each Secured Party acknowledges and
agrees that (i) the grants of Liens pursuant to the Senior Priority Collateral
Documents and the Junior Priority Collateral Documents constitute separate and
distinct grants of Liens and (ii) because of, among other things, their
differing rights in the Collateral, the Senior Priority Obligations are
fundamentally different from the Junior Priority Obligations and must be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency Proceeding.  To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held by a court of
competent jurisdiction that the claims of the Senior Priority Secured Parties,
on the one hand, and the Junior Priority Secured Parties, on the other hand, in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the Secured Parties
hereby acknowledge and

 

42

--------------------------------------------------------------------------------


 

agree that all distributions shall be applied as if there were separate classes
of Senior Priority Obligation claims and Junior Priority Obligation claims
against the Credit Parties, with the effect being that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the Junior Priority Secured Parties), the Senior Priority Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, pre-petition interest and other claims, all amounts
owing in respect of post-petition interest that is available from the Collateral
for each of the Senior Priority Secured Parties, before any distribution from
the Collateral is applied in respect of the claims held by the Junior Priority
Secured Parties, with the Junior Priority Secured Parties hereby acknowledging
and agreeing to turn over to the Senior Priority Secured Parties amounts
otherwise received or receivable by them from the Collateral to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing their aggregate recoveries.  The foregoing sentence is
subject to any separate agreement by and between any Additional Agent, for and
on behalf of itself and the Additional Creditors represented thereby, and any
other Agent, for and on behalf of itself and the Creditors represented thereby,
with respect to the Obligations owing to any such Additional Agent and
Additional Creditors.

 

(f)                                                           Enforceability. 
The provisions of this Agreement are intended to be and shall be enforceable as
a “subordination agreement” under Section 510(a) of the Bankruptcy Code.

 

(g)                                                          Senior Priority
Obligations Unconditional.  All rights of any Senior Priority Agent hereunder,
and all agreements and obligations of the other Senior Priority Agents, the
Junior Priority Agents and the Credit Parties (to the extent applicable)
hereunder, shall remain in full force and effect irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Senior Priority Document;

 

(b)                                 any change in the time, place or manner of
payment of, or in any other term of, all or any portion of the Senior Priority
Obligations, or any amendment, waiver or other modification, whether by course
of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of any Senior Priority Document;

 

(c)                                  any exchange, release, voiding, avoidance
or non-perfection of any security interest in any Collateral or any other
collateral, or any release, amendment, waiver or other modification, whether by
course of conduct or otherwise, or any refinancing, replacement, refunding,
restatement or increase of all or any portion of the Senior Priority Obligations
or any guarantee thereof;

 

(d)                                 the commencement of any Insolvency
Proceeding in respect of any Borrower or any other Credit Party; or

 

(e)                                  any other circumstances that otherwise
might constitute a defense available to, or a discharge of, any Credit Party in
respect of the Senior Priority Obligations, or of any of the Junior Priority
Agent or any Credit Party, to the extent applicable, in respect of this
Agreement.

 

(h)                                                         Junior Priority
Obligations Unconditional.  All rights of any Junior Priority Agent hereunder,
and all agreements and obligations of the Senior Priority Agents, the other
Junior Priority Agents and the Credit Parties (to the extent applicable)
hereunder, shall remain in full force and effect irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Junior Priority Document;

 

43

--------------------------------------------------------------------------------


 

(b)                                 any change in the time, place or manner of
payment of, or in any other term of, all or any portion of the Junior Priority
Obligations, or any amendment, waiver or other modification, whether by course
of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of any Junior Priority Document;

 

(c)                                  any exchange, release, voiding, avoidance
or non-perfection of any security interest in any Collateral, or any other
collateral, or any release, amendment, waiver or other modification, whether by
course of conduct or otherwise, or any refinancing, replacement, refunding,
restatement or increase of all or any portion of the Junior Priority Obligations
or any guarantee thereof;

 

(d)                                 the commencement of any Insolvency
Proceeding in respect of any Credit Party; or

 

(e)                                  any other circumstances that otherwise
might constitute a defense available to, or a discharge of, any Credit Party in
respect of the Junior Priority Obligations, or of any of the Senior Priority
Agent or any Credit Party, to the extent applicable, in respect of this
Agreement.

 

(i)                                                             Adequate
Protection.  Each Junior Priority Agent agrees, for and on behalf of itself and
the Junior Priority Secured Parties represented thereby, that it will not
contest or support any other Person in contesting any request by any Senior
Priority Agent or Senior Priority Creditor for adequate protection or any
objection by any Senior Priority Agent or Senior Priority Creditor to any
motion, relief, action or proceeding based on such Senior Priority Agent’s or
Senior Priority Creditor’s claiming a lack of adequate protection.  Except to
the extent expressly provided in Section 6.1 and this Section 6.9, nothing in
this Agreement shall limit the rights of any Agent and the Creditors represented
thereby from seeking or requesting adequate protection with respect to their
interests in the applicable Collateral in any Insolvency Proceeding, including
adequate protection in the form of a cash payment, periodic cash payments, cash
payments of interest, additional collateral or otherwise; provided that:

 

(i)             in the event that any Senior Priority Agent, for and on behalf
of itself or any of the Senior Priority Creditors represented thereby, seeks or
requests adequate protection in respect of any Senior Priority Obligations and
such adequate protection is granted in the form of a Lien on additional
collateral comprising assets of the type of assets that constitute Collateral,
then each Junior Priority Agent may seek or request adequate protection in the
form of a junior Lien on such collateral as security for the Junior Priority
Obligations and that any Lien on such collateral securing the Junior Priority
Obligations shall be subordinate to any Lien on such collateral securing the
Senior Priority Obligations;

 

(ii)          the Junior Priority Agents and Junior Priority Creditors shall
only be permitted to seek adequate protection with respect to their rights in
the Collateral in any Insolvency or Liquidation Proceeding in the form of
(A) additional collateral; provided that as adequate protection for the Senior
Priority Obligations, each Senior Priority Agent, on behalf of the Senior
Priority Creditors represented by it, is also granted a Lien on such additional
collateral, which Lien shall be senior to any Lien of the Junior Priority Agents
and the Junior Priority Creditors on such additional collateral; (B) replacement
Liens on the Collateral; provided that as adequate protection for the Senior
Priority Obligations, each Senior Priority Agent, on behalf of the Senior
Priority Creditors represented by it, is also granted replacement Liens on the
Collateral, which Liens shall be senior to the Liens of the Junior Priority
Agents and the Junior Priority Creditors on the Collateral; (C) an
administrative expense claim; provided that as adequate protection for the
Senior Priority Obligations, each Senior Priority Agent, on behalf of the Senior
Priority Creditors represented by it, is also granted an administrative expense
claim which is senior and

 

44

--------------------------------------------------------------------------------


 

prior to the administrative expense claim of the Junior Priority Agents and the
other Junior Priority Creditors; and (D) cash payments with respect to interest
on the Junior Priority Obligations; provided that (1) as adequate protection for
the Senior Priority Obligations, each Senior Priority Agent, on behalf of the
Senior Priority Creditors represented by it, is also granted cash payments with
respect to interest on the Senior Priority Obligation represented by it and
(2) such cash payments do not exceed an amount equal to the interest accruing on
the principal amount of Junior Priority Obligations outstanding on the date such
relief is granted at the interest rate under the applicable Junior Priority
Documents and accruing from the date the applicable Junior Priority Agent is
granted such relief;

 

(iii)       If any Junior Priority Creditor receives post-petition interest
and/or adequate protection payments in an Insolvency Proceeding (“Junior
Priority Adequate Protection Payments”) and the Senior Priority Creditors do not
receive payment in full in cash of all Senior Priority Obligations upon the
effectiveness of the plan of reorganization for, or conclusion of, that
Insolvency Proceeding, then each Junior Priority Creditor shall pay over to the
Senior Priority Creditors an amount (the “Pay-Over Amount”) equal to the lesser
of (i) the Junior Priority Adequate Protection Payments received by such Junior
Priority Creditor and (ii) the amount of the short-fall in payment in full in
cash of the First Lien Obligations.  Notwithstanding anything herein to the
contrary, the Senior Priority Creditors shall not be deemed to have consented
to, and expressly retain their rights to object to, the grant of adequate
protection in the form of cash payments to the Junior Priority Creditors; and

 

(iv)      in the event that any Senior Priority Agent, for or on behalf of
itself or any Senior Priority Creditor represented thereby, seeks or requests
adequate protection in respect of the Senior Priority Obligations and such
adequate protection is granted in the form of a Lien on additional collateral
comprising assets of the type of assets that constitute Collateral, then such
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, agrees that each other Senior Priority Agent
shall also be granted a pari passu Lien on such collateral as security for the
Senior Priority Obligations owing to such other Senior Priority Agent and the
Senior Priority Creditors represented thereby, and that any such Lien on such
collateral securing such Senior Priority Obligations shall be pari passu to each
such other Lien on such collateral securing such other Senior Priority
Obligations (except as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, in each case on behalf
of itself and the Senior Priority Creditors represented thereby).

 

(j)                                                            Reorganization
Securities and Other Plan-Related Issues.

 

(a)                                 If, in any Insolvency Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, on account of claims of the Senior
Priority Secured Parties and/or on account of claims of the Junior Priority
Secured Parties, then, to the extent the debt obligations distributed on account
of claims of the Senior Priority Secured Parties and/or on account of claims of
the Junior Priority Secured Parties are secured by Liens upon the same property,
the provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

 

(b)                                 Each Junior Priority Agent and the other
Junior Priority Secured Parties(whether in the capacity of a secured creditor or
an unsecured creditor) shall not propose, vote in favor of, or otherwise
directly or indirectly support any plan of reorganization that is inconsistent
with the priorities or other provisions of this Agreement, other than with the
prior written consent of the Senior Priority Agents

 

45

--------------------------------------------------------------------------------


 

or to the extent any such plan is proposed or supported by the number of Senior
Priority Creditors required under Section 1126 of the Bankruptcy Code.

 

(c)                                  Each Senior Priority Agent and the Senior
Priority Creditors (whether in the capacity of a secured creditor or an
unsecured creditor) shall not propose, vote in favor of, or otherwise directly
or indirectly support any plan of reorganization that is inconsistent with the
priorities or other provisions of this Agreement, other than with the prior
written consent of each other Senior Priority Agent.

 

(k)                                                Certain Waivers.

 

(i)             Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, waives any claim any Junior
Priority Secured Party may hereafter have against any Senior Priority Secured
Party arising out of the election by any Senior Priority Secured Party of the
application of Section 1111(b)(2) of the Bankruptcy Code or any comparable
provision of any other Bankruptcy Law.

 

(ii)          Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that none of them
shall (i) object or contest, or directly or indirectly support any other Person
objecting to or contesting, any request by any Senior Priority Agent or any of
the Senior Priority Creditors for the payment of interest, fees, expenses or
other amounts to such Senior Priority Agent or any other Senior Priority Secured
Party under Section 506(b) of the Bankruptcy Code or otherwise, or (ii) assert
or directly or indirectly support any claim against any Senior Priority Creditor
for costs or expenses of preserving or disposing of any Collateral under
Section 506(c) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law.

 

(iii)       So long as the Senior Priority Agents and holders of the Senior
Priority Obligations shall have received and continue to receive all accrued
post-petition interest, default interest, premiums, fees or expenses with
respect to the Senior Priority Obligations, neither any Senior Priority Agent
nor any other holder of Senior Priority Obligations shall object to, oppose or
challenge any claim by the Junior Priority Agent or any holder of Junior
Priority Obligations for allowance in any Insolvency Proceeding of Junior
Priority Obligations consisting of post-petition interest, default interest,
premiums, fees or expenses.

 

14.

 

MISCELLANEOUS

 

(a)                                                         Rights of
Subrogation.  Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that no payment by
such Junior Priority Agent or any such Junior Priority Secured Parties to any
Senior Priority Agent or Senior Priority Creditor pursuant to the provisions of
this Agreement shall entitle such Junior Priority Agent or Junior Priority
Secured Parties to exercise any rights of subrogation in respect thereof until
the Discharge of Senior Priority Obligations shall have occurred.  Following the
Discharge of Senior Priority Obligations, each Senior Priority Agent agrees to
execute such documents, agreements and instruments as any Junior Priority Agent
or Junior Priority Creditor may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the Senior Priority Obligations
resulting from payments to such Senior Priority Agent by such Person, so long as
all costs and expenses (including all reasonable legal

 

46

--------------------------------------------------------------------------------


 

fees and disbursements) incurred in connection therewith by such Senior Priority
Agent are paid by such Person upon request for payment thereof.

 

(b)                                                         Further Assurances. 
The Parties will, at their own expense and at any time and from time to time,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that any Party may
reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable such Party to exercise and enforce
its rights and remedies hereunder; provided, however, that no Party shall be
required to pay over any payment or distribution, execute any instruments or
documents, or take any other action referred to in this Section 7.2, to the
extent that such action would contravene any law, order or other legal
requirement or any of the terms or provisions of this Agreement, and in the
event of a controversy or dispute, such Party may interplead any payment or
distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this
Section 7.2.

 

(c)                                                          Representations. 
The ABL Collateral Agent represents and warrants to each other Agent that it has
the requisite power and authority under the ABL Facility Documents to enter
into, execute, deliver and carry out the terms of this Agreement on behalf of
itself and the ABL Creditors.  The [  ](1) Junior Lien Agent represents and
warrants to each other Agent that it has the requisite power and authority under
the [  ](1) Junior Lien Facility Documents to enter into, execute, deliver and
carry out the terms of this Agreement on behalf of itself and the [  ](1) Junior
Lien Creditors.  Each Additional Agent represents and warrants to each other
Agent that it has the requisite power and authority under the applicable
Additional Documents to enter into, execute, deliver and carry out the terms of
this Agreement on behalf of itself and any Additional Creditors represented
thereby.

 

(d)                                                         Amendments.

 

(i)             No amendment, modification or waiver of any provision of this
Agreement, and no consent to any departure by any Party hereto, shall be
effective unless it is in a written agreement executed by (i) prior to the
Discharge of Senior Priority Obligations, each Senior Priority Agent then party
to this Agreement and (ii) prior to the Discharge of Junior Priority
Obligations, each Junior Priority Agent then party to this Agreement. 
Notwithstanding the foregoing, the Parent Borrower may, without the consent of
any Party hereto, amend this Agreement to add an Additional Agent by
(x) executing an Additional Indebtedness Joinder as provided in Section 7.11 or
(y) executing a joinder agreement substantially in the form of Exhibit C
attached hereto or otherwise as provided for in the definition of “ABL Credit
Agreement” or “[  ](1) Junior Lien Credit Agreement”, as applicable.  No
amendment, modification or waiver of any provision of this Agreement, and no
consent to any departure therefrom by any Party hereto, that changes, alters,
modifies or otherwise affects any power, privilege, right, remedy, liability or
obligation of, or otherwise adversely affects in any manner, any Additional
Agent that is not then a Party, or any Additional Creditor not then represented
by an Additional Agent that is then a Party (including but not limited to any
change, alteration, modification or other effect upon any power, privilege,
right, remedy, liability or obligation of or other adverse effect upon any such
Additional Agent or Additional Creditor that may at any subsequent time become a
Party or beneficiary hereof), shall be effective unless it is consented to in
writing by the Parent Borrower (regardless of whether any such Additional Agent
or Additional Creditor ever becomes a Party or beneficiary hereof).  Any
amendment, modification or waiver of any provision of this Agreement that would
have the effect, directly or indirectly, through any reference in any Credit
Document to this Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying such Credit Document, or any term or provision thereof, or
any right or obligation of any Credit Party thereunder or in respect thereof,
shall not be given such effect except pursuant to a written instrument executed
by the Parent Borrower and each other affected Credit Party.  Any

 

47

--------------------------------------------------------------------------------


 

amendment, modification or waiver of clause (b) in any of the definitions of the
terms “Additional Credit Facilities,” “ABL Credit Agreement” or “[  ](1) Junior
Lien Credit Agreement” shall not be given effect except pursuant to a written
instrument executed by the Parent Borrower.

 

(ii)          In the event that any Senior Priority Agent or the requisite
Senior Priority Creditors enter into any amendment, waiver or consent in respect
of, or replace any Senior Priority Collateral Document for the purpose of adding
to, deleting from or waiving or consenting to any departures from any provisions
of, any Senior Priority Collateral Document relating to the Collateral or
changing in any manner the rights of any Senior Priority Agent, any Senior
Priority Secured Parties represented thereby or any Credit Party with respect to
the Collateral (including the release of any Liens on Collateral), then such
amendment, waiver or consent shall apply automatically to any comparable
provision of each Junior Priority Collateral Document without the consent of or
any actions by any Junior Priority Agent or any Junior Priority Secured Parties
represented thereby; provided that such amendment, waiver or consent does not
materially adversely affect the rights or interests of such Junior Priority
Secured Parties in the Collateral (it being understood that the release of any
Liens securing Junior Priority Obligations pursuant to Section 2.4(b) shall not
be deemed to materially adversely affect the rights or interests of such Junior
Priority Secured Parties in the Collateral).  The applicable Senior Priority
Agent shall give written notice of such amendment, waiver or consent to the
Junior Priority Agents; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any Junior Priority Collateral Document as set forth in this
Section 7.4(b).

 

(e)                                                          Addresses for
Notices.  Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, faxed, sent by electronic mail or sent by overnight
express courier service or United States mail and shall be deemed to have been
given when delivered in person or by courier service, upon receipt of a
facsimile or upon receipt of electronic mail sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient) or
five (5) days after deposit in the United States mail (certified, with postage
prepaid and properly addressed).  The addresses of the parties hereto (until
notice of a change thereof is delivered as provided in this Section 7.5) shall
be as set forth below or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.

 

ABL Collateral Agent:

[  ](5)

[  ](6)

 

 

 

 

[  ](1) Junior Lien Agent:

[  ](7)

[  ](8)

 

 

 

 

 

48

--------------------------------------------------------------------------------


 

Any Additional Agent:

As set forth in the Additional Indebtedness Joinder executed and delivered by
such Additional Agent pursuant to Section 7.11.

 

 

Any ABL Collateral Agent under
any Other ABL Credit Agreement:

As set forth in the joinder executed and delivered by such ABL Collateral Agent
pursuant to the definition of “ABL Credit Agreement.”

 

 

Any [  ](1) Junior Lien Agent under

any Other [  ](1) Junior Lien Credit Agreement:

As set forth in the joinder executed and delivered by such [  ](1) Junior Lien
Agent pursuant to the definition of “[  ](1) Junior Lien Credit Agreement”

 

(f)                                                           No Waiver,
Remedies.  No failure on the part of any Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

(g)                                                          Continuing
Agreement, Transfer of Secured Obligations.  This Agreement is a continuing
agreement and shall (a) remain in full force and effect (x) with respect to all
Senior Priority Secured Parties and Senior Priority Obligations, until the
Discharge of Senior Priority Obligations shall have occurred, subject to
Section 5.3 and (y) with respect to all Junior Priority Secured Parties and
Junior Priority Obligations, until the later of the Discharge of Senior Priority
Obligations and the Discharge of Junior Priority Obligations shall have
occurred, (b) be binding upon the Parties and their successors and assigns, and
(c) inure to the benefit of and be enforceable by the Parties and their
respective successors, transferees and assigns.  Nothing herein is intended to,
or shall be construed to, give any other Person any right, remedy or claim
under, to or in respect of this Agreement or any Collateral, subject to
Section 7.10.  All references to any Credit Party shall include any Credit Party
as debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding.  Without limiting the generality of the foregoing clause
(c), any Senior Priority Agent, Senior Priority Creditor, Junior Priority Agent
or Junior Priority Creditor may assign or otherwise transfer all or any portion
of the Senior Priority Obligations or the Junior Priority Obligations, as
applicable, to any other Person, and such other Person shall thereupon become
vested with all the rights and obligations in respect thereof granted to such
Senior Priority Agent, Junior Priority Agent, Senior Priority Creditor or Junior
Priority Creditor, as the case may be, herein or otherwise.  The Senior Priority
Secured Parties and the Junior Priority Secured Parties may continue, at any
time and without notice to the other Parties hereto, to extend credit and other
financial accommodations, lend monies and provide Indebtedness to, or for the
benefit of, any Credit Party on the faith hereof.

 

(h)                                                         Governing Law;
Entire Agreement.  The validity, performance and enforcement of this Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York without reference to its conflict of laws principles to the extent that
such principles are not mandatorily applicable by statute and would permit or
require the application of the laws of another jurisdiction.  This Agreement
constitutes the entire agreement and understanding among the Parties with
respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect thereto.

 

(i)                                                             Counterparts. 
This Agreement may be executed in any number of counterparts (including by
telecopy and other electronic transmission), and it is not necessary that the
signatures of all Parties be contained on any one counterpart hereof; each
counterpart will be deemed to be an original, and all together shall constitute
one and the same document.

 

49

--------------------------------------------------------------------------------


 

(j)                                                            No Third-Party
Beneficiaries.  This Agreement and the rights and benefits hereof shall inure to
the benefit of each of the parties hereto and its respective successors and
assigns and shall inure to the benefit of each of the Senior Priority Agents,
the Senior Priority Creditors, the Junior Priority Agents, the Junior Priority
Secured Parties and the Borrowers and the other Credit Parties.  No other Person
shall have or be entitled to assert rights or benefits hereunder.

 

(k)                                                         Designation of
Additional Indebtedness; Joinder of Additional Agents.

 

(i)             The Parent Borrower may designate any Additional Indebtedness
complying with the requirements of the definition thereof as Additional
Indebtedness for purposes of this Agreement, upon complying with the following
conditions:

 

(A)                                                                              
one or more Additional Agents for one or more Additional Creditors in respect of
such Additional Indebtedness shall have executed the Additional Indebtedness
Joinder with respect to such Additional Indebtedness, and the Parent Borrower or
any such Additional Agent shall have delivered such executed Additional
Indebtedness Joinder to each Agent then party to this Agreement;

 

(B)                                                                              
at least five Business Days (unless a shorter period is agreed in writing by
each of the Parties (other than any Designated Agent) and the Parent Borrower)
prior to delivery of the Additional Indebtedness Joinder, the Parent Borrower
shall have delivered to each Agent then party to this Agreement complete and
correct copies of any Additional Credit Facility, Additional Guarantees and
Additional Collateral Documents that will govern such Additional Indebtedness
upon giving effect to such designation (which may be unexecuted copies of
Additional Documents to be executed and delivered concurrently with the
effectiveness of such designation);

 

(C)                                                                              
the Parent Borrower shall have executed and delivered to each Agent then party
to this Agreement the Additional Indebtedness Designation (including whether
such Additional Indebtedness is designated Senior Priority Debt or Junior
Priority Debt) with respect to such Additional Indebtedness; and

 

(D)                                                                              
all state and local stamp, recording, filing, intangible and similar taxes or
fees (if any) that are payable in connection with the inclusion of such
Additional Indebtedness under this Agreement shall have been paid and reasonable
evidence thereof shall have been given to each Agent then party to this
Agreement.

 

No Additional Indebtedness may be designated as both Senior Priority Debt and
Junior Priority Debt.

 

(ii)          Upon satisfaction of the conditions specified in the preceding
Section 7.11(a), the designated Additional Indebtedness shall constitute
“Additional Indebtedness”, any Additional Credit Facility under which such
Additional Indebtedness is or may be incurred shall constitute an “Additional
Credit Facility”, any holder of such Additional Indebtedness or other applicable
Additional Creditor shall constitute an “Additional Creditor”, and any
Additional Agent for any such Additional Creditor shall constitute an
“Additional Agent” for all purposes under this Agreement.  The date on which
such conditions specified in clause (a) shall have been satisfied with respect
to any Additional Indebtedness is herein called the “Additional Effective Date”
with respect to such Additional Indebtedness.  Prior to the Additional Effective
Date with respect to any Additional Indebtedness, all references herein to
Additional Indebtedness shall be deemed not to take into account such Additional
Indebtedness, and the rights and obligations of the ABL Collateral Agent, the
[  ](1) Junior Lien Agent and each other Additional Agent then party to this
Agreement shall be determined on the basis that such Additional Indebtedness is
not then

 

50

--------------------------------------------------------------------------------


 

designated.  On and after the Additional Effective Date with respect to such
Additional Indebtedness, all references herein to Additional Indebtedness shall
be deemed to take into account such Additional Indebtedness, and the rights and
obligations of the ABL Collateral Agent, the [  ](1) Junior Lien Agent and each
other Additional Agent then party to this Agreement shall be determined on the
basis that such Additional Indebtedness is then designated.

 

(iii)       In connection with any designation of Additional Indebtedness
pursuant to this Section 7.11, each of the ABL Collateral Agent, [  ](1) Junior
Lien Agent and each Additional Agent then party hereto agrees (x) to execute and
deliver upon receipt of any required documents pursuant to the applicable Senior
Priority Documents or Junior Priority Documents any amendments, amendments and
restatements, restatements or waivers of, or supplements to or other
modifications to, any ABL Collateral Documents, [  ](1) Junior Lien Collateral
Documents or Additional Collateral Documents, as applicable, and any agreements
relating to any security interest in Control Collateral and Cash Collateral, and
to make or consent to any filings or take any other actions (including executing
and delivering for recording any mortgage subordination or similar agreement),
as may be reasonably deemed by the Parent Borrower to be necessary or reasonably
desirable for any Lien on any Collateral to secure such Additional Indebtedness
to become a valid and perfected Lien (with the priority contemplated by the
applicable Additional Indebtedness Designation delivered pursuant to this
Section 7.11 and by this Agreement), and (y) otherwise to reasonably cooperate
to effectuate a designation of Additional Indebtedness pursuant to this
Section 7.11 (including, if requested, by executing an acknowledgment of any
Additional Indebtedness Joinder or of the occurrence of any Additional Effective
Date).

 

(l)                                                             Senior Priority
Representative; Junior Priority Representative .  (a)       The Senior Priority
Representative shall act for the Senior Priority Secured Parties as provided in
this Agreement, and shall be entitled to so act at the direction or with the
consent of the Controlling Senior Priority Secured Parties, or of the requisite
percentage of such Controlling Senior Priority Secured Parties as provided in
the applicable Senior Priority Documents (or the agent or representative with
respect thereto).  Until a Party (other than the existing Senior Priority
Representative) receives written notice from the existing Senior Priority
Representative, in accordance with Section 7.5, of a change in the identity of
the Senior Priority Representative, such Party shall be entitled to act as if
the existing Senior Priority Representative is in fact the Senior Priority
Representative.  Each Party (other than the existing Senior Priority
Representative) shall be entitled to rely upon any written notice of a change in
the identity of the Senior Priority Representative which facially appears to be
from the then-existing Senior Priority Representative and is delivered in
accordance with Section 7.5, and such Party shall not be required to inquire
into the veracity or genuineness of such notice.  Each existing Senior Priority
Representative from time to time shall give prompt written notice to each Party
of any change in the identity of the Senior Priority Representative.

 

(b)                                 The Junior Priority Representative shall act
for the Junior Priority Secured Parties as provided in this Agreement, and shall
be entitled to so act at the direction or with the consent of the Controlling
Junior Priority Secured Parties, or of the requisite percentage of such
Controlling Junior Priority Secured Parties as provided in the applicable Junior
Priority Documents (or the agent or representative with respect thereto).  Until
a Party (other than the existing Junior Priority Representative) receives
written notice from the existing Junior Priority Representative, in accordance
with Section 7.5, of a change in the identity of the Junior Priority
Representative, such Party shall be entitled to act as if the existing Junior
Priority Representative is in fact the Junior Priority Representative.  Each
Party (other than the existing Junior Priority Representative) shall be entitled
to rely upon any written notice of a change in the identity of the Junior
Priority Representative which facially appears to be from the then-existing
Junior Priority Representative and is delivered in accordance with Section 7.5,
and such Party shall not be required to inquire into the veracity or genuineness
of such notice.  Each existing Junior Priority

 

51

--------------------------------------------------------------------------------


 

Representative from time to time shall give prompt written notice to each Party
of any change in the identity of the Junior Priority Representative.

 

(m)                                                     Provisions Solely to
Define Relative Rights.  The provisions of this Agreement are and are intended
solely for the purpose of defining the relative rights of the Senior Priority
Secured Parties and the Junior Priority Secured Parties, respectively.  Nothing
herein shall be construed to limit the right of any Agent (on behalf of the
Secured Parties represented thereby) to enter into any separate agreement among
all or a portion of the Agents (each on behalf of the Secured Parties
represented thereby); and the rights and obligations among such Secured Parties
will be governed by, and any provisions herein regarding them will therefore be
subject to, the provisions of any such separate agreement.  Nothing in this
Agreement is intended to or shall impair the rights of any Credit Party, or the
obligations of any Credit Party to pay any ABL Obligations, any [  ](1) Junior
Lien Obligations and any Additional Obligations as and when the same shall
become due and payable in accordance with their terms.

 

(n)                                                         Headings.  The
headings of the articles and sections of this Agreement are inserted for
purposes of convenience only and shall not be construed to affect the meaning or
construction of any of the provisions hereof.

 

(o)                                                         Severability.  Any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not (i) invalidate or render unenforceable such provision in
any other jurisdiction or (ii) invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

 

(p)                                                         Attorneys’ Fees. 
The Parties agree that if any dispute, arbitration, litigation, or other
proceeding is brought with respect to the enforcement of this Agreement or any
provision hereof, the prevailing party in such dispute, arbitration, litigation
or other proceeding shall be entitled to recover its reasonable attorneys’ fees
and all other costs and expenses incurred in the enforcement of this Agreement,
irrespective of whether suit is brought.

 

(q)                                                         VENUE; JURY TRIAL
WAIVER.

 

(i)             EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS
FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE
“FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW
YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) ANY PARTY FROM
BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT, (II) IF ALL SUCH NEW YORK COURTS DECLINE
JURISDICTION OVER ANY PERSON, OR DECLINE (OR, IN THE CASE OF THE FEDERAL
DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR
PROCEEDING, A LEGAL ACTION OR PROCEEDING

 

52

--------------------------------------------------------------------------------


 

MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER COURT HAVING JURISDICTION AND
(III) IN THE EVENT A LEGAL ACTION OR PROCEEDING IS BROUGHT AGAINST ANY PARTY
HERETO OR INVOLVING ANY OF ITS ASSETS OR PROPERTY IN ANOTHER COURT (WITHOUT ANY
COLLUSIVE ASSISTANCE BY SUCH PARTY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES),
SUCH PARTY FROM ASSERTING A CLAIM OR DEFENSE (INCLUDING ANY CLAIM OR DEFENSE
THAT THIS SECTION 7.17(A) WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL
PROCEEDING IN A NEW YORK COURT) IN ANY SUCH ACTION OR PROCEEDING.

 

(ii)          EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS.  EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(iii)       EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

(r)                                                            Intercreditor
Agreement.  This Agreement is the “First Lien Intercreditor Agreement” referred
to in the ABL Credit Agreement, the [  ](1) Junior Lien Credit Agreement and
each Additional Credit Facility.  Nothing in this Agreement shall be deemed to
subordinate the right of any Junior Priority Secured Party to receive regularly
scheduled principal, interest and other payments it would be entitled to as an
unsecured creditor to the right of any Senior Priority Secured Party (whether
before or after the occurrence of an Insolvency Proceeding) so long as such
payments are not the direct or indirect result of any Exercise of Secured
Creditor Remedies or enforcement in violation of this Agreement, it being the
intent of the Parties that this Agreement shall effectuate a subordination of
Liens as between the Senior Priority Secured Parties, on the one hand, and the
Junior Priority Secured Parties, on the other hand, but not a subordination of
Indebtedness.

 

(s)                                                           No Warranties or
Liability.  Each Party acknowledges and agrees that none of the other Parties
has made any representation or warranty with respect to the execution, validity,
legality, completeness, collectability or enforceability of any other ABL
Facility Document, any other [  ](1) Junior Lien Facility Document or any other
Additional Document.  Except as otherwise provided in this Agreement, each Party
will be entitled to manage and supervise its respective extensions of credit to
any Credit Party in accordance with law and their usual practices, modified from
time to time as they deem appropriate.

 

(t)                                                            Conflicts.  In
the event of any conflict between the provisions of this Agreement and the
provisions of the Base Intercreditor Agreement, (i) with respect to the relative
rights and obligations solely as among the Senior Priority Secured Parties on
the one hand and the Junior Priority Secured Parties on the other hand, the
provisions of this Agreement shall govern and (ii) with respect to the relative
rights and obligations solely as among the Senior Priority Secured Parties (as
defined in the Base Intercreditor Agreement) on the one hand and the Junior
Priority Secured Parties (as defined in the Base Intercreditor Agreement) on the
other hand, the provisions of the Base Intercreditor Agreement shall

 

53

--------------------------------------------------------------------------------


 

govern. In addition, the parties hereto agree that (i) the designation of any
Indebtedness or Obligations under this Agreement as “Senior Priority Debt” or
“Senior Priority Obligations” under and as defined in the Base Intercreditor
Agreement shall not be deemed to alter the relative priority of such
Indebtedness or Obligations as set forth herein and (ii) for purposes of the
Base Intercreditor Agreement, any agreements or provisions thereof which “may be
separately otherwise agreed in writing” among the Junior Secured Parties (as
defined in the Base Intercreditor Agreement) (or words of similar affect) shall
be deemed to be as modified or otherwise agreed by the Secured Parties as set
forth in this Agreement. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Facility Document, any
[  ](1) Junior Lien Facility Document or any Additional Document, the provisions
of this Agreement shall govern; provided that the foregoing shall not be
construed to limit the relative rights and obligations of any Agent (and the
Secured Parties represented thereby) that may be set forth in any separate
agreement among all or a portion of the Agents; such rights and obligations
among the applicable Secured Parties will be governed by, and any provisions
herein regarding them are therefore subject to, any such separate agreement. 
The parties hereto acknowledge that the terms of this Agreement are not intended
to negate any specific rights granted to, or obligations of, any Credit Party in
the Senior Priority Documents or the Junior Priority Documents.

 

(u)                                                         Information
Concerning Financial Condition of the Credit Parties.  No Party has any
responsibility for keeping any other Party informed of the financial condition
of the Credit Parties or of other circumstances bearing upon the risk of
nonpayment of the ABL Obligations, the [  ](1) Junior Lien Obligations or any
Additional Obligations, as applicable.  Each Party hereby agrees that no Party
shall have any duty to advise any other Party of information known to it
regarding such condition or any such circumstances.  In the event any Party, in
its sole discretion, undertakes at any time or from time to time to provide any
information to any other Party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other Party or any other
Party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.

 

(v)                                                         Excluded Assets. 
For the avoidance of doubt, nothing in this Agreement (including Sections 2.1,
4.1, 6.1 and 6.9) shall be deemed to provide or require that any Agent or any
Secured Party represented thereby receive any Proceeds of, or any Lien on, any
Property of any Credit Party that constitutes “Excluded Assets” under (and as
defined in) the applicable Credit Document to which such Agent is a party.

 

[Signature pages follow]

 

54

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the ABL Collateral Agent, for and on behalf of itself and
the ABL Creditors, and the [  ](1) Junior Lien Agent, for and on behalf of
itself and the [  ](1) Junior Lien Creditors, have caused this Agreement to be
duly executed and delivered as of the date first above written.

 

 

[   ]

 

in its capacity as ABL Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[  ]

 

in its capacity as [  ](1) Junior Lien Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the ABL Collateral Agent, the ABL Creditors, the [  ](1) Junior Lien Agent,
the [  ](1) Junior Lien Creditors, any Additional Agent and any Additional
Creditors, and will not do any act or perform any obligation which is not in
accordance with this Agreement.  Each Credit Party further acknowledges and
agrees that it is not an intended beneficiary or third party beneficiary under
this Agreement, except as expressly provided therein.

 

CREDIT PARTIES:

 

 

 

HERC RENTALS INC.

 

 

 

By:  

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[·]

 

 

 

By:  

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ADDITIONAL INDEBTEDNESS DESIGNATION

 

DESIGNATION, dated as of           , 20  , by [            ] (the “Parent
Borrower”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned thereto in the First Lien Intercreditor
Agreement (as amended, restated, supplemented, waived or otherwise modified from
time to time, the “First Lien Intercreditor Agreement”) entered into as of [  ],
between [  ], in its capacity as collateral agent (together with its successors
and assigns in such capacity, the “ABL Collateral Agent”) for the ABL Creditors,
and [  ], in its [capacities as administrative agent and collateral agent]
(together with its successors and assigns in such capacity, the “[  ](1) Junior
Lien Agent”) for the [  ](1) Junior Lien Creditors.  Capitalized terms used
herein and not otherwise defined herein shall have the meaning assigned thereto
in the First Lien Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of           , 20   (the “Additional Credit Facility”), among [list any
applicable Credit Party], [list Additional Creditors] [and Additional Agent, as
agent (the “Additional Agent”)]. (9)

 

Section 7.11 of the First Lien Intercreditor Agreement permits the Parent
Borrower to designate Additional Indebtedness under the First Lien Intercreditor
Agreement.  Accordingly:

 

Section 1.  Representations and Warranties.  The Parent Borrower hereby
represents and warrants to the ABL Collateral Agent, the [  ](1) Junior Lien
Agent and any Additional Agent that:

 

(1)                                 The Additional Indebtedness incurred or to
be incurred under the Additional Credit Facility constitutes “Additional
Indebtedness” which complies with the definition of such term in the First Lien
Intercreditor Agreement; and

 

(2)                                 all conditions set forth in Section 7.11 of
the First Lien Intercreditor Agreement with respect to the Additional
Indebtedness have been satisfied.

 

Section 2.  Designation of Additional Indebtedness.  The Parent Borrower hereby
designates such Additional Indebtedness as Additional Indebtedness under the
First Lien Intercreditor Agreement and such Additional Indebtedness shall
constitute [Senior Priority Debt] [Junior Priority Debt] for purposes of the
First Lien Intercreditor Agreement.

 

Ex. A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.

 

 

[Parent Borrower]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ex. A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ADDITIONAL INDEBTEDNESS JOINDER

 

JOINDER, dated as of                , 20  , among [·] (the “Parent Borrower”),
[[  ], (the “ABL  Collateral Agent”) for the ABL Creditors,] (10) [[  ], in its
[capacities as administrative agent and collateral agent] (together with its
successors and assigns in such capacities, the “[  ](1) Junior Lien Agent”)](11)
for the [  ](1) Junior Lien Creditors, [list any previously added Additional
Agent] [and insert name of each Additional Agent under any Additional Credit
Facility being added hereby as party] (26) and any successors or assigns
thereof, to the First Lien Intercreditor Agreement dated as of [  ], (as
amended, restated, supplemented or otherwise modified from time to time, the
“First Lien Intercreditor Agreement”) among the ABL Collateral Agent[,][and] the
[  ](1) Junior Lien Agent [and [list any previously added Additional Agent]]. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the First Lien Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of           , 20   (the “Additional Credit Facility”), among [list any
applicable Grantor], [list any applicable Additional Creditors (the “Joining
Additional Creditors”)] [and insert name of each applicable Additional Agent
(the “Joining Additional Agent”)].(9)

 

Section 7.11 of the First Lien Intercreditor Agreement permits the Parent
Borrower to designate Additional Indebtedness under the First Lien Intercreditor
Agreement.  The Parent Borrower has so designated Additional Indebtedness
incurred or to be incurred under the Additional Credit Facility as Additional
Indebtedness by means of an Additional Indebtedness Designation.

 

Accordingly, [the Joining Additional Agent, for and on behalf of itself and the
Joining Additional Creditors,](12) hereby agrees with the Borrowers and the
other Grantors, the ABL Collateral Agent, the [  ](1) Junior Lien Agent and any
other Additional Agent party to the First Lien Intercreditor Agreement as
follows:

 

Section 1.  Agreement to be Bound.  The [Joining Additional Agent, for and on
behalf of itself and the Joining Additional Creditors,](13) hereby agrees to be
bound by the terms and provisions of the First Lien Intercreditor Agreement and
shall, as of the Additional Effective Date with respect to the Additional Credit
Facility, be deemed to be a Party to the First Lien Intercreditor Agreement.

 

Section 2.  Recognition of Claims.  The ABL Collateral Agent (for and on behalf
of itself and the ABL Lenders), the [  ](1) Junior Lien Agent (for and on behalf
of itself and the [  ](1) Junior Lien Creditors) and [each of] the Additional
Agent[s] (for and on behalf of itself and any Additional Creditors represented
thereby) hereby agree that the interests of the respective Creditors in the
Liens granted to the ABL Collateral Agent, the [  ](1) Junior Lien Agent, or any
Additional Agent, as applicable, under the applicable Credit Documents shall be
treated, as among the Creditors, as having the priorities provided for in
Section 2.1 of the First Lien Intercreditor Agreement, and shall at all times be
allocated among the Creditors as provided therein regardless of any claim or
defense (including any claims under the fraudulent transfer, preference or
similar avoidance provisions of applicable bankruptcy, insolvency or other laws
affecting the rights of creditors generally) to which the ABL Collateral Agent,
the [  ](1) Junior Lien Agent, any Additional Agent or any Creditor may be
entitled or subject.  The ABL Collateral Agent (for and on behalf of itself and
the ABL Creditors), the [  ](1) Junior Lien Agent (for and on behalf of itself
and the [  ](1) Junior Lien Creditors), and any Additional Agent party to the
First Lien Intercreditor

 

--------------------------------------------------------------------------------

(26)       List applicable current Parties, other than any party being replaced
in connection herewith.

 

Ex. B-1

--------------------------------------------------------------------------------


 

Agreement (for and on behalf of itself and any Additional Creditors represented
thereby) (a) recognize the existence and validity of the Additional Obligations
represented by the Additional Credit Facility, and (b) agree to refrain from
making or asserting any claim that the Additional Credit Facility or other
applicable Additional Documents are invalid or not enforceable in accordance
with their terms as a result of the circumstances surrounding the incurrence of
such obligations.  The [Joining Additional Agent (for and on behalf of itself
and the Joining Additional Creditors)] (a) recognize[s] the existence and
validity of the ABL Obligations represented by the ABL Credit Agreement and the
existence and validity of the [  ](1) Junior Lien Obligations represented by the
[  ](1) Junior Lien Credit Agreement and (b) agree[s] to refrain from making or
asserting any claim that the ABL Credit Agreement, the [  ](1) Junior Lien
Credit Agreement or other ABL Facility Documents or [  ](1) Junior Lien Facility
Documents, as the case may be, are invalid or not enforceable in accordance with
their terms as a result of the circumstances surrounding the incurrence of such
obligations.

 

Section 3.  Notices.  Notices and other communications provided for under the
First Lien Intercreditor Agreement to be provided to [the Joining Additional
Agent] shall be sent to the address set forth on Annex 1 attached hereto (until
notice of a change thereof is delivered as provided in Section 7.5 of the First
Lien Intercreditor Agreement).

 

Section 4.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

[Add Signatures]

 

Ex. B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[ABL CREDIT AGREEMENT][ [  ](1) JUNIOR LIEN CREDIT AGREEMENT] JOINDER

 

JOINDER, dated as of                , 20  , among [[        ], in its capacity
as collateral agent (together with its successors and assigns in such capacity
from time to time, and as further defined in the First Lien Intercreditor
Agreement, the “ABL Collateral Agent”)(xiv) for the ABL Secured Parties,]
[[             ], in its [capacities as administrative agent and collateral
agent] (together with its successors and assigns in such capacity from time to
time, and as further defined in the First Lien Intercreditor Agreement, the
“[  ](1) Junior Lien Agent”)(xv) for the [  ](1) Junior Lien Secured Parties],
[list any previously added Additional Agent]] (1) and [insert name of additional
ABL Secured Parties, ABL Collateral Agent, [  ](1) Junior Lien Secured Parties
or [  ](1) Junior Lien Agent, as applicable, being added hereby as party] and
any successors or assigns thereof, to the First Lien Intercreditor Agreement
dated as of [  ] (as amended, supplemented, waived or otherwise modified from
time to time, the “First Lien Intercreditor Agreement”) among the ABL Collateral
Agent(xvi), [and] the [  ](1) Junior Lien Agent(xvii) [and (list any previously
added Additional Agent)].  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned thereto in the First Lien
Intercreditor Agreement.

 

Reference is made to that certain [insert name of new facility], dated as of
          , 20   (the “Joining [ABL Credit Agreement][ [  ](1) JUNIOR LIEN
CREDIT AGREEMENT]”), among [list any applicable Credit Party], [list any
applicable new ABL  Secured Parties or new [  ](1) Junior Lien Secured Parties,
as applicable (the “Joining [ABL][ [  ](1) Junior Lien] Secured Parties”)] [and
insert name of each applicable Agent (the “Joining [ABL
Collateral][[  ](1) Junior Lien] Agent”)].(xviii)

 

The Joining [ABL Collateral][[  ](1) Junior Lien] Agent, for and on behalf of
itself and the Joining [ABL][[  ](1) Junior Lien] Secured Parties, hereby agrees
with the Borrowers and the other Grantors, the [ABL Collateral][[  ](1) Junior
Lien] Agent and any other Additional Agent party to the First Lien Intercreditor
Agreement as follows:

 

Section 1.  Agreement to be Bound.  The [ABL Collateral][[  ](1) Junior Lien]
Agent, for and on behalf of itself and the Joining [ABL][[  ](1) Junior
Lien](xix) Secured Parties,](xx) hereby agrees to be bound by the terms and
provisions of the First Lien Intercreditor Agreement and shall, as of the date
hereof, be deemed to be a party to the First Lien Intercreditor Agreement as
[the][a] [ABL Collateral][[  ](1) Junior Lien] Agent.  As of the date hereof,
the Joining [ABL Credit Agreement][[  ](1) Junior Lien Credit Agreement] shall
be deemed [the][a] [ABL Credit Agreement][[  ](1) Junior Lien Credit Agreement]
under this Agreement, and the obligations thereunder are subject to the terms
and provisions of the First Lien Intercreditor Agreement.

 

Section 2.  Notices.  Notices and other communications provided for under the
First Lien Intercreditor Agreement to be provided to the Joining [ABL
Collateral][[  ](1) Junior Lien] Agent shall be sent to the address set forth on
Annex 1 attached hereto (until notice of a change thereof is delivered as
provided in Section 7.5 of the First Lien Intercreditor Agreement).

 

Section 3.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------

(1)              List applicable current Parties, other than any party being
replaced in connection herewith.

 

Ex. C-1

--------------------------------------------------------------------------------


 

[ADD SIGNATURES]

 

Ex. C-2

--------------------------------------------------------------------------------

 


 

·                  EXHIBIT O TO

CREDIT AGREEMENT

 

·                  DUTCH AUCTION PROCEDURES

 

This Outline is intended to summarize certain basic terms of the Dutch auction
procedures pursuant to and in accordance with the terms and conditions of
Section 2.10(c) of the Credit Agreement, of which this Exhibit O is a part. It
is not intended to be a definitive statement of all of the terms and conditions
of a Dutch auction, the definitive terms and conditions for which shall be set
forth in the applicable auction procedures set for each auction (the “Offer
Documents”). None of the Administrative Agent or any of its Affiliates makes any
recommendation pursuant to the Offer Documents as to whether or not any Lender
should sell its Incremental Term Loans to one of the Borrowers pursuant to the
Offer Documents, nor shall the decision by the Administrative Agent (or any of
its Affiliates) in its capacity as a Lender be deemed to constitute such a
recommendation. Each Lender should make its own decision on whether to sell any
of its Incremental Term Loans and, if it decides to do so, the principal amount
of and price to be sought for such Incremental Term Loans. In addition, each
Lender should consult its own attorney, business advisor or tax advisor as to
legal, business, tax and related matters concerning this auction and the Offer
Documents. Capitalized terms used but not otherwise defined in this Exhibit O
have the meanings assigned to them in the Credit Agreement.

 

(A)                               Discounted Incremental Term Loan Prepayments. 
Notwithstanding anything in any Loan Document to the contrary, the Borrowers may
prepay the outstanding Incremental Term Loans on the following basis:

 

(i)                                     Right to Prepay.  The Borrowers shall
have the right to make a voluntary prepayment of Incremental Term Loans at a
discount to par (such prepayment, the “Discounted Term Loan Prepayment”)
pursuant to a Borrower Offer of Specified Discount Prepayment, a Borrower
Solicitation of Discount Range Prepayment Offers, or a Borrower Solicitation of
Discounted Prepayment Offers, in each case made in accordance with this
Exhibit O; provided that at the time of such Discounted Term Loan Prepayment,
after giving effect thereto, Specified Availability is no less than 10% of the
Total Commitment.  Each Lender participating in any Discounted Term Loan
Prepayment acknowledges and agrees that in connection with such Discounted Term
Loan Prepayment, (1) the Borrowers then may have, and later may come into
possession of, information regarding the Incremental Term Loans or the Loan
Parties hereunder that is not known to such Lender and that may be material to a
decision by such Lender to participate in such Discounted Term Loan Prepayment
(“Excluded Information”), (2) such Lender has independently and, without
reliance on Holdings, the Parent Borrower, any of its Subsidiaries, the
Administrative Agent or any of their respective Affiliates, has made its own
analysis and determination to participate in such Discounted Term Loan
Prepayment notwithstanding such Lender’s lack of knowledge of the Excluded
Information and (3) none of Holdings, the Parent Borrower, its Subsidiaries, the
Administrative Agent, or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against Holdings, the
Parent Borrower, its Subsidiaries, the Administrative Agent, and their
respective Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information.  Each Lender participating in any
Discounted Term Loan Prepayment further acknowledges that the Excluded
Information may not be available to the Administrative Agent or the other
Lenders.  Any Incremental Term Loans prepaid pursuant to this Exhibit O shall be
immediately and automatically cancelled.

 

O-1

--------------------------------------------------------------------------------


 

(ii)                                  Borrower Offer of Specified Discount
Prepayment.

 

(1)                                 The Borrowers may from time to time offer to
make a Discounted Term Loan Prepayment by providing the Administrative Agent
with one Business Days’ (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the Parent Borrower, to each Lender
and/or to each Lender of one or more Incremental Term Loans on a Tranche by
Tranche basis, (II) any such offer shall specify the aggregate Outstanding
Amount offered to be prepaid (the “Specified Discount Prepayment Amount”), the
Tranches of Incremental Term Loans subject to such offer and the specific
percentage discount to par value (the “Specified Discount”) of the Outstanding
Amount of such Loans to be prepaid and (III) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date.  The
Administrative Agent will promptly provide each relevant Lender with a copy of
such Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Administrative Agent (or its delegate) by no later than the time and date
designated by the Administrative Agent and approved by the Parent Borrower (the
“Specified Discount Prepayment Response Date”).

 

(2)                                 Each relevant Lender receiving such offer
shall notify the Administrative Agent (or its delegate) by the Specified
Discount Prepayment Response Date whether or not it agrees to accept a
prepayment of any of its relevant then outstanding Incremental Term Loans at the
Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount of such Lender’s Outstanding Amount and Tranches
of Incremental Term Loans to be prepaid at such offered discount.  Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable.  Any Lender whose Specified Discount
Prepayment Response is not received by the Administrative Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept
such Borrower Offer of Specified Discount Prepayment.

 

(3)                                 If there is at least one Discount Prepayment
Accepting Lender, the Borrowers will make prepayment of outstanding Incremental
Term Loans pursuant to this paragraph (ii) to each Discount Prepayment Accepting
Lender in accordance with the respective Outstanding Amount and Tranches of
Incremental Term Loans specified in such Lender’s Specified Discount Prepayment
Response given pursuant to the foregoing clause (2); provided that, if the
aggregate Outstanding Amount of Incremental Term Loans accepted for prepayment
by all Discount Prepayment Accepting Lenders exceeds the Specified Discount
Prepayment Amount, such prepayment shall be made pro rata among the Discount
Prepayment Accepting Lenders in accordance with the respective Outstanding
Amounts accepted to be prepaid by each such Discount Prepayment Accepting Lender
and the Administrative Agent (in consultation with the Parent Borrower and
subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”).  The Administrative Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the Parent Borrower of the respective Lenders’ responses to such
offer, the Discounted Prepayment Effective Date and the aggregate Outstanding
Amount of the Discounted Term Loan Prepayment and the Tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, and the aggregate
Outstanding Amount and the Tranches of all Incremental Term Loans to be prepaid
at the Specified Discount on such date, and (III) each Discount Prepayment
Accepting Lender of the Specified Discount Proration, if any, and confirmation
of the Outstanding Amount, Tranche and Type of Incremental Term Loans of such
Lender to be prepaid at the Specified Discount on such date.  Each determination
by the Administrative Agent of the amounts stated in the foregoing notices to
the Parent Borrower and Lenders shall be conclusive and binding for all purposes
absent manifest error.  The payment amount specified in such notice to the
Parent Borrower shall be due and payable by the Borrowers on the Discounted
Prepayment Effective Date in accordance with paragraph (vi) below (subject to
paragraph (x) below).

 

O-2

--------------------------------------------------------------------------------


 

(iii)                               Borrower Solicitation of Discount Range
Prepayment Offers.

 

(1)                                 The Borrowers may from time to time solicit
Discount Range Prepayment Offers by providing the Administrative Agent with one
Business Day’s (or such shorter period as may be agreed by the Administrative
Agent in its reasonable discretion) notice in the form of a Discount Range
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of the Parent Borrower, to each Lender and/or to each Lender
of one or more Incremental Term Loans on a Tranche by Tranche basis, (II) any
such notice shall specify the maximum aggregate Outstanding Amount of the
relevant Incremental Term Loans that the Borrowers are willing to prepay at a
discount (the “Discount Range Prepayment Amount”), the Tranches of Incremental
Term Loans subject to such offer and the maximum and minimum percentage
discounts to par (the “Discount Range”) of the Outstanding Amount of such
Incremental Term Loans willing to be prepaid by the Borrowers and (III) each
such solicitation by the Borrowers shall remain outstanding through the Discount
Range Prepayment Response Date.  The Administrative Agent will promptly provide
each relevant Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding
relevant Lender to the Administrative Agent (or its delegate) by no later the
time and date designated by the Administrative Agent and approved by the Parent
Borrower (the “Discount Range Prepayment Response Date”).  Each relevant
Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify
a discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Incremental Term Loans and the maximum aggregate Outstanding Amount and Tranches
of such Incremental Term Loans such Lender is willing to have prepaid at the
Submitted Discount (the “Submitted Amount”).  Any Lender whose Discount Range
Prepayment Offer is not received by the Administrative Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Term Loan Prepayment of any of its Incremental Term Loans at any
discount to their par value within the Discount Range.

 

(2)                                 The Administrative Agent shall review all
Discount Range Prepayment Offers received by it by the Discount Range Prepayment
Response Date and will determine (in consultation with the Parent Borrower and
subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) the Applicable Discount and Incremental Term Loans to be
prepaid at such Applicable Discount in accordance with this paragraph (iii). 
The Borrowers agree to accept on the Discount Range Prepayment Response Date all
Discount Range Prepayment Offers received by Administrative Agent by the
Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par being referred to as the “Applicable
Discount”) which yields a Discounted Term Loan Prepayment in an aggregate
Outstanding Amount equal to the lesser of (I) the Discount Range Prepayment
Amount and (II) the sum of all Submitted Amounts.  Each Lender that has
submitted a Discount Range Prepayment Offer to accept prepayment at a discount
to par that is larger than or equal to the Applicable Discount shall be deemed
to have irrevocably consented to prepayment of Incremental Term Loans equal to
its Submitted Amount (subject to any required proration pursuant to the
following clause (3)) at the Applicable Discount (each such Lender, a
“Participating Lender”).

 

(3)                                 If there is at least one Participating
Lender, the Borrowers will prepay the respective outstanding Incremental Term
Loans of each Participating Lender in the aggregate Outstanding Amount and of
the Tranches specified in such Lender’s Discount Range Prepayment Offer at the
Applicable Discount; provided that if the Submitted Amount by all Participating
Lenders offered at a discount to par greater than the Applicable Discount
exceeds the Discount Range Prepayment Amount, prepayment of the Outstanding
Amount of the relevant Incremental Term Loans for those Participating Lenders
whose Submitted Discount is a discount to par greater than or equal to the
Applicable Discount (the “Identified Participating Lenders”) shall be made pro
rata among the Identified Participating Lenders in accordance with the Submitted
Amount of each such Identified Participating Lender and the Administrative Agent
(in

 

O-3

--------------------------------------------------------------------------------


 

consultation with the Parent Borrower and subject to rounding requirements of
the Administrative Agent made in its reasonable discretion) will calculate such
proration (the “Discount Range Proration”).  The Administrative Agent shall
promptly, and in any case within three Business Days following the Discount
Range Prepayment Response Date, notify (w) the Parent Borrower of the respective
Lenders’ responses to such solicitation, the Discounted Prepayment Effective
Date, the Applicable Discount, and the aggregate Outstanding Amount of the
Discounted Term Loan Prepayment and the Tranches to be prepaid, (x) each Lender
of the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate Outstanding Amount and Tranches of all Incremental Term Loans to be
prepaid at the Applicable Discount on such date, (y) each Participating Lender
of the aggregate Outstanding Amount and Tranches of such Lender to be prepaid at
the Applicable Discount on such date, and (z) if applicable, each Identified
Participating Lender of the Discount Range Proration.  Each determination by the
Administrative Agent of the amounts stated in the foregoing notices to the
Parent Borrower and Lenders shall be conclusive and binding for all purposes
absent manifest error.  The payment amount specified in such notice to the
Parent Borrower shall be due and payable by the Borrowers on the Discounted
Prepayment Effective Date in accordance with paragraph (vi) below (subject to
paragraph (x) below).

 

(iv)                              Borrower Solicitation of Discounted Prepayment
Offers.

 

(1)                                 The Borrowers may from time to time solicit
Solicited Discounted Prepayment Offers by providing the Administrative Agent
with one Business Day’s (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of the Parent Borrower, to each Lender
and/or to each Lender of one or more Incremental Term Loans on a Tranche by
Tranche basis, (II) any such notice shall specify the maximum aggregate
Outstanding Amount of the Incremental Term Loans  and the Tranches of
Incremental Term Loans  the Borrowers are willing to prepay at a discount (the
“Solicited Discounted Prepayment Amount”) and (III) each such solicitation by
the Borrowers shall remain outstanding through the Solicited Discounted
Prepayment Response Date.  The Administrative Agent will promptly provide each
relevant Lender with a copy of such Solicited Discounted Prepayment Notice and a
form of the Solicited Discounted Prepayment Offer to be submitted by a
responding Lender to the Administrative Agent (or its delegate) by no later than
the time and date designated by the Administrative Agent and approved by the
Parent Borrower (the “Solicited Discounted Prepayment Response Date”).  Each
Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable,
(y) remain outstanding until the Acceptance Date, and (z) specify both a
discount to par (the “Offered Discount”) at which such Lender is willing to
allow prepayment of its then outstanding Incremental Term Loans  and the maximum
aggregate Outstanding Amount and Tranches of such Incremental Term Loans (the
“Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount.  Any Lender whose Solicited Discounted Prepayment Offer is not
received by the Administrative Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its
Incremental Term Loans at any discount to their par value.

 

(2)                                 The Administrative Agent shall promptly
provide the Parent Borrower with a copy of all Solicited Discounted Prepayment
Offers received by it by the Solicited Discounted Prepayment Response Date.  The
Parent Borrower shall review all such Solicited Discounted Prepayment Offers and
select, at its sole discretion, the smallest of the Offered Discounts specified
by the relevant responding Lenders in the Solicited Discounted Prepayment Offers
that the Borrowers are willing to accept (the “Acceptable Discount”), if any. 
If the Borrowers elect to accept any Offered Discount as the Acceptable
Discount, then as soon as practicable after the determination of the Acceptable
Discount, but in no event later than by the third Business Day after the date of
receipt by the Parent Borrower from the Administrative Agent of a copy of all
Solicited Discounted Prepayment Offers pursuant to the first sentence of this
clause (2) (the “Acceptance Date”), the Parent Borrower shall submit an
Acceptance and Prepayment Notice to the Administrative Agent setting forth the
Acceptable Discount.  If the Administrative Agent shall fail to

 

O-4

--------------------------------------------------------------------------------


 

receive an Acceptance and Prepayment Notice from the Parent Borrower by the
Acceptance Date, the Borrowers shall be deemed to have rejected all Solicited
Discounted Prepayment Offers.

 

(3)                                 Based upon the Acceptable Discount and the
Solicited Discounted Prepayment Offers received by Administrative Agent by the
Solicited Discounted Prepayment Response Date, within three Business Days after
receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Administrative Agent will determine (in consultation
with the Parent Borrower and subject to rounding requirements of the
Administrative Agent made in its reasonable discretion) the aggregate
Outstanding Amount and the Tranches of Incremental Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Borrowers at the Acceptable Discount in
accordance with this Exhibit O.  If the Borrowers elect to accept any Acceptable
Discount, then the Borrowers agree to accept all Solicited Discounted Prepayment
Offers received by the Administrative Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount.  Each Lender that
has submitted a Solicited Discounted Prepayment Offer to accept prepayment at an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Incremental Term Loans
equal to its Offered Amount (subject to any required proration pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”).  The Borrowers will prepay outstanding Incremental Term Loans pursuant
to this paragraph (3) to each Qualifying Lender in the aggregate Outstanding
Amount and of the Tranches specified in such Lender’s Solicited Discounted
Prepayment Offer at the Acceptable Discount; provided that if the aggregate
Offered Amount by all Qualifying Lenders whose Offered Discount is greater than
or equal to the Acceptable Discount exceeds the Solicited Discounted Prepayment
Amount, prepayment of the Outstanding Amount of the Incremental Term Loans for
those Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro rata
among the Identified Qualifying Lenders in accordance with the Offered Amount of
each such Identified Qualifying Lender and the Administrative Agent (in
consultation with the Parent Borrower and subject to rounding requirements of
the Administrative Agent made in its reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”).  On or prior to the Discounted
Prepayment Determination Date, the Administrative Agent shall promptly notify
(w) the Parent Borrower of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x) each Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Incremental Term Loans and the Tranches to be prepaid at the Applicable
Discount on such date, (y) each Qualifying Lender of the aggregate Outstanding
Amount and the Tranches of such Lender to be prepaid at the Acceptable Discount
on such date, and (z) if applicable, each Identified Qualifying Lender of the
Solicited Discount Proration.  Each determination by the Administrative Agent of
the amounts stated in the foregoing notices to the Parent Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error.  The
payment amount specified in such notice to the Parent Borrower shall be due and
payable by the Borrowers on the Discounted Prepayment Effective Date in
accordance with paragraph (vi) below (subject to paragraph (x) below).

 

(v)                                 Expenses.  In connection with any Discounted
Term Loan Prepayment, the Borrowers and the Lenders acknowledge and agree that
the Administrative Agent may require as a condition to any Discounted Term Loan
Prepayment, the payment of customary fees and expenses from the Borrowers in
connection therewith.

 

(vi)                              Payment.  If any Incremental Term Loan is
prepaid in accordance with paragraphs (ii) through (iv) above, the Borrowers
shall prepay such Incremental Term Loans on the Discounted Prepayment Effective
Date.  The Borrowers shall make such prepayment to the Administrative Agent, for
the account of the Discount Prepayment Accepting Lenders, Participating Lenders,
or Qualifying

 

O-5

--------------------------------------------------------------------------------


 

Lenders, as applicable, at the Administrative Agent’s Office in the applicable
currency and in immediately available funds not later than 11:00 A.M. (New York
time) on the Discounted Prepayment Effective Date and all such prepayments shall
be applied to the remaining principal installments of the Incremental Term Loans
on a pro rata basis.  The Incremental Term Loans so prepaid shall be accompanied
by all accrued and unpaid interest on the par principal amount so prepaid up to,
but not including, the Discounted Prepayment Effective Date.  Each prepayment of
the outstanding Incremental Term Loans pursuant to this Exhibit O shall be paid
to the Discount Prepayment Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable.  The aggregate Outstanding Amount of the
Tranches of the Incremental Term Loans outstanding shall be deemed reduced by
the full par value of the aggregate Outstanding Amount of the Tranches of
Incremental Term Loans prepaid on the Discounted Prepayment Effective Date in
any Discounted Term Loan Prepayment.  The Lenders hereby agree that, in
connection with a prepayment of Incremental Term Loans pursuant to this
Exhibit O and notwithstanding anything to the contrary contained in this
Agreement, (i) interest in respect of the Incremental Term Loans may be made on
a non-pro rata basis among the Lenders holding such Loans to reflect the payment
of accrued interest to certain Lenders as provided in this Exhibit O and
(ii) all subsequent prepayments and repayments of the Incremental Term Loans
(except as otherwise contemplated by the Credit Agreement) shall be made on a
pro rata basis among the respective Lenders based upon the then outstanding
principal amounts of the Incremental Term Loans then held by the respective
Lenders after giving effect to any prepayment pursuant to this Exhibit O as if
made at par.  It is also understood and agreed that prepayments pursuant to this
Exhibit O shall not be subject to Section 4.4(a) of the Credit Agreement, or,
for the avoidance of doubt, Section 11.7(a) of the Credit Agreement or the pro
rata allocation requirements of Section 4.8(a) of the Credit Agreement.

 

(vii)                           Other Procedures.  To the extent not expressly
provided for herein, each Discounted Term Loan Prepayment shall be consummated
pursuant to procedures consistent with the provisions in this Exhibit O,
established by the Administrative Agent acting in its reasonable discretion and
as reasonably agreed by the Parent Borrower.

 

(viii)                        Notice.  Notwithstanding anything in any Loan
Document to the contrary, for purposes of this Exhibit O, each notice or other
communication required to be delivered or otherwise provided to the
Administrative Agent (or its delegate) shall be deemed to have been given upon
the Administrative Agent’s (or its delegate’s) actual receipt during normal
business hours of such notice or communication; provided that any notice or
communication actually received outside of normal business hours shall be deemed
to have been given as of the opening of business on the next Business Day.

 

(ix)                              Actions of Administrative Agent.  Each of the
Borrowers and the Lenders acknowledges and agrees that Administrative Agent may
perform any and all of its duties under this Exhibit O by itself or through any
Affiliate of the Administrative Agent and expressly consents to any such
delegation of duties by the Administrative Agent to such Affiliate and the
performance of such delegated duties by such Affiliate.  The exculpatory
provisions in this Agreement shall apply to each Affiliate of the Administrative
Agent and its respective activities in connection with any Discounted Term Loan
Prepayment provided for in this Exhibit O as well as to activities of the
Administrative Agent in connection with any Discounted Term Loan Prepayment
provided for in this Exhibit O.

 

(x)                                 Revocation.  The Parent Borrower shall have
the right, by written notice to the Administrative Agent, to revoke in full (but
not in part) its offer to make a Discounted Term Loan Prepayment and rescind the
applicable Specified Discount Prepayment Notice, Discount Range Prepayment
Notice or Solicited Discounted Prepayment Notice therefor at its discretion at
any time on or prior to the applicable Specified Discount Prepayment Response
Date (and if such offer is so revoked, any failure by the Borrowers to make any
prepayment to a Lender pursuant to this Exhibit O shall not constitute a Default
or Event of Default under Section 9(a) or otherwise).

 

O-6

--------------------------------------------------------------------------------


 

(xi)                              No Obligation.  This Exhibit O shall not
(i) require the Borrowers to undertake any prepayment pursuant to this Exhibit O
or (ii) limit or restrict the Borrowers from making voluntary prepayments of the
Incremental Term Loans in accordance with the other provisions of the Credit
Agreement.

 

(B)                            Definitions

 

“Acceptable Discount”:  as defined in subsection (A)(iv) of this Exhibit O.

 

“Acceptable Prepayment Amount”:  as defined in subsection (A)(iv) of this
Exhibit O.

 

“Acceptance and Prepayment Notice”:  an irrevocable written notice from the
Parent Borrower accepting a Solicited Discounted Prepayment Offer at the
Acceptable Discount specified therein.

 

“Acceptance Date”:  as defined in subsection (A)(iv) of this Exhibit O.

 

“Applicable Discount”:  as defined in subsection (A)(iii) of this Exhibit O.

 

“Borrower Offer of Specified Discount Prepayment”:  the offer by the Borrowers
to make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to subsection (A)(ii) of this Exhibit O.

 

“Borrower Solicitation of Discount Range Prepayment Offers”:  the solicitation
by the Borrowers of offers for, and the corresponding acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to subsection (A)(iii) of this Exhibit O.

 

“Borrower Solicitation of Discounted Prepayment Offers”:  the solicitation by
the Borrowers of offers for, and the subsequent acceptance, if any, by a Lender
of, a voluntary prepayment of Term Loans at a discount to par pursuant to
subsection (A)(iv) of this Exhibit O.

 

“Discount Prepayment Accepting Lender”:  as defined in subsection (A)(ii) of
this Exhibit O.

 

“Discount Range”:  as defined in subsection (A)(iii) of this Exhibit O.

 

“Discount Range Prepayment Amount”:  as defined in subsection (A)(iii) of this
Exhibit O.

 

“Discount Range Prepayment Notice”:  a written notice of a Borrower Solicitation
of Discount Range Prepayment Offers made pursuant to this Exhibit O.

 

“Discount Range Prepayment Offer”:  the irrevocable written offer by a Lender
submitted in response to an invitation to submit offers following the
Administrative Agent’s receipt of a Discount Range Prepayment Notice.

 

“Discount Range Prepayment Response Date”:  as defined in subsection (A)(iii) of
this Exhibit O.

 

“Discount Range Proration”:  as defined in subsection (A)(iii) of this
Exhibit O.

 

O-7

--------------------------------------------------------------------------------


 

“Discounted Prepayment Determination Date”:  as defined in subsection (A)(iv) of
this Exhibit O.

 

“Discounted Prepayment Effective Date”:  in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers, five
Business Days following the receipt by each relevant Lender of notice from the
Administrative Agent in accordance with subsection (A)(ii), subsection
(A)(iii) or subsection (A)(iv) of this Exhibit O, as applicable, unless a
shorter period is agreed to between the Parent Borrower and the Administrative
Agent.

 

“Discounted Term Loan Prepayment”:  as defined in subsection (A)(i) of this
Exhibit O.

 

“Excluded Information”:  as defined in subsection (A)(i) of this Exhibit O.

 

“Identified Participating Lenders”:  as defined in subsection (A)(iii) of this
Exhibit O.

 

“Identified Qualifying Lenders”:  as defined in subsection (A)(iv) of this
Exhibit O.

 

“Incremental Term Loans”: term loans made in respect of Incremental Term Loan
Commitments.

 

“Offered Amount”:  as defined in subsection (A)(iv) of this Exhibit O.

 

“Offered Discount”:  as defined in subsection (A)(iv) of this Exhibit O.

 

“Outstanding Amount”:  with respect to the Incremental Term Loans on any date,
the principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof occurring on such date.

 

“Participating Lender”:  as defined in subsection (A)(iii) of this Exhibit O.

 

“Qualifying Lender”:  as defined in subsection (A)(iv) of this Exhibit O.

 

“Solicited Discount Proration”:  as defined in subsection (A)(iv) of this
Exhibit O.

 

“Solicited Discounted Prepayment Amount”:  as defined in subsection (A)(iv) of
this Exhibit O.

 

“Solicited Discounted Prepayment Notice”:  an irrevocable written notice of a
Borrower Solicitation of Discounted Prepayment Offers made pursuant to
subsection (A)(iv) of this Exhibit O.

 

“Solicited Discounted Prepayment Offer”:  the irrevocable written offer by each
Lender submitted following the Administrative Agent’s receipt of a Solicited
Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date”:  as defined in subsection
(A)(iv) of this Exhibit O.

 

“Specified Discount”:  as defined in subsection (A)(ii) of this Exhibit O.

 

“Specified Discount Prepayment Amount”:  as defined in subsection (A)(ii) of
this Exhibit O.

 

O-8

--------------------------------------------------------------------------------


 

“Specified Discount Prepayment Notice”:  an irrevocable written notice of the
Parent Borrower of Discounted Term Loan Prepayment made pursuant to subsection
(A)(ii) of this Exhibit O.

 

“Specified Discount Prepayment Response”:  the written response by each Lender
to a Specified Discount Prepayment Notice.

 

“Specified Discount Prepayment Response Date”:  as defined in subsection
(A)(ii) of this Exhibit O.

 

“Specified Discount Proration”:  as defined in subsection (A)(ii) of this
Exhibit O.

 

“Submitted Amount”:  as defined in subsection (A)(iii) of this Exhibit O.

 

“Submitted Discount”:  as defined in subsection (A)(iii) of this Exhibit O.

 

O-9

--------------------------------------------------------------------------------


 

·                  EXHIBIT P TO

CREDIT AGREEMENT

 

Form of Officer Certificate

 

This Officer Certificate is delivered to you pursuant to Section 7.2(a) of the
Credit Agreement, dated as of June 30, 2016 (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
HERC RENTALS INC., a Delaware corporation formerly known as Hertz Equipment
Rental Corporation (together with its successors and assigns, the “Parent
Borrower”), the Canadian Borrowers (as defined in the Credit Agreement), the
U.S. Subsidiary Borrowers (as defined in the Credit Agreement) (the U.S.
Subsidiary Borrowers together with the Canadian Borrowers and the Parent
Borrower, the “Borrowers”), the Lenders from time to time party thereto,
CITIBANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and as collateral agent for the Secured Parties (as
defined therein).  Capitalized terms used herein and not otherwise defined
herein are used herein as defined in the Credit Agreement.

 

1.                                      I am the duly elected, qualified and
acting [·](1) of the Parent Borrower.

 

2.                                      I have reviewed and am familiar with the
contents of this Officer Certificate.  I am providing this Officer Certificate
solely in my capacity as an officer of the Parent Borrower.  To the best of my
knowledge, the matters set forth herein are true, correct and complete.

 

3.                                      I have reviewed the terms of the Credit
Agreement and the other Loan Documents and have made or caused to be made under
my supervision a review in reasonable detail of the transactions and condition
of the Parent Borrower and its Restricted Subsidiaries during the accounting
period covered by the financial statements attached hereto as ANNEX 1 (the
“Financial Statements”).  Such review disclosed at the end of the accounting
period covered by the Financial Statements, to the best of my knowledge as of
the date of this Officer Certificate, that [(i) the Financial Statements fairly
present in all material respects the financial condition of the Parent Borrower
and its Subsidiaries in conformity with GAAP and in reasonable detail and
prepared in accordance with GAAP applied consistently throughout periods
reflected therein and with prior periods that began on or after the Closing Date
(except as disclosed therein or for the absence of footnotes) and (ii)](2) each
of Holdings, the Parent Borrower and its Restricted Subsidiaries have observed
or performed all of its covenants and other agreements, and satisfied every
condition, contained in the Credit Agreement or the other Loan Documents to
which it is a party to be observed, performed or satisfied by it, and I have
obtained no knowledge of any Default or any Event of Default has occurred and is
continuing [, except for          ].(3)

 

--------------------------------------------------------------------------------

(1)              The Certificate may be signed by a Responsible Officer of the
Parent Borrower.  Responsible Officer means (a) the chief executive officer or
the president, with respect to financial matters, the chief financial officer,
the treasurer or controller or (b) any vice president or, with respect to
financial matters, any assistant treasurer or assistant controller, who has been
designated in writing to the Administrative Agent or the Collateral Agent as a
Responsible Officer by such chief executive officer or president or, with
respect to financial matters, by such chief financial officer.

 

(2)              To be included only in Officer Certificates accompanying
Quarterly Reports.

 

(3)              To be included if there was a Default or Event of Default
during the applicable period.  The Default or Event of Default should be
described.

 

P-1

--------------------------------------------------------------------------------


 

[4.                                  Attached hereto as ANNEX 2 are the
calculations required to determine compliance the Consolidated Fixed Charge
Ratio Covenant set forth in Subsection 8.1 of the Credit Agreement.](4)

 

--------------------------------------------------------------------------------

(4)              Only include if upon the occurrence and during the continuance
of a Financial Covenant Event.

 

P-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Officer Certificate this      day of
         , 20  .

 

 

 

HERC RENTALS INC.,

 

as the Parent Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

P-3

--------------------------------------------------------------------------------


 

ANNEX I

to Exhibit P

 

[Applicable Financial Statements To Be Attached]

 

P-4

--------------------------------------------------------------------------------


 

ANNEX II

to Exhibit P

 

The information described herein is as of [         ,     ](1) (the “Computation
Date”) and, except as otherwise indicated below, pertains to the period from
[         ,       ] to the Computation Date (the “Relevant Period”).

 

Consolidated Fixed Charge Coverage Ratio

 

 

--------------------------------------------------------------------------------

(1)                                 Insert month and year when this agreement is
initially entered into (e.g., January 2014).

(2)                                 Insert the section number of the negative
covenant restricting Liens in the Initial [        ](1) Junior Lien Credit
Agreement.

(3)                                 Insert the section number of the definitions
section in the Initial [        ](1) Junior Lien Credit Agreement.

(4)                                 Insert the section number of the negative
covenant restricting Indebtedness in the Initial [        ](1) Junior Lien
Credit Agreement

(5)                                 Insert name of ABL Collateral Agent.

(6)                                 Insert address of ABL Collateral Agent.

(7)                                 Insert name of [  ](1) Junior Lien Agent.

(8)                                 Insert address of [  ](1) Junior Lien Agent.

(9)                                 Revise as appropriate to refer to the
relevant Additional Credit Facility, Additional Creditors and any Additional
Agent.

(10)                          Revise as appropriate to refer to any successor
ABL Collateral Agent.

(11)                          Revise as appropriate to refer to any successor
[  ](1) Junior Lien Agent.

(12)                          Revise as appropriate to refer to any Additional
Agent being added hereby and any Additional Creditors represented thereby.

(13)                          Revise references throughout as appropriate to
refer to the party or parties being added.

(xiv)                       Revise as appropriate to refer to any successor
Original Senior Lien Agent.

(xv)                          Revise as appropriate to refer to any successor
[                  ](1) [Senior/Junior](2)] Lien Agent.

(xvi)                       Revise as appropriate to describe predecessor ABL
Collateral Agent or ABL Secured Parties, if joinder is for a new ABL Credit
Agreement.

(xvii)                    Revise as appropriate to describe predecessor
[            ](1) Junior Lien Agent or [           ] Junior Lien Secured
Parties, if joinder is for a new [   ](1) Junior Lien Credit Agreement.

(xviii)                 Revise as appropriate to refer to the new credit
facility, Secured Parties and Agents.

(xix)                       Revise as appropriate to refer to any Agent being
added hereby and any Creditors represented thereby.

(xx)                          Revise references throughout as appropriate to
refer to the party or parties being added.

 

--------------------------------------------------------------------------------

(1)              Insert the last day of the respective month, fiscal quarter or
year covered by the financial statements which are required to be accompanied by
this Officer Certificate.

 

P-4

--------------------------------------------------------------------------------

 


 

(vi)                subject to Section 2.5, retain or obtain the primary or
secondary obligation of any other Person with respect to any of the Senior
Priority Obligations; and

 

(vii)             otherwise manage and supervise the Senior Priority Obligations
as the applicable Senior Priority Agent shall deem appropriate; provided that in
the event of any conflict between (x) any such amendment, restatement,
supplement, replacement, refinancing, extension, consolidation, restructuring or
modification and (y) this Agreement, the terms of this Agreement shall control.

 

(b)                   Each Senior Priority Agent, for and on behalf of itself
and the Senior Priority Creditors represented thereby, hereby agrees that,
without affecting the obligations of such Senior Priority Secured Parties
hereunder, each Junior Priority Agent and the Junior Priority Creditors
represented thereby may, at any time and from time to time, in their sole
discretion without the consent of or notice to any such Senior Priority Secured
Party (except to the extent such notice or consent is required pursuant to the
express provisions of this Agreement), and without incurring any liability to
any such Senior Priority Secured Party or impairing or releasing the priority
provided for herein, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Junior Priority
Documents in any manner whatsoever, including, to:

 

(i)                       change the manner, place, time, or terms of payment or
renew, alter or increase, all or any of the Junior Priority Obligations or
otherwise amend, restate, supplement, or otherwise modify in any manner, or
grant any waiver or release with respect to, all or any part of the Junior
Priority Obligations or any of the Junior Priority Documents;

 

(ii)                    subject to Section 2.5, retain or obtain a Lien on any
Property of any Person to secure any of the Junior Priority Obligations, and in
connection therewith to enter into any additional Junior Priority Documents;

 

(iii)                 amend, or grant any waiver, compromise, or release with
respect to, or consent to any departure from, any guarantee or other obligations
of any Person obligated in any manner under or in respect of the Junior Priority
Obligations;

 

(iv)                release its Lien on any Collateral or other Property;

 

(v)                   exercise or refrain from exercising any rights against any
Credit Party or any other Person;

 

(vi)                subject to Section 2.5(a), retain or obtain the primary or
secondary obligation of any other Person with respect to any of the Junior
Priority Obligations; and

 

(vii)             otherwise manage and supervise the Junior Priority Obligations
as the Junior Priority Agent shall deem appropriate; provided that in the event
of any conflict between (x) any such amendment, restatement, supplement,
replacement, refinancing, extension, consolidation, restructuring or
modification and (y) this Agreement, the terms of this Agreement shall control.

 

(c)                    Each Junior Priority Agent, for and on behalf of itself
and the Junior Priority Creditors represented thereby, agrees that each Junior
Priority Collateral Document shall include the following language (or language
to similar effect):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [name of Junior Priority Agent] pursuant to this Agreement and the
exercise of any right or remedy by [name of Junior Priority Agent] hereunder are
subject to the provisions of the Intercreditor

 

P-37

--------------------------------------------------------------------------------


 

Agreement, dated as of [      ], 20[  ] (as amended, restated, supplemented or
otherwise modified, replaced or refinanced from time to time, the “Intercreditor
Agreement”), initially among [                 ], in its capacities as
administrative agent and collateral agent for the Original Senior Lien Lenders
to the Original Senior Lien Credit Agreement,
[                                ], in its capacities as [administrative agent
and collateral agent] for the [       ](1) [Senior/Junior](2) Lien Lenders to
the [       ](1) [Senior/Junior](2) Lien Credit Agreement, and certain other
persons party or that may become party thereto from time to time.  In the event
of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”

 

In addition, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees that each Junior Priority
Collateral Document consisting of a mortgage covering any Collateral consisting
of real estate shall contain language appropriate to reflect the subordination
of such Junior Priority Collateral Documents to the Senior Priority Documents
covering such Collateral.

 

(d)                   Except as may be separately otherwise agreed in writing by
and between or among any applicable Senior Priority Agents, in each case on
behalf of itself and the Senior Priority Creditors represented thereby, each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, hereby agrees that, without affecting the
obligations of such Senior Priority Secured Parties hereunder, any other Senior
Priority Agent and any Senior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Senior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Senior Priority
Secured Party, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Senior Priority
Documents to which such other Senior Priority Agent or any Senior Priority
Creditor represented thereby is party or beneficiary in any manner whatsoever,
including, to:

 

(i)                       change the manner, place, time, or terms of payment or
renew, alter or increase, all or any of the Senior Priority Obligations or
otherwise amend, restate, supplement, or otherwise modify in any manner, or
grant any waiver or release with respect to, all or any part of the Senior
Priority Obligations or any of the Senior Priority Documents;

 

(ii)                    subject to Section 2.5, retain or obtain a Lien on any
Property of any Person to secure any of the Senior Priority Obligations, and in
connection therewith to enter into any Senior Priority Documents;

 

(iii)                 amend, or grant any waiver, compromise, or release with
respect to, or consent to any departure from, any guarantee or other obligations
of any Person obligated in any manner under or in respect of the Senior Priority
Obligations;

 

(iv)                release its Lien on any Collateral or other Property;

 

(v)                   exercise or refrain from exercising any rights against any
Credit Party or any other Person;

 

(vi)                subject to Section 2.5(b), retain or obtain the primary or
secondary obligation of any other Person with respect to any of the Senior
Priority Obligations; and

 

P-38

--------------------------------------------------------------------------------


 

(vii)             otherwise manage and supervise the Senior Priority Obligations
as such other Senior Priority Agent shall deem appropriate; provided that in the
event of any conflict between (x) any such amendment, restatement, supplement,
replacement, refinancing, extension, consolidation, restructuring or
modification and (y) this Agreement, the terms of this Agreement shall control.

 

(e)                    Except as may be separately otherwise agreed in writing
by and between or among any applicable Junior Priority Agents, in each case on
behalf of itself and the Junior Priority Creditors represented thereby, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby agrees that, without affecting the
obligations of such Junior Priority Secured Parties hereunder, any other Junior
Priority Agent and any Junior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Junior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Junior Priority
Secured Party, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Junior Priority
Documents to which such other Junior Priority Agent or any Junior Priority
Creditor represented thereby is party or beneficiary in any manner whatsoever,
including, to:

 

(i)                       change the manner, place, time, or terms of payment or
renew, alter or increase, all or any of the Junior Priority Obligations or
otherwise amend, restate, supplement, or otherwise modify in any manner, or
grant any waiver or release with respect to, all or any part of the Junior
Priority Obligations or any of the Junior Priority Documents;

 

(ii)                    subject to Section 2.5, retain or obtain a Lien on any
Property of any Person to secure any of the Junior Priority Obligations, and in
connection therewith to enter into any Junior Priority Documents;

 

(iii)                 amend, or grant any waiver, compromise, or release with
respect to, or consent to any departure from, any guarantee or other obligations
of any Person obligated in any manner under or in respect of the Junior Priority
Obligations;

 

(iv)                release its Lien on any Collateral or other Property;

 

(v)                   exercise or refrain from exercising any rights against any
Credit Party or any other Person;

 

(vi)                subject to Section 2.5(c), retain or obtain the primary or
secondary obligation of any other Person with respect to any of the Junior
Priority Obligations; and

 

(vii)             otherwise manage and supervise the Junior Priority Obligations
as such other Junior Priority Agent shall deem appropriate; provided that in the
event of any conflict between (x) any such amendment, restatement, supplement,
replacement, refinancing, extension, consolidation, restructuring or
modification and (y) this Agreement, the terms of this Agreement shall control.

 

(f)                     The Senior Priority Obligations and the Junior Priority
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any Senior Priority Document or any Junior Priority Document, respectively) of
any Senior Priority Agent, Senior Priority Creditors, Junior Priority Agent or
Junior Priority Creditors, as the case may be, all without affecting the Lien
Priorities provided for herein or the other provisions hereof; provided,
however, that (x) if the Indebtedness refunding, replacing or refinancing any
such Senior Priority

 

P-39

--------------------------------------------------------------------------------


 

Obligations or Junior Priority Obligations is to constitute Additional
Obligations hereunder (as designated by the Original Senior Lien Parent Borrower
[or the [        ]  Senior Lien Borrower]), as the case may be, the holders of
such Indebtedness (or an authorized agent or trustee on their behalf) shall bind
themselves in writing to the terms of this Agreement pursuant to an Additional
Indebtedness Joinder and any such refunding, replacement or refinancing
transaction shall be in accordance with any applicable provisions of the Senior
Priority Documents and the Junior Priority Documents and (y) for the avoidance
of doubt, the Senior Priority Obligations and Junior Priority Obligations may be
refunded, replaced or refinanced, in whole or in part, in each case, without
notice to, or the consent (except to the extent a consent is required to permit
the refunding, replacement or refinancing transaction under any Senior Priority
Document or any Junior Priority Document) of any Senior Priority Agent, Senior
Priority Creditors, Junior Priority Agent or Junior Priority Creditors, as the
case may be, to the incurrence of Additional Indebtedness, subject to
Section 7.11.

 

Section 5.3                      Reinstatement and Continuation of Agreement. 
If any Senior Priority Agent or Senior Priority Creditor is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of any Credit Party or any other Person any payment made in satisfaction of all
or any portion of the Senior Priority Obligations (a “Senior Priority
Recovery”), then the Senior Priority Obligations shall be reinstated to the
extent of such Senior Priority Recovery.  If this Agreement shall have been
terminated prior to such Senior Priority Recovery, this Agreement shall be
reinstated in full force and effect in the event of such Senior Priority
Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement.  All rights, interests, agreements, and obligations of each
Agent, each Senior Priority Creditor, and each Junior Priority Creditor under
this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Credit Party or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of, any Credit Party in respect of the Senior Priority Obligations or
the Junior Priority Obligations.  No priority or right of any Senior Priority
Secured Party shall at any time be prejudiced or impaired in any way by any act
or failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Senior Priority Documents, regardless of any knowledge thereof which any
Senior Priority Secured Party may have.

 

ARTICLE VI

 

INSOLVENCY PROCEEDINGS

 

Section 6.1                                    DIP Financing.

 

(a)                                 If any Credit Party shall be subject to any
Insolvency Proceeding in the United States at any time prior to the Discharge of
Senior Priority Obligations, and any Senior Priority Secured Party shall seek to
provide any Credit Party with, or consent to a third party providing, any
financing under Section 364 of the Bankruptcy Code or consent to any order for
the use of cash collateral under Section 363 of the Bankruptcy Code (“DIP
Financing”), with such DIP Financing to be secured by all or any portion of the
Collateral (including assets that, but for the application of Section 552 of the
Bankruptcy Code would be Collateral), then each Junior Priority Agent, for and
on behalf of itself and the Junior Priority Creditors represented thereby,
agrees that it will raise no objection and will not directly or indirectly
support or act in concert with any other party in raising an objection to such
DIP Financing or to the Liens securing the same on the grounds of a failure to
provide “adequate protection” for the Liens of such Junior Priority Agent
securing the applicable Junior Priority Obligations or on any other grounds (and
will not request any adequate protection solely as a result of such DIP
Financing, except as otherwise set forth herein), and will subordinate its Liens
on the Collateral to (i) the Liens securing such DIP

 

P-40

--------------------------------------------------------------------------------


 

Financing (and all obligations relating thereto), (ii) any adequate protection
Liens provided to the Senior Priority Creditors, and (iii) any “carve-out” for
professional or United States Trustee fees agreed to by the Senior Priority
Agent, so long as (x) such Junior Priority Agent retains its Lien on the
Collateral to secure the applicable Junior Priority Obligations (in each case,
including Proceeds thereof arising after the commencement of the case under the
Bankruptcy Code), (y) all Liens on Collateral securing any such DIP Financing
are senior to or on a parity with the Liens of the Senior Priority Secured
Parties on the Collateral securing the Senior Priority Obligations and (z) if
any Senior Priority Secured Party receives an adequate protection Lien on
post-petition assets of the debtor to secure the Senior Priority Obligations,
such Junior Priority Agent also receives an adequate protection Lien on such
post-petition assets of the debtor to secure the related Junior Priority
Obligations, provided that (x) each such Lien in favor of such Senior Priority
Secured Party and such Junior Priority Secured Party shall be subject to the
provisions of Section 6.1(b) hereof and (y) the foregoing provisions of this
Section 6.1(a) shall not prevent any Junior Priority Secured Party from
objecting to any provision in any DIP Financing relating to any provision or
content of a plan of reorganization.

 

(b)                                 All Liens granted to any Senior Priority
Secured Party or Junior Priority Secured Party in any Insolvency Proceeding,
whether as adequate protection or otherwise, are intended by the Parties to be
and shall be deemed to be subject to the Lien Priority and the other terms and
conditions of this Agreement; provided, however, that the foregoing shall not
alter the super-priority of any Liens securing any DIP Financing.

 

Section 6.2                                    Relief from Stay.  Until the
Discharge of Senior Priority Obligations, each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, agrees
not to seek relief from the automatic stay or any other stay in any Insolvency
Proceeding in respect of any portion of the Collateral without each Senior
Priority Agent’s express written consent.

 

Section 6.3                                    No Contest.  Each Junior Priority
Agent, for and on behalf of itself and the Junior Priority Creditors represented
thereby, agrees that, prior to the Discharge of Senior Priority Obligations,
none of them shall contest (or directly or indirectly support any other Person
contesting) (i) any request by any Senior Priority Agent or Senior Priority
Creditor for adequate protection of its interest in the Collateral (unless in
contravention of Section 6.1(a)), or (ii) any objection by any Senior Priority
Agent or Senior Priority Creditor to any motion, relief, action or proceeding
based on a claim by such Senior Priority Agent or Senior Priority Creditor that
its interests in the Collateral (unless in contravention of Section 6.1(a)) are
not adequately protected (or any other similar request under any law applicable
to an Insolvency Proceeding), so long as any Liens granted to such Senior
Priority Agent as adequate protection of its interests are subject to this
Agreement.  Except as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, in each case on behalf
of itself and any Senior Priority Creditors represented thereby, any Senior
Priority Agent, for and on behalf of itself and any Senior Priority Creditors
represented thereby, agrees that, prior to the applicable Discharge of Senior
Priority Obligations, none of them shall contest (or directly or indirectly
support any other Person contesting) (i) any request by any other Senior
Priority Agent or any Senior Priority Creditor represented by such other Senior
Priority Agent for adequate protection of its interest in the Collateral, or
(ii) any objection by such other Senior Priority Agent or any Senior Priority
Creditor to any motion, relief, action, or proceeding based on a claim by such
other Senior Priority Agent or any Senior Priority Creditor represented by such
other Senior Priority Agent that its interests in the Collateral are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to such other Senior
Priority Agent as adequate protection of its interests are subject to this
Agreement.  Except as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, in each case on behalf
of itself and any Junior Priority Creditors represented thereby, any Junior
Priority Agent, for and on behalf of itself and any Junior Priority Creditors
represented thereby, agrees that, prior to the applicable Discharge of Junior
Priority Obligations,

 

P-41

--------------------------------------------------------------------------------


 

none of them shall contest (or directly or indirectly support any other Person
contesting) (i) any request by any other Junior Priority Agent or any Junior
Priority Creditor represented by such other Junior Priority Agent for adequate
protection of its interest in the Collateral, or (ii) any objection by such
other Junior Priority Agent or any Junior Priority Creditor to any motion,
relief, action, or proceeding based on a claim by such other Junior Priority
Agent or any Junior Priority Creditor represented by such other Junior Priority
Agent that its interests in the Collateral are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to such other Junior Priority Agent as adequate
protection of its interests are subject to this Agreement.

 

Section 6.4                                    Asset Sales.  Each Junior
Priority Agent agrees, for and on behalf of itself and the Junior Priority
Creditors represented thereby, that it will not oppose any sale consented to by
any Senior Priority Agent of any Collateral pursuant to Section 363(f) of the
Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding) so long as the proceeds of such sale are applied in
accordance with this Agreement.

 

Section 6.5                                    Separate Grants of Security and
Separate Classification.  Each Secured Party acknowledges and agrees that
(i) the grants of Liens pursuant to the Senior Priority Collateral Documents and
the Junior Priority Collateral Documents constitute separate and distinct grants
of Liens and (ii) because of, among other things, their differing rights in the
Collateral, the Senior Priority Obligations are fundamentally different from the
Junior Priority Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding.  To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held by a court of competent jurisdiction that the claims of
the Senior Priority Secured Parties, on the one hand, and the Junior Priority
Secured Parties, on the other hand, in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then the Secured Parties hereby acknowledge and agree that all
distributions shall be applied as if there were separate classes of Senior
Priority Obligation claims and Junior Priority Obligation claims against the
Credit Parties, with the effect being that, to the extent that the aggregate
value of the Collateral is sufficient (for this purpose ignoring all claims held
by the Junior Priority Secured Parties), the Senior Priority Secured Parties
shall be entitled to receive, in addition to amounts distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of post-petition interest that is available from the Collateral for
each of the Senior Priority Secured Parties, before any distribution from the
Collateral is applied in respect of the claims held by the Junior Priority
Secured Parties, with the Junior Priority Secured Parties hereby acknowledging
and agreeing to turn over to the Senior Priority Secured Parties amounts
otherwise received or receivable by them from the Collateral to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing their aggregate recoveries.  The foregoing sentence is
subject to any separate agreement by and between any Additional Agent, for and
on behalf of itself and the Additional Creditors represented thereby, and any
other Agent, for and on behalf of itself and the Creditors represented thereby,
with respect to the Obligations owing to any such Additional Agent and
Additional Creditors.

 

Section 6.6                                    Enforceability.  The provisions
of this Agreement are intended to be and shall be enforceable as a
“subordination agreement” under Section 510(a) of the Bankruptcy Code.

 

Section 6.7                                    Senior Priority Obligations
Unconditional.  All rights of any Senior Priority Agent hereunder, and all
agreements and obligations of the other Senior Priority Agents, the Junior
Priority Agents and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Senior Priority Document;

 

P-42

--------------------------------------------------------------------------------


 

(b)                                 any change in the time, place or manner of
payment of, or in any other term of, all or any portion of the Senior Priority
Obligations, or any amendment, waiver or other modification, whether by course
of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of any Senior Priority Document;

 

(c)                                  any exchange, release, voiding, avoidance
or non perfection of any security interest in any Collateral or any other
collateral, or any release, amendment, waiver or other modification, whether by
course of conduct or otherwise, or any refinancing, replacement, refunding,
restatement or increase of all or any portion of the Senior Priority Obligations
or any guarantee thereof;

 

(d)                                 the commencement of any Insolvency
Proceeding in respect of the Borrower or any other Credit Party; or

 

(e)                                  any other circumstances that otherwise
might constitute a defense available to, or a discharge of, any Credit Party in
respect of the Senior Priority Obligations, or of any of the Junior Priority
Agent or any Credit Party, to the extent applicable, in respect of this
Agreement.

 

Section 6.8                                    Junior Priority Obligations
Unconditional.  All rights of any Junior Priority Agent hereunder, and all
agreements and obligations of the Senior Priority Agents, the other Junior
Priority Agents and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Junior Priority Document;

 

(b)                                 any change in the time, place or manner of
payment of, or in any other term of, all or any portion of the Junior Priority
Obligations, or any amendment, waiver or other modification, whether by course
of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of any Junior Priority Document;

 

(c)                                  any exchange, release, voiding, avoidance
or non perfection of any security interest in any Collateral, or any other
collateral, or any release, amendment, waiver or other modification, whether by
course of conduct or otherwise, or any refinancing, replacement, refunding,
restatement or increase of all or any portion of the Junior Priority Obligations
or any guarantee thereof;

 

(d)                                 the commencement of any Insolvency
Proceeding in respect of any Credit Party; or

 

(e)                                  any other circumstances that otherwise
might constitute a defense available to, or a discharge of, any Credit Party in
respect of the Junior Priority Obligations, or of any of the Senior Priority
Agent or any Credit Party, to the extent applicable, in respect of this
Agreement.

 

Section 6.9                                    Adequate Protection.  Each Junior
Priority Agent agrees, for and on behalf of itself and the Junior Priority
Secured Parties represented thereby, that it will not contest or support any
other Person in contesting any request by any Senior Priority Agent or Senior
Priority Creditor for adequate protection or any objection by any Senior
Priority Agent or Senior Priority Creditor to any motion, relief, action or
proceeding based on such Senior Priority Agent’s or Senior Priority Creditor’s
claiming a lack of adequate protection.  Except to the extent expressly provided
in Section 6.1 and this Section 6.9, nothing in this Agreement shall limit the
rights of any Agent and the Creditors represented thereby from seeking or
requesting adequate protection with respect to their interests in the applicable
Collateral in any Insolvency Proceeding, including adequate protection in the
form of a cash payment, periodic cash payments, cash payments of interest,
additional collateral or otherwise; provided that:

 

P-43

--------------------------------------------------------------------------------


 

(a)                                 in the event that any Senior Priority Agent,
for and on behalf of itself or any of the Senior Priority Creditors represented
thereby, seeks or requests adequate protection in respect of any Senior Priority
Obligations and such adequate protection is granted in the form of a Lien on
additional collateral comprising assets of the type of assets that constitute
Collateral, then each Junior Priority Agent may seek or request adequate
protection in the form of a junior Lien on such collateral as security for the
Junior Priority Obligations and that any Lien on such collateral securing the
Junior Priority Obligations shall be subordinate to any Lien on such collateral
securing the Senior Priority Obligations;

 

(b)                                 the Junior Priority Agents and Junior
Priority Creditors shall only be permitted to seek adequate protection with
respect to their rights in the Collateral in any Insolvency or Liquidation
Proceeding in the form of (A) additional collateral; provided that as adequate
protection for the Senior Priority Obligations, each Senior Priority Agent, on
behalf of the Senior Priority Creditors represented by it, is also granted a
Lien on such additional collateral, which Lien shall be senior to any Lien of
the Junior Priority Agents and the Junior Priority Creditors on such additional
collateral; (B) replacement Liens on the Collateral; provided that as adequate
protection for the Senior Priority Obligations, each Senior Priority Agent, on
behalf of the Senior Priority Creditors represented by it, is also granted
replacement Liens on the Collateral, which Liens shall be senior to the Liens of
the Junior Priority Agents and the Junior Priority Creditors on the Collateral;
(C) an administrative expense claim; provided that as adequate protection for
the Senior Priority Obligations, each Senior Priority Agent, on behalf of the
Senior Priority Creditors represented by it, is also granted an administrative
expense claim which is senior and prior to the administrative expense claim of
the Junior Priority Agents and the other Junior Priority Creditors; and (D) cash
payments with respect to interest on the Junior Priority Obligations; provided
that (1) as adequate protection for the Senior Priority Obligations, each Senior
Priority Agent, on behalf of the Senior Priority Creditors represented by it, is
also granted cash payments with respect to interest on the Senior Priority
Obligation represented by it and (2) such cash payments do not exceed an amount
equal to the interest accruing on the principal amount of Junior Priority
Obligations outstanding on the date such relief is granted at the interest rate
under the applicable Junior Priority Documents and accruing from the date the
applicable Junior Priority Agent is granted such relief;

 

(c)                                  if any Junior Priority Creditor receives
post-petition interest and/or adequate protection payments in an Insolvency
Proceeding (“Junior Priority Adequate Protection Payments”) and the Senior
Priority Creditors do not receive payment in full in cash of all Senior Priority
Obligations upon the effectiveness of the plan of reorganization for, or
conclusion of, that Insolvency Proceeding, then each Junior Priority Creditor
shall pay over to the Senior Priority Creditors an amount (the “Pay-Over
Amount”) equal to the lesser of (i) the Junior Priority Adequate Protection
Payments received by such Junior Priority Creditor and (ii) the amount of the
short-fall in payment in full in cash of the First Lien Obligations. 
Notwithstanding anything herein to the contrary, the Senior Priority Creditors
shall not be deemed to have consented to, and expressly retain their rights to
object to, the grant of adequate protection in the form of cash payments to the
Junior Priority Creditors; and

 

(d)                                 in the event that any Senior Priority Agent,
for or on behalf of itself or any Senior Priority Creditor represented thereby,
seeks or requests adequate protection in respect of the Senior Priority
Obligations and such adequate protection is granted in the form of a Lien on
additional collateral comprising assets of the type of assets that constitute
Collateral, then such Senior Priority Agent, for and on behalf of itself and the
Senior Priority Creditors represented thereby, agrees that each other Senior
Priority Agent shall also be granted a pari passu Lien on such collateral as
security for the Senior Priority Obligations owing to such other Senior Priority

 

P-44

--------------------------------------------------------------------------------


 

Agent and the Senior Priority Creditors represented thereby, and that any such
Lien on such collateral securing such Senior Priority Obligations shall be pari
passu to each such other Lien on such collateral securing such other Senior
Priority Obligations (except as may be separately otherwise agreed in writing by
and between or among any applicable Senior Priority Agents, in each case on
behalf of itself and the Senior Priority Creditors represented thereby.

 

Section 6.10                    Reorganization Securities and Other Plan-Related
Issues.

 

(a)                                 If, in any Insolvency Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, on account of claims of the Senior
Priority Creditors and/or on account of claims of the Junior Priority Creditors,
then, to the extent the debt obligations distributed on account of claims of the
Senior Priority Creditors and/or on account of claims of the Junior Priority
Creditors are secured by Liens upon the same property, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations.

 

(b)                                 Each Junior Priority Agent and the other
Junior Priority Creditors (whether in the capacity of a secured creditor or an
unsecured creditor) shall not propose, vote in favor of, or otherwise directly
or indirectly support any plan of reorganization that is inconsistent with the
priorities or other provisions of this Agreement, other than with the prior
written consent of the Senior Priority Agents or to the extent any such plan is
proposed or supported by the number of Senior Priority Creditors required under
Section 1126 of the Bankruptcy Code.

 

(c)                                  Each Senior Priority Agent and the other
Senior Priority Creditors (whether in the capacity of a secured creditor or an
unsecured creditor) shall not propose, vote in favor of, or otherwise directly
or indirectly support any plan of reorganization that is inconsistent with the
priorities or other provisions of this Agreement, other than with the prior
written consent of each other Senior Priority Agent.

 

Section 6.11                    Certain Waivers.

 

(a)                                 Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, waives
any claim any Junior Priority Creditor may hereafter have against any Senior
Priority Creditor arising out of the election by any Senior Priority Creditor of
the application of Section 1111(b)(2) of the Bankruptcy Code, or any comparable
provision of any other Bankruptcy Law.

 

(b)                                 Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, agrees
that none of them shall (i) object, contest, or directly or indirectly support
any other Person objecting to or contesting, any request by any Senior Priority
Agent or any of the other Senior Priority Creditors for the payment of interest,
fees, expenses or other amounts to such Senior Priority Agent or any other
Senior Priority Creditor under Section 506(b) of the Bankruptcy Code or
otherwise, or (ii) assert or directly or indirectly support any claim against
any Senior Priority Creditor for costs or expenses of preserving or disposing of
any Collateral under Section 506(c) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law.

 

(c)                                  So long as the Senior Priority Agents and
holders of the Senior Priority Obligations shall have received and continue to
receive all accrued post-petition interest, default interest, premiums, fees or
expenses with respect to the Senior Priority Obligations, neither any Senior
Priority Agent nor any other holder of Senior Priority Obligations shall object
to, oppose, or challenge any claim

 

P-45

--------------------------------------------------------------------------------


 

by the Junior Priority Agent or any holder of Junior Priority Obligations for
allowance in any Insolvency Proceeding of Junior Priority Obligations consisting
of post-petition interest, default interest, premiums, fees, or expenses.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1                                    Rights of Subrogation.  Each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, agrees that no payment by such Junior Priority
Agent or any such Junior Priority Creditor to any Senior Priority Agent or
Senior Priority Creditor pursuant to the provisions of this Agreement shall
entitle such Junior Priority Agent or Junior Priority Creditor to exercise any
rights of subrogation in respect thereof until the Discharge of Senior Priority
Obligations shall have occurred.  Following the Discharge of Senior Priority
Obligations, each Senior Priority Agent agrees to execute such documents,
agreements, and instruments as any Junior Priority Agent or Junior Priority
Creditor may reasonably request to evidence the transfer by subrogation to any
such Person of an interest in the Senior Priority Obligations resulting from
payments to such Senior Priority Agent by such Person, so long as all costs and
expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by such Senior Priority Agent are paid by such Person upon
request for payment thereof.

 

Section 7.2                                    Further Assurances.  The Parties
will, at their own expense and at any time and from time to time, promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or desirable, or that any Party may reasonably
request, in order to protect any right or interest granted or purported to be
granted hereby or to enable such Party to exercise and enforce its rights and
remedies hereunder; provided, however, that no Party shall be required to pay
over any payment or distribution, execute any instruments or documents, or take
any other action referred to in this Section 7.2, to the extent that such action
would contravene any law, order or other legal requirement or any of the terms
or provisions of this Agreement, and in the event of a controversy or dispute,
such Party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 7.2.

 

Section 7.3                                    Representations.  The Original
Senior Lien Agent represents and warrants to each other Agent that it has the
requisite power and authority under the Original Senior Lien Facility Documents
to enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the Original Senior Lien Creditors.  The
[       ](1) [Senior/Junior](2) Lien Agent represents and warrants to each other
Agent that it has the requisite power and authority under the
[       ](1) [Senior/Junior](2) Lien Facility Documents to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and the
[        ](1) [Senior/Junior](2) Lien Creditors.  Each Additional Agent
represents and warrants to each other Agent that it has the requisite power and
authority under the applicable Additional Documents to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and any
Additional Creditors represented thereby.

 

Section 7.4                                    Amendments.

 

(a)                                 No amendment, modification or waiver of any
provision of this Agreement, and no consent to any departure by any Party
hereto, shall be effective unless it is in a written agreement executed by
(i) prior to the Discharge of Senior Priority Obligations, each Senior Priority
Agent then party to this Agreement and (ii) prior to the Discharge of Junior
Priority Obligations, each Junior Priority

 

P-46

--------------------------------------------------------------------------------


 

Agent then party to this Agreement.  Notwithstanding the foregoing, the Original
Senior Lien Parent Borrower may, without the consent of any Party hereto, amend
this Agreement to add an Additional Agent by (x) executing an Additional
Indebtedness Joinder as provided in Section 7.11 or (y) executing a joinder
agreement substantially in the form of Exhibit C attached hereto or otherwise as
provided for in the definition of “Original Senior Lien Credit Agreement” or
“[        ](1) [Senior/Junior](2) Lien Credit Agreement”, as applicable.  No
amendment, modification or waiver of any provision of this Agreement, and no
consent to any departure therefrom by any Party hereto, that changes, alters,
modifies or otherwise affects any power, privilege, right, remedy, liability or
obligation of, or otherwise adversely affects in any manner, any Additional
Agent that is not then a Party, or any Additional Creditor not then represented
by an Additional Agent that is then a Party (including but not limited to any
change, alteration, modification or other effect upon any power, privilege,
right, remedy, liability or obligation of or other adverse effect upon any such
Additional Agent or Additional Creditor that may at any subsequent time become a
Party or beneficiary hereof) shall be effective unless it is consented to in
writing by the Original Senior Parent Lien Borrower (regardless of whether any
such Additional Agent or Additional Creditor ever becomes a Party or beneficiary
hereof).  Any amendment, modification or waiver of any provision of this
Agreement that would have the effect, directly or indirectly, through any
reference in any Credit Document to this Agreement or otherwise, of waiving,
amending, supplementing or otherwise modifying such Credit Document, or any term
or provision thereof, or any right or obligation of any Credit Party thereunder
or in respect thereof, shall not be given such effect except pursuant to a
written instrument executed by the Original Senior Lien Parent Borrower and each
other affected Credit Party.  Any amendment, modification or waiver of clause
(b) in any of the definitions of the terms “Additional Credit Facilities,”
“Original Senior Lien Credit Agreement” or
“[        ](1) [Senior/Junior](2) Lien Credit Agreement” or of the definition of
“Senior Priority Representative” or Section 7.19 shall not be given effect
except pursuant to a written instrument executed by the Original Senior Lien
Parent Borrower.

 

(b)                                 In the event that any Senior Priority Agent
or the requisite Senior Priority Creditors enter into any amendment, waiver or
consent in respect of or replace any Senior Priority Collateral Document for the
purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any Senior Priority Collateral Document
relating to the Collateral or changing in any manner the rights of any Senior
Priority Agent, any Senior Priority Creditors represented thereby, or any Credit
Party with respect to the Collateral (including the release of any Liens on
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each Junior Priority Collateral Document without the
consent of or any actions by any Junior Priority Agent or any Junior Priority
Creditors represented thereby; provided, that such amendment, waiver or consent
does not materially adversely affect the rights or interests of such Junior
Priority Creditors in the Collateral (it being understood that the release of
any Liens securing Junior Priority Obligations pursuant to Section 2.4(b) shall
not be deemed to materially adversely affect the rights or interests of such
Junior Priority Creditors in the Collateral).  The applicable Senior Priority
Agent shall give written notice of such amendment, waiver or consent to the
Junior Priority Agents; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any Junior Priority Collateral Document as set forth in this
Section 7.4(b).

 

Section 7.5                                    Addresses for Notices.  Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and may be personally
served, faxed, sent by electronic mail or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a facsimile or upon
receipt of electronic mail sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient) or five (5) days
after deposit in the United States mail (certified, with postage prepaid and
properly addressed).  The addresses of the parties hereto (until notice of a
change

 

P-47

--------------------------------------------------------------------------------


 

thereof is delivered as provided in this Section 7.5) shall be as set forth
below or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

 

Original Senior Lien Agent:

[·]
[·]
Attention: [·]
Facsimile: [·]
Telephone: [·]
Email: [·]

 

 

With copies (which shall not constitute notice) to:

[·]
Attention: [·]
Facsimile: [·]
Telephone: [·]
Email: [·]

 

 

[        ](1) [Senior/Junior](2) Agent:

[·]
[·]
Attention: [·]
Facsimile: [·]
Telephone: [·]
Email: [·]

 

 

With copies (which shall not constitute notice) to:

[·]
Attention: [·]
Facsimile: [·]
Telephone: [·]
Email: [·]

 

Any Additional
Agent:                                                                      As
set forth in the Additional Indebtedness Joinder executed and delivered by such
Additional Agent pursuant to Section 7.11.

 

Section 7.6                                    No Waiver, Remedies.  No failure
on the part of any Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

Section 7.7                                    Continuing Agreement, Transfer of
Secured Obligations.  This Agreement is a continuing agreement and shall
(a) remain in full force and effect (x) with respect to all Senior Priority
Secured Parties and Senior Priority Obligations, until the Discharge of Senior
Priority Obligations shall have occurred, subject to Section 5.3 and (y) with
respect to all Junior Priority Secured Parties and Junior Priority Obligations,
until the later of the Discharge of Senior Priority Obligations and the
Discharge of Junior Priority Obligations shall have occurred, (b) be binding
upon the Parties and their successors and assigns, and (c) inure to the benefit
of and be enforceable by the Parties and their respective successors,
transferees and assigns.  Nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Collateral, subject to Section 7.10.  All references to
any Credit Party shall include any Credit Party as debtor-in-possession and any
receiver or trustee for such Credit Party in any Insolvency Proceeding.  Without
limiting the generality of the foregoing clause (c), any Senior Priority Agent,
Senior Priority Creditor, Junior Priority Agent or Junior Priority Creditor may
assign or otherwise transfer all or any portion of the Senior Priority
Obligations or

 

P-48

--------------------------------------------------------------------------------


 

the Junior Priority Obligations, as applicable, to any other Person, and such
other Person shall thereupon become vested with all the rights and obligations
in respect thereof granted to such Senior Priority Agent, Junior Priority Agent,
Senior Priority Creditor or Junior Priority Creditor, as the case may be, herein
or otherwise.  The Senior Priority Secured Parties and the Junior Priority
Secured Parties may continue, at any time and without notice to the other
Parties hereto, to extend credit and other financial accommodations, lend monies
and provide Indebtedness to, or for the benefit of, any Credit Party on the
faith hereof.

 

Section 7.8                                    Governing Law; Entire Agreement. 
The validity, performance, and enforcement of this Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York without
reference to its conflict of laws principles to the extent that such principles
are not mandatorily applicable by statute and would permit or require the
application of the laws of another jurisdiction.  This Agreement constitutes the
entire agreement and understanding among the Parties with respect to the subject
matter hereof and supersedes any prior agreements, written or oral, with respect
thereto

 

Section 7.9                                    Counterparts.  This Agreement may
be executed in any number of counterparts (including by telecopy and other
electronic transmission), and it is not necessary that the signatures of all
Parties be contained on any one counterpart hereof; each counterpart will be
deemed to be an original, and all together shall constitute one and the same
document.

 

Section 7.10                             No Third-Party Beneficiaries.  This
Agreement and the rights and benefits hereof shall inure to the benefit of each
of the parties hereto and its respective successors and assigns and shall inure
to the benefit of each of the Senior Priority Agents, the Senior Priority
Creditors, the Junior Priority Agents, the Junior Priority Creditors and the
Original Senior Lien Borrowers and the other Credit Parties.  No other Person
shall have or be entitled to assert rights or benefits hereunder.

 

Section 7.11                             Designation of Additional Indebtedness;
Joinder of Additional Agents.

 

(a)                                 The Original Senior Lien Parent Borrower may
designate any Additional Indebtedness complying with the requirements of the
definition thereof as Additional Indebtedness for purposes of this Agreement,
upon complying with the following conditions:

 

(i)                                     one or more Additional Agents for one or
more Additional Creditors in respect of such Additional Indebtedness shall have
executed the Additional Indebtedness Joinder with respect to such Additional
Indebtedness, and the Original Senior Lien Parent Borrower or any such
Additional Agent shall have delivered such executed Additional Indebtedness
Joinder to each Agent then party to this Agreement;

 

(ii)                                  at least five Business Days (unless a
shorter period is agreed in writing by the Parties (other than any Designated
Agent) and the Original Senior Lien Parent Borrower) prior to delivery of the
Additional Indebtedness Joinder, the Original Senior Lien Parent Borrower shall
have delivered to each Agent then party to this Agreement complete and correct
copies of any Additional Credit Facility, Additional Guarantees and Additional
Collateral Documents that will govern such Additional Indebtedness upon giving
effect to such designation (which may be unexecuted copies of Additional
Documents to be executed and delivered concurrently with the effectiveness of
such designation);

 

(iii)                               the Original Senior Lien Parent Borrower
shall have executed and delivered to each Agent then party to this Agreement the
Additional Indebtedness Designation (including

 

P-49

--------------------------------------------------------------------------------


 

whether such Additional Indebtedness is designated Senior Priority Debt or
Junior Priority Debt) with respect to such Additional Indebtedness; and

 

(iv)                              all state and local stamp, recording, filing,
intangible and similar taxes or fees (if any) that are payable in connection
with the inclusion of such Additional Indebtedness under this Agreement shall
have been paid and reasonable evidence thereof shall have been given to each
Agent then party to this Agreement.

 

No Additional Indebtedness may be designated both Senior Priority Debt and
Junior Priority Debt.

 

(b)                                 Upon satisfaction of the conditions
specified in the preceding Section 7.11(a), the designated Additional
Indebtedness shall constitute “Additional Indebtedness”, any Additional Credit
Facility under which such Additional Indebtedness is or may be incurred shall
constitute an “Additional Credit Facility”, any holder of such Additional
Indebtedness or other applicable Additional Creditor shall constitute an
“Additional Creditor”, and any Additional Agent for any such Additional Creditor
shall constitute an “Additional Agent” for all purposes under this Agreement. 
The date on which such conditions specified in clause (a) shall have been
satisfied with respect to any Additional Indebtedness is herein called the
“Additional Effective Date” with respect to such Additional Indebtedness.  Prior
to the Additional Effective Date with respect to any Additional Indebtedness,
all references herein to Additional Indebtedness shall be deemed not to take
into account such Additional Indebtedness, and the rights and obligations of the
Original Senior Lien Agent, the [       ](1) [Senior/Junior](2) Lien Agent and
each other Additional Agent then party to this Agreement shall be determined on
the basis that such Additional Indebtedness is not then designated.  On and
after the Additional Effective Date with respect to such Additional
Indebtedness, all references herein to Additional Indebtedness shall be deemed
to take into account such Additional Indebtedness, and the rights and
obligations of the Original Senior Lien Agent, the
[       ](1) [Senior/Junior](2) Lien Agent and each other Additional Agent then
party to this Agreement shall be determined on the basis that such Additional
Indebtedness is then designated.

 

(c)                                  In connection with any designation of
Additional Indebtedness pursuant to this Section 7.11, each of the Original
Senior Lien Agent, the [       ](1) [Senior/Junior](2) Lien Agent and each
Additional Agent then party hereto agrees (x) to execute and deliver any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, any Original Senior Lien Collateral
Documents, [       ](1) [Senior/Junior](2) Lien Collateral Documents or
Additional Collateral Documents, as applicable, and any agreements relating to
any security interest in Control Collateral and Cash Collateral, and to make or
consent to any filings or take any other actions (including executing and
recording any mortgage subordination or similar agreement), as may be reasonably
deemed by the Original Senior Lien Parent Borrower to be necessary or reasonably
desirable for any Lien on any Collateral to secure such Additional Indebtedness
to become a valid and perfected Lien (with the priority contemplated by the
applicable Additional Indebtedness Designation delivered pursuant to this
Section 7.11 and by this Agreement), and (y) otherwise to reasonably cooperate
to effectuate a designation of Additional Indebtedness pursuant to this
Section 7.11 (including, if requested, by executing an acknowledgment of any
Additional Indebtedness Joinder or of the occurrence of any Additional Effective
Date).

 

Section 7.12                             Senior Priority Representative; Notice
of Senior Priority Representative Change.

 

(a)                                 The Senior Priority Representative shall act
for the Senior Priority Secured Parties as provided in this Agreement, and shall
be entitled to so act at the direction or with the consent of the Controlling
Senior Priority Secured Parties, or of the requisite percentage of such
Controlling Senior Priority Secured Parties as provided in the applicable Senior
Priority Documents (or the agent or representative with respect thereto).  Until
a Party (other than the existing Senior Priority Representative)

 

P-50

--------------------------------------------------------------------------------


 

receives written notice from the existing Senior Priority Representative, in
accordance with Section 7.5, of a change in the identity of the Senior Priority
Representative, such Party shall be entitled to act as if the existing Senior
Priority Representative is in fact the Senior Priority Representative.  Each
Party (other than the existing Senior Priority Representative) shall be entitled
to rely upon any written notice of a change in the identity of the Senior
Priority Representative which facially appears to be from the then-existing
Senior Priority Representative and is delivered in accordance with Section 7.5,
and such Party shall not be required to inquire into the veracity or genuineness
of such notice.  Each existing Senior Priority Representative from time to time
shall give prompt written notice to each Party of any change in the identity of
the Senior Priority Representative.

 

(b)                                 The Junior Priority Representative shall act
for the Junior Priority Secured Parties as provided in this Agreement, and shall
be entitled to so act at the direction or with the consent of the Controlling
Junior Priority Secured Parties, or of the requisite percentage of such
Controlling Junior Priority Secured Parties as provided in the applicable Junior
Priority Documents (or the agent or representative with respect thereto).  Until
a Party (other than the existing Junior Priority Representative) receives
written notice from the existing Junior Priority Representative, in accordance
with Section 7.5, of a change in the identity of the Junior Priority
Representative, such Party shall be entitled to act as if the existing Junior
Priority Representative is in fact the Junior Priority Representative.  Each
Party (other than the existing Junior Priority Representative) shall be entitled
to rely upon any written notice of a change in the identity of the Junior
Priority Representative which facially appears to be from the then-existing
Junior Priority Representative and is delivered in accordance with Section 7.5,
and such Party shall not be required to inquire into the veracity or genuineness
of such notice.  Each existing Junior Priority Representative from time to time
shall give prompt written notice to each Party of any change in the identity of
the Junior Priority Representative

 

Section 7.13                             Provisions Solely to Define Relative
Rights.  The provisions of this Agreement are and are intended solely for the
purpose of defining the relative rights of the Senior Priority Secured Parties
and the Junior Priority Secured Parties, respectively.  Nothing herein shall be
construed to limit the right of any Agent (on behalf of the Secured Parties
represented thereby) to enter into any separate agreement (including any Junior
Priority Intercreditor Agreement) among all or a portion of the Agents (each on
behalf of the Secured Parties represented thereby); and the rights and
obligations among such Secured Parties will be governed by, and any provisions
herein regarding them will therefore be subject to, the provisions of any such
separate agreement. Nothing in this Agreement is intended to or shall impair the
rights of any Credit Party, or the obligations of any Credit Party to pay any
Original Senior Lien Obligations, any [        ](1) [Senior/Junior](2) Lien
Obligations and any Additional Obligations as and when the same shall become due
and payable in accordance with their terms.

 

Section 7.14                             Headings.  The headings of the articles
and sections of this Agreement are inserted for purposes of convenience only and
shall not be construed to affect the meaning or construction of any of the
provisions hereof.

 

Section 7.15                             Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not
(i) invalidate or render unenforceable such provision in any other jurisdiction
or (ii) invalidate the Lien Priority or the application of Proceeds and other
priorities set forth in this Agreement.

 

Section 7.16                             Attorneys’ Fees.  The Parties agree
that if any dispute, arbitration, litigation, or other proceeding is brought
with respect to the enforcement of this Agreement or any provision hereof, the
prevailing party in such dispute, arbitration, litigation, or other proceeding
shall be entitled to recover

 

P-51

--------------------------------------------------------------------------------


 

its reasonable attorneys’ fees and all other costs and expenses incurred in the
enforcement of this Agreement, irrespective of whether suit is brought.

 

Section 7.17                             VENUE; JURY TRIAL WAIVER.

 

(a)                                 EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF
THE SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW
YORK SUPREME COURT”), AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW
YORK SUPREME COURT, THE “NEW YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF
THEM; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE (I) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY
JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT, (II) IF ALL
SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN THE
CASE OF THE FEDERAL DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER
OF SUCH ACTION OR PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH
RESPECT THERETO IN ANOTHER COURT HAVING JURISDICTION AND (III) IN THE EVENT A
LEGAL ACTION OR PROCEEDING IS BROUGHT AGAINST ANY PARTY HERETO OR INVOLVING ANY
OF ITS ASSETS OR PROPERTY IN ANOTHER COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY
SUCH PARTY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES), SUCH PARTY FROM ASSERTING
A CLAIM OR DEFENSE (INCLUDING ANY CLAIM OR DEFENSE THAT THIS
SECTION 7.17(A) WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL PROCEEDING IN
A NEW YORK COURT) IN ANY SUCH ACTION OR PROCEEDING.

 

(b)                                 EACH PARTY HERETO HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY HERETO REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

(c)                                  EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 7.5.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 7.18                             Intercreditor Agreement.  This
Agreement is the “Junior Lien Intercreditor Agreement” referred to in the
Original Senior Lien Credit Agreement, the [       ](1) [Senior/Junior](2) Lien
Credit Agreement and each Additional Credit Facility.  Nothing in this Agreement
shall be deemed to subordinate the right of any Junior Priority Secured Party to
receive regularly scheduled principal, interest and other payments it would be
entitled to as an unsecured creditor to the right of any Senior Priority Secured
Party (whether before or after the occurrence of an Insolvency Proceeding) so
long as such payments are not the direct or indirect result of any Exercise of
Secured Creditor Remedies or enforcement in violation of this Agreement, it
being the intent of the Parties that this Agreement shall

 

P-52

--------------------------------------------------------------------------------


 

effectuate a subordination of Liens as between the Senior Priority Secured
Parties, on the one hand, and the Junior Priority Secured Parties, on the other
hand, but not a subordination of Indebtedness.

 

Section 7.19                             No Warranties or Liability.  Each Party
acknowledges and agrees that none of the other Parties has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectability or enforceability of any other Original Senior Lien
Facility Document, any other [        ](1) [Senior/Junior](2) Lien Facility
Document or any other Additional Document.  Except as otherwise provided in this
Agreement, each Party will be entitled to manage and supervise its respective
extensions of credit to any Credit Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

 

Section 7.20                             Conflicts.  In the event of any
conflict between the provisions of this Agreement and the provisions of any
Original Senior Lien Facility Document, any [       ](1) [Senior/Junior](2) Lien
Facility Document or any Additional Document, the provisions of this Agreement
shall govern; provided that the foregoing shall not be construed to limit the
relative rights and obligations of any Agent (and the Secured Parties
represented thereby) that may be set forth in any separate agreement (including
any Junior Priority Intercreditor Agreement) among all or a portion of the
Agents; such rights and obligations among the applicable Secured Parties will be
governed by, and any provisions herein regarding them are therefore subject to,
any such separate agreement.  The parties hereto acknowledge that the terms of
this Agreement are not intended to negate any specific rights granted to, or
obligations of, any Credit Party in the Senior Priority Documents or the Junior
Priority Documents.

 

Section 7.21                             Information Concerning Financial
Condition of the Credit Parties.  No Party has any responsibility for keeping
any other Party informed of the financial condition of the Credit Parties or of
other circumstances bearing upon the risk of nonpayment of the Original Senior
Lien Obligations, the [       ](1) [Senior/Junior](2) Lien Obligations or any
Additional Obligations, as applicable.  Each Party hereby agrees that no Party
shall have any duty to advise any other Party of information known to it
regarding such condition or any such circumstances.  In the event any Party, in
its sole discretion, undertakes at any time or from time to time to provide any
information to any other Party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other Party or any other
Party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.

 

Section 7.22                             Excluded Assets.  For the avoidance of
doubt, nothing in this Agreement (including Sections 2.1, 4.1, 6.1 and 6.9)
shall be deemed to provide or require that any Agent or any Secured Party
represented thereby receive any Proceeds of, or any Lien on, any Property of any
Credit Party that constitutes “Excluded Assets” under (and as defined in) the
applicable Credit Document to which such Agent is a party.

 

[Signature pages follow]

 

P-53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Original Senior Lien Agent, for and on behalf of itself
and the Original Senior Lien Creditors, and the
[       ](1) [Senior/Junior](2) Lien Agent, for and on behalf of itself and the
[       ](1) [Senior/Junior](2) Lien Creditors, have caused this Agreement to be
duly executed and delivered as of the date first above written.

 

 

[                                 ],

 

in its capacity as Original Senior Lien Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                 ],

 

in its capacity as [       ](1) [Senior/Junior](2) Lien Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the Original Senior Lien Agent, the Original Senior Lien Creditors, the
[       ](1) [Senior/Junior](2) Lien Agent, the
[       ](1) [Senior/Junior](2) Lien Creditors, any Additional Agent and any
Additional Creditors, and will not do any act or perform any obligation which is
not in accordance with the agreements set forth in this Agreement.  Each Credit
Party further acknowledges and agrees that it is not an intended beneficiary or
third party beneficiary under this Agreement, except as expressly provided
therein.

 

CREDIT PARTIES:

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ADDITIONAL INDEBTEDNESS DESIGNATION

 

DESIGNATION dated as of           , 20  , by The Hertz Corporation, a Delaware
corporation (the “Original Senior Lien Parent Borrower”).  Capitalized terms
used herein and not otherwise defined herein shall have the meanings specified
in the Junior Lien Intercreditor Agreement (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “Intercreditor Agreement”),
entered into as of [     ], 20[  ], between [                        ], in its
capacity as administrative agent and collateral agent (together with its
successors and assigns in such capacity, the “Original Senior Lien Agent”) for
the Original Senior Lien Creditors, and [                        ], in its
capacities [as administrative agent and collateral agent] (together with its
successors and assigns in such capacity, the
“[       ](1) [Senior/Junior](2) Lien Agent”) for the
[       ](1) [Senior/Junior](2) Lien Lenders.(12) Capitalized terms used herein
and not otherwise defined herein shall have the meaning specified in the
Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of           , 20   (the “Additional Credit Facility”), among [list any
applicable Credit Party], [list Additional Creditors] [and Additional Agent, as
agent (the “Additional Agent”)].(13)

 

Section 7.11 of the Intercreditor Agreement permits the Original Senior Lien
Parent Borrower to designate Additional Indebtedness under the Intercreditor
Agreement.  Accordingly:

 

Section 1.  Representations and Warranties.  The Original Senior Lien Parent
Borrower hereby represents and warrants to the Original Senior Lien Agent, the
[       ](1)  [Senior/Junior](2) Lien Agent, and any Additional Agent that:

 

(1)                                 The Additional Indebtedness incurred or to
be incurred under the Additional Credit Facility constitutes “Additional
Indebtedness” which complies with the definition of such term in the
Intercreditor Agreement; and

 

(2)                                 all conditions set forth in Section 7.11 of
the Intercreditor Agreement with respect to the Additional Indebtedness have
been satisfied.

 

Section 2.  Designation of Additional Indebtedness.  The Original Senior Lien
Parent Borrower hereby designates such Additional Indebtedness as Additional
Indebtedness under the Intercreditor Agreement and such Additional Indebtedness
shall constitute [Senior Priority Debt] [Junior Priority Debt].

 

Ex. A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ex. A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ADDITIONAL INDEBTEDNESS JOINDER

 

JOINDER, dated as of                , 20  , among The Hertz Corporation, a
Delaware corporation (the “Original Senior Lien Parent Borrower”), those certain
Subsidiaries of the Borrower from time to time party to the Intercreditor
Agreement described below, [[                        ], in its capacities as
administrative agent (together with its successors and assigns in such
capacities, the “Original Senior Lien Agent”)(14) for the Original Senior Lien
Creditors, [                        ], in its capacities [as administrative
agent and collateral agent] (together with its successors and assigns in such
capacities, the “[       ](1) [Senior/Junior](2) Lien Agent”)(15) for the
[       ](1) [Senior/Junior](2) Lien Lenders, [list any previously added
Additional Agent]](16) [and insert name of each Additional Agent under any
Additional Credit Facility being added hereby as party] and any successors or
assigns thereof, to the Junior Lien Intercreditor Agreement, dated as of
[      ], 20[  ] (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”) among the Original Senior Lien
Agent[,] [and] the [       ](1) [Senior/Junior](2) Lien Agent [and [list any
previously added Additional Agent]].  Capitalized terms used herein and not
otherwise defined herein shall have the meanings specified in the Intercreditor
Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of           , 20   (the “Additional Credit Facility”), among [list any
applicable Grantor], [list any applicable Additional Creditors (the “Joining
Additional Creditors”)] [and insert name of each applicable Additional Agent
(the “Joining Additional Agent”)].(17)

 

Section 7.11 of the Intercreditor Agreement permits the Borrower to designate
Additional Indebtedness under the Intercreditor Agreement.  The Borrower has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness by means of an Additional
Indebtedness Designation.

 

Accordingly, [the Joining Additional Agent, for and on behalf of itself and the
Joining Additional Creditors,](18) hereby agrees with the Original Senior Lien
Agent, the [       ](1) [Senior/Junior](2) Lien Agent and any other Additional
Agent party to the Intercreditor Agreement as follows:

 

Section 1.  Agreement to be Bound.  The [Joining Additional Agent, for and on
behalf of itself and the Joining Additional Creditors,](19) hereby agrees to be
bound by the terms and provisions of the Intercreditor Agreement and shall, as
of the Additional Effective Date with respect to the Additional Credit Facility,
be deemed to be a Party to the Intercreditor Agreement.

 

Section 2.  Recognition of Claims.  The Original Senior Lien Agent (for itself
and on behalf of the Original Senior Lien Lenders), the
[       ](1) [Senior/Junior](2) Lien Agent (for itself and on behalf of the
[       ](1) [Senior/Junior](2) Lien Lenders) and [each of] the Additional
Agent[s](for itself and on behalf of any Additional Creditors represented
thereby) hereby agree that the interests of the respective Creditors in the
Liens granted to the Original Senior Lien Agent, the
[       ](1) [Senior/Junior](2) Lien Agent, or any Additional Agent, as
applicable, under the applicable Credit Documents shall be treated, as among the
Creditors, as having the priorities provided for in Section 2.1 of the
Intercreditor Agreement, and shall at all times be allocated among the Creditors
as provided therein regardless of any claim or defense (including any claims
under the fraudulent transfer, preference or similar avoidance provisions of
applicable bankruptcy, insolvency or other laws affecting the rights of
creditors generally) to which the Original Senior Lien Agent, the
[       ](1) [Senior/Junior](2) Lien Agent, any Additional Agent or any Creditor
may be entitled or subject.  The Original Senior Lien Agent (for itself and on
behalf of the Original Senior Lien Creditors), the
[       ](1) [Senior/Junior](2) Lien Agent (for itself and on behalf of the

 

Ex. B-1

--------------------------------------------------------------------------------


 

[       ](1) [Senior/Junior](2) Lien Creditors), and any Additional Agent party
to the Intercreditor Agreement (for and on behalf of itself and any Additional
Creditors represented thereby) (a) recognize the existence and validity of the
Additional Obligations represented by the Additional Credit Facility, and
(b) agree to refrain from making or asserting any claim that the Additional
Credit Facility or other applicable Additional Documents are invalid or not
enforceable in accordance with their terms as a result of the circumstances
surrounding the incurrence of such obligations.  The [Joining Additional Agent
(for itself and on behalf of the Joining Additional Creditors] (a) recognize[s]
the existence and validity of the Original Senior Lien Obligations represented
by the Original Senior Lien Credit Agreement and the existence and validity of
the [       ](1) [Senior/Junior](2) Lien Obligations represented by the
[       ](1) [Senior/Junior](2) Lien Credit Agreement(20) and (b) agree[s] to
refrain from making or asserting any claim that the Original Senior Lien Credit
Agreement, the [       ](1) [Senior/Junior](2) Lien Credit Agreement or other
Original Senior Lien Facility Documents or [       ](1) [Senior/Junior](2) Lien
Facility Documents,(20) as the case may be, are invalid or not enforceable in
accordance with their terms as a result of the circumstances surrounding the
incurrence of such obligations.

 

Section 3.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

 

Section 4.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

[Add Signatures]

 

Ex. B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[ORIGINAL SENIOR LIEN CREDIT AGREEMENT][[                                       
](1) [SENIOR/JUNIOR LIEN](2) CREDIT AGREEMENT] JOINDER

 

JOINDER, dated as of                , 20  , among [[    ], in its capacity as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined in the Intercreditor Agreement, the
“Original Senior Lien Agent”)(21) for the Original Senior Lien Secured Parties,
[             ], in its capacity as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the
“[                                                ](1) [Senior/Junior](2) Lien
Agent”)(22) for the [                               
](1) [Senior/Junior](2) Lien Secured Parties, [list any previously added
Additional Agent]](23) [and insert name of additional Original Senior Lien
Secured Parties, Original Senior Lien Agent,
[                                                ](1) [Senior/Junior](2) Lien
Secured Parties or [                                      
](1) [Senior/Junior](2) Lien Agent, as applicable, being added hereby as party]
and any successors or assigns thereof, to the Junior Lien Intercreditor
Agreement, dated as of [                  ], 20[  ] (as amended, supplemented,
waived or otherwise modified from time to time, the “Intercreditor Agreement”)
among the Original Senior Lien Agent(24), [and] the [                           
](1) [Senior/Junior](2) Lien Agent(25) [and (list any previously added
Additional Agent)].  Capitalized terms used herein and not otherwise defined
herein shall have the meanings specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of new facility], dated as of
          , 20   (the “Joining [Original Senior Lien Credit Agreement][
[                                  ](1) [Senior/Junior](2) Lien Credit
Agreement]”), among [list any applicable Credit Party], [list any applicable new
Original Senior Lien Secured Parties or new [              
](1) [Senior/Junior](2) Lien Secured Parties, as applicable (the “Joining
[Original Senior][ [                                              
](1) [Senior/Junior](2)] Lien Secured Parties”)] [and insert name of each
applicable Agent (the “Joining [Original Senior][
[                                               ](1) [Senior/Junior](2)] Lien
Agent”)].(26)

 

The Joining [Original Senior][ [                            
](1) [Senior/Junior](2)] Lien Agent, for and on behalf of itself and the Joining
[Original Senior][ [                                              
](1) [Senior/Junior](2)](27) Lien Secured Parties, hereby agrees with the
Original Senior Lien Parent Borrower and the other Grantors, the [Original
Senior][ [                  ](1) [Senior/Junior](2)] Lien Agent and any other
Additional Agent party to the Intercreditor Agreement as follows:

 

Section 1.  Agreement to be Bound.  The [Joining [Original Senior][
[                    ](1) [Senior/Junior](2)] Lien Agent, for and on behalf of
itself and the Joining [Original Senior][ [                      
](1) [Senior/Junior](2)] Lien Secured Parties,](28) hereby agrees to be bound by
the terms and provisions of the Intercreditor Agreement and shall, as of the
date hereof, be deemed to be a party to the Intercreditor Agreement as [the][an]
[Original Senior][ [                                        
](1) [Senior/Junior](2)] Lien Agent.  As of the date hereof, the Joining
[Original Senior Lien Credit Agreement][ [                
](1) [Senior/Junior](2)] Lien Credit Agreement] shall be deemed [the][a]
[Original Senior Lien Credit Agreement][ [           ](1) [Senior/Junior](2)]
Lien Credit Agreement] under the Intercreditor Agreement, and the obligations
thereunder are subject to the terms and provisions of the Intercreditor
Agreement.

 

Section 2.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [Original Senior][
[                                 ](1) [Senior/Junior](2)] Lien Agent shall be
sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

 

Section 3.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT

 

Ex. C-1

--------------------------------------------------------------------------------


 

 

THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR
REQUIRE THE APPLICATION OF LAWS OF ANOTHER JURISDICTION.

 

[ADD SIGNATURES]

 

--------------------------------------------------------------------------------

(1)                                 Insert month and year when this agreement is
initially entered into (e.g., January 2015).

 

(2)                                 Insert (i) “Senior,” if this Agreement is
initially entered into in connection with the incurrence of debt with pari passu
Lien priority to the Original Senior Lien Credit Agreement or (ii) “Junior,” if
this agreement is initially entered into in connection with the incurrence of
debt with Junior Lien Priority to the Original Senior Lien Credit Agreement.

 

(3)                                 Describe the applicable Borrower.

 

(4)                                 Insert the section number of the negative
covenant restricting Liens in the Initial [        ](1) [Senior/Junior](2) Lien
Credit Agreement.

 

(5)                                 Insert the section number of the definitions
section in the Initial [        ](1) [Senior/Junior](2) Lien Credit Agreement.

 

(6)                                 Insert the section number of the negative
covenant restricting Indebtedness in the Initial
[        ](1) [Senior/Junior](2) Lien Credit Agreement

 

(7)                                 Include if this agreement is initially
entered into in connection with the incurrence of Junior Priority Debt.

 

(8)                                 Include if this agreement is initially
entered into in connection with the incurrence of Junior Priority Debt.

 

(9)                                 Include if this agreement is initially
entered into in connection with the incurrence of Senior Priority Debt.

 

(10)                          Insert (i) “Senior,” if this agreement is
initially entered into in connection with the incurrence of debt with pari passu
Lien priority to the Original Senior Lien Credit Agreement or (ii) “Junior,” if
this agreement is initially entered into in connection with the Junior Lien
Priority to the Original Senior Lien Credit Agreement.

 

(11)                          Insert (i) “Senior,” if this agreement is
initially entered into in connection with the incurrence of debt with pari passu
Lien priority to the Original Senior Lien Credit Agreement or (ii) “Junior,” if
this agreement is initially entered into in connection with the Junior Lien
Priority to the Original Senior Lien Credit Agreement.

 

(12)                          Revise as appropriate to refer to any successor
Original Senior Lien Agent or [    ](1) [Senior/Junior](2) Lien Agent and to add
reference to any previously added Additional Agent.

 

(13)                          Revise as appropriate to refer to the relevant
Additional Credit Facility, Additional Creditors and any Additional Agent.

 

(14)                          Revise as appropriate to refer to any successor
Original Senior Lien Agent.

 

(15)                          Revise as appropriate to refer to any successor
[    ](1) [Senior/Junior](2) Lien Agent.

 

(16)                          List applicable current Parties, other than any
party being replaced in connection herewith.

 

(17)                          Revise as appropriate to refer to the relevant
Additional Credit Facility, Additional Creditors and any Additional Agent.

 

(18)                          Revise as appropriate to refer to any Additional
Agent being added hereby and any Additional Creditors represented thereby.

 

(19)                          Revise references throughout as appropriate to
refer to the party or parties being added.

 

(20)                          Add references to any previously added Additional
Credit Facility and related Additional Obligations as appropriate.

 

(21)                          Revise as appropriate to refer to any successor
Original Senior Lien Agent.

 

(22)                          Revise as appropriate to refer to any successor
[                              ](1) [Senior/Junior](2)] Lien Agent.

 

(23)                          List applicable current Parties, other than any
party being replaced in connection herewith.

 

(24)                          Revise as appropriate to describe predecessor
Original Senior Lien Agent or Original Senior Lien Secured Parties, if joinder
is for a new Original Senior Lien Credit Agreement.

 

(25)                          Revise as appropriate to describe predecessor
[                                     ](1) [Senior/Junior](2)] Lien Agent or
[                                     ] [Senior/Junior]] Lien Secured Parties,
if joinder is for a new [                               ](1) [Senior/Junior](2)]
Lien Credit Agreement.

 

(26)                          Revise as appropriate to refer to the new credit
facility, Secured Parties and Agents.

 

(27)                          Revise as appropriate to refer to any Agent being
added hereby and any Creditors represented thereby.

 

(28)                          Revise references throughout as appropriate to
refer to the party or parties being added.

 

Ex. C-2

--------------------------------------------------------------------------------